


Exhibit 10.1

 

EXECUTION TEXT

 

 

TERM LOAN CREDIT AGREEMENT

 

dated as of

 

March 6, 2014

 

among

 

DELOS FINANCE S.À R.L., as Borrower

 

INTERNATIONAL LEASE FINANCE CORPORATION, as an Obligor,

 

HYPERION AIRCRAFT LIMITED, as an Obligor,

 

DELOS AIRCRAFT LIMITED, as an Obligor

 

APOLLO AIRCRAFT INC., as an Obligor

 

ARTEMIS (DELOS) LIMITED, as an Obligor,

 

the lenders identified herein, as Lenders,

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent,

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Collateral Agent,

 

and

 

--------------------------------------------------------------------------------

 

DEUTSCHE BANK SECURITIES INC., and

 

GOLDMAN SACHS BANK USA

 

as Joint Lead Arrangers

 

and

 

DEUTSCHE BANK SECURITIES INC.

 

GOLDMAN SACHS BANK USA, and

 

RBC CAPITAL MARKETS, LLC

 

as Joint Bookrunners

 

 

Deal CUSIP: L2324EAA9

Facility CUSIP: L2324EAB7

 

Term Loan Credit Agreement 2014-1

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

--------------------------------------------------------------------------------

 

 

 

PAGE

 

 

 

ARTICLE 1

DEFINITIONS

 

 

 

Section 1.01.

Defined Terms

2

Section 1.02.

Terms Generally

32

Section 1.03.

Accounting Terms; Changes in GAAP

33

Section 1.04.

Times

33

 

 

 

ARTICLE 2

THE CREDITS

 

 

 

Section 2.01.

Commitment

33

Section 2.02.

Request to Borrow Loans; Request to Release Loans

33

Section 2.03.

Funding of Loan; Release of Aggregate Requested Release Amount

34

Section 2.04.

Interest

34

Section 2.05.

Payment at Maturity; Evidence of Debt

35

Section 2.06.

Optional and Mandatory Prepayments

35

Section 2.07.

Fees

36

Section 2.08.

Taxes; Increased Costs; Etc.

36

Section 2.09.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

42

Section 2.10.

Changes to the Designated Pool; Intermediate Lessees; Release of a Subsidiary
Holdco

45

Section 2.11.

Defaulting Lenders

51

 

 

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 3.01.

Organization, etc.

52

Section 3.02.

Authorization; Consents; No Conflict

52

Section 3.03.

Validity and Binding Nature

53

Section 3.04.

Financial Statements

53

Section 3.05.

Litigation and Contingent Liabilities

53

Section 3.06.

Security Interest

53

Section 3.07.

Employee Benefit Plans

54

Section 3.08.

Investment Company Act

54

Section 3.09.

Regulation U

54

Section 3.10.

Information

54

Section 3.11.

Compliance with Applicable Laws, etc.

55

Section 3.12.

Insurance

55

Section 3.13.

Taxes

55

Section 3.14.

Transaction Party Information

55

Section 3.15.

Solvency

56

Section 3.16.

Sanctions

56

 

ii

--------------------------------------------------------------------------------


 

Section 3.17.

Description of Aircraft and Leases, Etc.

56

Section 3.18.

Ownership

56

Section 3.19.

Use of Proceeds

56

 

 

 

ARTICLE 4

CONDITIONS

 

 

 

Section 4.01.

Effective Date

57

Section 4.02.

Release Date

59

Section 4.03.

Quiet Enjoyment Letters

62

 

 

 

ARTICLE 5

COVENANTS

 

 

 

Section 5.01.

Legal Existence and Good Standing

62

Section 5.02.

Protection of Security Interest of the Lenders

62

Section 5.03.

Ownership, Operation and Leasing of Pool Aircraft; Ownership of Borrower and
Each Subsidiary Holdco

63

Section 5.04.

Limitation on Disposition of Aircraft; Limitation on Disposition of Certain
Equity Collateral

64

Section 5.05.

Payment of Taxes or Other Claims

64

Section 5.06.

Representations Regarding Operation

64

Section 5.07.

Compliance with Laws, Etc.

65

Section 5.08.

Notice of Adverse Claim or Loss

65

Section 5.09.

Reporting Requirements

65

Section 5.10.

Limitation on Transactions with Affiliates

68

Section 5.11.

Inspections

69

Section 5.12.

Use of Proceeds; Margin Regulations

69

Section 5.13.

Insurance

69

Section 5.14.

UNSC, EU and United States Sanctions and Export Restrictions

69

Section 5.15.

Sanctions

69

Section 5.16.

Loan-to-Value Ratio; Average Age

70

Section 5.17.

Mergers, Consolidations and Sales of Assets

71

Section 5.18.

Limitation on Indebtedness

72

Section 5.19.

Limitation on Business Activity

73

Section 5.20.

Operational Covenants

73

 

 

 

ARTICLE 6

EVENTS OF DEFAULT

 

 

 

ARTICLE 7

GUARANTY

 

 

 

Section 7.01.

Guaranty

78

Section 7.02.

Contribution

78

Section 7.03.

Guaranty Absolute

78

Section 7.04.

Waiver and Acknowledgments

81

 

iii

--------------------------------------------------------------------------------


 

Section 7.05.

Subrogation

82

Section 7.06.

Payment Free and Clear of Taxes

83

Section 7.07.

No Waiver; Remedies

83

Section 7.08.

Continuing Guaranty

83

Section 7.09.

Subordination of Certain Intercompany Indebtedness

83

Section 7.10.

Limit of Liability

83

Section 7.11.

Release

83

Section 7.12.

No Collateral

84

 

 

 

ARTICLE 8

AGENTS

 

 

 

Section 8.01.

Appointment and Authority

84

Section 8.02.

Rights as a Lender

84

Section 8.03.

Exculpatory Provisions

84

Section 8.04.

Reliance by each Agent

85

Section 8.05.

Delegation of Duties

85

Section 8.06.

Resignation of Administrative Agent

86

Section 8.07.

Non-Reliance on Agents and Other Lenders

86

Section 8.08.

No Other Duties, etc.

87

Section 8.09.

Administrative Agent May File Proofs of Claim

87

Section 8.10.

Collateral and Guaranty Matters

87

Section 8.11.

French Collateral

87

 

 

 

ARTICLE 9

MISCELLANEOUS

 

 

 

Section 9.01.

Notices Generally

88

Section 9.02.

Waivers; Amendments

90

Section 9.03.

Expenses; Indemnity; Damage Waiver

91

Section 9.04.

Successors and Assigns

94

Section 9.05.

Assignments by Lenders

94

Section 9.06.

Replacement of Lenders

98

Section 9.07.

Survival

99

Section 9.08.

Counterparts; Integration; Effectiveness

99

Section 9.09.

Severability

99

Section 9.10.

Applicable Law

100

Section 9.11.

Jurisdiction; Consent to Service of Process

100

Section 9.12.

WAIVER OF JURY TRIAL

100

Section 9.13.

Headings

101

Section 9.14.

Confidentiality

101

Section 9.15.

Right of Setoff

102

Section 9.16.

No Advisory or Fiduciary Responsibility

102

Section 9.17.

Interest Rate Limitation

104

Section 9.18.

USA Patriot Act

104

Section 9.19.

Non-Collateral Assets

105

Section 9.20.

Recourse

105

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

Schedule 3.14 — Obligor Information

 

Schedule 3.17(a) — PS Pool Aircraft

 

Schedule 3.17(b) — Leases

 

Schedule 9.01 — Notices

 

Schedule 9.19 — Non-Collateral Assets

 

 

 

EXHIBITS:

 

 

 

Exhibit A — Commitments and Applicable Percentages

 

Exhibit B — Form of Security Agreement

 

Exhibit C — Form of Assignment and Assumption

 

Exhibit D-1A — Form of Closing Date Opinion of Clifford Chance US LLP

 

Exhibit D-2A — Form of Release Date Opinion of Clifford Chance US LLP

 

Exhibit D-1B — Form of Closing Date Opinion of In-House Counsel to the Obligors

 

Exhibit D-2B — Form of Release Date Opinion of In-House Counsel to the Obligors

 

Exhibit D-1C — Form of Closing Date Opinion of A&L Goodbody

 

Exhibit D-2C — Form of Release Date Opinion of A&L Goodbody

 

Exhibit D-1D — Form of Opinion of Clifford Chance, Luxembourg

 

Exhibit E — Forms of Opinion of Daugherty, Fowler, Peregrin, Haught & Jenson

 

Exhibit F — Form of Note

 

Exhibit G — Form of Administrative Questionnaire

 

Exhibit H — Form of Intercreditor Agreement

 

Exhibit I — Form of LTV Certificate

 

Exhibit J — Form of Release Request

 

Exhibit K — Form of Obligor Assumption Agreement

 

Exhibit L — Form of First Amendment to Term Loan Credit Agreement

 

 

 

ANNEXES:

 

 

 

Annex 1 — Prohibited Countries

 

 

v

--------------------------------------------------------------------------------


 

TERM LOAN CREDIT AGREEMENT (this “Agreement”) dated as of March 6, 2014 among
Delos Finance S.à r.l., a private limited liability company (société à
responsabilité limitée) incorporated under the laws of Luxembourg (the
“Borrower”), International Lease Finance Corporation, a California corporation
(“ILFC”), Hyperion Aircraft Limited, a private limited liability company
incorporated under the laws of Ireland (“Grandparent Holdco”), Delos Aircraft
Limited, a private limited liability company incorporated under the laws of
Ireland (“Parent Holdco”), Apollo Aircraft Inc., a California corporation (“CA
Subsidiary Holdco”), Artemis (Delos) Limited, a private limited liability
company incorporated under the laws of Ireland (“Irish Subsidiary Holdco”), the
lenders from time to time party to this Agreement (collectively, the “Lenders”),
Deutsche Bank AG New York Branch (“Deutsche Bank”), as Administrative Agent,
Deutsche Bank AG New York Branch as the Collateral Agent.

 

WHEREAS, the Borrower desires to borrow funds under this Agreement subject to
the terms and conditions set forth herein;

 

WHEREAS, the Borrower is an indirect wholly-owned subsidiary of ILFC, and ILFC
is willing to guarantee the Obligations of the Borrower and each other Obligor;

 

WHEREAS, the Borrower is an indirect wholly-owned subsidiary of Grandparent
Holdco, and Grandparent Holdco is willing to guarantee the Obligations of the
Borrower and each other Obligor and to secure its Guaranteed Obligations by
granting Liens on the Collateral held by Grandparent Holdco to the Collateral
Agent, for the benefit of the Secured Parties, as provided in the Security
Documents;

 

WHEREAS, the Borrower is a wholly-owned subsidiary of Parent Holdco, and Parent
Holdco is willing to guarantee the Obligations of the Borrower and each other
Obligor and to secure its Guaranteed Obligations by granting Liens on the
Collateral held by Parent Holdco to the Collateral Agent, for the benefit of the
Secured Parties, as provided in the Security Documents;

 

WHEREAS, each Subsidiary Holdco is a wholly-owned subsidiary of Parent Holdco,
and each such Subsidiary Holdco is willing to guarantee the Obligations of the
Borrower and each other Obligor and to secure its Guaranteed Obligations by
granting Liens on the Collateral held by such Subsidiary Holdco to the
Collateral Agent, for the benefit of the Secured Parties, as provided in the
Security Documents;

 

WHEREAS, the Lenders are willing to make loans to the Borrower if the foregoing
Obligations of the Borrower are guaranteed and secured as described above and
subject to the other terms and conditions set forth herein;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE 1
DEFINITIONS

 

Section 1.01.            Defined Term.  As used in this Agreement, the following
terms have the meanings specified below:

 

“Acceding Guarantors” means, from and after the AerCap Acquisition Amendment
Effective Date, AerCap, AerCap U.S. Global Aviation LLC, a Delaware limited
liability company, AerCap Aviation Solutions B.V., a private company with
limited liability incorporated under the laws of The Netherlands, AerCap Ireland
Limited, an Ireland private limited liability company, AerCap Ireland Capital
Limited, an Ireland private limited liability company and International Lease
Finance Corporation, a California corporation.

 

“Account Collateral” has the meaning set forth in the Security Agreement.

 

“Account Control Agreement” has the meaning set forth in the Security Agreement.

 

“Additional Charge Over Shares” means any charge, mortgage, pledge or similar
grant of a security interest over shares or other Equity Interests by any
Obligor (except ILFC) in favor of the Collateral Agent, for the benefit of the
Secured Parties, with respect to the shares or other Equity Interests of any
Obligor in any Transaction Party not organized under the laws of the United
States and becoming a Transaction Party after the Effective Date, (i) in form
and substance reasonably satisfactory to the Administrative Agent or (ii) in the
case of any charge over shares of the Equity Interests in any Transaction Party
incorporated under the laws of Ireland, an Additional Charge Over Shares in
substantially the form of Exhibit B to the Security Agreement.

 

“Administrative Agent” means the Person appointed at any time as administrative
agent hereunder.  The initial Administrative Agent is Deutsche Bank AG New York
Branch.

 

“Administrative Agent’s Account” means:

 

USD  - DBNY

 

Bankers Trust Co NY

 

ABA:

021001033

Account Name:

Commercial Loans Division

Account Number:

60200119

Ref:

2014 ILFC-Hyperion Term Loan

 

or such other account as the Administrative Agent notifies the Borrower and the
Lenders in writing from time to time.

 

“Administrative Agent’s Office” means Deutsche Bank AG New York Branch, 60 Wall
Street, New York, NY 10005, or such other address as the Administrative Agent
notifies the Borrower and the Lenders in writing from time to time.

 

“Administrative Questionnaire” means an administrative questionnaire in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

 

2

--------------------------------------------------------------------------------


 

“Advance Rate” means 60.3%.

 

“Adverse Claim” means any Lien or any claim of ownership or other property
right, other than Permitted Liens (it being agreed for purposes of clarification
that a transfer of an ownership interest or other right in a Pool Aircraft and
any related Lease to a Person that is not a Borrower Party is not an Adverse
Claim, subject to the Borrower Parties’ maintaining compliance with
Sections 2.10, 5.04 and 5.16).

 

“AerCap” means AerCap Holdings N.V., a public company with limited liability
incorporated under the laws of The Netherlands.

 

“AerCap Acquisition Amendment” means the First Amendment to Term Loan Credit
Agreement substantially in the form of Exhibit L hereto.

 

“AerCap Acquisition Amendment Effective Date” means the “Amendment Effective
Date” under and as defined in the AerCap Acquisition Amendment.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with such specified Person.

 

“Agent” means each of the Administrative Agent, the Collateral Agent and the
Paying Agent.

 

“Agent Parties” has the meaning set forth in Section 9.01(c).

 

“Aggregate Commitments” means the aggregate Commitments of all the Lenders.

 

“Aggregate Requested Release Amount” means, in respect of a Release Date,
(i) that aggregate portion of the Loans to be released in accordance with
Section 2.03(c) on such Release Date in respect of each Related Pool Aircraft
identified in a Release Request plus (ii) the aggregate pro rata investment
earnings thereon.

 

“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Aircraft” means the PS Pool Aircraft and the Non-Pool Aircraft.

 

“Applicable Foreign Aviation Law” means, with respect to any Aircraft, any
applicable law, rule or regulation (other than the FAA Act) of any Government
Authority of any jurisdiction not included in the United States or in any state,
territory or possession of the United States governing the registration,
ownership, operation, or leasing of all or any part of such Aircraft, or the
creation, recordation, maintenance, perfection or priority of Liens on all or
any part of such Aircraft.

 

“Applicable Margin” means 2.75% per annum; provided that for any period in which
the Base Rate applies to the Loans, the Applicable Margin shall be 1.75% per
annum.

 

3

--------------------------------------------------------------------------------


 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time.  If the commitment of each
Lender to make Loans has been terminated pursuant to Article 6 or if the
Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments.  The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Exhibit A or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.

 

“Appraisal” means with respect to any PS Pool Aircraft, a “desk top” appraisal
of such PS Pool Aircraft by a Qualified Appraiser, which appraisal opines as to
the Base Value of such PS Pool Aircraft, assuming that if the age of such PS
Pool Aircraft is (i)  three years or less since its date of manufacture, it has
100% remaining maintenance condition life and (ii) greater than three years
since its date of manufacture, it is in “half-time” remaining maintenance
condition life.

 

“Appraised Value” means, with respect to any PS Pool Aircraft as of any LTV
Determination Date, the (A) Base Value of such PS Pool Aircraft as of such date,
calculated by taking the lesser of the average and the median of the most recent
Appraisals conducted with respect to such PS Pool Aircraft pursuant to the Loan
Documents, or (B) if as of such date no Appraisals have been required to be
delivered pursuant to the Loan Documents with respect to such PS Pool Aircraft,
the Initial Appraised Value with respect to such PS Pool Aircraft; provided that
with respect to any Non-Pool Aircraft being added to the Designated Pool
pursuant to Section 2.10(b), the Appraised Value of such Aircraft shall be the
lesser of the average and the median of three Appraisals, each with an “as of”
valuation date no more than thirty (30) days prior to the date such Aircraft is
added to the Designated Pool; provided further that, notwithstanding any
Appraisal to the contrary:

 

(a) if, as of any LTV Determination Date , (i) any Pool Aircraft (A) is leased
to a lessee that is organized under the laws of or domiciled in a Prohibited
Country (and, if the country in which a lessee is organized under the laws of or
domiciled in becomes a Prohibited Country as a result of the jurisdiction in
which such lessee is organized under or domiciled becoming a Prohibited Country
after the date the applicable Aircraft and Lease with such lessee were included
in the Designated Pool, the leasing of such Pool Aircraft to such lessee
continues for the later of (x) more than 120 days and (y) the period the
applicable Transaction Party is mandatorily prevented by operation of law from
repossessing such Pool Aircraft, but in no event longer than 180 days) or (B) is
leased by a Transaction Party that is subject to a Specified Representation
Deficiency pursuant to Section 2.10(e) that is continuing as of such date or
(C) to which the proviso to Section 5.14 is applicable as of such date; (ii) the
Express Perfection Requirements are not satisfied with respect to the Equity
Collateral related to any Pool Aircraft; (iii) any Pool Aircraft shall cease to
be Owned by an Owner Subsidiary, free and clear of all Liens (other than
Permitted Liens), subject to the Local Requirements Exception; or (iv) any Pool
Aircraft shall be of a type other than a Preferred Aircraft Type or an Other
Aircraft Type; in each case such Pool Aircraft shall be deemed to have an
Appraised Value of $0.00 as of such date;

 

4

--------------------------------------------------------------------------------


 

(b) any Pool Aircraft which, as of any LTV Determination Date, is (i) not
subject to an Eligible Lease or a letter of intent to enter into an Eligible
Lease for a period of more than 90 consecutive days or (ii) subject to a Lease
with respect to which a Lessee Default has occurred and is continuing, shall be
deemed to have an Appraised Value equal to 50% of the Appraised Value such Pool
Aircraft would have if an Eligible Lease or a letter of intent to enter into an
Eligible Lease had been in place or absent such Lessee Default, as the case may
be;

 

(c) any Pool Aircraft which, as of any LTV Determination Date falling on or
after the first anniversary of the Effective Date, otherwise causes the
Designated Pool to fail to meet the Pool Specifications, shall be deemed to have
an Appraised Value not greater than the greatest value that would permit such
Aircraft to not cause the Designated Pool to fail to satisfy the Pool
Specifications; and

 

(d) any Pool Aircraft which, as of any LTV Determination Date, is subject to a
definitive purchase or sale agreement providing for the consummation of a sale
of such Pool Aircraft within six months of such date, shall be valued as of such
date at the purchase price to be paid to the applicable Transaction Party
pursuant to such contract;

 

provided that, notwithstanding anything to the contrary in the Loan Documents,
none of the foregoing events (including any failure to comply with a covenant to
the effect of any of the foregoing events) shall constitute a Default or Event
of Default, except to the extent such failure would otherwise constitute a
Default or Event of Default pursuant to Section 5.07, 5.13, 5.14, 5.15 or
5.16(d).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger Entity” means Deutsche Bank Securities Inc., Goldman Sachs Bank USA
and RBC Capital Markets, LLC and each of their respective Affiliates.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.05), in substantially the form of Exhibit C or any other
form approved by the Administrative Agent and the Borrower.

 

“Average Age” means, at any time, the average age of all of the Pool Aircraft at
such time, weighted with respect to each Pool Aircraft by (a) the lower of the
median and the mean of the Base Values set forth with respect to such Pool
Aircraft in the most recent Appraisals delivered with respect to such Pool
Aircraft pursuant to the Loan Documents, or (b) if as of such time no Appraisals
have been required to be so delivered with respect to such Pool Aircraft
pursuant to the Loan Documents, the Initial Appraised Value for such Pool
Aircraft.

 

5

--------------------------------------------------------------------------------

 

“Basel III” means, collectively, the Bank for International Settlements’
recommendations on banking laws and regulations published by the Bank for
International Settlements on 16 December 2010 in the form of the consultative
documents entitled “A global regulatory framework for more resilient banks and
banking systems” and “International Framework for Liquidity Risk Measurement,
Standards and Monitoring”.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (i) the rate most recently announced by Deutsche Bank at its principal office
as its “prime rate”, which is not necessarily the lowest rate made available by
Deutsche Bank, (ii) the Federal Funds Rate plus 1/2 of 1%, and (iii) ICE LIBOR
plus 1.00%. The “prime rate” announced by Deutsche Bank is evidenced by the
recording thereof after its announcement in such internal publication or
publications as Deutsche Bank may designate. Any change in the interest rate
resulting from a change in such “prime rate” announced by Deutsche Bank shall
become effective without prior notice to Borrowers as of 12:01 a.m. (New York
City time) on the Business Day on which each change in such “prime rate” is
announced by Deutsche Bank. Deutsche Bank may make commercial or other loans to
others at rates of interest at, above or below its “prime rate”.

 

“Base Value” means, with respect to a PS Pool Aircraft, the value, expressed in
dollars, of such Aircraft, determined on the basis of an open, unrestricted,
stable market environment with a reasonable balance of supply and demand and
with full consideration of such Aircraft’s “highest and best use”, presuming an
arm’s length, cash transaction between willing, able and knowledgeable parties,
acting prudently, with an absence of duress and with a reasonable period of time
available for remarketing, adjusted to account for the assumed maintenance
status of such Aircraft as set forth in the definition of Appraisal in this
Section 1.01.

 

“Board of Managers” means either the board of managers of the Borrower or any
committee of that board duly authorized to act hereunder.

 

“Borrower” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Borrower Parties” means the Borrower, Grandparent Holdco, Parent Holdco, each
Subsidiary Holdco and each Subsidiary Obligor.

 

“Borrowing” means a borrowing of the Loans under Section 2.01.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.02.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Los Angeles are authorized or
required by law to remain closed; provided that, when used in connection with
the determination of a LIBO Rate, the term “Business Day” shall also exclude any
day on which banks are not open for dealings in dollar deposits in the London
interbank market.

 

“CA Subsidiary Holdco” has the meaning set forth in the introductory paragraph
of this Agreement.

 

6

--------------------------------------------------------------------------------


 

“Cape Town Convention” means, collectively, the Convention and the Protocol,
together with all regulations and procedures issued in connection therewith, and
all other rules, amendments, supplements, modifications, and revisions thereto
(in each case, as in effect in any applicable jurisdiction from time to time and
using the English language version thereof).

 

“Certificated Security” has the meaning set forth in the Security Agreement.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority.  Notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith by any Government Authority and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law” regardless of the date enacted, adopted or issued.

 

“Charges” has the meaning set forth in Section 9.17.

 

“Charges Over Shares” means the Irish Charge Over Shares, the Luxembourg Share
Pledge and each Additional Charge Over Shares.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” has the meaning set forth in the Security Agreement.

 

“Collateral Account” means the securities account No. S94009.1, held at Deutsche
Bank Trust Company Americas, in the name of the Borrower and invested in
Permitted Investments in accordance with paragraph 9 of the Account Control
Agreement.

 

“Collateral Agent” has the meaning set forth in the Security Agreement.

 

“Collateral Supplement” has the meaning set forth in the Security Agreement.

 

“Commitment” means, as to each Lender, its obligation to make the Loans to the
Borrower pursuant to Section 2.01, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Exhibit A, or in the Assignment and Assumption, pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

 

“Control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise.  “Controlling”
and “Controlled” have meanings correlative thereto.

 

7

--------------------------------------------------------------------------------


 

“Convention” means the Convention on International Interests in Mobile Equipment
signed in Cape Town, South Africa on November 16, 2001, together with all
regulations and procedures issued in connection therewith, and all other rules,
amendments, supplements, modifications, and revisions thereto (in each case, as
in effect in any applicable jurisdiction from time to time and using the English
language version thereof).

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Deemed Removal” means the occurrence of an event described in clause (a) (or,
solely for the purposes of the definition of Premium Amount, clause (c) or (d))
in the second proviso of the definition of Appraised Value that results from a
deliberate action or inaction of a Transaction Party (but not including an
inadvertent administrative error in making or failing to make a title transfer
or security filing or registration or any matter outside the control of such
Transaction Party) to cause an event described in clause (a)(i)(A) (with respect
to a Lessee that is organized under the laws of or domiciled in a Prohibited
Country at the time the Lease is entered into with such Lessee), clause
(a)(i)(B), clause (a)(ii) or clause (a)(iii), or (solely for purposes of the
definition of Premium Amount) clause (c) or (d)), in each case in the second
proviso of the definition of Appraised Value.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means, subject to Section 2.11(b), any Lender that, as
determined by the Administrative Agent or the Borrower, has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it or
(iii) taken any action in furtherance of, or indicated its consent to, approval
of or acquiescence in any such proceeding or appointment, in each case only
(y) if such event occurs prior to the making of Loans by such Lender or (z) if
such event occurs after the making or acquisition of the Loans by such Lender
and such Lender fails to submit a vote (either in favor or against) within the
time period requested with respect to any vote requested of all Lenders, any
Lender or a specified percentage of Lenders in connection with an amendment,
waiver or other modification of, or consent or approval under, or similar action
with respect to, the Loan Documents; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.

 

“Designated Pool” means the pool of Aircraft consisting of the PS Pool Aircraft.

 

“Deutsche Bank” has the meaning set forth in the introductory paragraph of this
Agreement.

 

8

--------------------------------------------------------------------------------


 

“dollars”, “Dollars” or “$” refers to lawful money of the United States.

 

“Effective Date” means the date on which each of the conditions specified in
Section 4.01 is satisfied (or waived in accordance with Section 9.02).

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.05.

 

“Eligible Lease” means a lease containing terms and conditions and otherwise in
a form consistent with Leasing Company Practice with respect to similar aircraft
under lease, taking into consideration, among other things, the identity of the
relevant lessee (including operating experience), the age and condition of the
applicable Pool Aircraft and the jurisdiction in which such Pool Aircraft will
be operated or registered.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, the preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of remediation, fines, penalties or
indemnities), of any Borrower Party directly or indirectly resulting from or
based on (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Material, (c) exposure to any Hazardous Material, (d) the release or threatened
release of any Hazardous Material into the environment or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

 

“Equity Collateral” has the meaning set forth in the Security Agreement.

 

“Equity Interests” means shares of capital stock, issued share capital,
partnership interests, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any corporation, trade or business that is, along with
the Borrower or any of its Subsidiaries, a member of a controlled group of
corporations or a controlled group of trades or businesses, as described in
sections 414(b) and 414(c), respectively, of the Code or Section 4001 of ERISA;
provided, however, as used herein at any time, “ERISA Affiliate” excludes the
Parent and any of its subsidiaries that are not Subsidiaries of the Borrower at
such time.

 

“ERISA Event” shall mean (a) any Reportable Event, (b) the failure to satisfy
the minimum funding standard with respect to a Plan within the meaning of
Section 412 of the Code

 

9

--------------------------------------------------------------------------------


 

or Section 302 of ERISA), whether or not waived, (c) the filing pursuant to
Section 412(c) of the Code or Section 302 of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan or the withdrawal
or partial withdrawal of the Borrower or any of its ERISA Affiliates from any
Plan or Multiemployer Plan, (e) the receipt by the Borrower or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (f) a determination that any Plan is in “at risk” status (as defined
in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code; (g) the filing
pursuant to Sections 431 or 430 or Sections 304 of ERISA of an application for
the extension of any amortization period; (h) the failure to timely make a
contribution required to be made with respect to any Plan or Multiemployer Plan
that would result in the imposition of an encumbrance under Sections 412 or 430
of the Code or Sections 302 or 303 of ERISA; (i) the receipt by the Borrower or
any of its ERISA Affiliates of any notice, or the receipt by any Multiemployer
Plan from the Borrower or any of its ERISA Affiliates of any notice or a
determination that a Multiemployer Plan is, or is expected to be, in
“endangered” or “critical” status within the meaning of Section 305 of ERISA;
(j) the occurrence of a non-exempt “prohibited transaction” with respect to
which the Borrower or any of its Subsidiaries is a “disqualified person” (within
the meaning of Section 4975 of the Code) or “party in interest” (within the
meaning of Section 3(14) of ERISA) or with respect to which the Borrower or any
such Subsidiary could otherwise be liable; (k) any Foreign Benefit Event; or
(l) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability pursuant to Section 4063 or 4064 of ERISA.

 

“EU” has the meaning set forth in Section 3.16.

 

“EU Savings Directive” has the meaning set forth in the definition of Excluded
Taxes.

 

“Event of Loss” means with respect to any Pool Aircraft (a) if the same is
subject to a Lease, a “Total Loss,” “Casualty Occurrence” or “Event of Loss” or
the like (however so defined in the applicable Lease); or (b) if the same is not
subject to a Lease, (i) its actual, constructive, compromised, arranged or
agreed total loss, (ii) its destruction, damage beyond repair or being rendered
permanently unfit for normal use for any reason whatsoever, (iii) requisition
for title, confiscation, forfeiture or any compulsory acquisition or seizure or
requisition for hire (other than a confiscation, compulsory acquisition or
seizure or requisition for hire for a consecutive period not exceeding 180 days)
by or under the order of any government (whether civil, military or de facto) or
public or local authority in each case other than by the United States or
(iv) its hijacking, theft or disappearance, resulting in loss of possession by
the owner or operator thereof for a period of 180 consecutive days or longer. An
Event of Loss with respect to any Pool Aircraft shall be deemed to occur on the
date on which such Event of Loss is deemed pursuant to the relevant Lease to
have occurred or, if such Lease does not so deem or if the relevant Aircraft is
not subject to a Lease, (A) in the case of an actual total loss or destruction,
damage beyond repair or being rendered permanently unfit, the date on which such
loss, destruction, damage or rendering occurs (or, if the date of loss or
destruction is not known, the date on which the relevant Aircraft was last heard
of); (B) in the case of a constructive, compromised, arranged or agreed total
loss, the earlier of (1) the date 30 days after the date on which notice
claiming such total loss is issued to the insurers or brokers and (2) the date
on which such loss is agreed or

 

10

--------------------------------------------------------------------------------


 

compromised by the insurers; (C) in the case of requisition of title,
confiscation, restraint, detention, forfeiture, compulsory acquisition or
seizure, the date on which the same takes effect; (D) in the case of a
requisition for hire, the expiration of a period of 180 days from the date on
which such requisition commenced (or, if earlier, the date upon which insurers
make payment on the basis of such requisition); or (E) in the case of
clause (iv) above, the final day of the period of 180 consecutive days referred
to therein.

 

“Events of Default” has the meaning set forth in Article 6.

 

“Excluded Taxes” means, with respect to any Lender Party or any other recipient
of any payment to be made by or on account of any obligation of the Borrower
hereunder, (a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction under the Laws of which such recipient is organized (or a
country that includes such jurisdiction) or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction described in clause (a) above,
(c) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender, (d) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 9.06), any United
States federal withholding tax that is required to be imposed on amounts payable
to such Foreign Lender pursuant to the Laws in force at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) (other than
as a result of a Change in Law after the time such Lender becomes a party hereto
or changes its Lending Office), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of such Lender’s designation of a
new Lending Office (or assignment to such Lender), to receive additional amounts
from the Borrower with respect to such withholding tax pursuant to
Section 2.08(a), (e) any withholding tax that is attributable to a Lender’s
failure to comply with Section 2.08(e), (f) any withholding Taxes imposed under
FATCA, (g) any Luxembourg withholding tax in respect of the Luxembourg laws of
June 21, 2005, as amended, implementing the Council Directive 2003/48/EC of
June 3, 2003 on taxation of savings income in the form of interest payments (or
any amendments thereof) and ratifying the treaties on related matters entered
into by Luxembourg and certain dependent and associated territories of EU
Members States (“EU Savings Directive”), or the Luxembourg law of December 23,
2005, as amended, introducing in Luxembourg a 10% withholding tax as regards a
Luxembourg resident individual, and (h) Taxes imposed by Luxembourg due to a
registration or filing in Luxembourg of this Agreement or any other Loan
Document when such registration or filing is not required to maintain, preserve,
establish or enforce the rights of a Lender, the Administrative Agent or the
Collateral Agent.

 

“Express Perfection Requirements” means (a) with respect to the Account
Collateral, execution and delivery of the Account Control Agreement and the
filing of a UCC Financing Statement in the District of Columbia naming the
Borrower as the debtor and the Collateral Agent as the secured party and
identifying the Account Collateral as the collateral; (b) with respect to any
Relevant Collateral (including any Equity Collateral related to each Subsidiary
Holdco, each Owner Subsidiary and each Intermediate Lessee), (1) filing any UCC
financing statement filing required pursuant to the UCC to establish and
maintain a valid and perfected first priority Lien on such Collateral subject to
Permitted Liens and (2) taking each action with respect to such Relevant
Collateral required pursuant to Section 2.05 and Section 2.07 of the

 

11

--------------------------------------------------------------------------------


 

Security Agreement; (c) with respect to any Equity Collateral, in respect of the
Pool Aircraft related to such Equity Collateral, subject to the Local
Requirements Exception, the relevant Owner Subsidiary shall be (or shall be in
the process of becoming in due course), as and to the extent permitted in the
country of registration of such Pool Aircraft registered as the owner and lessor
(or, if applicable, the Intermediate Lessee, as lessor) with respect to such
Pool Aircraft (including, with respect to each Pool Aircraft whose country of
registration is the United States of America, the filing with the FAA, in due
form, for recordation where applicable, pursuant to Section 40102 and
Section 44101 through Section 44112 of Title 49, United States Code,
“Transportation,” of any and all necessary title, registration and lease
documentation) and the Required Cape Town Registrations shall have been made;
(d) with respect to the Equity Collateral in respect of a Borrower Party, an
Owner Subsidiary or an Intermediate Lessee incorporated under the laws of
Ireland, causing each Security Document executed by it and any related Charges
Over Shares or, in each case, its relevant particulars to be filed in the Irish
Companies Registration Office and, where applicable, the Irish Revenue
Commissioners within 21 days of execution thereof; (e) with respect to the
Equity Collateral in respect of the Borrower, all steps required under the laws
of Luxembourg in order to ensure the validity, perfection, priority and
enforceability of the pledge granted pursuant to the Luxembourg Share Pledge and
the delivery of a copy of the shareholder register; (f) with respect to the
Equity Collateral in respect of a Borrower Party, an Owner Subsidiary or an
Intermediate Lessee incorporated under the laws of England and Wales, all steps
required under the laws of England and Wales in order to ensure the validity,
perfection, priority and enforceability of the security interests and charge
granted pursuant to the Security Documents; (g) with respect to all Collateral,
Parent Holdco has delivered a certificate of an officer of Parent Holdco to the
Collateral Agent and the Administrative Agent, in which Parent Holdco certifies
and represents to its knowledge after due inquiry that all actions have been or
will in due course be taken (including, without limitation, the execution,
delivery, registration and/or filing of any Security Documents and related
documents and all other appropriate filings and/or recordings) that are
necessary for the security interests under the Security Agreement in favor of
the Collateral Agent (for the benefit of the Secured Parties) in the applicable
Collateral as security for the Secured Obligations, to be recognized under all
applicable Laws in the jurisdiction of organization of the applicable
Transaction Parties, subject in priority to no other Liens (other than Permitted
Liens), and enforceable in any relevant jurisdiction of organization of the
applicable Transaction Parties against the applicable Transaction Parties and
creditors of and purchasers from such Transaction Parties (including, without
limitation, causing or undertaking to cause each Security Document and Charges
Over Shares executed by or in respect of the equity interests in a Transaction
Party incorporated under the laws of Ireland, or its relevant particulars, to be
filed in the Irish Companies Registration Office and, where applicable, the
Irish Revenue Commissioners within 21 days of execution thereof); and (h) the
Liens granted pursuant to each Security Document shall continue to be valid and
perfected Liens with the same priority as and to the extent provided for under
the applicable Security Documents subject to Permitted Liens (except as a result
of a sale or other disposition of the applicable Collateral in a transaction
permitted under Section 2.10 or 5.04); provided that the Obligors may elect not
to comply with the requirements of this definition with respect to Collateral
related to any Pool Aircraft to the extent that, after giving effect to any
reduction in Appraised Value under clause (a)(ii) in the second proviso of the
definition of Appraised Value, the Appraised Value of the Pool Aircraft does not
result in a violation of Section 5.16(a).

 

12

--------------------------------------------------------------------------------


 

“FAA” means the Federal Aviation Administration of the United States of America
and any successor thereto.

 

“FAA Act” means 49 U.S.C. Subtitle VII, §§ 40101 et seq; as amended from time to
time, any regulations promulgated thereunder and any successor provisions.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any foreign legislation
implemented to give effect to any intergovernmental agreements entered into
thereunder and any agreements entered into pursuant to Section 1471(b)(1) of the
Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the FRBNY on the Business Day next succeeding such day;
provided that (a) if such day is not a Business Day, the Federal Funds Rate for
such day shall be such rate on such transactions on the next preceding Business
Day as so published on the next succeeding Business Day, and (b) if no such rate
is so published on such next succeeding Business Day, the Federal Funds Rate for
such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to Deutsche Bank AG New York Branch on such day
on such transactions as determined by the Administrative Agent.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States.

 

“Fee Letter” means the letter agreement dated as of February 13, 2014, between,
among ILFC and Deutsche Bank Securities Inc. and Goldman Sachs Bank USA.

 

“Financial Officer” means, with respect to each Obligor, the chief financial
officer, principal accounting officer, treasurer, assistant treasurer or
controller of such Obligor.

 

“Final Release Date” means the Release Date on which, immediately after giving
effect thereto, there would be insufficient funds in the Collateral Account for
the Borrower to make any future Release Requests in accordance with the terms
hereof.

 

“Fiscal Year” means a fiscal year of the Borrower.

 

“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments, (c) the receipt of a notice from a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (d) the incurrence of any liability by Parent Holdco or any of its
Subsidiaries under applicable law on account of the complete or partial

 

13

--------------------------------------------------------------------------------


 

termination of such Foreign Pension Plan or the complete or partial withdrawal
of any participating employer therein or (e) the occurrence of any transaction
that is prohibited under any applicable law and that could reasonably be
expected to result in the incurrence of any liability by Parent Holdco or any of
its Subsidiaries, or the imposition on Parent Holdco or any of its Subsidiaries
of any fine, excise tax or penalty resulting from any noncompliance with any
applicable law.

 

“Foreign Lender” means any Lender that is not a United States person with the
meaning of Section 7701(a)(30) of the Code.

 

“Foreign Pension Plan” shall mean any benefit plan that under applicable law is
required to be funded through a trust or other funding vehicle other than a
trust or funding vehicle maintained exclusively by a Governmental Authority.

 

“FRBNY” means the Federal Reserve Bank of New York, or any successor thereto.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Future Lease” means, with respect to each Pool Aircraft, any Eligible Lease as
may be entered into at any time after the Effective Date between an Owner
Subsidiary (as lessor) or an Intermediate Lessee and a lessee.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied on a basis consistent (except for changes
concurred in by ILFC’s independent public accountants) with the most recent
audited consolidated financial statements of ILFC and its consolidated
subsidiaries delivered to the Lenders (provided, however, that changes in
generally accepted accounting principles after December 31, 2010 with respect to
leases shall not be given effect with respect to references herein to capital
leases or similar terms or to calculations or determinations hereunder).

 

“Governmental Authority” means the government of the United States, any other
nation or any state, locality or political subdivision of the United States or
any other nation, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Government Security” has the meaning set forth in the Security Agreement.

 

“Grantor Supplement” has the meaning set forth in the Security Agreement.

 

“Guaranteed Obligations” means in respect of the guarantee by each Obligor
(other than the Borrower) set forth in Article 7 of this Agreement, all
Obligations of each Obligor, whether direct or indirect, absolute or contingent,
due or to become due, now existing or hereafter arising.

 

14

--------------------------------------------------------------------------------


 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“ICE LIBOR” has the meaning set forth in the definition of “LIBO Rate”.

 

“ILFC” means International Lease Finance Corporation, a California corporation.

 

“ILFC Materials” has the meaning set forth in Section 5.09(c).

 

“Indebtedness” means, with respect to any Person at any date of determination
(without duplication), (a) all indebtedness of such Person for borrowed money,
(b) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments, (c) all obligations of such Person in respect of
letters of credit or other similar instruments (including reimbursement
obligations with respect thereto), (d) all the obligations of such Person to pay
the deferred and unpaid purchase price of property or services, which purchase
price is due more than six months after the date of purchasing such property or
service or taking delivery and title thereto or the completion of such services,
and payment deferrals arranged primarily as a method of raising finance or
financing the acquisition of such property or service, (e) all obligations of
such Person under a lease of (or other agreement conveying the right to use) any
property (whether real, personal or mixed) that is required to be classified and
accounted for as a capital lease obligation under GAAP, (f) all indebtedness of
other Persons secured by a lien on any asset of such Person, whether or not such
indebtedness is assumed by such Person, and (g) all indebtedness of other
Persons guaranteed by such Person.

 

“Indemnified Taxes” means all Taxes (except Excluded Taxes) that are suffered or
incurred by or imposed on any Lender Party, any Obligor, any Lessee, any
Collateral, any Loan Document or any payment pursuant to any Loan Document in
each case relating to or, arising directly or indirectly, as a result of the
transactions described in or contemplated by the Loan Documents.

 

“Indemnitee” has the meaning set forth in Section 9.03(b).

 

“Initial Appraised Value” means, with respect to any Pool Aircraft as of any
Release Date, the initial value of such Pool Aircraft, calculated by taking the
lesser of the average and the median of the three initial Appraisals conducted
with respect to such Pool Aircraft prior to the Effective Date (or, in the case
of any Pool Aircraft not included in the original Designated Pool, the three
initial Appraisals conducted with respect to such Pool Aircraft pursuant to
Section 2.10).

 

“Instrument” has the meaning set forth in the Security Agreement.

 

“Intercreditor Agreement” means the Intercreditor Agreement among ILFC,
Grandparent Holdco, Parent Holdco, the Borrower, Irish Subsidiary Holdco, CA
Subsidiary Holdco, the Collateral Agent and each Junior Lien Representative and
each Acceding Guarantor that becomes a party thereto pursuant to the terms
thereof, in substantially the form of Exhibit H

 

15

--------------------------------------------------------------------------------

 

hereto (in each case as amended, restated, amended and restated, supplemented or
otherwise modified from time to time).

 

“Intercreditor Confirmation” means, as to any Series of Junior Lien Debt, the
written agreement of the holders of such Series of Junior Lien Debt, as set
forth in the indenture, credit agreement or other agreement governing such
Series of Junior Lien Debt, for the benefit of all holders of Secured Debt and
each Secured Debt Representative:

 

(a)                                 that all Junior Lien Obligations will be and
are secured equally and ratably with other Junior Lien Obligations by the Junior
Collateral, and subordinated to the Secured Obligations; and

 

(b)                                 that the holders of Junior Lien Obligations
in respect of such Series of Junior Lien Debt are bound by and consent to the
provisions of the Intercreditor Agreement, including the provisions of Section 2
of the Intercreditor Agreement setting forth the priority of payments and the
provisions of Sections 4, 5 and 7 of the Intercreditor Agreement setting forth
the subordination of the Junior Secured Obligations (as defined in the
Intercreditor Agreement) to the Secured Obligations.

 

“Interest Period” means (i) with respect to the initial Interest Period, the
period commencing on the Effective Date and ending on the next Payment Date;
(ii) with respect to each subsequent Interest Period other than the last
Interest Period prior to the Maturity Date, the period commencing on the last
day of the preceding Interest Period and ending on the next Payment Date; and
(iii) with respect to the last Interest Period prior to the Maturity Date, the
period commencing on the last day of the preceding Interest Period and ending on
the Maturity Date.

 

“Interim Cash” has the meaning set forth in Section 5.16(c).

 

“Interim Cure” has the meaning set forth in Section 5.16(c).

 

“Intermediate Lease” means, in respect of any Pool Aircraft, the lease to be
entered into between the relevant Owner Subsidiary or an Intermediate Lessee (as
lessor) and an Intermediate Lessee (as lessee).

 

“Intermediate Lessee” means a special purpose Person (including trusts where the
trustee is an institutional trustee or a Subsidiary) (other than an Owner
Subsidiary unless ILFC certifies to the Administrative Agent that having an
Owner Subsidiary act in that capacity is in its judgment advisable for tax or
other regulatory purposes) which (a) is organized under the laws of any
jurisdiction determined to be acceptable in accordance with Leasing Company
Practice, (b) subject to the Local Requirements Exception, is wholly owned by a
Subsidiary Holdco, an Owner Subsidiary or another Intermediate Lessee, and
(c) may determine to enter into a lease with another Intermediate Lessee or may
determine in accordance with the provisions of Section 2.10 to enter into one or
more Leases as lessor with the applicable Lessee(s).

 

“International Registry” has the meaning given to it in the Cape Town
Convention.

 

“Ireland” means the Republic of Ireland.

 

16

--------------------------------------------------------------------------------


 

“Irish Charge Over Shares” means the Charge Over Shares by the applicable
Borrower Party in favor of the Collateral Agent, for the benefit of the Secured
Parties, with respect to the shares of each Borrower Party incorporated under
the laws of Ireland, substantially in the form of Exhibit B to the Security
Agreement.

 

“Irish Subsidiary Holdco” has the meaning set forth in the introductory
paragraph of this Agreement.

 

“Junior Collateral” means the Equity Collateral in respect of Parent Holdco
(including Grandparent Holdco’s Equity Interest in Parent Holdco).

 

“Junior Lien” means a Lien granted by Grandparent Holdco, at any time, upon any
Junior Collateral, to secure Junior Lien Obligations.

 

“Junior Lien Debt” means any indebtedness (including letters of credit and
reimbursement obligations with respect thereto) of Grandparent Holdco that is
secured on a junior basis to the Obligations by any Junior Lien that was
permitted to be incurred and so secured under each applicable Loan Document;
provided that:

 

(1)                                 on or before the date on which such
indebtedness is incurred by Grandparent Holdco, such indebtedness is designated
by Grandparent Holdco, in an officers’ certificate (in the form of Exhibit B to
the Intercreditor Agreement) delivered to each Junior Lien Representative, the
Lenders, and each Agent, as “Junior Lien Debt” for the purposes of the Loan
Documents, which officer’s certificate shall confirm that the requirements in
this definition of “Junior Lien Debt” have been satisfied; provided that the
none of the Obligations may be designated as Junior Lien Debt;

 

(2)                                 such indebtedness is governed by an
indenture, credit agreement or other agreement that includes an Intercreditor
Confirmation and does not include any covenants of Grandparent Holdco that are
more restrictive than the covenants of Grandparent Holdco set forth in the Loan
Documents;

 

(3)                                 the Junior Lien Representative for such
indebtedness has executed and delivered to the Collateral Agent an accession
agreement to the Intercreditor Agreement (in the form of Exhibit A to the
Intercreditor Agreement);

 

(4)                                 all requirements set forth in the
Intercreditor Agreement as to the confirmation, grant or perfection of the
Junior Lien to secure such indebtedness or Junior Lien Obligations in respect
thereof are satisfied; and

 

(5)                                 the maturity date of such indebtedness is
later than the Maturity Date and the weighted average maturity of all Junior
Lien Debt is later than the Maturity Date.

 

“Junior Lien Documents” means, collectively any indenture, credit agreement or
other agreement governing each Series of Junior Lien Debt and the security
documents related thereto.

 

“Junior Lien Obligations” means Junior Lien Debt and all other “Obligations” in
respect thereof (as defined in the indenture, credit agreement or other
agreement governing such

 

17

--------------------------------------------------------------------------------


 

Series of Junior Lien Debt).

 

“Junior Lien Representative” means the trustee, agent or representative of the
holder of any Series of Junior Lien Debt who maintains the transfer register for
such Series of Junior Lien Debt and is appointed as a Junior Lien Representative
(for purposes related to the administration of the security documents) pursuant
to the indenture, credit agreement or other agreement governing such Series of
Junior Lien Debt, together with its successors in such capacity.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lease” means a lease agreement relating to any Pool Aircraft, which is listed
on Schedule 3.17(b) hereto, as such schedule is supplemented (or, if not so
supplemented, required to be supplemented) pursuant to the terms hereof from
time to time, between an Owner Subsidiary or an Intermediate Lessee (as lessor),
and a lessee, in each case together with all schedules, supplements and
amendments thereto and each other document, agreement and instrument related
thereto.

 

“Leasing Company Practice” means, in relation to an Aircraft and any particular
issue or matter, the customary commercial practice of ILFC, having regard to the
customary commercial practice that ILFC applies under similar circumstances in
respect of other aircraft owned by it or its Affiliates and not a Pool Aircraft,
as such practice may be required to be adjusted by the requirements of this
Agreement and the other Loan Documents, including the requirements in respect of
Collateral.

 

“Lenders” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Lender Parties” means each Lender, the Administrative Agent, the Paying Agent,
the Collateral Agent and, for purposes of Section 9.03(b) and related
definitions, each Arranger Entity.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Lessee” means any lessee party to a Lease.

 

“Lessee Default” means any default by the applicable Lessee in payment of a
total of three months of rent pursuant to such Lease, and such default remains
uncured for more than 120 days from the original due date of the latest payment
resulting in a total of three months of rent remaining unpaid.

 

18

--------------------------------------------------------------------------------


 

“LIBO Rate” means, with respect to any Borrowing for any Interest Period, the
greater of (a) 0.75% per annum and (b) the rate per annum equal to the ICE
Benchmark Administration Limited LIBOR Rate (“ICE LIBOR”), as published by
Reuters (or other commercially available source providing quotations of ICE
LIBOR as designated by the Administrative Agent (and agreed to by the Borrower,
such consent of the Borrower not to be unreasonably withheld or delayed) from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period; provided that, with respect to the initial Interest Period, ICE
LIBOR shall be determined based on an Interest Period of four (4) months.  If
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Borrowing for such Interest Period shall be the greater of
(a) 0.75% per annum and (b) the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the Loans
and with a term equivalent to such Interest Period would be offered by the
Administrative Agent’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease (as defined by GAAP) or title retention agreement (or
any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

 

“Litigation Actions” means all litigation, claims and arbitration proceedings,
proceedings before any Governmental Authority or investigations which are
pending or, to the knowledge of a responsible officer of any Borrower Party,
threatened against, any Borrower Party.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Loan Documents” means this Agreement, each Obligor Assumption Agreement, (upon
the AerCap Acquisition Amendment Effective Date) the AerCap Acquisition
Amendment, the Intercreditor Agreement, the Security Documents and the Notes.

 

“Loan-to-Value Ratio” means, as of any LTV Determination Date, the ratio of
(i) the aggregate outstanding principal amount of the Released Loans as of such
LTV Determination Date, divided by (ii) the sum of (a) the aggregate Appraised
Value of all Pool Aircraft as of such LTV Determination Date and (b) the amount
of any Interim Cash in the Collateral Account to the extent such Interim Cash
shall not have been in the Collateral Account for more than 180 days.  For the
avoidance of doubt, the principal amount of the Released Loans which shall have
been repaid or prepaid on or before the applicable LTV Determination Date shall
not be included in the Loan-to-Value Ratio as of such LTV Determination Date.

 

19

--------------------------------------------------------------------------------


 

“Local Requirements Exception” means an exception for Equity Interests or title
to a Pool Aircraft held by directors, trustees, nominees, conditional vendors or
similar persons under similar arrangements in order to meet local nationality or
other local requirements regarding registration or ownership of aircraft or to
minimize the impact of any Taxes on the Borrower, another Transaction Party or
Lessee, which is consistent with Leasing Company Practice, provided that the
Transaction Parties are in compliance with the Express Perfection Requirements.

 

“LTV Certificate” has the meaning set forth in Section 5.09(a)(vii).

 

“LTV Cure” has the meaning set forth in Section 5.16(c).

 

“LTV Determination Date” has the meaning set forth in Section 5.16(b).

 

“Luxembourg Share Pledge” means the Luxembourg law governed share pledge
agreement between Parent Holdco, as pledgor, in favor of the Collateral Agent,
and the Borrower, as company, such pledge being granted over the entire share
capital of the Borrower, in substantially the form of Exhibit C to the Security
Agreement.

 

“Maintenance Rent” means, with respect to any Pool Aircraft, maintenance
reserves, maintenance rent or other supplemental rent payments based on usage in
respect of such Pool Aircraft (or its engines or other parts) payable by the
Lessee under the Lease for such Pool Aircraft for the purpose of paying,
contributing to, reserving or calculating potential liability in respect of
payments for future maintenance and repair of such Pool Aircraft, indemnity
payments and any other payments other than scheduled rent payments.

 

“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, liabilities, operations, condition (financial or otherwise) or operating
results of the Obligors and their Subsidiaries taken as a whole, the result of
which is a material impairment of the ability of the Obligors taken as a whole
to perform any of their obligations under any Loan Document, (b) a material
impairment of the totality of the rights and remedies of, or benefits available
to, any Lender Party under the Loan Documents or (c) a material adverse effect
on the value of the Collateral taken as a whole.

 

“Maturity Date” means March 6, 2021.

 

“Maximum Rate” has the meaning set forth in Section 9.17.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” has the meaning set forth in Section 3(37) of ERISA.

 

“Non-Collateral Aircraft” has the meaning set forth in Section 9.19.

 

“Non-Collateral Assets” has the meaning set forth in Section 9.19.

 

“Non-Collateral Leases” has the meaning set forth in Section 9.19.

 

20

--------------------------------------------------------------------------------


 

“Non-Collateral Subsidiaries” has the meaning set forth in Section 9.19.

 

“Non-Pool Aircraft” means, as of any date, any aircraft Owned by ILFC or any of
its subsidiaries that is not a PS Pool Aircraft.

 

“Notes” has the meaning set forth in Section 2.05(d).

 

“Obligations” means all principal of the Loans outstanding from time to time
hereunder, all interest (including Post-Petition Interest) on the Loans, all
other amounts now or hereafter payable by any Obligor under any Loan Document
and any fees or other amounts now or hereafter payable by any Obligor to the
Administrative Agent or the Collateral Agent for acting in its capacity as such
pursuant to a separate agreement among such parties, in each case, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising.

 

“Obligor” means, subject to the first parenthetical of the first sentence of
Section 7.01, ILFC and each Borrower Party (for the purpose of clarification,
from and after the AerCap Acquisition Amendment Effective Date, the term
“Obligor” excludes the Acceding Guarantors except solely as set forth in the
AerCap Acquisition Amendment).

 

“Obligor Assumption Agreement” means an Obligor Assumption Agreement in
substantially the form set forth in Exhibit K.

 

“OFAC” has the meaning set forth in Section 3.16.

 

“Operating Documents” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership, trust
or other legally authorized incorporated or unincorporated entity, the bylaws,
memorandum and articles of association, operating agreement, partnership
agreement, limited partnership agreement, trust agreement or other applicable
documents relating to the operation, governance or management of such entity.

 

“Organizational Documents” means with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership, trust or other legally authorized incorporated or unincorporated
entity, the articles of incorporation, certificate of incorporation, memorandum
of association, articles of organization, certificate of limited partnership,
certificate of trust or other applicable organizational or charter documents
relating to the creation of such entity.

 

“Other Aircraft Types” means Aircraft of each of the following types: (a) Airbus
A300-600F, (b) Airbus A321-100, (c) Airbus A340, (d) Boeing 737-300, (e) Boeing
737-300F, (f) Boeing 737-400, (g) Boeing 737-500, (h) Boeing 737-600; (i) Boeing
737-900 (non-ER), (j) Boeing 747, (k) Boeing 757, (l) Boeing 767, (m) Boeing
777-300 (non-ER); (n) Boeing 777-200 (non-ER and non-LR); and (o) Boeing MD-11.

 

“Other Relevant Jurisdiction” means any other jurisdiction in which an Owner
Subsidiary is organized in accordance with the terms of clause (a) of the
definition of “Owner

 

21

--------------------------------------------------------------------------------


 

Subsidiary”, and any other jurisdiction in which an Intermediate Lessee is
organized in accordance with the terms of clause (a) of the definition of
“Intermediate Lessee”.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document other than Excluded Taxes.

 

“Own” means, with respect to any Aircraft or Equity Interest, to hold legal and
sole ownership of such Aircraft or Equity Interest directly or to hold 100% of
the beneficial ownership of such Aircraft or Equity Interest through a trust,
conditional sale or similar arrangement holding title to such Aircraft or Equity
Interest.  The terms “Ownership” and “Owned by” have a correlative meaning.

 

“Owner Subsidiary” means any special purpose Person (including trusts where the
trustee is an institutional trustee or a Subsidiary) (a) of which Parent Holdco
holds (subject to the Local Requirements Exception) indirectly 100% of the
Equity Interest and which is organized under the laws of any state of the United
States of America, the laws of Ireland, the laws of England and Wales or the
laws of any other jurisdiction that is approved by the Administrative Agent
acting reasonably, (b) that (i) owns, directly or indirectly, one or (if ILFC
certifies to the Administrative Agent that ownership by such Owner Subsidiary of
such additional Aircraft is in its judgment advisable for tax or other
regulatory purposes) more Pool Aircraft by Owning such Pool Aircraft or holding
directly or indirectly 100% of the Equity Interest in another Owner Subsidiary
that Owns such Pool Aircraft and (ii) may (if ILFC certifies to the
Administrative Agent that ownership by such Owner Subsidiary of the Equity
Interest in such Intermediate Lessee is in its judgment advisable for tax or
other regulatory purposes) additionally hold 100% of the Equity Interest in any
Intermediate Lessee that leases such Pool Aircraft or any other Pool Aircraft
and (c) 100% of the Equity Interest therein is held by a Subsidiary Holdco or
another Owner Subsidiary, subject in each case to the Local Requirements
Exception.

 

“Parent” means American International Group, Inc. or AerCap, as the case may be.

 

“Parent Holdco” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Participant” has the meaning set forth in Section 9.05(c).

 

“Participant Register” has the meaning set forth in Section 9.05(c).

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

 

“Paying Agent” has the meaning set forth in Section 2.09(g).

 

“Paying Agent’s Account” means

 

USD  - DBNY

 

Bankers Trust Co NY

 

 

22

--------------------------------------------------------------------------------


 

ABA:

021001033

Account Name:

Commercial Loans Division

Account Number:

60200119

Ref:

2014 ILFC-Hyperion Term Loan,

 

or such other account of the Paying Agent as the Administrative Agent notifies
the Borrower and the Lenders in writing from time to time in accordance with
Section 2.09(h).

 

“Paying Agent’s Office” means at Deutsche Bank AG New York Branch, 60 Wall
Street, New York, NY 10005, or such other address of the Paying Agent as the
Administrative Agent notifies the Borrower and the Lenders in writing from time
to time in accordance with Section 2.09(h).

 

“Payment Date” means the last Business Day of each June, September, December and
March of each year commencing on the last Business Day of June 2014.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Permitted Investments” means, in each case, book-entry securities, negotiable
instruments or securities in bearer or registered form that evidence:

 

(a)  direct obligations of, and obligations fully guaranteed as to timely
payment by, the United States of America (having original maturities of no more
than 365 days, or such lesser time as is required for the distribution of
funds);

 

(b)  demand deposits, time deposits or certificates of deposit of the Collateral
Agent or of depositary institutions or trust companies organized under the laws
of the United States of America or any state thereof, or the District of
Columbia (or any domestic branch of a foreign bank) (i) having original
maturities of no more than 365 days, or such lesser time as is required for the
distribution of funds; provided that at the time of Investment or contractual
commitment to invest therein, the short-term debt rating of such depositary
institution or trust company shall be at least “A-1” by S&P and “P-1” by Moody’s
and the long-term debt rating of such depositary or institution or trust company
shall be at least A1 by Moody’s or (ii) having maturities of more than 365 days
and, at the time of the Investment or contractual commitment to invest therein,
a rating of “AA” by S&P and “Aa1” by Moody’s;

 

(c)  fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) of this definition and entered into
with a financial institution satisfying the criteria described in clause (b) of
this definition;

 

(d)  corporate or municipal debt obligations (including open market commercial
paper) (i) having remaining maturities of no more than 365 days, or such lesser
time as is required for the distribution of funds, having, at the time of the
Investment or contractual commitment to invest therein, a rating of at least
“A-1+” or “AA” by S&P and “P-1” or “Aa1” by Moody’s or (ii) having maturities of
more than 365 days and, at the time of the Investment or contractual commitment
to invest therein, a rating of “AA” by S&P and “Aa1” by Moody’s;

 

23

--------------------------------------------------------------------------------


 

(e)  investments in money market funds (including funds in respect of which the
Collateral Agent or any of its Affiliates is investment manager or advisor,
including but not limited to Deutsche Bank AG money market funds) having a
rating of at least “AA” by S&P and “Aa2” by Moody’s previously approved by the
Borrower or the Collateral Agent; or

 

(f)  notes or bankers’ acceptances (having original maturities of no more than
365 days, or such lesser time as is required for the distribution of funds)
issued by any depositary institution or trust company referred to in (b) above;

 

provided, however, that investments in obligations or money market funds of
Goldman Sachs Bank USA or Deutsche Bank AG or any of their Affiliates shall be
Permitted Investments; and provided further that no investment shall be made in
any obligations of any depositary institution or trust company which has a
contractual right to set off and apply any deposits held, and other indebtedness
owing, by any Obligor to or for the credit or the account of such depositary
institution or trust company; and provided further that if, at any time, the
rating of any of the foregoing investments falls below “BBB” by S&P or “Baa2” by
Moody’s, such downgraded investment shall no longer constitute a “Permitted
Investment”.

 

“Permitted Liens” means:

 

(a)                                 any Lien for Taxes if (i) such Taxes shall
not be due and payable, or (ii) such Taxes are being disputed in good faith or
contested in good faith by appropriate proceedings and reserves required by GAAP
have been made therefor;

 

(b)                                 any Lien in respect of any Pool Aircraft for
any fees or charges of any airport or air navigation authority arising by
statute or operation of law if (i) the payments for such fees or charges are not
yet due or payable or (ii) such fees or charges are being disputed in good faith
or contested in good faith by appropriate proceedings and reserves required by
GAAP have been made therefor;

 

(c)                                  in respect of any Pool Aircraft, any
repairer’s, carrier’s or hangar keeper’s, warehousemen’s, mechanic’s or
materialmen’s Lien or employee and other like Liens arising in the ordinary
course of business by operation of law or under customary terms of repair or
modification agreements or any engine or parts-pooling arrangements or other
similar Liens if the payment for such Liens (i) is not due and payable or
(ii) is not overdue for payment having regard to the relevant trade, in
circumstances where no enforcement action against the Aircraft has yet been
taken by the relevant holder of the Lien or (iii) is disputed in good faith or
contested in good faith by appropriate proceedings and reserves in accordance
with GAAP have been made therefor;

 

(d)                                 any Lien assigned to or created in favor of
the Collateral Agent, for the benefit of the Secured Parties or the Lenders
pursuant to the Loan Documents;

 

(e)                                  any Lien affecting any Pool Aircraft (other
than a Lien for Taxes) arising out of judgments or awards against any of the
Transaction  Parties with respect to which at the time the period to file an
appeal has not expired or an appeal is being presented in good faith and with
respect to which within sixty (60) days thereafter there shall have

 

24

--------------------------------------------------------------------------------


 

been secured a stay of execution pending such appeal, and then only for the
period of such stay, and reserves required in accordance with GAAP have been
made therefor;

 

(f)                                   any permitted lien or encumbrance in
respect of any Pool Aircraft, as defined under any lease of an Aircraft (other
than Liens or encumbrances created by a Transaction Party except as described in
this definition);

 

(g)                                  the respective rights of a Transaction 
Party and the lessee or any third party that owns or leases equipment installed
on an Aircraft under any lease relating to a Pool Aircraft, including any
assignment of the relevant warranties relating to a Pool Aircraft (including
restrictions on the Transaction  Party’s right to grant a lien on or to transfer
the applicable Lease or Pool Aircraft) (and the rights of any sublessee under
any permitted sublease relating to such lease) and the documents related
thereto;

 

(h)                                 the rights of insurers meeting the
requirements of Section 2.16 and Schedule V of the Security Agreement in respect
of a Pool Aircraft, subject to insurance policies having been entered into in
the ordinary course of business and according to commercially reasonable terms;

 

(i)                                     the interests of a voting or owner
trustee, as applicable, or of an Intermediate Lessee in connection with the
relevant Intermediate Lease, including the interests of any Person in respect of
arrangements under the Local Requirements Exception;

 

(j)                                    any Lien fully bonded against by any
Transaction Party, any Lessee, or other similar third party security (which does
not itself result in a Lien on a Pool Aircraft or any part thereof);

 

(k)                                 pledges of non-Pool Aircraft Assets or
deposits required under a Lease to secure payment obligations of the applicable
Transaction  Party under that Lease;

 

(l)                                     any Lease entered into prior to the
Effective Date;

 

(m)                             any Eligible Lease;

 

(n)                                 any Lien in respect of any Pool Aircraft
resulting directly from any Third Party Event, including any Lien for which a
Lessee is required to discharge or indemnify the lessor under a Lease, but only
for so long as the Borrower and the applicable Transaction  Party are complying
with the requirements of the proviso to the last paragraph of Section 5.20(a);

 

(o)                                 any head lease, lease, conditional sale
agreement or purchase option granted by a lessor or owner as to the purchase of
the related Pool Aircraft under or in respect of any Lease (including to an
Affiliate of the Lessee) existing on the date of acquisition of such Pool
Aircraft by the Borrower or thereafter granted in accordance with Leasing
Company Practice;

 

25

--------------------------------------------------------------------------------

 

(p)                                 in respect of any Junior Collateral, any
Junior Lien securing Junior Lien Obligations; and

 

(q)                                 any other Lien with the consent of the
Required Lenders if the amount secured thereby is $5,000,000 (or its equivalent)
or less, or of Lenders holding greater than 66 2/3% of the aggregate outstanding
principal amounts of the Loans if the amount secured thereby is greater than
$5,000,000 (or its equivalent), but subject to Section 9.02(b).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means, at any date, any employee pension benefit plan (as defined in
Section 3(2) of ERISA) which is subject to Title IV of ERISA or Section 412 of
the Code (other than a Multiemployer Plan) and to which the Borrower Party or
any of its ERISA Affiliates may have any liability, including any liability by
reason of having be a substantial employer within the meaning of section 4063 of
ERISA at any time during the preceding five years, or by reason of being deemed
to be a contributing sponsor under section 4069 of ERISA.

 

“Platform” has the meaning set forth in Section 5.09(c).

 

“Pledged Debt” has the meaning set forth in the Security Agreement.

 

“Pledged Debt Collateral” has the meaning set forth in the Security Agreement.

 

“Pledged Equity Interests” has the meaning set forth in the Security Agreement.

 

“Pledged Equity Parties” has the meaning set forth in the Security Agreement.

 

“Pool Aircraft” means, as of any date, any aircraft Owned by an Owner Subsidiary
that has not been the subject of a sale or other disposition to a Person other
than another Owner Subsidiary permitted under Section 2.10 or 5.04

 

“Pool Aircraft Assets” means the Pool Aircraft Collateral and any related
Security Deposits or Maintenance Rent.

 

“Pool Aircraft Collateral” means all Pool Aircraft, each of the Leases related
thereto and the right, title and interest of each relevant Owner Subsidiary in
and to the acquisition agreement related to such Pool Aircraft.

 

“Pool Specifications” is a collective reference to each of the following
requirements with respect to the Pool Aircraft at any time from and after the
first anniversary of the Effective Date:

 

(a)                                 the aggregate Appraised Value of a single
type of Widebody Aircraft at such time shall not exceed 30% of the aggregate
Appraised Value of all Pool Aircraft at such time;

 

26

--------------------------------------------------------------------------------


 

(b)                                 the aggregate Appraised Value of all
Widebody Aircraft at such time shall not exceed 50% of the aggregate Appraised
Value of all Pool Aircraft at such time;

 

(c)                                  the aggregate Appraised Value of all
Preferred Aircraft Types at such time shall be at least 60% of the aggregate
Appraised Value of all Pool Aircraft at such time;

 

(d)                                 the aggregate Appraised Value of all Pool
Aircraft that are a single Other Aircraft Type at such time shall not exceed 20%
of the aggregate Appraised Value of all Pool Aircraft at such time;

 

(e)                                  the aggregate Appraised Value of all Pool
Aircraft leased to a single Lessee at such time shall not exceed 25% of the
aggregate Appraised Value of all Pool Aircraft at such time (excluding any Pool
Aircraft leased to a Lessee that results from the merger of two or more Lessees,
if the affected Lease of such Pool Aircraft was included in the Collateral prior
to such merger);

 

(f)                                   the aggregate Appraised Value of all Pool
Aircraft leased to Lessees based or domiciled in any single country at such time
shall not exceed 35% of the aggregate Appraised Value of all Pool Aircraft at
such time, excluding the United States of America;

 

(g)                                  the aggregate Appraised Value of all Pool
Aircraft that are freighter aircraft at such time shall not exceed 10% of the
aggregate Appraised Value of all Pool Aircraft at such time; and

 

(h)                                 the Average Age of all Pool Aircraft at such
time shall be in compliance with Section 5.16(a).

 

“Post-Petition Interest” means any interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency
or reorganization of any one or more of the Borrower Parties (or would accrue
but for the operation of applicable Debtor Relief Laws), whether or not such
interest is allowed or allowable as a claim in any such proceeding.

 

“Preferred Aircraft Types” means Aircraft of each of the following types:
(a) Airbus A319, (b) Airbus A320, (c) Airbus A320neo, (d) Airbus A321-200,
(e) Airbus A321neo, (f) Airbus A330, (g) Airbus A350, (h) Boeing 737-700,
(i) Boeing 737-800, (j) Boeing 737-900ER, (k) Boeing 737 MAX, (l) Boeing
777-200ER, (m) Boeing 777-200LR, (n) Boeing 777-300ER, (o) Boeing 787,
(p) Embraer E2 190 and (q) Embraer E2 195.

 

“Premium Amount” means, with respect to any principal amount being prepaid, an
amount equal to (a) except as provided in clause (b) below, 1% of such principal
amount being prepaid in the event that all or a portion of the Loans is, prior
to the six-month anniversary of the Effective Date, prepaid in connection with a
Repricing Transaction or (b) $0.00 if (i) the date of such prepayment is on or
after the six-month anniversary of the Effective Date, or (ii) the date of such
prepayment is prior to the six-month anniversary of the Effective Date but
(w) such prepayment is made in connection with an LTV Cure, other than an LTV
Cure to the extent attributable to a Removal (other than as described in the
following clause (x)) or to a Deemed

 

27

--------------------------------------------------------------------------------


 

Removal, where such Removal or a Deemed Removal is to effect a Repricing
Transaction, (x) such prepayment is made as a result of an Event of Loss of a
Pool Aircraft or as a result of an event described in the second proviso of
Appraised Value (except a Deemed Removal) or a Specified Representation
Deficiency, provided that such prepaid amount does not exceed an amount equal to
the Appraised Value (determined without having regard to the event giving rise
to the prepayment) of such Pool Aircraft, (y) pursuant to Section 9.06 (other
than clause (iv) thereof) or (z) such prepayment is not in connection with a
Repricing Transaction.

 

“Prohibited Country” has the meaning set forth in Section 3.16.

 

“Protocol” means the Protocol to the Convention on Matters Specific to Aircraft
Equipment, together with all regulations and procedures issued in connection
therewith, and all other rules, amendments, supplements, modifications, and
revisions thereto (in each case, as in effect in any applicable jurisdiction
from time to time and using the English language version thereof).

 

“PS Pool Aircraft” means the Pool Aircraft and the Undelivered Pool Aircraft.

 

“Public Lender” has the meaning set forth in Section 5.09(c).

 

“Qualified Appraiser” means, with respect to Appraisals used to calculate the
LTV Ratio as of the Effective Date, each of AVITAS, Inc., Aircraft Information
Services, Inc. and Aviation Specialist Group, and with respect to Appraisals
used to calculate the Loan-to-Value Ratio as of each subsequent LTV
Determination Date, such appraisal firms, or, if any of such appraisal firms is
unavailable or in the Borrower’s judgment should be replaced, the Borrower may
replace any of the foregoing appraisal firms with any of Ascend Worldwide Ltd.,
Avmark Inc., BK Associates, Inc., IBA Group Ltd., Morten Beyer & Agnew, Inc. or
SH&E, Inc., in each case so long as such appraiser is certified by the
International Society of Transport Aircraft Trading, or with any such other
appraisal firm selected and retained by the Borrower and approved by the
Administrative Agent; provided that, if an appraisal firm that at the relevant
time is one of the three appraiser firms that is to provide the Appraisals used
to calculate the Loan-to-Value Ratio as of the next subsequent LTV Determination
Date becomes unavailable due to merger, its going out of business, the
incapacity of a principal thereof or other similar reason within 60 days of such
next subsequent LTV Determination Date, then, notwithstanding any other
provision of this Agreement to the contrary, the Appraised Value of the relevant
Pool Aircraft for such next subsequent LTV Determination Date shall be
determined by reference to only the remaining appraisal firm(s) if the Borrower
has not obtained the relevant Appraisal from such unavailable appraisal firm or
a replacement therefor prior to such LTV Determination Date.

 

“Ratify” means, in relation to ratification by any jurisdiction of the Cape Town
Convention, that any reservations made by such jurisdiction in ratifying the
Cape Town Convention are reasonably acceptable to the Required Lenders, except
that the Required Lenders consent to the reservations to the Cape Town
Convention made by the countries of registration of the Pool Aircraft set forth
on Schedule 3.17(a) as of the Effective Date and corresponding reservations made
by other countries that ratify the Cape Town Convention after the Effective
Date.  The term “Ratified” has a correlative meaning.

 

28

--------------------------------------------------------------------------------


 

“Records” means all Leases and other documents, books, records and other
information (including, without limitation, computer programs, tapes, disks,
data processing software (to the extent permitted by any applicable licenses)
and related property rights owned by an Owner Subsidiary or an Intermediate
Lessee) directly related to the Leases and the Pool Aircraft Assets related to
the Pool Aircraft and the servicing thereof.

 

“Register” has the meaning set forth in Section 9.05(b).

 

“Related Pool Aircraft” means, with respect to any Release Date, each Pool
Aircraft with respect to which a Released Loan is requested on such Release Date
as set forth in the Release Request with respect to such Release Date.

 

“Release Date” means a Business Day, as identified in a Release Request provided
in accordance with Section 2.02(b), upon which date the Aggregate Requested
Release Amount shall be released to the Borrower, subject to the terms and
conditions herein.

 

“Released Loans” means, as of any date of determination, the then aggregate
outstanding principal amount of the Loans that have been released (including on
such date of determination) to the Borrower from the Collateral Account in
accordance with the terms hereof.  For the avoidance of doubt, the principal
amount of the Released Loans which shall have been repaid or prepaid on or
before the applicable determination date shall not be included in the then
aggregate outstanding principal amount of the Released Loans.

 

“Release Request” has the meaning set forth in Section 2.02(b).

 

“Relevant Collateral” has the meaning set forth in the Security Agreement.

 

“Relevant Release Parties” means in respect of a Release Date and the applicable
Pool Aircraft, (i) each relevant Owner Subsidiary which Owns or leases such Pool
Aircraft, (ii) each relevant Subsidiary Holdco or Owner Subsidiary which Owns
the Equity Interests in each such Owner Subsidiary, (iii) each relevant
Intermediate Lessee (if any) and (iv) each relevant Subsidiary Holdco, Owner
Subsidiary or Intermediate Lessee which Owns the Equity Interests in each such
Intermediate Lessee.

 

“Removal” means the sale, substitution or other removal of any Pool Aircraft or
any Owner Subsidiary (other than in connection with an Event of Loss, an event
listed in the second proviso of the definition of Appraised Value (except a
Deemed Removal) or a Specified Representation Deficiency).

 

“Reportable Event” means an event described in Section 4043(c) of ERISA with
respect to a Plan other than those events as to which the 30-day notice period
is waived under subsection .22, .23, .25, .27 or .28 of PBGC
Regulation Section 4043.

 

“Representatives” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

29

--------------------------------------------------------------------------------


 

“Repricing Transaction” means a (i) prepayment of the Loans which are refinanced
or replaced or (ii) repricing of the Loans through any waiver, consent or
amendment, and which in the case of each of (i) and (ii) results in the lowering
of the effective interest cost or the weighted average yield of the Loans (other
than due to a reduced amount of principal of the Loans), including by the
incurrence of any debt financing having an effective interest cost or weighted
average yield that is less than the effective interest cost or weighted average
yield of the Loans (or portion thereof) so prepaid and refinanced or replaced or
repriced.

 

“Required Cape Town Registrations” has the meaning set forth in the Security
Agreement.

 

“Required Lenders” means Lenders holding greater than 50% of (a) prior to the
Loans being made on the Effective Date the  Aggregate Commitments and
(b) thereafter, the aggregate outstanding principal amount of the Loans:
provided that the Commitments of, or outstanding principal amount of Loans held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

 

“Requirement of Law” means, as to any Person, any Law applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject, including, without limitation, each Applicable Foreign
Aviation Law applicable to such Person or a Pool Aircraft Owned or operated by
it or as to which it has a contractual responsibility.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

 

“Sanctions” has the meaning set forth in Section 3.16.

 

“Secured Debt” means the Loans and the Junior Lien Debt.

 

“Secured Debt Representatives” means the Administrative Agent and each Junior
Lien Representative.

 

“Secured Obligations” has the meaning set forth in the Security Agreement.

 

“Secured Parties” has the meaning set forth in the Security Agreement.

 

“Securities Account” has the meaning set forth in the Security Agreement.

 

“Securities Intermediary” has the meaning set forth in the Account Control
Agreement.

 

“Security Agreement” means the Security Agreement by the Borrower Parties party
thereto in favor of the Collateral Agent, in substantially the form of Exhibit B
hereto, together with any supplements delivered pursuant to Section 2.10(b),
Section 2.10(e), Section 4.02(c) or Section 5.02(a) hereof (in each case as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time).

 

“Security Deposit” means any security deposits and any payments made to
reinstate security deposits payable by any Lessee under a Lease.

 

30

--------------------------------------------------------------------------------


 

“Security Documents” means the Security Agreement, each Charge Over Shares, the
Account Control Agreement and each other agreement, supplement, instrument or
document executed and delivered pursuant to Section 2.10, Section 4.02 or
Section 5.02 to secure any of the Obligations.

 

“Series of Junior Lien Debt” means, severally, each issue or series of Junior
Lien Debt for which a single transfer register is maintained and any other
indebtedness under any other indenture or credit facility that constitutes
Junior Lien Obligations.

 

“Specified Representation Deficiency” has the meaning set forth in
Section 2.10(h).

 

“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any corporation, limited liability company, partnership or other entity the
accounts of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date and (b) any other corporation, limited
liability company, partnership or other entity (i) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (ii) that is otherwise Controlled as of such date, by the parent and/or one
or more of its subsidiaries.

 

“Subsidiary” means any direct or indirect subsidiary of Parent Holdco, and
includes a trust.

 

“Subsidiary Obligor” means any Subsidiary (excluding the Borrower and each
Subsidiary Holdco) that Owns the Equity Interest in any other Subsidiary.

 

“Subsidiary Holdco” means CA Subsidiary Holdco and Irish Subsidiary Holdco.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Third Party Event” has the meaning set forth in Section 5.20(a).

 

“Title 49” means Title 49 of the United States Code, which, among other things,
recodified and replaced the U.S. Federal Aviation Act of 1958, and the rules and
regulations promulgated pursuant thereto or any subsequent legislation that
amends, supplements or supersedes such provisions.

 

“Transaction Parties” means each Obligor, each Owner Subsidiary and each
Intermediate Lessee.

 

“UCC” means the Uniform Commercial Code in effect from time to time in the State
of New York; provided, however, that if by reason of mandatory provisions of
law, the perfection or the effect of perfection or non-perfection of the
security interest in any item or portion of the Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” shall mean the Uniform Commercial Code as in effect in such

 

31

--------------------------------------------------------------------------------


 

other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection.

 

“UCC Financing Statement” means any financing statement to be filed in any
appropriate filing office in any UCC Jurisdiction and that (i) indicates the
applicable Collateral by any description which reasonably approximates the
description contained in this Agreement and in the Security Agreement as all
applicable assets of the applicable Borrower Party or words of similar effect,
regardless of whether any particular asset comprised in such Collateral falls
within the scope of Article 9 of the UCC or other similar provisions of the UCC
Jurisdiction, and (ii) contains any other information required by part 5 of
Article 9 of the UCC, or by any other applicable provision under the laws of the
UCC Jurisdiction, for the sufficiency or filing office acceptance of any
financing statement or amendment; provided, however, that in addition to any
financing statement to be filed in any appropriate filing office in any UCC
Jurisdiction, UCC Financing Statements shall include at all times financing
statements to be filed in the State of California and the District of Columbia.

 

“UCC Jurisdiction” means any Uniform Commercial Code jurisdiction in which the
filing of a UCC Financing Statement is effective to perfect a security interest
in the Collateral under this Agreement, the Security Agreement, or any other
Loan Document.

 

“Uncertificated Security” has the meaning set forth in the Security Agreement.

 

“Undelivered Pool Aircraft” means, as of any date, the pool of aircraft Owned by
ILFC or any of its subsidiaries (including any Non-Collateral Subsidiary) (or to
be acquired and thereafter so Owned), satisfying each of the following
conditions:  (x) the Transaction Parties shall each have a good faith intention
and, to ILFC’s knowledge, the ability to transfer such aircraft to an Owner
Subsidiary, or cause the Subsidiary that owns such Aircraft to become an Owner
Subsidiary, within a reasonable time period, (y) such aircraft shall be listed
on Schedule 3.17(a) attached hereto, as amended, restated or supplemented from
time to time pursuant to Section 2.10 and Section 5.09(a)(vii) and (z) no
Released Loan has been released to the Borrower with respect thereto.  For the
avoidance of doubt, upon the Final Release Date, there shall be no Undelivered
Pool Aircraft.

 

“United States” means the United States of America.

 

“UNSC” has the meaning set forth in Section 3.16.

 

“Widebody Aircraft” shall mean Aircraft of each of the following types:
(a) Airbus A300, (b) Airbus A330, (c) Airbus A340, (d) Airbus A350, (e) Boeing
747, (f) Boeing 767, (g) Boeing 777, (h) Boeing 787 and (i) Boeing MD-11.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.02.  Terms Generally.  The definitions of terms herein (including
those incorporated by reference to another document) apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun includes the corresponding

 

32

--------------------------------------------------------------------------------


 

masculine, feminine and neuter forms.  The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”. 
The word “will” shall be construed to have the same meaning and effect as the
word “shall”.  Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(i) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (ii) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (iii) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (iv) the word “property” shall be construed to refer to any
and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

Section 1.03.  Accounting Terms; Changes in GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP as in effect from time to time.

 

Section 1.04.  Times.  Except as otherwise expressly provided herein, all
references to times are to such time in New York, New York.

 

ARTICLE 2
THE CREDITS

 

Section 2.01.            Commitment.  (a) On the Effective Date, subject to the
terms and conditions and relying on the representations and warranties set forth
herein, each Lender agrees to make a Loan to the Borrower in a principal amount
equal to its Commitment by transfer of such amount to the Administrative Agent
as described in Section 2.03.  The Loans and the Commitments hereunder are not
revolving and amounts repaid or prepaid may not be reborrowed.

 

(b)                         Any undrawn portion of the Commitments shall
automatically terminate immediately after the Borrowing on the Effective Date.

 

Section 2.02.  Request to Borrow Loans; Request to Release Loans.  (a) The
Borrower shall request that the Lenders make the Loans by delivering to the
Administrative Agent a notice in writing (a “Borrowing Request”) no later than
12:00 p.m., New York City time, at least three (3) Business Days before the
Effective Date.  Such Borrowing Request shall be irrevocable and shall specify
the aggregate amount of the Loans to be made on the Effective Date (which
aggregate amount shall equal the amount of the Aggregate Commitments on the
Effective Date).  Following the receipt of a Borrowing Request, the
Administrative Agent shall promptly notify each Lender thereof.

 

(b)                                 The Borrower shall request that the
Collateral Agent release the Aggregate Requested Release Amount by delivering to
the Administrative Agent and Collateral Agent a notice in writing in the form
attached hereto as Exhibit J (a “Release Request”) no later than

 

33

--------------------------------------------------------------------------------


 

12:00 p.m., New York City time, at least three (3) Business Days before a
Release Date.  Such Release Request shall be revocable in whole or in part. 
Following the receipt of a Release Request, the Administrative Agent shall
promptly notify each Lender thereof.

 

(c)                                  For the avoidance of doubt, the Effective
Date is contemplated to be on and may be a Release Date.

 

Section 2.03.  Funding of Loan; Release of Aggregate Requested Release Amount. 
(a) Each Lender shall wire the principal amount of its Loan in immediately
available funds, by 12:00 p.m., New York City time, on the Effective Date, to
the Administrative Agent’s Account.

 

(b)                         On the Effective Date, subject to the terms and
conditions herein (including the satisfaction of each of the conditions set
forth in Section 4.01), promptly upon receipt from each Lender of an amount
equal to such Lender’s Commitment as described in Section 2.03(a), the
Administrative Agent shall transfer to the Collateral Account all such proceeds
of the Loans (or, if a Release Date is occurring on the Effective Date, transfer
directly to the Borrower, or as the Borrower instructs, the proceeds of the
Released Loans to which such Release Date pertains).  All amounts in the
Collateral Account shall be invested in Permitted Investments pursuant to and in
accordance with paragraph 9 of the Account Control Agreement.

 

(c)                          Subject to the terms and conditions (including the
satisfaction of each of the conditions set forth in Section 4.02) and relying on
the representations and warranties set forth herein, on a Release Date the
Collateral Agent shall direct the Securities Intermediary to release from the
Collateral Account to the Borrower the Aggregate Requested Release Amount to the
account designated in the relevant Release Request; provided that in respect of
a Release Date, the amount released in respect of each Pool Aircraft set forth
in such Release Request shall equal the Advance Rate multiplied by the Initial
Appraised Value of such Pool Aircraft; provided that on the Final Release Date,
in addition to the Aggregate Requested Release Amount, all other amounts in the
Collateral Account (other than Interim Cash or insurance proceeds) will be
released to the Borrower to the account designated in the relevant Release
Request.

 

Section 2.04.  Interest.  (a) Subject to the provisions of this Section 2.04,
the Loans (whether or not the Loans are Released Loans) shall bear interest at a
rate per annum equal to the LIBO Rate for the Interest Period in effect plus the
Applicable Margin.  Interest shall be computed on the basis of a year of
360 days and actual days elapsed, except that interest computed by reference to
the Base Rate at any time which the Base Rate is based on the “prime rate” (as
described in the definition of Base Rate) shall be computed on the basis of a
year of 365 days (or 366 days in a leap year) and actual days elapsed.  Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid, provided that any Loan that is repaid on the same day on which
it is made shall bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be prima facie
evidence thereof.

 

(b)                         If the Borrower shall default in the payment of any
principal of or interest on the Loans or any other amount due hereunder, by
acceleration or otherwise, then, until such defaulted amount shall have been
paid in full, to the extent permitted by law, all such overdue amounts due from
the Borrower under this Agreement and the other Loan Documents shall bear

 

34

--------------------------------------------------------------------------------


 

interest (after as well as before judgment), payable on demand, at a rate equal
to (i) the interest rate otherwise applicable to the Loans pursuant to this
Section 2.04 plus (ii) 2.00% per annum.

 

(c)                          Interest accrued on the Loans shall be payable in
arrears on each Payment Date, shall be calculated to include the first day of
each Interest Period and to, but excluding, the last day of each Interest Period
and shall be paid into the Paying Agent’s Account; provided that (i) interest
accrued pursuant to Section 2.04(b) shall be payable on demand and (ii) upon any
repayment of the Loans, interest accrued on the principal amount repaid shall be
payable on the date of such repayment.

 

(d)                         The Administrative Agent shall determine, in
accordance with the terms of this Agreement, each interest rate applicable to
the Loans hereunder.  The Administrative Agent shall promptly notify the
Borrower and the Lenders of each rate of interest so determined, and its
determination thereof shall be prima facie evidence thereof.

 

Section 2.05.            Payment at Maturity; Evidence of Debt.  (a) The
Borrower agrees to pay to the Lenders on the Maturity Date the then unpaid
principal amount of the Loans by deposit into the Paying Agent’s Account.  The
unpaid principal amount of the Loans outstanding at any time shall be deemed
reduced by any amounts paid by any Obligor pursuant to Article 7 on a
dollar-for-dollar basis.

 

(b)                         The Administrative Agent shall maintain in
accordance with its usual practice a Register evidencing the indebtedness of the
Borrower to each Lender resulting from the Loans, including the amounts of
principal and interest payable and paid to the Lenders from time to time.

 

(c)                          The entries made in the Register maintained
pursuant to subsection (b) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that any
failure by the Administrative Agent to maintain such Register or any error
therein, which shall be promptly corrected, shall not affect the Borrower’s
obligation to repay the Loans to the Lender reflected in the Register as the
owner thereof in accordance with the terms of this Agreement.

 

(d)                         Upon request by any Lender, the Borrower shall
provide such Lender with a promissory note, substantially in the form of
Exhibit F hereto, evidencing the Loan made by the Lender on the Effective Date
(each, a “Note”).

 

Section 2.06.  Optional and Mandatory Prepayments.  (a) Optional Prepayments. 
The Borrower will have the right at any time to prepay the aggregate outstanding
principal amount of the Loans in whole or in part in amounts not less than
$5,000,000 or increments of $500,000 in excess thereof and otherwise in
accordance with the provisions of this Section by deposit into the Paying
Agent’s Account; provided that, such payment may be made (subject to the
applicable Premium Amount) by release of funds in the Collateral Account to the
Paying Agent’s Account if so elected by the Borrower.

 

(b)                         Mandatory Prepayments.  The Borrower shall prepay
the aggregate outstanding principal amount of the Loans to the extent required
pursuant to Section 5.16.  For the avoidance

 

35

--------------------------------------------------------------------------------

 

of doubt, payments made in order to comply with Section 5.16 may be in any
amounts necessary for such compliance.

 

(c)                    Accrued Interest; Premium.  Each prepayment of any
principal amount of the Loans shall be accompanied by (a) accrued interest on
the amount being prepaid to the date of such prepayment and (b) the applicable
Premium Amount, if any.

 

(d)                   Notice of Prepayments.  The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment of
the principal amount of the Loans hereunder not later than 11:00 a.m., New York
City time, three Business Days before the date of prepayment in the case of a
prepayment under Section 2.06(a) (except to cure a Default or Event of Default),
and not later than 11:00 a.m., New York City time, on the date of prepayment
(which shall be a Business Day) in the case of a prepayment under
Section 2.06(b) or any prepayment being made to cure a Default or Event of
Default.  Each such notice shall be irrevocable and shall specify the prepayment
date, the aggregate principal amount of the Loans to be prepaid.

 

Section 2.07.            Fees.  The Borrower shall pay to the Administrative
Agent for its own account fees in the amounts and at the times specified in the
Fee Letter.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

Section 2.08.            Taxes; Increased Costs; Etc.  (a) Payments Free of
Taxes; Obligation to Withhold; Payments on Account of Taxes.  Any and all
payments by or on account of any obligation of the Borrower hereunder or under
any other Loan Document shall, to the extent permitted by applicable Laws, be
made free and clear of and without reduction or withholding for any Taxes.  If,
however, applicable Laws require the Borrower, the Paying Agent or the
Administrative Agent to withhold or deduct any Tax, (i) such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower,
the Paying Agent or the Administrative Agent, as the case may be, upon the basis
of the information and documentation to be delivered pursuant to
subsection (e) below; (ii) the Borrower, the Paying Agent or the Administrative
Agent, as the case may be, shall timely pay the full amount withheld or deducted
to the relevant Governmental Authority in accordance with applicable Law; and
(iii) to the extent that the withholding or deduction is made on account of
Indemnified Taxes or Other Taxes, the sum payable by the Borrower shall be
increased as necessary so that after any such required withholding or the making
of all such required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, the Paying Agent or
the Lender, as the case may be, receives an amount equal to the sum it would
have received had no such withholding or deduction been made.

 

(b)                   Payment of Other Taxes by the Borrower.  Without limiting
the provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.

 

(c)                    Tax Indemnifications.  Without limiting the provisions of
subsection (a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent, the Paying Agent and each Lender, and shall make payment
in respect thereof within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including

 

36

--------------------------------------------------------------------------------


 

Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) withheld or deducted by the Borrower, the
Paying Agent or the Administrative Agent from payments made under this Agreement
(to the extent no increased payment has been made in accordance with
Section 2.08(a) on account of such withholding or deduction) or paid by the
Administrative Agent or such Lender, as the case may be, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of any
such payment or liability delivered to the Borrower by a Lender (with a copy to
the Administrative Agent), the Paying Agent or by the Administrative Agent on
its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

 

(d)                   Evidence of Payments.  Upon request by the Borrower, the
Paying Agent or the Administrative Agent, as the case may be, after any payment
of Taxes by the Borrower, the Paying Agent or by the Administrative Agent to a
Governmental Authority as provided in this Section 2.08, the Borrower shall
deliver to the Administrative Agent or the Paying Agent or the Administrative
Agent or the Paying Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower, the Paying Agent or the Administrative Agent, as the case may be.

 

(e)                    Status of Lenders; Tax Documentation.  (i)  Each Lender
shall deliver to the Borrower, the Paying Agent and to the Administrative Agent,
at the time such Lender becomes a party to this Agreement and at the time or
times reasonably requested by the Borrower, the Paying Agent or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower, the
Paying Agent or the Administrative Agent, as the case may be, to determine
(A) whether or not payments made hereunder or under any other Loan Document are
subject to Taxes, (B) if applicable, the required rate of withholding or
deduction, (C) such Lender’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of payments to be made to such Lender
by the Borrower pursuant to this Agreement or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdiction and
(D) the applicability of, or compliance with, any obligations in respect of the
exchange of information by or on behalf of the Paying Agent or the
Administrative Agent under or in connection with the EU Savings Directive.

 

(ii)                    Without limiting the generality of the foregoing;

 

(A)                                         any Lender that is a “United States
person” within the meaning of Section 7701(a)(30) of the Code shall deliver to
the Borrower and the Administrative Agent, on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent), executed
originals of Internal Revenue Service Form W-9 or such other documentation or
information prescribed by applicable United States federal Laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case

 

37

--------------------------------------------------------------------------------


 

may be, to determine whether or not such Lender is subject to backup withholding
or information reporting requirements; and

 

(B)                                         each Foreign Lender that is entitled
under the Code or any applicable treaty to an exemption from or reduction of
United States federal withholding tax with respect to payments hereunder or
under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

 

(1)                                           executed originals of Internal
Revenue Service Form W-8BEN claiming eligibility for benefits of an income tax
treaty to which the United States is a party,

 

(2)                                           executed originals of Internal
Revenue Service Form W-8ECI,

 

(3)                                           executed originals of Internal
Revenue Service Form W-8IMY and all required supporting documentation,

 

(4)                                           in the case of a Foreign Lender
claiming the benefits of the exemption for portfolio interest under
section 881(c) of the Code, (x) a certificate to the effect that such Foreign
Lender is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and (y) executed originals of
Internal Revenue Service Form W-8BEN, or

 

(5)                                           executed originals of any other
form prescribed by applicable Laws as a basis for claiming exemption from or a
reduction in United States Federal withholding tax together with such
supplementary documentation as may be prescribed by applicable Laws to permit
the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made.

 

(iii)                 Each Lender shall promptly (A) notify the Borrower, the
Paying Agent and the Administrative Agent of any change in circumstances which
would modify or render invalid any claimed exemption or reduction, and (B) at
the request and expense of the Borrower, take such steps as shall not be
materially disadvantageous to it as determined in the sole good faith discretion
of such Lender, and as may be reasonably necessary (including the re-designation
of its Lending Office) to avoid any requirement of applicable Laws of any
jurisdiction that the Borrower, the Paying Agent or the Administrative Agent
make any withholding or deduction for Indemnified Taxes from amounts payable to
such Lender.

 

(iv)                If a payment made to a Lender under any Loan Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time

 

38

--------------------------------------------------------------------------------


 

or times reasonably requested by the Borrower, the Paying Agent or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower, the Paying Agent or the
Administrative Agent as may be necessary for (i) the Borrower, the Paying Agent
and the Administrative Agent to comply with their obligations under FATCA and
(ii) to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (iv), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

(f)                     Treatment of Certain Refunds.  Unless required by
applicable Laws, at no time shall the Administrative Agent or the Paying Agent
have any obligation to file for or otherwise pursue on behalf of a Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender, as the case may be.  If the Administrative Agent, the Paying Agent or
any Lender determines, in its sole discretion, that it has received a refund (or
credit or offset against an Excluded Tax in lieu of a cash refund of a Tax or
Other Tax) of any Taxes or Other Taxes as to which it has been indemnified by
the Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall, unless an Event of Default has occurred and
is continuing, pay to the Borrower an amount equal to such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund (or credit or offset)), net of all Taxes resulting from such
refund and out-of-pocket expenses incurred by the Administrative Agent, the
Paying Agent or such Lender, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund (or credit or offset)), provided that the Borrower, upon the request
of the Administrative Agent, the Paying Agent or such Lender, agrees to repay
the amount paid over to the Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent, the Paying Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority. 
This subsection shall not be construed to require the Administrative Agent, the
Paying Agent or any Lender to make available its tax returns (or any other
information relating to its taxes that it deems confidential in its sole good
faith discretion) to the Borrower or any other Person.

 

(g)                    Illegality; Impracticality; Increased Costs.  If any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for any Lender or its applicable
Lending Office to make, maintain or fund Loans, or to determine or charge
interest rates based upon the LIBO Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, as a
result of contingencies occurring after the date hereof (provided that (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith by
any Government Authority and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be contingencies occurring after the date hereof
regardless of the date enacted, adopted or issued) which materially and
adversely affect

 

39

--------------------------------------------------------------------------------


 

the London interbank market or the position of such Lender in that market, then,
on notice thereof by such Lender to the Borrower through the Administrative
Agent, any obligation of such Lender to make or continue Loans shall be
suspended until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), (A) in the case of illegality, only if it is
possible to eliminate such illegality by converting the Loans to Loans bearing
interest based on the Base Rate, and in the case of another circumstance
described above not constituting illegality, all Loans of such Lender shall
thereafter be converted to Loans that bear interest at a rate equal to the Base
Rate plus the Applicable Margin either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Loans or (B) otherwise, solely in the case of illegality where it is not
possible to eliminate such illegality by converting such Loans to Loans that
bear interest at the Base Rate plus the Applicable Margin, prepay all Loans of
such Lender either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Loans.  Upon any such
prepayment, the Borrower shall also pay accrued interest on the amount so
prepaid.

 

(h)                   If any Change in Law shall:

 

(i)                       impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement);

 

(ii)                    subject any Lender to any tax of any kind whatsoever
with respect to this Agreement, or change the basis of taxation of payments to
such Lender in respect thereof (except for Indemnified Taxes or Other Taxes
covered by Section 2.08 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender); or

 

(iii)                 impose on any Lender or the London interbank market any
other condition, cost or expense affecting this Agreement made by such Lender or
participation therein (except any reserve requirement);

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any Loan), or to reduce the amount of any sum received or receivable by
such Lender under or in respect of the Loan Documents then, within 10 Business
Days after demand by such Lender, the Borrower will, without duplication of any
other amount payable under this Section 2.08 or Section 2.09, pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

 

(i)                       If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or reserve requirements has or would
have the effect of reducing the rate of return on such Lender’s capital or on
the capital of such Lender’s holding company, if any, as a consequence of this

 

40

--------------------------------------------------------------------------------


 

Agreement, the Commitments of such Lender or the Loans made by such Lender to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender,
as the case may be, such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.

 

(j)                      A certificate of a Lender setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and certifying that such amounts were calculated on an accurate, fair
and non-discriminatory basis and delivered to the Borrower shall be conclusive
absent manifest error.  The Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 Business Days after receipt thereof.

 

(k)                   Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).

 

(l)                       The Borrower shall pay to each Lender, as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), which shall be due and payable
on each date on which interest is payable on such Loan, provided the Borrower
shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender.  If a Lender
fails to give notice 10 days prior to the relevant Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.

 

(m)               Upon demand of any Lender (with a copy to the Administrative
Agent) from time to time, the Borrower shall, within 10 days of such demand,
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(i)                       any conversion, payment or prepayment of any Loans on
a day other than the last day of the Interest Period (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise);

 

(ii)                    any failure by the Borrower (for a reason other than the
failure of such Lender to make a Loan) to prepay or borrow any Loans on the date
or in the amount notified by the Borrower; or

 

41

--------------------------------------------------------------------------------


 

(iii)                 any assignment of a Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 9.06;

 

(for the avoidance of doubt, such loss, cost or expense shall exclude any loss
of anticipated profits and shall include any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loans). 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this clause (m), each Lender shall be deemed to have funded each Loan made by it
at the ICE LIBOR by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Loan was in fact so funded, with the result that the
Borrower’s obligation to compensate each Lender for its loss, profit and expense
as provided in this clause (m) shall be deemed to be in the amount of the
excess, if any, of the interest at such ICE LIBOR on the applicable amount for
the remainder of such Interest Period over interest at the ICE LIBOR as it would
be in effect if quoted on the applicable date on the applicable amount for the
remainder of the Interest Period.

 

(n)                   If any Lender requests compensation, the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender or if any Lender gives a notice under
this Section 2.08, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the good faith judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to this
Section 2.08 in the future, or eliminate the need for the notice pursuant to
this Section 2.08, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(o)                   All of the Borrower’s obligations under this Section 2.08
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

 

Section 2.09.            Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.  (a) All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff. 
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Paying Agent, for the account of the respective
Lenders to which such payment is owed, at the Paying Agent’s Office in Dollars
and in immediately available funds not later than 2:00 p.m. on the date
specified herein.  The Paying Agent will promptly distribute to each Lender its
Applicable Percentage in respect of the relevant Loans (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office.  All payments received by the Paying
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected on computing interest or fees, as the case may be.

 

42

--------------------------------------------------------------------------------


 

(b)                   If at any time insufficient funds are received by the
Paying Agent to pay fully all amounts of principal, interest and fees then due
hereunder, such funds shall be applied as follows: first, to pay interest and
fees then due hereunder ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties and second, to
pay principal then due hereunder ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.

 

(c)                    If any Lender makes available to the Administrative Agent
funds for any Loan to be made by such Lender as provided in this Article II, and
such funds are not made available to the Borrower by the Administrative Agent
because the conditions to such Loan are not satisfied or waived in accordance
with the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest

 

(d)                   Unless the Administrative Agent shall have received notice
from a Lender prior to the Effective Date that such Lender will not make
available to the Administrative Agent such Lender’s share of such Loans, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.03 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the Loans available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the Base
Rate plus the Applicable Margin.  If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Loans to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan.  Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

 

43

--------------------------------------------------------------------------------


 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (d) shall be conclusive, absent
manifest error.

 

(e)                    If the Required Lenders determine that for any reason
(a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period, (b) adequate
and reasonable means do not exist for determining the LIBO Rate for any Interest
Period, or (c) the LIBO Rate for any requested Interest Period with respect to a
proposed Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender.  Thereafter, the interest rate applicable to the Loans shall be
a rate equal to the Base Rate plus the Applicable Margin until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a borrowing of the Loans.The obligations of the Lenders hereunder
are several and not joint.  The failure of any Lender to make any Loan on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan.

 

(f)                     Except for a payment pursuant to Section 9.06, if any
Lender shall, by exercising any right of setoff or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of the Loans
made by it resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Loans and accrued interest thereon greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this
subsection (f) shall not be construed to apply to any payment made by or on
behalf of the Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender), other than an assignment to the Borrower or any Subsidiary
or Affiliate thereof (as to which the provisions this subsection (f) shall
apply).

 

Each Obligor consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Obligor rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Obligor in the amount of
such participation.

 

(g)                    The parties to this Agreement acknowledge and agree that
the Administrative Agent and the Borrower have appointed Deutsche Bank AG New
York Branch, which is located

 

44

--------------------------------------------------------------------------------


 

in New York, New York, United States of America, as the “paying agent” (in such
capacity, or such other Person appointed from time to time by the Administrative
Agent, in such capacity, the “Paying Agent”) in respect of the Loans and
interest and other amounts payable thereon, as such term is defined in the EU
Savings Directive, implemented under the Luxembourg Law dated 21 June 2005
(being the Person who obtains the payment of interest and such other amounts in
respect of the Loans for the immediate benefit of the Lenders, and who is the
Person charged by the Borrower and the Lenders with obtaining the payment of
interest and such other amounts in respect of the Loans).  For avoidance of
doubt, if a successor Administrative Agent is appointed pursuant to
Section 8.06, such Administrative Agent shall be the Paying Agent, unless and
until another Person is appointed as Paying Agent pursuant to the terms of this
Agreement.

 

(h)                   Notwithstanding anything in this Agreement or any other
Loan Document to the contrary, the Paying Agent (including any successor Paying
Agent) for so long as it acts in such capacity, shall not be organized under the
Laws of, or be managed and controlled so as to be principally resident for tax
purposes in, Luxembourg or Austria and shall discharge its duties and exercise
its rights and powers as Paying Agent under this Section 2.09, relating to its
receipt of payments of the principal of and interest on or other sums owing in
respect of the Loans and the payment thereof to the Lenders, solely at the
Paying Agent’s Office, which shall be located in New York, New York, United
States of America or in another city reasonably acceptable to the Borrower
outside of Luxembourg and Austria. Without limiting the foregoing, in the event
the Administrative Agent makes any delegation pursuant to Section 8.05 of the
Paying Agent functions described in Section 2.09(g), the applicable sub-agent
receiving such delegation shall be bound to comply with the preceding sentence
as though it were named as the original Paying Agent.  The Paying Agent’s
Account shall be recorded on its books at the Paying Agent’s Office.

 

Section 2.10.            Changes to the Designated Pool; Intermediate Lessees;
Release of a Subsidiary Holdco.

 

(a) Removal of Pool Aircraft from the Designated Pool; Modifications to the
Designated Pool.  The Borrower may remove any PS Pool Aircraft (and, subject to
Sections 2.10(d) and (g), each related Intermediate Lessee and Owner Subsidiary)
from the Designated Pool if (i) Parent Holdco shall have provided at least five
(5) Business Days’ revocable prior written notice to the Administrative Agent
(who shall promptly deliver such notice to the Lenders) prior to any such
removal in the case of a Pool Aircraft, and one (1) Business Day prior written
notice in the case of an Undelivered Pool Aircraft, (ii) after giving pro forma
effect to such removal of any Pool Aircraft and any addition of a Non-Pool
Aircraft as a Pool Aircraft and/or Interim Cash, the Borrower shall be in
compliance with Section 5.16(a); provided that, if a Default shall occur or be
reasonably expected to occur relating to a particular Owner
Subsidiary, Intermediate Lessee or PS Pool Aircraft, the Borrower may remove
such PS Pool Aircraft (and, subject to Sections 2.10(d) and (g), each related
Intermediate Lessee and Owner Subsidiary) from the Designated Pool if Parent
Holdco shall have provided prior written notice to the Lender Parties on such
day (or, if such day is not a Business Day, on the immediately preceding
Business Day) and if, after giving pro forma effect to such removal, the
Borrower is in compliance with Section 5.16(a).  Upon satisfaction of the
conditions set forth in the preceding sentence with respect to any Pool
Aircraft, the Collateral Agent’s security interest in, and Lien on, the Equity
Collateral directly related to such Pool Aircraft (including, subject to
Sections 2.10(d) and (g), in respect of the related Intermediate Lessee and
Owner Subsidiary) shall be automatically released and

 

45

--------------------------------------------------------------------------------

 

Schedule 3.17(a) shall be amended to reflect the removal of such Pool Aircraft
from the Designated Pool.  The Collateral Agent shall promptly execute and
deliver to the Borrower, at the Borrower’s expense, all documents that the
Borrower shall reasonably request to evidence its release of the security
interests in, and Liens on, the relevant Equity Collateral related to the
relevant Pool Aircraft (including, subject to Sections 2.10(d) and (g), in
respect of the related Intermediate Lessee and Owner Subsidiary).  From time to
time prior to the Final Release Date, in respect of Undelivered Pool Aircraft,
in accordance with the terms hereof, the Obligors shall update the Designated
Pool to ensure each Undelivered Pool Aircraft set forth on
Schedule 3.17(a) shall constitute an Aircraft for which the Obligors have a good
faith intention and, to ILFC’s knowledge, ability to transfer to an Owner
Subsidiary within a reasonable period.

 

(b)                         Addition of Non-Pool Aircraft to the Designated
Pool.  The Borrower may add any Aircraft to the Designated Pool at any time upon
notice from Parent Holdco to the Administrative Agent (who shall promptly
deliver such notice to the Lenders); provided that:

 

(i)                             if such Aircraft is to be a Pool Aircraft, such
Aircraft is Owned by an Owner Subsidiary at the time such Aircraft becomes a
Pool Aircraft and such Owner Subsidiary has good and marketable legal title to
such Pool Aircraft, free and clear of Liens other than Permitted Liens;

 

(ii)                          (A) the Borrower shall have provided three
Appraisals of such Aircraft from Qualified Appraisers, each with an “as of”
valuation date no more than thirty (30) days prior to the date such Aircraft is
added to the Designated Pool and (B) if such Aircraft is to be a Pool Aircraft,
after giving pro forma effect to such addition, the Borrower shall be in
compliance with Section 5.16(a);

 

(iii)                       in respect of Pool Aircraft, subject to the Local
Requirements Exception, the relevant Owner Subsidiary shall be (or shall be in
the process of becoming in due course), as and to the extent permitted in the
country of registration of such Pool Aircraft, registered as the owner and a
lessor with respect to such Pool Aircraft if applicable under the law of such
country of registration and such Owner Subsidiary has made the Required Cape
Town Registrations;

 

(iv)                      in respect of Pool Aircraft, the relevant Transaction
Parties shall have executed and delivered to the Administrative Agent and the
Collateral Agent a Grantor Supplement and/or Collateral Supplement (as
applicable) and such certificates, opinions and documents (including UCC
Financing Statements, charge documents and registrations and recordings with the
FAA (if applicable) and the International Registry) as are required to grant to
the Collateral Agent, for the benefit of the Secured Parties, a perfected
security interest in, and Lien on, the Equity Collateral related to the relevant
Pool Aircraft (in each case, to the extent of the Express Perfection
Requirements);

 

(v)                         each relevant Subsidiary Obligor shall have executed
and delivered to the Administrative Agent an Obligor Assumption Agreement; and

 

(vi)                      no Default or Event of Default shall result from such
addition.

 

46

--------------------------------------------------------------------------------


 

(c)                          Intermediate Lessees.  In connection with (i) the
replacement of any Lease of any Pool Aircraft, (ii) the addition of Non-Pool
Aircraft to the Designated Pool, (iii) any Requirement of Law or (iv) a request
by a Lessee, the Owner Subsidiary or Intermediate Lessee shall be entitled, by
giving notice to the Administrative Agent, to enter into one or more
Intermediate Leases with one or more Intermediate Lessees with respect to such
Pool Aircraft or to hold, directly or indirectly, subject to the Local
Requirements Exception, 100% of the Equity Interests in another Intermediate
Lessee; provided that:

 

(i)                                 such Intermediate Lessee that is a lessor
shall have executed and delivered to the Administrative Agent and the Collateral
Agent such certificates, opinions and documents (including registrations and
recordings with the FAA (if applicable), the International Registry and/or any
Applicable Foreign Aviation Law) as are required to evidence such Intermediate
Lessee as the lessor of such Pool Aircraft;

 

(ii)                              in each case subject to the Local Requirements
Exception and as and to the extent permitted in the country of registration of
such Pool Aircraft (x) such Intermediate Lessee that is a lessor shall be (or
shall be in the process of becoming in due course) registered as a lessor with
respect to such Pool Aircraft and (y) an Owner Subsidiary shall be (or shall be
in the process of becoming in due course) registered as the owner with respect
to such Pool Aircraft, and the Required Cape Town Registrations, if applicable,
shall have been made;

 

(iii)                           the relevant Transaction Parties shall have
executed and delivered to the Administrative Agent and the Collateral Agent a
Grantor Supplement and/or Collateral Supplement (as applicable) and such
documents (including UCC Financing Statements and charge documents) as are
required to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected security interest in, and Lien on, the Equity Collateral
related to the relevant Pool Aircraft and Intermediate Lessee (to the extent
required under the Express Perfection Requirements); and

 

(iv)                          such Intermediate Lessee shall have executed and
delivered to the Administrative Agent an Obligor Assumption Agreement.

 

(d)                         Termination of Intermediate Lessee’s Status.  The
relevant Subsidiary Holdco may from time to time, upon not less than five
(5) Business Days’ revocable prior written notice from such Subsidiary Holdco to
the Administrative Agent, at any time and from time to time assign the Equity
Interests in an Intermediate Lessee to any Person or otherwise terminate an
Intermediate Lessee’s status as such, provided that such Intermediate Lessee is
not party to an Intermediate Lease or a Lease or will not be at the time such
transfer or other termination of such Intermediate Lessee’s status as such takes
effect.  If an Intermediate Lessee’s status is terminated as such, the
Collateral Agent’s security interests in and Liens on the Equity Interest in
such Intermediate Lessee and the obligations of such Intermediate Lessee under
the Loan Documents shall be automatically released.  The Collateral Agent shall
promptly execute and deliver to the Borrower, at Borrower’s expense, all
documents that Borrower shall reasonably request to evidence the release of the
security interests in and Liens on the applicable Equity Interests, and the
release of the obligations under the Loan Documents, released in accordance with
the previous sentence.

 

47

--------------------------------------------------------------------------------


 

(e)                          Inter-Obligor Transfers.  Any Transaction Party
shall be entitled, by giving notice to the Administrative Agent (who shall
promptly deliver such notice to the Lenders), to permit a Pool Aircraft to be
Owned by an Owner Subsidiary or leased by an Intermediate Lessee (including by
transferring such Ownership from one Owner Subsidiary to another or by
transferring such Lease from one Intermediate Lessee to another or interposing
additional Intermediate Lessees or by transferring the Equity Interest in an
Owner Subsidiary or Intermediate Lessee to another Transaction Party); provided,
that:

 

(i)                                 each relevant Transaction Party shall have
executed and delivered to the Collateral Agent a Grantor Supplement and/or a
Collateral Supplement (as applicable) and such documents (including UCC
financing statements, registrations and recordings with the International
Registry) as are required to grant to the Collateral Agent a perfected security
interest in, and Lien on, the Equity Collateral related to such Owner Subsidiary
or Intermediate Lessee (it being understood and agreed that only the Express
Perfection Requirements shall be required to be satisfied);

 

(ii)                              each relevant Transaction Party shall be (or
shall be in the process of becoming in due course), subject to the Local
Requirements Exception and as and to the extent permitted in the country of
registration of such Pool Aircraft, registered as an owner and/or lessor with
respect to such Pool Aircraft and such relevant Transaction Parties have made
the Required Cape Town Registrations, if applicable;  and

 

(iii)                           subject to the Local Requirements Exception and
restrictions set forth in the definitions of Owner Subsidiary and Intermediate
Lessee, a Subsidiary Holdco, an Owner Subsidiary or an Intermediate Lessee,
shall Own all of the Equity Interests in such Owner Subsidiary or Intermediate
Lessee and shall have executed and delivered to the Collateral Agent (1) a
Collateral Supplement, (2) if applicable, the original beneficial interest
certificate evidencing such Person’s beneficial interest in such Owner
Subsidiary or such Intermediate Lessee and (3) such documents (including UCC
Financing Statements and charge documents) as are required by the Express
Perfection Requirements to grant to the Collateral Agent a perfected security
interest in, and Lien on, the Equity Interests held by such Person in such Owner
Subsidiary or Intermediate Lessee; and

 

(iv)                          each such Subsidiary Obligor that Owns such Equity
Interests shall have executed and delivered to the Administrative Agent an
Obligor Assumption Agreement.

 

(f)                           Release of Cash Collateral.  Any Account
Collateral consisting of Interim Cash held by the Collateral Agent shall be
released in accordance with Section 5.16(c).  Any Account Collateral consisting
of insurance proceeds held by the Collateral Agent shall be released as
described in Schedule V of the Security Agreement.

 

(g)                          Termination of Owner Subsidiary’s Status.  A
Transaction Party may at any time and from time to time, upon not less than five
(5) Business Days’ revocable prior written notice from Parent Holdco to the
Collateral Agent, assign or otherwise transfer its Equity Interests in an Owner
Subsidiary to any Person that is not a Subsidiary of Parent Holdco or otherwise
terminate an Owner Subsidiary’s status as such, provided that such Owner
Subsidiary (i) does not, or will

 

48

--------------------------------------------------------------------------------


 

not at the time such transfer or other termination of such Owner Subsidiary’s
status as such takes effect, Own (nor hold the Equity Interests in an Owner
Subsidiary that Owns) any Pool Aircraft and (ii) is not, or will not be at the
time such transfer or other termination of such Owner Subsidiary’s status as
such takes effect, a party to (nor hold the Equity Interests in any Intermediate
Lessee that is a party to) any Lease or Intermediate Lease.  If an Owner
Subsidiary’s status is terminated as such, the Collateral Agent’s security
interests in, and Liens on, the assets of and the Equity Interest in such Owner
Subsidiary, and such Owner Subsidiary’s other obligations under the Loan
Documents, shall be automatically released.  The Collateral Agent shall promptly
execute and deliver to the Borrower, at the Borrower’s expense, all documents
that the Borrower shall reasonably request to evidence its release of the
security interests in and Liens on the applicable Equity Interests, and the
release of the obligations under the Loan Documents, released in accordance with
the previous sentence.

 

(h)                         Specified Representation Deficiency. 
Notwithstanding anything to the contrary herein, the status of any direct
Subsidiary of a Subsidiary Holdco as an Owner Subsidiary or an Intermediate
Lessee shall terminate, for purposes of the calculation of the Loan-to-Value
Ratio only (until the Specified Representation Deficiency with respect to such
Subsidiary no longer exists or the status of such Subsidiary as an Owner
Subsidiary or an Intermediate Lessee is terminated as such for all purposes in
accordance with this Agreement), on the date the notice referenced below has
been given or was required to have been given, such Subsidiary Holdco and such
Subsidiary are not able to make any of the representations set forth below with
respect to such Subsidiary at such time and any Pool Aircraft leased by it shall
immediately be deemed to have an Appraised Value of $0.00 (the occurrence of
such situation with respect to such Subsidiary, a “Specified Representation
Deficiency”) (provided that, for purposes of clarification, no Specified
Representation Deficiency shall result in a Default or Event of Default except
pursuant to Section 5.16(d) and further it is agreed that none of the following
clauses below shall be applicable in respect of items relating to the Security
Documents or the Collateral to the extent not required under the Express
Perfection Requirements):

 

(i)                       Such Subsidiary is subject to civil and commercial
laws with respect to its Obligations under this Agreement and the other Loan
Documents to which it is a party (collectively as to such Subsidiary, the
“Applicable Subsidiary Documents”), and the execution, delivery and performance
by such Subsidiary of the Applicable Subsidiary Documents constitute and will
constitute private and commercial acts and not public or governmental acts. 
Neither such Subsidiary nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Subsidiary is
organized and existing in respect of its obligations under the Applicable
Subsidiary Documents.

 

(ii)                    The Applicable Subsidiary Documents are in proper legal
form under the laws of the jurisdiction in which such Subsidiary is organized
and existing for the enforcement thereof against such Subsidiary under the laws
of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Subsidiary Documents.

 

49

--------------------------------------------------------------------------------


 

(iii)                 It is not necessary to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable
Subsidiary Documents that the Applicable Subsidiary Documents be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in the jurisdiction in which such Subsidiary is organized and existing
or that any registration charge or stamp or similar tax be paid at such time on
or in respect of the Applicable Subsidiary Documents or any other document,
except for (1) any such filing, registration, recording, execution or
notarization as has been made and (2) any charge or tax as has been timely paid.

 

(iv)                There is no tax, levy, impost, duty, fee, assessment or
other governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the Subsidiary’s jurisdiction of organization or
Tax residence or in which the Subsidiary has an office either (A) on or by
virtue of the execution or delivery of the Applicable Subsidiary Documents or
(B) on any payment to be made at such time by such Subsidiary pursuant to the
Applicable Subsidiary Documents, except (i) for Excluded Taxes described in
clause (c), (d) or (e) of the definition of such term or (ii) as has been
disclosed to the Administrative Agent and is not material (as determined by the
Administrative Agent acting reasonably) or (iii) in the case of clause (A), as
have been paid.

 

(v)                   The execution, delivery and performance of the Applicable
Subsidiary Documents executed by such Subsidiary are, under applicable foreign
exchange control regulations of the jurisdiction in which such Subsidiary is
organized and existing, not subject to any notification or authorization at such
time except (A) such as have been made or obtained or (B) such as cannot be made
or obtained until a later date (provided that any notification or authorization
described in clause (B) shall be made or obtained as soon as is reasonably
practicable).

 

The Borrower, Parent Holdco or the relevant Subsidiary Holdco agrees to give
prompt notice (not to exceed five (5) Business Days) to the Administrative Agent
after it obtains knowledge of any Specified Representation Deficiency and, upon
such notice, will provide a LTV Certificate as of the date of such notice giving
pro forma effect to removal of such Subsidiary as a Transaction Party.

 

(i)                           Release of Subsidiary Holdco.  A Subsidiary Holdco
will be released from its obligations under the Loan Documents if (i) Parent
Holdco shall have provided at least twenty (20) days’ revocable prior written
notice to the Administrative Agent (who shall promptly deliver such notice to
the Lenders) prior to any such proposed release, identifying the relevant
Subsidiary Holdco to be released, (ii) such Subsidiary Holdco shall not hold
directly or indirectly any of the Equity Interests in any Owner Subsidiary nor
any Intermediate Lessee and (iii) after giving pro forma effect to such release
of such Subsidiary Holdco, the Borrower shall be in compliance with
Section 5.16(a).  Upon satisfaction of the conditions set forth in the preceding
sentence with respect to any Subsidiary Holdco, (x) the Collateral Agent’s
security interest in, and Lien on, any equity interest in any Person held by
such Subsidiary Holdco shall be released and (y) such Subsidiary Holdco shall be
released from its obligations under the Loan Documents.  The Collateral Agent
shall promptly execute and deliver to the relevant Subsidiary Holdco, at the
Borrower’s expense, all documents that such Subsidiary Holdco shall reasonably

 

50

--------------------------------------------------------------------------------


 

request to evidence its release of the security interests in, and Liens on, any
equity interests held by such Subsidiary Holdco and the release of such
Subsidiary Holdco from its obligations under the Loan Documents.

 

Section 2.11.            Defaulting Lenders.  (a) Adjustments.  Notwithstanding
anything to the contrary contained in this Agreement, if any Lender becomes a
Defaulting Lender, then, until such time as that Lender is no longer a
Defaulting Lender, to the extent permitted by applicable Law:

 

(i)                       Waivers and Amendments.  That Defaulting Lender’s
right to approve or disapprove any amendment, waiver or consent with respect to
this Agreement shall be restricted as set forth in Section 9.02; and the
Defaulting Lender (other than any Defaulting Lender described in clause (z) of
the definition thereof) shall have no right to payment of any Fees or expenses
or payments under Sections 2.08, 2.09 or 9.03 or to transfer its Loans or grant
a participation therein without the Borrower’s consent.

 

(ii)                    Reallocation of Payments.  Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of that Defaulting Lender (other than any Defaulting Lender described in
clause (z) of the definition thereof) (whether voluntary or mandatory, at
maturity, pursuant to Article VI or otherwise), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Event of
Default shall have occurred and be continuing), to the funding of the Loans in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreements, as determined by the Administrative Agent;
third, if so determined by the Administrative Agent and the Borrower, to be held
in a non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund its Loans; fourth, to the payment
of any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against that Defaulting Lender as
a result of that Defaulting Lender’s breach of its obligations under this
Agreement; fifth, so long as no Event of Default shall have occurred and be
continuing, to the payment of any amounts owing to the Borrower as a result of
any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans were made at a time when the conditions set forth in Article 4
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of that Defaulting Lender.  Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

51

--------------------------------------------------------------------------------


 

(b)                                 Defaulting Lender Cure.  If the Borrower and
the Administrative Agent agree in writing (such agreement not to be unreasonably
withheld) that a Defaulting Lender should no longer be deemed to be a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein, that Lender will, to the extent applicable, take such actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages, whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively or with duplication with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided further that, except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

 

The Borrower and each other Obligor represents to the Lender Parties on the
Effective Date (and in the case of a Release Date, with respect to any of the
below representations or warranties relating to any Transaction Party, Borrower
Party or Obligor that on such Release Date is also a Relevant Release Party, on
such Release Date) that:

 

Section 3.01.            Organization, etc.  Each Transaction Party is a Person
duly organized, validly existing and, if applicable, in good standing under the
laws of the jurisdiction of such Transaction Party’s organization; and such
Transaction Party has the power and authority to own its property and to carry
on its business as now being conducted and is duly qualified and, if applicable,
in good standing as a foreign corporation or other entity authorized to do
business in each jurisdiction where, because of the nature of its activities or
properties, such qualification is required, except where the failure to be so
qualified or in good standing could not reasonably be expected to have a
Material Adverse Effect.

 

Section 3.02.            Authorization; Consents; No Conflict.  The execution
and delivery by such Obligor of any Loan Document to which it is a party and the
performance of its obligations thereunder and the consummation of the
transactions contemplated thereby (a) are within its organizational powers,
(b) have been duly authorized by all necessary corporate action, (c) have
received all necessary approvals, authorizations, consents, registrations,
notices, exemptions and licenses (if any shall be required) from Governmental
Authorities and other Persons, except such approvals, authorizations, consents,
registrations, notices, exemptions or licenses non-receipt of which could not
reasonably be expected to have a Material Adverse Effect, (d) do not and will
not contravene, constitute a default under or conflict with any provision of
(i) Law, (ii) any judgment, decree or order to which any Transaction Party is a
party or by which it is bound, (iii) any Transaction Party’s Operating Documents
or Organizational Documents or (iv) any provision of any agreement or instrument
binding on any Transaction Party, or any agreement or instrument of which such
Transaction Party is aware affecting the properties of such Transaction Party,
except with respect to (d)(i), (ii) and (iv) above, for any such contravention
or conflict which could not reasonably be expected to have a Material Adverse
Effect and (e) do not and will not result in or require the creation or
imposition of any Adverse Claim on any of such

 

52

--------------------------------------------------------------------------------


 

Transaction Party’s properties, other than the Security Documents.  Each of the
Loan Documents to which such Obligor is a party has been duly authorized,
executed and delivered by such Obligor.

 

Section 3.03.            Validity and Binding Nature.  This Agreement and the
other Loan Documents to which such Obligor is a party constitute (or will
constitute when duly executed and delivered) legal, valid and binding
obligations of such Obligor, enforceable against such Obligor in accordance with
their respective terms, subject to bankruptcy, insolvency, examinership,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.

 

Section 3.04.            Financial Statements.  ILFC’s audited consolidated
financial statements as at December 31, 2013, copies of which have been
furnished to each Lender, have been prepared in accordance with GAAP and fairly
present the financial condition of ILFC and its subsidiaries as at such date and
the results of their operations for the period then ended.

 

Section 3.05.            Litigation and Contingent Liabilities.  All Litigation
Actions, taken as a whole, could not reasonably be expected to have a Material
Adverse Effect.  Other than any liability incident to such Litigation Actions or
provided for or disclosed in the financial statements referred to in
Section 3.04, and other than as set forth in ILFC’s filings with the Securities
and Exchange Commission, no Transaction Party has any contingent liabilities
which are material to its business, credit, operations or financial condition of
the Transaction Parties taken as a whole.

 

Section 3.06.            Security Interest

 

(a)                         The Security Agreement creates a valid and (upon the
taking of the actions required hereby or thereby) perfected security interest in
favor of the Collateral Agent in the Collateral as security for the Secured
Obligations, subject in priority to no other Liens (other than Permitted Liens
(other than, in the case of priority, the Permitted Lien described in clause
(p) of the definition of Permitted Lien), and all filings and other actions
necessary to perfect and protect such security interest under the laws of the
United States, Ireland, Luxembourg, England and Wales and each Other Relevant
Jurisdiction have been (or in the case of future Collateral will be) duly taken,
enforceable against the applicable Borrower Parties and creditors of and
purchasers from such Borrower Parties, except in each case to the extent not
required under the Express Perfection Requirements.  Subject to the Local
Requirements Exception, the relevant Owner Subsidiary has good and marketable
legal title to its respective Pool Aircraft, free and clear of Liens other than
Permitted Liens.

 

(b)                         None of the Collateral nor any Pool Aircraft
Collateral has been sold or is currently pledged, assigned or otherwise
encumbered other than pursuant to the terms hereof or of the Security Documents
and except for Permitted Liens, no Collateral nor any Pool Aircraft Collateral
is described in (i) any UCC financing statements filed against any Transaction
Party other than UCC financing statements which have been terminated (or agreed
to be terminated by the secured parties referenced therein) and the UCC
financing statements filed in connection with Permitted Liens or (ii) any other
mortgage registries, including the International Registry, or filing records
that may be applicable to the Collateral or any Pool Aircraft Collateral in any

 

53

--------------------------------------------------------------------------------


 

other relevant jurisdiction, other than such filings or registrations that have
been terminated (or agreed to be terminated by the secured parties referenced
therein) or that have been made in connection with Permitted Liens, the Security
Agreement or any other Security Document in favor of the Collateral Agent, for
the benefit of the Secured Parties, or, with respect to the Leases, in favor of
the Borrower Parties or the Lessee thereunder.

 

(c)                          The rights and obligations of each Owner Subsidiary
and each Intermediate Lessee (as lessor, as applicable) under the Leases to
which it is a party with respect to the Pool Aircraft are held free and clear of
any Adverse Claim other than Permitted Liens.

 

Section 3.07.            Employee Benefit Plans.  Each employee benefit plan (as
defined in Section 3(3) of ERISA) maintained or sponsored by ILFC or any
Subsidiary complies in all material respects with all applicable requirements of
law and regulations.  During the 12-consecutive-month period prior to the
execution and delivery of this Agreement, no ERISA Event has occurred, except in
any such case for events which individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect.  Neither ILFC nor any
ERISA Affiliate is a member of, or contributes to, any Multiemployer Plan as to
which the potential Withdrawal Liability based upon the most recent actuarial
report could reasonably be expected to have a Material Adverse Effect.  Neither
ILFC nor any Subsidiary has any material contingent liability with respect to
any post retirement benefit under an employee welfare benefit plan (as defined
in section 3(i) of ERISA), other than liability for continuation coverage
described in Part 6 of Title I of ERISA.

 

Section 3.08.            Investment Company Act.  No Transaction Party is a
“registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company”, within the meaning of the Investment Company Act of 1940, as amended. 
No Transaction Party is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable.

 

Section 3.09.            Regulation U.  No Transaction Party is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U of the Federal Reserve Board).  No proceeds of the Loan
will be used to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying any margin stock.

 

Section 3.10.            Information.  (a)  All written information (other than
Appraisals and third-party generated information) furnished by or on behalf of
any Transaction Party to any Lender Party in connection with this Agreement, any
other Loan Document or the transactions contemplated hereby or thereby, on the
date furnished (and when taken in connection with previous information so
furnished, and the information contained in ILFC’s filings with the Securities
and Exchange Commission) shall have been, to the best of ILFC’s knowledge after
due inquiry, true and accurate in every material respect as of the date of such
information, and none of such information contains any material misstatement of
fact or omits to state any material fact necessary to make such information, in
light of the circumstances under which it was made or provided, not misleading,
provided that to the extent any such information, report,

 

54

--------------------------------------------------------------------------------


 

financial statement, exhibit or schedule was based upon or constitutes an
opinion or forecast, ILFC represents only that it acted in good faith and
utilized assumptions reasonable at the time made (based upon accounting
principles consistent with the historical audited financial statements of ILFC)
and exercised due care in the preparation of such information, report, financial
statement, exhibit or schedule, it being understood that projections may vary
from actual results and that such variances may be material.

 

(b)                         All information (other than Appraisals and
third-party generated information) furnished by ILFC to any Lender Party on and
after the date hereof shall be, to the best of ILFC’s knowledge after due
inquiry, true and accurate in every material respect as of the date of such
information, and none of such information shall (and when taken in connection
with previous information so furnished, and the information contained in ILFC’s
filings with the Securities and Exchange Commission) contain any material
misstatement of fact or shall omit to state any material fact necessary to make
such information, in light of the circumstances under which it was made or
provided, not misleading, provided that to the extent any such information,
report, financial statement, exhibit or schedule was based upon or constitutes
an opinion or forecast, ILFC represents only that it acted in good faith and
utilized assumptions reasonable at the time made (based upon accounting
principles consistent with the historical audited financial statements of ILFC)
and exercised due care in the preparation of such information, report, financial
statement, exhibit or schedule, it being understood that projections may vary
from actual results and that such variances may be material.

 

Section 3.11.            Compliance with Applicable Laws, etc.  Each Transaction
Party is in compliance with the requirements of all applicable laws, rules,
regulations and orders of all Governmental Authorities (including ERISA)
applicable to it, except for noncompliance that could not reasonably be expected
to have a Material Adverse Effect.  No Transaction Party is in default under any
agreement or instrument to which such Transaction Party is a party or by which
it or any of its properties or assets is bound, which default could reasonably
be expected to have a Material Adverse Effect.  No Event of Default or Default
has occurred and is continuing.

 

Section 3.12.            Insurance.  Each Transaction Party maintains, or has
caused to be maintained, insurance as required by the Security Agreement.

 

Section 3.13.            Taxes.  Each Transaction Party has filed all Tax
returns which are required to have been filed and has paid, or made adequate
provisions for the payment of, all of its Taxes which are due and payable,
except such Taxes, if any, as are being contested in good faith and by
appropriate proceedings and as to which such reserves or other appropriate
provisions as may be required by GAAP have been established, and except where
failure to files such returns or pay such Taxes, individually or in the
aggregate, cannot reasonably be expected to have a Material Adverse Effect.

 

Section 3.14.            Transaction Party Information.  Schedule 3.14, as
updated from time to time in writing to the Lender Parties, accurately sets
forth with respect to each Transaction Party (i) the location of its chief
executive office, (ii) its jurisdiction of incorporation, (iii) its entity type
and (iv) its employer or taxpayer or organizational identification number (if
any) issued by its jurisdiction of incorporation.  Each Transaction Party only
has one jurisdiction of incorporation.

 

55

--------------------------------------------------------------------------------

 

Section 3.15.            Solvency.  As of the Effective Date (and as also
reflected on ILFC’s consolidated balance sheet dated as of December 31, 2013,
and confirmed by the Appraisals dated as of December 31, 2013, as the case may
be, delivered to the Administrative Agent as a condition to the occurrence of
the Effective Date), the fair value of the assets of each of (x) ILFC and
(y) Parent Holdco and its Subsidiaries taken as a whole, exceed their respective
liabilities.  As of the Effective Date, neither the Transaction Parties taken as
a whole nor ILFC nor the Borrower is or will be rendered insolvent as a result
of the transactions contemplated by this Agreement and the other Loan Documents.

 

Section 3.16.            Sanctions.  None of the Transaction Parties, any of
their subsidiaries or any director, officer, employee, agent, affiliate or
representative of any Transaction Party or any of its subsidiaries is a Person
that is, or is owned or controlled by a Person that is, (i) the subject of any
sanctions administered or enforced by the U.S. Department of Treasury’s Office
of Foreign Assets Control (“OFAC”), the United Nations Security Council
(“UNSC”), the European Union (“EU”), the Government of Ireland or other
sanctions authority relevant in the United States, Ireland or any other
jurisdiction of incorporation or formation of any Transaction Party
(collectively, “Sanctions”), or (ii) located, organized or resident in a country
or territory that is the subject of Sanctions (each, a “Prohibited Country”). 
For purposes of this Agreement, the Prohibited Countries shall be those
countries reasonably determined by the Administrative Agent as subject to
Sanctions from time to time and notified to the Obligors.  The Prohibited
Countries as of the date hereof are listed on Annex 1.

 

Section 3.17.            Description of Aircraft and Leases, Etc.

 

(a)                         Schedule 3.17(a) attached hereto, as amended from
time to time pursuant to Section 2.10 and Section 5.09(a)(vii) hereof is a true
and correct list of all PS Pool Aircraft and the country of registration of such
PS Pool Aircraft.

 

(b)                         Schedule 3.17(b) attached hereto, as supplemented
from time to time pursuant to Section 5.09(a)(vii), is a true and correct list
of all Leases (including, without limitation, any head leases) in effect with
respect to the PS Pool Aircraft and the name and jurisdiction of organization or
incorporation of the applicable Lessees.

 

Section 3.18.            Ownership.  Subject to the Local Requirements
Exception, an Owner Subsidiary Owns each Pool Aircraft.  Grandparent Holdco
holds 100% of the Equity Interest in Parent Holdco.  Parent Holdco holds 100% of
the Equity Interest in the Borrower.  Parent Holdco holds 100% of the Equity
Interest in each of CA Subsidiary Holdco and Irish Subsidiary Holdco.  As of
each Release Date, (i) a Subsidiary Holdco or an Owner Subsidiary holds 100% of
the Equity Interest, and a Subsidiary Holdco directly or indirectly holds 100%
of the Equity Interest, in each Owner Subsidiary that Owns a Related Pool
Aircraft and (ii) if applicable, a Subsidiary Holdco or an Owner Subsidiary or
Intermediate Lessee holds 100% of the Equity Interest, and a Subsidiary Holdco
directly or indirectly holds 100% of the Equity Interest, in each Intermediate
Lessee that leases a Related Pool Aircraft.

 

Section 3.19.            Use of Proceeds.  The proceeds of the Loans will be
used by the Borrower for general corporate purposes of ILFC and its
subsidiaries.

 

56

--------------------------------------------------------------------------------


 

ARTICLE 4
CONDITIONS

 

Section 4.01.            Effective Date.  The obligations of each Lender to make
its Loans hereunder shall not become effective until the date on which each of
the following conditions is satisfied (or waived in accordance with
Section 9.02):

 

(a)                         The Administrative Agent (or its counsel) shall have
received from each party hereto executed counterparts of this Agreement,
including sufficient original executed counterparts for each Lender.

 

(b)                         The Administrative Agent (or its counsel) shall have
received from each party thereto executed counterparts of the Intercreditor
Agreement.

 

(c)                          The Collateral Agent shall have received from each
party thereto executed counterparts of the Security Agreement and each Charge
Over Shares.

 

(d)                         The Collateral Account shall have been established
and the Administrative Agent shall have received from the Borrower, the
Securities Intermediary and the Collateral Agent executed counterparts to the
Account Control Agreement.

 

(e)                          The Administrative Agent shall have received a
favorable written opinion (addressed to each Lender Party and dated the
Effective Date) of each of Clifford Chance US LLP with respect to New York law,
Clifford Chance Luxembourg, with respect to Luxembourg law, in-house counsel to
ILFC with respect to California law and other matters, and A&L Goodbody with
respect to Irish law, each counsel for the Obligors, in the forms of
Exhibits D-1A, D-1B, D-1C and D-1D (as applicable) hereto.  The Obligors hereby
request such counsel to deliver such opinions.

 

(f)                           The Collateral Agent shall have received UCC
Financing Statements (i) from Grandparent Holdco, naming Grandparent Holdco as
debtor, naming the Collateral Agent (for the benefit of the Secured Parties) as
secured party and describing the applicable Collateral (such UCC Financing
Statements to be reasonably satisfactory to the Collateral Agent) and (ii) from
Parent Holdco, naming Parent Holdco as debtor, naming the Collateral Agent (for
the benefit of the Secured Parties) as secured party and describing the
applicable Collateral (such UCC Financing Statements to be reasonably
satisfactory to the Collateral Agent).

 

(g)                          The Administrative Agent shall have received such
documents and certificates as it or its counsel may reasonably request relating
to the organization, existence and, if applicable, good standing (in each case
that is not more than two months old) of each Obligor, the authorization of the
transactions contemplated by the Loan Documents and any other legal matters
relating to the Obligors, the Loan Documents, the Collateral or the transactions
contemplated hereby or thereby, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

 

(h)                         The Administrative Agent shall have received such
documents and certificates as it or its counsel may reasonably request relating
to the organization, existence and, if applicable, good standing of the
Securities Intermediary, the authorization of the transactions contemplated

 

57

--------------------------------------------------------------------------------


 

by the Account Control Agreement and any other legal matters relating to the
Securities Intermediary in connection with the Loan Documents or the
transactions contemplated hereby or thereby, all in form and substance
reasonably satisfactory to it and its counsel.

 

(i)                             The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by the President, a Vice
President or a Financial Officer of ILFC, confirming compliance with the
conditions set forth in clauses (m) and (n) of this Section 4.01.

 

(j)                            The Borrower shall have paid all fees and other
amounts due and payable to the Lender Parties or other Person in connection with
the transactions contemplated under the Loan Documents on or before the
Effective Date, including, without duplication, (i)  an upfront fee to each
Lender on the Effective Date in an amount equal to 0.50% of the amount of such
Lender’s Commitment; (ii) any amounts due under the Fee Letter to any Person;
and (iii) all other fees and other amounts due and payable to any other Person
pursuant to any other agreement related to the transactions contemplated in the
Loan Documents to the extent invoiced in reasonable detail.

 

(k)                         The Administrative Agent and the Collateral Agent
shall have received the results of a Lien, tax and judgment search in the
jurisdiction of organization of each relevant Borrower Party to the extent
available therein that is not more than two months old, revealing no Liens on
any of the assets of any Borrower Party or the Collateral (other than Permitted
Liens).

 

(l)                             All consents and approvals required to be
obtained by the Borrower, ILFC, or any other Obligor from any Governmental
Authority or other Person in connection with the transactions contemplated by
the Loan Documents dated as of a date on or prior to the Effective Date shall
have been obtained, and all applicable waiting periods and appeal periods shall
have expired, in each case without the imposition of any burdensome condition.

 

(m)                     The representations and warranties of the Obligors
contained in Article 3 of this Agreement and contained in each other Loan
Document dated as of a date on or prior to the Effective Date shall be true and
correct on and as of the Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date.

 

(n)                         As of the Effective Date, no Default or Event of
Default shall have occurred and be continuing.

 

(o)                         The Administrative Agent shall have received three
Appraisals of each PS Pool Aircraft in form and substance reasonably
satisfactory to it.  Each such Appraisal shall have been conducted by a
Qualified Appraiser prior to the Effective Date.

 

(p)                         The Administrative Agent shall have received from
each Obligor such charges, consents, UCC Financing Statements and amendments and
other similar instruments, agreements, certificates, documents and opinions of
counsel as the Administrative Agent may reasonably request, together with
evidence to the Administrative Agent’s reasonable satisfaction that all
necessary actions have been taken, in order to grant the Collateral Agent, for
the benefit of the Secured Parties, a first-priority security interest in, and
Lien on, the Equity Collateral (in

 

58

--------------------------------------------------------------------------------


 

respect of Parent Holdco, the Borrower and each Subsidiary Holdco) and the
Account Collateral to the extent required under the Express Perfection
Requirements.

 

(q)                         The Collateral Agent, for the benefit of the Secured
Parties, shall have a first priority perfected security interest in the Equity
Collateral (in respect of Parent Holdco, the Borrower and each Subsidiary
Holdco) and the Account Collateral to the extent required under the Express
Perfection Requirements.

 

(r)                            Each Lender who requests a Note (or the
Administrative Agent, on behalf of each such Lender) shall have received a
signed original of a Note with respect to its Loan, duly executed by the
Borrower.

 

(s)                           Prior to the Effective Date, the Lenders shall
have received all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Patriot Act.

 

Promptly after the Effective Date occurs, the Administrative Agent shall notify
each other Lender Party and each Borrower Party thereof, and such notice shall
be conclusive and binding.

 

Without limiting the generality of the provisions of the last two paragraphs of
Section 8.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.

 

Section 4.02.            Release Date.  The obligations of the Collateral Agent
to release the Aggregate Requested Release Amount from the Collateral Account
pursuant to a Release Request hereunder shall not become effective until the
date on which each of the following conditions is satisfied (or waived in
accordance with Section 9.02):

 

(a)                         The Collateral Agent and the Administrative Agent
shall have received a duly executed and completed Release Request.

 

(b)                         On the relevant Release Date, the Borrower shall be
in compliance with the Loan-to-Value Ratio.

 

(c)                          The Collateral Agent shall have received the
following documents or instruments:  (i) each Subsidiary Holdco or Owner
Subsidiary pledging the Equity Collateral in an Owner Subsidiary that Owns a
Related Pool Aircraft for such Release Date shall have executed and delivered a
Grantor Supplement or a Collateral Supplement in respect of such Equity
Collateral and, if relevant, a Charge Over Shares in respect of such Equity
Collateral, (ii) if applicable, each Subsidiary Holdco, Owner Subsidiary or
Intermediate Lessee pledging the Equity Collateral in any Intermediate Lessee
that leases a Related Pool Aircraft for such Release Date shall have executed
and delivered a Grantor Supplement or a Collateral Supplement in respect of such
Equity Collateral and, if relevant, a Charge Over Shares in respect of such
Equity Collateral, (iii) in the case of any Owner Subsidiary or Intermediate
Lessee pledging the Equity

 

59

--------------------------------------------------------------------------------


 

Collateral in an Owner Subsidiary or Intermediate Lessee, such Subsidiary
Obligor shall have executed and delivered an Obligor Assumption Agreement to the
Administrative Agent and (iv) confirmation with respect to the state of
registration and the International Registry, respectively that (x) to the extent
applicable in such jurisdiction (including after giving effect to the Local
Requirements Exception), such Owner Subsidiary is (or is in the process of
becoming in due course) registered in the jurisdiction of registration of the
Related Pool Aircraft as the owner and lessor (or, if there is an Intermediate
Lessee in respect of such Pool Aircraft, the Intermediate Lessee as lessor) of
such Pool Aircraft, as and to the extent may be customary in such jurisdiction
and (y) the Required Cape Town Registrations have been or will promptly
thereafter be made.

 

(d)                         The Administrative Agent shall have received a
favorable written opinion (addressed to each Lender Party and dated such Release
Date), in each case with respect to the applicable Relevant Collateral and Pool
Aircraft Collateral, of each of (i) Clifford Chance US LLP with respect to New
York law, in-house counsel to the Relevant Release Parties with respect to
California law and other matters and (if applicable) A&L Goodbody with respect
to Irish law, each counsel for the Obligors, substantially in the forms of
Exhibits D-2A, D-2B, D-2C (as applicable) hereto (unless the relevant Release
Date is the Effective Date, in which case no additional opinions shall be
required under this sub-clause (i)), (ii) Daugherty, Fowler, Peregrin, Haught &
Jenson, a Professional Corporation, special counsel to the Relevant Release
Parties in respect of Cape Town matters, substantially in the applicable form
set forth in Exhibit E and (iii) counsel to the Relevant Release Parties in each
jurisdiction of organization of such Relevant Release Party other than the
United States or Ireland, if any, with respect to the laws of such jurisdiction,
in form and substance reasonably satisfactory to the Administrative Agent.  The
Obligors request such counsel to deliver such opinions.

 

(e)                          The Collateral Agent shall have received UCC
Financing Statements from the relevant Subsidiary Holdco (or Owner Subsidiary or
Intermediate Lessee), naming such Subsidiary Holdco (or Owner Subsidiary or
Intermediate Lessee) as debtor, naming the Collateral Agent (for the benefit of
the Secured Parties) as secured party and describing the applicable Equity
Collateral in respect of the relevant Owner Subsidiaries, and if applicable, the
relevant Intermediary Lessees (such UCC Financing Statements to be reasonably
satisfactory to the Collateral Agent).

 

(f)                           The Administrative Agent shall have received such
documents and certificates relating to the organization, existence and, if
applicable, good standing (in each case that is not more than six months old) of
the Relevant Release Parties, the authorization of the transactions contemplated
by the applicable Loan Documents relating to each of the Relevant Release
Parties, the applicable Loan Documents, the applicable Collateral or the
transactions contemplated hereby or thereby, all in form and substance
reasonably satisfactory to the Collateral Agent and their counsel, including,
Organizational Documents, Operating Documents, resolutions and incumbency
certificates.

 

(g)                          The Administrative Agent shall have received a
certificate, dated as of the Release Date and signed by the President, a Vice
President or a Financial Officer of ILFC, confirming (x) compliance with the
conditions set forth in clauses (j) and (k) of this Section 4.02 and (y) that
each of the Related Pool Aircraft is (or is in the process of becoming in due
course) registered in

 

60

--------------------------------------------------------------------------------


 

the country of registration of such Pool Aircraft in the name of the relevant
Owner Subsidiary as the owner and lessor (or, if there is an Intermediate Lessee
in respect of such Pool Aircraft, the Intermediate Lessee as lessor) of such
Related Pool Aircraft if and to the extent customary and applicable in such
country (including after giving effect to the Local Requirements Exception) and,
to his or her knowledge, there are no Liens of record in such country in respect
of such Related Pool Aircraft (other than Permitted Liens).

 

(h)                         There shall have been paid all fees and other
amounts due and payable to the Administrative Agent and the Collateral Agent in
connection with the transactions contemplated under the Loan Documents on or
before the relevant Release Date, including all fees, expenses and other amounts
(including the reasonable fees and expenses of legal counsel) due and payable to
any other Person pursuant to any other agreement related to the Release Date and
the transactions contemplated thereby.

 

(i)                             The Administrative Agent and the Collateral
Agent shall have received the results of a Lien, tax and judgment search, to the
extent available therein, that is not more than two months old, in each
jurisdiction in which each relevant Owner Subsidiary and Intermediate Lessee is
organized, each jurisdiction in which each Related Pool Aircraft is registered,
and (against any relevant Pool Aircraft) the International Registry with respect
to each Relevant Release Party and the relevant Collateral, revealing no Liens
on any of the assets of any Relevant Release Party, any relevant Pool Aircraft
Collateral or the relevant Collateral, in each case other than Permitted Liens.

 

(j)                            The representations and warranties of the
Obligors contained in Article 3 of this Agreement and contained in each other
Loan Document applicable to such Release Date as provided in Article 3 of this
Agreement shall be true and correct on and as of the Release Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date.

 

(k)                         Immediately after giving effect to the release of
such Aggregate Requested Release Amount from the Collateral Account, no Default
or Event of Default shall have occurred and be continuing.

 

(l)                             The Administrative Agent shall have received
evidence reasonably satisfactory to it that each of the Related Pool Aircraft is
Owned by an Owner Subsidiary as of the applicable Release Date, including,
without limitation, a warranty bill of sale (and, for any Related Pool Aircraft
registered with the FAA, an FAA bill of sale) in respect of each Related Pool
Aircraft.

 

(m)                     The Administrative Agent shall have received three
initial Appraisals (to the extent such Appraisals were not delivered to the
Administrative Agent on or prior to the Effective Date or under Section 2.10(b))
of each Related Pool Aircraft in form and substance substantially similar to
those delivered with respect to the Effective Date or otherwise reasonably
satisfactory to it.

 

(n)                         The Collateral Agent, for the benefit of the Secured
Parties, shall have a first priority perfected security interest in the relevant
Collateral (to the extent of the Express Perfection Requirements, subject to any
change in law).

 

61

--------------------------------------------------------------------------------


 

(o)                         The Administrative Agent shall have received
insurance certificates and broker’s letters or other evidence reasonably
satisfactory to the Administrative Agent confirming that each relevant
Transaction Party maintains, or has caused to be maintained, insurance as
required by the Security Agreement with respect to the Related Pool Aircraft.

 

(p)                         The Administrative Agent shall have received an
Obligor Assumption Agreement duly executed and delivered by each Subsidiary
Obligor.

 

Promptly after the Release Date occurs, the Administrative Agent shall notify
each other Lender Party and each Borrower Party thereof, and such notice shall
be conclusive and binding.

 

Without limiting the generality of the provisions of the last paragraph of
Section 8.03, for purposes of determining compliance with the conditions
specified in this Section 4.02, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Release Date
specifying its objection thereto.

 

Section 4.03.            Quiet Enjoyment Letters.  Without limiting Section 8.12
of the Security Agreement, if requested by the Borrower in respect of such
Release Date or thereafter, the Collateral Agent shall promptly provide a letter
(in the form provided to the Collateral Agent by the Borrower) confirming it
will comply with the quiet enjoyment requirements and other related requirements
specified in the letter (such requirements to be in accordance with, and as set
forth in, the relevant Lease or the Security Agreement or otherwise reasonably
acceptable to the Administrative Agent) relating to the Lease of the Aircraft
that is a Pool Aircraft or that, in connection with a Release Date, will be a
Pool Aircraft as of such Release Date.

 

ARTICLE 5
COVENANTS

 

Until all the principal of and interest on the Loans and all fees payable
hereunder have been paid in full, each Obligor covenants and agrees with each
Lender Party that:

 

Section 5.01.            Legal Existence and Good Standing.  Except as permitted
under Section 2.10 or Section 5.17, such Obligor shall do or cause to be done
all things necessary to preserve and keep in full force and effect the corporate
or trust existence and the rights (charter and statutory) and franchises of each
Transaction Party; provided, however, that no Obligor will be required to
preserve any such right or franchise if it shall determine that the preservation
thereof is no longer desirable in the conduct of the business of such
Transaction Party and that the loss thereof is not disadvantageous in any
material respect to the Lenders or the Administrative Agent.

 

Section 5.02.            Protection of Security Interest of the Lenders.

 

(a)                         Except to the extent not required under the Express
Perfection Requirements, the relevant Borrower Party shall deliver to the
Collateral Agent such additional supplements to the

 

62

--------------------------------------------------------------------------------


 

Security Agreement, charges, consents and other similar instruments, agreements,
certificates, opinions and documents (including UCC Financing Statements and
charge documents) as the Collateral Agent or the Administrative Agent may
reasonably request to effectuate the terms hereof and under and in accordance
with the Security Documents and thereby to:

 

(i)                                     (A) grant, maintain, protect and
evidence security interests in favor of the Collateral Agent, for the benefit of
the Secured Parties and (B) take all actions necessary to perfect security
interests in favor of the Collateral Agent in accordance with the laws of the
United States, Luxembourg, Ireland and any Other Relevant Jurisdiction (or any
instrumentality thereof) (including but not limited to the filing of UCC
Financing Statements in the appropriate locations, including the State of
California and the District of Columbia, and appropriate offices and
registrations and recordings with the Irish Companies Registration Office), in
any or all present and future property of each Borrower Party which would
constitute Collateral under and in accordance with the terms of the Security
Documents prior to the Liens or other interests of any Person, except to the
extent Permitted Liens may have priority; and

 

(ii)                                  otherwise establish, maintain, protect and
evidence the rights provided to the Collateral Agent, for the benefit of the
Secured Parties, under and in accordance with the terms hereof and of the
Security Documents including anything that may be necessary under the laws of
the United States, Ireland and any Other Relevant Jurisdiction (or any
instrumentality thereof).

 

(b)                         No Borrower Party shall change its name, identity or
corporate structure (within the meaning of Article 9 of the UCC) unless such
Borrower Party shall have given the Collateral Agent at least thirty (30) days’
prior written notice thereof; provided that, upon the Collateral Agent’s request
in any case in which, in the Collateral Agent’s reasonable opinion, such change
of name, identity or corporate structure would or could make the Security
Agreement, the other Security Documents, any filings or registrations or any
financing statement or continuation statement filed pursuant to the terms hereof
or any other Loan Documents misleading within the meaning of Section 9-402(7) of
the UCC or any other applicable law, such Borrower Party shall, within 10 days
of any request therefor, file such requested amendments to all previously made
filings or registrations and all previously filed financing statements and
continuation statements.

 

(c)                          Each Borrower Party shall give the Collateral Agent
at least thirty (30) days’ prior written notice of any change of such Borrower
Party’s jurisdiction of incorporation.

 

(d)                         Each Borrower Party shall furnish to the Collateral
Agent from time to time such statements and schedules further identifying and
describing the Collateral as the Collateral Agent may reasonably request for the
purposes described in Section 5.02(a), all in reasonable detail.

 

Section 5.03.            Ownership, Operation and Leasing of Pool Aircraft;
Ownership of Borrower and Each Subsidiary Holdco.

 

(a)                         No Transaction Party shall:

 

(i)                                other than in connection with a sale,
transfer or other disposition permitted under Section 5.04, permit any Person
other than (x) a Subsidiary Holdco or an Owner

 

63

--------------------------------------------------------------------------------


 

Subsidiary (except to the extent of the Local Requirements Exception or as
provided in the definition of “Own”) to own beneficially any Pool Aircraft or
(y) an Owner Subsidiary (except to the extent of the Local Requirements
Exception or as provided in the definition of “Own”) to hold title to any Pool
Aircraft (it being understood that in each case described above an Owner
Subsidiary may be an Intermediate Lessee);

 

(ii)                             other than in connection with a sale, transfer
or other disposition permitted under Section 5.04, permit any Person other than
a Subsidiary Holdco or another Owner Subsidiary (or in the case of an
Intermediate Lessee, another Intermediate Lessee) (in each case, except to the
extent of the Local Requirements Exception) to hold any portion of the Equity
Interest in any Owner Subsidiary or any Intermediate Lessee; or

 

(iii)                          enforce or amend, replace or waive any term of,
or otherwise modify, any Lease with respect to any Pool Aircraft in a manner
other than in a manner consistent with Leasing Company Practice;

 

(b)                                 At all times, (i) Grandparent Holdco shall
directly hold 100% of the Equity Interests in Parent Holdco, (ii) Parent Holdco
shall directly hold 100% of the Equity Interests in the Borrower and
(iii) Parent Holdco shall directly hold 100% of the Equity Interests in each
Subsidiary Holdco.

 

Section 5.04.            Limitation on Disposition of Aircraft; Limitation on
Disposition of Certain Equity Collateral.  Except as expressly provided in
Section 2.10 or Section 5.17 or in the Security Agreement, no Transaction Party
shall sell, transfer or otherwise dispose of any Pool Aircraft or an Owner
Subsidiary unless the requirements in Section 5.16(a) shall be satisfied after
giving pro forma effect to such sale, transfer or other disposition.  Except as
provided in Section 5.17, Grandparent Holdco shall not sell, transfer or
otherwise dispose of any of its Equity Interest in Parent Holdco.  Except as
provided in Section 5.17, Parent Holdco shall not sell, transfer or otherwise
dispose of any of its Equity Interest in Borrower.  Except after a release of CA
Subsidiary Holdco or Irish Subsidiary Holdco, as the case may be, as expressly
provided in Section 2.10(i) or as provided in Section 5.17, Parent Holdco shall
not sell, transfer or otherwise dispose of any of its Equity Interest in CA
Subsidiary Holdco or Irish Subsidiary Holdco, respectively.

 

Section 5.05.            Payment of Taxes or Other Claims.  Each Transaction
Party will pay or discharge or cause to be paid or discharged, before the same
shall become delinquent, (1) all taxes, assessments and governmental charges
levied or imposed upon such Transaction Party or any of its Subsidiaries, and
(2) all lawful claims for labor, materials and supplies which, if unpaid, might
by law become a lien upon the property of such Transaction Party or any of its
Subsidiaries that is not a Permitted Lien; provided, however, that such
Transaction Party shall not be required to pay or discharge or cause to be paid
or discharged any such tax, assessment, charge or claim whose amount,
applicability or validity is being contested in good faith by appropriate
proceedings.

 

Section 5.06.            Representations Regarding Operation.  No Transaction
Party shall represent or hold out, or consent to any Lessee to represent or hold
out, any Lender Party in its capacity as such as (i) the owner or lessor of any
PS Pool Aircraft, (ii) carrying goods or

 

64

--------------------------------------------------------------------------------


 

passengers on any PS Pool Aircraft or (iii) being in any way responsible for any
operation of carriage (whether for hire or reward or gratuitously) with respect
to any PS Pool Aircraft.

 

Section 5.07.            Compliance with Laws, Etc.  Each Transaction Party
shall comply in all material respects with all Requirements of Law (including
ERISA or any laws applicable to any Foreign Pension Plan), rules, regulations
and orders and (except as otherwise provided herein) preserve and maintain its
corporate rights, franchises, qualifications, and privileges except to the
extent that the failure so to comply with such laws, rules and regulations or
the failure so to preserve and maintain such rights, franchises, qualifications,
and privileges is caused by a Third Party Event (and only for so long as the
applicable Transaction Party is complying with the requirements of the proviso
to the last paragraph of Section 5.20(a)) or would not materially adversely
affect the Collateral, the collectability of monies owed under the Leases or the
ability of such Obligor to perform its obligations under the Loan Documents.

 

Without limiting the foregoing, each Transaction Party shall obtain all
governmental (including regulatory) registrations, certificates, licenses,
permits and authorizations required to be obtained by it in connection with the
Loan Documents and for the Pool Aircraft Owned or leased by it, including a
current certificate of airworthiness for each Pool Aircraft (issued by the
applicable aviation authority and in the appropriate category for the nature of
operations of such Pool Aircraft) unless such Pool Aircraft is not subject to a
Lease or is undergoing re-registration, maintenance or modification or unless
the failure to obtain any such governmental registration, certificate, license,
permit or authorization would not materially adversely affect the Collateral,
the collectability of monies owed under the Leases or the ability of such
Obligor to perform its obligations under the Loan Documents, in which case the
appropriate governmental (including regulatory) registrations, certificates,
licenses, permits and authorizations shall be maintained.

 

Section 5.08.            Notice of Adverse Claim or Loss.  ILFC shall notify the
Lender Parties promptly after a responsible officer of ILFC obtains knowledge
thereof, in writing and in reasonable detail, (i) of any Adverse Claim known to
it made or asserted against any of the Pool Aircraft Assets or any of the
Collateral, (ii) of the occurrence of any event which would have a material
adverse effect on the assignments and security interests granted by the Borrower
Parties under any Loan Document, (iii) of any loss, theft, damage, or
destruction to any Pool Aircraft if the potential cost of repair or replacement
of such asset (without regard to any insurance claim related thereto) may exceed
the greater of the damage notification threshold under the relevant Lease and
$5,000,000; and (iv) as soon as such Obligor becomes aware of any settlement
offer received by such Obligor with respect to any claim of damage or loss in
excess of $10,000,000 with respect to a Pool Aircraft.

 

Section 5.09.            Reporting Requirements.

 

(a)                         ILFC shall furnish, or cause to be furnished, to the
Administrative Agent:

 

(i)                                as soon as available and in any event within
95 days after the end of each Fiscal Year, a copy of the audited consolidated
financial statements, prepared in accordance with GAAP, for such year of ILFC
(or, after the AerCap Acquisition Amendment Effective Date, AerCap) and its
consolidated subsidiaries, certified by any firm of nationally recognized
independent certified public accountants;

 

65

--------------------------------------------------------------------------------

 

(ii)                             as soon as available and in any event within
50 days after the end of each of the first three quarters of each Fiscal Year,
with respect to ILFC (or, after the AerCap Acquisition Amendment Effective Date,
AerCap) and its consolidated subsidiaries, unaudited consolidated balance sheets
as of the end of such quarter and as at the end of the previous Fiscal Year, and
consolidated statements of income for such quarter and for the period commencing
at the end of the previous Fiscal Year and ending with the end of such quarter
prepared in accordance with GAAP, certified by the officer in charge of
financial matters of ILFC (or AerCap, as applicable) identifying such balance
sheets or statements as being the balance sheets or statements of ILFC (or
AerCap, as applicable) described in this paragraph (ii) and stating that the
information set forth therein fairly presents the financial condition of ILFC
(or AerCap, as applicable) and its consolidated subsidiaries as of the last day
of such quarter of such Fiscal Year in conformity with GAAP, subject to year-end
adjustments and omissions of footnotes and subject to the auditors’ year-end
report;

 

(iii)                          concurrently with each delivery of financial
statements under clause (i) or (ii) above, a certificate of a Financial Officer
of ILFC (A) certifying as to whether to his or her knowledge an Event of Default
has occurred and is continuing and, if an Event of Default has occurred and is
continuing, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, and (B) stating whether any change in GAAP or in
the application thereof has occurred since the date of ILFC’s most recent
audited financial statements referred to in Section 3.04 or delivered pursuant
to this Section and, if any such change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate;

 

(iv)                         as soon as possible and in any event within three
Business Days after he or she obtains knowledge of the occurrence and
continuance of a Default or an Event of Default (including, for the avoidance of
doubt, by receipt of a notice of any default under any Indebtedness which with
the passing of time or giving of notice or otherwise could reasonably be
expected to lead to an Event of Default under Article 6(f)), a written statement
of a Financial Officer of ILFC setting forth complete details of such Default or
Event of Default, and the action, if any, which the Obligors have taken or
propose to take with respect thereto;

 

(v)                            promptly, from time to time, subject to
applicable confidentiality restrictions (including Section 9.14) and the terms
of the Leases, such information, documents, Records or reports respecting the
Pool Aircraft, the Leases, the Pool Aircraft Assets or the condition or
operations, financial or otherwise, of the Obligors or any of their subsidiaries
which the Administrative Agent may, from time to time, reasonably request and
which are reasonably available to any Transaction Party (including by making a
reasonable request for information, reports or action under any Lease or
otherwise from a third party which any Transaction Party is reasonably entitled
to make, it being understood that no Transaction Party shall be liable for such
third party’s failure to provide such information, reports or action);

 

(vi)                         prompt written notice of the issuance by any court
or governmental agency or authority of any injunction, order, decision or other
restraint prohibiting, or

 

66

--------------------------------------------------------------------------------


 

having the effect of prohibiting, the performance of any Obligor’s obligations
hereunder or under any other Loan Document, or invalidating, or having the
effect of invalidating, any provision of this Agreement, or any other Loan
Document, or the initiation of any litigation or similar proceeding seeking any
such injunction, order, decision or other restraint, in each case, of which a
responsible officer has knowledge;

 

(vii)                      a certificate of a Financial Officer in substantially
the form of Exhibit I (an “LTV Certificate”) (A) on or prior to each LTV
Determination Date; provided that with respect to an LTV Determination Date,
(1) to the extent such LTV Certificate provides that an additional Aircraft will
be added to the Designated Pool to effect an LTV Cure, and to the extent the
Appraisals required to be provided for such Aircraft are not yet available, such
LTV Certificate shall describe (and apply for the purposes of the required
calculations) the Appraised Values that ILFC estimates in good faith with
respect to such Aircraft, noting therein that such Appraisals are not yet
available and (2) ILFC shall, promptly after receiving the Appraisals required
to be provided for such Aircraft (and in no event later than the addition of
such Aircraft to the Designated Pool), provide to the Administrative Agent an
updated and completed LTV Certificate with respect to and dated as of the
relevant LTV Determination Date; and (B) with respect to an Event of Loss or a
Specified Representation Deficiency, within ten Business Days after the Chief
Financial Officer’s knowledge thereof a certificate setting forth the effect on
the Loan-to-Value-Ratio of such Event of Loss or Specified Representation
Deficiency and on the LTV Cure thereof an LTV Certificate with respect thereto;
and

 

(viii)                   with each LTV Certificate in respect of the Payment
Dates occurring in June (other than the first Payment Date and the Final
Maturity Date) and December, three Appraisals of each Pool Aircraft from
Qualified Appraisers and, at any time during the continuance of an Event of
Default, at the request of the Administrative Agent, Appraisals of the Pool
Aircraft specified in such request from Qualified Appraisers.  Each Appraisal
shall be conducted (i) by a Qualified Appraiser, (ii) at the sole cost and
expense of the Borrower and (iii) with an “as of” valuation date no more than
thirty (30) days prior to the date such Appraisal is furnished.

 

(b)                         The Lender Parties are hereby authorized to deliver
a copy of any such financial or other information delivered hereunder to any
other Lender Party, to any Government Authority having jurisdiction over any
such Person or any Transaction Party pursuant to any written request therefor or
in the ordinary course of examination of loan files, to any rating agency in
connection with their respective ratings of commercial paper issued by the
Lenders or to any other Person who shall acquire or consider the assignment of,
or acquisition of any interest in, any Obligation permitted by this Agreement;
provided that such Person (not including any Government Authority or any rating
agency) agrees in writing to the confidentiality provisions set forth in
Section 9.14.

 

(c)                                  Documents required to be delivered pursuant
to this Section 5.09(a)(i), (ii), (iii), (v), (vii) and (viii) (and other
similar documents that are (x) required to be delivered pursuant to the Loan
Documents that are certificates or statements provided on scheduled dates,
(y) copies of Leases or other Pool Aircraft Collateral documents, (including
under Section 5.20(c)) or (z) copies of documents provided after request by a
Lender Party) may be delivered electronically

 

67

--------------------------------------------------------------------------------


 

and if so delivered, shall be deemed to have been delivered on the date (i) on
which ILFC posts such documents on ILFC’s website on the Internet or at a
website address provided to the Administrative Agent; or (ii) on which such
documents are posted on ILFC’s behalf on an Internet or intranet website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that ILFC shall deliver (by electronic mail) to the
Administrative Agent “pdf” or other electronic format copies of each document
(or a link thereto) listed in clauses (i), (ii), (iii), (iv), (vi), (vii) and
(viii) of Section 5.09(a) and such other documents as the Administrative Agent
requests ILFC to deliver by electronic mail.  Notwithstanding anything contained
herein, in every instance ILFC shall be required to provide electronic mail
“pdf” copies of the certificates required by Section 5.09(a)(iv) and (vi) to the
Administrative Agent.  Except for the items in subsections (iii) and (vii) of
Section 5.09(a), the Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by ILFC with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

ILFC hereby acknowledges that (a) the Administrative Agent and/or an Arranger
Entity will make available to the Lenders information provided by or on behalf
of ILFC hereunder (collectively, “ILFC Materials”) by posting the ILFC Materials
on Syntrac or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to ILFC or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  ILFC hereby agrees that it will use commercially reasonable efforts
to identify that portion of the ILFC Materials that may be distributed to the
Public Lenders and that (w) all such ILFC Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking ILFC
Materials “PUBLIC”, ILFC shall be deemed to have authorized the Administrative
Agent, any Arranger Entity and the Lenders to treat such ILFC Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to ILFC or its securities for purposes of United
States federal and state securities laws (provided, however, that to the extent
such ILFC Materials constitute Information, they shall be treated as set forth
in Section 9.14); (y) all ILFC Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent and an Arranger Entity shall be
entitled to treat any ILFC Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information”.

 

Section 5.10.            Limitation on Transactions with Affiliates.  No
Transaction Party shall enter into, renew or extend any transaction after the
date hereof (including the purchase, sale, lease or exchange of property or
assets, or the rendering of any service) with any Affiliate of such Transaction
Party (other than any Transaction Party or any of its Subsidiaries or any
Acceding Guarantor), except upon terms no less favorable to such Transaction
Party than could be obtained, at the time of such transaction or at the time of
the execution of the agreement providing therefor, in a comparable arm’s-length
transaction with a Person that is not such an Affiliate and pursuant to
enforceable agreements.  Notwithstanding the foregoing, nothing in this

 

68

--------------------------------------------------------------------------------


 

Section shall have the effect of prohibiting any transaction authorized by
Section 2.10 or any insurance transaction that is entered into in the ordinary
course of business and not for speculative purposes between a Transaction Party
and Parent or any Affiliate of Parent.

 

Section 5.11.            Inspections.  Not more frequently than one time per
calendar year (unless an Event of Default shall have occurred and be
continuing), the Administrative Agent, or its agents or representatives, may,
upon reasonable notice and during regular business hours, at the Obligor’s
expense, which notice shall in no event be less than five Business Days (except
if an Event of Default shall have occurred and be continuing), as requested by
the Administrative Agent, (i) examine and make copies of and abstracts from all
books, records and documents (including computer tapes and disks) in the
possession or under the control of any Transaction Party and (ii) visit the
offices and properties of any Transaction Party, for the purpose of examining
such materials described in clause (i) above, and discussing matters relating to
the Pool Aircraft Collateral or any Obligor’s performance under the Loan
Documents or under the Leases with any appropriate officers or employees of any
Transaction Party, having knowledge of such matters.

 

Section 5.12.            Use of Proceeds; Margin Regulations.  The proceeds of
the Loans will be used solely for the general corporate purposes of ILFC and its
subsidiaries.  No part of the proceeds of the Loans will be used, directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Federal Reserve Board, including Regulations T, U and X.

 

Section 5.13.            Insurance.  Each Transaction Party shall maintain or
cause to be maintained insurance covering such risks, and in such amounts as
specified in Section 2.16 and Schedule V of the Security Agreement.

 

Section 5.14.            UNSC, EU and United States Sanctions and Export
Restrictions.  No Transaction Party shall, nor shall it permit or cause any of
its subsidiaries to, directly or through a subsidiary as applicable, violate, by
leasing an Aircraft or otherwise (A) any UNSC sanctions or export restrictions,
(B) any EU sanctions or export restrictions, (C) any sanctions administered or
enforced by OFAC, (D) the Export Administration Regulations administered by the
Bureau of Industry and Security of the U.S. Commerce Department, (E) the
International Traffic in Arms Regulations administered by the Directorate of
Defense Trade Controls of the U.S. Department of State, (F) any Law relating to
money laundering, including the Bank Secrecy Act, as amended by the Patriot Act
or any implementing regulations thereunder, or (G) any subsequent Sanctions, in
each case binding on such Transaction Party, the effect of which is to have a
Material Adverse Effect or result in a risk of criminal liability to any Lender
Party; provided that no breach of this Section 5.14 shall be deemed to have
occurred by virtue of a Third Party Event if all affected Pool Aircraft and
relevant Owner Subsidiaries are removed as Pool Aircraft and Transaction
Parties, respectively, promptly in accordance with the provisions of this
Agreement.  Each Transaction Party shall, and shall cause any of its
subsidiaries to, deliver to the Lenders any certification or other evidence
reasonably requested from time to time by the Lenders, confirming its compliance
with this Section.

 

Section 5.15.            Sanctions.  No Transaction Party shall, directly or
indirectly, use the proceeds of the Loans, or lend, contribute or otherwise make
available any funds to any subsidiary, joint venture partner or other Person
(x) to fund any activities or business of or with

 

69

--------------------------------------------------------------------------------


 

any Person or in any country or territory that, at the time of such funding or
facilitation, is the subject of any Sanctions; or (y) in any other manner that
will result in a violation of Sanctions by any Lender Party participating in the
Loans, whether as lender, borrower, advisor or otherwise.

 

Section 5.16.            Loan-to-Value Ratio; Average Age.

 

(a)                                 The Borrower will not permit (i) the
Loan-to-Value Ratio on any LTV Determination Date to exceed 70% or (ii) the
Average Age on any LTV Determination Date to exceed 9.5 years plus the amount of
time elapsed since the date of this Agreement, plus 6 months; provided that the
Average Age may exceed such age for up to 180 consecutive days if such excess
results solely from an Event of Loss or a Specified Representation Deficiency;
and provided further that no breach of clause (i) shall constitute a Default or
Event of Default, except to the extent that the Obligors fail to effect an LTV
Cure in respect thereof in accordance with Section 5.16(d) and no breach of
clause (ii) shall constitute a Default or Event of Default except to the extent
that such breach, when reflected in the Pool Specifications and the Appraised
Values, results in a breach of clause (i) and Section 5.16(d) as aforesaid.

 

(b)                                 The Loan-to-Value Ratio shall be tested on
the Effective Date, each Release Date, each Payment Date, upon each Removal,
upon each Deemed Removal, upon a prepayment under Section 2.06 or Section 9.06,
upon an Event of Loss and upon a Specified Representation Deficiency in
accordance with Section 2.10(d) (each such date, an “LTV Determination Date”).

 

(c)                                  In the event that the Loan-to-Value Ratio
as of any LTV Determination Date is or will be (as applicable in accordance with
Sections 5.16(d), after giving effect to any Removal or Deemed Removal of any
Pool Aircraft or Owner Subsidiary or other event that triggered the LTV
Determination Date) greater than that permitted pursuant to Section 5.16(a), the
Obligors shall be required, in any combination, to (i) prepay all or a portion
of the principal amount of the Loans by deposit into the Paying Agent’s Account,
(ii) deposit an amount into the Collateral Account and/or (iii) add Non-Pool
Aircraft, in each case such that the Pool Aircraft in the Designated Pool shall
be in compliance with Section 5.16(a) after giving pro forma effect to such
payment and/or addition (each of (i), (ii) and (iii), an “LTV Cure”), in an
aggregate amount sufficient to cause the Loan-to-Value Ratio, after giving pro
forma effect to any LTV Cure, to satisfy the requirements of Section 5.16(a) as
of such LTV Determination Date.  If the Obligors elect to deposit an amount (the
“Interim Cash”) into the Collateral Account in effecting an LTV Cure, then the
Obligors will have 180 days to effect an LTV Cure of the type described in
clause (i) or (iii) above in an aggregate amount sufficient to cause the
Loan-to-Value Ratio, after giving pro forma effect to any LTV Cure not including
any Interim Cash, to satisfy the requirements of Section 5.16(a) (an “Interim
Cure”).  Upon such an Interim Cure being effected and certified by ILFC to the
Administrative Agent and the Collateral Agent, at the Borrower’s request, the
Collateral Agent shall direct the Securities Intermediary to return the relevant
Interim Cash or any specified portion thereof to the Borrower to an account
specified by the Borrower.  If the Borrower so requests in connection with an
Interim Cure, the Collateral Agent shall direct the Securities Intermediary to
deposit such portion of the Interim Cash specified by the Borrower in the Paying
Agent’s Account to be applied to prepay a portion of the principal amount of the
Loans (provided that the Borrower shall pay any applicable Premium Amount as and
to the extent otherwise provided in the definition of the term Premium Amount). 
If ILFC does not certify to the Administrative Agent and the Collateral Agent
that an Interim Cure has otherwise

 

70

--------------------------------------------------------------------------------


 

been effected before close of business on the 180th day after the Interim Cash
is initially deposited in the Collateral Account, the Borrower shall request the
Collateral Agent to direct the Securities Intermediary to deposit such Interim
Cash into the Paying Agent’s Account to be applied to prepay a portion of the
principal amount of the Loans (and the Borrower shall pay any Premium Amount, as
and to the extent otherwise provided in the definition of the term Premium
Amount ).

 

(d)                                 The Obligors shall complete the applicable
LTV Cure(s) (i) in connection with any LTV Determination Date relating to any
Removal (other than as a result of an event described in the second proviso of
Appraised Value that is not a Deemed Removal or a Specified Representation
Deficiency) or Deemed Removal or that is the Effective Date, on or prior to such
LTV Determination Date, (ii) after any other LTV Determination Date (other than
in connection with an Event of Loss or a Specified Representation Deficiency),
(A) with respect to any LTV Cure consisting of prepayment of the Loans or
payment of Interim Cash into the Collateral Account, within 10 Business Days
following such LTV Determination Date and (B) with respect to any other LTV
Cure, within 45 days following such LTV Determination Date and (iii) in the case
of an LTV Determination Date in connection with an Event of Loss or a Specified
Representation Deficiency, within 180 days following such LTV Determination
Date.

 

Section 5.17.            Mergers, Consolidations and Sales of Assets.  (a)  ILFC
shall not consolidate with or merge into any other Person or convey, transfer or
lease its properties and assets substantially as an entirety to any Person, and
ILFC shall not permit any Person to consolidate with or merge into it or convey,
transfer or lease its properties and assets substantially as an entirety to it,
unless:

 

(i)                                               (A) in connection with the
sale of ILFC and its subsidiaries to a subsidiary of AerCap so long as ILFC’s
successor Delaware statutory trust, the Acceding Guarantors, Grandparent Holdco,
Parent Holdco, Borrower, each Subsidiary Holdco and the Administrative Agent
have entered into the AerCap Acquisition Amendment (which the Administrative
Agent shall enter into upon written request of ILFC) and the AerCap Acquisition
Amendment Effective Date has occurred or is occurring pursuant to which, among
other things, the Acceding Guarantors become Obligors for the purposes of
Article 7 hereof; or (B) in all other cases, ILFC shall consolidate with or
merge into another Person or convey, transfer or lease its properties and assets
substantially as an entirety to any Person, the Person formed by such
consolidation or into which ILFC is merged or the Person which acquires by
conveyance or transfer, or which leases, the properties and assets of ILFC
substantially as an entirety shall be a corporation, limited liability company,
partnership or trust, shall be organized and validly existing under the laws of
the United States of America, any State thereof or the District of Columbia and
shall expressly assume, by an amendment hereto, executed and delivered to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent, ILFC’s guaranty herein of the due and punctual payment of
the principal of (and premium, if any) and interest on all the Loans and the
performance of every covenant of this Agreement and the other Loan Documents on
the part of ILFC to be performed or observed;

 

71

--------------------------------------------------------------------------------


 

(ii)                                  immediately after giving effect to such
transaction no Event of Default, and no event which, after notice or lapse of
time or both, would become an Event of Default, shall have occurred and be
continuing; and

 

(iii)                               ILFC has delivered to the Administrative
Agent an officers’ certificate and an opinion of counsel, each stating that such
consolidation, merger, conveyance, transfer or lease and, if any amendment is
required in connection with such transaction, such amendment comply with this
Section 5.17 and that all conditions precedent herein provided for relating to
such transaction have been complied with.

 

(b)                         Upon any consolidation by ILFC with or merger by
ILFC into any other Person or any conveyance, transfer or lease of the
properties and assets of ILFC substantially as an entirety in accordance with
clause (a), the successor Person formed by such consolidation or into which ILFC
is merged or to which such conveyance, transfer or lease is made shall succeed
to, and be substituted for, and may exercise every right and power of, ILFC
under the Loan Documents with the same effect as if such successor Person had
been named as ILFC herein, and thereafter, except in the case of a lease or as
otherwise provided in the AerCap Acquisition Amendment, ILFC or the predecessor
Person shall be relieved of all obligations and covenants under the Loan
Documents.

 

(c)                                  None of Grandparent Holdco, Parent Holdco,
the Borrower, CA Subsidiary Holdco, Irish Subsidiary Holdco, any Owner
Subsidiary nor any Intermediate Lessee shall merge or consolidate into another
Person unless (i) the capital structure immediately prior to such merger or
consolidation would remain unchanged after giving effect to such merger or
consolidation such that ILFC would directly or indirectly own 100% of the Equity
Interest in Grandparent Holdco, Grandparent Holdco would directly own 100% of
the Equity Interest in Parent Holdco, Parent Holdco would directly own 100% of
the Equity Interest in the Borrower and in each applicable Subsidiary Holdco
and, subject to the Local Requirements Exception, each Subsidiary Holdco would
directly (or indirectly via Owner Subsidiaries in which it directly or
indirectly owns 100% of the Equity Interests) own 100% of the Equity Interest in
each of its applicable Owner Subsidiaries, (ii) the successor Person formed by
such consolidation or into which the relevant Transaction Party is merged would
be the successor Transaction Party such that, for example, if the Borrower
merges into a Delaware partnership, the surviving Delaware partnership would
become the Borrower, (iii) such successor Person would be bound to perform all
of the obligations and duties of its predecessor entity, (iv) no Default or
Event of Default shall have occurred and be continuing after giving effect to
such merger or consolidation, (v) the Collateral Agent will continue to have a
first priority perfected security interest in all of the Collateral (including
100% of the Equity Interest in each such successor Person other than Parent
Holdco) subject to Permitted Liens and to the extent required under the Express
Perfection Requirements, and will receive a legal opinion from reputable
international counsel to such effect and (vi) the Administrative Agent shall
have received a certificate, dated as of the date of such merger or
consolidation and signed by the President, a Vice President or a Financial
Officer of ILFC confirming that each of preceding conditions (i) through
(v) have been satisfied.

 

Section 5.18.            Limitation on Indebtedness.  No Transaction Party
(other than ILFC) may incur, create, issue, assume, guarantee or otherwise
become liable for or with respect to, or become responsible for, the payment of,
contingently or otherwise, whether present or future,

 

72

--------------------------------------------------------------------------------


 

any Indebtedness other than (i) in the case of the Obligors, Indebtedness under
the Loan Documents; (ii) in the case of Grandparent Holdco, Junior Lien Debt;
(iii) Indebtedness in respect of guarantees by any Borrower Party of any
obligation of any Transaction Party (other than of ILFC, Grandparent Holdco or
Parent Holdco); (iv) Leases and obligations to Lessees, trustees and others
under the Leases, trust agreements and other documents related thereto,
including any Indebtedness owed to any Lessee under any such agreement or the
Lease with respect to maintenance contributions, redelivery condition adjustment
payments or any other obligation of any Subsidiary Holdco, Intermediate Lessee
or Owner Subsidiary to a Lessee; (v) Indebtedness of any Transaction Party owed
to ILFC or an Acceding Guarantor and Pledged Debt; provided that, no such
Indebtedness shall be permitted unless (x) such Indebtedness has been
subordinated to the Obligations and the Junior Lien Obligations pursuant to the
terms of the Intercreditor Agreement, (y) in the case of any Pledged Debt
Collateral, such Pledged Debt Collateral has been pledged to the Collateral
Agent for the benefit of the Secured Parties pursuant to the Security Agreement
and the Collateral Agent has a first priority perfected security interest in
such Pledged Debt Collateral and (z) in the case of any Pledged Debt Collateral,
such Pledged Debt Collateral is evidenced by an Instrument which has been
delivered and indorsed to the Collateral Agent; (vi)  Indebtedness required in
connection with repossession of an Aircraft or any engine; and
(vii) Indebtedness in favor of the issuer of a surety, letter of credit or
similar instrument to be obtained by any Subsidiary Holdco, Intermediate Lessee
or Owner Subsidiary in connection with the repossession or detention of an
Aircraft or other enforcement action under a Lease.

 

Section 5.19.            Limitation on Business Activity.  Each Transaction
Party (other than ILFC) shall maintain its existence (subject to
Section 5.17(c)) as a separate corporation, limited liability company, trust or
other Person for the sole purpose of (i) in the case of each Owner Subsidiary
and each Intermediate Lessee, owning, leasing and disposing of the Pool Aircraft
and activities incidental thereto and (ii) in the case of each Borrower Party,
holding and disposing of the assets contemplated to be held hereunder and
entering into the Loan Documents and the transactions contemplated thereby
(including the loan facility and intercompany indebtedness which is to be repaid
from the proceeds of the Loan) and activities incidental thereto.  Each
Transaction Party (other than ILFC) shall maintain certain policies and
procedures relating to its separateness, including, (x) maintaining its own
books and records (other than any Transaction Party which is a trust) and
maintaining its assets and liabilities in such a manner that it is not difficult
to segregate, identify or ascertain such assets and liabilities from those of
ILFC, other Transaction Parties and any other Person, and (y) holding itself out
to creditors and the public as a legal entity (other than any trust) separate
and distinct from ILFC, other Transaction Parties and any other Person (except
for consolidated tax returns (including VAT returns and elections to be
disregarded), financial statements and similar reports).

 

Section 5.20.            Operational Covenants.

 

(a)                                 Operation and Use.  Each Borrower Party
agrees that no Pool Aircraft will be maintained, used or operated in violation
of any law, rule or regulation (including airworthiness directives) of any
government or Governmental Authority having jurisdiction over it with respect to
such Pool Aircraft or in violation of any airworthiness certificate, license or
registration relating to such Pool Aircraft issued by any such government,
except for minor violations, and except to the extent any Transaction Party (or,
if a Lease is then in effect with

 

73

--------------------------------------------------------------------------------


 

respect to such Pool Aircraft, any Lessee of such Pool Aircraft) is contesting
in good faith the validity or application of any such law, rule or regulation in
any manner that does not involve any material risk of sale, forfeiture or loss
of such Pool Aircraft or any material risk of subjecting any Secured Party to
criminal liability or materially impair the Liens created by any Security
Document; provided that the Transaction Parties shall only be entitled to
contest mandatory grounding orders if they (or the applicable Lessee) do not
operate such Pool Aircraft during such contest.  The Transaction Parties will
not operate any Pool Aircraft, or permit any Pool Aircraft to be operated or
located, (i) in any area excluded from coverage by any insurance required by the
terms of Section 2.16 and Schedule V of the Security Agreement or (ii) in any
war zone or recognized or threatened areas of hostilities unless covered by war
risk insurance in accordance with Section 2.16 and Schedule V of the Security
Agreement, in either case unless indemnified by a Government Authority as
provided therein or unless located there due to an emergency or an event outside
the Lessee’s control, but only for so long as such emergency or event continues.

 

Notwithstanding the other provisions of Section 5.07 or this Section 5.20, no
breach of Section 5.07 or Section 5.20 shall be deemed to have occurred by
virtue of any act or omission of a Lessee or sub-lessee, or of any Person
claiming by or through a Lessee or a sub-lessee, or of any Person which has
possession of the Pool Aircraft or any engine for the purpose of repairs,
maintenance, modification or storage, or by virtue of any requisition, seizure,
or confiscation of the Pool Aircraft, or otherwise) (each, a “Third Party
Event”); provided that actions taken by ILFC or the Owner Subsidiary or
Intermediate Lessee which is the lessor or owner of such Pool Aircraft with
respect thereto are in accordance with Leasing Company Practice (taking into
account, inter alia, the laws of the jurisdictions in which the Pool Aircraft
are located).

 

(b)                                 Registration.  Each Borrower Party shall
cause each Pool Aircraft to become (or be in the process of becoming in due
course) and remain duly registered, under the laws of a country or jurisdiction
that is not a Prohibited Country or that is the country in which such Pool
Aircraft is registered as of the date hereof, in the name of the relevant Owner
Subsidiary and reflecting the applicable Owner Subsidiary (or, if applicable,
the applicable Intermediate Lessee) as lessor, in each case, if and to the
extent so permitted under the applicable registry and subject to the Local
Requirements Exception; provided that a Pool Aircraft may be unregistered for a
temporary period in connection with modification or maintenance of such Pool
Aircraft.  The Administrative Agent and the Collateral Agent each agree that it
will cooperate with the relevant Transaction Party in changing the state of
registration of any Pool Aircraft at the cost of the relevant Transaction Party
and as the relevant Transaction Party may request, provided that such request
does not conflict with any Obligor’s obligations under the Loan Documents.

 

(c)                                  Extension, Amendment or Replacement of
Leases.  Promptly following the effectiveness of any material amendment,
supplement or waiver, or renewal, extension or replacement Lease, of any
existing Lease in respect of a Pool Aircraft, and subject to the provisions of
Section 9.14, the Borrower Parties shall comply with the provisions of Sections
2.06, 2.07 and 2.09 of the Security Agreement, as applicable, and shall deliver
the following to the Collateral Agent:

 

74

--------------------------------------------------------------------------------


 

(i)                                     certificates of insurance from qualified
brokers of aircraft insurance (or other evidence reasonably satisfactory to the
Administrative Agent), evidencing all insurance required to be maintained by the
applicable Lessee, together with the endorsements required pursuant to
Section 5.13 of this Agreement and Schedule V of the Security Agreement;

 

(ii)                                  promptly and in any case within 30 days of
the effectiveness of the leasing of such Pool Aircraft, a copy of such Lease,
and an amended and restated Schedule 3.17(b) incorporating all information
required under such schedule with respect to such replacement;

 

(iii)                               with respect to any replacement Lease,
copies of such legal opinions with regard to compliance with the registration
requirements of the relevant jurisdiction, enforceability of such Lease and such
other matters customary for such transactions, in each case to the extent that
receiving such legal opinions is consistent with Leasing Company Practice; and

 

(iv)                              a copy of each material amendment, supplement
or waiver to a Lease relating to a Pool Aircraft.

 

ARTICLE 6
EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a)                         the Borrower shall fail to pay any principal of the
Loans when the same shall become due;

 

(b)                         the Borrower shall fail to pay when due any interest
on the Loans and such failure shall continue unremedied for a period of three
Business Days, or the Borrower shall fail to pay when due any fee or other
amount (except an amount referred to in clause (a) above) payable under any Loan
Document, and such failure shall continue unremedied for a period of seven
Business Days after demand upon or other notice to such Borrower;

 

(c)                          any representation, warranty or certification made
or deemed made by or on behalf of any Transaction Party in or in connection with
any Loan Document or any amendment or modification thereof or waiver thereunder,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made and the adverse effect thereof, if
capable of being remedied, shall continue unremedied for a period of 30 days
after the date on which the Borrower shall have received written notice thereof
from the Administrative Agent (which notice may be given by the Administrative
Agent, and will be given by the Administrative Agent at the request of the
Required Lenders, during the continuance of such Default);

 

(d)                         any Obligor shall fail to observe or perform any
covenant or agreement contained in Sections 5.01, 5.04, 5.13, 5.16(d) or 5.17;

 

75

--------------------------------------------------------------------------------

 

(e)          any Obligor shall fail to observe or perform any covenant or
agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) above), and such failure shall continue unremedied for a
period of 60 days (or, if ILFC failed to give notice of such noncompliance or
nonperformance pursuant to Section 5.09(a)(iv) within three Business Days after
obtaining knowledge thereof, 60 days minus the number of days elapsed between
the date the Borrower obtained such knowledge and the date ILFC gives the notice
pursuant to Section 5.09(a)(iv), but in no event less than three Business Days)
after the Borrower shall have received written notice thereof from the
Administrative Agent (which notice may be given by the Administrative Agent, and
will be given by the Administrative Agent at the request of the Required
Lenders, during the continuance of such Default);

 

(f)           default under any mortgage, indenture or instrument under which
there is issued, or which secures or evidences, any indebtedness for borrowed
money of the Borrower or any other Obligor now existing or hereinafter created,
which default shall constitute a failure to pay any amount of principal of such
indebtedness in an amount exceeding $50,000,000 when due and payable (other than
as a result of acceleration), after expiration of any applicable grace period
with respect thereto, or shall have resulted in an aggregate principal amount of
such indebtedness exceeding $50,000,000 becoming or being declared due and
payable prior to the date on which it would otherwise have become due and
payable, without such indebtedness having been discharged or such acceleration
having been rescinded or annulled within a period of 30 days after there has
been given a written notice to the Borrower by the Administrative Agent or to
the Borrower and the Administrative Agent by Lenders holding at least 25% in
principal amount of the Loans at the time outstanding, specifying such default
with respect to the other indebtedness and requiring such Obligor to cause such
indebtedness to be discharged or cause such acceleration to be rescinded or
annulled and stating that such notice is a “Notice of Default” hereunder;

 

(g)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Transaction Party or, from and after the AerCap Acquisition
Amendment Effective Date, any Acceding Guarantor or its debts, or of a
substantial part of its assets, under any applicable Federal, state or other
bankruptcy (faillite), insolvency, judicial liquidation (liquidation
judiciaire), composition with creditors (concordat préventif de faillite),
reprieve from payment (sursis de paiement), controlled management (gestion
contrôlée), receivership, examinership or similar law (including under the laws
of Ireland or Luxembourg) now or hereafter in effect or (ii) the appointment of
a receiver, examiner, trustee, custodian, sequestrator, conservator commissaire,
commissaire surveillant, juge-commissaire, liquidateur, curateur or similar
official (including under the laws of Ireland or Luxembourg)  for any
Transaction Party or, from and after the AerCap Acquisition Amendment Effective
Date, any Acceding Guarantor or for a substantial part of its assets, and, in
any such case, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;

 

(h)         any Transaction Party or, from and after the AerCap Acquisition
Amendment Effective Date, any Acceding Guarantor shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization,
examination or other relief under any Federal, state or foreign bankruptcy
(faillite), insolvency, judicial liquidation (liquidation judiciaire),
composition with creditors (concordat préventif de faillite), reprieve from
payment (sursis de

 

76

--------------------------------------------------------------------------------


 

paiement), controlled management (gestion contrôlée), receivership, examinership
or similar law (including under the laws of Luxembourg) now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (g) above,
(iii) apply for or consent to the appointment of a receiver, examiner, trustee,
custodian, sequestrator, conservator, commissaire, commissaire surveillant,
juge-commissaire, liquidateur, curateur or similar official (including under the
laws of Luxembourg) for any Transaction Party or, from and after the AerCap
Acquisition Amendment Effective Date, any Acceding Guarantor or for a
substantial part of its respective assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) have its
board of directors or managers vote to approve any action for the purpose of
effecting any of the foregoing;

 

(i)             any Transaction Party shall become unable, admit in writing its
inability or fail generally, to pay its debts as they become due;

 

(j)            one or more judgments for the payment of money in an aggregate
amount exceeding $50,000,000 not covered by insurance shall be rendered against
any Transaction Party and shall remain undischarged for a period of 60
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
Collateral or Pool Aircraft Collateral to enforce any such judgment to the
extent not a Permitted Lien;

 

(k)         any Lien purported to be created under any Security Document shall
be asserted by any Transaction Party not to be, a valid and perfected Lien (to
the extent required under the Express Perfection Requirements) on any Collateral
with the same priority as and to the extent provided for under the applicable
Security Documents except as a result of a sale, release or other disposition of
the applicable Collateral in a transaction permitted under the Loan Documents;
or

 

(l)             an ERISA Event shall have occurred that when taken either alone
or together with all other such ERISA Events, could reasonably be expected to
result in a Material Adverse Effect;

 

then, and in every such event (except an event with respect to any Transaction
Party described in clause (g) or (h) above), and at any time thereafter during
the continuance of such event, the Administrative Agent may, and at the request
of the Required Lenders shall, by notice to ILFC, (i) if such notice shall have
been delivered prior to the making of the Loans, declare the Commitments to be
terminated or (ii) if such notice shall have been delivered after the making of
the Loans, declare the Loans then outstanding to be due and payable in whole (or
in part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Obligors accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are waived by the Borrower; and in the
case of any event with respect to any Borrower Party described in clause (g) or
(h) above, (1) if such event shall have occurred prior to the making of the
Loans, the Commitments shall automatically be terminated and (2) if such event
shall have occurred after the making of the Loans, the principal

 

77

--------------------------------------------------------------------------------


 

of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of the Obligors accrued hereunder, shall
automatically become due and payable, in each case without presentment, demand,
protest or other notice of any kind, all of which are waived by the Obligors.

 

ARTICLE 7
GUARANTY

 

Section 7.01.            Guaranty.  Each Obligor (which term when used with
reference to a Person providing a guaranty under this Article 7 excludes the
Borrower) hereby guarantees the punctual payment upon the expiration of any
applicable remedial period, whether at scheduled maturity or by acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code,
11 U.S.C. § 362(a) or any other applicable law (including under the laws of
Ireland or Luxembourg)), of all of its Guaranteed Obligations.  Without limiting
the generality of the foregoing, the liability of each Obligor shall extend to
all amounts that constitute part of the Guaranteed Obligations and would be owed
by any Obligor to any Secured Party under or in respect of the Loan Documents
but for the fact that they are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization, examination or similar proceeding
involving such Obligor.

 

Section 7.02.            Contribution.  Subject to Section 7.03, each Obligor
hereby unconditionally agrees that in the event any payment shall be required to
be made to any Secured Party under this Article 7, such Obligor in its capacity
as such will contribute, to the maximum extent permitted by law, such amounts to
each other Obligor so as to maximize the aggregate amount paid to the Secured
Parties under or in respect of the Loan Documents.

 

Section 7.03.            Guaranty Absolute.  Each Obligor guarantees that its
Guaranteed Obligations will be paid in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Secured
Party with respect thereto. The Obligations of each Obligor under or in respect
of this Article 7 are independent of the Guaranteed Obligations or any other
Obligations of any other Obligor under or in respect of the Loan Documents, and
a separate action or actions may be brought and prosecuted against each Obligor
to enforce this Article 7, irrespective of whether any action is brought against
any other Obligor or whether any other Obligor is joined in any such action or
actions. The liability of each Obligor under this Article 7 shall be
irrevocable, absolute and unconditional, and each Obligor hereby irrevocably
waives any defenses (other than payment in full of the Guaranteed Obligations
and except in respect of a Defaulting Lender) it may now have or hereafter
acquire in any way relating to, any or all of the following:

 

(a)                         any lack of validity or enforceability of any Loan
Document or any agreement or instrument relating thereto;

 

(b)                         any change in the time, manner or place of payment
of, or in any other term of, all or any of its Guaranteed Obligations or any
other Obligations of any Obligor under or in respect of the Loan Documents, or
any other amendment or waiver of or any consent to departure from any Loan
Document, including, without limitation, any increase in its Guaranteed
Obligations

 

78

--------------------------------------------------------------------------------


 

resulting from the extension of additional credit to any Obligor or any of its
subsidiaries or otherwise;

 

(c)                          any taking, exchange, release or non-perfection of
security interest in or Lien on any Collateral or any other collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of its Guaranteed Obligations;

 

(d)                         any manner of application of Collateral or any other
collateral, or proceeds thereof, to all or any of its Guaranteed Obligations, or
any manner of sale or other disposition of any Collateral or any other
collateral for all or any of its Guaranteed Obligations or any other Secured
Obligations of any Obligor under the Loan Documents or any other assets of any
Obligor or any of its subsidiaries;

 

(e)                          any change, restructuring or termination of the
corporate structure or existence of any Obligor or any of its subsidiaries;

 

(f)                           any failure of any Secured Party to disclose to
any Obligor any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other
Obligor now or hereafter known to such Secured Party (each Obligor waiving any
duty on the part of the Secured Parties to disclose such information);

 

(g)                          the failure of any other Person to execute or
deliver any other guaranty or agreement or the release or reduction of liability
of any other guarantor or surety with respect to its Guaranteed Obligations; or

 

(h)                         any other circumstance or any existence of or
reliance on any representation by any Secured Party that might otherwise
constitute a defense available to, or a discharge of, any Obligor or any
guarantor or surety other than satisfaction in full of the Obligations.

 

This Article 7 shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of such Obligor’s Guaranteed Obligations
is rescinded or must otherwise be returned by any Secured Party or any other
Person upon the insolvency, bankruptcy or reorganization of any Obligor or
otherwise, all as though such payment had not been made.

 

In furtherance of the foregoing and without limiting the generality thereof,
each Obligor agrees as follows:

 

(i)   the obligation pursuant to this Article 7 is a guaranty of payment when
due and not of collectability, and is a primary obligation of each Obligor and
not merely a contract of surety;

 

(ii)   the obligations of each Obligor hereunder are independent of the
obligations of the Borrower and the obligations of any other guarantor
(including any other Obligor) of the obligations of the Borrower, and a separate
action or actions may be brought and prosecuted against such Obligor whether or
not any action is brought against the Borrower or any of such other guarantors
and whether or not the Borrower is joined in any such action or actions;

 

79

--------------------------------------------------------------------------------


 

(iii)   payment by any Obligor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Obligor’s
liability for any portion of the Guaranteed Obligations which has not been
paid.  Without limiting the generality of the foregoing, if the Administrative
Agent is awarded a judgment in any suit brought to enforce any Obligor’s
covenant to pay a portion of the Guaranteed Obligations, such judgment shall not
be deemed to release such Obligor from its covenant to pay the portion of the
Guaranteed Obligations that is not the subject of such suit, and such judgment
shall not, except to the extent satisfied by such Obligor, limit, affect, modify
or abridge any other Obligor’s liability hereunder in respect of the Guaranteed
Obligations;

 

(iv)   any Secured Party, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Obligor’s liability hereunder, from time to time, with the consent of the
relevant Borrower Parties where applicable or required, may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Obligor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Secured Party in respect hereof or the Guaranteed
Obligations and direct the order or manner of sale thereof, or exercise any
other right or remedy that such Secured Party may have against any such
security, in each case as such Secured Party in its discretion may determine
consistent herewith and any Security Document including foreclosure on any such
security pursuant to one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is commercially reasonable, and even though such
action operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Obligor against any other creditor
or any security for the Guaranteed Obligations; and (vi) exercise any other
rights available to it under the Loan Documents; and

 

(v)   this Article 7 and the obligations of Obligors hereunder shall be valid
and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Obligor shall have had notice or knowledge of any
of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Loan
Documents, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Loan Documents or

 

80

--------------------------------------------------------------------------------


 

any agreement or instrument executed pursuant thereto, or of any other guaranty
or security for the Guaranteed Obligations, in each case whether or not in
accordance with the terms hereof or such Loan Document or any agreement relating
to such other guaranty or security; (iii) the Guaranteed Obligations, or any
agreement relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the other Loan Documents or
from the proceeds of any security for the Guaranteed Obligations, except to the
extent such security also serves as collateral for indebtedness other than the
Guaranteed Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Secured Party might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Secured
Party’s consent to the change, reorganization or termination of the corporate
structure or existence of the Borrower and any of its subsidiaries and to any
corresponding restructuring of the Guaranteed Obligations; (vi) any failure to
perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; (vii) any defenses, set-offs or
counterclaims which the Borrower may allege or assert against any Secured Party
in respect of the Guaranteed Obligations, including failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury; and (viii) any other act or thing or omission, or
delay to do any other act or thing, which may or might in any manner or to any
extent vary the risk of any Obligor as an obligor in respect of the Guaranteed
Obligations.

 

Section 7.04.            Waiver and Acknowledgments.  (a) Each Obligor hereby
waives promptness, diligence, notice of acceptance, presentment, demand for
performance, notice of nonperformance, default, acceleration, protest or
dishonor and any other notice with respect to any of its Guaranteed Obligations
and this Article 7 and any requirement that any Secured Party protect, secure,
perfect or insure any Lien or any property subject thereto or exhaust any right
or take any action against any Obligor or any other Person or any Collateral.

 

(b)                         Each Obligor hereby unconditionally and irrevocably
waives any right to revoke this Article 7 and acknowledges that this Article 7
is continuing in nature and applies to all of its Guaranteed Obligations,
whether existing now or in the future.

 

(c)                          Each Obligor hereby unconditionally and irrevocably
waives any defense (i) arising by reason of any claim or defense based upon an
election of remedies by any Secured Party that in any manner impairs, reduces,
releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Obligor or other
rights of such Obligor to proceed against any of the other Obligors, any other
guarantor or any other Person or any Collateral; (ii) any defense based on any
right of set-off or counterclaim against or in respect of the Obligations of
such Obligor under this Article 7 (except for payment and except as against a
Defaulting Lender); (iii) arising by reason of the incapacity, lack of authority
or any disability or other defense of the Borrower or any Obligor including any
defense based on or arising out of the lack of validity or the unenforceability
of the Guaranteed Obligations or any agreement or instrument relating thereto or
by reason of the cessation of the liability of the Borrower or any Obligor from
any cause other than payment in full of the Guaranteed Obligations; (iv) based
upon any statute or rule of law which provides that the obligation of a surety
must be neither larger in amount nor in other respects more burdensome than that
of the principal; (v) based upon any Secured Party’s errors or omissions in the

 

81

--------------------------------------------------------------------------------


 

administration of the Guaranteed Obligations, except behavior which amounts to
bad faith; (vi) based on any principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of such Guarantor’s obligations hereunder;
(vii)  promptness, diligence and any requirement that any Secured Party protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; and (viii) any defenses or benefits that may be derived from or
afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.

 

(d)                         Each Obligor hereby unconditionally and irrevocably
waives any duty on the part of any Secured Party to disclose to such Obligor any
matter, fact or thing relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other
Borrower Party or any of its subsidiaries now or hereafter known by such Secured
Party.

 

(e)                          Each Obligor acknowledges that it will receive
substantial direct and indirect benefits from the financing arrangements
contemplated by the Loan Documents and that the waivers set forth in this
Article 7 are knowingly made in contemplation of such benefits.

 

Section 7.05.            Subrogation.  Each Obligor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against any other Obligor or any other insider guarantor that arise from
the existence, payment, performance or enforcement of such Obligor’s Guaranteed
Obligations under or in respect of any Loan Document, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification and any right to participate in any claim or remedy of any
Secured Party against any other Obligor or any other insider guarantor or any
Collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from any other Obligor or any other insider guarantor, directly
or indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of such Obligor’s Guaranteed Obligations and all other amounts payable under
this Article 7 shall have been paid in full in cash, it being understood that
payments in respect of inter-company indebtedness, dividends, capital
contributions, servicing arrangements, tax-sharing agreements or other similar
matters not prohibited by Section 5.10 exclusively among the Obligors (and the
other Transaction Parties) are not prohibited under this Section 7.05 unless an
Event of Default has occurred and is continuing.  If any amount shall be paid to
any Obligor in violation of the immediately preceding sentence at any time prior
to the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Article 7, such amount shall be received and held in
trust for the benefit of the Secured Parties, shall be segregated from other
property and funds of such Obligor and shall forthwith be paid or delivered to
the Administrative Agent (for the account of the relevant Secured Parties) in
the same form as so received (with any necessary endorsement or assignment) to
be credited and applied to such Obligor’s Guaranteed Obligations and all other
amounts payable by it under this Article 7, whether matured or unmatured, in
accordance with the terms of the Loan Documents, or to be held as Collateral for
any of such Obligor’s Guaranteed Obligations or other amounts payable by it
under this Article 7 thereafter arising.  If all of the Guaranteed Obligations
and all other amounts payable under this Article 7 shall have been paid in full
in cash, the Secured Parties will, at any Obligor’s request and expense, execute
and deliver to such Obligor appropriate documents, without recourse and

 

82

--------------------------------------------------------------------------------


 

without representation or warranty, necessary to evidence the transfer by
subrogation to such Obligor of an interest in the Guaranteed Obligations
resulting from such payment made by such Obligor pursuant to this Article 7.

 

Section 7.06.            Payment Free and Clear of Taxes.  Any and all payments
by any Obligor under this Article 7 shall be made in accordance with the
provisions of this Agreement, including the provisions of Section 2.08 (and such
Obligor shall make such payments of Taxes or Other Taxes to the extent described
in Section 2.08), as though such payments were made by the Borrower.

 

Section 7.07.            No Waiver; Remedies.  No failure on the part of any
Secured Party to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.  The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

 

Section 7.08.            Continuing Guaranty.  This Article 7 is a continuing
guaranty and shall (a) remain in full force and effect until the payment in full
in cash of the Guaranteed Obligations and all other amounts payable under this
Article 7, and (b) inure to the benefit of and be enforceable by the Secured
Parties and their permitted successors, transferees and assigns.  No Obligor
shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Administrative Agent.

 

Section 7.09.            Subordination of Certain Intercompany Indebtedness. 
Each Obligor hereby agrees that any obligations owed to it by another
Transaction Party shall be subordinated to the Obligations of such Obligor and
that any indebtedness owed to it by another Transaction Party shall be
subordinated to the Obligations of such other Obligor, it being understood that
such Obligor or such other Transaction Party, as the case may be, may make
payments on inter-company indebtedness, dividends, capital contributions,
servicing arrangements, tax-sharing agreements or other similar matters not
prohibited by Section 5.10 unless an Event of Default has occurred and is
continuing.

 

Section 7.10.            Limit of Liability.  (a) Each Obligor shall be liable
only for Guaranteed Obligations aggregating up to the largest amount that would
not render its Guaranteed Obligations hereunder subject to avoidance under
Section 548 of the United States Bankruptcy Code or any comparable provision of
any other applicable law (including under the laws of Ireland).

 

(b)                         In the event that the direct or indirect assets of
any Obligor organized under the laws of Ireland are insufficient to pay in full
all claims made by the Secured Parties in respect of Guaranteed Obligations of
such Obligor, then the Secured Parties shall have no further claim against such
Obligor with respect to its Guaranteed Obligations for amounts that exceed its
direct or indirect assets at such time.

 

Section 7.11.            Release.  Upon the release of an Obligor as provided in
Section 2.10(d), (g) or (i) hereof or Section 5.17 hereof, the obligations of
such Obligor under this Article 7 and

 

83

--------------------------------------------------------------------------------


 

under the other Loan Documents shall concurrently therewith automatically be
deemed released, discharged and terminated.

 

Section 7.12.            No Collateral.  For purposes of clarification, the
parties hereto acknowledge and agree that neither of ILFC nor any Acceding
Guarantor is a “Grantor” under the Security Documents and neither of ILFC nor
any Acceding Guarantor has granted or is obligated under the Loan Documents to
grant a Lien on any property or other assets of ILFC or such Acceding Guarantor.

 

ARTICLE 8
AGENTS

 

Section 8.01.            Appointment and Authority. (a)  Each of the Lenders
hereby irrevocably appoints Deutsche Bank AG New York Branch to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  Except as provided herein, the provisions of this
Article are solely for the benefit of the Agents and the Lenders, and neither
the Borrower nor any other Transaction Party shall have rights as a third party
beneficiary of any of such provisions.

 

(b)                                 In performing its functions and duties
hereunder, each Agent shall act solely as an agent of Lenders and does not
assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for any Transaction Party.

 

Section 8.02.            Rights as a Lender.  Each Person serving as an Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as an Agent
hereunder in its individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with ILFC or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

Section 8.03.            Exculpatory Provisions.  Each Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, each Agent:

 

(a)                         shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
and shall not have, by reason hereof or any of the other Loan Documents, a
fiduciary relationship in respect of any Lender;

 

(b)                         shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Loan Documents that such
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly

 

84

--------------------------------------------------------------------------------


 

provided for herein or in the other Loan Documents), provided that no Agent
shall be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Agent to liability or that is contrary to any Loan
Document or applicable law; and

 

(c)                          shall not, except as expressly set forth herein and
in the other Loan Documents, have any duty to disclose, and shall not be liable
for the failure to disclose, any information relating to ILFC or any of its
Affiliates that is communicated to or obtained by the Person serving as such
Agent or any of its Affiliates in any capacity.

 

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 8.02 and Article 5) or (ii) in the absence of its own gross negligence
or willful misconduct.  Each Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the Agent by
ILFC, the Borrower or a Lender.

 

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth anywhere herein, other than to confirm receipt of items expressly
required to be delivered to the Agent.

 

Section 8.04.            Reliance by each Agent.  Each Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

Section 8.05.            Delegation of Duties.  Each Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by such
Agent.  Each Agent and any such sub-agent may perform any and all of their
duties and exercise their rights and powers by or through their respective
Representatives.  The exculpatory provisions of this Article shall apply to any
such

 

85

--------------------------------------------------------------------------------

 

sub-agent and to the Representatives of any Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as an Agent.

 

Section 8.06.            Resignation of Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, with the Borrower’s consent with respect
to any such successor proposed within the first 30 days after receipt of such
notice of resignation and thereafter in consultation with the Borrower if no
Event of Default has occurred and is continuing, to appoint a successor, which
shall be a bank that is a national banking association or a bank organized under
the laws of a state of the United States, or a branch in the United States of a
bank that is not a national banking association or a bank organized under the
laws of a state of the United States.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Representatives in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

Section 8.07.            Non-Reliance on Agents and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon any Agent or
any Lender or any of their Representatives and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any Lender or any of
their Representatives and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

86

--------------------------------------------------------------------------------


 

Section 8.08.            No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the Arranger Entities listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as an Agent or
a Lender hereunder,

 

Section 8.09.            Administrative Agent May File Proofs of Claim.  In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Obligor, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

 

(a)                         to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Loans and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.07 and 9.03) allowed in such
judicial proceeding; and

 

(b)                         to collect and receive any monies or other property
payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 9.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

Section 8.10.            Collateral and Guaranty Matters.  The Lenders
irrevocably authorize the Administrative Agent to, and the Administrative Agent
shall, release any Obligor from its obligations under Article 7 if such Person
ceases to be an Obligor as a result of a transaction permitted hereunder.

 

Section 8.11.            French Collateral.  In accordance with Article 2328-1
of the French Civil Code, each of the Administrative Agent, the Collateral
Agent, the Lenders and each other Secured Party agrees that the Collateral
Agent, for the benefit of the Secured Parties, shall have the right to
constitute, register, manage and enforce each Lien in any Collateral granted
pursuant to any Security Document by any Borrower Party.

 

87

--------------------------------------------------------------------------------


 

ARTICLE 9
MISCELLANEOUS

 

Section 9.01.            Notices Generally.  (a)  Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier or electronic mail as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(i)                                     if to any Obligor, the Administrative
Agent, the Collateral Agent or the Paying Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 9.01; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent.  Each of the parties acknowledges and
agrees that the distribution of material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution.  In consideration for the convenience and other benefits
afforded by such distribution and for the other consideration provided
hereunder, the receipt and sufficiency of which is hereby acknowledged, each of
the Lenders and each Obligor hereby approves distribution of notices and other
communications to the Lenders hereunder through the Platform and understands and
assumes the risks of such distribution.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or

 

88

--------------------------------------------------------------------------------


 

intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

 

Notwithstanding anything to the contrary herein or in any other Loan Document,
each and every notice and request that is to be delivered by the Borrower
hereunder or under any other Loan Document may be issued and delivered by Parent
Holdco on behalf of the Borrower.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE”.  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF ILFC MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall any Agent or any of its Affiliates and their
respective partners, directors, officers, employees, agents, trustees and
advisors (collectively, the “Agent Parties”) have any liability to ILFC, the
Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or any Agent’s transmission of ILFC Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to ILFC, the Borrower, any Lender or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Obligors and each Agent may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Borrower
and the Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender. 
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities laws, to make reference to ILFC
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

 

89

--------------------------------------------------------------------------------


 

(e)                                  Reliance by Agents and Lenders.  The Agents
and the Lenders shall be entitled to rely and act upon any notices purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof.  The Borrower
shall indemnify each Agent, each Lender and the Representatives of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower. 
All telephonic notices to and other telephonic communications with each Agent
may be recorded by such Agent, and each of the parties hereto hereby consents to
such recording.

 

Section 9.02.            Waivers; Amendments.  (a) No failure or delay by any
Lender Party in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Lender Parties under the Loan Documents are cumulative and are not exclusive
of any rights or remedies that they would otherwise have.  No waiver of any
provision of any Loan Document or consent to any departure by any Obligor
therefrom shall in any event be effective unless the same shall be permitted by
subsection (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, the making of the Loans shall
not be construed as a waiver of any Default, regardless of whether any Lender
Party had notice or knowledge of such Default at the time.

 

(b)                         No Loan Document or provision thereof may be waived,
amended or modified except, in the case of this Agreement, by an agreement or
agreements in writing entered into or consented to by the Borrower and the
Administrative Agent (acting at the direction of the Required Lenders) or, in
the case of any other Loan Document, by an agreement or agreements in writing
entered into by the parties thereto with the written consent of the
Administrative Agent (acting at the direction of the Required Lenders); provided
that this Agreement may be amended by ILFC without the consent of any other
party pursuant to and in accordance with Section 5.17(a); provided further that
without the consent of each affected Lender, no such agreement shall have the
effect of (i) increasing the Commitments of such affected Lender; (ii) reducing
the amount of principal, interest or fees owing to such affected Lender; and
(iii) changing the scheduled times or dates for payment of principal or interest
to such affected Lender (it being agreed that prepayments or repayments required
under Section 2.06 are excluded from this requirement); provided further that
without the consent of all of the Lenders, no such agreement shall have the
effect of (i) changing the Loan-To-Value Ratio that is required to be
maintained, (ii) releasing all or substantially all of the Collateral prior the
repayment of the Loans in full, (iii) releasing an Obligor from its obligations
under the Loan Documents except as permitted by (and in accordance with)
Section 2.10 or Article 7 or the Security Agreement or amending the terms of
such provisions that permit such release, (iv) amending the definition of
Required Lenders and (v) amending clause (q) of the definition of Permitted
Liens; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Collateral Agent without such Person’s prior
written consent.  Any purported waiver, amendment or other modification of any
Loan Document or any provision thereof that does not

 

90

--------------------------------------------------------------------------------


 

comply with this Section 9.02(b) shall be null and void and of no legal effect. 
Notwithstanding the foregoing, the Administrative Agent or the Collateral Agent
may enter into with the Borrower (in the case of this Agreement) and the
relevant Transaction Parties party thereto (in the case of any other Loan
Document) any amendment, supplement or modification of a Loan Document without
the consent of any Lender to (a) evidence the succession of a Person to any
Transaction Party and the assumption by such successor of the covenants of such
Transaction Party in any Loan Document, (b) add to the covenants of any
Transaction Party in any Loan Document for the benefit of the Lenders or
surrender any right or power conferred upon a Transaction Party in any Loan
Document, (c) add any additional Events of Default, (d) provide additional
collateral as security for the Guaranteed Obligations, (e) evidence the release
of Liens on the Collateral as permitted by (and in accordance with) Section 2.10
hereof or Section 7 of the Security Agreement, (f) add a Transaction Party or
release a Transaction Party from its obligations under the Loan Documents as
permitted by (and in accordance with) Section 2.10 or Article 7, (g) evidence
and provide for the acceptance of appointment hereunder by a successor
Administrative Agent in accordance with Article 8 and/or a successor Paying
Agent, (h) correct drafting errors in the Loan Documents or (i) amend and
supplement this Agreement by means of the AerCap Acquisition Amendment.

 

(c)                                  Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) neither of the Commitment and the principal amount of
the Loans of any Defaulting Lender may be increased or extended, and the
maturity of any Loans of any Defaulting Lender may not be extended, in each case
without the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

 

Section 9.03.            Expenses; Indemnity; Damage Waiver.  (a) The Borrower
agrees to pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and the Collateral Agent in connection with the conditions
precedent to each Release Date, the administration of this Agreement and the
other Loan Documents, and any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions hereby or thereby
contemplated shall be consummated) including in each case the reasonable fees,
charges and disbursements of counsel engaged by the Administrative Agent or the
Collateral Agent (including the allocated fees of in-house counsel) (except as
expressly set forth in the Fee Letter), and (ii) any out-of-pocket expenses
incurred by the Administrative Agent or the Collateral Agent (including the
allocated fees of in-house counsel) while a Default is in existence, and any
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent or any Lender (including the allocated fees of in-house counsel) while an
Event of Default is in existence, in connection with the enforcement, protection
or restructuring of its rights in respect of any Loans or any Loan Documents and
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of any Loans or any Loan Documents, including in each
case the fees, charges and disbursements of counsel, accountants, financial
advisers and other experts engaged by such Person (including the allocated fees
of in-house counsel) (except as expressly set forth in the Fee Letter).

 

91

--------------------------------------------------------------------------------


 

(b)                         The Borrower agrees to indemnify each Lender Party
and each of their respective Representatives (each such Person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
counsel fees, charges and disbursements (exclusive however of Taxes, it being
understood that the sole indemnification provided by the Borrower to the
Indemnitees in respect of Taxes is set forth in Section 2.08), incurred by or
asserted against any Indemnitee arising out of, in any way connected with or as
a result of any claim, litigation, investigation or proceeding, whether or not
any Indemnitee is a party thereto (and regardless of whether such matter is
initiated by a third party or by the Borrower, any other Obligor or any of their
respective Affiliates) relating to:

 

(i)                     the execution or delivery of this Agreement or any other
Loan Document or any agreement or instrument contemplated hereby or thereby, or
any amendment, supplement or waiver thereto, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
transactions contemplated thereby, (ii) the use of the proceeds of the Loans or

 

(ii)                  any actual or alleged presence or release of Hazardous
Materials on any property currently or formerly owned, leased, operated or used
by any Obligor or any of its Subsidiaries, or any Environmental Liability
related in any way to any Obligor or any of its Subsidiaries;

 

provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

 

If any Indemnitee is entitled to indemnification under this Section 9.03 with
respect to any action or proceeding, the relevant Obligor will be entitled to
assume the defense of any such action or proceeding with counsel reasonably
satisfactory to the Indemnitee. Upon assumption by such Obligor of the defense
of any such action or proceeding, the Indemnitee will have the right to
participate in such action or proceeding and to retain its own counsel but such
Obligor will not be liable for any legal expenses of other counsel subsequently
incurred by such Indemnitee in connection with the defense thereof unless
(i) such Obligor has agreed to pay such fees and expenses, (ii) such Obligor
will have failed to employ counsel reasonably satisfactory to the Indemnitee in
a timely manner or (iii) the Indemnitee will have been advised by counsel that
there are actual or potential conflicts of interest between any Obligor and the
Indemnitee, including situations in which there are one or more legal defenses
available to the Indemnitee that are different from or additional to those
available to any Obligor, except that to the extent (x) there is more than one
claim and (y) each actual or potential conflict of interest applies to fewer
than all of such claims and can be isolated by separating into separate lawsuits
or proceedings such claims in which an actual or potential conflict of interest
arises (with respect to which lawsuits or proceedings such Obligor will be
responsible for legal expenses of the Indemnitee’s counsel) from those in which
no actual or potential conflict of interest arises (with respect to which
lawsuits or proceedings such Obligor will not be responsible for legal expenses
of the Indemnitee’s counsel).  No Obligor will consent to the terms of any
compromise or settlement of any action defended by any Obligor in accordance
with the foregoing without the

 

92

--------------------------------------------------------------------------------


 

prior consent of the applicable Indemnitees, provided that such consent of the
applicable Indemnitees shall not be unreasonably withheld if such compromise or
settlement (i) includes an unconditional release of such Indemnitees from all
liability arising out of such action and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act, by or on behalf of
any Indemnitee.  Similarly, if the applicable Obligor has notified the relevant
Indemnitees that such Obligor intends to assume the defense of the relevant
claim, no Indemnitee will compromise or settle any claim (other than a claim not
being defended by the relevant Obligors pursuant to clause (iii) above) without
the prior consent of the relevant Obligor, such consent not to be unreasonably
withheld.

 

An Indemnitee must provide reasonably prompt notice (and in any event within 60
days of such Indemnitee receiving notice thereof) to the applicable Obligor of
any claim for which indemnification is sought, provided that the failure to
provide notice shall only limit the indemnification provided hereby to the
extent of any incremental expense or actual prejudice as a result of such
failure.

 

(c)                          No Obligor shall assert, and it waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated by the Loan Documents, the Loans or the use of the
proceeds thereof.  No Indemnitee shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

 

(d)                         The provisions of Section 2.08 and this Section 9.03
shall remain operative and in full force and effect regardless of the expiration
of the term of this Agreement or any other Loan Document, the consummation of
the transactions contemplated hereby and thereby, the repayment of the Loan, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document or any investigation made by or on behalf of any Lender
Party.  All amounts due under this Section 9.03 shall be payable not later than
ten Business Days after written demand therefor.

 

(e)                          To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to any Agent (or any sub-agent thereof) or any
Representative thereof, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent) or such Representative, as the case
may be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the applicable Agent (or any such sub-agent) in its capacity as
such, or against any Representative of any of the foregoing acting for the
Administrative Agent

 

93

--------------------------------------------------------------------------------


 

(or any such sub-agent) in connection with such capacity.  The obligations of
the Lenders under this subsection (c) are subject to the provisions of
Section 2.09(f).

 

(f)                           To the extent that any payment by or on behalf of
the Borrower is made to any Lender Party, or any Lender Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Lender Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

 

(g)                          The agreements in this Section shall survive the
resignation of any Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

 

Section 9.04.            Successors and Assigns.  The provisions of this
Agreement shall be binding on and inure to the benefit of the parties hereto and
their respective successors and assigns permitted hereby, except that (i) other
than as provided in Section 2.10 or Section 5.17 hereof, the Borrower may not
assign, delegate or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign, delegate or otherwise transfer its
rights or obligations hereunder except in accordance with Section 9.05.  Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (except the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly provided herein, the
Representatives of the Lender Parties) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

Section 9.05.            Assignments by Lenders.  (a)  Any Lender may at any
time assign to one or more assignees that meets the requirements to be an
assignee under this Section 9.05 all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount restrictions shall apply; and

 

94

--------------------------------------------------------------------------------


 

(B)                               in any case not described in clause (i)(A) of
this Section, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $1,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by
subsection (a)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment to
any Person unless (1) an Event of Default has occurred and is continuing at the
time of such assignment or (2) such assignment is to an Arranger Entity, a
Lender, an Affiliate of a Lender or an Approved Fund; provided that such Person
shall not be engaged primarily in the aircraft leasing business or aviation
advisory business or be an air carrier; and

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required if such
assignment is not by an Arranger Entity or is to a Person that is not an
Arranger Entity, a Lender, an Affiliate of such Lender or an Approved Fund with
respect to such Lender.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent and the
Borrower an Assignment and Assumption for countersignature by both the
Administrative Agent and the Borrower, together with a processing and
recordation fee to the Administrative Agent in the amount of $3,500; provided,
however, that (x) the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment and
(y) for the avoidance of doubt, neither the Borrower nor any Obligor will be
obligated to pay all or any portion of such processing and recordation fee.  The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to a Person unless such Person is not (A) the Borrower
or any of the Borrower’s Affiliates or

 

95

--------------------------------------------------------------------------------

 

Subsidiaries, (B) a Defaulting Lender or any of its subsidiaries, or any Person
who, upon becoming a Lender hereunder, would constitute any of the foregoing
Persons described in this clause (B), (C) a natural person or a Person that is a
“residual entity” (within the scope of article 4.2 of the EU Savings Directive),
or (D) a Person who is engaged primarily in the aircraft leasing business or
aviation advisory business or is an air carrier.  No assignment may conflict
with any applicable laws.  The Administrative Agent shall be entitled to rely on
the applicable assignee’s representations and warranties in the Assignment and
Assumption to the effect of the foregoing in the absence of notice given to the
Administrative Agent by an Obligor or other Lender Party to the contrary prior
to the effectiveness of such assignment. Each Person to whom an assignment is
made shall provide the Administrative Agent, the Paying Agent and the Borrower
the applicable documentation required to be provided pursuant to
Section 2.08(e).

 

(vi)                              Certain Additional Payments.  In connection
with the assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans in accordance with its Applicable Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (b) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.08, 2.09 and 9.03 with respect to
facts and circumstances occurring prior to the effective date of such assignment
and shall not be released from its obligations under Section 9.14.  Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.

 

Without limiting the foregoing, if any Lender assigns any of its rights or
obligations under this Agreement to an assignee and, as a result of
circumstances existing at the date on which such assignment occurs, the Borrower
would be obliged to make a payment to such

 

96

--------------------------------------------------------------------------------


 

assignee under Sections 2.08 or 2.09, then the rights of such assignee to
receive payment under such Sections by reference to the circumstances existing
as at the date of such assignment (or a continuation of such circumstances)
shall be limited to the extent of the entitlement of such assigning Lender had
such assignment not occurred.

 

(b)                                 Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts and stated interest of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded as a lender in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender.  The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

(c)                                  Participations.  Any Lender may at any
time, without the consent of, or notice to, the Borrower or the Administrative
Agent, sell participations to any Person (other than (a) a natural person or a
Person that is a “residual entity” (within the scope of article 4.2 of the EU
Savings Directive) or (b) the Borrower or any of the Borrower’s Affiliates or
subsidiaries (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the Borrower, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and (iv) such
participation shall not be to a Person engaged primarily in the aircraft leasing
business or aviation advisory business or who is an air carrier.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 9.02(b) that
affects such Participant.  Subject to subsection (d) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.08 and 2.09 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to the foregoing provisions of this
Section 9.05.  Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that

 

97

--------------------------------------------------------------------------------


 

such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f-103-1(c) of the United States Treasury Regulations. The
entries in the Participant register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(d)                                 Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment from the
Borrower under Section 2.08 or 2.09 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
and the Borrower shall have no obligations to make greater aggregate payments
under Sections 2.08 and 2.09 to or for the account of the applicable Lender and
the Participant following the grant of such Participation.  A Participant shall
not be entitled to the benefits of Section 2.08 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 2.08 and 9.06 as though it
were a Lender.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, to a Federal Reserve Bank or other similar central bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

Section 9.06.            Replacement of Lenders.  If (i) any Lender requests
compensation under Section 2.08 or 2.09, (ii) the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.08 or 2.09, or (iii) any Lender is a
Defaulting Lender or (iv) any Lender does not consent to a waiver, amendment or
other modification or request made by the Borrower in respect of any Loan
Document (and a Lender that does not respond to a request for such a waiver,
amendment or other modification or request within the time period specified
shall be deemed to have not consented thereto), then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, prepay such Lender in full (without any Premium Amount (or with Premium
Amount, solely in respect of prepayments pursuant to clause (iv) above if in
connection with a Repricing Transaction)) on a non-prorata basis or require such
Lender to assign and delegate (for which no Assignment and Assumption shall be
required to be executed by such Lenders), without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Sections 9.04 and 9.05), all of its interests, rights and obligations in its
capacity as a Lender under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

 

(a)                         the Borrower shall have paid to the Administrative
Agent the assignment fee specified in Section 9.05;

 

(b)                         such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans, accrued interest thereon,
accrued fees, Premium Amount (in the case of an assignment due to an occurrence
described in clause (iv) of the first paragraph of Section 9.06 if

 

98

--------------------------------------------------------------------------------


 

in connection with a Repricing Transaction) and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 2.09) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(c)                          in the case of any such assignment resulting from a
claim for compensation under Section 2.09 or payments required to be made
pursuant to Section 2.08, such assignment will result in a reduction in such
compensation or payments thereafter; and

 

(d)                         such assignment does not conflict with applicable
laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

Section 9.07.            Survival.  All covenants, agreements, representations
and warranties made by the Obligors in the Loan Documents and in certificates or
other instruments delivered in connection with or pursuant to the Loan Documents
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of the Loan Documents and the making of
the Loans, regardless of any investigation made by any such other party or on
its behalf and notwithstanding that any Lender Party may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as any principal of or accrued interest on the Loans or any fee or other
amount payable hereunder is outstanding and unpaid.

 

Section 9.08.            Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents and the Fee Letter constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 4.01, this Agreement
(i) will become effective when the Lenders shall have signed this Agreement and
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto and (ii) thereafter will be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy will be effective as delivery of a manually executed
counterpart of this Agreement.

 

Section 9.09.            Severability.  If any provision of any Loan Document is
invalid, illegal or unenforceable in any jurisdiction then, to the fullest
extent permitted by law, (i) such provision shall, as to such jurisdiction, be
ineffective to the extent (but only to the extent) of such invalidity,
illegality or unenforceability, (ii) the other provisions of the Loan Documents
shall remain in full force and effect in such jurisdiction and shall be
liberally construed in favor of the Lender Parties in order to carry out the
intentions of the parties thereto as nearly as may be possible and (iii) the
invalidity, illegality or unenforceability of any such provision in any
jurisdiction shall not affect the validity, legality or enforceability of such
provision in any other jurisdiction.  Without limiting the foregoing provisions
of this Section 9.09, if and to the extent

 

99

--------------------------------------------------------------------------------


 

that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, then such provisions shall be deemed to be in
effect only to the extent not so limited.

 

Section 9.10.            Applicable Law.  THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

Section 9.11.            Jurisdiction; Consent to Service of Process.  (a)  To
the extent permitted by applicable law, each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any New York State court or federal court of the United States
of America sitting in New York County, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that any Lender Party may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against any Obligor or its properties in the courts of
any jurisdiction.

 

(b)                         Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any New York State or federal court.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(c)                          Each party to this Agreement irrevocably consents
to service of process in the manner provided for notices in Section 9.01. 
Nothing in this Agreement will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.

 

Section 9.12.            WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN

 

100

--------------------------------------------------------------------------------


 

DOCUMENTS, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 9.13.            Headings.  Article and Section headings and the Table
of Contents herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.14.            Confidentiality.  Each of the Lender Parties agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as, or more restrictive than, those of this
Section, to (i) any permitted assignee of or Participant in, or any prospective
permitted assignee of or Participant in, any of its rights or obligations under
this Agreement or (ii) any actual or prospective counterparty (or its advisors)
to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower, (h) to any rating agency when
required by it, provided that, prior to any disclosure, such rating agency shall
undertake in writing to preserve the confidentiality of any confidential
information relating to Obligors received by it from any Agent or any Lender or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent or any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.  With respect to
any disclosure under Section 9.14(c), each applicable Lender Party shall use
commercially reasonable efforts to promptly notify the Borrower, to the extent
legally permissible and practicable under the circumstances, so as to permit the
Borrower to obtain a protective order as to such disclosure, and each applicable
Lender Party will reasonably cooperate (to the extent practicable and permitted
by their respective then existing policies), at the Borrower’s expense, with the
Borrower for such purpose.

 

For purposes of this Section, “Information” means all non-public information
received from ILFC or any Affiliate relating to ILFC or any Affiliate or any of
their respective businesses (including the Leases and Lessees), other than any
such information that is available to the applicable Person on a nonconfidential
basis prior to disclosure by ILFC or any Subsidiary, provided that, in the case
of information received from ILFC or any Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

101

--------------------------------------------------------------------------------


 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning ILFC or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.  Notwithstanding anything
herein to the contrary, in no event shall any Lender Party provide information
concerning ILFC or its Subsidiaries or any Affiliate, Lease or Lessee that is
not publicly available to any Affiliate, agent or other representative of such
Lender Party that is engaged primarily in the aircraft leasing business or
aviation advisory business or is an air carrier.

 

Section 9.15.            Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender (except a Defaulting Lender (other than
any Defaulting Lender described in clause (z) of the definition thereof)) and
each of their respective Affiliates is hereby authorized at any time and from
time to time to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of any Obligor against any and all of the obligations of
such Obligor now or hereafter existing under this Agreement or any other Loan
Document to such Lender, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of such Obligor may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness.  The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or such Affiliates
may have.  Each Lender agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

 

Section 9.16.            No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated by the Loan Documents
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Obligor acknowledges and agrees that:
(i) each of the Arranger Entities may have economic interests that conflict with
those of the Borrower, its equity holders and/or its Affiliates; (ii) the
arranging or other services regarding this Agreement provided by each Arranger
Entity or each Agent are arm’s-length commercial transactions between the
Borrower, each other Obligor and their respective Affiliates, on the one hand,
and such Agent or Arranger Entity, on the other hand, and each Obligor is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated by the Loan Documents;
(iii) in connection with the transactions contemplated by the Loan Documents and
the process leading thereto, each Arranger Entity and each Agent is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for any Obligor or any Obligor’s management, Affiliates, stockholders
or other equity holders, creditors or employees or any other Person; (iv) no
Arranger Entity nor any Agent has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of any Obligor, or any of their respective
equity holders or Affiliates with respect to any of the transactions
contemplated by the Loan Documents (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Arranger Entity or any Agent has advised or is currently advising any Obligor,
or any of their

 

102

--------------------------------------------------------------------------------


 

respective equity holders or Affiliates on other matters) and no Arranger Entity
nor any Agent has any obligation to any Obligor or any of their respective
Affiliates with respect to the transactions contemplated by the Loan Documents
except those obligations expressly set forth therein; (v) any Arranger Entity
and any Agent may be engaged in a broad range of transactions that involve
interests that differ from the Obligors and the Obligors’ respective affiliates
and no Arranger Entity nor any Agent will have any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship;
(vi) the Arranger Entities and the Agents provide services to, invest in
investment vehicles that invest in, and engage in other activities and
relationships with entities and persons, including entities and persons who may
be involved in transactions arising from or relating to the transactions
contemplated by the Loan Documents, or be customers or competitors of, or have
other relationships with, the Borrower, and in the course of such other
activities and relationships the Arranger Entities and the Agents may acquire
information of the transactions contemplated by the Loan Documents or other
entities and persons which may be the subject of the transactions contemplated
by the Loan Documents, none of the Arranger Entities and the Agents shall have
any obligation to disclose to any Obligor any such information or the fact that
any Arranger Entity or any Agent has possession of such information, or use such
information on the Borrower’s behalf; and (vii) no Arranger Entity nor any Agent
has provided any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby and the Obligors have consulted their
own legal, accounting, regulatory and tax advisors to the extent the Obligor
have deemed appropriate.  Each Arranger Entity and each Agent is serving as an
independent contractor under the Fee Letter or the Loan Documents, as
applicable, and in connection with the performance of its services hereunder and
nothing in the Fee Letter or the Loan Documents or otherwise will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between any Arranger Entity or any Agent, on the one hand, and any
Obligor, or its respective equity holders or Affiliates, on the other hand. 
Each Obligor hereby waives and releases, to the fullest extent permitted by law,
any claims that it may have that any Arranger Entity or any Agent has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to any Obligor in connection with the transactions contemplated by the Loan
Documents or the process leading thereto, or against any Arranger Entity or any
Agent with respect to any breach or alleged breach of agency or fiduciary duty.

 

Each Obligor and its Affiliates’ rights and obligations under any other
agreement with any Arranger Entity or any Agent that currently or hereafter may
exist are, and shall be, separate and distinct from the rights and obligations
of the parties under the Loan Documents, and none of such rights and obligations
under such other agreements shall be affected by any Arranger Entity’s or
Agent’s performance or lack of performance of services under the Loan Documents
or the Fee Letter.  The Obligors acknowledge that one or more Arranger Entities
or Agents may currently or in the future participate in other debt or equity
transactions on behalf of or render financial advisory services to an Obligor or
other companies that may be involved in a competing transaction.  The Arranger
Entities and the Agents are full service financial services firms engaged,
either directly or through affiliates, in various activities, including
securities trading, investment banking and financial advisory, investment
management, principal investment, hedging, financing and brokerage activities
and financial planning and benefits counseling for both companies and
individuals.  In the ordinary course of these activities, the Arranger Entities
and Agents may make or hold a broad array of investments and actively trade debt
and equity securities (or related derivative securities) and/or financial
instruments

 

103

--------------------------------------------------------------------------------


 

(including bank loans) for their own account and for the accounts of their
customers and may at any time hold long and short positions in such securities
and/or instruments.  Such investment and other activities may involve securities
and instruments of any Obligor, as well as of other Persons and their Affiliates
which may (i) be involved in transactions arising from or relating to the
engagement contemplated by the Fee Letter or the Loan Documents, (ii) be
customers or competitors of an Obligor or (iii) have other relationships with an
Obligor.  In addition, any Arranger Entity and any Agent may provide investment
banking, underwriting and financial advisory services to such other Persons. 
Any Arranger Entity and any Agent may also co-invest with, make direct
investments in, and invest or co-invest client monies in or with funds or other
investment vehicles may trade or make investments in securities of Obligors or
such other Persons.  The transactions contemplated by the Loan Documents may
have a direct or indirect impact on the investments, securities or instruments
referred to in this paragraph.  Each Obligor hereby agrees that any Arranger
Entity and any Agent may render its services under the Fee Letter and the Loan
Documents notwithstanding any actual or potential conflict of interest presented
by the foregoing, and each Obligor hereby waives any conflict of interest claims
relating to the relationship between any Arranger Entity or Agent, and any
Obligor or their respective Affiliates, in connection with the engagement
contemplated by the Fee Letter or the Loan Documents, on the one hand, and the
exercise by any Arranger Entity or Agent of any of its rights and duties under
any other credit or other agreement, on the other hand.  The terms of this
paragraph shall survive the expiration or termination of the Fee Letter and the
Loan Documents.

 

Section 9.17.            Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to the
Loans, together with all fees, charges and other amounts that are treated as
interest on the Loans under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged or otherwise received by the Lenders in accordance with applicable law,
the rate of interest payable in respect of the Loans hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of the Loans but were not payable as a result of the operation of
this Section shall be cumulated and the interest and Charges payable to the
Lenders in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until the Lenders shall have received such cumulated
amount, together with interest thereon at the Federal Funds Rate to the date of
payment.

 

Section 9.18.            USA Patriot Act.  Each Lender that is subject to the
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies ILFC and the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies ILFC and the Borrower, which information includes
the name and address of ILFC and the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify ILFC
and the Borrower in accordance with the Act.  Each of ILFC and the Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

 

104

--------------------------------------------------------------------------------


 

Section 9.19.            Non-Collateral Assets.  The Administrative Agent and
the other Lender Parties acknowledge and agree that: (a) Parent Holdco owns
directly or indirectly the Subsidiaries listed or described in Schedule 9.19
(the “Non-Collateral Subsidiaries”), certain of which own the Aircraft listed in
such Schedule opposite the applicable Non-Collateral Subsidiary’s name or
otherwise described in such Schedule (the “Non-Collateral Aircraft”) and certain
Non-Collateral Subsidiaries are party to aircraft lease agreements in respect of
the Non-Collateral Aircraft owned by such Non-Collateral Subsidiaries (the
“Non-Collateral Leases”, and together with the Non-Collateral Subsidiaries, the
Non-Collateral Aircraft and all related assets, rights and interests (including
intercompany Indebtedness and insurance and other proceeds) with respect to such
Non-Collateral Leases, such Non-Collateral Subsidiaries (including the Equity
Interests in such Non-Collateral Subsidiaries) and Non-Collateral Aircraft, the
“Non-Collateral Assets”); (b) that the Non-Collateral Assets do not constitute
Collateral or Pool Aircraft Collateral hereunder or under any other Loan
Document; and (c) that no Non-Collateral Subsidiary is a Transaction Party (in
any capacity) under this Agreement or any other Loan Document except to the
extent that the Obligors cause it to become a Transaction Party in accordance
with the terms of this Agreement.  Unless the relevant Non-Collateral Subsidiary
may become a Transaction Party hereunder, Parent Holdco agrees to cause the
Non-Collateral Assets to be transferred to Persons other than the Transaction
Parties, and until such transfers have been effected, the Transaction Parties’
ownership and/or leasing of such Non-Collateral Assets and the Transaction
Parties’ exercise of their rights and/or performance of their obligations in
relation to such Non-Collateral Assets shall not be deemed a breach of or
Default under any provision of the Loan Documents, including Section 5.19. The
Collateral Agent and the Administrative Agent hereby agrees and is authorized to
provide confirmatory releases, terminations and discharges with respect to the
Non-Collateral Assets or any Lien in respect thereof.

 

Section 9.20.            Recourse.  No recourse for or under any obligation,
covenant or agreement of any Obligor contained in this Agreement or the other
Loan Documents shall be had against any natural person on the basis that he or
she is an officer, director or agent of such Obligor, by the enforcement of any
assessment or by any proceeding, by virtue of any statute or otherwise; it being
expressly agreed and understood that this Agreement is a corporate obligation of
each Obligor, and that no personal liability shall attach to or be incurred by
the officers, directors or agents of any Obligor, as such, or any of them under
or by reason of any of the obligations, covenants or agreements of such Obligor
contained in this Agreement or the other Loan Documents or implied therefrom. 
Nothing in this Section 9.20 shall relieve any such person of any liability that
such person would otherwise have arising from such person’s own gross negligence
or willful misconduct.

 

[Signature pages follow.]

 

105

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

DELOS FINANCE S.À R.L.
Duly represented by:

 

 

 

 

 

/s/ Pamela Hendry

 

 

Name:

Pamela Hendry

 

 

Title:

Manager (Class A Manager)

 

 

 

INTERNATIONAL LEASE FINANCE
CORPORATION

 

 

 

By:

/s/ Pamela Hendry

 

 

Name:

Pamela Hendry

 

 

Title:

SVP, Treasurer &

 

 

 

Assistant Secretary

 

 

 

 

 

SIGNED and DELIVERED as a DEED

 

for and on behalf of

 

HYPERION AIRCRAFT LIMITED

 

by its duly authorized attorney

 

 

 

/s/ Niall Sommerville

 

 

 

in the presence of

 

 

 

/s/ Susan Gordon

 

 

 

Name: Susan Gordon

 

Address: Dublin

 

Occupation: Solicitor

 

Signature Pages - Term Loan Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNED and DELIVERED as a DEED

 

for and on behalf of

 

DELOS AIRCRAFT LIMITED

 

by its duly authorized attorney

 

 

 

/s/ Niall Sommerville

 

 

 

in the presence of

 

 

 

/s/ Susan Gordon

 

 

 

Name: Susan Gordon

 

Address: Dublin

 

Occupation: Solicitor

 

 

 

APOLLO AIRCRAFT INC.

 

 

 

BY:

/s/ Pamela Hendry

 

 

Name:

Pamela Hendry

 

 

Title:

SVP, Treasurer & Assistant

 

 

 

Secretary

 

 

 

SIGNED and DELIVERED as a DEED

 

for and on behalf of

 

ARTEMIS (DELOS) LIMITED

 

by its duly authorized attorney

 

 

 

/s/ Niall Sommerville

 

 

 

in the presence of

 

 

 

/s/ Susan Gordon

 

 

 

Name: Susan Gordon

 

Address: Dublin

 

Occupation: Solicitor

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK
BRANCH, as Lender

 

 

 

By:

/s/ Peter Cucchiara

 

 

Name:

Peter Cucchiara

 

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Michael Shannon

 

 

Name:

Michael Shannon

 

Signature Pages - Term Loan Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

Title:

Vice President

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK
BRANCH, as Administrative Agent

 

 

 

 

By:

/s/ Peter Cucchiara

 

 

Name:

Peter Cucchiara

 

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Michael Shannon

 

 

Name:

Michael Shannon

 

 

Title:

Vice President

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK
BRANCH, as Collateral Agent

 

 

 

 

By:

/s/ Peter Cucchiara

 

 

Name:

Peter Cucchiara

 

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Michael Shannon

 

 

Name:

Michael Shannon

 

 

Title:

Vice President

 

Signature Pages - Term Loan Credit Agreement

 

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED

 

The undersigned hereby acknowledges and accepts its appointment as paying agent
and hereby agrees, so long as such appointment is in effect, to act as, and
perform the obligations of, the paying agent as provided herein with all of the
rights and benefits of the paying agent as provided herein.

 

 

DEUTSCHE BANK AG NEW YORK
BRANCH, as Paying Agent

 

 

 

By:

/s/ Michael Getz

 

 

Name:

Michael Getz

 

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Lisa Wong

 

 

Name:

Lisa Wong

 

 

Title:

Vice President

 

 

Signature Pages - Term Loan Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.14

 

TRANSACTION PARTY INFORMATION

 

Name of Transaction
Party

 

Chief
Executive
Office

 

Jurisdiction
of
Incorporation

 

Entity Type

 

Employer or
Taxpayer
Identification
Number

INTERNATIONAL LEASE FINANCE CORPORATION

 

10250 Constellation Blvd.,
Suite 3400
Los Angeles, CA 90067

 

California

 

Corporation

 

22-3059110

DELOS FINANCE S.À R.L.

 

46A, Avenue J.F. Kennedy, L-1855 Luxembourg

 

Luxembourg

 

Private limited liability company (société à responsabilité limitée)

 

In the process of being registered with the Luxembourg Register of Commerce and
Companies and having a share capital of EUR 12,500

HYPERION AIRCRAFT LIMITED

 

30 North Wall Quay, Dublin 1, Ireland

 

Ireland

 

Private Limited Liability Company

 

538945

DELOS AIRCRAFT LIMITED

 

30 North Wall Quay, Dublin 1, Ireland

 

Ireland

 

Private Limited Liability Company

 

538946

APOLLO AIRCRAFT INC.

 

10250 Constellation Blvd.,
Suite 3400
Los Angeles, CA 90067

 

California

 

Corporation

 

27-2098782

ARTEMIS (DELOS) LIMITED

 

30 North Wall Quay, Dublin 1, Ireland

 

Ireland

 

Private Limited Liability Company

 

482230

 

Schedule 3.14-1

--------------------------------------------------------------------------------


 

SCHEDULE 3.17(a)

 

PS POOL AIRCRAFT

 

 

 

Airframe
Manufacturer and
Model

 

Airframe
MSN

 

Engine Manufacturer and
Engine Model

 

Country of
Registration

1.

 

Airbus A330-200

 

253

 

Pratt & Whitney PW4168A

 

France

2.

 

Airbus A330-200

 

448

 

General Electric CF6-80E1-A3

 

France

3.

 

Airbus A330-200

 

469

 

Pratt & Whitney PW4168A

 

Germany

4.

 

Airbus A330-200

 

480

 

Rolls Royce PLC TRENT 772B-60

 

Canada

5.

 

Airbus A330-200

 

505

 

Rolls Royce PLC TRENT 772B-60

 

Spain

6.

 

Airbus A330-200

 

526

 

Rolls Royce PLC TRENT 772B-60

 

Spain

7.

 

Airbus A330-200

 

529

 

Rolls Royce PLC TRENT 772B-60

 

Turkey

8.

 

Airbus A320-200

 

542

 

International Aero Engines V2527-A5

 

Pakistan

9.

 

Airbus A321-100

 

550

 

International Aero Engines V2530-A5

 

China

10.

 

Airbus A321-200

 

787

 

International Aero Engines V2533-A5

 

Ireland

11.

 

Airbus A330-200

 

822

 

Pratt & Whitney PW4168A

 

Germany

12.

 

Airbus A320-200

 

877

 

International Aero Engines V2527-A5

 

Pakistan

13.

 

Airbus A321-200

 

993

 

International Aero Engines V2533-A5

 

Hong Kong

14.

 

Airbus A320-200

 

1497

 

International Aero Engines V2527-A5

 

Pakistan

15.

 

Airbus A319-100

 

1758

 

International Aero Engines V2524-A5

 

Macau

16.

 

Airbus A319-100

 

1790

 

International Aero Engines V2524-A5

 

Macau

17.

 

Airbus A319-100

 

1866

 

CFM International CFM56-5B6/P

 

Ecuador

18.

 

Airbus A319-100

 

1872

 

CFM International CFM56-5B6/P

 

Ecuador

19.

 

Airbus A319-100

 

1882

 

CFM International CFM56-5B6/P

 

Ecuador

20.

 

Airbus A321-200

 

1905

 

CFM International CFM56-5B3/P

 

Bermuda

21.

 

Airbus A319-100

 

1912

 

International Aero Engines V2524-A5

 

Macau

22.

 

Airbus A319-100

 

1925

 

CFM International CFM56-5B6/P

 

Ecuador

23.

 

Airbus A321-200

 

1946

 

International Aero Engines V2533-A5

 

Sri Lanka

24.

 

Airbus A320-200

 

2027

 

International Aero Engines V2527-A5

 

Pakistan

25.

 

Airbus A320-200

 

2048

 

CFM International CFM56-5B4/P

 

Mexico

26.

 

Airbus A320-200

 

2180

 

CFM International CFM56-5B4/P

 

Czech Republic

27.

 

Airbus A319-100

 

2698

 

International Aero Engines V2524-A5

 

United States

28.

 

Airbus A321-200

 

2707

 

CFM International CFM56-5B3/P

 

Bermuda

29.

 

Airbus A319-100

 

2723

 

International Aero Engines V2524-A5

 

United States

30.

 

Airbus A319-100

 

2784

 

International Aero Engines V2524-A5

 

Brazil

31.

 

Airbus A321-200

 

2793

 

International Aero Engines V2533-A5

 

United Kingdom

32.

 

Airbus A320-200

 

3105

 

International Aero Engines V2527-A5

 

Pakistan

33.

 

Airbus A320-200

 

3270

 

International Aero Engines V2527-A5

 

Pakistan

 

Schedule 3.17(a) - 1

--------------------------------------------------------------------------------


 

 

 

Airframe
Manufacturer and
Model

 

Airframe
MSN

 

Engine Manufacturer and
Engine Model

 

Country of
Registration

34.

 

Airbus A319-100

 

3424

 

International Aero Engines V2524-A5

 

Thailand

35.

 

Airbus A319-100

 

3454

 

International Aero Engines V2524-A5

 

Thailand

36.

 

Boeing B757-200

 

26254

 

Rolls Royce PLC RB211-535E4

 

Ireland

37.

 

Boeing B767-300ER

 

26327

 

Pratt & Whitney PW4062

 

Trinidad and Tobago

38.

 

Boeing B767-300ER

 

27597

 

Pratt & Whitney PW4062

 

Trinidad and Tobago

39.

 

Boeing B767-300ER

 

27610

 

General Electric CF6-80C2-B6F

 

Italy

40.

 

Boeing B767-300ER

 

27958

 

General Electric CF6-80C2-B6F

 

Italy

41.

 

Boeing B767-300ER

 

28111

 

Pratt & Whitney PW4062

 

Bermuda

42.

 

Boeing B767-300ER

 

28132

 

Pratt & Whitney PW4060

 

Israel

43.

 

Boeing B767-300ER

 

28207

 

Pratt & Whitney PW4060

 

China

44.

 

Boeing B737-800

 

28249

 

CFM International CFM56-7B27/B1

 

United States

45.

 

Boeing B737-800

 

29344

 

CFM International CFM56-7B26

 

South Korea

46.

 

Boeing B737-700

 

29350

 

CFM International CFM56-7B22

 

Ireland

47.

 

Boeing B737-700

 

29355

 

CFM International CFM56-7B22

 

Ireland

48.

 

Boeing B737-700

 

29360

 

CFM International CFM56-7B22

 

Bangladesh

49.

 

Boeing B737-800

 

29368

 

CFM International CFM56-7B26

 

India

50.

 

Boeing B737-800

 

29369

 

CFM International CFM56-7B26

 

India

51.

 

Boeing B757-200

 

29381

 

Rolls Royce PLC RB211-535E4

 

Ireland

52.

 

Boeing B767-300ER

 

29387

 

General Electric CF6-80C2-B7F

 

Ireland

53.

 

Boeing B767-300ER

 

29435

 

Pratt & Whitney PW4062

 

Bermuda

54.

 

Boeing B737-700

 

30036

 

CFM International CFM56-7B22

 

China

55.

 

Boeing B757-200

 

30045

 

Pratt & Whitney PW2040

 

Cape Verde

56.

 

Boeing B737-800

 

30627

 

CFM International CFM56-7B27

 

Poland

57.

 

Boeing B737-800

 

30646

 

CFM International CFM56-7B27

 

Portugal

58.

 

Boeing B737-800

 

30658

 

CFM International CFM56-7B26

 

South Korea

59.

 

Boeing B737-800

 

30661

 

CFM International CFM56-7B27

 

Trinidad and Tobago

60.

 

Boeing B737-800

 

30664

 

CFM International CFM56-7B27

 

Denmark

61.

 

Boeing B737-800

 

30665

 

CFM International CFM56-7B26

 

South Korea

62.

 

Boeing B737-800

 

30670

 

CFM International CFM56-7B26

 

United States

63.

 

Boeing B737-800

 

30671

 

CFM International CFM56-7B27

 

United States

64.

 

Boeing B737-800

 

30683

 

CFM International CFM56-7B27

 

United States

65.

 

Boeing B737-800

 

30696

 

CFM International CFM56-7B26

 

India

66.

 

Boeing B737-800

 

30701

 

CFM International CFM56-7B26

 

India

67.

 

Boeing B737-800

 

30706

 

CFM International CFM56-7B27/B1

 

United States

 

Schedule 3.17(a) - 2

--------------------------------------------------------------------------------


 

 

 

Airframe
Manufacturer and
Model

 

Airframe
MSN

 

Engine Manufacturer and
Engine Model

 

Country of
Registration

68.

 

Boeing B737-700

 

30714

 

CFM International CFM56-7B20

 

Bangladesh

69.

 

Boeing B737-700

 

30717

 

CFM International CFM56-7B22

 

Rwanda

70.

 

Boeing B737-700

 

30726

 

CFM International CFM56-7B22/3

 

Rwanda

71.

 

Boeing B737-800

 

30730

 

CFM International CFM56-7B27/3

 

Trinidad and Tobago

72.

 

Boeing B777-200ER

 

32717

 

General Electric GE90-94B

 

Vietnam

73.

 

Boeing B777-200ER

 

32718

 

General Electric GE90-94B

 

United States

74.

 

Boeing B737-800

 

32796

 

CFM International CFM56-7B27

 

United States

75.

 

Boeing B737-800

 

32798

 

CFM International CFM56-7B26

 

South Korea

76.

 

Boeing B737-800

 

32841

 

CFM International CFM56-7B27

 

Ukraine

77.

 

Boeing B737-800

 

33699

 

CFM International CFM56-7B27

 

India

78.

 

Boeing B777-300ER

 

35302

 

General Electric GE90-115BG02

 

Australia

79.

 

Boeing B737-800

 

38827

 

CFM International CFM56-7B24E

 

South Korea

80.

 

Boeing B737-800

 

38828

 

CFM International CFM56-7B26E

 

China

81.

 

Boeing B737-800

 

41784

 

CFM International CFM56-7B26E

 

China

82.

 

Boeing B737-800

 

41785

 

CFM International CFM56-7B26E

 

China

83.

 

Boeing B737-800

 

41786

 

CFM International CFM56-7B26E

 

Taiwan

84.

 

Boeing B737-800

 

41787

 

CFM International CFM56-7B26E

 

Taiwan

85.

 

Boeing B737-800

 

41788

 

CFM International CFM56-7B26E

 

Taiwan

 

Schedule 3.17(a) - 3

--------------------------------------------------------------------------------

 

SCHEDULE 3.17(b)

 

LEASES

 

***

 

A320-200 aircraft bearing MSN 2048

 

Aircraft Lease Agreement dated as of February 9, 2011, between Wilmington Trust
SP Services (Dublin) Limited, acting not in its individual capacity but solely
as trustee, as Lessor and ***, as Lessee.

 

***

 

A319-100 aircraft bearing MSN 1866

 

Aircraft Operating Lease Agreement dated as of January 7, 2011, between
Wilmington Trust SP Services (Dublin) Limited, acting not in its individual
capacity but solely as trustee, as Lessor and *** as Lessee.

 

A319-100 aircraft bearing MSN 1872

 

Aircraft Operating Lease Agreement dated as of January 12, 2011, between
Wilmington Trust SP Services (Dublin) Limited, acting not in its individual
capacity but solely as trustee, as Lessor and *** as Lessee.

 

A319-100 aircraft bearing MSN 1882

 

Aircraft Operating Lease Agreement dated as of January 19, 2011, between
Wilmington Trust SP Services (Dublin) Limited, acting not in its individual
capacity but solely as trustee, as Lessor and *** as Lessee.

 

A319-100 aircraft bearing MSN 1925

 

Aircraft Operating Lease Agreement dated as of January 19, 2011, between
Wilmington Trust SP Services (Dublin) Limited, acting not in its individual
capacity but solely as trustee, as Lessor and *** as Lessee.

 

***

 

B737-800 aircraft bearing MSN 30671

 

Aircraft Lease Agreement dated as of March 4, 2011, between Aircraft 73B-30671
Inc., as Lessor and ***, as Lessee.

 

Lease Assignment dated as of March 4, 2013, among Aircraft 73B-30671 Inc., as
Assignor, Wilmington Trust Company, not in its individual capacity but solely as
owner trustee, as Assignee, and ***, as Lessee.

 

--------------------------------------------------------------------------------

***  Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

Schedule 3.17(b) - 1

--------------------------------------------------------------------------------


 

B737-800 aircraft bearing MSN 30706

 

Aircraft Lease Agreement dated as of March 22, 2011, between Aircraft 73B-30706
Inc., as Lessor and ***, as Lessee.

 

Lease Assignment dated as of February 12, 2013, among Aircraft 73B-30706 Inc.,
as Assignor, Wilmington Trust Company, not in its individual capacity but solely
as owner trustee, as Assignee, and ***, as Lessee.

 

B777-200ER aircraft bearing MSN 32718

 

Aircraft Lease Agreement dated as of December 23, 2004, between International
Lease Finance Corporation, as Lessor and ***, as Lessee.

 

Lease Assignment dated as of February 22, 2013, among International Lease
Finance Corporation, as Assignor, Wilmington Trust Company, not in its
individual capacity but solely as owner trustee, as Assignee, and ***, as
Lessee.

 

B737-800 aircraft bearing MSN 32796

 

Aircraft Lease Agreement dated as of February 28, 2011, between Aircraft
73B-32796 Inc., as Lessor and ***, as Lessee.

 

Lease Assignment dated as of March 4, 2013, among Aircraft 73B-32796 Inc., as
Assignor, Wilmington Trust Company, not in its individual capacity but solely as
owner trustee, as Assignee, and ***, as Lessee.

 

B737-800 aircraft bearing MSN 28249

 

Aircraft Lease Agreement dated as of March 22, 2011, between Aircraft 73B-28249
Inc., as Lessor and ***, as Lessee.

 

Lease Assignment dated as of March 4, 2013, among Aircraft 73B-28249 Inc., as
Assignor, Wilmington Trust Company, not in its individual capacity but solely as
owner trustee, as Assignee, and ***., as Lessee.

 

***

 

A330-200 aircraft bearing MSN 469

 

Aircraft Lease Agreement dated as of March 30, 2000, between ILFC Ireland
Limited, as Lessor and ***, as Lessee.

 

Lease Assignment dated as of October 12, 2010, among ILFC Ireland Limited, as
Assignor, ILFC Aircraft 33A-469 Limited, as Assignee, and ***, as Lessee.

 

--------------------------------------------------------------------------------

***  Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

Schedule 3.17(b) - 2

--------------------------------------------------------------------------------


 

Agreement Re: Complete Integration of *** into the *** effective as of April 1,
2011, among ***, *** and ILFC Aircraft 33A-469 Limited, as Lessor.

 

A330-200 aircraft bearing MSN 822

 

Aircraft Lease Agreement dated as of August 14, 2012, between ILFC Aircraft
33A-822 Limited, as Lessor and ***, as Lessee.

 

***

 

A330-200 aircraft bearing MSN 253

 

Aircraft Lease Agreement dated as of January 12, 2004, between ***, as Lessor
and ***, as Lessee.

 

Lease Assignment dated December 19, 2006, among ***, as Assignor, ***, as
Assignee, and ***, as Lessee.

 

Lease Assignment dated January 25, 2013, among ***, as Assignor, ***, as Former
Lessor, ILFC Aircraft 33A-253 Limited, as Assignee, and ***, as Lessee.

 

***

 

A330-200 aircraft bearing MSN 505

 

Aircraft Lease Agreement dated as of November 30, 2011, between Wilmington Trust
Company, not in its individual capacity but solely as owner trustee, as Lessor
and ***, as Lessee.

 

A330-200 aircraft bearing MSN 526

 

Aircraft Lease Agreement dated as of November 30, 2011, between Wilmington Trust
Company, not in its individual capacity but solely as owner trustee, as Lessor
and ***, as Lessee.

 

***

 

B737-800 aircraft bearing MSN 29368

 

Aircraft Lease Agreement dated as of August 29, 2005, between International
Lease Finance Corporation, as Lessor and ***, as Lessee.

 

Lease Assignment, Assumption and Amendment Agreement dated March 5, 2011, among
International Lease Finance Corporation, as Assignor, ILFC Aircraft 73B-29368
Limited, as Assignee, and ***, as Lessee.

 

--------------------------------------------------------------------------------

***  Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

Schedule 3.17(b) - 3

--------------------------------------------------------------------------------


 

B737-800 aircraft bearing MSN 30696

 

Aircraft Lease Agreement dated as of August 29, 2005, between International
Lease Finance Corporation, as Lessor and ***, as Lessee.

 

Lease Assignment, Assumption and Amendment Agreement dated March 5, 2011, among
International Lease Finance Corporation, as Assignor, ILFC Aircraft 73B-30696
Limited, as Assignee, and ***, as Lessee.

 

B737-800 aircraft bearing MSN 29369

 

Aircraft Lease Agreement dated as of August 29, 2005, between International
Lease Finance Corporation, as Lessor and ***, as Lessee.

 

Lease Assignment, Assumption and Amendment Agreement dated March 5, 2011, among
International Lease Finance Corporation, as Assignor, ILFC Aircraft 73B-29369
Limited, as Assignee, and ***, as Lessee.

 

B737-800 aircraft bearing MSN 30701

 

Aircraft Lease Agreement dated as of August 29, 2005, between International
Lease Finance Corporation, as Lessor and ***, as Lessee.

 

Lease Assignment, Assumption and Amendment Agreement dated March 5, 2011, among
International Lease Finance Corporation, as Assignor, ILFC Aircraft 73B-30701
Limited, as Assignee, and ***, as Lessee.

 

***

 

A319-100 aircraft bearing MSN 1758

 

Aircraft Lease Agreement dated as of October 26, 2001, between International
Lease Finance Corporation, as Lessor and ***, as Lessee.

 

Lease Assignment, Assumption and Amendment Agreement dated as of November 4,
2011, among International Lease Finance Corporation, as Assignor, Wilmington
Trust SP Services (Dublin) Limited, acting not in its individual capacity but
solely as trustee, as Assignee, and ***, as Lessee.

 

A319-100 aircraft bearing MSN 1790

 

Aircraft Lease Agreement dated as of October 26, 2001, between International
Lease Finance Corporation, as Lessor and ***, as Lessee.

 

Lease Assignment, Assumption and Amendment Agreement dated as of November 4,
2011, among International Lease Finance Corporation, as Assignor,

 

--------------------------------------------------------------------------------

***  Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

Schedule 3.17(b) - 4

--------------------------------------------------------------------------------


 

Wilmington Trust SP Services (Dublin) Limited, acting not in its individual
capacity but solely as trustee, as Assignee, and ***, as Lessee.

 

A319-100 aircraft bearing MSN 1912

 

Aircraft Lease Agreement dated as of October 26, 2001, between International
Lease Finance Corporation, as Lessor and ***, as Lessee.

 

Lease Assignment, Assumption and Amendment Agreement dated as of November 4,
2011, among International Lease Finance Corporation, as Assignor, Wilmington
Trust SP Services (Dublin) Limited, acting not in its individual capacity but
solely as trustee, as Assignee, and ***, as Lessee.

 

***

 

A330-200 aircraft bearing MSN 480

 

Aircraft Lease Agreement dated as of July 12, 2001, between International Lease
Finance Corporation, as Lessor and ***, as Lessee.

 

Lease Assignment dated as of May 14, 2010, among International Lease Finance
Corporation, as Assignor, Wilmington Trust SP Services (Dublin) Limited, acting
not in its individual capacity but solely as trustee, as Assignee, and ***, as
Lessee.

 

B737-800 aircraft bearing MSN 29368 (Pending Delivery: April 5, 2014)

 

Aircraft Lease Agreement dated as of November 27, 2013, between ILFC Aircraft
73B-29368 Limited, as Lessor and ***, as Lessee.

 

B737-800 aircraft bearing MSN 30696 (Pending Delivery: March 22, 2014)

 

Aircraft Lease Agreement dated as of November 27, 2013, between ILFC Aircraft
73B-30696 Limited, as Lessor and ***, as Lessee.

 

B737-800 aircraft bearing MSN 29369 (Pending Delivery: May 9, 2014)

 

Aircraft Lease Agreement dated as of November 27, 2013, between ILFC Aircraft
73B-29369 Limited, as Lessor and ***, as Lessee.

 

B737-800 aircraft bearing MSN 30701 (Pending Delivery: May 23, 2014)

 

Aircraft Lease Agreement dated as of November 27, 2013, between ILFC Aircraft
73B-30701 Limited, as Lessor and ***, as Lessee.

 

***

 

--------------------------------------------------------------------------------

***  Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

Schedule 3.17(b) - 5

--------------------------------------------------------------------------------


 

A319-100 aircraft bearing MSN 3454

 

Aircraft Lease Agreement dated as of July 27, 2007, between ILFC UK Limited, as
Lessor and ***, as Lessee.

 

Lease Assignment dated July 22, 2010, among ILFC UK Limited, as Assignor,
Aircraft 32A-3454 Limited, as Assignee, and ***, as Lessee.

 

A319-100 aircraft bearing MSN 3424

 

Aircraft Lease Agreement dated as of July 27, 2007, between ILFC UK Limited, as
Lessor and ***, as Lessee.

 

Lease Assignment dated July 22, 2010, among ILFC UK Limited, as Assignor,
Aircraft 32A-3424 Limited, as Assignee, and ***, as Lessee.

 

***

 

B737-800 aircraft bearing MSN 30730

 

Aircraft Lease Agreement dated as of July 14, 2011, between Aircraft 73B-30730
Inc., as Lessor and ***, as Lessee.

 

B737-800 aircraft bearing MSN 30661

 

Aircraft Lease Agreement dated as of December 3, 2010, between Aircraft
73B-30661 Inc., as Lessor and ***, as Lessee.

 

B767-300ER aircraft bearing MSN 26327

 

Aircraft Lease Agreement dated as of December 19, 2011, between Aircraft
73B-26327 Inc., as Lessor and ***, as Lessee.

 

B767-300ER aircraft bearing MSN 27597

 

Aircraft Lease Agreement dated as of December 19, 2011, between Aircraft
73B-27597 Inc., as Lessor and ***, as Lessee.

 

***

 

B737-800 aircraft bearing MSN 41786

 

Aircraft Lease Agreement dated as of March 8, 2012, between Wilmington Trust SP
Services (Dublin) Limited, acting not in its individual capacity but solely as
trustee, as Lessor and ***, as Lessee.

 

B737-800 aircraft bearing MSN 41787

 

Aircraft Lease Agreement dated as of March 8, 2012, between Wilmington Trust SP
Services (Dublin) Limited, acting not in its individual capacity but solely as

 

--------------------------------------------------------------------------------

***  Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

Schedule 3.17(b) - 6

--------------------------------------------------------------------------------


 

trustee, as Lessor and ***, as Lessee.

 

B737-800 aircraft bearing MSN 41788

 

Aircraft Lease Agreement dated as of March 8, 2012, between Wilmington Trust SP
Services (Dublin) Limited, acting not in its individual capacity but solely as
trustee, as Lessor and ***, as Lessee.

 

***

 

B737-700 aircraft bearing MSN 30036

 

Aircraft Lease Agreement dated as of December 19, 2001, between International
Lease Finance Corporation, as Lessor and ***, as Lessee.

 

Amendment and Novation Agreement dated November 17, 2010, among International
Lease Finance Corporation, as Existing Lessor, Aircraft 73B-30036 Inc., as New
Lessor, ***, as Lessee, and ***, as Consenting Party.

 

B737-800 aircraft bearing MSN 38828

 

Aircraft Lease Agreement dated as of August 30, 2011, between ILFC Aircraft
73B-38828 Limited, as Lessor, ***, as Lessee, and ***, as Consenting Party.

 

Deed of Accession and Novation dated April 19, 2012, among ILFC Aircraft
73B-38828 Limited, as Lessor, ***, as *** Lessee, ***, as *** Lessee, ***, as
Consenting Party and ***, as New Consenting Party.

 

B737-800 aircraft bearing MSN 41784

 

Aircraft Lease Agreement dated as of August 30, 2011, between ILFC Aircraft
73B-41784 Limited, as Lessor, ***, as Lessee, and ***, as Consenting Party.

 

Deed of Accession and Novation dated April 19, 2012, among ILFC Aircraft
73B-41784 Limited, as Lessor, ***, as *** Lessee, ***, as *** Lessee, ***, as
Consenting Party and ***, as New Consenting Party.

 

B737-800 aircraft bearing MSN 41785

 

Aircraft Lease Agreement dated as of August 30, 2011, between ILFC Aircraft
73B-41785 Limited, as Lessor, ***, as Lessee, and ***, as Consenting Party.

 

Deed of Accession and Novation dated April 19, 2012, among ILFC Aircraft
73B-41785 Limited, as Lessor, ***, as *** Lessee, ***, as *** Lessee, ***, as
Consenting Party and ***, as New Consenting Party.

--------------------------------------------------------------------------------

***  Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

Schedule 3.17(b) - 7

--------------------------------------------------------------------------------


 

***

 

B767-300ER aircraft bearing MSN 28132

 

Aircraft Lease Agreement dated as of July 20, 2011, between Aircraft 76B-28132
Inc., as Lessor and ***, as Lessee.

 

***

 

B737-800 aircraft bearing MSN 30627

 

Aircraft Lease Agreement dated as of January 20, 2012, between Wilmington Trust
SP Services (Dublin) Limited, acting not in its individual capacity but solely
as trustee, as Lessor and ***, as Lessee.

 

***

 

B737-800 aircraft bearing MSN 30646

 

Aircraft Lease Agreement dated as of August 31, 2011, between Aircraft 73B-30646
Inc., as Lessor and ***, as Lessee.

 

***

 

B737-700 aircraft bearing MSN 29360

 

Aircraft Lease Agreement dated as of December 14, 2012, between Wilmington Trust
Company, not in its individual capacity but solely as owner trustee, as Lessor
and ***, as Lessee.

 

B737-700 aircraft bearing MSN 30714

 

Aircraft Lease Agreement dated as of December 14, 2012, between Wilmington Trust
Company, not in its individual capacity but solely as owner trustee, as Lessor
and ***, as Lessee.

 

***

 

A321-200 aircraft bearing MSN 993

 

Aircraft Lease Agreement dated as of January 21, 1998, between International
Lease Finance Corporation, as Lessor and ***, as Lessee.

 

Lease Assignment dated April 1, 1999, among International Lease Finance
Corporation, as Assignor, ***, as Assignee, and ***, as Lessee.

 

--------------------------------------------------------------------------------

***  Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

Schedule 3.17(b) - 8

--------------------------------------------------------------------------------


 

Lease Assignment and Amendment Agreement dated as of June 24, 2009, among, ***,
as Assignor, International Lease Finance Corporation, as Assignee, and ***, as
Lessee.

 

Lease Assignment dated October 6, 2010, among International Lease Finance
Corporation, as Assignor, Aircraft 32A-993, Inc., as Assignee, and ***, as
Lessee.

 

***

 

B757-200 aircraft bearing MSN 29381

 

Aircraft Lease Agreement dated as of January 27, 2012, between ILFC Aircraft
75B-29381 Limited, as Lessor ***, as Lessee.

 

B757-200 aircraft bearing MSN 26254

 

Aircraft Lease Agreement dated as of March 4, 2011, between ILFC Aircraft
75B-26254 Limited, as Lessor and ***, as Lessee.

 

***

 

B737-800 aircraft bearing MSN 29344

 

Aircraft Lease Agreement dated as of April 26, 2011, between ILFC Aircraft
73B-29344 Limited, as Lessor and ***, as Lessee.

 

B737-800 aircraft bearing MSN 30658

 

Aircraft Lease Agreement dated as of February 29, 2012, between ILFC Aircraft
73B-30658 Limited, as Lessor and ***, as Lessee.

 

B737-800 aircraft bearing MSN 30665

 

Aircraft Lease Agreement dated as of July 3, 2012, between ILFC Aircraft
73B-30665 Limited, as Lessor and ***, as Lessee.

 

***

 

A321-200 aircraft bearing MSN 2707

 

Aircraft Lease Agreement dated as of April 22, 2013, between ILFC Aircraft
32A-2707 Limited, as Lessor, and ***, as Lessee.

 

Aircraft Intermediate Lease Agreement dated as of April 22, 2013, between ***,
as Intermediate Lessor and ILFC Aircraft 32A-2707 Limited, as Intermediate
Lessee.

 

--------------------------------------------------------------------------------

***  Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

Schedule 3.17(b) - 9

--------------------------------------------------------------------------------


 

Aircraft Headlease Agreement dated as of April 22, 2013, between ILFC Aircraft
32A-2707 Limited, as Headlessor and ***, as Headlessee.

 

***

 

B737-800 aircraft bearing MSN 38827

 

Aircraft Lease Agreement dated as of March 26, 2010, between ILFC Ireland
Limited, as Lessor and ***, as Lessee.

 

Lease Assignment dated as of March 19, 2012, among ILFC Ireland Limited, as
Assignor, Wilmington Trust SP Services (Dublin) Limited, acting not in its
individual capacity but solely as trustee, as Assignee, and ***, as Lessee.

 

***

 

A321-200 aircraft bearing MSN 787

 

Aircraft Lease Agreement dated as of October 31, 2011, between Wilmington Trust
SP Services (Dublin) Limited, acting not in its individual capacity but solely
as trustee, as Lessor and ***, as Lessee.

 

***

 

B767-300ER aircraft bearing MSN 28111

 

Aircraft Lease Agreement dated as of April 26, 2013, between ILFC Aircraft
76B-28111 Limited, as Lessor and ***, as Lessee.

 

Aircraft Intermediate Lease Agreement dated as of February 19, 2013, between
***, as Intermediate Lessor and ILFC Aircraft 76B-28111 Limited, as Intermediate
Lessee.

 

Aircraft Headlease Agreement dated as of February 19, 2013, between ILFC
Aircraft 76B-28111 Limited, as Headlessor and ***, as Headlessee.

 

B767-300ER aircraft bearing MSN 29435

 

Aircraft Lease Agreement dated as of April 26, 2013, between ILFC Aircraft
76B-29435 Limited, as Lessor and ***, as Lessee.

 

Aircraft Intermediate Lease Agreement dated as of February 21, 2013, between
***, as Intermediate Lessor and ILFC Aircraft 76B-29435 Limited, as Intermediate
Lessee.

 

Aircraft Headlease Agreement dated as of February 21, 2013, between ILFC
Aircraft 76B-29435 Limited, as Headlessor and ***, as Headlessee.

 

--------------------------------------------------------------------------------

***  Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

Schedule 3.17(b) - 10

--------------------------------------------------------------------------------

 

B767-300ER aircraft bearing MSN 28207 (Pending Delivery: June 1, 2014)

 

Aircraft Lease Agreement dated as of January 13, 2014, between ILFC Aircraft
76B-28207 Limited, as Lessor and ***, as Lessee.

 

***

 

B737-800 aircraft bearing MSN 30670

 

Aircraft Lease Agreement dated as of July 30, 2003, between International Lease
Finance Corporation, as Lessor and ***, as Lessee.

 

Lease Assignment dated as of February 8, 2013, among International Lease Finance
Corporation, as Assignor, Wilmington Trust Company, not in its individual
capacity but solely as owner trustee, as Assignee, and ***, as Lessee.

 

***

 

A321-200 aircraft bearing MSN 1946

 

Aircraft Lease Agreement dated as of July 18, 2012, between Aircraft 32A-1946
Inc., as Lessor and ***, as Lessee.

 

***

 

A321-200 aircraft bearing MSN 2793

 

Aircraft Lease Agreement dated as of April 10, 2013, between Wilmington Trust SP
Services (Dublin) Limited, acting not in its individual capacity but solely as
trustee, as Lessor and ***, as Lessee.

 

***

 

B767-300ER aircraft bearing MSN 27610

 

Aircraft Lease Agreement dated as of January 24, 2005, between ILFC Ireland
Limited, as Lessor and ***, as Lessee.

 

Lease Assignment dated as of November 19, 2010, among ILFC Ireland Limited, as
Assignor, ILFC Aircraft 76B-27610 Limited, as Assignee, and ***, as Lessee.

 

B767-300ER aircraft bearing MSN 27958

 

Aircraft Lease Agreement dated as of January 24, 2005, between ILFC Ireland
Limited, as Lessor and ***, as Lessee.

 

Lease Assignment dated as of November 19, 2010, among ILFC Ireland Limited, as
Assignor, ILFC Aircraft 76B-27958 Limited, as Assignee, and ***, as Lessee.

 

--------------------------------------------------------------------------------

***  Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

Schedule 3.17(b) - 11

--------------------------------------------------------------------------------


 

***

 

B737-800 aircraft bearing MSN 30664

 

Aircraft Lease Agreement dated as of June 6, 2008, between International Lease
Finance Corporation, as Lessor and ***, as Lessee.

 

Lease Assignment dated as of April 23, 2010, among International Lease Finance
Corporation, as Assignor, Wilmington Trust SP Services (Dublin) Limited, acting
not in its individual capacity but solely as trustee, as Assignee, and ***, as
Lessee.

 

***

 

B737-800 aircraft bearing MSN 32841

 

Aircraft Lease Agreement dated as of April 11, 2013, between Aircraft 73B-32841
Inc., as Lessor and ***, as Lessee.

 

***

 

A321-200 aircraft bearing MSN 1905

 

Aircraft Lease Agreement dated as of October 31, 2011, between Aircraft 32A-1905
Inc., as Lessor and ***, as Lessee.

 

Aircraft Intermediate Lease Agreement dated as of October 14, 2011, between ***,
as Lessor and Aircraft 32A-1905 Inc., as Lessee.

 

Aircraft Headlease Agreement dated as of October 14, 2011, between ILFC Aircraft
32A-1905 Limited, as Lessor and ***, as Lessee.

 

***

 

B737-700 aircraft bearing MSN 30726

 

Aircraft Lease Agreement dated as of November 30, 2012, between Wilmington Trust
SP Services (Dublin) Limited, acting not in its individual capacity but solely
as trustee, as Lessor and ***, as Lessee.

 

B737-700 aircraft bearing MSN 30717

 

Aircraft Lease Agreement dated as of November 30, 2012, between Wilmington Trust
SP Services (Dublin) Limited, acting not in its individual capacity but solely
as trustee, as Lessor and ***, as Lessee.

 

--------------------------------------------------------------------------------

***  Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

Schedule 3.17(b) - 12

--------------------------------------------------------------------------------


 

***

 

A320-200 aircraft bearing MSN 542

 

Aircraft Lease Agreement dated as of February 25, 2013, between Wilmington Trust
SP Services (Dublin) Limited, acting not in its individual capacity but solely
as trustee, as Lessor and ***, as Lessee.

 

A320-200 aircraft bearing MSN 877

 

Aircraft Lease Agreement dated as of February 25, 2013, between Wilmington Trust
SP Services (Dublin) Limited, acting not in its individual capacity but solely
as trustee, as Lessor and ***, as Lessee.

 

A320-200 aircraft bearing MSN 2027

 

Aircraft Lease Agreement dated as of December 31, 2012, between Wilmington Trust
SP Services (Dublin) Limited, acting not in its individual capacity but solely
as trustee, as Lessor and ***, as Lessee.

 

A320-200 aircraft bearing MSN 1497

 

Aircraft Lease Agreement dated as of December 31, 2012, between Wilmington Trust
SP Services (Dublin) Limited, acting not in its individual capacity but solely
as trustee, as Lessor and ***, as Lessee.

 

A320-200 aircraft bearing MSN 3105

 

Aircraft Lease Agreement dated as of July 29, 2013, between Wilmington Trust SP
Services (Dublin) Limited, acting not in its individual capacity but solely as
trustee, as Lessor and ***, as Lessee.

 

A320-200 aircraft bearing MSN 3270

 

Aircraft Lease Agreement dated as of February 25, 2013, between Wilmington Trust
SP Services (Dublin) Limited, acting not in its individual capacity but solely
as trustee, as Lessor and ***, as Lessee.

 

***

 

B767-300ER aircraft bearing MSN 28207

 

Aircraft Lease Agreement dated as of November 15, 2002, among ILFC Ireland
Limited, as Lessor, ***, as Lessee, and ***, as Consenting Party.

 

--------------------------------------------------------------------------------

***  Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

Schedule 3.17(b) - 13

--------------------------------------------------------------------------------


 

Assignment, Assumption and Amendment Agreement dated August 30, 2010, among ***,
as Assignor, ***, as Assignee, ILFC Ireland Limited, as Lessor, and ***, as
Consenting Party.

 

Lease Assignment dated as of November 1, 2010, among ILFC Ireland Limited, as
Assignor, ILFC Aircraft 76B-28207 Limited, as Assignee, ***, as Lessee, and ***,
as Consenting Party.

 

***

 

A321-100 aircraft bearing MSN 550

 

Aircraft Lease Agreement dated as of August 21, 2003, between ILFC Ireland
Limited, as Lessor and ***, as Lessee.

 

Lease Assignment and Assumption dated as of July 27, 2010, among ILFC Ireland
Limited, as Existing Lessor, ILFC Aircraft 32A-550 Limited, as New Lessor, and
***, as Lessee.

 

***

 

A330-200 aircraft bearing MSN 448

 

Aircraft Lease Agreement dated as of December 20, 2001, between International
Lease Finance Corporation, as Lessor and ***, as Lessee.

 

Lease Assignment dated as of March 15, 2007, among International Lease Finance
Corporation, as Assignor, ***, as Assignee, ***, as Lessee, and Sierra Leasing
Limited, as Owner.

 

Assignment, Assumption and Amendment Agreement dated as of February 23, 2009,
among ***, as Assignor, International Lease Finance Corporation, as Assignee,
and ***, as Lessee.

 

Lease Assignment dated September 22, 2010, among International Lease Finance
Corporation, as Assignor, Wilmington Trust SP Services (Dublin) Limited, acting
not in its individual capacity but solely as trustee, as Assignee, and ***, as
Lessee.

 

***

 

B737-800 aircraft bearing MSN 33699

 

Aircraft Lease Agreement dated as of March 7, 2011, between Wilmington Trust SP
Services (Dublin) Limited, acting not in its individual capacity but solely as
trustee, as Lessor and ***, as Lessee.

 

--------------------------------------------------------------------------------

***  Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

Schedule 3.17(b) - 14

--------------------------------------------------------------------------------


 

***

 

A319-100 aircraft bearing MSN 2723

 

Aircraft Lease Agreement dated as of November 8, 2012, between Wilmington Trust
Company, not in its individual capacity but solely as owner trustee, as Lessor
and ***, as Lessee.

 

A319-100 aircraft bearing MSN 2698

 

Aircraft Lease Agreement dated as of November 8, 2012, between Wilmington Trust
Company, not in its individual capacity but solely as owner trustee, as Lessor
and ***, as Lessee.

 

***

 

B737-800 aircraft bearing MSN 30683

 

Aircraft Lease Agreement dated as of April 27, 2004, between International Lease
Finance Corporation, as Lessor, and ***, as Lessee.

 

Lease Assignment dated February 12, 2013, among International Lease Finance
Corporation, as Assignor, Wilmington Trust Company, not in its individual
capacity but solely as owner trustee, as Assignee, and ***, as Lessee.

 

***

 

A319-100 aircraft bearing MSN 2784

 

Aircraft Lease Agreement dated as of July 15, 2011, between Wilmington Trust
Company, not in its individual capacity but solely as owner trustee, as Lessor,
and ***, as Lessee.

 

***

 

B737-700 aircraft bearing MSN 29350

 

Aircraft Lease Agreement dated as of March 30, 2012, between Wilmington Trust SP
Services (Dublin) Limited, acting not in its individual capacity but solely as
trustee, as Lessor, and ***, as Lessee.

 

B737-700 aircraft bearing MSN 29355

 

Aircraft Lease Agreement dated as of March 30, 2012, between Wilmington Trust SP
Services (Dublin) Limited, acting not in its individual capacity but solely as
trustee, as Lessor, and ***, as Lessee.

 

--------------------------------------------------------------------------------

***  Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

Schedule 3.17(b) - 15

--------------------------------------------------------------------------------


 

B767-300ER aircraft bearing MSN 29387

 

Aircraft Lease Agreement dated as of October 31, 2011, between Wilmington Trust
SP Services (Dublin) Limited, acting not in its individual capacity but solely
as trustee, as Lessor, and ***, as Lessee.

 

***

 

B757-200 aircraft bearing MSN 30045

 

Aircraft Lease Agreement dated as of April 5, 2004, between International Lease
Finance Corporation, as Lessor, and ***, as Lessee.

 

Lease Assignment dated as of October 22, 2010, among International Lease Finance
Corporation, as Assignor, Wilmington Trust SP Services (Dublin) Limited, acting
not in its individual capacity but solely as trustee, as Assignee, and ***, as
Lessee.

 

***

 

A320-200 aircraft bearing MSN 2180

 

Aircraft Lease Agreement dated as of February 11, 2011, between ILFC Aircraft
32A-2180 Limited, as Lessor, and ***, as Lessee.

 

Deed of Novation and Amendment dated October 24, 2013, among ILFC Aircraft
32A-2180 Limited, as Lessor, ***, as Existing Lessee, and ***, as New Lessee.

 

***

 

A330-200 aircraft bearing MSN 529

 

Aircraft Lease Agreement dated as of May 29, 2013, between Wilmington Trust SP
Services (Dublin) Limited, acting not in its individual capacity but solely as
trustee, as Lessor, and ***, as Lessee.

 

***

 

B737-800 aircraft bearing MSN 32798

 

Aircraft Lease Agreement dated as of July 29, 2013, between Wilmington Trust SP
Services (Dublin) Limited, acting not in its individual capacity but solely as
trustee, as Lessor, and ***, as Lessee.

 

***

 

B777-300ER aircraft bearing MSN 35302

 

Aircraft Lease Agreement dated as of January 21, 2009, between Pelican 35302,
Inc., as Lessor, and ***, as Lessee.

 

--------------------------------------------------------------------------------

***  Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

Schedule 3.17(b) - 16

--------------------------------------------------------------------------------


 

Lease Assignment dated as of April 5, 2012, among Pelican 35302, Inc., as
Lessor, ***, as Assignor, and ***, as Assignee.

 

***

 

B777-200ER aircraft bearing MSN 32717

 

Aircraft Lease Agreement dated as of September 15, 2004, between International
Lease Finance Corporation, as Lessor, and ***, as Lessee.

 

Lease Assignment dated as of August 31, 2010, among International Lease Finance
Corporation, as Assignor, Aircraft 77B-32717 Inc., as Assignee, and ***, as
Lessee

 

--------------------------------------------------------------------------------

***  Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

Schedule 3.17(b) - 17

--------------------------------------------------------------------------------


 

SCHEDULE 9.01

 

Notices

 

If to any Obligor (other than an Obligor incorporated under the laws of
Ireland), to:

 

International Lease Finance Corporation
10250 Constellation Blvd., Suite 3400
Los Angeles, CA 90067
Attention: Treasurer with a copy to the General Counsel
Telecopy No. (310) 788-1990
Electronic mail: legalnotices@ilfc.com

 

If to an Obligor incorporated under the laws of Ireland, to:

 

c/o ILFC Ireland Limited
30 North Wall Quay
Dublin 1, Ireland
Facsimile:  353-1-672-0270
Electronic mail: legalnotices@ilfc.com
Telephone:  353-1-819-2000

 

with a copy to

 

International Lease Finance Corporation
10250 Constellation Blvd., Suite 3400
Los Angeles, CA 90067
Attention: Treasurer with a copy to the General Counsel
Telecopy No. (310) 788-1990
Electronic mail: legalnotices@ilfc.com

 

If to the Administrative Agent or the Paying Agent, to:

 

Deutsche Bank AG New York Branch
60 Wall Street
New York, NY 10005
Facsimile No.: (732) 380-3355
Electronic mail:  Agency.Transactions@db.com

 

If to the Collateral Agent, to:

 

Deutsche Bank AG New York Branch
60 Wall Street
New York, NY 10005
Facsimile No.: (732) 380-3355
Electronic mail:  Agency.Transactions@db.com

 

Schedule 9.01 - 1

--------------------------------------------------------------------------------


 

SCHEDULE 9.19

 

NON-COLLATERAL ASSETS

 

In addition to the Subsidiaries listed below, the term “Non-Collateral
Subsidiary” shall include any other entity which is a Subsidiary as at March 6,
2014, or which becomes a “Subsidiary” after March 6, 2014 in contemplation of
the Borrower causing it to become a Transaction Party in accordance with the
terms of the Credit Agreement (but which has not yet become a Transaction Party)
and which does not directly or indirectly Own or lease (nor Own any Subsidiary
that directly or indirectly Owns or leases) any of the Pool Aircraft set forth
in Schedule 3.17(a) as of such date or as of the date it becomes a Subsidiary;
the term “Non-Collateral Aircraft” shall include any Aircraft owned by any such
Non-Collateral Subsidiary and listed in Schedule 3.17(a) which is not a Pool
Aircraft as of such date or as of the date such Subsidiary becomes a
“Subsidiary”; the term “Non-Collateral Lease” shall include any lease agreement
in respect of any such Non-Collateral Aircraft; in each case until any of the
same shall become, as applicable, a Transaction Party (including by way of
Owning or leasing, or Owning or leasing a Subsidiary that Owns or leases, a Pool
Aircraft), a Pool Aircraft or a Lease in accordance with the terms of the Credit
Agreement; and the term “Non-Collateral Assets” shall in all cases be construed
in accordance with the foregoing.

 

AIRCRAFT OWNING NON-COLLATERAL SUBSIDIARIES

 

No.

 

Non-Collateral Subsidiary

 

Jurisdiction of
formation/
incorporation

 

Aircraft owned (airframe, MSN)

1.

 

Aircraft 73B-25111 (Delaware) Trust

 

Delaware

 

Boeing B737-400, MSN 25111

2.

 

Aircraft 73B-28053 (Delaware) Trust

 

Delaware

 

Boeing B737-400, MSN 28053

3.

 

Aircraft 32A-2453 (Ireland) Trust

 

Ireland

 

Airbus A320-200, MSN 2453

4.

 

Aircraft 33A-532 (Ireland) Trust

 

Ireland

 

Airbus A330-200, MSN 532

5.

 

Aircraft 73B-28052 (Ireland) Trust

 

Ireland

 

Boeing B737-500, MSN 28052

6.

 

Aircraft 75B-26251 (Delaware) Trust

 

Ireland

 

Boeing B757-200, MSN 26251

7.

 

Aircraft 73B-26315 Inc.

 

California

 

Boeing B737-300, MSN 26315

8.

 

Aircraft 73B-26317 Inc.

 

California

 

Boeing B737-300, MSN 26317

9.

 

Aircraft 73B-27632 (Ireland) Trust

 

Ireland

 

Boeing B737-400, MSN 27632

10.

 

ILFC Aircraft 32A-427 Limited

 

Ireland

 

Airbus A320-200, MSN 427

11.

 

ILFC Aircraft 32A-591 Limited

 

Ireland

 

Airbus A321-100, MSN 591

12.

 

ILFC Aircraft 76B-27616 Limited

 

Ireland

 

Boeing B767-300ER, MSN 27616

 

NON-AIRCRAFT OWNING NON-COLLATERAL SUBSIDIARIES

 

No.

 

Non-Collateral Subsidiary

 

Jurisdiction of
formation/
incorporation

13.

 

Aircraft 32A-2707 (Ireland) Trust

 

Ireland

14.

 

ILFC Aircraft 73B-28052 Limited

 

Ireland

 

Schedule 9.19 - 1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

COMMITMENTS
AND APPLICABLE PERCENTAGES

 

Lender

 

Commitment

 

Applicable Percentage

 

Deutsche Bank AG New York Branch

 

$

1,500,000,000

 

100.000000000

%

Total

 

$

1,500,000,000

 

100.000000000

%

 

Exhibit A-1

--------------------------------------------------------------------------------

 

EXHIBIT B

 

FORM OF SECURITY AGREEMENT

 

Exhibit B-1

--------------------------------------------------------------------------------


 

EXECUTION TEXT

 

TERM LOAN SECURITY AGREEMENT

 

dated as of

 

March 6, 2014

 

among

 

HYPERION AIRCRAFT LIMITED,

 

DELOS AIRCRAFT LIMITED,

 

DELOS FINANCE S.À R.L.,

 

ARTEMIS (DELOS) LIMITED,

 

APOLLO AIRCRAFT INC.,

 

and

 

THE ADDITIONAL GRANTORS REFERRED TO HEREIN
as the Grantors

 

and

 

DEUTSCHE BANK AG NEW YORK BRANCH,
as the Collateral Agent

 

Term Loan Security Agreement 2014-1

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

 

ARTICLE I DEFINITIONS

2

 

 

 

Section 1.01

Definitions

2

Section 1.02

Construction and Usage

7

 

 

 

ARTICLE II SECURITY

7

 

 

 

Section 2.01

Grant of Security

7

Section 2.02

Security for Obligations

10

Section 2.03

Representations and Warranties of the Grantors

10

Section 2.04

Grantors Remain Liable

12

Section 2.05

Delivery of Collateral

12

Section 2.06

As to the Pool Aircraft Collateral

12

Section 2.07

As to the Equity Collateral and Investment Collateral

13

Section 2.08

Further Assurances

14

Section 2.09

Place of Perfection; Records

15

Section 2.10

Voting Rights; Dividends; Etc.

15

Section 2.11

Transfers and Other Liens; Additional Shares or Interests

16

Section 2.12

Collateral Agent Appointed Attorney-in-Fact

16

Section 2.13

Collateral Agent May Perform

17

Section 2.14

Covenant to Pay

17

Section 2.15

Delivery of Collateral Supplements

17

Section 2.16

Insurance

18

Section 2.17

Covenant Regarding Control

18

Section 2.18

Covenant Regarding Collateral Account

18

Section 2.19

As to Irish Law

18

Section 2.20

Additional Charges Over Shares

18

 

 

 

ARTICLE III REMEDIES

19

 

 

 

Section 3.01

Remedies

19

Section 3.02

Priority of Payments

19

 

 

 

ARTICLE IV SECURITY INTEREST ABSOLUTE

19

 

 

 

Section 4.01

Security Interest Absolute

19

 

 

 

ARTICLE V THE COLLATERAL AGENT

20

 

 

 

Section 5.01

Authorization and Action

20

Section 5.02

Absence of Duties

21

Section 5.03

Representations or Warranties

21

Section 5.04

Reliance; Agents; Advice of Counsel

21

 

i

--------------------------------------------------------------------------------


 

Section 5.05

No Individual Liability

22

 

 

 

ARTICLE VI SUCCESSOR COLLATERAL AGENT

23

 

 

 

Section 6.01

Resignation and Removal of the Collateral Agent

23

Section 6.02

Appointment of Successor

23

 

 

 

ARTICLE VII INDEMNITY AND EXPENSES

24

 

 

 

Section 7.01

Indemnity

24

Section 7.02

Secured Parties’ Indemnity

25

Section 7.03

No Compensation from Secured Parties

25

Section 7.04

Collateral Agent Fees

25

 

 

 

ARTICLE VIII MISCELLANEOUS

25

 

 

 

Section 8.01

Amendments; Waivers; Etc.

25

Section 8.02

Addresses for Notices; Delivery of Documents

26

Section 8.03

Remedies

27

Section 8.04

Severability

27

Section 8.05

Continuing Security Interest

27

Section 8.06

Release and Termination

27

Section 8.07

Currency Conversion

28

Section 8.08

Governing Law

28

Section 8.09

Jurisdiction; Consent to Service of Process

28

Section 8.10

Counterparts; Integration; Effectiveness

29

Section 8.11

Table of Contents, Headings, Etc.

29

Section 8.12

Non-Invasive Provisions

29

Section 8.13

Limited Recourse

30

 

 

 

SCHEDULES

 

 

 

 

 

Schedule I

Aircraft Objects

 

Schedule II

Pledged Equity Interests; Pledged Debt

 

Schedule III

Trade Names

 

Schedule IV

Chief Place of Business and Chief Executive or Registered Office

 

Schedule V

Insurance

 

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A-1

Form of Collateral Supplement

 

Exhibit A-2

Form of Grantor Supplement

 

Exhibit B

Form of Charge Over Shares of Parent Holdco

 

Exhibit C

Form of Pledge Over Shares of Borrower

 

Exhibit D

Form of Account Control Agreement

 

 

ii

--------------------------------------------------------------------------------


 

This TERM LOAN SECURITY AGREEMENT (this “Agreement”), dated as of March 6, 2014,
is made among DELOS FINANCE S.À R.L., a private limited liability company
(société à responsabilité limitée) incorporated under the laws of Luxembourg
(the “Borrower”), HYPERION AIRCRAFT LIMITED, a private limited liability company
incorporated under the laws of Ireland (“Grandparent Holdco”), DELOS AIRCRAFT
LIMITED, a private limited liability company incorporated under the laws of
Ireland (“Parent Holdco”), APOLLO AIRCRAFT INC., a California corporation (“CA
Subsidiary Holdco”), ARTEMIS (DELOS) LIMITED, a private limited liability
company incorporated under the laws of Ireland (“Irish Subsidiary Holdco”) and
the ADDITIONAL GRANTORS who from time to time become grantors under this
Agreement (together with Grandparent Holdco, Parent Holdco, the Borrower, the
Irish Subsidiary Holdco and the CA Subsidiary Holdco, the “Grantors”), and
DEUTSCHE BANK AG NEW YORK BRANCH (“Deutsche Bank”), as the collateral agent (in
such capacity, and together with any permitted successor or assign thereto or
any permitted replacement thereof, the “Collateral Agent”).

 

PRELIMINARY STATEMENTS:

 

(1)                                 International Lease Finance Corporation
(“ILFC”), the Borrower, Grandparent Holdco, Parent Holdco, the Irish Subsidiary
Holdco, the CA Subsidiary Holdco, the lenders identified therein, Deutsche Bank
AG New York Branch as the administrative agent (in such capacity, the
“Administrative Agent”) and the Collateral Agent have entered into the Term Loan
Credit Agreement, dated as of the date hereof (the “Credit Agreement”), pursuant
to which the Lenders have made the Loans to the Borrower.

 

(2)                                 ILFC is the direct or indirect owner of
certain Aircraft and ILFC and certain of its Affiliates are parties to lease and
sub-lease contracts with respect to such Aircraft.

 

(3)                                 (a) Grandparent Holdco owns 100% of the
Equity Interests of Parent Holdco, (b) Parent Holdco owns 100% of the Equity
Interests of the Borrower, 100% of the Equity Interests of the CA Subsidiary
Holdco and 100% of the Equity Interests of the Irish Subsidiary Holdco, (c) the
Irish Subsidiary Holdco and the CA Subsidiary Holdco directly or indirectly (and
subject to the Local Requirements Exception) hold or will acquire from time to
time, 100% of the Equity Interests in Owner Subsidiaries that may in turn hold
or acquire from time to time 100% of the Equity Interests in other Owner
Subsidiaries, and each Owner Subsidiary has acquired Pool Aircraft or will from
time to time on or after the Effective Date acquire Pool Aircraft from ILFC or
its Affiliates and (d) CA Subsidiary Holdco, Irish Subsidiary Holdco or an Owner
Subsidiary will acquire directly or indirectly (and subject to the Local
Requirements Exception) 100% of the Equity Interests of any Intermediate Lessee
that will, from time to time on or after the Effective Date, act as leasing
intermediary with respect to certain Pool Aircraft.

 

(4)                                 The Grantors in each case party thereto have
agreed pursuant to the Credit Agreement, and it is a condition precedent to the
making and release of the Loans by the Lenders under the Credit Agreement, that
the Grantors grant the security interests required by this Agreement.

 

(5)                                 Each Grantor will derive substantial direct
and indirect benefit from the

 

1

--------------------------------------------------------------------------------


 

transactions described above.

 

(6)                                 Deutsche Bank is willing to act as the
Collateral Agent under this Agreement.

 

NOW, THEREFORE, in consideration of the premises, each Grantor hereby agrees
with the Collateral Agent for its respective benefit and the benefit of the
other Secured Parties as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01                             Definitions. (a) Certain Defined Terms.
For the purposes of this Agreement, the following terms have the meanings
indicated below:

 

“1881 Act” has the meaning set forth in Section 2.20.

 

“Account Collateral” has the meaning specified in Section 2.01(e).

 

“Account Control Agreement” means the collateral account control agreement in
the form attached hereto as Exhibit D in respect of the Collateral Account dated
on or about the Effective Date among the Securities Intermediary, the Borrower
and the Collateral Agent.

 

“Additional Grantor” has the meaning specified in Section 8.01(b).

 

“Agreed Currency” has the meaning specified in Section 8.07.

 

“Agreement” has the meaning specified in the recital of parties to this
Agreement.

 

“Aircraft Objects” means, collectively, the “aircraft objects” (as defined in
the Protocol) described on Schedule I hereto, as supplemented by each Collateral
Supplement and Grantor Supplement.

 

“Airframe” means, individually, each of the airframes described on Schedule I
hereto, as supplemented by any Collateral Supplement or Grantor Supplement.

 

“Beneficial Interest Collateral” has the meaning specified in Section 2.01(c).

 

“Borrower” has the meaning specified in the preliminary statements of this
Agreement.

 

“Cape Town Lease” means any Lease (including any Lease between Grantors) that
has been entered into, extended, assigned or novated after March 1, 2006 (or
such later date as the Cape Town Convention may be given effect under the law of
any applicable jurisdiction) (A) with a Cape Town Lessee or (B) where the
related Aircraft Object is registered in a “Contracting State”.

 

“Cape Town Lessee” means a lessee under a Lease that is “situated in” a

 

2

--------------------------------------------------------------------------------


 

“Contracting State”.

 

“Certificated Security” means a certificated security (as defined in Section 8-
102(a)(4) of the UCC) other than a Government Security.

 

“Collateral” has the meaning specified in Section 2.01.

 

“Collateral Agent” has the meaning specified in the recital of parties to this
Agreement.

 

“Collateral Supplement” means a supplement to this Agreement in substantially
the form attached as Exhibit A-1 executed and delivered by a Grantor.

 

“Credit Agreement” has the meaning specified in the preliminary statements to
this Agreement.

 

“Deutsche Bank” has the meaning specified in the recital of parties to this
Agreement.

 

“Eligible Institution” means (a) Deutsche Bank in its capacity as the Collateral
Agent under this Agreement; (b) any bank not organized under the laws of the
United States of America so long as it has either (i) a long-term unsecured debt
rating of A or better by Standard & Poor’s and A2 or better by Moody’s or (ii) a
short-term unsecured debt rating of A-1+ by Standard & Poor’s and P-1 or better
by Moody’s; or (c) any bank organized under the laws of the United States of
America or any state thereof, or the District of Columbia (or any branch of a
foreign bank licensed under any such laws), so long as it (i) has either (A) a
long-term unsecured debt rating of A (or the equivalent) or better by each of
Standard & Poor’s and Moody’s or (B) a short-term unsecured debt rating of A-l+
by Standard & Poor’s and P-1 by Moody’s and (ii) can act as a securities
intermediary under the New York Uniform Commercial Code.

 

“Enforcement Event” means, with respect to each section or provision of the Loan
Documents where the term “Enforcement Event” is used, the occurrence and
continuance of an Event of Default together with, except in the case of an Event
of Default described in clauses (g), (h) or (i) of Article 6 of the Credit
Agreement or if such notice is otherwise not permitted by applicable law, notice
from the Collateral Agent to the Borrower and ILFC that such Event of Default
shall constitute an Enforcement Event with respect to such section or provision
(it being agreed that (a) the failure to include any such section or provision
in any such notice shall not prejudice the Collateral Agent’s right to send a
subsequent notice specifying such section or provision and (b) it shall be
sufficient for any such notice to state that it applies to all such sections and
provisions (without specifying the sections or provisions) or that it applies to
all such sections and provisions except certain specified sections or
provisions), unless revoked or rescinded pursuant to a notice to such effect
from the Collateral Agent, for so long as such Event of Default is continuing.

 

“Equity Collateral” has the meaning specified in Section 2.07(a).

 

“Event of Default” means any Event of Default (as defined in the Credit

 

3

--------------------------------------------------------------------------------


 

Agreement).

 

“FAA” means the Federal Aviation Administration of the United States of America.

 

“Government Security” means any security issued or guaranteed by the United
States of America or an agency or instrumentality thereof that is maintained in
book-entry on the records of the FRBNY and is subject to Revised Book-Entry
Rules.

 

“Grandparent Holdco” has the meaning specified in the recital of parties in this
Agreement.

 

“Grantor Supplement” means a supplement to this Agreement in substantially the
form attached as Exhibit A-2 executed and delivered by a Grantor.

 

“Grantors” has the meaning specified in the recital of parties to this
Agreement.

 

“ILFC” has the meaning specified in the recital of parties in this Agreement.

 

“Instrument” means any “instrument” as defined in Section 9-102(a)(47) of the
UCC.

 

“Insurances” means, in relation to each Pool Aircraft, any and all contracts or
policies of insurance and reinsurance complying with the provisions of Schedule
V hereto or an indemnity from a Governmental Authority as indemnitor, as
appropriate, and required to be effected and maintained in accordance with this
Agreement.

 

“International Registry” means the International Registry under the Cape Town
Convention.

 

“Investment Collateral” has the meaning set forth in Section 2.01(d).
“Membership Interest Collateral” has the meaning specified in Section 2.01(b).

 

“Parent Holdco” has the meaning specified in the recital of parties in this
Agreement.

 

“Parts” means all appliances, parts, components, instruments, appurtenances,
accessories, furnishings, seats and other equipment of whatever nature (other
than (a) engines, and (b) any appliance, part, component, instrument,
appurtenance, accessory, furnishing, seat or other equipment that would qualify
as a removable part and is leased by a Lessee from a third party or is subject
to a security interest granted to a third party), that may from time to time be
installed or incorporated in or attached or appurtenant to any Airframe or any
engine or removed therefrom and, if the applicable Pool Aircraft or engine is
subject to a Lease, is owned by a Grantor hereunder during the term of such
Lease under the provisions of such Lease.

 

“Pledged Beneficial Interests” means all of the beneficial interest in the
Pledged Equity Parties described in the attached Schedule II, as supplemented by
any Collateral Supplement or Grantor Supplement.

 

4

--------------------------------------------------------------------------------


 

“Pledged Borrower Debt” means any and all Indebtedness from time to time owing
by the Borrower to any Borrower Party.

 

“Pledged CA Subsidiary Holdco Debt” means any and all Indebtedness from time to
time owing by the CA Subsidiary Holdco to any Borrower Party.

 

“Pledged Debt” means the Pledged Grandparent Holdco Debt, the Pledged Parent
Holdco Debt, the Pledged Borrower Debt, the Pledged Irish Subsidiary Holdco
Debt, the Pledged CA Subsidiary Holdco Debt, the Pledged Owner Subsidiary Debt
and the Pledged Intermediate Lessee Debt.

 

“Pledged Debt Collateral” has the meaning assigned to such term in
Section 2.01(a)(iii).

 

“Pledged Equity Interests” means the Pledged Beneficial Interests, the Pledged
Membership Interests and the Pledged Stock.

 

“Pledged Equity Party” means the Parent Holdco, the Borrower, the Irish
Subsidiary Holdco, the CA Subsidiary Holdco, each Owner Subsidiary and each
Intermediate Lessee.

 

“Pledged Grandparent Holdco Debt” means any and all Indebtedness from time to
time owing by Grandparent Holdco to any Borrower Party.

 

“Pledged Intermediate Lessee Debt” means any and all Indebtedness from time to
time owing by any Intermediate Lessee to any Borrower Party.

 

“Pledged Irish Subsidiary Holdco Debt” means any and all Indebtedness from time
to time owing by the Irish Subsidiary Holdco to any Borrower Party.

 

“Pledged Owner Subsidiary Debt” means any and all Indebtedness from time to time
owing by any Owner Subsidiary to any Borrower Party.

 

“Pledged Membership Interests” means all of the membership interests in the
Pledged Equity Parties described in the attached Schedule II, as supplemented by
any Collateral Supplement or Grantor Supplement.

 

“Pledged Parent Holdco Debt” means any and all Indebtedness from time to time
owing by Parent Holdco to any Borrower Party.

 

“Pledged Stock” means the outstanding shares of capital stock and/or issued
share capital of the Pledged Equity Parties described in the attached Schedule
II, as supplemented by any Collateral Supplement or Grantor Supplement.

 

“Received Currency” has the meaning specified in Section 8.07.

 

“Relevant Collateral” has the meaning specified in Section 2.07(a).

 

5

--------------------------------------------------------------------------------


 

“Required Cape Town Registrations” has the meaning set forth in Section 2.08(c).

 

“Revised Book-Entry Rules” means 31 C.F.R. § 357 (Treasury bills, notes and
bonds); 12 C.F.R. § 615 (book-entry securities of the Farm Credit
Administration); 12 C.F.R. §§ 910 and 912 (book-entry securities of the Federal
Home Loan Banks); 24 C.F.R. § 81 (book- entry securities of the Federal National
Mortgage Association and the Federal Home Loan Mortgage Corporation); 12 C.F.R.
§ 1511 (book-entry securities of the Resolution Funding Corporation); 31 C.F.R.
§ 354 (book-entry securities of the Student Loan Marketing Association); and any
substantially comparable book-entry rules of any other Federal agency or
instrumentality.

 

“Secured Obligations” has the meaning assigned to the term “Obligations” in the
Credit Agreement.

 

“Secured Party” means any of or, in the plural form, all of the Collateral
Agent, the Lenders, and the Administrative Agent.

 

“Securities Account” means a securities account as defined in
Section 8-501(a) of the UCC maintained in the name of the Collateral Agent as
“entitlement holder” (as defined in Section 8-102(a)(7) of the UCC) on the books
and records of a Securities Intermediary whose “securities intermediary’s
jurisdiction” (within the meaning of Section 8-110(e) of the UCC) is the State
of New York.

 

“Securities Intermediary” means any “securities intermediary” with respect to
the Collateral Agent as defined in 31 C.F.R. Section 357.2 or
Section 8-102(a)(14) of the UCC.

 

“Security Collateral” has the meaning specified in Section 2.01(a).

 

“Uncertificated Security” means an uncertificated security (as defined in
Section 8-102(a)(18) of the UCC) other than a Government Security.

 

(b)                                 Terms Defined in the Cape Town Convention. 
The following terms shall have the respective meanings ascribed thereto in, or
as otherwise used in, the Cape Town Convention: “Contracting State”, “contract
of sale”, “international interest” and “situated in”.

 

(c)                                  Terms Defined in the Credit Agreement. For
all purposes of this Agreement, all capitalized terms used but not defined in
this Agreement shall have the respective meanings assigned to such terms in the
Credit Agreement.

 

(d)                                 Certain Terms Used in the Account Control
Agreement.  As between the parties hereto, it is agreed that references in the
Account Control Agreement to “enforcement event” and “loan documents” shall be
construed respectively as references to “Enforcement Event” and “Loan Documents”
as such terms are defined herein and in the Credit Agreement.

 

Section 1.02                             Construction and Usage.  Unless the
context otherwise requires:

 

6

--------------------------------------------------------------------------------

 

(a)                                 A term has the meaning assigned to it and an
accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP.

 

(b)                                 The terms “herein”, “hereof” and other words
of similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision.

 

(c)                                  Unless otherwise indicated in context, all
references to Articles, Sections, Schedules or Exhibits refer to an Article or
Section of, or a Schedule or Exhibit to, this Agreement.

 

(d)                                 Words of the masculine, feminine or neuter
gender shall mean and include the correlative words of other genders, and words
in the singular shall include the plural, and vice versa.

 

(e)                                  The terms “include”, “including” and
similar terms shall be construed as if followed by the phrase “without
limitation”.

 

(f)                                   References in this Agreement to an
agreement or other document (including this Agreement) include references to
such agreement or document, as supplemented, amended, replaced or otherwise
modified (without, however, limiting the effect of the provisions of this
Agreement with regard to any such supplement, amendment, replacement or
modification), and the provisions of this Agreement apply to successive events
and transactions. References to any Person shall include such Person’s
successors in interest and permitted assigns.

 

(g)                                  References in this Agreement to any statute
or other legislative provision shall include any statutory or legislative
modification or re-enactment thereof, or any substitution therefor, and
references to any governmental Person shall include reference to any
governmental Person succeeding to the relevant functions of such Person.

 

(h)                                 References in this Agreement to any action,
remedy or method of judicial proceeding for the enforcement of the rights of
creditors or of security shall be deemed to include, in respect of any
jurisdiction other than the State of New York, references to such action, remedy
or method of judicial proceeding for the enforcement of the rights of creditors
or of security available or appropriate in such jurisdiction as shall most
nearly approximate such action, remedy or method of judicial proceeding
described or referred to in this Agreement.

 

(i)                                     Where any payment is to be made, funds
applied or any calculation is to be made hereunder on a day which is not a
Business Day, unless any Loan Document otherwise provides, such payment shall be
made, funds applied and calculation made on the next succeeding Business Day,
and payments shall be adjusted accordingly; provided, however, that no
additional interest shall be due in respect of such delay.

 

ARTICLE II
SECURITY

 

Section 2.01                             Grant of Security.

 

To secure the Secured Obligations, each Grantor hereby assigns and pledges to

 

7

--------------------------------------------------------------------------------


 

the Collateral Agent, for its benefit and the benefit of the other Secured
Parties, and hereby grants to the Collateral Agent for its benefit and the
benefit of the other Secured Parties a security interest in, all of such
Grantor’s right, title and interest in and to the following, whether now owned
or hereafter acquired (collectively, the “Collateral”):

 

(a)                                 with respect to each Grantor, all of the
following (the “Security Collateral”):

 

(i)                                     the Pledged Stock and the certificates
representing such Pledged Stock, and all dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Pledged Stock;

 

(ii)                                  all additional shares of the capital stock
of any other Pledged Equity Party from time to time acquired by such Grantor in
any manner, including the capital stock of any other Pledged Equity Party that
may be formed from time to time, and all certificates, if any, representing such
additional shares of the capital stock and all dividends, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all such additional shares; and

 

(iii)                               the Pledged Debt and all instruments
evidencing the Pledged Debt, and all interest, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Pledged Debt (the “Pledged Debt
Collateral”);

 

(b)                                 with respect to each Grantor, all of the
following (the “Membership Interest Collateral”):

 

(i)                                     the Pledged Membership Interests, all
certificates, if any, from time to time representing all of such Grantor’s
right, title and interest in the Pledged Membership Interests, any contracts and
instruments pursuant to which any such Pledged Membership Interests are created
or issued and all distributions, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the Pledged Membership Interests; and

 

(ii)                                  all of such Grantor’s right, title and
interest in all additional membership interests in any other Pledged Equity
Party from time to time acquired by such Grantor in any manner, including the
membership interests in any other Pledged Equity Party that may be formed from
time to time, and all certificates, if any, from time to time representing such
additional membership interests and all distributions, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all such additional membership
interests;

 

(c)                                  with respect to each Grantor, all of the
following (the “Beneficial Interest Collateral”):

 

8

--------------------------------------------------------------------------------


 

(i)                                     the Pledged Beneficial Interest, all
certificates, if any, from time to time representing all of such Grantor’s
right, title and interest in the Pledged Beneficial Interest, any contracts and
instruments pursuant to which any such Pledged Beneficial Interest are created
or issued and all distributions, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the Pledged Beneficial Interest; and

 

(ii)                                  all of such Grantor’s right, title and
interest in all additional beneficial interests in any other Pledged Equity
Party from time to time acquired by such Grantor in any manner, including the
beneficial interests in any other Pledged Equity Party that may be formed from
time to time, the trust agreements and any other contracts and instruments
pursuant to which any such Pledged Equity Party is created or issued, and all
certificates, if any, from time to time representing such additional beneficial
interests and all distributions, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all such additional beneficial interests;

 

(d)                                 all other “investment property” (as defined
in Section 9-102(a)(49) of the UCC) of such Grantor (the “Investment
Collateral”) including written notification of all interest, dividends,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the then
existing Investment Collateral, but excluding any loans or advances made, or
dividends, contributions or distributions or other amounts paid, by any Pledged
Equity Party to any Transaction Party;

 

(e)                                  with respect to each Grantor, all right of
such Grantor in and to the Collateral Account and all funds, cash, investment
property, investments, securities, instruments or other property (including all
“financial assets” within the meaning of Section 8-102(a)(9) of the UCC) at any
time or from time to time credited to any such account (collectively, the
“Account Collateral”); and

 

(f)                                   all proceeds of any and all of the
foregoing Collateral (including proceeds that constitute property of the types
described in subsections (a), (b), (c), (d) and (e) of this Section 2.01);

 

provided, however, that notwithstanding any of the foregoing provisions, so long
as no Enforcement Event shall have occurred and be continuing, each Grantor
shall have the right, to the exclusion of the Collateral Agent, to (i) all
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Security Collateral (other than the Pledged Debt), (ii) all interest,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Pledged
Debt, and (iii) the Investment Collateral (subject to the exclusion in
Section 2.01(d), and once paid by a Grantor to a non-Grantor shall be free and
clear of the Lien hereof and shall not constitute Collateral), and if an
Enforcement Event shall have occurred and be continuing, no Grantor shall make
any such payment to a non-Grantor without the Collateral Agent’s consent The
foregoing proviso shall in no event give rise to any right on behalf of any
Transaction Party to cause the release of amounts from the Collateral Account
other than in accordance with the Loan Documents; provided further that the
Collateral

 

9

--------------------------------------------------------------------------------


 

shall not include any Non-Collateral Assets.

 

Section 2.02                             Security for Obligations.  This
Agreement secures the payment and performance of all Secured Obligations of the
Grantors to each Secured Party (subject to the subordination provisions of this
Agreement) and shall be held by the Collateral Agent in trust for the Secured
Parties. Without limiting the generality of the foregoing, this Agreement
secures the payment of all amounts that constitute part of the Secured
Obligations and would be owed by any Grantor to any Secured Party but for the
fact that Secured Obligations are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving such
Grantor.

 

Section 2.03                             Representations and Warranties of the
Grantors. Each Grantor represents and warrants as of the date of this Agreement,
the Effective Date, each Release Date in respect of which such Grantor is a
Relevant Release Party and as of each date on which such Grantor executes and
delivers a Grantor Supplement or a Collateral Supplement, as follows:

 

(a)                         Each Pool Aircraft is legally and beneficially Owned
by the Owner Subsidiary identified as the Owner of such Pool Aircraft in the
applicable Release Request or legally Owned by the Owner Subsidiary and
beneficially Owned by a Subsidiary Holdco or another Owner Subsidiary, except to
the extent of the Local Requirements Exception and as provided in the definition
of “Own”.  None of the Pool Aircraft Assets has been sold in violation of the
provisions of the Loan Documents, or is currently pledged, assigned or otherwise
encumbered except for Permitted Liens, and no Pool Aircraft Assets are described
in (i) any UCC financing statements filed against any Transaction Party other
than UCC financing statements which have been (or have been agreed by the
secured parties referenced therein to be) terminated and UCC Financing
Statements filed in connection with Permitted Liens or (ii) any other mortgage
registries, including the International Registry (which for the avoidance of
doubt, shall not include any contract of sale) or filing records that may be
applicable to the Pool Aircraft or Collateral in any other relevant
jurisdiction, other than such filings or registrations that have been (or have
been agreed by the secured parties referenced therein to be) terminated or that
have been made in connection with Permitted Liens. Except to the extent of the
Local Requirements Exception and as provided in the definition of “Own”, the
Grantors are the legal and beneficial owners of the Collateral. None of the
Collateral has been sold in violation of the provisions of the Loan Documents,
or is currently pledged, assigned or otherwise encumbered other than pursuant to
the terms of the Loan Documents and except for Permitted Liens. No Collateral is
described in (i) any UCC financing statements filed against any Pledged Equity
Party other than UCC financing statements which have been (or have been agreed
by the secured parties referenced therein to be) terminated and the UCC
financing statements filed in connection with Permitted Liens or (ii) any other
mortgage registries, including the International Registry (which for the
avoidance of doubt, shall not include any contract of sale), or filing records
that may be applicable to the Collateral in any other relevant jurisdiction,
other than such filings or registrations that have been (or have been agreed by
the secured parties referenced therein to be) terminated or that have been made
in connection with Permitted Liens, this Agreement or any other security
document in favor of the Collateral Agent for the benefit of the Secured
Parties, or, with respect to any Lease, in favor of the applicable Lessor
Subsidiary or the Lessee thereunder.

 

10

--------------------------------------------------------------------------------


 

(b)                                 In each case as and to the extent required
under the Express Perfection Requirements, this Agreement creates a valid and
(upon the taking of the actions required hereby) perfected security interest in
favor of the Collateral Agent in the Collateral as security for the Secured
Obligations, subject in priority to no other Liens (other than Permitted Liens),
and all filings and other actions necessary to perfect and protect such security
interest as a first priority security interest of the Collateral Agent have been
(or to the extent permitted hereby or in the case of future Collateral, will be)
duly taken, enforceable against the applicable Grantors and creditors of and
purchasers from such Grantors.

 

(c)                                  No Grantor has any trade names except as
set forth on Schedule III hereto.

 

(d)                                 No consent of any other Person and no
authorization, approval or other action by, and no notice to or filing with, any
governmental authority or regulatory body or other third party (including, for
the avoidance of doubt, the International Registry) is required under any
applicable law that is necessary to comply with the Express Perfection
Requirements (i) for the grant by such Grantor of the assignment and security
interest granted hereby, (ii) for the execution, delivery or performance of this
Agreement by such Grantor or (iii) for the perfection or maintenance of the
pledge, assignment and security interest created hereby, except for (A) the
filing of financing and continuation statements under the UCC, (B) the Required
Cape Town Registrations, (C) the applicable Irish filings pursuant to
Section 2.08(e) and (D) such other filings as are required under relevant local
law in the case of Grantors that are not domiciled in the United States or a
state thereof.

 

(e)                                  The chief place of business, organizational
identification number (if applicable) and chief executive or registered office
of such Grantor and the office where such Grantor keeps records of the
Collateral are located at the address specified opposite the name of such
Grantor on the attached Schedule IV or, in the case of records, at ILFC.

 

(f)                                   The Pledged Stock constitutes the
percentage of the issued and outstanding shares of capital stock of the issuers
thereof indicated on the attached Schedule II. The Pledged Membership Interests
constitute the percentage of the membership interest of the issuer thereof, as
indicated on Schedule II hereto. The Pledged Beneficial Interests constitute the
percentage of the beneficial interest of the issuer thereof indicated on
Schedule II hereto.

 

(g)                                  The Pledged Stock, the Pledged Membership
Interests and the Pledged Beneficial Interests have been duly authorized and
validly issued and are fully paid up and nonassessable. The Pledged Debt has
been duly authorized or issued and delivered and is the legal, valid and binding
obligation of each applicable Borrower Party thereunder.

 

(h)                         The Pledged Stock and the Pledged Membership
Interests constitute “certificated securities” within the meaning of
Section 8-102(4) of the UCC. If the issuer thereof is organized under the laws
of the United States or a state thereof, the terms of any Pledged Equity
Interest expressly provide that such Pledged Equity Interest shall be governed
by Article 8 of the Uniform Commercial Code as in effect in the jurisdiction of
the issuer of such Pledged Membership Interest or such Article 8 shall be
applicable thereto under applicable Laws. Any Certificated Security or
Instrument evidencing the Pledged Stock, the Pledged Debt, the Pledged
Beneficial Interests, the Pledged Membership Interests and any Investment

 

11

--------------------------------------------------------------------------------


 

Collateral have been delivered to the Collateral Agent in accordance with
Section 2.05 and 2.07. The Pledged Stock and the Pledged Membership Interest
either (i) are in bearer form, (ii) have been indorsed, by an effective
indorsement, to the Collateral Agent or in blank or (iii) have been registered
in the name of the Collateral Agent.  None of the Pledged Stock, the Pledged
Beneficial Interests and the Pledged Membership Interest that constitute or
evidence the Collateral have any marks or notations indicating that they have
been pledged, assigned or otherwise conveyed to any person other than the
Collateral Agent (other than those agreed by the secured parties referenced
therein to be terminated or released). Any Pledged Beneficial Interests either
(i) constitute “certificated securities” within the meaning of
Section 8-102(a)(4) of the UCC, have been delivered to the Collateral Agent and
(1) are in bearer form, (2) have been indorsed, by an effective indorsement, to
the Collateral Agent or in blank or (3) have been registered in the name of the
Collateral Agent or (ii) a fully executed “control agreement” has been delivered
to the Collateral Agent with respect to such Pledged Beneficial Interests.

 

Section 2.04                             Grantors Remain Liable. Anything
contained herein to the contrary notwithstanding, (a) each Grantor shall remain
liable under the contracts and agreements included in the Collateral to the
extent set forth therein to perform all of its duties and obligations thereunder
to the same extent as if this Agreement had not been executed, (b) the exercise
by the Collateral Agent of any of its rights hereunder shall not release any
Grantor from any of its duties or obligations under the contracts and agreements
included in the Collateral and (c) in each case, unless the Collateral Agent or
any other Secured Party, expressly in writing or by operation of law, assumes or
succeeds to the interests of any Grantor hereunder, no Secured Party shall have
any obligation or liability under the contracts and agreements included in the
Collateral by reason of this Agreement, nor shall any Secured Party be obligated
to perform any of the obligations or duties of any Grantor under the contracts
and agreements included in the Collateral or to take any action to collect or
enforce any claim for payment assigned under this Agreement.

 

Section 2.05                             Delivery of Collateral. All
certificates or instruments representing or evidencing any Collateral, if
deliverable, shall be delivered to and held by or on behalf of the Collateral
Agent and shall be in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance satisfactory to evidence the security interests granted
thereby. The Collateral Agent shall have the right, upon the occurrence and
during the continuance of an Enforcement Event, to transfer to or to register in
the name of the Collateral Agent or any of its nominees any or all of the
Pledged Equity Interests, subject only to the revocable rights specified in
Section 2.10(a). In addition, the Collateral Agent shall have the right at any
time, upon the occurrence and during the continuance of an Enforcement Event, to
exchange certificates or instruments representing or evidencing any Collateral
for certificates or instruments of smaller or larger denominations.

 

Section 2.06                             As to the Pool Aircraft Collateral.
(a) The Grantors shall provide a true and complete copy of all documents or
instruments constituting Pool Aircraft Collateral to the Collateral Agent on or
prior to the Release Date in respect of such Pool Aircraft. Subsequent to a
Release Date in respect of a Pool Aircraft, upon (i) the inclusion of any
additional such document or instrument in the Pool Aircraft Collateral in
respect of such Pool Aircraft or (ii) the amendment or replacement thereof, the
Grantors will deliver, or cause to be delivered, a copy thereof to the
Collateral Agent (or within the time period set forth in Section 5.20(c)(ii) of
the

 

12

--------------------------------------------------------------------------------


 

Credit Agreement, if applicable).  Each such document or instrument will have
been duly authorized, executed and delivered by the relevant Transaction Party,
will be in full force and effect and will be binding upon and enforceable
against all parties thereto in accordance with its terms subject to customary
exceptions.

 

(b)                                 The Grantors shall, at their expense, use
reasonable commercial efforts, in accordance with Leasing Company Practice to
(A) perform and observe, or cause to be performed and observed, all the terms
and provisions of the documents and instruments constituting Pool Aircraft
Collateral to be performed or observed by a Transaction Party and (B) after an
Enforcement Event has occurred and is continuing take all such action to such
end as may be from time to time reasonably requested by the Collateral Agent.

 

Section 2.07                             As to the Equity Collateral and
Investment Collateral. (a) All Security Collateral, Membership Interest
Collateral and Beneficial Interest Collateral (collectively, the “Equity
Collateral”) and all Investment Collateral (together with the Equity Collateral,
the “Relevant Collateral”) shall be delivered to the Collateral Agent as
follows:

 

(i)                                     in the case of each Certificated
Security or Instrument, by (A) causing the delivery of such Certificated
Security or Instrument to the Collateral Agent, registered in the name of the
Collateral Agent or duly endorsed by an appropriate person to the Collateral
Agent or in blank and, in each case, held by the Collateral Agent, or (B) if
such Certificated Security or Instrument is registered in the name of any
Securities Intermediary on the books of the issuer thereof or on the books of
any Securities Intermediary, by causing such Securities Intermediary to
continuously credit by book entry such Certificated Security or Instrument to a
Securities Account maintained by such Securities Intermediary in the name of the
Collateral Agent and confirming in writing to the Collateral Agent that it has
been so credited;

 

(ii)                                  in the case of each Uncertificated
Security, by (A) causing such Uncertificated Security to be continuously
registered on the books of the issuer thereof in the name of the Collateral
Agent or, in the case of the Pledged Stock of the Borrower, registering in
accordance with the Luxembourg Share Pledge the security interest constituted
thereby in the register of shareholders of the Borrower or (B) if such
Uncertificated Security is registered in the name of a Securities Intermediary
on the books of the issuer thereof or on the books of any securities
intermediary of a Securities Intermediary, by causing such Securities
Intermediary to continuously credit by book entry such Uncertificated Security
to a Securities Account maintained by such Securities Intermediary in the name
of the Collateral Agent and confirming in writing to the Collateral Agent that
it has been so credited; and

 

(iii)                               in the case of each Government Security
registered in the name of any Securities Intermediary on the books of the FRBNY
or on the books of any securities intermediary of such Securities Intermediary,
by causing such Securities Intermediary to continuously credit by book entry
such security to the collateral account maintained by such Securities
Intermediary in the name of the Collateral Agent and confirming in writing to
the Collateral Agent that it has been so credited.

 

13

--------------------------------------------------------------------------------


 

(b)                                 Each Grantor and the Collateral Agent hereby
represents, with respect to the Account Collateral, that it has not entered
into, and hereby agrees that it will not enter into, any currently effective
agreement (i) with any of the other parties hereto or any Securities
Intermediary specifying any jurisdiction other than the State of New York as the
“securities intermediary’s jurisdiction” within the meaning of
Section 8-110(e) of the UCC in connection with any Securities Account with any
Securities Intermediary referred to in Section 2.07(a) for purposes of 31 C.F.R.
Section 357.11(b), Section 8-110(e) of the UCC or any similar state or Federal
law, or (ii) with any other person relating to such account pursuant to which it
has agreed that any Securities Intermediary may comply with entitlement orders
made by such person.  The Collateral Agent represents that it will, by express
agreement with each Securities Intermediary, provide for each item of property
constituting Account Collateral held in and credited to the Securities Account,
including cash, to be treated as a “financial asset” within the meaning of
Section 8-102(a)(9)(iii) of the UCC for the purposes of Article 8 of the UCC.

 

(c)                                  Without limiting the foregoing, each
Grantor and the Collateral Agent agree, and the Collateral Agent shall cause
each Securities Intermediary, to take such different or additional action as may
be required in order to maintain the perfection and priority of the security
interest of the Collateral Agent in the Equity Collateral in the event of any
change in applicable law or regulation, including Articles 8 and 9 of the UCC
and regulations of the U.S. Department of the Treasury governing transfers of
interests in Government Securities.

 

Section 2.08                             Further Assurances. (a) In each case to
the extent required pursuant to the Express Perfection Requirements, each
Grantor agrees that from time to time, at the expense of such Grantor, such
Grantor shall promptly execute and deliver all further instruments and
documents, and take all further action (including under the laws of any foreign
jurisdiction), that may be necessary, or that the Collateral Agent may
reasonably request, in order to perfect and protect any pledge, assignment or
security interest granted or purported to be granted hereby or to enable the
Collateral Agent to exercise and enforce its rights and remedies hereunder with
respect to any Collateral.  Without limiting the generality of the foregoing but
subject to the qualification that the following are required only to the extent
of the Express Perfection Requirements, each Grantor shall: (i) execute and file
such financing or continuation statements, or amendments thereto, under the UCC
and such other instruments or notices, that may be necessary, or as the
Collateral Agent may reasonably request, in order to perfect and preserve the
pledge, assignment and security interest granted or purported to be granted
hereby and (ii) execute, file, record, or register such additional documents and
supplements to this Agreement, including any further assignments, security
agreements, pledges, grants and transfers, as may be required under the laws of
any foreign jurisdiction of organization or domicile of the relevant Grantor
hereunder or as the Collateral Agent may reasonably request, to create, attach,
perfect, validate, render enforceable, protect or establish the priority of the
security interest and lien of this Agreement.

 

(b)                                 Each Grantor hereby authorizes the
Collateral Agent to file one or more financing or continuation statements, and
amendments thereto, under the UCC relating to all or any part of the Collateral
without the signature of such Grantor where permitted by law. A photocopy or
other reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law.

 

14

--------------------------------------------------------------------------------


 

(c)                                  Each Grantor shall ensure that at all times
an individual shall be appointed as administrator with respect to each Owner
Subsidiary and each Intermediate Lessee for purposes of the International
Registry and shall cause each such Owner Subsidiary and each such Intermediate
Lessee to register or cause to be registered, in each case to the extent legally
practicable, with the International Registry (collectively, the “Required Cape
Town Registrations”) (i) the international interest provided for in any Cape
Town Lease to which such Owner Subsidiary or Intermediate Lessee is a lessor or
lessee; and (ii) the contract of sale with respect to any Pool Aircraft by which
title to such Pool Aircraft is conveyed by or to such Owner Subsidiary, but only
if the seller under such contract of sale is situated in a Contracting State or
if such Aircraft Object is registered in a Contracting State and if such seller
agrees to such registration.

 

(d)                                 With respect to each Grantor holding an
Equity Interest in a Pledged Equity Party incorporated under the laws of
Ireland, such Grantor shall cause each Security Document executed by it and an
Additional Charge Over Shares or, in each case, its relevant particulars to be
filed in the Irish Companies Registration Office and, where applicable, the
Irish Revenue Commissioners within 21 days of execution thereof.

 

Section 2.09                             Place of Perfection; Records. Each
Grantor shall keep its chief place of business and chief executive office at the
location therefor specified in Schedule IV and shall keep its records concerning
the Collateral at such location or at ILFC’s chief executive office or, upon 30
days’ prior written notice to the Collateral Agent, at such other locations in a
jurisdiction where all actions required by Section 2.03(e) shall have been taken
with respect to the Collateral.  Subject to applicable confidentiality
restrictions, each Grantor shall hold and preserve such records and, if an
Enforcement Event shall have occurred and be continuing, shall permit
representatives of the Collateral Agent upon reasonable prior notice at any time
during normal business hours reasonably to inspect and make abstracts from such
records, all at the sole cost and expense of such Grantor.

 

Section 2.10                             Voting Rights; Dividends; Etc. (a) So
long as no Enforcement Event shall have occurred and be continuing:

 

(i)                                     Each Grantor shall be entitled to
exercise any and all voting and other consensual rights pertaining to all or any
part of the Equity Collateral pledged by such Grantor for any purpose not
inconsistent with the terms of this Agreement, the charter documents of such
Grantor, or the Loan Documents; provided that such Grantor shall not exercise or
shall refrain from exercising any such right if such action would constitute a
breach of its obligations under the Loan Documents; and

 

(ii)                                  The Collateral Agent shall execute and
deliver (or cause to be executed and delivered) to such Grantor all such proxies
and other instruments as such Grantor may reasonably request in writing and
provide for the purpose of enabling such Grantor to exercise the voting and
other rights that it is entitled to exercise pursuant to Section 2.10(a)(i).

 

(b)                                 After an Enforcement Event shall have
occurred and be continuing, any and all distributions, dividends and interest
paid in respect of the Equity Collateral pledged by

 

15

--------------------------------------------------------------------------------


 

such Grantor, including any and all (i) distributions, dividends and interest
paid or payable other than in cash in respect of, and instruments and other
property received, receivable or otherwise distributed in respect of, or in
exchange for, such Security Collateral, Membership Interest Collateral or
Beneficial Interest Collateral; (ii) distributions, dividends and other
distributions paid or payable in cash in respect of such Security Collateral,
Membership Interest Collateral or Beneficial Interest Collateral in connection
with a partial or total liquidation or dissolution or in connection with a
reduction of capital, capital surplus or paid-in surplus; and (iii) cash paid,
payable or otherwise distributed in respect of principal of, or in redemption
of, or in exchange for, such Security Collateral, Membership Interest Collateral
or Beneficial Interest Collateral shall be forthwith delivered to the Collateral
Agent and, if received by such Grantor, shall be received in trust for the
benefit of the Collateral Agent, be segregated from the other property or funds
of such Grantor and be forthwith delivered to the Collateral Agent in the same
form as so received (with any necessary endorsement).

 

(c)                                  During the continuance of an Enforcement
Event, all rights of each Grantor to exercise or refrain from exercising the
voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 2.10(a)(i) and 2.10(a)(ii) shall cease, and all
such rights shall thereupon become vested in the Collateral Agent, which shall
thereupon have the sole right to exercise or refrain from exercising such voting
and other consensual rights.

 

Section 2.11                             Transfers and Other Liens; Additional
Shares or Interests. (a) No Grantor shall (i) sell, assign (by operation of law
or otherwise) or otherwise dispose of, or grant any option with respect to, any
of the Collateral or (ii) create or suffer to exist any Lien upon or with
respect to any of the Collateral, in the case of clause (i) or (ii) other than a
Permitted Lien or as otherwise provided for or permitted in any Loan Document.

 

(b)                                 Except as otherwise provided pursuant to the
Loan Documents, the Grantors (other than Grandparent Holdco) shall not issue,
deliver or sell any shares, interests, participations or other equivalents
except those pledged hereunder and except to the extent of the Local
Requirements Exception.  Any beneficial interests, membership interests or
capital stock or other securities or interests issued in respect of or in
substitution for the Pledged Stock, the Pledged Membership Interests or the
Pledged Beneficial Interest shall be issued or delivered (with any necessary
endorsement) to the Collateral Agent in accordance with Section 2.07.

 

Section 2.12                             Collateral Agent Appointed
Attorney-in-Fact.  Each Grantor hereby irrevocably appoints, as security for the
Secured Obligations, the Collateral Agent as such Grantor’s attorney-in-fact,
with full authority in the place and stead of such Grantor and in the name of
such Grantor or otherwise, from time to time in the Collateral Agent’s
discretion during the occurrence and continuance of an Enforcement Event, to
take any action and to execute any instrument that the Collateral Agent may deem
necessary or advisable to accomplish the purposes of this Agreement, including:

 

(a)                                 to ask for, demand, collect, sue for,
recover, compromise, receive and give acquittance and receipts for moneys due
and to become due under or in respect of any of the Collateral;

 

16

--------------------------------------------------------------------------------

 

(b)                                 to receive, indorse and collect any drafts
or other instruments and documents in connection included in the Collateral;

 

(c)                                  to file any claims or take any action or
institute any proceedings that the Collateral Agent may deem necessary for the
collection of any of the Collateral or otherwise to enforce the rights of the
Collateral Agent with respect to any of the Collateral; and

 

(d)                                 to execute and file any financing or
continuation statements, or amendments thereto, and such other instruments or
notices, as may be necessary, in order to perfect (except in the case of the
Beneficial Interest Collateral provided pursuant to Section 2.01(c)) and
preserve the pledge, assignment and security interest granted hereby; provided,
that the Collateral Agent’s exercise of any such power in this clause (d) shall
be subject to the Express Perfection Requirements.

 

Section 2.13                             Collateral Agent May Perform. If any
Grantor fails to perform any agreement contained in this Agreement, the
Collateral Agent may (but shall not be obligated to) after such prior notice as
may be reasonable under the circumstances, itself perform, or cause performance
of, such agreement, and the expenses of the Collateral Agent incurred in
connection with doing so shall be payable by the Grantors.

 

Section 2.14                             Covenant to Pay. Each Grantor covenants
with the Collateral Agent (for the benefit of the Secured Parties) that it will
pay or discharge any monies and liabilities whatsoever that are now, or at any
time hereafter may be, due, owing or payable by such Grantor in any currency,
actually or contingently, solely and/or jointly, and/or severally with another
or others, as principal or surety on any account whatsoever pursuant to the Loan
Documents in accordance with their terms. Each Grantor agrees that (except as
provided in Article 7 of the Credit Agreement) no payment or distribution by
such Grantor pursuant to the preceding sentence shall entitle such Grantor to
exercise any rights of subrogation in respect thereof until the related Secured
Obligations shall have been paid in full.

 

Section 2.15                             Delivery of Collateral Supplements;
Delivery of Grantor Supplements. (a) Upon the acquisition by any Grantor of any
Security Collateral, Membership Interest Collateral or Beneficial Interest
Collateral, such Grantor shall concurrently execute and deliver to the
Collateral Agent a Collateral Supplement duly completed with respect to such
Collateral and shall take such steps with respect to the perfection of such
Collateral as are called for by this Agreement for Collateral of the same type;
provided that the foregoing shall not be construed to provide for any action
with respect to perfection not required by the Express Perfection Requirements;
and provided further that the failure of any Grantor to deliver any Collateral
Supplement as to any such Collateral shall not impair the lien of this Agreement
as to such Collateral.  Upon the acquisition by any Owner Subsidiary of an
Aircraft Object (other than an aircraft engine) not previously described in
Schedule I hereto as supplemented by Annex I to each Grantor Supplement and
Collateral Supplement, the Grantor that directly Owns the Equity Interest in
such Owner Subsidiary shall provide an updated Collateral Supplement describing
such Aircraft Object.

 

(b)                                 Each Grantor shall, prior to or
simultaneously with such Person Owning the Equity Interests in any Subsidiary
(other than a Non-Collateral Subsidiary), cause any

 

17

--------------------------------------------------------------------------------


 

Subsidiary Obligor that was not a signatory hereto on the date of this Agreement
to enter into a Grantor Supplement and become a Grantor hereunder.

 

Section 2.16                             Insurance. The Grantors shall cause to
be maintained, or procure that the relevant Lessee maintains, hull and third
party liability insurance policies in respect of each Pool Aircraft in
accordance with the terms of Schedule V hereto.

 

Section 2.17                             Covenant Regarding Control. No Grantor
shall cause nor permit any Person other than the Collateral Agent to have
“control” (as defined in Section 8-106 of the UCC) of the Collateral Account
pursuant to the terms of the Credit Agreement and the Account Control Agreement.

 

Section 2.18                             Covenant Regarding Account Collateral.
Borrower shall enter into the Account Control Agreement as of the date hereof.
The Collateral Agent agrees for purposes of paragraph 7 of the Account Control
Agreement that it will confirm in writing to the Securities Intermediary its
agreement to any investments selected by the Borrower which are Permitted
Investments.

 

Section 2.19                             As to Irish Law. Notwithstanding
anything to the contrary contained in this Agreement and in addition to and
without prejudice to any other rights or power of the Collateral Agent under
this Agreement or under general law in any relevant jurisdiction, at any time
that the Collateral shall become enforceable as provided in Section 3.01, the
Collateral Agent shall be entitled to appoint a receiver under this Agreement or
under the Land and Conveyancing Law Reform Act 2009 (as amended and as the same
may be amended, modified or replaced from time to time, the “2009 Act”) without
the need for the occurrence of any of the events specified in (a) to (c) of
section 108(1) (Appointment of Receiver) of the 2009 Act, such receiver shall
have all such powers, rights and authority conferred under the 2009 Act, this
Agreement and otherwise under the laws of Ireland without any limitation or
restriction imposed by the 2009 Act or otherwise under the laws of Ireland which
may be excluded or removed. The statutory power of sale conferred by section 100
(Power of sale) of the 2009 Act shall apply to the Collateral free from
restrictions contained in section 100(1), (2), (3) and (4) and without the
requirement to serve notice (as provided for in section 100(1)) and section 108
(7) (Remuneration of a receiver) of the 2009 Act shall not apply to the
Collateral or to any receiver appointed under this Agreement.

 

Section 2.20                             Additional Charges Over Shares. Each
Grantor undertakes with the Collateral Agent to enter into an Additional Charge
Over Shares in respect of the Equity Interests held by it of any Subsidiary of a
Grantor which is incorporated under the laws of Ireland and in respect of any
other Subsidiary of a Grantor, in each case to the extent such Additional Charge
Over Shares is necessary to perfect or protect the Collateral Agent’s interests
in such Equity Interests under applicable Law and to the extent required under
the Express Perfection Requirements.

 

18

--------------------------------------------------------------------------------


 

ARTICLE III
REMEDIES

 

Section 3.01                             Remedies. Notwithstanding anything
herein or in any other Loan Document to the contrary, if any Enforcement Event
shall have occurred and be continuing, and in each case subject to the quiet
enjoyment rights of the applicable Lessee of any Pool Aircraft:

 

(a)                                 The Collateral Agent may exercise in respect
of the Collateral, in addition to other rights and remedies provided for herein
(including, for the avoidance of doubt, the rights and remedies of the
Collateral Agent provided for in Section 2.10(c)), all of the rights and
remedies of a secured party upon default under the UCC (whether or not the UCC
applies to the affected Collateral) and all of the rights and remedies under
applicable law and also may (i) require any Grantor to, and such Grantor hereby
agrees that it shall at its expense and upon written request of the Collateral
Agent forthwith, assemble all or any part of the Collateral as directed by the
Collateral Agent and make it available to the Collateral Agent at a place to be
designated by the Collateral Agent that is reasonably convenient to both parties
and (ii) without notice except as specified below, sell or cause the sale of the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of the Collateral Agent’s offices or elsewhere, for cash, on credit or
for future delivery, and upon such other terms as the Collateral Agent may deem
commercially reasonable. Each Grantor agrees that, to the extent notice of sale
shall be required by law, at least ten days’ prior notice to such Grantor of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification. The Collateral Agent shall not
be obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.

 

(b)                                 All cash proceeds received by the Collateral
Agent in respect of any sale of, collection from, or other realization upon all
or any part of the Collateral shall be applied in accordance with Section 3.02.
Any sale or sales conducted in accordance with the terms of this Section 3.01
shall be deemed conclusive and binding on each Grantor and the Secured Parties.

 

Section 3.02                             Priority of Payments. The Collateral
Agent hereby agrees that all cash proceeds received by the Collateral Agent in
respect of any Collateral pursuant to Section 3.01 hereof and any payments by
any Grantor to the Collateral Agent following an Enforcement Event shall be paid
by the Collateral Agent in the order of priority set forth below:

 

(a)                                 first, to the Collateral Agent for the
benefit of the Secured Parties, until payment in full in cash of the Secured
Obligations then outstanding; and

 

(b)                                 second, all remaining amounts to the
relevant Grantors or whomsoever may be lawfully entitled to receive such amounts
as directed by a court of competent jurisdiction.

 

ARTICLE IV
SECURITY INTEREST ABSOLUTE

 

Section 4.01                             Security Interest Absolute. A separate
action or actions may be brought and prosecuted against each Grantor to enforce
this Agreement, irrespective of whether any action is brought against any other
Grantor or whether any other Grantor is joined in any such action or actions.
Except as otherwise provided in the Loan Documents, all rights of the Collateral
Agent and the security interests and Liens granted under, and all obligations of
each

 

19

--------------------------------------------------------------------------------


 

Grantor under, until the Secured Obligations then outstanding are paid in full,
this Agreement and each other Loan Document shall be absolute and unconditional,
irrespective of:

 

(a)                                 any lack of validity or enforceability of
any Loan Document, Assigned Document or any other agreement or instrument
relating thereto;

 

(b)                                 any change in the time, manner or place of
payment of, the security for, or in any other term of, all or any of the Secured
Obligations, or any other amendment or waiver of or any consent to any departure
from any Loan Document or any other agreement or instrument relating thereto;

 

(c)                                  any taking, exchange, release or
non-perfection of the Collateral or any other collateral or taking, release or
amendment or waiver of or consent to departure from any guaranty, for all or any
of the Secured Obligations;

 

(d)                                 any manner of application of Collateral, or
proceeds thereof, to all or any of the Secured Obligations, or any manner of
sale or other disposition of any Collateral for all or any of the Secured
Obligations or any other assets of the Grantors;

 

(e)                                  any change, restructuring or termination of
the corporate structure or existence of any Grantor; or

 

(f)                                   any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Grantor or a
third-party grantor of a security interest or a Person deemed to be a surety.

 

ARTICLE V
THE COLLATERAL AGENT

 

The Collateral Agent and the Secured Parties agree among themselves as follows:

 

Section 5.01                             Authorization and Action. (a) Each
Secured Party by its acceptance of the benefits of this Agreement hereby
appoints and authorizes Deutsche Bank as the initial Collateral Agent to take
such action as trustee on behalf of the Secured Parties and to exercise such
powers and discretion under this Agreement and the other Loan Documents as are
specifically delegated to the Collateral Agent by the terms of this Agreement
and of the Loan Documents, and no implied duties and covenants shall be deemed
to arise against the Collateral Agent.

 

(b)                                 The Collateral Agent accepts such
appointment and agrees to perform the same but only upon the terms of this
Agreement (including any quiet enjoyment covenants given to the Lessees) and
agrees to receive and disburse all moneys received by it in accordance with the
terms of this Agreement.  The Collateral Agent in its individual capacity shall
not be answerable or accountable under any circumstances, except for its own
willful misconduct or gross negligence (or simple negligence in the handling of
funds or breach of any of its representations or warranties set forth in this
Agreement) and the Collateral Agent shall not be liable for any action or
inaction of any Grantor or any other parties to any of the Loan Documents.

 

20

--------------------------------------------------------------------------------


 

Section 5.02                             Absence of Duties. The powers conferred
on the Collateral Agent under this Agreement with respect to the Collateral are
solely to protect its interests in this Agreement and shall not impose any duty
upon it, except as explicitly set forth herein, to exercise any such powers. 
Except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by it under this Agreement, the
Collateral Agent shall not have any duty as to any Collateral, as to
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Collateral, whether or not
any Secured Party has or is deemed to have knowledge of such matters, or as to
the taking of any necessary steps to preserve or perfect rights against any
parties or any other rights pertaining to any Collateral.  The Collateral Agent
shall not have any duty to ascertain or inquire as to the performance or
observance of any covenants, conditions or agreements on the part of any Grantor
or Lessee.

 

Section 5.03                             Representations or Warranties. The
Collateral Agent shall not make nor shall it be deemed to have made any
representations or warranties as to the validity, legality or enforceability of
this Agreement, any other Loan Document or any other document or instrument or
as to the correctness of any statement contained in any thereof, or as to the
validity or sufficiency of any of the pledge and security interests granted
hereby, except that the Collateral Agent in its individual capacity hereby
represents and warrants (a) that each such specified document to which it is a
party has been or will be duly executed and delivered by one of its officers who
is and will at such time be duly authorized to execute and deliver such document
on its behalf, and (b) this Agreement is or will be the legal, valid and binding
obligation of the Collateral Agent in its individual capacity, enforceable
against the Collateral Agent in its individual capacity in accordance with its
terms, subject to the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally.

 

Section 5.04                             Reliance; Agents; Advice of Counsel. 
(a)  The Collateral Agent shall not incur any liability to anyone as a result of
acting upon any signature, instrument, notice, resolution, request, consent,
order, certificate, report, opinion, bond or other document or paper believed by
it to be genuine and believed by it to be signed by the proper party or parties.
The Collateral Agent may accept a copy of a resolution of the board or other
governing body of any party to this Agreement or any Loan Document, certified by
the Secretary or an Assistant Secretary thereof or other duly authorized Person
of such party as duly adopted and in full force and effect, as conclusive
evidence that such resolution has been duly adopted by said board or other
governing body and that the same is in full force and effect. As to any fact or
matter the manner of ascertainment of which is not specifically described in
this Agreement, the Collateral Agent shall be entitled to receive and may for
all purposes hereof conclusively rely, and shall be fully protected in acting or
refraining from acting, on a certificate, signed by an officer of any duly
authorized Person, as to such fact or matter, and such certificate shall
constitute full protection to the Collateral Agent for any action taken or
omitted to be taken by them in good faith in reliance thereon. The Collateral
Agent shall assume, and shall be fully protected in assuming, that each other
party to this Agreement is authorized by its constitutional documents to enter
into this Agreement and to take all action permitted to be taken by it pursuant
to the provisions of this Agreement, and shall not inquire into the
authorization of such party with respect thereto.

 

21

--------------------------------------------------------------------------------


 

(b)                                 The Collateral Agent may execute any of its
powers hereunder or perform any duties under this Agreement either directly or
by or through agents, including financial advisors, or attorneys or a custodian
or nominee, provided, however, that the appointment of any agent shall not
relieve the Collateral Agent of its responsibilities or liabilities hereunder.

 

(c)                                  The Collateral Agent may consult with
counsel and any opinion of counsel or any advice of such counsel shall be full
and complete authorization and protection in respect of any action taken or
suffered or omitted by it under this Agreement in good faith and in accordance
with such advice or opinion of counsel.

 

(d)                                 The Collateral Agent shall be under no
obligation to exercise any of the rights or powers vested in it by this
Agreement, or to institute, conduct or defend any litigation under this
Agreement or in relation hereto, at the request, order or direction of any of
the Secured Parties, pursuant to the provisions of this Agreement, unless such
Secured Party shall have offered to the Collateral Agent reasonable security or
indemnity reasonably satisfactory to it against the costs, expenses and
liabilities which may be incurred therein or thereby.

 

(e)                                  The Collateral Agent shall not be required
to expend or risk its own funds or otherwise incur any financial liability in
the performance of any of its duties hereunder, or in the exercise of any of its
rights or powers, if there is reasonable ground for believing that the repayment
of such funds or indemnity reasonably satisfactory to it against such risk or
liability is not reasonably assured to it, and none of the provisions contained
in this Agreement shall in any event require the Collateral Agent to perform, or
be responsible or liable for the manner of performance of, any obligations of
any Grantor under any of the Loan Documents.

 

(f)                                   If the Collateral Agent incurs expenses or
renders services in connection with an exercise of remedies specified in Section
3.01, such expenses (including the fees and expenses of its counsel) and the
compensation for such services are intended to constitute expenses of
administration under any bankruptcy law or law relating to creditors’ rights
generally.

 

(g)                                  The Collateral Agent shall not be charged
with knowledge of an Event of Default unless the Collateral Agent obtains actual
knowledge of such event or the Collateral Agent receives written notice of such
event from any of the Secured Parties.

 

(h)                                 The Collateral Agent shall not have any duty
to monitor the performance of any Grantor or any other party to the Loan
Documents, nor shall the Collateral Agent have any liability in connection with
the malfeasance or nonfeasance by such parties. The Collateral Agent shall not
have any liability in connection with compliance by any Grantor or any Lessee
under a Lease with statutory or regulatory requirements related to the
Collateral, any Pool Aircraft or any Lease. The Collateral Agent shall not make
or be deemed to have made any representations or warranties with respect to the
Collateral, any Pool Aircraft or any Lease or the validity or sufficiency of any
assignment or other disposition of the Collateral, any Pool Aircraft or any
Lease.

 

Section 5.05                             No Individual Liability. The Collateral
Agent shall not have any individual liability in respect of all or any part of
the Secured Obligations, and all shall look,

 

22

--------------------------------------------------------------------------------


 

subject to the lien and priorities of payment provided herein and in the Loan
Documents, only to the property of the Grantors (to the extent provided in the
Loan Documents) for payment or satisfaction of the Secured Obligations pursuant
to this Agreement and the other Loan Documents.

 

ARTICLE VI
SUCCESSOR COLLATERAL AGENT

 

Section 6.01                     Resignation and Removal of the Collateral
Agent. The Collateral Agent may resign at any time without cause by giving at
least 30 days’ prior written notice to the Borrower and the Lenders.  The
Required Lenders may at any time remove the Collateral Agent without cause by an
instrument in writing delivered to the Borrower, the Lenders and the Collateral
Agent. No resignation by or removal of the Collateral Agent pursuant to this
Section 6.01 shall become effective prior to the date of appointment by the
Required Lenders of a successor Collateral Agent and the acceptance of such
appointment by such successor Collateral Agent.

 

Section 6.02                             Appointment of Successor. (a) In the
case of the resignation or removal of the Collateral Agent, the Required Lenders
shall promptly appoint a successor Collateral Agent.  So long as no Event of
Default shall have occurred and be continuing, any such successor Collateral
Agent shall as a condition to its appointment be reasonably acceptable to the
Borrower. If a successor Collateral Agent shall not have been appointed and
accepted its appointment hereunder within 60 days after the Collateral Agent
gives notice of resignation, the retiring Collateral Agent, the Administrative
Agent or the Required Lenders may petition any court of competent jurisdiction
for the appointment of a successor Collateral Agent. Any successor Collateral
Agent so appointed by such court shall immediately and without further act be
superseded by any successor Collateral Agent appointed as provided in the first
sentence of this paragraph within one year from the date of the appointment by
such court.

 

(b)                                 Any successor Collateral Agent shall execute
and deliver to the relevant Secured Parties an instrument accepting such
appointment. Upon the acceptance of any appointment as Collateral Agent
hereunder, a successor Collateral Agent, upon the execution and filing or
recording of such financing statements, or amendments thereto, and such
amendments or supplements to this Agreement, and, subject to the Express
Perfection Requirements, such other instruments or notices, as may be necessary,
or as the Administrative Agent may request in order to continue the perfection
(if any) of the Liens granted or purported to be granted hereby, shall succeed
to and become vested with all the rights, powers, discretion, privileges and
duties of the retiring Collateral Agent, and the retiring Collateral Agent shall
be discharged from its duties and obligations under this Agreement and the other
Loan Documents.  The retiring Collateral Agent shall take all steps necessary to
transfer all Collateral in its possession and all its control over the
Collateral to the successor Collateral Agent. All actions under this paragraph
(b) shall be at the expense of the Borrower; provided that if a successor
Collateral Agent has been appointed as a result of the circumstances described
in Section 6.02(d), any actions under this paragraph (b) as relating to such
appointment shall be at the expense of the successor Collateral Agent.

 

(c)                                  The Collateral Agent shall be an Eligible
Institution, if there be such an institution willing, able and legally qualified
to perform the duties of the Collateral Agent

 

23

--------------------------------------------------------------------------------


 

hereunder and, unless such institution is an Affiliate of a Secured Party or an
Event of Default has occurred and is continuing, reasonably acceptable to the
Borrower.

 

(d)                                 Any corporation or other entity into which
the Collateral Agent may be merged or converted or with which it may be
consolidated, or any corporation or other entity resulting from any merger,
conversion or consolidation to which the Collateral Agent shall be a party, or
any corporation or other entity to which substantially all the business of the
Collateral Agent may be transferred, shall be the Collateral Agent under this
Agreement without further act.

 

ARTICLE VII
INDEMNITY AND EXPENSES

 

Section 7.01                             Indemnity.  (a)  Each of the Grantors
shall indemnify, defend and hold harmless the Collateral Agent (and its
officers, directors, employees, representatives and agents) from and against,
any loss, liability or expense (including reasonable legal fees and expenses)
incurred by it without negligence or bad faith on its part in connection with
the acceptance or administration of this Agreement and its duties hereunder,
including the costs and expenses of defending itself against any claim or
liability and of complying with any process served upon it or any of its
officers in connection with the exercise or performance of any of its powers or
duties hereunder.  The Collateral Agent (i) must provide reasonably prompt
notice to the applicable Grantor of any claim for which indemnification is
sought, provided that the failure to provide notice shall only limit the
indemnification provided hereby to the extent of any incremental expense or
actual prejudice as a result of such failure; and (ii) must not make any
admissions of liability or incur any significant expenses after receiving actual
notice of the claim or agree to any settlement without the written consent of
the applicable Grantor, which consent shall not be unreasonably withheld. No
Grantor shall be required to reimburse any expense or indemnity against any loss
or liability incurred by the Collateral Agent through negligence or bad faith.

 

Each Grantor, as applicable, may, in its sole discretion, and at its expense,
control the defense of the claim including, without limitation, designating
counsel for the Collateral Agent and controlling all negotiations, litigation,
arbitration, settlements, compromises and appeals of any claim; provided that
(i) the applicable Grantor may not agree to any settlement involving any
indemnified person that contains any element other than the payment of money and
complete indemnification of the indemnified person without the prior written
consent of the affected indemnified person, (ii) the applicable Grantor shall
engage and pay the expenses of separate counsel for the indemnified person to
the extent that the interests of the Collateral Agent are in conflict with those
of such Grantor and (iii) the indemnified person shall have the right to approve
the counsel designated by such Grantor which consent shall not be unreasonably
withheld.

 

(b)                                 Each Grantor shall within ten (10) Business
Days after demand pay to the Collateral Agent the amount of any and all
reasonable expenses, including the reasonable fees and expenses of its counsel
and of any experts and agents, that the Collateral Agent may incur in connection
with (i) the administration of this Agreement (in accordance with fee
arrangements agreed between the Collateral Agent and ILFC), (ii) the custody,
preservation, use or operation of, or the sale of, collection from or other
realization upon, any of the Collateral, (iii) the exercise or enforcement of
any of the rights of the Collateral Agent or any other Secured Party against

 

24

--------------------------------------------------------------------------------


 

such Grantor hereunder or (iv) the failure by any Grantor to perform or observe
any of the provisions hereof.

 

Section 7.02                             Secured Parties’ Indemnity. (a) The
Collateral Agent shall be entitled to be indemnified (subject to the limitations
and requirements described in Section 7.01 mutatis mutandis) by the Lenders to
the sole satisfaction of the Collateral Agent before proceeding to exercise any
right or power under this Agreement at the request or direction of the
Administrative Agent, provided that such indemnity by the Lenders shall not be
required to the extent the Collateral Agent is indemnified with respect to such
exercise by the Grantors and no Default or Event of Default has occurred and is
continuing.

 

(b)                                 In order to recover under clause (a) above,
the Collateral Agent: (i) must provide reasonably prompt notice to the
Administrative Agent of any claim for which indemnification is sought, provided
that the failure to provide notice shall only limit the indemnification provided
hereby to the extent of any incremental expense or actual prejudice as a result
of such failure; and (ii) must not make any admissions of liability or incur any
significant expenses after receiving actual notice of the claim or agree to any
settlement without the written consent of the Administrative Agent which consent
shall not be unreasonably withheld.

 

(c)                                  The Administrative Agent may, in its sole
discretion, and at its expense, control the defense of the claim including,
without limitation, designating counsel for the Collateral Agent and controlling
all negotiations, litigation, arbitration, settlements, compromises and appeals
of any claim; provided that (i) the Administrative Agent may not agree to any
settlement involving any indemnified person that contains any element other than
the payment of money and complete indemnification of the indemnified person
without the prior written consent of the affected indemnified person, (ii) the
Administrative Agent shall engage and pay the expenses of separate counsel for
the indemnified person to the extent that the interests of the Collateral Agent
are in conflict with those of the Administrative Agent and (iii) the indemnified
person shall have the right to approve the counsel designated by the
Administrative Agent which consent shall not be unreasonably withheld.

 

(d)                                 The provisions of Section 7.01 and this
Section 7.02 shall survive the termination of this Agreement or the earlier
resignation or removal of the Collateral Agent.

 

Section 7.03                             No Compensation from Secured Parties.
The Collateral Agent agrees that it shall have no right against the Secured
Parties for any fee as compensation for its services in such capacity.

 

Section 7.04                             Collateral Agent Fees.  In
consideration of the Collateral Agent’s performance of the services provided for
under this Agreement, the Grantors shall pay to the Collateral Agent the
quarterly fee set forth in the Fee Letter and shall reimburse the Collateral
Agent for expenses incurred including those associated with the International
Registry.

 

ARTICLE VIII
MISCELLANEOUS

 

Section 8.01                             Amendments; Waivers; Etc. (a) No
amendment or waiver of any provision of this Agreement, and no consent to any
departure by any party from the provisions of this Agreement, shall in any event
be effective unless the same shall be in writing and signed by

 

25

--------------------------------------------------------------------------------


 

the Collateral Agent and each party hereto. No failure on the part of the
Collateral Agent to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right.  The Collateral Agent may, but shall have no obligation to,
execute and deliver any amendment or modification which would affect its duties,
powers, rights, immunities or indemnities hereunder.

 

(b)                                 Upon the execution and delivery by any
Person of a Grantor Supplement, (i) such Person shall be referred to as an
“Additional Grantor” and shall be and become a Grantor hereunder, and each
reference in this Agreement to “Grantor” shall also mean and be a reference to
such Additional Grantor, (ii) Annexes I, II, III and IV attached to each Grantor
Supplement shall be incorporated into, become a part of and supplement Schedules
I, II, III and IV, respectively, and the Collateral Agent may attach such
Annexes as supplements to such Schedules; and each reference to such Schedules
shall be a reference to such Schedules as so supplemented and (iii) such
Additional Grantor shall be a Grantor for all purposes under this Agreement and
shall be bound by the obligations of the Grantors hereunder.

 

(c)                                  Upon the execution and delivery by a
Grantor of a Collateral Supplement, Annexes I and II to such Collateral
Supplement shall be incorporated into, become a part of and supplement Schedules
I and II, respectively, and the Collateral Agent may attach such Annexes as
supplements to such Schedules; and each reference to such Schedules shall be a
reference to such Schedules as so supplemented.

 

Section 8.02                             Addresses for Notices; Delivery of
Documents. (a) Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopier or electronic mail as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

For each Grantor:

 

International Lease Finance Corporation
10250 Constellation Blvd.
Suite 3400
Los Angeles, CA 90067
Attention: Treasurer with a copy to the General Counsel
Facsimile:  (310) 788-1990
Telephone: (310) 788-1999
Electronic mail: legalnotices@ilfc.com

 

For the Collateral Agent:

 

Deutsche Bank AG New York Branch
60 Wall Street
New York, NY 10005
Facsimile: (732) 380-3355

Electronic mail: Agency.Transactions@db.com

 

Term Loan Security Agreement 2014-1

 

26

--------------------------------------------------------------------------------

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party complying as to delivery with the terms
of this Section 8.02. Notices and other communications sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices and other communications sent by
telecopier or electronic mail shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next business day
for the recipient).

 

(b)                                 All documents required to be delivered to
the Collateral Agent shall be delivered in accordance with the provisions of
Section 5.09(c) of the Credit Agreement.

 

Section 8.03                             Remedies.  The remedies herein provided
are cumulative and not exclusive of any remedies provided by law.

 

Section 8.04                             Severability. If any provision of this
Agreement shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired.

 

Section 8.05                             Continuing Security Interest. Subject
to Section 8.06, this Agreement shall create a continuing security interest in
the Collateral and shall (a) remain in full force and effect until the earlier
of the payment in full in cash of the Secured Obligations then outstanding to
the Secured Parties, (b) be binding upon each Grantor, its successors and
assigns and (c) inure, together with the rights and remedies of the Collateral
Agent hereunder, to the benefit of the Secured Parties and their respective
successors, permitted transferees and permitted assigns.

 

Section 8.06                     Release and Termination. (a) Upon any sale,
transfer or other disposition or removal from the Designated Pool of any Pool
Aircraft (or Owner Subsidiary or Intermediate Lessee) or other item of
Collateral in accordance with the terms of the Loan Documents, including the
Pledged Equity Interest in each Owner Subsidiary or Intermediate Lessee that
owns or leases such Pool Aircraft, or if applicable, Irish Subsidiary Holdco or
CA Subsidiary Holdco (in each case, upon a removal of such Transaction Party in
accordance with Sections 2.10 or 5.04 of the Credit Agreement), such Collateral
will be deemed released from the Lien hereof (and related guarantees will be
deemed released in accordance with Section 7.11 of the Credit Agreement), and
the Collateral Agent will, at the relevant Grantor’s expense, execute and
deliver to the Grantor of such item of Collateral such documents as such Grantor
shall reasonably request and provide to the Collateral Agent to evidence the
release of such item of Collateral from the assignment and security interest
granted hereby and to evidence the release of any related guaranty, and to the
extent that (A) the Collateral Agent’s consent is required for any
deregistration of the interests in such released Collateral from the
International Registry or any other registry or (B) the Collateral Agent is
required to initiate any such deregistration, the Collateral Agent shall ensure
that such consent or such initiation of such deregistration is effected.

 

Any amounts released from the Collateral Account by the Collateral Agent in

 

27

--------------------------------------------------------------------------------


 

accordance with the terms of the Loan Documents shall be deemed released from
the Lien hereof.

 

(b)                                 Upon the payment in full in cash of the
Secured Obligations then outstanding, the pledge, assignment and security
interest granted by Section 2.01 hereof shall terminate, the Collateral Agent
shall cease to be a party to this agreement, and all provisions of this
Agreement (except for this Section 8.06(b)) relating to the Secured Obligations,
the Secured Parties or the Collateral Agent shall cease to be of any effect
insofar as they relate to the Secured Obligations, the Secured Parties or the
Collateral Agent. Upon any such termination, the Collateral Agent will, at the
relevant Grantor’s expense, execute and deliver to each relevant Grantor such
documents as such Grantor shall prepare and reasonably request to evidence such
termination.

 

(c)                                  If, prior to the termination of this
Agreement, the Collateral Agent ceases to be the Collateral Agent in accordance
with the definition of “Collateral Agent” in Section 1.01, all certificates,
instruments or other documents being held by the Collateral Agent at such time
shall, within five (5) Business Days from the date on which it ceases to be the
Collateral Agent, be delivered to the successor Collateral Agent.

 

Section 8.07                             Currency Conversion. If any amount is
received or recovered by the Collateral Agent in a currency (the “Received
Currency”) other than the currency in which such amount was expressed to be
payable (the “Agreed Currency”), then the amount in the Received Currency
actually received or recovered by the Collateral Agent, to the extent permitted
by law, shall only constitute a discharge of the relevant Grantor to the extent
of the amount of the Agreed Currency which the Collateral Agent was or would
have been able in accordance with its or his normal procedures to purchase on
the date of actual receipt or recovery (or, if that is not practicable, on the
next date on which it is so practicable), and, if the amount of the Agreed
Currency which the Collateral Agent is or would have been so able to purchase is
less than the amount of the Agreed Currency which was originally payable by the
relevant Grantor, such Grantor shall pay to the Collateral Agent for the benefit
of the Secured Parties such amount as it shall determine to be necessary to
indemnify the Collateral Agent and the Secured Parties against any loss
sustained by it as a result (including the cost of making any such purchase and
any premiums, commissions or other charges paid or incurred in connection
therewith) and so that, to the extent permitted by law, (i) such indemnity shall
constitute a separate and independent obligation of each Grantor distinct from
its obligation to discharge the amount which was originally payable by such
Grantor and (ii) shall give rise to a separate and independent cause of action
and apply irrespective of any indulgence granted by the Collateral Agent and
continue in full force and effect notwithstanding any judgment, order, claim or
proof for a liquidated amount in respect of the amount originally payable by any
Grantor or any judgment or order and no proof or evidence of any actual loss
shall be required.

 

Section 8.08                             Governing Law. THIS AGREEMENT IS BEING
DELIVERED IN THE STATE OF NEW YORK AND SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

Section 8.09                             Jurisdiction; Consent to Service of
Process. (a) To the extent permitted by applicable law, each party hereto hereby
irrevocably and unconditionally submits,

 

28

--------------------------------------------------------------------------------


 

for itself and its property, to the exclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York
County, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any Secured Party may otherwise have to bring any action or
proceeding relating to this Agreement or the other Loan Documents against any
Borrower Party or its properties in the courts of any jurisdiction.

 

(b)                                 Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any New York State or federal court described above.
 Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

(c)                                  Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
8.02. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

Section 8.10                             Counterparts; Integration;
Effectiveness. This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. This Agreement (i) will become effective when the
Collateral Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto and (ii)
thereafter will be binding upon and inure to the benefit of the parties hereto
and their respective permitted successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or electronic mail
will be effective as delivery of a manually executed counterpart of this
Agreement.

 

Section 8.11                             Table of Contents, Headings, Etc.  The
Table of Contents and headings of the Articles and Sections of this Agreement
have been inserted for convenience of reference only, are not to be considered a
part hereof and shall in no way modify or restrict any of the terms and
provisions hereof.

 

Section 8.12                             Non-Invasive Provisions.  (a) 
Notwithstanding any other provision of the Loan Documents, the Collateral Agent
(for and on behalf of itself and the Secured Parties) agrees that, so long as no
Enforcement Event shall have occurred and be continuing, not to take any action
or cause to be taken any action, or permit any Person claiming by, through or on

 

29

--------------------------------------------------------------------------------


 

behalf of it to take any action or cause any action, that would interfere with
the possession, use, operation and quiet enjoyment of and other rights with
respect to any Pool Aircraft or Collateral related thereto and all rents,
revenues, profits and income therefrom, including, the right to enforce
manufacturers’ warranties, the right to apply or obtain insurance proceeds for
damage to the Pool Aircraft to the repair or replacement of the Pool Aircraft or
otherwise to the extent not required to be deposited as Account Collateral under
the Loan Documents and the right to engage in pooling, leasing and similar
actions, in each case in accordance with the terms of this Agreement or the
other applicable Loan Documents.

 

(b)                                 Notwithstanding any other provision of the
Loan Documents, the Collateral Agent agrees (for and on behalf of itself and the
Secured Parties) that, so long as no “Event of Default” (or similar term) under
a Lease (as defined in such Lease) shall have occurred and be continuing and as
otherwise provided in any Lease, not to take any action or cause to be taken any
action, or permit any person claiming by, through or on behalf of it to take any
action or cause any action, that would interfere with the possession, use,
operation and quiet enjoyment of and other rights of the Lessee with respect to
any Pool Aircraft or Collateral related thereto and all rents, revenues, profits
and income therefrom, including, the right to enforce manufacturers’ warranties,
the right to apply or obtain insurance proceeds for damage to the Pool Aircraft
to the repair of the Pool Aircraft or otherwise as provided in such Lease and
the right to engage in pooling, leasing and similar actions, in each case in
accordance with the terms of such Lease.

 

(c)                                  For the avoidance of doubt, the Collateral
Agent (for and on behalf of itself and the Secured Parties) agrees that a
Transaction Party may from time to time lease out an engine that is part of a
Pool Aircraft or lease in an engine that is not part of a Pool Aircraft as it
determines in accordance with Leasing Company Practice.

 

Section 8.13                             Limited Recourse. (a) In the event that
the direct or indirect assets of the Grantors are insufficient, after payment of
all other claims, if any, ranking in priority to the claims of the Collateral
Agent or any Secured Party hereunder, to pay in full such claims of the
Collateral Agent or such Secured Party (as the case may be), then the Collateral
Agent or the Secured Party shall have no further claim against the Grantors
(other than the Borrower) in respect of any such unpaid amounts; provided that
the foregoing limitation on recourse shall in no way limit the right of any
Secured Party to enforce the obligations of ILFC set forth in Article 7 of the
Credit Agreement.

 

(b)                                 To the extent permitted by applicable law,
no recourse under any obligation, covenant or agreement of any party contained
in this Agreement shall be had against any equityholder (not including any
Grantor as an equityholder of any Pledged Equity Party hereunder), officer or
director of the relevant party as such, by the enforcement of any assessment or
by any proceeding, by virtue of any statute or otherwise; it being expressly
agreed and understood that this Agreement is a corporate obligation of the
relevant party and no personal liability shall attach to or be incurred by the
equityholders (not including any Grantor as an equityholder of any other Grantor
hereunder), officers or directors of the relevant party as such, or any of them
under or by reason of any of the obligations, covenants or agreements of such
relevant party contained in this Agreement, or implied therefrom, and that any
and all personal liability for breaches by such party of any of such
obligations, covenants or agreements,

 

30

--------------------------------------------------------------------------------


 

either at law or at equity or by statute or constitution, of every such
equityholder (not including any Grantor as an equityholder of any Pledged Equity
Party hereunder), officer or director is hereby expressly waived by the other
parties as a condition of and consideration for the execution of this Agreement.

 

(c)                                  The guarantees, obligations, liabilities
and undertakings granted by any Pledged Equity Party organized under the laws of
France under this Agreement and the other Loan Documents shall, for each
relevant financial year, be, in any and all cases, strictly limited to 90% of
the annual net margin generated by such Pledged Equity Party or Pledged Equity
Parties in connection with back-to-back leasing activities between it and any
other Pledged Equity Party with respect to the lease of Pool Aircraft.

 

[The Remainder of this Page is Intentionally Left Blank]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by its representative or officer thereunto duly
authorized as of the date first above written.

 

 

DELOS FINANCE S.À R.L.

 

Duly represented by:

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

SIGNED and DELIVERED as a DEED

 

for and on behalf of

 

HYPERION AIRCRAFT LIMITED

 

by its duly authorized attorney

 

 

 

 

 

 

 

in the presence of

 

 

 

 

 

 

 

Name:

 

Address:

 

Occupation:

 

Signature Page — Term Loan
Security Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNED and DELIVERED as a DEED

 

for and on behalf of

 

DELOS AIRCRAFT LIMITED

 

by its duly authorized attorney

 

 

 

 

 

 

 

in the presence of

 

 

 

 

 

 

 

Name:

 

Address:

 

Occupation:

 

 

 

 

 

SIGNED and DELIVERED as a DEED

 

for and on behalf of

 

ARTEMIS (DELOS) LIMITED

 

by its duly authorized attorney

 

 

 

 

 

 

 

in the presence of

 

 

 

 

 

 

 

Name:

 

Address:

 

Occupation:

 

 

 

 

 

APOLLO AIRCRAFT INC.

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page — Term Loan
Security Agreement

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK

 

BRANCH not in its individual capacity

 

but solely as the Collateral Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page — Term Loan
Security Agreement

 

--------------------------------------------------------------------------------

 

SCHEDULE I
SECURITY AGREEMENT

 

AIRCRAFT OBJECTS

 

 

 

Airframe Manufacturer and Model

 

Airframe MSN

 

Engine Manufacturer and
Engine Model

1

 

None

 

N/A

 

N/A

 

Schedule I-1

--------------------------------------------------------------------------------


 

SCHEDULE II
SECURITY AGREEMENT

 

PLEDGED EQUITY INTERESTS

 

PLEDGED STOCK

 

Pledged Equity Party

 

Par Value

 

Certificate
No(s).

 

Number of
Shares

 

Percentage of
Outstanding
Shares

 

DELOS FINANCE S.À R.L.

 

1 Euro

 

N/A

 

12,500

 

100

%

DELOS AIRCRAFT LIMITED

 

US$1

 

2

 

10

 

100

%

APOLLO AIRCRAFT INC.

 

N/A

 

2

 

100

 

100

%

ARTEMIS (DELOS) LIMITED

 

US$1

 

2

 

2

 

100

%

 

PLEDGED BENEFICIAL INTERESTS

 

Pledged Equity Party

 

Certificate No./Date

 

Percentage of
Beneficial Interest

N/A

 

N/A

 

N/A

 

PLEDGED MEMBERSHIP INTERESTS

 

Pledged Equity Party

 

Certificate No.

 

Percentage of
Membership Interest

N/A

 

N/A

 

N/A

 

PLEDGED DEBT

 

Intercompany Lender

 

Intercompany Borrower

 

Description of Instrument of
Pledged Debt

N/A

 

N/A

 

N/A

 

Schedule II-1

--------------------------------------------------------------------------------


 

SCHEDULE III
SECURITY AGREEMENT

 

TRADE NAMES

 

1.                                      Grantor:  Hyperion Aircraft Limited
Trade Name: Hyperion Aircraft Limited

 

2.                                      Grantor: Delos Aircraft Limited
Trade Name:  Delos Aircraft Limited

 

3.                                      Grantor: Delos Finance S.à r.l.
Trade Name: Delos Finance S.à r.l.

 

4.                                      Grantor: Artemis (Delos) Limited
Trade Name:  Artemis (Delos) Limited

 

5.                                      Grantor: Apollo Aircraft Inc.
Trade Name: Apollo Aircraft Inc.

 

Schedule III-1

--------------------------------------------------------------------------------


 

SCHEDULE IV
SECURITY AGREEMENT

 

CHIEF PLACE OF BUSINESS AND CHIEF EXECUTIVE OR REGISTERED OFFICE

 

Name of Grantor

 

Chief Executive Office, Chief Place of
Business or Registered Office
and Organizational ID (if applicable)

 

 

 

Hyperion Aircraft Limited

 

30 North Wall Quay
Dublin 1, Ireland
Facsimile: 353-1-672-0270
Telephone: 353-1-819-2000
Organizational ID: 538945

 

 

 

Delos Aircraft Limited

 

30 North Wall Quay
Dublin 1, Ireland
Facsimile: 353-1-672-0270
Telephone: 353-1-819-2000
Organizational ID: 538946

 

 

 

Delos Finance S.à r.l.

 

46A, Avenue J.F. Kennedy,
L-1855 Luxembourg
Facsimile: 353-1-672-0270
Telephone: 353-1-819-2000
Organizational ID: In the process of being registered with the Luxembourg
Register of Commerce and Companies and having a share capital of EUR 12,500

 

 

 

Apollo Aircraft Inc.

 

10250 Constellation Blvd.
Suite 3400
Los Angeles, CA 90067
Facsimile:  (310) 788-1990
Telephone: (310) 788-1999
Organizational ID: C3278478

 

 

 

Artemis (Delos) Limited

 

30 North Wall Quay
Dublin 1, Ireland
Facsimile: 353-1-672-0270
Telephone: 353-1-819-2000
Organizational ID: 482230

 

Schedule IV-1

--------------------------------------------------------------------------------


 

SCHEDULE V
SECURITY AGREEMENT

 

INSURANCE

 

1.                                      Obligation to Insure

 

So long as this Agreement shall remain in effect, the Grantors will ensure that
there is effected and maintained appropriate insurances, maintained with
insurers or reinsured with reinsurers of recognized responsibility or pursuant
to governmental indemnities, in respect of each Pool Aircraft and the Collateral
Agent and the Administrative Agent and its operation including insurance for:

 

(a)                                 loss or damage to each Pool Aircraft and
each part thereof; and

 

(b)                                 any liability for injury to or death of
persons and damage to or the destruction of public or private property arising
out of or in connection with the operation, storage, maintenance or use of (in
each case to the extent available) the Pool Aircraft and of any other part
thereof not belonging to the Grantors but from time to time installed on the
airframe.

 

2.                                      Specific Insurances

 

The Grantors will maintain or will cause to be maintained the following specific
insurances with respect to each Pool Aircraft (subject to paragraph 3):

 

(a)                                 All Risks Hull Insurance - All risks hull
insurance policy on the Pool Aircraft in an amount at least equal to 110% of the
outstanding principal of the Loans allocable to such Pool Aircraft, calculated
based on the most recent appraised value (the “Required Insured Value”) on an
agreed value basis and naming the Collateral Agent (for and on behalf of itself
and the Secured Parties) as a loss payee for the Required Insured Value
(provided, however, that, if the applicable insurance program uses AVN67B or a
successor London market endorsement similar thereto, the Grantor shall procure
that the Collateral Agent is named as a “Contract Party” in respect of such hull
insurance and shall ensure that the Collateral Agent is also named as such a
“Contract Party” in respect of any new Lease entered into);

 

(b)                                 Hull War Risk Insurance - Hull war risk and
allied perils insurance, including hijacking, (excluding, however, confiscation
by government of registry or country of domicile to the extent coverage of such
risk is not generally available to the applicable Lessee in the relevant
insurance market at a commercially reasonable cost or is not customarily
obtained by operators in such jurisdiction at such time in accordance with
Leasing Company Practice) on the Pool Aircraft where the custom in the industry
is to carry war risk for aircraft operating on routes or kept in locations
similar to the Pool Aircraft in an amount not less than the Required Insured
Value on an agreed value basis and naming the Collateral Agent (for and on
behalf of itself and the Secured Parties) as a loss payee for the Required
Insured Value (provided, however, that, if the applicable insurance program uses
AVN67B or a successor London market endorsement similar thereto, the Grantors
shall procure that the Collateral Agent is named as a “Contract Party” in
respect

 

Schedule V-1

--------------------------------------------------------------------------------


 

of such insurance and shall ensure that the Collateral Agent is also named as
such a “Contract Party” in respect of any new Lease entered into);

 

(c)                                  Legal Liability Insurance - Third party
legal liability insurance (including war and allied perils) for a combined
single limit (bodily injured and property damage) of not less than $500,000,000
for a Narrowbody Aircraft, and not less than $750,000,000 for Widebody Aircraft.
The Collateral Agent and the Administrative Agent (for and on behalf of
themselves and the Secured Parties) shall be named as additional insureds on
such policies; provided that if the applicable insurance program uses AVN 67B or
a successor London market endorsement similar thereto, the Grantors shall
procure that the Collateral Agent and the Administrative Agent are named as
“Contract Parties” in respect of such insurance and the Grantors shall ensure
that the Collateral Agent and the Administrative Agent are also named as such a
“Contract Party” in respect of any new Lease.

 

(d)                                 Aircraft Spares Insurance - Insurance for
the engines and the parts while not installed on the airframe for their
replacement cost or an agreed value basis.

 

Proceeds of insurance paid to the Collateral Agent shall be disbursed to the
Borrower unless an Enforcement Event has occurred and is continuing, in which
case such proceeds will be held in the Collateral Account until applied as
provided in the Credit Agreement or herein; provided, however, that if, pursuant
to a Lease, such insurance proceeds are payable to a Lessee, such insurance
proceeds shall in all circumstances be paid to such Lessee in accordance with
such Lease.

 

3.                                      Variations on Specific Insurance
Requirements

 

In certain circumstances, it is customary that not all of the insurances
described in paragraph 2 be carried for the Pool Aircraft. For example, when a
Pool Aircraft is not on lease to a passenger air carrier or is in storage or is
being repaired or maintained, ferry or ground rather than passenger flight
coverage for the Pool Aircraft are applicable. Similarly, indemnities may be
provided by a Governmental Authority in lieu of particular insurances; provided,
however, that the Grantors shall not, without the prior written consent of the
Collateral Agent, be entitled to accept any new such governmental indemnities
other than when such indemnities are granted by a Governmental Authority of a
country or jurisdiction that is not a Prohibited Country. The relevant Grantor
will determine the necessary coverage for the Pool Aircraft in such situations
consistent with Leasing Company Practice with respect to similar aircraft.

 

4.                                      Hull Insurances in Excess of Required
Insurance Value

 

For the avoidance of doubt, any Grantor and/or any Lessee may carry hull risks
and hull war and allied perils insurance on the Pool Aircraft in excess of the
Required Insured Value which (subject, in the case of the Grantors with respect
to the insurance not required to be carried by the Lessee under the Lease, to no
Enforcement Event having occurred and being continuing) will not be payable to
the Collateral Agent. Such excess

 

Schedule V-2

--------------------------------------------------------------------------------


 

insurance proceeds, if paid under the insurances required to be carried by the
Lessee under the Lease, will be payable to (i) if payable to the Grantors, to
the relevant Grantor, unless an Enforcement Event has occurred and is continuing
in which case the excess shall be payable to the Collateral Agent or (ii) if
payable to the Lessee to the Lessee in all circumstances.

 

5.                                      Currency

 

All insurance and reinsurances effected pursuant to this Schedule V shall be
payable in Dollars, save that in the case of the insurances referred to in
paragraph 2(c) (if such denomination is (a) required by the law of the state of
registration of the Pool Aircraft; or (b) the normal practice of airlines in the
relevant country that operate aircraft leased from lessors located outside such
country; or (c) otherwise accepted in accordance with Leasing Company Practice)
or paragraph 2(d).

 

6.                                      Specific Terms of Insurances

 

Insurance policies which are underwritten in the London and/or other non-US
insurance market and which pertain to financed or leased aircraft equipment
contain the coverage and endorsements described in AVN67B or a successor London
market endorsement as it may be amended or revised or its equivalent. Each of
the Grantors agrees that, so long as this Agreement shall remain in effect, the
Pool Aircraft will be insured and the applicable insurance policies endorsed
either (i) in a manner consistent with AVN67B or a successor London market
endorsement, as it may be amended or revised or its equivalent or (ii) as may
then be customary in the airline industry for aircraft of the same type as the
Pool Aircraft utilised by operators in the same country and whose operational
network for such Pool Aircraft and credit status is similar to the type of
business as the Lessee (if any) and at the time commonly available in the
insurance market. In all cases, the relevant Grantor will set the standards,
review and manage the insurances on the Pool Aircraft consistent with Leasing
Company Practice with respect to similar aircraft.

 

7.                                      Insurance Brokers and Insurers

 

In reviewing and accepting the insurance brokers (if any) and reinsurance
brokers (if any) and insurers and reinsurers (if any) providing coverage with
respect to the Pool Aircraft, the relevant Grantor will utilize standards
consistent with Leasing Company Practice with respect to similar aircraft. It is
recognized that airlines in certain countries are required to utilize brokers
(and sometimes even no brokers) or carry insurance with local insurance brokers
and insurers. If at any time any Pool Aircraft is not subject to a Lease, the
relevant Grantor will cause its insurance brokers to provide the Collateral
Agent with evidence that the insurances described in this Schedule V are in full
force and effect.

 

8.                                      Deductible Amounts, Self-Insurance and
Reinsurance

 

With respect to the type of aircraft concerned, the nationality and
creditworthiness of the airline operator, the airline operator’s use and
operation thereof and to the scope of and the amount covered by the insurances
carried by the Lessee, the relevant Grantor will apply standards consistent with
Leasing Company Practice with respect to similar aircraft

 

Schedule V-3

--------------------------------------------------------------------------------


 

in reviewing and accepting the amount of any insurance deductibles, whether the
Lessee may self-insure any of the risks covered by the insurances and the scope
and terms of reinsurance, if any, including a cut-through and assignment clause.

 

9.                                      Renewals

 

The Grantors will monitor the insurances on the Pool Aircraft and their
expiration dates. The relevant Grantor shall, when requested by the Collateral
Agent, promptly inform the Collateral Agent as to whether or not it has been
advised that renewal instructions for any of the insurances have been given by
the airline operator or its broker prior to or on the scheduled expiry date of
the relevant insurance. The relevant Grantor shall promptly notify the
Collateral Agent in writing if it receives notice that any of the insurances
have in fact expired without renewal. Promptly after receipt, the relevant
Grantor will provide to the Collateral Agent evidence of renewal of the
insurances and reinsurance (if any).

 

10.                               Information

 

Subject to applicable confidentiality restrictions, each of the Grantors shall
provide the Collateral Agent or shall ensure that the Collateral Agent is
provided with any information reasonably requested by it from time to time
concerning the insurances maintained with respect to the Pool Aircraft or, if
reasonably available to the Grantors, in connection with any claim being made or
proposed to be made thereunder.

 

Schedule V-4

--------------------------------------------------------------------------------


 

EXHIBIT A-1
SECURITY AGREEMENT

 

FORM OF COLLATERAL SUPPLEMENT

 

Deutsche Bank AG New York Branch, as the Collateral Agent
60 Wall Street
New York, NY 10005
Facsimile No. (732) 380-3355

 

[Date]

 

Re: Term Loan Security Agreement, dated as of March 6, 2014

 

Ladies and Gentlemen:

 

Reference is made to the Term Loan Security Agreement, dated as of March 6, 2014
(as amended, restated or otherwise modified from time to time, the “Security
Agreement”), among Delos Finance S.à r.l., a private limited liability company
(société à responsabilité limitée) incorporated under the laws of Luxembourg
(the “Borrower”), Hyperion Aircraft Limited, a private limited liability company
incorporated under the laws of Ireland (“Grandparent Holdco”), Delos Aircraft
Limited, a private limited liability company incorporated under the laws of
Ireland (“Parent Holdco”), Apollo Aircraft Inc., a California corporation (“CA
Subsidiary Holdco”), Artemis (Delos) Limited, a private limited liability
company incorporated under the laws of Ireland (“Irish Subsidiary Holdco”) and
the Additional Grantors who from time to time become grantors under the Security
Agreement (together with Grandparent Holdco, Parent Holdco, the Borrower, the
Irish Subsidiary Holdco and the CA Subsidiary Holdco, the “Grantors”), and
Deutsche Bank AG New York Branch, as the collateral agent (in such capacity, and
together with any permitted successor or assign thereto or any permitted
replacement thereof, the “Collateral Agent”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to them in the
Security Agreement.

 

The undersigned hereby delivers, as of the date first above written, the
attached Annexes I and II pursuant to Section 2.15 of the Security Agreement.

 

The undersigned Grantor hereby confirms that the property included in the
attached Annex II constitutes part of the Collateral and hereby makes each
representation and warranty set forth in Section 2.03 of the Security Agreement
(as supplemented by the attached Annexes).

 

Attached are duly completed copies of Annexes I and II hereto.

 

Exhibit A-1-1

--------------------------------------------------------------------------------


 

This Collateral Supplement is delivered in and shall in all respects be governed
by, and construed in accordance with, the laws of the State of New York,
including all matters of construction, validity and performance.

 

Very truly yours,

 

[                                         ]

 

By:

 

 

 

Name:

 

 

Title:

 

 

Acknowledged and agreed to as of the date first above written:

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,
not in its individual capacity, but
solely as the Collateral Agent

 

By:

 

 

 

Name:

 

 

Title:

 

 

Collateral Supplement Signature Page

 

--------------------------------------------------------------------------------

 

ANNEX I
COLLATERAL SUPPLEMENT

 

AIRCRAFT OBJECTS

 

Airframe MSN

 

Airframe Manufacturer
and Model

 

Engine Manufacturer
and Model

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A-I-1

--------------------------------------------------------------------------------


 

ANNEX II
COLLATERAL SUPPLEMENT

 

PLEDGED EQUITY INTERESTS

 

PLEDGED BENEFICIAL INTERESTS

 

Pledged Equity Party

 

Certificate No.

 

Percentage of 
Beneficial Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED MEMBERSHIP INTERESTS

 

Pledged Equity Party

 

Certificate No.

 

Percentage of 
Membership Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED STOCK

 

Pledged Equity Party

 

Certificate No.

 

Percentage Stock

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED DEBT

 

Intercompany Lender

 

Intercompany Borrower

 

Description of Instrument of
Pledged Debt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A-II-1

--------------------------------------------------------------------------------


 

EXHIBIT A-2
SECURITY AGREEMENT

 

FORM OF GRANTOR SUPPLEMENT

 

Deutsche Bank AG New York Branch, as the Collateral Agent

60 Wall Street

New York, NY 10005

Facsimile No. (732) 380-3355

 

[Date]

 

Re: Term Loan Security Agreement, dated as of March 6, 2014

 

Ladies and Gentlemen:

 

Reference is made to the Term Loan Security Agreement, dated as of March 6, 2014
(as amended, restated or otherwise modified from time to time, the “Security
Agreement”), among Delos Finance S.à r.l., a private limited liability company
(société à responsabilité limitée) incorporated under the laws of Luxembourg
(the “Borrower”), Hyperion Aircraft Limited, a private limited liability company
incorporated under the laws of Ireland (“Grandparent Holdco”), Delos Aircraft
Limited, a private limited liability company incorporated under the laws of
Ireland (“Parent Holdco”), Apollo Aircraft Inc., a California corporation (“CA
Subsidiary Holdco”), Artemis (Delos) Limited, a private limited liability
company incorporated under the laws of Ireland (“Irish Subsidiary Holdco”) and
the Additional Grantors who from time to time become grantors under the Security
Agreement (together with Grandparent Holdco, Parent Holdco, the Borrower, the
Irish Subsidiary Holdco and the CA Subsidiary Holdco, the “Grantors”), and
Deutsche Bank AG New York Branch, as the collateral agent (in such capacity, and
together with any permitted successor or assign thereto or any permitted
replacement thereof, the “Collateral Agent”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to them in the
Security Agreement.

 

The undersigned hereby agrees, as of the date first above written, to become a
Grantor under the Security Agreement as if it were an original party thereto and
agrees that each reference in the Security Agreement to “Grantor” shall also
mean and be a reference to the undersigned.

 

Grant of Security Interest. To secure the Secured Obligations, the undersigned
Grantor hereby assigns and pledges to the Collateral Agent for its benefit and
the benefit of the other Secured Parties and hereby grants to the Collateral
Agent for its benefit and the benefit of the other Secured Parties a first
priority security interest in, all of its right, title and interest in and to
the following (collectively, the “Supplementary Collateral”):

 

(a)           all of the following:

 

Exhibit A-2-1

--------------------------------------------------------------------------------


 

(i)            the Pledged Stock and the certificates representing such Pledged
Stock, and all dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Pledged Stock;

 

(ii)           all additional shares of the capital stock of any other Pledged
Equity Party from time to time acquired by such Grantor in any manner, including
the capital stock of any other Pledged Equity Party that may be formed from time
to time, and all certificates, if any, representing such additional shares of
the capital stock and all dividends, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all such additional shares; and

 

(iii)          the Pledged Debt and all instruments evidencing the Pledged Debt,
and all interest, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Pledged Debt;

 

(b)           all of the following:

 

(i)            the Pledged Membership Interests, all certificates, if any, from
time to time representing all of such Grantor’s right, title and interest in the
Pledged Membership Interests, any contracts and instruments pursuant to which
any such Pledged Membership Interests are created or issued and all
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Pledged Membership Interests; and

 

(ii)           all of such Grantor’s right, title and interest in all additional
membership interests in any other Pledged Equity Party from time to time
acquired by such Grantor in any manner, including the membership interests in
any other Pledged Equity Party that may be formed from time to time, and all
certificates, if any, from time to time representing such additional membership
interests and all distributions, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all such additional membership interests;

 

(c)           all of the following:

 

(i)            the Pledged Beneficial Interest, all certificates, if any, from
time to time representing all of such Grantor’s right, title and interest in the
Pledged Beneficial Interest, any contracts and instruments pursuant to which any
such Pledged Beneficial Interest are created or issued and all distributions,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Pledged
Beneficial Interest; and

 

(ii)           all of such Grantor’s right, title and interest in all additional
beneficial interests in any other Pledged Equity Party from time to time
acquired by such

 

Exhibit A-2-2

--------------------------------------------------------------------------------


 

Grantor in any manner, including the beneficial interests in any other Pledged
Equity Party that may be formed from time to time, the trust agreements and any
other contracts and instruments pursuant to which any such Pledged Equity Party
is created or issued, and all certificates, if any, from time to time
representing such additional beneficial interests and all distributions, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all such
additional beneficial interests;

 

(d)           all other “investment property” (as defined in
Section 9-102(a)(49) of the UCC) of such Grantor including written notification
of all interest, dividends, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the then existing Investment Collateral, but excluding any loans
or advances made, or dividends, contributions or distributions or other amounts
paid, by any Pledged Equity Party to any Transaction Party;

 

(e)           with respect to each Grantor, all right of such Grantor in and to
the Collateral Account and all funds, cash, investment property, investments,
securities, instruments or other property (including all “financial assets”
within the meaning of Section 8-102(a)(9) of the UCC) at any time or from time
to time credited to any such account; and

 

(f)            all proceeds of any and all of the foregoing Collateral
(including proceeds that constitute property of the types described in
subsections (a), (b), (c), (d) and (e) above.

 

The undersigned Grantor hereby makes each representation and warranty set forth
in Section 2.03 of the Security Agreement (as supplemented by the attached
Annexes) and hereby agrees to be bound as a Grantor by all of the terms and
provisions of the Security Agreement. Each reference in the Security Agreement
to the Security Collateral, the Membership Interest Collateral, the Beneficial
Interest Collateral, the Investment Collateral and the Account Collateral shall
be construed to include a reference to the corresponding Collateral hereunder.

 

The undersigned hereby agrees, together with the other Grantors, jointly and
severally to indemnify the Collateral Agent and its officers, directors,
employees and agents in the manner set forth in Section 8.01 of the Security
Agreement.

 

Attached are duly completed copies of Annexes I, II, III and IV hereto.

 

[Signature Page Follows]

 

Exhibit A-2-3

--------------------------------------------------------------------------------


 

This Grantor Supplement is delivered in the State of New York and shall in all
respects be governed by, and construed in accordance with, the laws of the State
of New York, including all matters of construction, validity and performance.

 

Very truly yours,

 

[NAME OF GRANTOR]

 

 

By:

 

 

Name:

 

Title:

 

 

 

Acknowledged and agreed to as of the date first above written:

 

DEUTSCHE BANK AG NEW YORK BRANCH,

not in its individual capacity, but solely as the Collateral Agent

 

By:

 

 

 

Name:

 

 

Title:

 

 

Grantor Supplement Signature Page

 

--------------------------------------------------------------------------------


 

ANNEX I
GRANTOR SUPPLEMENT

 

AIRCRAFT OBJECTS

 

Airframe MSN

 

Airframe Manufacturer and
Model

 

Engine Manufacturer and
Model

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annex I-1

--------------------------------------------------------------------------------


 

ANNEX II
GRANTOR SUPPLEMENT

 

PLEDGED EQUITY INTERESTS

 

PLEDGED BENEFICIAL INTERESTS

 

Pledged Equity Party

 

Certificate No.

 

Percentage of 
Beneficial Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED MEMBERSHIP INTERESTS

 

Pledged Equity Party

 

Certificate No.

 

Percentage of 
Membership Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED STOCK

 

Pledged Equity Party

 

Certificate No.

 

Percentage Stock

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED DEBT

 

Intercompany Lender

 

Intercompany Borrower

 

Description of Instrument of
Pledged Debt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annex II-1

--------------------------------------------------------------------------------


 

ANNEX III
GRANTOR SUPPLEMENT

 

TRADE NAMES

 

Annex III-1

--------------------------------------------------------------------------------


 

ANNEX IV
GRANTOR SUPPLEMENT

 

Name of Grantor

 

Chief Excutive Office, Chief Place of
Business and Registered Office and Organizational ID
(if applicable)

 

 

 

 

 

 

 

 

 

 

Annex IV-1

--------------------------------------------------------------------------------

 

EXHIBIT B
SECURITY AGREEMENT

 

FORM OF CHARGE OVER SHARES OF PARENT HOLDCO

 

Exhibit B-1

--------------------------------------------------------------------------------


 

         March 2014

 

SHARE CHARGE

 

between

 

HYPERION AIRCRAFT LIMITED

 

as Chargor

 

and

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

as Chargee

 

in respect of shares of

 

Delos Aircraft Limited

 

A & L GOODBODY

 

1

--------------------------------------------------------------------------------


 

THIS SHARE CHARGE is made on           March 2014 BETWEEN

 

(1)                                 HYPERION AIRCRAFT LIMITED, a company
incorporated under the laws of Ireland with registered number 538945 and its
registered address at 30 North Wall Quay, Dublin 1 (the Chargor); and

 

(2)                                 DEUTSCHE BANK AG NEW YORK BRANCH, as the
collateral agent under the Security Agreement (as defined below) (the Chargee).

 

WHEREAS:

 

A.                                    By a term loan credit agreement dated as
of             March 2014 among Delos Finance S.á r.l. (Delos) as
Borrower, International Lease Finance Corporation (ILFC), Hyperion Aircraft
Limited, Delos Aircraft Limited, Apollo Aircraft Inc. and Artemis (Delos)
Limited, as Obligors, the lenders party thereto, as Lenders, Deutsche Bank AG
New York Branch, as Administrative Agent and the Chargee (the Credit Agreement),
the Lenders (as defined therein) have agreed to make available a term loan
facility to Delos.

 

B.                                    By a term loan security agreement dated as
of         March 2014 among Delos, Hyperion Aircraft Limited, Delos Aircraft
Limited, Apollo Aircraft Inc. and Artemis (Delos) Limited and the additional
grantors referred to therein as Grantors and the Chargee, such Grantors have
agreed to grant certain security to the Chargee (the Security Agreement).

 

C.                                    Pursuant to the terms of the Credit
Agreement, the Chargor has agreed to grant this charge over the shares in the
Company.

 

D.                                    The terms and conditions of this Charge
are acceptable to the Chargee.

 

NOW THIS CHARGE WITNESSETH as follows:

 

1.                                      DEFINITIONS AND INTERPRETATION

 

1.1.                            In this Charge (including the Recitals), words
and expressions defined in the Security Agreement shall (unless otherwise
defined herein or the context requires otherwise) have the same meaning herein
and the following words and expressions shall have the following meanings,
except where the context otherwise requires:

 

Act means the Land and Conveyancing Law Reform Act 2009; this Charge means this
share charge;

 

Company means Delos Aircraft Limited (registered number 538946), a company
incorporated in Ireland having its registered office at 30 North Wall Quay,
Dublin 1, Ireland;

 

Charged Property means:

 

(1)                                 all the issued shares in the capital of the
Company as described in Schedule A and all other shares and share warrants in
the capital of the Company from time to time legally or beneficially owned by
the Chargor during the Security Period (together the Charged Shares); and

 

(2)                                 including in each case all proceeds of sale
thereof and all dividends, interest or other distributions hereafter declared,
made, paid or payable in respect of the same and all allotments, accretions,
offers, rights, benefits and advantages whatsoever at any time accruing, offered
or arising in respect of or incidental to the same and all stocks, shares,
rights, money or property accruing thereto or offered at any time by way of
conversion, redemption, bonus, preference, option, substitution, capital
redemption or otherwise in respect thereof;

 

2

--------------------------------------------------------------------------------


 

Charged Shares has the meaning assigned thereto in the definition of Charged
Property;

 

Delos has the meaning given to it in Recital A.

 

Loan Document has the meaning given to it in the Credit Agreement;

 

Parties means the parties to this Charge;

 

Receiver means a receiver (whether appointed pursuant to this Charge, pursuant
to any statute, by a court or otherwise) of the Charged Property or any part of
it;

 

Secured Obligations has the meaning given to it in the Credit Agreement;

 

Secured Party has the meaning given to such term in the Security Agreement; and

 

Security Period means the period commencing on the date of execution of this
Charge and terminating upon the date on which the Secured Obligations have been
unconditionally and irrevocably paid and discharged in full.

 

1.2.                            In this Charge:

 

1.2.1.                  words and phrases the definition of which is contained
in or referred to section 2 of the Companies Act, 1963 are to be construed as
having the meaning attributed to them therein;

 

1.2.2.                  references to statutory provisions shall be construed as
references to those provisions as amended or re-enacted or as their application
is modified by other provisions from time to time and shall include references
to any provisions of which they are reenactments (whether with or without
modification);

 

1.2.3.                  references to clauses, recitals and schedules are
references to clauses hereof, recitals hereof and schedules hereto; references
to sub-clauses or paragraphs are, unless otherwise stated, references to
sub-clauses of the clause or paragraphs of the schedule in which the reference
appears;

 

1.2.4.                  references to the singular shall include the plural and
vice versa and references to the masculine shall include the feminine or neuter
and vice versa;

 

1.2.5.                  references to persons shall include natural persons,
firms, partnerships, companies, corporations, associations, organisations,
governments, states, foundations, trusts, bodies of persons whether incorporated
or unincorporated (in each case whether or not having a separate legal
personality);

 

1.2.6.                  references to assets include property, rights and assets
of every description;

 

1.2.7.                  references to any document are to be construed as
references to such document as amended, varied, assigned, novated, restated or
supplemented from time to time;

 

1.2.8.                  references to any person shall be construed so as to
include that person’s successors, assigns and transferees;

 

1.2.9.                  any reference to a legal term for any action, remedy,
method of judicial proceeding, legal document, legal status, court, official or
any legal concept or thing is, in respect of any jurisdiction other than
Ireland, shall be deemed to include a reference to what mostly nearly
approximates in that jurisdiction to the Irish legal term;

 

1.2.10.           the headings are inserted for convenience only and are not to
affect the construction of this Charge; and

 

3

--------------------------------------------------------------------------------


 

1.2.11.           any phrase introduced by the terms “including”, “include”, “in
particular” or any similar expression is to be construed as illustrative and
shall not limit the sense of the words proceeding those terms.

 

2.                                      COVENANT TO PAY AND PERFORM

 

2.1.                            The Chargor hereby covenants and undertakes with
the Chargee that it shall pay and discharge the Secured Obligations as and when
they become due to be paid or discharged as and to the extent provided in the
Credit Agreement, this Charge or any other Loan Document.

 

2.2.                            The Chargor shall pay interest on any delinquent
sum (before and after any judgment) from the date of demand until the date of
payment calculated on a daily basis in accordance with the provisions of the
Credit Agreement.

 

2.3.                           Any payment made by the Chargor under this Charge
shall be made free and clear of and without any deduction for or on account of
any set-off or counterclaim.

 

3.                                      SECURITY

 

3.1.                            As a continuing security for the payment and
performance of the Secured Obligations, the Chargor as legal and beneficial
owner hereby charges to the Chargee, by way of a first fixed charge, all of its
right, title and interest in and to the Charged Property.

 

3.2.                            The Chargor hereby agrees to deliver to the
Chargee, on the date of execution of this Charge:

 

3.2.1.                  an undated stock transfer form (executed in blank by or
on behalf of the Chargor) in respect of all the Charged Shares;

 

3.2.2.                  all share certificates, warrants and other documents of
title representing the Charged Shares together with a certified copy of the up
to date register of members of the Company;

 

3.2.3.                  an undated irrevocable proxy in respect of the Charged
Shares executed by the Chargor, in the for set out in Schedule C to this Charge;

 

3.2.4.                  an irrevocable appointment signed by the Chargor in
respect of the Charged Shares, in the form set out in Schedule D to this Charge;
and

 

3.2.5.                  executed but undated letters of resignation and release
from each of the directors, alternate directors and secretary of the Company
appointed by the Chargor in the forms set out in Schedule B to this Charge,

 

and such documents will be held by the Chargee during the Security Period.

 

The Chargee acknowledges and agrees that if at any time the Secured Obligations
have been unconditionally and irrevocably paid and discharged in full it shall,
unless otherwise required pursuant to this Charge or the Security Agreement or
the Credit Agreement, or in accordance with the Credit Agreement or the Security
Agreement, deliver the documents referred to in this clause 3.2 to the Chargor
and thereafter such documents shall be held by the Chargor.

 

3.3.                            The Chargor will procure that, for the duration
of the Security Period, there shall be (a) no increase or reduction in the
authorised or issued share capital of the Company, (b) no variation of the
rights attaching to or conferred by the Charged Property or any part of it and
(c) no alteration to the constitutive documents of the Company, in each case,
without the prior consent in writing of the Chargee, but the foregoing shall not
be interpreted as requiring the Chargee’s consent to further capital
contribution to the Company by the Chargor.

 

3.4.                            The Chargor will deliver, or cause to be
delivered, to the Chargee immediately upon (subject to clause

 

4

--------------------------------------------------------------------------------


 

3.3) the issue of any further Charged Shares, the items listed in clauses 3.2.1,
3.2.2, 3.2.3 and 3.2.4 in respect of all such further Charged Shares.

 

3.5.                            The Chargor will deliver or cause to be
delivered, to the Chargee immediately upon the appointment of any further
director, alternate director or officer of the Company an undated, signed letter
of resignation from such further director, alternate director or officer in a
form acceptable to the Chargee.

 

3.6.                            The Chargor hereby covenants that, except as
otherwise provided in the Loan Documents, during the Security Period:

 

3.6.1.                  it will remain the legal and beneficial owner of the
Charged Property;

 

3.6.2.                  it will not create or suffer the creation or existence
of any Liens (other than Permitted Liens) on or in respect of the whole of any
part of the Charged Property or any of its interest therein;

 

3.6.3.                  it will not sell, assign, transfer or otherwise dispose
of any of its interest in the Charged Property in any such case, without the
prior consent in writing of the Chargee;

 

3.6.4.                  it will not permit any person other than the Chargee (or
such person as may be specified for this purpose in writing by the Chargee) to
be registered as holder of the Shares or any part thereof;

 

3.6.5.                  it will duly and promptly pay all calls, instalments or
other payments which may be or become due in respect of the Charged Shares as
and when the same from time to time become due;

 

3.6.6.                  it will promptly give to the Chargee all material
notices and other documents received in respect of the Charged Shares;

 

3.6.7.                  it will ensure that the Charged Shares are, and at all
times remain, free from any restriction on transfer to the Chargee, its
nominee(s) or to any purchaser from the Chargee pursuant to the exercise of any
rights or remedies of the Chargee under or pursuant to this Charge;

 

3.6.8.                  it will notify the Chargee immediately upon receipt of
any notice issued under section 16(1) of the Companies Act, 1990 in respect of
all or any of the Charged Shares or upon becoming aware that any such notice has
been issued or that steps have been taken or are about to be taken to obtain an
order for the sale of all or any of the Charged Shares under section 16(7) of
the Companies Act 1990;

 

3.6.9.                  it will not claim any set-off or counterclaim against
the Chargee or any Secured Party;

 

3.6.10.           following the occurrence of an Enforcement Event which is
continuing, it will not claim or prove in competition with the Chargee or any
Secured Party in the bankruptcy or liquidation of the Company or have the
benefit of, or share in, any payment from or composition with, the Company for
any indebtedness of the Company provided that if so directed by the Chargee, it
will prove for the whole or any part of its claim in the liquidation or
bankruptcy of the Company on terms that the benefit of such proof and of all
money received by it in respect thereof shall be held on trust for the Chargee
and applied in or towards the discharge of the liabilities and obligations of
the Chargor to the Chargee under this Charge in such manner as the Chargee shall
deem appropriate;

 

3.6.11.           it will not exercise its rights of subrogation against the
Company;

 

3.6.12.           following the occurrence of an Enforcement Event which is
continuing, it will take such action as the Chargee may, in its absolute
discretion, direct in the event that it becomes possible (whether under the
terms of issue of the Charged Shares, a reorganisation or otherwise) to convert
or exchange the Charged Shares or have them repaid or in the event that any
offer to purchase is made in respect of the Charged Shares or any proposal is
made for varying or

 

5

--------------------------------------------------------------------------------


 

abrogating any rights attaching to them; and

 

3.6.13.           it will not permit any of the Charged Shares to be redeemed
and repaid.

 

3.7.                            The Chargor shall remain liable to perform all
the obligations assumed by it in relation to the Charged Property and the
Chargee shall be under no obligation of any kind whatsoever in respect thereof
or be under any liability whatsoever in the event of any failure by the Chargor
to perform its obligations in respect thereof.

 

3.8.                            For the avoidance of doubt, the Chargee shall
not in any circumstances incur and liability whatsoever in respect of any calls,
instalments or otherwise in connection with the Charged Property.

 

3.9.                           Upon the Chargee being satisfied that the Secured
Obligations have been unconditionally and irrevocably paid and discharged in
full, or as otherwise provided in the Credit Agreement or the other

 

Loan Documents, and following a written request therefor from the Chargor, the
Chargee will, subject to being indemnified to their reasonable satisfaction for
the costs and expenses incurred by the Chargee in connection therewith, release
the security constituted by this Charge.

 

4.                                      REPRESENTATIONS AND WARRANTIES OF THE
CHARGOR

 

4.1.                            The Chargor hereby represents and warrants to
the Chargee and the Secured Parties that:

 

4.1.1.                  it is not in breach of any of its obligations under this
Charge;

 

4.1.2.                  the Chargor is the sole legal and beneficial owner of
all of the Charged Property free from any Lien (other than any Permitted Lien)
and any options or rights of pre-emption;

 

4.1.3.                  the Chargor has not sold or otherwise disposed of or
agreed to sell or otherwise dispose of or granted or agreed to grant any option
in respect of the Charged Property and will not do any of the foregoing at any
time during the Security Period;

 

4.1.4.                  it is not necessary that this Charge be filed, recorded
or enrolled with any court or other authority in Ireland or any other
jurisdiction (except filing with the Irish Companies Registration Office
pursuant to Section 111 of the Companies Act 1963 and under the Uniform
Commercial Code enacted in any jurisdiction);

 

4.1.5.                  the Charged Shares constitute all of the issued share
capital of the Company;

 

4.1.6.                  the Charged Shares have been duly authorised, validly
issued and are fully paid or credited as fully paid, no calls have been made in
respect thereof and remain unpaid and no calls can be made in respect of such
Charged Shares in the future;

 

4.1.7.                  the terms of the Charged Shares and of the constitutive
documents of the Company do not restrict or otherwise limit the Chargor’s right
to transfer or charge the Charged Shares and the directors of the Company cannot
refuse to register any transfer of the Charged Shares to the Chargee or any
party nominated by the Chargee;

 

4.1.8.                  it will not be required to make any deduction or
withholding from any payment it may make under this Charge.

 

4.2.                            The Chargor acknowledges that the Chargee has
entered into this Charge in reliance on the representations and warranties set
out in Clause 4.1.

 

5.                                      DEALINGS WITH CHARGED PROPERTY

 

5.1.                            Unless and until the occurrence of an
Enforcement Event which is continuing:

 

6

--------------------------------------------------------------------------------


 

5.1.1.                  subject always to Clause 3.3, the Chargor shall continue
to be entitled to exercise all voting and consensual powers pertaining to the
Charged Property or any part thereof for all purposes not inconsistent with the
terms of this Charge; and

 

5.1.2.                  the Chargor shall be entitled to receive and retain any
cash dividends, but not other moneys or assets accruing on or in respect of the
Charged Property or any part thereof

 

provided that the Chargor shall not exercise such voting rights in any manner
which, in the opinion of the Chargor, would, or would be reasonably likely to,
violate the Credit Agreement or the Security Agreement.

 

5.2.                            The Chargor shall pay when due all calls,
installments or other payments and shall discharge all other obligations, which
may become due in respect of any of the Charged Property and following the
occurrence of an Enforcement Event which is continuing, the Chargee may if it
thinks fit (but shall not be obliged to) make such payments or discharge such
obligations on behalf of the Chargor. Any sums so paid by the Chargee in respect
thereof shall be repayable on demand by the Chargor with interest thereon
calculated in accordance with clause 2.2 and pending such repayment shall
constitute part of the Secured Obligations.

 

5.3.                            The Chargee shall not have any duty to ensure
that any dividends, interest or other moneys and assets receivable in respect of
the Charged Property are duly and punctually paid, received or collected as and
when the same become due and payable or to ensure that the correct amounts (if
any) are paid or received on or in respect of the Charged Property or to ensure
the taking up of any (or any offer of any) stocks, shares, rights, moneys or
other property paid, distributed, accruing or offered at any time by way of
redemption, bonus, rights, preference, or otherwise on or in respect of, any of
the Charged Property.

 

5.4.                            The Chargor hereby authorises the Chargee to
arrange at any time and from time to time (after the occurrence of an
Enforcement Event which is continuing) for the Charged Property or any part
thereof to be registered in the name of the Chargee (or its nominee) thereupon
to be held, as so registered, subject to the terms of this Charge.

 

5.5.                            The Chargor may not take any action in relation
to the Charged Property or this Charge under the provisions of Section 94 of the
Act (Court order for sale).

 

6.                                      PRESERVATION OF SECURITY

 

6.1.                            It is hereby agreed and declared that:

 

6.1.1.                  the security created by this Charge shall be held by the
Chargee as a continuing security for the payment and discharge of the Secured
Obligations and the security so created shall not be satisfied by any
intermediate payment or satisfaction of any part of the Secured Obligations;

 

6.1.2.                  the security created by this Charge is in addition to
and independent of and shall not prejudice or merge with any other security (or
any right of set-off) which the Chargee may hold at any time for the Secured
Obligations or any of them;

 

6.1.3.                  the Chargee shall not be bound to seek to recover any
amounts due from Delos or any other person, exercise any rights against Delos or
any other person or enforce any other security before enforcing the security
created by this Charge;

 

6.1.4.                  no delay or omission on the part of the Chargee in
exercising any right, power or remedy under this Charge shall impair such right,
power or remedy or be construed as a waiver thereof nor shall any single or
partial exercise of any such right, power or remedy preclude any further
exercise thereof or the exercise of any other right, power or remedy. The
rights, powers and remedies herein provided are cumulative and not exclusive of
any rights, powers and remedies provided by law and may be exercised from time
to time and as often as the

 

7

--------------------------------------------------------------------------------


 

Chargee may deem expedient; and

 

6.1.5.                  any waiver by the Chargee of any terms of this Charge
shall only be effective if given in writing and then only against the Chargee
and for the purpose and upon the terms for which it is given.

 

6.2.                            Where any discharge is made in whole or in part
or any arrangement is made on the faith of any payment, security or other
disposition which is avoided or must be repaid on bankruptcy, liquidation, by
virtue of Section 1001 of the Taxes Consolidation Act 1997 or otherwise without
limitation, this Charge shall continue in force as if there had been no such
discharge or arrangement. The Chargee shall be entitled to concede or compromise
in good faith any claim that any such payment, security or other disposition is
liable to avoidance or repayment.

 

6.3.                           Until the Secured Obligations have been
unconditionally and irrevocably satisfied and discharged in full to the
satisfaction of the Chargee or as otherwise provided in the Credit Agreement or
the Security Agreement, the Chargee may at any time keep in a separate account
or accounts (without liability to pay interest thereon) in the name of the
Chargee for as long as the Chargee may think fit, any moneys received recovered
or realised under this Charge or under any other guarantee, security or
agreement relating in whole or in part to the Secured Obligations without being
under any intermediate obligation to apply the same or any part thereof in or
towards the discharge of such amount.

 

7.                                      ENFORCEMENT OF SECURITY

 

7.1.                            The security hereby constituted shall become
enforceable upon the occurrence of an Enforcement Event which is continuing.

 

7.2.                            At any time after the occurrence of an
Enforcement Event which is continuing, the rights conferred on the Chargee under
this Charge or by law shall be immediately exercisable upon and at any time
thereafter and, without prejudice to the generality of the foregoing, the
Chargee or any Receiver appointed hereunder without further notice to the
Chargor:

 

7.2.1.                  may solely and exclusively exercise all voting and/or
consensual powers pertaining to the Charged Property or any part thereof and may
exercise such powers in a such manner as the Chargee may think fit; and/or

 

7.2.2.                  may complete any share transfer forms then held by the
Chargee pursuant to this Charge in the name of the Chargee (or its nominee) and
the Chargor shall do whatever the Chargee requires in order to procure the
prompt registration of such transfer and the prompt issue of a new certificate
or certificates for the relevant Charged Property in the name of the Chargee;
and/or

 

7.2.3.                  date any or all, as the Chargee in its absolute
discretion may deem appropriate, of the letters of resignation of the Directors
and Secretary of the Company provided to the Chargee pursuant to clause 3.2.5,
the proxy provided to the Chargee pursuant to clause 3.2.3 and the appointment
provided to the Chargee pursuant to clause 3.2.4 and sign, seal, execute,
deliver, acknowledge, file and register all such documents, instruments,
agreements, certificates and any other document (including, but not limited to,
such letters of resignation) and do any and all such other acts or things as the
Chargee may in its absolute discretion deem necessary or desirable to remove any
or all of the Directors and/or Secretary from the office of director or, as the
case may be, secretary of the Company; and/or

 

7.2.4.                  may receive and retain all dividends, interest or other
moneys or assets accruing on or in respect of the Charged Property or any part
thereof, such dividends, interest or other moneys or assets to be held by the
Chargee, as additional security charged under and subject to the terms of this
Charge and any such dividends, interest and other moneys or assets received by
the Chargor after such time shall be held in trust by the Chargor for the
Chargee and paid or transferred to the Chargee on demand; and/or

 

8

--------------------------------------------------------------------------------


 

7.2.5.                  may sell, transfer, grant options over or otherwise
dispose of the Charged Property or any part thereof at such place and in such
manner and at such price or prices as the Chargee may deem fit, and thereupon
the Chargee shall have the right to deliver, assign and transfer in accordance
therewith the Charged Property so sold, transferred, granted options over or
otherwise disposed of.

 

7.3.                            At any time after the security constituted by
this Charge has become enforceable:

 

7.3.1.                  the statutory power of sale conferred by section 100
(Power of sale) of the Act free from restrictions contained in section
100(1)(a), (b), (c), (2), (3) and (4) and without the requirement to serve
notice (as provided for in section 100(1)); and

 

7.3.2.                  the incidental powers of sale conferred by section 102
(Incidental powers)

 

will immediately arise and be exercisable by the Chargee and/or any Receiver (as
appropriate).

 

7.4.                            Upon any sale of the Charged Property or any
part thereof by the Chargee, the purchaser shall not be bound to see or enquire
whether the Chargee’s power of sale has become exercisable in the manner
provided in this Charge and for the purposes and benefit of such purchaser the
sale shall be deemed to be within the power of the Chargee, and the receipt of
the Chargee for the purchase money shall effectively discharge the purchaser who
shall not be concerned with the manner of application of the proceeds of sale or
be in any way answerable therefor.

 

7.5.                            The Chargee shall not be obliged to make any
enquiry as to the nature or sufficiency of any payment received by it under this
Charge or to make any claim or to take any action to collect any moneys assigned
by this Charge or to enforce any rights or benefits assigned to it by this
Charge or to which it may at any time be entitled hereunder.

 

7.6.                           Neither the Chargee nor any of its respective
agents, managers, officers, employees, delegates and advisers shall be liable
for any claim, demand, liability, loss, damage, cost or expense incurred or
arising in connection with the exercise or purported exercise of any rights,
powers and discretions hereunder in the absence of gross negligence, dishonesty
or willful default.

 

7.7.                            The provisions of section 97 of the Act (Taking
possession), section 99(1) (Mortgagee in possession) and section 101
(Applications under sections 97 and 100) shall not apply to this Charge.

 

7.8.                            Receivers

 

7.8.1.                  At any time after the occurrence of an Enforcement
Event, the Chargee may by a written instrument and without notice to any party
appoint a Receiver of the Charged Property or any part of it. A Receiver so
appointed shall be the agent of the Chargor and the Chargor shall be solely
responsible for his acts, defaults and remuneration but the Chargee will have
power from time to time to fix the remuneration of any Receiver and direct
payment thereof out of the proceeds of the Charged Property. The restrictions
contained in section 108(1) and the provisions of sub-sections 108(4) and
(7) (Appointment of a Receiver) of the Act will not apply to the appointment of
a Receiver under this clause 7.8.1;

 

7.8.2.                  The Chargee may by instrument in writing delegate to any
such Receiver all or any of the rights, powers and discretions vested in it by
this Charge pursuant to section 108(3) of the Act;

 

7.8.3.                  The Chargee may by instrument in writing delegate to any
such Receiver all or any of the rights, powers and discretions vested in it by
this Charge;

 

7.8.4.                  In addition to the powers conferred on the Chargee by
this Charge, the Receiver appointed pursuant to Clause 7.8.1 shall have in
relation to the Charged Property all the powers conferred by the Act (as
extended by this Charge) on a Receiver appointed under that Act;

 

9

--------------------------------------------------------------------------------

 

7.8.5.                  The Chargee shall not be responsible for any negligence
on the part of a Receiver, provided that the Chargee shall have used bona fides
in the appointment of such Receiver;

 

7.8.6.                  Neither the Chargee nor any Receiver appointed under
this Charge shall be liable to account as mortgagee in possession in respect of
any of the Charged Property or be liable for any loss upon realisation or for
any neglect or default of any nature whatsoever (except to the extent that the
same results from their or his gross negligence or willful default in connection
with any of the Charged Property) for which a mortgagee in possession might as
such be liable and all costs, charges and expenses incurred by the Chargee or
any Receiver appointed hereunder (including the costs of any proceedings to
enforce the security) together with all Value Added Tax thereon shall be paid by
the Chargor on a solicitor and own client basis and shall form part of the
Secured Obligations and be charged on and paid out of the Charged Property; and

 

7.8.7.                  All amounts realized by the Chargee in connection with
the exercise of rights and remedies hereunder shall be applied by the Chargee as
provided in section 3.02 (Priority of Payments) of the Security Agreement. To
the extent relevant, the subordination arrangements set forth in Sections 2, 5
and 6 of the Intercreditor Agreement shall apply to this Charge.

 

8.                                      FURTHER ASSURANCES

 

8.1.                            The Chargor shall from time to time at its
expense, execute and deliver any and all such further instruments and documents
and take all such actions as the Chargee in its reasonable discretion may
require for:

 

8.1.1.                  perfecting, protecting or ensuring the priority of the
security hereby created (or intended to be created);

 

8.1.2.                  preserving or protecting any of the rights of the
Chargee under this Charge;

 

8.1.3.                  ensuring that the security constituted by this Charge
and the covenants and obligations of the Chargor under this Charge shall enure
to the benefit of any assignee of the Chargee;

 

8.1.4.                  facilitating the appropriation or realisation of the
Charged Property or any part thereof; or

 

8.1.5.                  the exercise of any power, authority or discretion
vested in the Chargee under this Charge, in any such case, forthwith upon demand
by the Chargee and at the expense of the Chargor.

 

9.                                      INDEMNITIES

 

9.1.                            The Chargor will indemnify and save harmless the
Chargee and each of its agents or attorneys appointed under or pursuant to this
Charge from and against any and all expenses, claims, liabilities, losses,
taxes, costs, duties, fees and charges suffered, incurred or made by the Chargee
or such agent or attorney:

 

9.1.1.                  in the exercise or purported exercise of any rights,
powers or discretions vested in them pursuant to this Charge;

 

9.1.2.                  in the preservation or enforcement of the Chargee’s
rights under this Charge or the priority thereof; or

 

9.1.3.                  on the release of any part of the Charged Property from
the security created by this Charge,

 

as provided in the Security Agreement and subject to the terms thereof.

 

9.2                               If, under any applicable law or regulation,
and whether pursuant to a judgment being made or registered against the Chargor
or the bankruptcy or liquidation of the Chargor or for any other reason

 

10

--------------------------------------------------------------------------------


 

any payment under or in connection with this Charge is made or fails to be
satisfied in a currency (the Payment Currency) other than the currency in which
such payment is due under or in connection with this Charge (the Contractual
Currency), then to the extent that the amount of such payment actually received
by the Chargee when converted into the Contractual Currency at the rate of
exchange, falls short of the amount due under or in connection with this Charge,
the Chargor, as a separate and independent obligation, shall indemnify and hold
harmless the Chargee against the amount of such shortfall. For the purposes of
this clause 9.2, rate of exchange means the rate at which the Chargee is able on
or about the date of such payment to purchase the Contractual Currency with the
Payment Currency and shall take into account any premium and other costs of
exchange with respect thereto.

 

10.                               POWER OF ATTORNEY

 

10.1.                     The Chargor by way of security hereby irrevocably
appoints and constitutes the Chargee and any Receiver jointly and also severally
the attorney or attorneys of the Chargor on the Chargor’s behalf and in the name
of the Chargor or otherwise and to do all acts and to execute, seal or otherwise
affect any deed, assurance, agreement, instrument, document or act which the
Chargor could itself do in relation to the Charged Property or which may be
required or which may be deemed proper for any of the matters provided for in
this Charge.

 

10.2.                     The power hereby conferred shall be a general power of
attorney and the Chargor hereby ratifies and confirms and agrees to ratify and
confirm any instrument, act or thing which any such attorney may execute or do.
In relation to the power referred to herein, the exercise by the Chargee of such
power shall be conclusive evidence of its right to exercise the same.

 

10.3.                     This power shall not become exercisable unless and
until an Enforcement Event has occurred and is continuing.

 

11.                               EXPENSES

 

11.1.                     Subject to the terms of the Credit Agreement, the
Chargor shall pay to the Chargee within 10 Business Days of demand all costs,
fees and expenses (including, but not limited to, legal fees and expenses) and
taxes thereon incurred by the Chargee (or any Secured Party) or for which the
Chargee may become liable in connection with:

 

11.1.1.           the negotiation, preparation and execution of this Charge;

 

11.1.2.           the preserving or enforcing of, or attempting to preserve or
enforce, any of its rights under this Charge or the priority hereof;

 

11.1.3.           any variation of, or amendment or supplement to, any of the
terms of this Charge; and /or

 

11.1.4.           any consent or waiver required from the Chargee in relation to
this Charge,

 

and in the case referred to in clauses 11.1.3 and 11.1.4 regardless of whether
the same is actually implemented, completed or granted, as the case may be.

 

11.2.                     The Chargor shall pay promptly all stamp, documentary,
registration and other like duties and taxes to which this Charge may be subject
or give rise and shall indemnify the Chargee on demand against any and all
liabilities with respect to or resulting from any delay or omission on the part
of the Chargor to pay any such duties or taxes.

 

11.3.                     The provisions of section 109 (Application of money
received) of the Act shall not apply to this Charge.

 

12.                               ASSIGNMENTS

 

12.1.                     This Charge shall be binding upon and shall enure to
the benefit of the Chargor and the Chargee and each of their respective
successors and (subject as hereinafter provided) assigns and references in

 

11

--------------------------------------------------------------------------------


 

this Charge to any of them shall be construed accordingly.

 

12.2.                    The Chargor may not assign or transfer all or any part
of its rights and/or obligations under this Charge.

 

12.3.                     The Chargee may assign or transfer all or any part of
its rights or obligations under this Charge as provided in the Security
Agreement. The Chargee will be entitled to disclose any information concerning
the Chargor to any proposed assignee or transferee. The Chargee shall notify the
Chargor promptly following any such assignment or transfer.

 

12.4.                     In the event of assignment or transfer by the Chargee
as permitted by clause 12.3, the Chargor shall at the request of the Chargee
join in such assignment or transfer so as to cause the full benefit of this
Charge to be passed to the relevant assignee or transferee.

 

13.                               MISCELLANEOUS

 

13.1.                     The Chargee, at any time and from time to time, may
delegate by power of attorney or in any other manner to any person or persons
all or any of the powers, authorities and discretions which are for the time
being exercisable by the Chargee under this Charge in relation to the Charged
Property or any part thereof. Any such delegation may be made upon such terms
and be subject to the regulations as the Chargee may think fit. The Chargee
shall not be in any way liable or responsible to the Chargor for any loss or
damage arising from any act, default, omission or misconduct on the part of any
such delegate provided that the Chargee has acted reasonably in selecting such
delegate.

 

13.2.                     If any of the clauses, conditions, covenants or
restrictions (the Provision) of this Charge or any deed or document emanating
from it shall be found to be void but would be valid if some part thereof were
deleted or modified, then the Provision shall apply with such deletion or
modification as may be necessary to make it valid and effective.

 

13.3.                     This Charge (together with any documents referred to
herein) constitutes the whole agreement between the Parties relating to its
subject matter and no variations hereof shall be effective unless made in
writing and signed by each of the Parties.

 

13.4.                     This Charge may be executed in counterparts each of
which when executed and delivered shall constitute an original but all such
counterparts together shall constitute one and the same instrument.

 

13.5.                    A certificate of the Chargee as to the amount of any
Secured Obligation owed to it (whether for itself or in a representative
capacity) shall, in the absence of manifest error, be conclusive evidence of the
existence and amount of such Secured Obligation.

 

13.6.                     If the Chargee causes or requires Charged Property to
be registered in the name of a nominee for the Chargee, any reference in this
Charge to the Chargee shall, if the context so permits or requires, be construed
as a reference to each of the Chargee and such nominee.

 

13.7.                     The rights and remedies of the Chargee under this
Charge are cumulative and without prejudice and in addition to any rights or
remedies which the Chargee may have at law or in equity. No exercise by the
Chargee of any right or remedy under this Charge or at law or in equity shall
(save to the extent, if any, provided expressly in this Charge, or at law or in
equity) operate so as to hinder or prevent the exercise by it of any other right
or remedy. Each and every right and remedy may be exercised from time to time as
often and in such order as may be deemed expedient by the Chargee.

 

14.                               LIMIT OF LIABILITY

 

The provisions of section 8.13 (Limited Recourse) of the Security Agreement
shall apply mutatis mutandis to this Charge as if written out in full herein.

 

12

--------------------------------------------------------------------------------


 

15.                               LAW AND JURISDICTION

 

15.1.                     This Charge, and any non-contractual obligations
arising out of or in connection with this Charge, shall be governed and
construed in accordance with Irish law.

 

15.2.                     The Chargor irrevocably agrees for the benefit of the
Chargee that the courts of Ireland shall have jurisdiction to hear and determine
any suit, action or proceeding, and to settle any disputes, whether relating to
a contractual or non-contractual obligation, which may arise out of or in
connection with this Charge and, for such purposes, irrevocably submits to the
jurisdiction of such courts.

 

15.3.                     The Chargor irrevocably waives any objection which it
might now or hereafter have to the courts referred to in Clause 15.2 being
nominated as the forum to hear and determine any suit, action or proceeding, and
to settle any disputes, which may arise out of or in connection with this Charge
and agrees not to claim that any such court is not a convenient or appropriate
forum in each case whether on the grounds of venue or forum non convenient or
any similar grounds or otherwise.

 

15.4.                     The submission to the jurisdiction of the courts
referred to in Clause 15.2 shall not (and shall not be construed so as to) limit
the right of the Chargee to take proceedings against the Chargor in any other
court of competent jurisdiction nor shall the taking of proceedings in any one
or more jurisdictions preclude the taking of proceedings in any other
jurisdiction, whether concurrently or not.

 

15.5.                     To the extent that the Chargor, or any of the property
of the Chargor is or becomes entitled at any time to any immunity on the grounds
of sovereignty or otherwise from any legal action, suit or proceeding, from
set-off or counterclaim, from the jurisdiction of any competent court, from
service of process, from attachment prior to judgment, from attachment in aid of
execution, or from execution prior to judgment, or other legal process in any
jurisdiction, the Chargor for itself, and its property does hereby irrevocably
and unconditionally waive, and agrees not to plead or claim, any such immunity
with respect to its or his, as the case may be, obligations, liabilities or any
other matter under or arising out of or in connection with this Charge or the
subject matter hereof or thereof.

 

16.                               CONFLICTS

 

In the event of a conflict between the provisions of this Charge on the one hand
and the Credit Agreement or the Security Agreement on the other hand, the
provisions of the Credit Agreement or Security Agreement shall control.

 

13

--------------------------------------------------------------------------------


 

Schedule A

 

Company

 

Number and Description of
Shares

 

Registered Holder

 

 

 

 

 

Delos Aircraft Limited

 

10 Ordinary Shares of USD$1.00 each

 

Hyperion Aircraft Limited

 

14

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Part I

 

To:                             Deutsche Bank AG New York Branch
(the Chargee)

 

 

Date:    March 2014

 

(Date of Charge)

 

Dear Sirs

 

Delos Aircraft Limited (the Company)

 

I hereby unconditionally and irrevocably authorise you to date the resignation
letter in respect of the Company deposited by me with you pursuant to the share
charge dated          March 2014 (the Charge) between Hyperion Aircraft Limited
and yourselves, as and when you become entitled to date and complete the same
pursuant to the terms of the Charge.

 

Yours faithfully,

 

[name]

 

[Director] / [Secretary]

 

15

--------------------------------------------------------------------------------


 

SCHEDULE B

 

PART II

 

Date                                     

 

The Board of Directors
Delos Aircraft Limited (the Company)

 

Dear Sirs,

 

Resignation of Directors/Secretary

 

[I]/[We] hereby tender [my]/[our] resignation as [Director]/[Secretary] of the
Company with effect from the date hereof .

 

[I]/[We] hereby confirm that [I]/[We] have no rights to compensation or claims
against the Company for loss of office or arrears of pay [(or, in the case of
secretary, fees)].

 

This letter shall be governed by and construed in accordance with Irish law.

 

Yours faithfully,

 

Signed and Delivered

 

 

by [insert name of director/secretary]

 

 

in the presence of:

 

 

 

 

 

Witness Signature:

 

 

 

 

 

 

 

Witness Name:

 

 

 

 

 

 

 

Witness Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16

--------------------------------------------------------------------------------


 

Schedule C

 

Form of Proxy

 

We, Hyperion Aircraft Limited, hereby irrevocably appoint Deutsche Bank AG New
York Branch, (as Chargee) as our proxy to vote at meetings of the shareholders
of Delos Aircraft Limited (the Company) in respect of any existing or further
shares in the Company which may have been or may from time to time be issued to
us and/or registered in our name. This proxy is irrevocable by reason of being
coupled with the interest of Deutsche Bank AG New York Branch, (as Chargee) as
chargee of the aforesaid shares.

 

 

 

 

 

HYPERION AIRCRAFT LIMITED

 

 

 

 

 

Dated:

 

 

 

17

--------------------------------------------------------------------------------


 

Schedule D

 

Form of Irrevocable Appointment

 

We, Hyperion Aircraft Limited hereby irrevocably appoint Deutsche Bank AG New
York Branch, (as Chargee) as our duly authorised representative to sign
resolutions in writing of Delos Aircraft Limited (the Company) in respect of any
existing or further shares in the Company which may have been or may from time
to time be issued to us and/or registered in our name.

 

 

 

 

 

HYPERION AIRCRAFT LIMITED

 

 

 

Dated:

 

 

 

18

--------------------------------------------------------------------------------


 

IN WITNESS whereof the parties hereto have caused this Charge to be duly
executed on the date first written.

 

 

SIGNED AND DELIVERED AS A DEED

 

for and on behalf of

 

HYPERION AIRCRAFT LIMITED

 

by its lawfully appointed attorney:

 

 

 

in the presence of:

 

 

 

 

 

Witness Signature:

 

 

 

 

 

Witness Name:

 

 

 

 

 

Witness Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SIGNED AND DELIVERED by

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

 

in the presence of:

 

 

 

 

 

 

 

 

Witness Signature:

 

 

 

 

 

 

 

Witness Name:

 

 

 

 

 

 

 

Witness Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19

--------------------------------------------------------------------------------

 

EXHIBIT C

SECURITY AGREEMENT

 

FORM OF PLEDGE OVER SHARES OF BORROWER

 

Exhibit C-1

 

--------------------------------------------------------------------------------


 

[Clifford Chance Letterhead]

 

DELOS AIRCRAFT LIMITED

 

AS PLEDGOR

 

AND

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

AS COLLATERAL AGENT

 

--------------------------------------------------------------------------------

 

PLEDGE OVER SHARES AGREEMENT

 

(DELOS FINANCE S.À R.L.)

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

CONTENTS

 

CLAUSE

 

PAGE

1.

DEFINITIONS AND INTERPRETATION

 

2

2.

PLEDGE OVER SHARES (ACTIONS)

 

4

3.

VOTING RIGHTS AND DIVIDENDS

 

5

4.

PLEDGOR’S REPRESENTATIONS AND UNDERTAKINGS

 

5

5.

POWER OF ATTORNEY

 

6

6.

REMEDIES UPON ENFORCEMENT EVENT

 

6

7.

EFFECTIVENESS OF COLLATERAL

 

7

8.

INDEMNITY

 

8

9.

RIGHTS OF RECOURSE

 

8

10.

PARTIAL ENFORCEMENT

 

9

11.

COSTS AND EXPENSES

 

9

12.

CURRENCY CONVERSION

 

9

13.

NOTICES

 

9

14.

SUCCESSORS

 

9

15.

AMENDMENTS AND PARTIAL INVALIDITY

 

10

16.

LAW AND JURISDICTION

 

10

 

--------------------------------------------------------------------------------


 

THIS PLEDGE AGREEMENT has been entered into on                    2014

 

BETWEEN

 

(1)                                 DELOS AIRCRAFT LIMITED, a private limited
liability company incorporated under the laws of Ireland, having its registered
office at 30 North Wall Quay, Dublin 1 (the “Pledgor”);

 

(2)                                 DEUTSCHE BANK AG NEW YORK BRANCH, acting for
itself and as agent for and on behalf of the Secured Parties (the “Collateral
Agent”);

 

AND IN THE PRESENCE OF

 

(3)                                 DELOS FINANCE S.À R.L., a société à
responsabilité limitée (private limited liability company), incorporated under
the laws of Luxembourg, having its registered office at 46A, Avenue J.F.
Kennedy, L-1855 Luxembourg, in the process of being registered with the
Luxembourg Register of Commerce and Companies and having a share capital of EUR
12,500 (the “Company”).

 

WHEREAS:

 

(A)                               Pursuant to a term loan credit agreement (the
“Term Loan Credit Agreement”) dated on or about the date hereof among, inter
alios, the Company, as borrower, International Lease Finance Corporation, a
California corporation, Hyperion Aircraft Limited, a private limited liability
company incorporated under the laws of Ireland (“Grandparent Holdco”), Delos
Aircraft Limited, a private limited liability company incorporated under the
laws of Ireland (“Parent Holdco”), Apollo Aircraft Inc., a California
corporation (“CA Subsidiary Holdco”), Artemis (Delos) Limited, a private limited
liability company incorporated under the laws of Ireland (“Irish Subsidiary
Holdco”), the lenders from time to time party to thereto, Deutsche Bank AG New
York Branch, as Administrative Agent, and Deutsche Bank AG New York Branch as
the Collateral Agent, certain loans have been made available to the Company.

 

(B)                               As a condition precedent to the drawdown under
the Term Loan Credit Agreement, the Pledgor has agreed, for the purpose of
creating a security interest for the payment and discharge of all of the Secured
Obligations, to enter into this pledge agreement (the “Pledge Agreement”) which
the Pledgor declares to be in its best corporate interest.

 

IT IS AGREED as follows:

 

1.                                      DEFINITIONS AND INTERPRETATION

 

1.1                               Terms defined in the Term Loan Credit
Agreement or the Security Agreement, as applicable shall bear the same meaning
herein, unless expressly provided to the contrary.

 

1.2                               In this Pledge Agreement:

 

“Enforcement Event” has the meaning ascribed to such term in the Security
Agreement.

 

--------------------------------------------------------------------------------


 

“Financial Collateral Law” means the Luxembourg law of 5 August 2005 on
financial collateral arrangements, as amended.

 

“Loan Documents” has the meaning ascribed to such term in the Term Loan Credit
Agreement.

 

“Obligors” means any Borrower Party (such term as defined in the Term Loan
Credit Agreement).

 

“Pledged Portfolio” means the Shares and the Related Assets.

 

“Related Assets” means all dividends, interest and other monies payable in
respect of the Shares and all other rights, benefits and proceeds (including the
proceeds from any sale of the Shares following an enforcement of the Pledge and,
in particular, any proceeds that may not immediately be used to discharge
Secured Obligations)  in respect of or derived from the Shares (whether by way
of redemption, liquidation, bonus, preference, option, substitution, conversion
or otherwise) except to the extent these constitute Shares.

 

“Rights of Recourse” means all and any rights, actions and claims the Pledgor
may have against any Obligors or any other person having granted security or
given a guarantee for the Secured Obligations, arising under or pursuant to the
enforcement of the present Pledge including, in particular, the Pledgor’s right
of recourse against any such entity under the terms of Article 2028 et seq. of
the Luxembourg Civil Code (including, for the avoidance of doubt, any right of
recourse prior to enforcement), or any right of recourse by way of subrogation
or any other similar right, action or claim under any applicable law.

 

“Secured Obligations” means all principal of the Loans outstanding from time to
time under the Term Loan Credit Agreement, all interest (including Post-Petition
Interest) on the Loans, all other amounts now or hereafter payable by any
Obligor under any Loan Document and any fees or other amounts now or hereafter
payable by any Obligor to the Administrative Agent or the Collateral Agent for
acting in its capacity as such pursuant to a separate agreement among such
parties, in each case, whether direct or indirect, absolute or contingent, due
or to become due, now existing or hereafter arising.

 

“Security Agreement” means the term loan security agreement, dated on or about
the date hereof among, inter alios, the Company, Grandparent Holdco, Parent
Holdco, CA Subsidiary Holdco, Irish Subsidiary Holdco, the additional grantors
referred to therein and Deutsche Bank AG New York Branch.

 

“Shares” means all of the shares (“parts sociales”) in the share capital of the
Company held by, to the order or on behalf of the Pledgor at any time, including
for the avoidance of doubt any shares which shall be issued to the Pledgor from
time to time, regardless of the reason of such issuance, whether by way of
substitution, replacement, dividend or in addition to the shares held on the
date hereof, whether following an exchange, division, free attribution,
contribution in kind or in cash or for any other reason (the “Future Shares”),
in which case such Future Shares shall immediately be and become subject to the
security interest created hereunder.

 

3

--------------------------------------------------------------------------------


 

“Share Register” means the register of shareholders of the Company.

 

1.3                               In this Pledge Agreement, any reference to
(a) a “Clause” is, unless otherwise stated, a reference to a Clause hereof and
(b) to any agreement (including this Pledge Agreement, the Term Loan Credit
Agreement or any other Loan Documents) is a reference to such agreement as
amended, varied, modified or supplemented (however fundamentally) from time to
time. Clause headings are for ease of reference only.

 

1.4                               This Pledge Agreement may be executed in any
number of counterparts and by way of facsimile exchange of executed signature
pages, all of which together shall constitute one and the same Pledge Agreement.

 

2.                                      PLEDGE OVER SHARES (ACTIONS)

 

2.1                               The Pledgor pledges the Pledged Portfolio in
favour of the Collateral Agent, acting for itself and as agent for and on behalf
of the Secured Parties, who accepts, as first- priority pledge (gage de premier
rang) (the “Pledge”) for the due and full payment and discharge of all of the
Secured Obligations.

 

2.2                               The Pledgor and the Collateral Agent request
the Company and the Company, by signing hereunder for acceptance, undertakes to
register the Pledge in the Share Register and to provide to the Collateral Agent
a certified copy of the Share Register evidencing such registration on the date
hereof. The Company furthermore undertakes to proceed to any further formalities
and registrations required to perfect the present Pledge each time Future Shares
are issued to the Pledgor.

 

2.3                               The following wording shall be used for the
registration:

 

“All shares owned from time to time by Delos Aircraft Limited and, in
particular, the (number) of shares owned on the date of the present
registration, have been pledged as a first ranking pledge (gage de premier rang)
in favour of Deutsche Bank AG New York Branch, as Collateral Agent, pursuant to
a pledge over shares agreement dated [date], to secure the Secured Obligations
(as defined in such pledge over shares agreement).”

 

2.4                               The Pledgor and the Collateral Agent hereby
give power to any manager of the Company, with full power of substitution, to
register the Pledge in the Share Register.

 

2.5                               Without prejudice to the above provisions, the
Pledgor hereby irrevocably authorises and empowers the Collateral Agent to take
or to cause any formal steps to be taken by the managers or other officers of
the Company for the purpose of perfecting the present Pledge and, for the
avoidance of doubt, undertakes to take any such steps itself if so directed by
the Collateral Agent. In particular, should any such steps be required in
relation to Future Shares, the Pledgor undertakes to take any such steps
simultaneously to the issuance or receipt of Future Shares.

 

2.6                               The Pledgor undertakes that during the
subsistence of this Pledge Agreement it will not grant any pledge in respect of
the Pledged Portfolio (other than the Pledge created under this Agreement)
without the prior written approval of the Collateral Agent.

 

4

--------------------------------------------------------------------------------


 

3.                                      VOTING RIGHTS AND DIVIDENDS

 

3.1                               As long as this Pledge Agreement remains in
force and until the occurrence of an Enforcement Event which is continuing, the
Pledgor shall be entitled to receive all Related Assets. Following the
occurrence of an Enforcement Event which is continuing, the Collateral Agent
shall be entitled to receive all Related Assets and to apply them in accordance
with the terms of the Loan Documents.  If the Pledgor receives any Related
Assets following an Enforcement Event which is continuing, the Pledgor shall
promptly pay them over to the Collateral Agent.

 

3.2                               Until the occurrence of an Enforcement Event
which is continuing, the Pledgor shall be entitled to exercise all voting rights
attached to the Shares in a manner which does not (i) adversely affect this
Pledge, cause an Enforcement Event to occur or vary the rights attaching to or
conferred by all or any part of the Pledged Portfolio or (ii) increase the
issued share capital of the Company (except in accordance with clause 4.2.3
below). After the occurrence of an Enforcement Event which is continuing and,
for as long as such Enforcement Event is continuing, the Pledgor shall not,
without the prior written consent of the Collateral Agent, exercise any voting
rights or otherwise in relation to the Shares.

 

3.3                              The Collateral Agent shall be entitled but not
obliged, after an Enforcement Event has occurred, is continuing and for as long
as such Enforcement Event is continuing, to exercise the voting rights attached
to the Shares in accordance with the provisions of Article 9 of the Financial
Collateral Law in any manner the Collateral Agent deems fit. The Pledgor shall
do whatever is necessary in order to ensure that the exercise of the voting
rights in these circumstances is facilitated and becomes possible for the
Collateral Agent, including the issuing of a written proxy in any form or any
other document that the Collateral Agent may require for the purpose of
exercising the voting rights.

 

4.                                      PLEDGOR’S REPRESENTATIONS AND
UNDERTAKINGS

 

4.1                               The Pledgor hereby represents to the
Collateral Agent that during the subsistence of this Pledge Agreement:

 

4.1.1                     it is, and will be, the sole owner of the Pledged
Portfolio free from any encumbrance (other than the Pledge);

 

4.1.2                     the Shares represent the entire issued share capital
of the Company;

 

4.1.3                     the Company has not declared any dividends in respect
of the Shares that are still unpaid at the date hereof;

 

4.1.4                     it has not sold or disposed of all or any of its
rights, title and interest in the Pledged Portfolio;

 

4.1.5                     it has the necessary power to enable it to enter into
and perform its obligations under this Pledge Agreement; and

 

5

--------------------------------------------------------------------------------


 

4.1.6                     all necessary authorisations to enable it to enter
into this Pledge Agreement have been obtained and are, and will remain, in full
force and effect.

 

4.2                               Except with the Collateral Agent’s prior
written consent the Pledgor shall not:

 

4.2.1                     sell or otherwise dispose of all or any of the Shares
or of its rights, title and interest in the Pledged Portfolio;

 

4.2.2                     create, grant or permit to exist (a) any encumbrance
or security interest over or (b) any restriction on the ability to transfer or
realise all or any part of the Pledged Portfolio (other than, for the avoidance
of doubt, the Pledge or as permitted under the Loan Documents); or

 

4.2.3                     approve an increase of share capital except if the
Pledgor subscribes for all the shares.

 

4.3                               The Pledgor hereby undertakes that, during the
subsistence of this Pledge Agreement:

 

4.3.1                     it shall cooperate with the Collateral Agent and sign
or cause to be signed all such further documents, instruments and powers of
attorney and take all such further action as the Collateral Agent may from time
to time request to perfect and protect this Pledge or to exercise its rights
under this Pledge Agreement; and

 

4.3.2                     as shareholder of the Company, it shall act in good
faith to maintain and exercise its rights in the Company, and in particular
shall not knowingly take any steps or do anything which could adversely affect
the existence of the security interest created hereunder or the value thereof.

 

5.                                      POWER OF ATTORNEY

 

5.1                               The Pledgor irrevocably appoints the
Collateral Agent to be its attorney and in its name and on its behalf to
execute, deliver and perfect all documents (including any share transfer forms
and other instruments of transfer) and do all things that the Collateral Agent
may consider to be requisite for (a) carrying out any obligation imposed on the
Pledgor under this Pledge Agreement or (b) exercising any of the rights
conferred on the Collateral Agent or the Secured Parties by this Pledge
Agreement or by law, it being understood that the enforcement of the Pledge must
be carried out as described in Clause 6 (Remedies upon Enforcement Event)
hereunder.

 

5.2                               The Pledgor shall ratify and confirm all
things done and all documents executed by the Collateral Agent in the exercise
of that power of attorney, provided that such power of attorney shall not be
exercisable prior to the occurrence of an Enforcement Event which is continuing
save for such power of attorney necessary for the perfection of this Pledge
Agreement.

 

6.                                      REMEDIES UPON ENFORCEMENT EVENT

 

6.1                               Following the occurrence of an Enforcement
Event which is continuing, the Collateral Agent shall be entitled to realise the
Pledged Portfolio in the most favourable manner provided for by Luxembourg law
and may, in particular, but without limitation,

 

6

--------------------------------------------------------------------------------


 

6.1.1                     appropriate the Pledged Portfolio in which case the
Pledged Portfolio will be valued at its fair value, as determined by a
registered, independent auditor(réviseur(s)  d’entreprises agrée(s)) or another
independent expert appointed by the Pledgor at the costs and expenses of the
Pledgor;

 

6.1.2                     sell the Pledged Portfolio in a private sale at normal
commercial terms (conditions commerciales normales) for a cash or non-cash
consideration,

 

6.1.3                     sell the Pledged Portfolio in a sale organised by a
stock exchange (to be chosen by the Collateral Agent) or in a public sale
(organised at the discretion of the Collateral Agent and which, for the
avoidance of doubt, does not need to be made by or within a stock exchange);

 

6.1.4                     request a judicial decision that the Pledged Portfolio
shall be attributed to the Collateral Agent in discharge of the Secured
Obligations following a valuation of the Pledged Portfolio made by a court
appointed expert; or

 

6.1.5                     if applicable, proceed to a set off between the
Secured Obligations and the Pledged Portfolio.

 

6.2                               The Collateral Agent shall apply the proceeds
of the sale in paying the costs of that sale or disposal and in or towards the
discharge of the Secured Obligations, in accordance with the terms of the Loan
Documents.

 

7.                                      EFFECTIVENESS OF COLLATERAL

 

7.1                               The Pledge shall be a continuing security and
shall not be considered as satisfied or discharged or prejudiced by any
intermediate payment, satisfaction or settlement of any part of the Secured
Obligations and shall remain in full force and effect until it has been
discharged by the express written release thereof granted by the Collateral
Agent.

 

7.2                               The Pledge shall be cumulative, in addition
to, and independent of every other security which the Secured Parties may at any
time hold as security for the Secured Obligations or any rights, powers and
remedies provided by law and shall not operate so as in any way to prejudice or
affect or be prejudiced or affected by any security interest or other right or
remedy which the Secured Parties may now or at any time in the future have in
respect of the Secured Obligations.

 

7.3                               This Pledge shall not be prejudiced by any
time or indulgence granted to any person, or any abstention or delay by the
Secured Parties or the Collateral Agent in perfecting or enforcing any security
interest or rights or remedies that the Secured Parties or the collateral Agent
may now or at any time in the future have from or against the Pledgor or any
other person.

 

7.4                               No failure on the part of the Collateral Agent
to exercise, or delay on its part in exercising, any of its rights under this
Pledge Agreement shall operate as a waiver hereof, nor shall any single or
partial exercise of any such right preclude any further exercise of that or any
other rights.

 

7

--------------------------------------------------------------------------------


 

7.5                              Neither the obligations of the Pledgor
contained in this Pledge Agreement nor the rights, powers and remedies conferred
upon the Collateral Agent by this Pledge Agreement or by law, nor the Pledge
created hereby shall be discharged, impaired or otherwise affected by:

 

7.5.1                     any amendment to, or any variation, waiver or release
of, any Secured Obligation or of the obligations of any Obligor under any other
Loan Documents;

 

7.5.2                     any failure to take, or fully to take, any security
contemplated by the Loan Documents or otherwise agreed to be taken in respect of
the Secured Obligations;

 

7.5.3                     any failure to realise or fully to realise the value
of, or any release, discharge, exchange or substitution of, any security taken
in respect of the Secured Obligations; or .

 

7.5.4                     any other act, event or omission which, but for this
Clause 7.5, might operate to discharge, impair or otherwise affect any of the
obligations of the Pledgor contained in this Pledge Agreement, the rights,
powers and remedies conferred upon the Collateral Agent by this Pledge
Agreement, the Pledge or by law.

 

7.6                               For the avoidance of doubt, the Pledgor hereby
waives any rights arising for it now or in the future (if any) under
Article 2037 of the Luxembourg Civil Code.

 

7.7                               Neither the Secured Parties, nor the
Collateral Agent or any of their agents shall be liable by reason of (a) taking
any action permitted by this Pledge Agreement or (b) any neglect or default in
connection with the Pledged Portfolio or (c) the realisation of all or any part
of the Pledged Portfolio, except in the case of gross negligence or wilful
misconduct upon their part.

 

8.                                      INDEMNITY

 

8.1                               The Collateral Agent shall not be liable for
any loss or damage suffered by the Pledgor save in respect of such loss or
damage which is suffered as a result of wilful misconduct or gross negligence of
the Collateral Agent.

 

8.2                               The Secured Parties or the Collateral Agent
shall be indemnified in accordance with the provisions of Clause 9.03
(Indemnity) of the Term Loan Credit Agreement.

 

9.                                      RIGHTS OF RECOURSE

 

9.1                               For as long as the Secured Obligations are
outstanding and have not been unconditionally and irrevocably paid and
discharged in full or the Collateral Agent or the Secured Parties have any
obligations or commitments under the Loan Documents, the Pledgor shall not
exercise any Rights of Recourse, arising for any reason whatsoever, by any means
whatsoever (including for the avoidance of doubt, by way of provisional measures
such as provisional attachment (“saisie-arrêt conservatoire”) or by way of
set-off).

 

9.2                              The Pledgor furthermore irrevocably waives its
Rights of Recourse against any Obligor if

 

8

--------------------------------------------------------------------------------

 

(and as of the moment where) the shares of such Obligor (or any holding company
of such Obligor) have been disposed of to a person or persons outside the group
by enforcement of any Security Document.  Without prejudice to Clause 9.1 above,
this Clause shall remain in full force and effect notwithstanding any discharge,
release or termination of this Pledge (whether or not in accordance with Clause
7.1 of this Pledge Agreement).

 

10.                               PARTIAL ENFORCEMENT

 

10.1                        Subject to Clause 6 (Remedies upon Enforcement
Event), the Collateral Agent shall have the right, to request enforcement of all
or part of the Pledged Portfolio in its most absolute discretion. No action,
choice or absence of action in this respect, or partial enforcement, shall in
any manner affect the Pledge created hereunder over the Pledged Portfolio, as it
then shall be (and in particular those Shares which have not been subject to
enforcement). The Pledge shall continue to remain in full and valid existence
until enforcement, discharge or termination hereof, as the case may be.

 

11.                               COSTS AND EXPENSES

 

All the Collateral Agent’s reasonable costs and expenses (including legal fees,
stamp duties and any value added tax) incurred in connection with (a) the
execution of this Pledge Agreement or otherwise in relation to it, (b) the
perfection or enforcement of the collateral hereby constituted or (c) the
exercise of its rights, shall be reimbursed to the Collateral Agent in
accordance with the provisions of Clause 9.02 (Expenses) of the Term Loan Credit
Agreement.

 

12.                               CURRENCY CONVERSION

 

For the purpose of, or pending the discharge of, any of the Secured Obligations
the Collateral Agent may convert any money received, recovered or realised or
subject to application by it under this Pledge Agreement from one currency to
another, as the Collateral Agent may think fit and any such conversion shall be
effected at the Collateral Agent’s spot rate of exchange for the time being for
obtaining such other currency with the first currency.

 

13.                               NOTICES

 

Any notice or demand to be served by one person on another pursuant to this
Pledge Agreement shall be served in accordance with the provisions of Clause
9.01 (Notices Generally) of the Term Loan Credit Agreement.

 

14.                               SUCCESSORS

 

14.1                        This Pledge Agreement shall remain in effect despite
any amalgamation or merger (however effected) relating to the Secured Parties or
the Collateral Agent, and references to the Secured Parties or the Collateral
Agent shall be deemed to include any assignee or successor in title of the
Secured Parties or the Collateral Agent and any person who, under any applicable
law, has assumed the rights and obligations of the Secured Parties or the
Collateral Agent hereunder or to which under such laws the same have been
transferred or novated or assigned in any manner.

 

9

--------------------------------------------------------------------------------


 

14.2                        For the purpose of Articles 1278 et seq. of the
Luxembourg Civil Code and any other relevant legal provisions, to the extent
required under applicable law and without prejudice to any other terms hereof or
of any other Loan Documents and in particular Clause 14.1 hereof, the Secured
Parties and the Collateral Agent hereby expressly reserve and the Pledgor agrees
to the preservation of this Pledge Agreement and the Pledge in case of
assignment, novation, amendment or any other transfer of the Secured Obligations
or any other rights arising under the Loan Documents.

 

14.3                        To the extent a further notification or registration
or any other step is required by law to give effect to the above, such further
notification or registration shall be made and the Pledgor hereby gives power of
attorney to the Collateral Agent to make any notifications and/or to require any
required registrations to be made in the Share Register, or to take any other
steps, and undertakes to do so itself if so requested by the Collateral Agent.

 

15.                               AMENDMENTS AND PARTIAL INVALIDITY

 

15.1                        Changes to this Pledge Agreement and any waiver of
rights under this Pledge Agreement shall require written form executed by the
parties hereto.

 

15.2                        If any provision of this Pledge Agreement is
declared by any judicial or other competent authority to be void or otherwise
unenforceable, that provision shall be severed from this Pledge Agreement and
the remaining provisions of this Pledge Agreement shall remain in full force and
effect. The Pledge Agreement shall, however, thereafter be amended by the
parties in such reasonable manner so as to achieve, without illegality, the
intention of the parties with respect to that severed provision.

 

16.                               LAW AND JURISDICTION

 

This Pledge Agreement and any non-contractual obligations arising out of or in
connection with it shall be governed by Luxembourg law and the courts of
Luxembourg-City shall have exclusive jurisdiction to settle any dispute which
may arise from or in connection with it.

 

10

--------------------------------------------------------------------------------


 

This Pledge Agreement has been duly executed by the parties in three copies.

 

The Collateral Agent

 

DEUTSCHE BANK AG NEW YORK

 

Duly represented by:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

11

--------------------------------------------------------------------------------


 

The Pledgor

 

DELOS AIRCRAFT LIMITED

 

Duly represented by:

 

 

 

 

Name:

 

 

 

Title:

 

 

12

--------------------------------------------------------------------------------


 

By signing hereunder for acceptance, the Company acknowledges and accepts the
existence of this Pledge Agreement and security interest created hereunder over
the Pledged Portfolio for the purposes of the Financial Collateral Law, takes
notice of the terms thereof, undertakes to duly register forthwith this Pledge
in its Share Register and to provide the Collateral Agent with a certified copy
of the Share Register, evidencing the registration of the present pledge on the
date hereof.

 

The Company

 

DELOS FINANCE S.À R.L.

 

Duly represented by:

 

 

 

 

Name:

 

 

 

Title:

 

 

13

--------------------------------------------------------------------------------


 

EXHIBIT D

SECURITY AGREEMENT

 

FORM OF ACCOUNT CONTROL AGREEMENT

 

March 6, 2014

 

Deutsche Bank Trust Company Americas
60 Wall Street, 16th Floor
Mail Stop:  NYC60-1630
New York, New York 10005

 

Whereas, Delos Finance S.à r.l. (“Pledgor”) has granted to Deutsche Bank AG New
York Branch, as Collateral Agent (“Pledgee”), for the benefit of the Secured
Parties, a security interest in Account number S94009.1 (the “Collateral
Account”), held by Deutsche Bank Trust Company Americas (the “Securities
Intermediary”) together with all financial funds, investments, instruments,
assets, investment property, securities, cash and other property now or
hereafter held therein, and the proceeds thereof, including without limitation
dividends payable in cash or stock and shares or other proceeds of conversions
or splits of any securities in the Collateral Account (collectively, the
“Collateral”). Pledgor, Pledgee and the Securities Intermediary agree that the
Collateral Account is a “securities account” within the meaning of Article 8 of
the Uniform Commercial Code of the State of New York (the “UCC”) and that all
Collateral held in the Collateral Account will be treated as a “financial asset”
within the meaning of Section 8- 102(a)(9) of the UCC.

 

Whereas, the grant of security interest described above is pursuant to that
certain Term Loan Security Agreement dated as of the date hereof among Hyperion
Aircraft Limited, the Pledgor, Delos Aircraft Limited, Artemis (Delos) Limited,
Apollo Aircraft Inc., the additional grantors referred to therein, and the
Pledgee (as amended from time to time, the “Security Agreement”).

 

Whereas, the Pledgor and Pledgee, inter alia, are party to the Term Loan Credit
Agreement dated as of March 6, 2014 (as amended from time to time, the “Credit
Agreement”).

 

In connection therewith, the parties hereto agree (which agreement by the
Pledgor will be construed as instructions to the Securities Intermediary):

 

1.                                     The Pledgor and Pledgee hereby appoint
Deutsche Bank Trust Company Americas as Securities Intermediary in accordance
with the terms and conditions set forth herein, and the Securities Intermediary
hereby accepts such appointment.

 

2.                                      Pledgor, simultaneously with the
execution and delivery of this agreement (this “Agreement”), has caused to be
deposited with the Securities Intermediary the Collateral and which Collateral
shall be held by the Securities Intermediary upon the terms and conditions
hereinafter set forth. The Securities Intermediary shall have no duty to solicit
the Collateral.

 

Exhibit D-1

--------------------------------------------------------------------------------


 

3.                                      The Securities Intermediary is
instructed to register the pledge on its books. Securities Intermediary shall
hold all certificated securities that comprise all or part of the Collateral
with proper endorsements to the Securities Intermediary or in blank, or will
deliver possession of such certificated securities to the Pledgee in accordance
with this Agreement. The Securities Intermediary acknowledges the security
interest granted by the Pledgor in favor of the Pledgee in the Collateral.

 

4.                                      The Securities Intermediary represents,
warrants and agrees that the Collateral Account (i) has been established and is
and will be maintained with the Securities Intermediary on its books and records
and (ii) is and will be a “securities account” (as defined in
Section 8-501(a) of the UCC) in respect of which the (A) Securities Intermediary
is a “securities intermediary” (as defined in Section 8-102(a)(14) of the UCC),
(B) the Pledgor is the “entitlement holder” (as defined in
Section 8-102(a)(7) of the UCC) of the Collateral Account subject to the
“control” (as defined in Section 8-106 of the UCC) of the Pledgee, (C) the
“securities intermediary’s jurisdiction” (as defined in Section 8-110(e) of the
UCC) of the Securities Intermediary in respect of the Collateral Account is New
York and (D) all financial assets carried in the Collateral Account will have
been duly credited thereto in compliance with Section 8-501 of the UCC.

 

5.                                      The Securities Intermediary is
instructed to deliver to the Pledgee copies of monthly statements on the
Collateral Account.

 

6.                                      The Collateral Account will be styled:
“Delos Finance S.à r.l. Collateral Account for Deutsche Bank AG New York
Branch”.

 

7.                                      During the term of this Agreement, the
Securities Intermediary shall invest and reinvest the Collateral in any of the
following investments, in each case at the written direction of an authorized
person of the Pledgor:

 

a)                                     Blackrock - 0114 ICS US Dollar Liquidity
Fund

 

b)                                     Goldman Sachs US$ Liquid Reserves Fund -
Inst. Dist.

 

c)                                      HSBC US Dollar Liquidity Fund,

 

or such other investments as the Pledgor and the Pledgee may agree and confirm
in writing to the Securities Intermediary.

 

The Securities Intermediary shall have no obligation to invest or reinvest the
Collateral if deposited with the Securities Intermediary after 11:00 a.m.
(E.S.T.) on such day of deposit. Instructions received after 11:00 a.m. (E.S.T.)
will be treated as if received on the following business day. The Securities
Intermediary shall have no responsibility for any investment losses resulting
from the investment, reinvestment or liquidation of the Collateral. Any interest
or other income received on such investment and reinvestment of the Collateral
shall become part of the Collateral and any losses incurred on such investment
and reinvestment of the Collateral shall be debited against the Collateral. If a
selection is not made and a written direction not given to the Securities
Intermediary, the Collateral shall remain uninvested with no liability for
interest therein. It is agreed and

 

Exhibit D-2

--------------------------------------------------------------------------------


 

understood that the entity serving as Securities Intermediary may earn fees
associated with the investments outlined above in accordance with the terms of
such investments. Notwithstanding the foregoing, the Securities Intermediary
shall have the power to sell or liquidate the foregoing investments whenever the
Securities Intermediary shall be required to release all or any portion of the
Collateral. In no event shall the Securities Intermediary be deemed an
investment manager or adviser in respect of any selection of investments
hereunder. It is understood and agreed that the Securities Intermediary or its
affiliates are permitted to receive additional compensation that could be deemed
to be in the Securities Intermediary’s economic self-interest for (1) serving as
investment adviser, administrator, shareholder servicing agent, custodian or sub
custodian with respect to certain of the investments, (2) using affiliates to
effect transactions in certain investments and (3) effecting transactions in
investments.

 

8.                                      All dividends, interest, gains and other
profits with respect to the Collateral Account will be reported in the name and
tax identification number of the Pledgor.

 

9.                                      (a) The Securities Intermediary may not,
without the prior written consent of Pledgee, deliver, release or otherwise
dispose of the Collateral or any interest therein unless the proceeds thereof
are held or reinvested in the Collateral Account as part of the Collateral or
applied by Securities Intermediary to the satisfaction of an Unsubordinated
Obligation (as defined below) owed to it. Except for the limitation set forth in
the immediately preceding sentence and unless and until the Securities
Intermediary receives and has a reasonable period of time to act upon written
notice from the Pledgee in substantially the form of Exhibit A hereto which
states that Pledgee is exercising exclusive control over the Collateral Account
(a “Notice of Exclusive Control”), the Securities Intermediary may comply with
any investment orders or instructions from Pledgor concerning the Collateral
Account, or as set forth in sub-paragraph 9(b) below. A Notice of Exclusive
Control (Exhibit A) may be delivered by the Pledgee at any time upon the
occurrence and continuance of an enforcement event pursuant to the Security
Agreement, and shall designate the account, person or other location to which
the financial assets in the Collateral Account, and cash dividends, interest,
income, earnings and other distributions received with respect thereto, shall
thereafter be delivered. As between Pledgor and Pledgee, Pledgee agrees not to
deliver a Notice of Exclusive Control until the occurrence of an enforcement
event pursuant to the Security Agreement that is continuing. For the avoidance
of doubt, Securities Intermediary shall have no responsibility for monitoring or
determining whether an enforcement event has occurred or is continuing.

 

(b)                                 The Pledgee shall issue “entitlement orders”
to the Securities Intermediary to distribute amounts from the Collateral Account
as required pursuant to the provisions of Sections 2.03(c) or 5.16(c) of the
Credit Agreement or as otherwise required by the loan documents.

 

(c)                                  Upon deposit of any insurance proceeds in
the Collateral Account, the Pledgee shall instruct the Securities Intermediary
to distribute from the Collateral Account the amount of such insurance proceeds
in accordance with the instructions of the Collateral Agent (who shall direct
that such amounts be distributed as set forth in Schedule V of the Security
Agreement).

 

Exhibit D-3

--------------------------------------------------------------------------------


 

10.                               The Pledgor authorizes the Securities
Intermediary, and the Securities Intermediary agrees, to comply with any order
or instruction from Pledgee concerning the Collateral Account, including an
order or instruction directing sale, transfer (to the extent that the Collateral
is transferable), release or redemption of all or part of the Collateral and the
remittance of the proceeds thereof, if any, to Pledgee or as otherwise
instructed by the Pledgee, without further consent by the Pledgor. Securities
Intermediary shall have no responsibility or liability to Pledgor for complying
with any order or instruction, whether oral or written, concerning the
Collateral Account, the Collateral, any interest therein, or the proceeds
thereof originated by Pledgee and shall have no responsibility to investigate
the appropriateness of any such order or instruction, even if Pledgor notifies
Securities Intermediary that Pledgee is not legally entitled to originate any
such order or instruction.  Securities Intermediary shall have no responsibility
or liability to Pledgee for complying with any order or instruction, whether
oral or written, concerning the Collateral Account, the Collateral, any interest
therein, or the proceeds thereof originated by Pledgor except to the extent such
compliance would cause Securities Intermediary to violate (i) paragraph 9 hereof
or (ii) written orders or instructions previously received from Pledgee,
including without limitation, a Notice of Exclusive Control, but only to the
extent Securities Intermediary has had reasonable opportunity to act thereon.
Securities Intermediary shall be able to conclusively rely upon any notice,
order or instruction that it reasonably believes to be genuine. Securities
Intermediary shall have no responsibility or liability to Pledgor or Pledgee
with respect to the value of the Collateral Account or any of the Collateral.
This Agreement does not create any obligation or duty on the part of Securities
Intermediary other than those expressly set forth herein.

 

11.                               For purposes of sending and receiving
instructions or directions hereunder, all such instructions or directions shall
be, and the Securities Intermediary may conclusively rely upon such instructions
or directions, delivered, and executed by representatives of the Pledgor or
Pledgee designated on Scheduled A attached hereto and made a part hereof (each
such representative, an “Authorized Person”) which such designation shall
include specimen signatures of such representatives, as such Schedule A may be
updated from time to time.

 

12.                               The Securities Intermediary shall not be
subject to, nor required to comply with, any other agreement to which the
Pledgor or Pledgee is a party, even though reference thereto may be made herein,
or to comply with any direction or instruction (other than those contained
herein or delivered in accordance with this Agreement) from the Pledgor or
Pledgee or an entity acting on its behalf. The Securities Intermediary shall not
be required to expend or risk any of its own funds or otherwise incur any
liability, financial or otherwise, in the performance of any of its duties
hereunder. The Securities Intermediary shall not be responsible or liable for
any special, indirect, punitive or consequential damages or loss of any kind
whatsoever, even if advised of it in advance and even if foreseeable.

 

13.                               The Securities Intermediary may consult with
legal counsel of its own choosing, at the reasonable expense of the Pledgor and
Pledgee, as to any matter relating to this Agreement, and the Securities
Intermediary shall not incur any liability in acting in good faith in accordance
with any advice from such counsel.

 

Exhibit D-4

--------------------------------------------------------------------------------


 

14.                               In the event of any dispute between or
conflicting claims among the Pledgor and Pledgee and any other person or entity
with respect to any Collateral, the Securities Intermediary shall be entitled,
in its sole discretion, to refuse to comply with any and all claims, demands or
instructions with respect to such Collateral so long as such dispute or conflict
shall continue, and the Securities Intermediary shall not be or become liable in
any way to the Pledgor and Pledgee for failure or refusal to comply with such
conflicting claims, demands or instructions. The Securities Intermediary shall
be entitled to refuse to act until, in its sole discretion, either (i) such
conflicting or adverse claims or demands shall have been determined by a final
order, judgment or decree of a court of competent jurisdiction, which order,
judgment or decree is not subject to appeal, or settled by agreement between the
conflicting parties as evidenced in a writing satisfactory to the Securities
Intermediary or (ii) the Securities Intermediary shall have received security or
an indemnity satisfactory to it sufficient to hold it harmless from and against
any and all losses which it may incur by reason of so acting. Any court order,
judgment or decree shall be accompanied by a legal opinion by counsel for the
presenting party, satisfactory to the Securities Intermediary, to the effect
that said order, judgment or decree represents a final adjudication of the
rights of the parties by a court of competent jurisdiction, and that the time
for appeal from such order, judgment or decree has expired without an appeal
having been filed with such court. The Securities Intermediary shall act on such
court order and legal opinions without further question. The Securities
Intermediary may, in addition, elect, in its sole discretion, to commence an
interpleader action or seek other judicial relief or orders as it may deem, in
its sole discretion, necessary. The costs and expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with such proceeding shall
be paid by, and shall be deemed a joint and several obligation of, the Pledgor
and Pledgee.

 

15.                               Each of Pledgor and Pledgee agrees to
indemnify and hold the Securities Intermediary, its directors, officers,
employees, and agents harmless from and against any and all claims, causes of
action, liabilities, losses, lawsuits, demands, damages, costs and expenses,
including without limitation court costs and reasonable attorneys’ fees and
expenses and allocated costs of in house counsel, that may arise out of or in
connection with this Agreement or any action taken or not taken pursuant hereto,
or as a result of any instructions (including entitlement orders) originated by
Pledgee with respect to the Collateral Account and the Collateral, including any
actions taken in response to a Notice of Exclusive Control, in each case except
to the extent caused by Securities Intermediary’s gross negligence or willful
misconduct. This indemnity shall be a continuing obligation of each of Pledgor
and Pledgee and its successors and assigns, notwithstanding the earlier of
resignation of the Securities Intermediary or termination of this Agreement and
shall survive the resignation of the Securities Intermediary or termination of
this Agreement.

 

16.                               The Securities Intermediary is instructed that
the Collateral Account is to remain a “cash account” within the meaning of
Regulation T issued by the Board of Governors of the Federal Reserve System. The
Securities Intermediary represents that it has not received notice regarding any
lien, encumbrance or other claim to the Collateral or the Collateral Account
from any other person and has not entered into an agreement with any third party
to act on such third party’s instructions without further consent of the
Pledgor. The

 

Exhibit D-5

--------------------------------------------------------------------------------


 

Securities Intermediary further agrees not to enter into any such agreement with
any third party.

 

17.                              The Securities Intermediary subordinates to the
lien and security interest of the Pledgee any right of setoff, encumbrance,
security interest, lien or other claim that it may have against the Collateral,
except for any lien, claim, encumbrance or right of set off against the
Collateral Account for its fees, expenses and indemnities including but not
limited to (i) customary commissions and fees arising from permitted trading
activity within the Collateral Account, and (ii) payment owed to Securities
Intermediary for open trade commitments for the purchase and/or sale of
financial assets in and for the Collateral Account (the “Unsubordinated
Obligations”).

 

18.                               To the extent a conflict exists between the
terms of this Agreement and any account agreement between the Pledgor and the
Securities Intermediary, the terms of this Agreement will control, provided that
this Agreement shall not alter or affect any mandatory arbitration provision
currently in effect between Securities Intermediary and Pledgor.

 

19.                               The terms of this Agreement may not be
modified except by a writing signed by all parties hereto.

 

20.                               Securities Intermediary reserves the right,
unilaterally, to terminate this Agreement, such termination to be effective
thirty (30) days after written notice thereof is given to Pledgor and Pledgee.
At the end of such thirty (30) day period, Securities Intermediary will deliver
all assets held in the Collateral Account to Pledgee unless Pledgee and Pledgor
deliver joint instructions to Securities Intermediary during such thirty (30)
day period to deliver or transfer the assets held in the Collateral Account to
another party or securities intermediary. In the event that it is not possible
or practicable, in the judgment of the Securities Intermediary, to transfer the
Collateral or deliver the Collateral to any other party, the Securities
Intermediary will sell such assets and deliver the proceeds according to the
instructions provided by the Pledgee or the joint instructions given by the
Pledgee and Pledgor. Nothing set forth in this provision shall be deemed to
limit the right of Pledgee to issue orders or instructions to the Securities
Intermediary pursuant to paragraph 9 hereof. Pledgee may terminate this
Agreement by giving notice to Securities Intermediary and Pledgor. Termination
shall not affect any of the rights or liabilities of the parties hereto incurred
before the date of termination.

 

21.                               This Agreement sets forth the entire agreement
of the parties with respect to the subject matter hereof (provided that this
Agreement and the Loan Documents, as defined in the Credit Agreement, set forth
the entire agreement of the Pledgor and the Pledgee with respect to the subject
matter hereof), and, subject to paragraph 18 above, supersedes any prior
agreement and contemporaneous oral agreements of the parties concerning its
subject matter.

 

22.                               Except as otherwise expressly provided herein,
any notice, order, instruction, request or other communication required or
permitted to be given under this Agreement shall be in writing and may be
delivered in person, sent by facsimile or other electronic means if

 

Exhibit D-6

--------------------------------------------------------------------------------


 

electronic confirmation of error free receipt is received, or sent by United
States mail, postage prepaid, addressed to the party at the address set forth
below.

 

23.                               The Securities Intermediary will be excused
from failing to act or delay in acting, and no such failure or delay shall
constitute a breach of this Agreement or otherwise give rise to any liability of
the Securities Intermediary, if (i) such failure or delay is caused by
circumstances beyond the reasonable control of the Securities Intermediary,
including without limitation legal constraint, emergency conditions, action or
inaction of governmental, civil or military authority, terrorism, fire, strike,
lockout or other labor dispute, war, riot, theft, flood, earthquake or other
natural disaster, breakdown of public or private or common carrier communication
or transmission facilities, equipment failure, or act, negligence or default of
Pledgor or (ii) such failure or delay resulted from Securities Intermediary’s
reasonable belief that the action would have violated any guideline, rule or
regulation of any governmental authority.

 

24.                              Pledgor agrees to pay Securities Intermediary,
upon receipt of Securities Intermediary’s invoice, all reasonable fees, costs,
expenses (including reasonable attorneys’ fees) incurred in the preparation and
administration of this Agreement (including any amendments hereto or instruments
or agreements required hereunder). Pledgor agrees to pay Securities
Intermediary, upon receipt of Securities Intermediary’s invoice, all reasonable
costs, expenses and attorneys’ fees incurred by Securities Intermediary in
connection with the enforcement of this Agreement or any instrument or agreement
required hereunder, including without limitation any reasonable costs, expenses,
and fees arising out of the resolution of any conflict, dispute, motion
regarding entitlement to rights or rights of action, or other action to enforce
Securities Intermediary’s rights hereunder in a case arising under Title 11,
United States Code. This paragraph 24 shall survive termination of this
Agreement.

 

25.                               Notwithstanding any of the other provisions of
this Agreement, in the event of the commencement of a case pursuant to Title 11,
United States Code, filed by or against Pledgor, or in the event of the
commencement of any similar case under then applicable federal or state law
providing for the relief of debtors or the protection of creditors by or against
Pledgor, Securities Intermediary may act as Securities Intermediary deems
necessary to comply with all applicable provisions of governing statutes and
Pledgor shall not assert any claim against Securities Intermediary for so doing.

 

26.                               If any term or provision of this Agreement
shall be invalid or unenforceable, the remainder of this Agreement, or the
application of such term or provision to persons or circumstances other than
those to which it is held invalid or unenforceable, shall be construed in all
respects as if such invalid or unenforceable term or provision were omitted.

 

27.                              This Agreement may be executed in counterparts,
each of which shall be an original, and all of which shall constitute one and
the same agreement.

 

Exhibit D-7

--------------------------------------------------------------------------------

 

28.                               If any party to this Agreement is not a
natural person, the person executing this Agreement on behalf of such party
hereby represents that he or she has the proper authority to execute this
Agreement on behalf of such party.

 

29.                               This Agreement shall be governed and construed
in accordance with the law of the State of New York excluding choice of law
principles that would require application of the laws of a jurisdiction other
than the State of New York.

 

30.                               The parties acknowledge that in order to help
the United States government fight the funding of terrorism and money laundering
activities, pursuant to Federal regulations that became effective on October 1,
2003 (Section 326 of the USA PATRIOT Act) all financial institutions are
required to obtain, verify, record and update information that identifies each
person establishing a relationship or opening an account. The parties to this
Agreement agree that they will provide to the Securities Intermediary such
information as it may request, from time to time, in order for the Securities
Intermediary to satisfy the requirements of the USA PATRIOT Act, including but
not limited to the name, address, tax identification number and other
information that will allow it to identify the individual or entity who is
establishing the relationship or opening the account and may also ask for
formation documents such as articles of incorporation or other identifying
documents to be provided.

 

*                                        
*                                        
*                                        
*                                        
*                                         *

 

Exhibit D-8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Pledgor and the Pledgee have agreed to the terms of this
Agreement as of the date indicated above.

 

PLEDGOR:

 

DELOS FINANCE S.À R.L.

Duly represented by:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Telephone No.:

 

 

 

Address:

 

c/o International Lease Finance Corporation
10250 Constellation Blvd., Suite 3400
Los Angeles, CA 90067
Attention: Treasurer with a copy to the General Counsel
Facsimile No. (310) 788-1990

 

Date: March       , 2014

 

Account Control Agreement Supplement Signature Pages

 

--------------------------------------------------------------------------------


 

PLEDGEE:

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Collateral Agent

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

Telephone No.:

 

 

 

 

Address:

 

 

 

Deutsche Bank AG New York Branch
60 Wall Street
New York, NY 10005
Electronic mail: Agency.Transactions@db.com
Facsimile No. (732) 380-3355

 

Date:  March       , 2014

 

Account Control Agreement Supplement Signature Pages

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed to:

 

SECURITIES INTERMEDIARY

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

By:                            Deutsche Bank National Trust Company

 

By:

 

 

By:

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

Date:

 

, 2014

Date:

 

 

Address:

 

Deutsche Bank Trust Company Americas
60 Wall Street, 16th Floor
Mail Stop: NYC60-1630
New York, New York 10005
Attention: Escrow Team — Delos Finance S.a.r.l .
Facsimile: (732) 578-4593

 

Date:  March     , 2014

 

Account Control Agreement Supplement Signature Pages

 

--------------------------------------------------------------------------------


 

Schedule A

 

Authorized Persons

 

Pledgor Authorized Persons

 

Name

 

Title

 

Specimen Signature

 

 

 

 

 

Fred Cromer

 

Authorized Signatory

 

 

 

 

 

 

 

Elias Habayeb

 

Authorized Signatory

 

 

 

 

 

 

 

Pam Hendry

 

Manager and Authorized Signatory

 

 

 

 

 

 

 

Drew Bauer

 

Authorized Signatory

 

 

 

Pledgee Specimen Signature Page

 

--------------------------------------------------------------------------------


 

Pledgee Authorized Persons

 

Name

 

Title

 

Specimen Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledgee Specimen Signature Page

 

--------------------------------------------------------------------------------


 

Exhibit A

 

[Letterhead of the Pledgee]

 

[Date]

 

A.                                    BY FACSIMILE TRANSMISSION

 

((732) 578-4593) AND CERTIFIED MAIL

 

Deutsche Bank Trust Company Americas

60 Wall Street, 16th Floor

Mail Stop: NYC60-1630

New York, New York 10005

Attention: Escrow Team — Delos Finance S.a.r.l .

Facsimile:  (732) 578-4593

 

Re: Delos Finance S.à r.l.
Account No. S94009.1

 

B.                                    NOTICE OF EXCLUSIVE CONTROL

 

Ladies and Gentlemen:

 

As referenced in the Collateral Account Control Agreement, dated as of March 6,
2014, among Delos Finance S.à r.l., as Pledgor, Deutsche Bank AG New York
Branch, as Collateral Agent for the Secured Parties, as Pledgee, and Deutsche
Bank Trust Company Americas, as Securities Intermediary, we hereby give you
notice of our exclusive control over securities account number S94009.1 (the
“Collateral Account”) and all financial assets credited thereto. You are hereby
instructed not to accept any direction, instruction or entitlement order with
respect to the Collateral Account or the financial assets credited thereto from
any person other than the undersigned.

 

You are hereby instructed to [deliver][invest] the financial assets in the
Collateral Account and cash dividends, interest, income, earning, and other
distributions received with respect thereto, as follows:

 

[                                      ]

 

 

Very truly yours,

 

 

 

Deutsche Bank AG New York Branch, as Collateral Agent

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

Exhibit A-1

--------------------------------------------------------------------------------


 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

cc:                                Delos Finance S.à r.l.

--------------------------------------------------------------------------------

 

EXHIBIT C

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2(2) Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not
joint.](4) Capitalized terms used but not defined herein shall have the meanings
given to them in the Term Loan Credit Agreement identified below (as the same
may be amended, restated or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(2)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(3)  Select as appropriate.

 

(4)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

Exhibit C-1

--------------------------------------------------------------------------------


 

1.                                     
Assignor[s]:                             

 

                              

 

2.                                     
Assignee[s]:                             

 

                             

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.                                     
Borrower:                                                                                         
Delos Finance S.à r.l.

 

4.                                      Administrative
Agent:                         Deutsche Bank AG New York Branch, as the
administrative agent under the Credit Agreement

 

5.                                      Credit
Agreement:                                             Term Loan Credit
Agreement dated as of March 6, 2014, as amended, restated or otherwise modified
from time to time, among International Lease Finance Corporation, as an Obligor,
Delos Finance S.à r.l., Hyperion Aircraft Limited, as an Obligor, Delos Aircraft
Limited, as an Obligor, Apollo Aircraft Inc., as an Obligor, Artemis (Delos)
Limited, as an Obligor, the lenders identified therein, as Lenders, Deutsche
Bank AG New York Branch, as the Administrative Agent and Deutsche Bank AG New
York Branch, as the Collateral Agent

 

6.                                      Assigned Interest[s]:

 

Assignor[s](5)

 

Assignee[s](6)

 

Aggregate Amount
of
Commitment/Loans
for all Lenders(7)

 

Amount of
Commitment/Loans
Assigned

 

Percentage
Assigned of
Commitment/
Loans(8)

 

CUSIP Number

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

[7.                             Trade
Date:                                          ](9)

 

--------------------------------------------------------------------------------

(5)  List each Assignor, as appropriate.

 

(6)  List each Assignee, as appropriate.

 

(7)  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

 

(8)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

(9)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit C-2

--------------------------------------------------------------------------------


 

8.                                      Tax
forms:                                  (10)

 

 

Effective Date:                                          , 20     [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

[Consented to and](11) Accepted:

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as

 

Administrative Agent

 

 

 

By:

 

 

 

Title:

 

 

 

[Consented to and](12) Accepted:

 

 

 

DELOS FINANCE S.À R.L., as Borrower

 

Duly represented by:

 

 

 

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------

(continued…)

 

(10)  Describe applicable tax form under Section 2.08(e) being delivered
herewith.

 

(11)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

(12)  To be added only if the consent of the Borrower is required by the terms
of the Credit Agreement.

 

Exhibit C-3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1.                            Assignor.  [The][Each] Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of [the][[the
relevant] Assigned Interest, (ii) [the][such] Assigned Interest is free and
clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.                            Assignee. [The][Each] Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 9.05 of the Credit Agreement (subject to such consents, if any, as may
be required under Section 9.05 of the Credit Agreement) and hereby represents
and warrants that as of the date hereof it is not (A) the Borrower or any of the
Borrower’s Affiliates or subsidiaries, (B) a Defaulting Lender or any of its
subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), (C) a
natural person, or (D) a Person who is engaged primarily in the aircraft leasing
business or aviation advisory business or is an air carrier, (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 5.09 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, (vii) attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the][such] Assignee, (viii) without limitation
to Section 9.05 of the Credit Agreement, if as a result of circumstances
existing at the Effective Date, the Borrower

 

Annex 1 to Exhibit C-1

--------------------------------------------------------------------------------


 

would be obliged to make a payment to [the][such] Assignee under Section 2.08 or
2.09 of the Credit Agreement, then the rights of [the][such] Assignee to receive
payment under  such Sections by reference to the circumstances existing as at
the Effective Date (or a continuation of such circumstances)  shall be limited
to the extent of the entitlement of [the][the relevant] Assignor had the
assignment of [the][the relevant] Assigned Interest not occurred and (ix) the
assignment does not conflict with any applicable laws; and (b) agrees that
(i) it will, independently and without reliance upon the Administrative Agent,
[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

2.                                      Payments. From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.

 

3.                                      General Provisions. This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns. This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be construed in accordance with and
governed by the laws of the State of New York.

 

Annex 1 to Exhibit C-2

--------------------------------------------------------------------------------


 

EXHIBIT D-1A

 

FORM OF CLOSING DATE OPINION OF CLIFFORD CHANCE US LLP

 

Exhibit D-1A-1

--------------------------------------------------------------------------------


 

March 6, 2014

 

To the Addressees Listed on Schedule 1 Ladies and Gentlemen:

 

We have acted as New York counsel to International Lease Finance Corporation
(“ILFC”) and the other Obligors as defined below in connection with the Term
Loan Credit Agreement (the “Credit Agreement”) dated as of the date hereof among
Delos Finance S.à r.l. as Borrower (“Borrower”), ILFC, Hyperion Aircraft Limited
(“Grandparent Holdco”), Delos Aircraft Limited (“Parent Holdco”), Apollo
Aircraft Inc. (“CA Subsidiary Holdco”), Artemis (Delos) Limited (“Irish
Subsidiary Holdco”), the Lenders party thereto, Deutsche Bank AG New York
Branch, as Administrative Agent and Deutsche Bank AG New York Branch, as
Collateral Agent (the “Collateral Agent”).

 

Capitalized terms used herein and not otherwise defined shall have the meanings
given such terms in the Credit Agreement and the Security Agreement. This
opinion is delivered pursuant to Sections 4.01(e) and 4.02(d) of the Credit
Agreement.

 

In rendering the opinions expressed below, we have examined executed copies of
the following documents:

 

(a)                                 Credit Agreement;

 

(b)                                 Term Loan Security Agreement (the “Security
Agreement”) dated as of the date hereof among Grandparent Holdco, Parent Holdco,
Borrower, Irish Subsidiary Holdco, CA Subsidiary Holdco, the additional grantors
party thereto and the Collateral Agent;

 

(c)                                  Account Control Agreement (the “Account
Control Agreement”) dated as of the date hereof among the Securities
Intermediary, Borrower and the Collateral Agent;

 

(d)                                 Intercreditor Agreement (the “Intercreditor
Agreement”) dated as of the date hereof among Grandparent Holdco, Parent Holdco,
Borrower, ILFC, CA Subsidiary Holdco, Irish Subsidiary Holdco and the Collateral
Agent;

 

(e)                                 Collateral Supplement (the “Borrower
Collateral Supplement”) dated as of the date hereof between Borrower and the
Collateral Agent

 

(f)                                   Collateral Supplement (the “Irish
Collateral Supplement”) dated as of the date hereof between Irish Subsidiary
Holdco and the Collateral Agent; and

 

(g)                                  Collateral Supplement (the “California
Collateral Supplement” and together with the Borrower Collateral Supplement and
the Irish Collateral Supplement, the “Collateral Supplements”) dated as of the
date hereof between CA Subsidiary Holdco and the Collateral Agent.

 

Each of ILFC, Borrower, Grandparent Holdco, Parent Holdco, CA Subsidiary Holdco
and Irish Subsidiary Holdco is referred to herein as an “Obligor”. Each of the
Credit Agreement, the

 

1

--------------------------------------------------------------------------------


 

Security Agreement, the Account Control Agreement, the Intercreditor Agreement
and the Collateral Supplements is referred to herein as a “Transaction
Document”. Each of the Security Agreement, the Account Control Agreement and the
Collateral Supplements is referred to herein as a “Security Document”.

 

We have also examined and relied upon such records and statements and
certificates of public officials and representatives and officers of the
Obligors and other persons as we have deemed necessary as a basis for the
opinions expressed below. As to factual matters relevant to our opinions
expressed below, we have, without independent investigation, relied upon the
foregoing and the representations and warranties made in or pursuant to the
Transaction Documents. We have not reviewed the dockets or other records of any
court, arbitrator or governmental or regulatory body or agency or conducted any
other investigation or inquiry or otherwise established or verified any factual
matter.

 

In such examination, we have assumed the legal capacity of all natural persons,
the genuineness of all signatures, the authenticity of all documents submitted
to us as originals and the conformity with the originals of all documents
submitted to us as certified or photostatic copies.

 

We have assumed that the Collateral does not include any Aircraft, Engines or
Parts (as such terms are defined in the FAA Act), or Aircraft Objects (as
defined in the Cape Town Convention), or leases thereof or other interests
therein.

 

Except as expressly opined on by us below, we have assumed, without
investigation: (i) the due organization, valid existence and, to the extent
applicable, good standing of each party to the Transaction Documents; (ii) that
each party to the Transaction Documents has requisite power and authority to
execute, deliver and perform its obligations under the Transaction Documents to
which it is a party; (iii) that each Transaction Document has been duly
authorized, executed and delivered by each party thereto;

 

(iv)                              that each Transaction Document constitutes a
valid, binding and enforceable obligation of each party thereto; (v) that the
execution, delivery and performance by each party of the Transaction Documents
to which it is a party do not contravene such party’s constitutional documents,
violate any law, rule or regulation applicable to such party or result in any
conflict with or breach of any agreement or instrument to which such party is a
party or by which such party is bound; (vi) that each party to the Transaction
Documents has obtained or made all consents, approvals, authorizations, filings,
registrations, qualifications or recordations with each Governmental Authority
required in connection with the execution, delivery and performance of the
Transaction Documents; (vii) all applicable filings, registrations, recordations
or other actions necessary to perfect as to ownership or security interest
(except as set forth herein) including under the Cape Town Convention have been
or will be made; (viii) for purposes of the Uniform Commercial Code of the State
of New York (the “NYUCC”), Borrower, Grandparent Holdco, Parent Holdco and Irish
Subsidiary Holdco are each deemed located in the District of Columbia; and
(ix) the accuracy and completeness as of the date hereof of the certificates and
other information and statements delivered or made to us by representatives and
officers of each Obligor.

 

2

--------------------------------------------------------------------------------


 

We have made no investigation or review of any matters relating to the Obligors
or any other person or entity other than as expressly described herein. Further,
we have made no special investigation of the business operations of the Obligors
or any other person or entity for the purpose of identifying laws or regulations
to which the Obligors or any other person or entity are subject. With reference
particularly to our opinion in paragraph 3 below, we note that our
representation of the Obligors is limited to this and similar transactions and
that we are not generally familiar with their respective affairs or operations.

 

We have also assumed that:

 

(i)                                     all applicable chattel paper (as such
term is defined in Article 9 of the NYUCC) constitutes “tangible chattel paper”
within the meaning of Section 9-102 of the NYUCC and is located only in the
State of New York and is in the possession of the Collateral Agent;

 

(ii)                                  the Collateral subject to the Lien of the
Security Documents exists, and each applicable Obligor has rights in the
applicable Collateral and has the power to transfer its rights in the applicable
Collateral;

 

(iii)                               the descriptions of the Collateral contained
in, or attached as schedules to, the applicable Security Documents  sufficiently
describe  the  Collateral  intended to  be  covered by such Security Documents;

 

(iv)                              the Collateral does not include any
“cooperative interest” or “commercial tort claim” (as such terms are defined in
Article 9 of the NYUCC);

 

(v)                                 for purposes of Article 9 of the NYUCC, no
statute, regulation or treaty of the United States is applicable to any of the
Collateral;

 

(vi)                              the certificates representing the Pledged
Equity Interests (used herein to mean the certificates representing the Pledged
Stock and the Pledged Beneficial Interests listed in Schedule II to the Security
Agreement and in Annex II to each Collateral Supplement) of Parent Holdco,
Borrower, Irish Subsidiary Holdco, CA Subsidiary Holdco and each Pledged Equity
Party listed in Annex II to each Collateral Supplement is in the possession of
the Collateral Agent, together with duly executed in blank instruments of
transfer in respect thereof; and

 

(vii)                           the instruments representing the Pledged Debt
(used herein to mean the Pledged Debt instruments listed in Schedule II to the
Security Agreement and in Annex II to each Collateral Supplement) are each in
the possession of the Collateral Agent, together with duly executed in blank
allonges in respect thereof.

 

Based upon the foregoing and subject to the qualifications and limitations set
forth below, we are of the opinion that:

 

1.                                      Each Transaction Document is a valid and
binding obligation of each Obligor party thereto, enforceable against such
Obligor in accordance with its terms.

 

3

--------------------------------------------------------------------------------


 

2.                                      The execution and delivery by each
Obligor of the Transaction Documents to which it is a party does not, and the
performance by each Obligor of its obligations thereunder will not, cause such
Obligor to violate any Generally Applicable Law (defined below).

 

3.                                      No consent, approval or authorization
of, and no filing, registration, qualification or recordation with, United
States federal or State of New York governmental authorities pursuant to any
Generally Applicable Law is required in connection with the execution and
delivery and consummation of the transactions contemplated thereby by any
Obligor of the Transaction Documents to which it is a party, other than
(a) those that are specified in the Transaction Documents, (b) filings necessary
to create, record, perfect or maintain the security interests created by the
Security Agreement, (c) those that have been duly obtained, taken or made and
(d) in the case of Collateral constituting securities, as may be required in
connection with any disposition of such Collateral.

 

4.                                      The Security Agreement, as supplemented
by each Collateral Supplement, is effective to create in favor of the Collateral
Agent a valid security interest in all right, title and interest of each Grantor
(as defined therein) in the Collateral (as defined in the Security Agreement, as
supplemented by each Collateral Supplement) to secure the Secured Obligations,
in each case to the extent a security interest therein may be created under
Article 9 of the NYUCC.

 

5.                                      Each Uniform Commercial Code financing
statement a copy of which is set forth in Schedule 2 (each, a “Financing
Statement”) is in the form required by the Uniform Commercial Code of the
jurisdiction named therein.

 

6.                                      To the extent that the creation of
security interests in the Collateral is governed by the NYUCC, perfection of
such security interests in such Collateral consisting of investment property,
general intangibles, tangible chattel paper, accounts, equipment and other goods
and other rights and/or property in which a security interest can be perfected
under the NYUCC by the filing of a financing statement is governed, under
Section 9-301 of the NYUCC, by the local laws of the jurisdiction where the
applicable grantor is located, except that perfection of a possessory security
interest in such Collateral is governed, under Sections 9-301 and 9-305(a)(1) of
the NYUCC, by the local laws of the jurisdiction of the location of such
Collateral. Except for (a) the Collateral Agent taking delivery of
(i) instruments which represent the entire interest of the Pledged Debt and
(ii) the certificates which represent the entire interest of the Pledged Equity
Interests in each of Parent Holdco, Borrower, Irish Subsidiary Holdco, CA
Subsidiary Holdco and each Pledged Equity Party listed in Annex II to each
Collateral Supplement, along with, in each case, a duly executed in blank
instrument of transfer of such Pledged Debt or such Pledged Equity Interests,
and (b) the filing of each Financing Statement in the filing office named
therein with respect to such Pledged Equity Interests and such Pledged Debt, no
further action, including the filing or recording of any document, is necessary
under the Uniform Commercial Code of the State of California (the “CALUCC”), the
Uniform Commercial Code of the District of Columbia (the “DCUCC”) or the laws of
the State of New York or of the United States in order to perfect the security
interests created under the Security Agreement in such Pledged Equity Interests
or such Pledged Debt to the extent the perfection of a security interest therein
may be effected under Article 9 of the NYUCC, Article 9 of the CALUCC and
Article 9 of the DCUCC by the filing of a Financing Statement.

 

4

--------------------------------------------------------------------------------

 

7.             The Collateral Agent’s security interest in that portion of the
Collateral consisting of (i) the Collateral Account (as defined in the Account
Control Agreement) and (ii) “security entitlements” (as defined in the NYUCC)
being credited by book entry to the Collateral Account (the “Pledged Financial
Assets”) will be perfected upon the execution and delivery by each party thereto
of the Account Control Agreement.

 

As used herein, “Generally Applicable Law” means any law otherwise included
within the scope of this opinion that a New  York lawyer exercising customary
professional diligence would reasonably be expected to recognize as being
currently applicable to the Obligors, the Transaction Documents or the
transactions contemplated thereby, including the grants of the security
interests, excluding securities laws and any law that is applicable to the
Obligors, the Transaction Documents or the transactions contemplated thereby,
including the grants of the security interests, solely because of the specific
assets or business of any party to any of the Transaction Documents or any of
its affiliates. In particular, but without limitation, we express no opinion
upon the application or effect of (i) any customs, international trade or other
laws relating to the possession, import, export, use, operation, maintenance,
repair or replacement of or the nature of any equipment, or any interest
therein; (ii) federal or state antitrust and unfair competition, environmental,
intellectual property, pension and employee benefit, or securities (including
“blue sky”) laws; (iii) federal or state laws relating to aviation, banking,
communications, customs, insurance, international trade, public utilities or
taxation; (iv) federal and state laws and policies relating to (A) national and
local emergencies and (B) deference to acts of sovereign states, including court
orders; (v) federal or state criminal and civil forfeiture laws; (vi) other
federal and state statutes of general application to the extent they provide for
criminal prosecution (e.g., mail fraud and wire fraud statutes); and (vii) the
laws of any counties, cities, towns, municipalities and special political
subdivisions or agencies thereof; and in the case of each of the foregoing, all
rules and regulations promulgated thereunder or administrative or judicial
decisions with respect thereto.

 

Our opinions set forth above are subject to the following qualifications and
limitations:

 

(a)           Our opinion set forth in paragraph 1 above is subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting the enforcement of creditors’ rights and
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law, and including, without
limitation, principles relating to materiality, good faith and fair dealing,
reasonableness, unconscionability and availability of equitable remedies).

 

(b)           We express no opinion on the effect of the Cape Town Convention or
the Convention on the International Recognition of Rights in Aircraft signed at
Geneva on June 19, 1948.

 

(c)           We express no opinion as to any provision of a Transaction
Document that provides the terms thereof may not be waived or modified except in
writing, which may be limited under certain circumstances.

 

5

--------------------------------------------------------------------------------


 

(d)           We express no opinion as to any provision in a Transaction
Document asserting that the partial invalidity of one or more provisions thereof
shall not invalidate the remaining provisions thereof.

 

(e)           We express no opinion with respect to any indemnification or
reimbursement obligation or limitation on liability contained in a Transaction
Document, insofar as such provision provides exculpation or exemption from, or
requires indemnification or reimbursement of a party for, its own action or
inaction, where such action or inaction involves such party’s gross negligence,
recklessness or wilful or unlawful misconduct or to the extent any such
provision is contrary to public policy.

 

(f)            Certain of the remedial provisions of a Security Document may be
further limited or rendered unenforceable by applicable law, but, subject to the
other qualifications set forth herein and except for the economic consequences
of any delay that might arise from such limitation on enforceability, in our
opinion such law does not make the remedies afforded by such Security Document
inadequate for the practical realization of the principal benefits intended to
be provided thereby.

 

(g)           United States federal court jurisdiction is limited by Section 28
U.S.C. § 1332 where diversity of citizenship is lacking and, even where
diversity exists, federal courts retain the power to transfer an action from one
federal court to another under 28 U.S.C. § 1404(a) or to dismiss by reason of
the doctrine of forum non conveniens.

 

(h)           We express no opinion as to title to any property or whether a
United States federal court or state court outside of the State of New York
would give effect to the choice of New York law provided for in a Transaction
Document. Our opinion as to the legality, validity, binding effect and
enforceability of the governing law provisions of each Transaction Document is
based solely on Section 5-1401 of the New York General Obligations Law. Our
opinion as to the legality, validity, binding effect and enforceability of the
provisions of each Transaction Document in respect of the submission to the
jurisdiction of the courts of the State of New York is based solely on
Section 5-1402 of the New York General Obligations Law.

 

(i)            We express no opinion, except as expressly set forth herein, as
to the creation, perfection or priority of any lien, pledge or security
interest.

 

(j)            We express no opinion as to indemnities against loss in
converting from amounts denominated or paid in one currency into a second
currency. We note that, generally, all judgments and decrees rendered by a
federal or state court sitting in the State of New York are denominated in U.S.
Dollars; under the laws of the State of New York, however, where a cause of
action is based on an obligation denominated in another currency, any judgments
or decrees must be rendered or entered in such currency and be converted into
U.S. Dollars at the rate of exchange prevailing on the date of entry of the
judgment or decree.

 

6

--------------------------------------------------------------------------------


 

(k)           We express no opinion as to any provision of a Transaction
Document that purports to (i) grant rights of set-off to any person not a party
thereto or (ii) permit set-off to be made without notice.

 

(l)            We express no opinion as to any provision of any Transaction
Documents that purports to waive or exclude the rights of any person to commence
any bankruptcy, reorganization, insolvency or similar proceeding or purports to
waive notice of acceleration.

 

(m)          We express no opinion as to the effect of (i) the compliance or
non-compliance of any Obligor, the Collateral Agent or any other person or
entity with any state or federal laws or regulations applicable to such party
because of its legal or regulatory status or the nature of its business or
(ii) the failure of any person or entity to be duly authorized to conduct
business in any jurisdiction.

 

(n)           We also express no opinion as to the applicability to, or effect
on, the obligations of any Obligor under any Transaction Document of
Section 547  or 548 of the United  States Bankruptcy Code, 11 U.S.C. Sections
101 et seq. (as amended from time to time, the “Bankruptcy Code”) or Article 10
of the New York Debtor and Creditor Law or any other New York or Federal law
relating to preferences or fraudulent transfers and obligations.

 

(o)           We call to your attention that a security interest of the
Collateral Agent in any Collateral constituting “payment intangibles”, “general
intangibles” or “accounts” (as such terms are defined in Article 9 of the NYUCC)
may be subject to the rights, claims and defenses of account debtors and the
terms of agreements with account debtors. In the case of any Collateral which is
itself secured by other property, we express no opinion with respect to the
Collateral Agent’s rights in and to such underlying property.

 

(p)           Our opinion set forth in paragraph 4 above is subject to the
further qualification that:

 

(i) in the case of proceeds, the Collateral Agent’s security interest is limited
as provided in Section 9-315 of the NYUCC; and (ii) Section 552 of the
Bankruptcy Code limits the extent to which property acquired by a debtor after
the commencement of a case under the Bankruptcy Code may be subject to a
security interest arising from a security agreement entered into by the debtor
before the commencement of such case.

 

(q)           In rendering our opinion set forth in paragraph 4 above, we have
assumed that value has been given to each Obligor party to a Security Document.

 

(r)            In the case of Collateral in which the security interest of the
Collateral Agent has been perfected by the filing of a Financing Statement,
Article 9 of the Uniform Commercial Code requires the filing of continuation
statements within the period of six months prior to the expiration of five years
from the date of the original filings in order to maintain the effectiveness of
such filings.

 

7

--------------------------------------------------------------------------------


 

(s)            The perfection of the Collateral Agent’s security interest will
be terminated as to any Collateral acquired by an Obligor more than four months
after such Obligor so changes its name as to make the Financing Statement filed
in respect of such Obligor seriously misleading, unless an amendment to such
Financing Statement indicating the new name of the relevant entity is properly
filed before the expiration of such four months.

 

(t)            If any Obligor changes its jurisdiction of organization to a new
jurisdiction, the Collateral Agent’s security interest in certain of the
Collateral will terminate four months after such change (or, if earlier, when
perfection would have ceased under the law of the former jurisdiction), unless
such security interest is perfected in such new jurisdiction before termination.

 

(u)           In rendering our opinion set forth in paragraph 6 above, while we
note Borrower is organized under the laws of Luxembourg and Grandparent Holdco,
Parent Holdco and Irish Subsidiary Holdco are each organized under the laws of
Ireland, which we understand [have a filing system for the recordation of
security interests] and are a Contracting State, we have assumed for the purpose
of perfecting a security interest under New York law that Borrower, Grandparent
Holdco, Parent Holdco and Irish Subsidiary Holdco are each located in the
District of Columbia.

 

(v)           We express no opinion at to any provision of any Transaction
Document that provides for waiver of trial by jury or of other rights or
defenses that under applicable law (including judicial decisions) or public
policy cannot be waived.

 

(w)          In rendering our opinion set forth in paragraph 7 above, we have
assumed that: (i) the Collateral Agent (as defined in the Account Control
Agreement) is a “securities intermediary” within the meaning of the NYUCC and
the Federal Book-Entry Regulations; (ii) the Collateral Account is a “securities
account” within the meaning of Section 8-501(a) of the NYUCC; (iii) the
Collateral Agent is the only “entitlement holder” (within the meaning of
Section 8-102(a)(7) of the NYUCC and the Federal Book-Entry Regulations) of the
Collateral Account and the Pledged Financial Assets from time to time credited
to the Collateral Account; and (iv) the Collateral Agent, as securities
intermediary, if it holds the Pledged Financial Assets directly, holds them in
the Collateral Account indorsed to the Collateral Agent or in blank.

 

(x)           We express no opinion as to compliance by any Obligor with the
Commodity Exchange Act of 1936, as amended, or the rules or regulations
promulgated thereunder.

 

As used herein, “Federal Book-Entry Regulations” means (a) the federal
regulations contained in Subpart B (“Treasury/Reserve Automated Debt Entry
System TRADES”) governing book-entry securities consisting of U.S. Treasury
notes, bills and bonds and Subpart D (“Additional Provisions”) of 31 C.F.R.
Part 357, 31 C.F.R. §357.10 through §357.15 and §357.40 through §357.45,
including related defined terms in §357.2); and (b) to the extent substantially
identical to the federal regulations referred to in clause (a) above, the
federal regulations governing other book-entry securities.

 

8

--------------------------------------------------------------------------------


 

The opinions expressed herein are limited to the federal laws of the United
States, the laws of the State of New York and, insofar as may be relevant to our
opinions expressed herein in paragraphs 5 and 6, the laws of the State of New
York, the CALUCC and the DCUCC. We are members of the bar of the State of New
York. Our opinions relating to the CALUCC are based solely on our review of
statutory compilations of such laws appearing in recognized reporting services.
With respect to matters involving the DCUCC, we draw your attention to the fact
that we are not admitted to the bar in the District of Columbia and are not
experts in the laws of the District of Columbia and that the opinions concerning
the DCUCC are based on our review of a standard compilation of such laws and in
reliance on D.C. Mun. Regs., tit. 9, §513.2 which provides (notwithstanding the
provisions of Section 9-501(a) of the DCUCC specifying that the office in which
to file a financing statement for all collateral other than as-extracted
collateral and timber to be cut is the Office of the Mayor) that “[a] financing
statement to perfect a security interest shall be filed with the Recorder of
Deeds”.

 

The opinions set forth herein are rendered as of the date hereof and we disclaim
any undertaking to update this letter or otherwise advise you as to any changes
of law or fact that may hereafter be brought to our attention.

 

This opinion is rendered solely for your benefit in connection with the Credit
Agreement and may not be relied upon for any other purpose, or relied upon by
any other person or entity without our prior written consent in each instance,
except that this opinion may be relied upon by an assignee or transferee of a
Lender pursuant to an assignment or transfer that is made in accordance with the
Credit Agreement.

 

Very truly yours,

 

 

 

Clifford Chance US LLP

 

 

9

--------------------------------------------------------------------------------


 

Schedule 1

 

Deutsche Bank AG New York Branch, as administrative agent, collateral agent and
lender

 

Deutsche Bank Securities Inc., as joint lead arranger

 

Goldman Sachs Bank USA, as joint lead arranger

 

Each Lender that is a party to the Credit Agreement

 

10

--------------------------------------------------------------------------------


 

Schedule 2

 

Financing Statements

 

(please see attached)

 

11

--------------------------------------------------------------------------------


 

EXHIBIT D-2A

 

FORM OF RELEASE DATE OPINION OF CLIFFORD CHANCE US LLP

 

Exhibit D-2A-1

--------------------------------------------------------------------------------


 

[       ], 2014

 

To the Addressees Listed on Schedule 1 Ladies and Gentlemen:

 

We have acted as New York counsel to International Lease Finance Corporation
(“ILFC”) and the other Obligors as defined below in connection with the Term
Loan Credit Agreement (the “Credit Agreement”) dated as of March 6, 2014 among
Delos Finance S.à r.l. as Borrower (“Borrower”), ILFC, Hyperion Aircraft Limited
(“Grandparent Holdco”), Delos Aircraft Limited (“Parent Holdco”), Apollo
Aircraft Inc. (“CA Subsidiary Holdco”), Artemis (Delos) Limited (“Irish
Subsidiary Holdco”), the Lenders party thereto, Deutsche Bank AG New York
Branch, as Administrative Agent and Deutsche Bank AG New York Branch, as
Collateral Agent (the “Collateral Agent”).

 

Capitalized terms used herein and not otherwise defined shall have the meanings
given such terms in the Credit Agreement and the Security Agreement. This
opinion is delivered pursuant to Section 4.02(d) of the Credit Agreement.

 

In rendering the opinions expressed below, we have examined executed copies of
the following documents:

 

(a)                                 Credit Agreement;

 

(b)                                 Term Loan Security Agreement (as
supplemented by each Collateral Supplement (as defined below), the “Security
Agreement”) dated as of March 6, 2014 among Grandparent Holdco, Parent Holdco,
Borrower, Irish Subsidiary Holdco, CA Subsidiary Holdco, the additional grantors
party thereto and the Collateral Agent;

 

(c)                                  Collateral Supplement (the “Irish
Collateral Supplement”) dated as of the date hereof between Irish Subsidiary
Holdco and the Collateral Agent; and

 

(d)                                 Collateral Supplement (the “California
Collateral Supplement” together with the Irish Collateral Supplement, the
“Collateral Supplements”) dated as of the date hereof between CA Subsidiary
Holdco and the Collateral Agent.]

 

Each of CA Subsidiary Holdco and Irish Subsidiary Holdco is referred to herein
as an “Obligor”. Each of the Credit Agreement, the Security Agreement and each
Collateral Supplement  is referred to herein as a “Transaction Document”. Each
of the Security Agreement and each Collateral Supplement is referred to herein
as a “Security Document”. As used herein the term “Collateral” means the
collateral described in the Collateral Supplements.

 

We have also examined and relied upon such records and statements and
certificates of public officials and representatives and officers of the
Obligors and other persons as we have deemed

 

Dublin

Belfast

London

New York

Palo Alto

 

 

 

 

 

F. M. Law

P. D. White

P.V. Maher

K. P. Allen

A. C. Burke

J. F. Wheton

C. McCourt

K. Furlong

I. A. Murphy

K. Ryan

J H Hickson

V. J. Power

S. O’Riordan

E. A. Roberts

D. Widget

I. B. Somerville

R. A. Moore

P. T. Fahy

A. Walsh

F. Hurley

C. F. Qill

L. A. Kennedy

M. P. McKenny

C. Rodgers

C. Christie

M. F. Bate

D. Matn

A. J. Johnston

A. Casey

G. Stanley

F. M. Fitzgerald

S. M. Doggert

K. A. Feeney

G. O’Toole

S. O’Cruints

B. Walsh

J. Cuhls

M. Rasdale

B. Horty

D. Dagostina

R. M. Ceiter

R. McDermott

M. Sherlock

R. N. Kelly

J. W. Yate

A. M. Cullen

M. Flayner

D. Imerasity

M. O’Brien

F. Keane

J. G. Grenwalt

C. Duffy

E. P. Conlin

N. O’Sullivan

D. R. Baxter

A. Roberts

P. M. Murray

M. Coughlan

K. Killalea

 

J. Cumar

E. M. Brady

E. McNeill

M. J. Ward

A. McCarthy

M. Dale

N. Ryan

D. R. Francis

L. Multanerlyt

 

Consultants:

J. R. Osberthe

S. W. Haughty

F. V. O’Conner

Professor J. C. W. Wylie

A. F. Browne

M. A. Greene

A. V. Fanagen

J. A. O’Farrell

I. R. Moore

 

--------------------------------------------------------------------------------


necessary as a basis for the opinions expressed below. As to factual matters
relevant to our opinions expressed below, we have, without independent
investigation, relied upon the foregoing and the representations and warranties
made in or pursuant to the Transaction Documents. We have not reviewed the
dockets or other records of any court, arbitrator or governmental or regulatory
body or agency or conducted any other investigation or inquiry or otherwise
established or verified any factual matter.

 

In such examination, we have assumed the legal capacity of all natural persons,
the genuineness of all signatures, the authenticity of all documents submitted
to us as originals and the conformity with the originals of all documents
submitted to us as certified or photostatic copies.

 

We have assumed that the Collateral does not include any Aircraft, Engines or
Parts (as such terms are defined in the FAA Act), or Aircraft Objects (as
defined in the Cape Town Convention), or leases thereof or other interests
therein.

 

Except as expressly opined on by us below, we have assumed, without
investigation: (i) the due organization, valid existence and, to the extent
applicable, good standing of each party to the Transaction Documents; (ii) that
each party to the Transaction Documents has requisite power and authority to
execute, deliver and perform its obligations under the Transaction Documents to
which it is a party; (iii) that each Transaction Document has been duly
authorized, executed and delivered by each party thereto; (iv)    that each
Transaction Document constitutes a valid, binding and enforceable obligation of
each party thereto; (v) that the execution, delivery and performance by each
party of the Transaction Documents to which it is a party do not contravene such
party’s constitutional documents, violate any law, rule or regulation applicable
to such party or result in any conflict with or breach of any agreement or
instrument to which such party is a party or by which such party is bound;
(vi) that each party to the Transaction Documents has obtained or made all
consents, approvals, authorizations, filings, registrations, qualifications or
recordations with each Governmental Authority required in connection with the
execution, delivery and performance of the Transaction Documents; (vii) all
applicable filings, registrations, recordations or other actions necessary to
perfect as to ownership or security interest (except as set forth herein)
including under the Cape Town Convention have been or will be made; (viii) for
purposes of the Uniform Commercial Code of the State of New York (the
“NYUCC”), Irish Subsidiary Holdco is deemed located in the District of Columbia;
and (ix) the accuracy and completeness as of the date hereof of the certificates
and other information and statements delivered or made to us by representatives
and officers of each Obligor.

 

We have made no investigation or review of any matters relating to the Obligors
or any other person or entity other than as expressly described herein. Further,
we have made no special investigation of the business operations of the Obligors
or any other person or entity for the purpose of identifying laws or regulations
to which the Obligors or any other person or entity are subject. With reference
particularly to our opinion in paragraph 3 below, we note that our
representation of the Obligors is limited to this and similar transactions and
that we are not generally familiar with their respective affairs or operations.

 

We have also assumed that:

 

2

--------------------------------------------------------------------------------

 

(i)            all applicable chattel paper (as such term is defined in
Article 9 of the NYUCC) constitutes “tangible chattel paper” within the meaning
of Section 9-102 of the NYUCC and is located only in the State of New York and
is in the possession of the Collateral Agent;

 

(ii)           the Collateral subject to the Lien of the Security Documents
exists, and each applicable Obligor has rights in the applicable Collateral and
has the power to transfer its rights in the applicable Collateral;

 

(iii)          the descriptions of the Collateral contained in, or attached as
schedules to, the applicable Security Documents  sufficiently describe  the 
Collateral  intended to  be  covered by such Security Documents;

 

(iv)          the Collateral does not include any “cooperative interest” or
“commercial tort claim” (as such terms are defined in Article 9 of the NYUCC);

 

(v)                                 for purposes of Article 9 of the NYUCC, no
statute, regulation or treaty of the United States is applicable to any of the
Collateral;

 

(vi)                              the certificates representing the Pledged
Equity Interests (used herein to mean the certificates representing the Pledged
Stock and the Pledged Beneficial Interests listed in Annex II to each Collateral
Supplement) of each Pledged Equity Party listed in Annex II to each Collateral
Supplement is in the possession of the Collateral Agent, together with duly
executed in blank instruments of transfer in respect thereof; and

 

(vii)                           the instruments representing the Pledged Debt
(used herein to mean the Pledged Debt instruments listed in Annex II to each
Collateral Supplement) are each in the possession of the Collateral Agent,
together with duly executed in blank allonges in respect thereof.

 

Based upon the foregoing and subject to the qualifications and limitations set
forth below, we are of the opinion that:

 

1.                                      Each Security Document is a valid and
binding obligation of each Obligor party thereto, enforceable against such
Obligor in accordance with its terms.

 

2.                                      The execution and delivery by each
Obligor of the Collateral Supplements to which it is a party does not, and the
performance by each Obligor of its obligations under each Security Document to
which it is a party will not, cause such Obligor to violate any Generally
Applicable Law (defined below).

 

3.                                      No consent, approval or authorization
of, and no filing, registration, qualification or recordation with, United
States federal or State of New York governmental authorities pursuant to any
Generally Applicable Law is required in connection with the execution and
delivery by any Obligor of the Collateral Supplements to which it is a party or
the consummation by any Obligor of the transactions contemplated by the Security
Documents to which it is a party , other than (a) those that are specified in
the Transaction Documents, (b) filings necessary to create, record, perfect or
maintain the security interests created by the Security Documents, (c)

 

3

--------------------------------------------------------------------------------


 

those that have been duly obtained, taken or made and (d) in the case of
Collateral constituting securities, as may be required in connection with any
disposition of such Collateral.

 

4.                                      The Security Agreement is effective to
create in favor of the Collateral Agent a valid security interest in all right,
title and interest of each Grantor (as defined therein) in the Collateral to
secure the Secured Obligations, in each case to the extent a security interest
therein may be created under Article 9 of the NYUCC.

 

5.                                      Each Uniform Commercial Code financing
statement a copy of which is set forth in Schedule 2 (each, a “Financing
Statement”) is in the form required by the Uniform Commercial Code of the
jurisdiction named therein.

 

6.                                      To the extent that the creation of
security interests in the Collateral is governed by the NYUCC, perfection of
such security interests in such Collateral consisting of investment property,
general intangibles, tangible chattel paper, accounts, equipment and other goods
and other rights and/or property in which a security interest can be perfected
under the NYUCC by the filing of a financing statement is governed, under
Section 9-301 of the NYUCC, by the local laws of the jurisdiction where the
applicable grantor is located, except that perfection of a possessory security
interest in such Collateral is governed, under Sections 9-301 and 9-305(a)(1) of
the NYUCC, by the local laws of the jurisdiction of the location of such
Collateral.   Except for (a) the Collateral Agent taking delivery of
(i) instruments which represent the entire interest of the Pledged Debt and
(ii) the certificates which represent the entire interest of the Pledged Equity
Interests in each Pledged Equity Party listed in Annex II to each Collateral
Supplement, along with, in each case, a duly executed in blank instrument of
transfer of such Pledged Debt or such Pledged Equity Interests, and (b) the
filing of each Financing Statement in the filing office named therein with
respect to such Pledged Equity Interests and such Pledged Debt, no further
action, including the filing or recording of any document, is necessary under
the Uniform Commercial Code of the State of California (the “CALUCC”), the
Uniform Commercial Code of the District of Columbia (the “DCUCC”) or the laws of
the State of New York or of the United States in order to perfect the security
interests created under the Security Agreement in such Pledged Equity Interests
or such Pledged Debt to the extent the perfection of a security interest therein
may be effected under Article 9 of the NYUCC, Article 9 of the CALUCC and
Article 9 of the DCUCC by the filing of a Financing Statement.

 

As used herein, “Generally Applicable Law” means any law otherwise included
within the scope of this opinion that a New  York lawyer exercising customary
professional diligence would reasonably be expected to recognize as being
currently applicable to the Obligors, the Transaction Documents or the
transactions contemplated thereby, including the grants of the security
interests, excluding securities laws and any law that is applicable to the
Obligors, the Transaction Documents or the transactions contemplated thereby,
including the grants of the security interests, solely because of the specific
assets or business of any party to any of the Transaction Documents or any of
its affiliates. In particular, but without limitation, we express no opinion
upon the application or effect of (i) any customs, international trade or other
laws relating to the possession, import, export, use, operation, maintenance,
repair or replacement of or the nature of any equipment, or any interest
therein; (ii) federal or state antitrust and unfair competition, environmental,
intellectual property, pension and employee benefit, or securities (including
“blue sky”) laws; (iii) federal or state laws relating to aviation, banking,

 

4

--------------------------------------------------------------------------------


 

communications, customs, insurance, international trade, public utilities or
taxation; (iv) federal and state laws and policies relating to (A) national and
local emergencies and (B) deference to acts of sovereign states, including court
orders; (v) federal or state criminal and civil forfeiture laws; (vi) other
federal and state statutes of general application to the extent they provide for
criminal prosecution (e.g., mail fraud and wire fraud statutes); and (vii) the
laws of any counties, cities, towns, municipalities and special political
subdivisions or agencies thereof; and in the case of each of the foregoing, all
rules and regulations promulgated thereunder or administrative or judicial
decisions with respect thereto.

 

Our opinions set forth above are subject to the following qualifications and
limitations:

 

(a)                                 Our opinion set forth in paragraph 1 above
is subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights and general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law, and including,
without limitation, principles relating to materiality, good faith and fair
dealing, reasonableness, unconscionability and availability of equitable
remedies).

 

(b)                                 We express no opinion on the effect of the
Cape Town Convention or the Convention on the International Recognition of
Rights in Aircraft signed at Geneva on June 19, 1948.

 

(c)                                  We express no opinion as to any provision
of a Security Document that provides the terms thereof may not be waived or
modified except in writing, which may be limited under certain circumstances.

 

(d)                                 We express no opinion as to any provision in
a Security Document asserting that the partial invalidity of one or more
provisions thereof shall not invalidate the remaining provisions thereof.

 

(e)                                  We express no opinion with respect to any
indemnification or reimbursement obligation or limitation on liability contained
in a Security Document, insofar as such provision provides exculpation or
exemption from, or requires indemnification or reimbursement of a party for, its
own action or inaction, where such action or inaction involves such party’s
gross negligence, recklessness or wilful or unlawful misconduct or to the extent
any such provision is contrary to public policy.

 

(f)                                   Certain of the remedial provisions of a
Security Document may be further limited or rendered unenforceable by applicable
law, but, subject to the other qualifications set forth herein and except for
the economic consequences of any delay that might arise from such limitation on
enforceability, in our opinion such law does not make the remedies afforded by
such Security Document inadequate for the practical realization of the principal
benefits intended to be provided thereby.

 

(g)                                  United States federal court jurisdiction is
limited by Section 28 U.S.C. § 1332 where diversity of citizenship is lacking
and, even where diversity exists, federal courts retain the power to transfer an
action from one federal court to another under 28 U.S.C. § 1404(a) or to dismiss
by reason of the doctrine of forum non conveniens.

 

5

--------------------------------------------------------------------------------


 

(h)                                 We express no opinion as to title to any
property or whether a United States federal court or state court outside of the
State of New York would give effect to the choice of New York law provided for
in a Security Document. Our opinion as to the legality, validity, binding effect
and enforceability of the governing law provisions of each Security Document is
based solely on Section 5-1401 of the New York General Obligations Law. Our
opinion as to the legality, validity, binding effect and enforceability of the
provisions of each Security Document in respect of the submission to the
jurisdiction of the courts of the State of New York is based solely on
Section 5-1402 of the New York General Obligations Law.

 

(i)                                     We express no opinion, except as
expressly set forth herein, as to the creation, perfection or priority of any
lien, pledge or security interest.

 

(j)                                    We express no opinion as to indemnities
against loss in converting from amounts denominated or paid in one currency into
a second currency. We note that, generally, all judgments and decrees rendered
by a federal or state court sitting in the State of New York are denominated in
U.S. Dollars; under the laws of the State of New York, however, where a cause of
action is based on an obligation denominated in another currency, any judgments
or decrees must be rendered or entered in such currency and be converted into
U.S. Dollars at the rate of exchange prevailing on the date of entry of the
judgment or decree.

 

(k)                                 We express no opinion as to any provision of
a Security Document that purports to

 

(i) grant rights of set-off to any person not a party thereto or (ii) permit
set-off to be made without notice.

 

(l)                                     We express no opinion as to any
provision of any Security Documents that purports to waive or exclude the rights
of any person to commence any bankruptcy, reorganization, insolvency or similar
proceeding or purports to waive notice of acceleration.

 

(m)                             We express no opinion as to the effect of
(i) the compliance or non-compliance of any Obligor, the Collateral Agent or any
other person or entity with any state or federal laws or regulations applicable
to such party because of its legal or regulatory status or the nature of its
business or (ii) the failure of any person or entity to be duly authorized to
conduct business in any jurisdiction.

 

(n)                                 We also express no opinion as to the
applicability to, or effect on, the obligations of any Obligor under any
Security Document of Section 547 or 548 of the United States Bankruptcy Code, 11
U.S.C. Sections 101 et seq. (as amended from time to time, the “Bankruptcy
Code”) or Article 10 of the New York Debtor and Creditor Law or any other New
York or Federal law relating to preferences or fraudulent transfers and
obligations.

 

(o)                                 We call to your attention that a security
interest of the Collateral Agent in any Collateral constituting “payment
intangibles”, “general intangibles” or “accounts” (as

 

6

--------------------------------------------------------------------------------


 

such terms are defined in Article 9 of the NYUCC) may be subject to the rights,
claims and defenses of account debtors and the terms of agreements with account
debtors. In the case of any Collateral which is itself secured by other
property, we express no opinion with respect to the Collateral Agent’s rights in
and to such underlying property.

 

(p)                                 Our opinion set forth in paragraph 4 above
is subject to the further qualification that:  (i) in the case of proceeds, the
Collateral Agent’s security interest is limited as provided in Section 9-315 of
the NYUCC; and (ii) Section 552 of the Bankruptcy Code limits the extent to
which property acquired by a debtor after the commencement of a case under the
Bankruptcy Code may be subject to a security interest arising from a security
agreement entered into by the debtor before the commencement of such case.

 

(q)                                 In rendering our opinion set forth in
paragraph 4 above, we have assumed that value has been given to each Obligor
party to a Security Document.

 

(r)                                    In the case of Collateral in which the
security interest of the Collateral Agent has been perfected by the filing of a
Financing Statement, Article 9 of the Uniform Commercial Code requires the
filing of continuation statements within the period of six months prior to the
expiration of five years from the date of the original filings in order to
maintain the effectiveness of such filings.

 

(s)                                   The perfection of the Collateral Agent’s
security interest will be terminated as to any Collateral acquired by an Obligor
more than four months after such Obligor so changes its name as to make the
Financing Statement filed in respect of such Obligor seriously misleading,
unless an amendment to such Financing Statement indicating the new name of the
relevant entity is properly filed before the expiration of such four months.

 

(t)                                    If any Obligor changes its jurisdiction
of organization to a new jurisdiction, the Collateral Agent’s security interest
in certain of the Collateral will terminate four months after such change (or,
if earlier, when perfection would have ceased under the law of the former
jurisdiction), unless such security interest is perfected in such new
jurisdiction before termination.

 

(u)                                 In rendering our opinion set forth in
paragraph 6 above, while we note Irish Subsidiary Holdco is organized under the
laws of Ireland, which we understand has a filing system for the recordation of
security interests and are a Contracting State, we have assumed for the purpose
of perfecting a security interest under New York law that Irish Subsidiary
Holdco are each located in the District of Columbia.

 

(v)                                 We express no opinion at to any provision of
any Security Document that provides for waiver of trial by jury or of other
rights or defenses that under applicable law (including judicial decisions) or
public policy cannot be waived.

 

(w)                               We express no opinion as to compliance by any
Obligor with the Commodity Exchange Act of 1936, as amended, or the rules or
regulations promulgated thereunder.

 

7

--------------------------------------------------------------------------------


 

The opinions expressed herein are limited to the federal laws of the United
States, the laws of the State of New York and, insofar as may be relevant to our
opinions expressed herein in paragraphs 5 and 6, the laws of the State of New
York, the CALUCC and the DCUCC. We are members of the bar of the State of New
York. Our opinions relating to the CALUCC are based solely on our review of
statutory compilations of such laws appearing in recognized reporting services.
With respect to matters involving the DCUCC, we draw your attention to the fact
that we are not admitted to the bar in the District of Columbia and are not
experts in the laws of the District of Columbia and that the opinions concerning
the DCUCC are based on our review of a standard compilation of such laws and in
reliance on D.C. Mun. Regs., tit. 9, §513.2 which provides (notwithstanding the
provisions of Section 9-501(a) of the DCUCC specifying that the office in which
to file a financing statement for all collateral other than as-extracted
collateral and timber to be cut is the Office of the Mayor) that “[a] financing
statement to perfect a security interest shall be filed with the Recorder of
Deeds”.

 

The opinions set forth herein are rendered as of the date hereof and we disclaim
any undertaking to update this letter or otherwise advise you as to any changes
of law or fact that may hereafter be brought to our attention.

 

This opinion is rendered solely for your benefit (and the benefit of your
successors and permitted assigns) in connection with the Credit Agreement and
may not be relied upon for any other purpose, or relied upon by any other person
or entity without our prior written consent in each instance.

 

Very truly yours,

 

 

 

 

 

Clifford Chance US LLP

 

 

8

--------------------------------------------------------------------------------


 

Schedule 1

 

Deutsche Bank AG New York Branch, as administrative agent, collateral agent and
lender

 

Deutsche Bank Securities Inc., as joint lead arranger

 

Goldman Sachs Bank USA, as joint lead arranger

 

Each Lender that is a party to the Credit Agreement

 

9

--------------------------------------------------------------------------------


 

Schedule 2

 

Financing Statements

 

10

--------------------------------------------------------------------------------


 

EXHIBIT D-1B

 

FORM OF CLOSING DATE OPINION OF IN-HOUSE COUNSEL TO THE OBLIGORS

 

Exhibit D-1B-1

--------------------------------------------------------------------------------


 

 

March 6, 2014

 

To the addressees listed on Schedule I attached hereto

 

Ladies and Gentlemen:

 

This opinion is being delivered to you by the undersigned as Corporate Counsel
of International Lease Finance Corporation, a California corporation (“ILFC”),
in connection with that certain Term Loan Credit Agreement, dated as of the date
hereof (the “Credit Agreement”), among Delos Finance S.à r.l., a private limited
liability company (société à responsabilité limitée) incorporated under the laws
of Luxembourg (the “Borrower”), ILFC, Hyperion Aircraft Limited, a private
limited liability company incorporated under the laws of Ireland (“Grandparent
Holdco”), Delos Aircraft Limited, a private limited liability company
incorporated under the laws of Ireland (“Parent Holdco”), Apollo Aircraft Inc.,
a California corporation (“CA Subsidiary Holdco”), Artemis (Delos) Limited, a
private limited liability company incorporated under the laws of Ireland (“Irish
Subsidiary Holdco”), the lenders from time to time party to the Credit Agreement
(collectively, the “Lenders”), Deutsche Bank AG New York Branch, as
administrative agent (in such capacity, the “Administrative Agent”) and Deutsche
Bank, as collateral agent (in such capacity, the “Collateral Agent”).

 

This opinion is being furnished pursuant to Sections 4.01(e) and 4.02(d) of the
Credit Agreement.  Capitalized terms used and not otherwise defined herein shall
have the respective meanings set forth in the Credit Agreement.

 

In rendering the opinions set forth herein, I, or one or more attorneys under my
supervision, have examined and relied on originals or copies of the following:

 

(a)                                 the Credit Agreement;

 

(b)                                 the Term Loan Security Agreement, dated as
of the date hereof (the “Security Agreement”), among the Borrower, the Parent
Holdco, the Grandparent Holdco, the CA Subsidiary Holdco, the Irish Subsidiary
Holdco, the additional grantors from time to time party thereto and the
Collateral Agent;

 

(c)                                  the Share Charge, dated as of the date
hereof (the “Bermuda Share Charge”), by CA Subsidiary Holdco, as chargor, in
favor of the Collateral Agent, as chargee, in respect of shares in Poseidon
Leasing (Bermuda) Limited;

 

(d)                                 the Share Charges, each dated as of the date
hereof (the “English Share Charges”), between CA Subsidiary Holdco, as chargor,
and the Collateral Agent, as chargee, in respect of shares in Aircraft 32A-3424
Limited and Aircraft 32A-3454 Limited, respectively;

 

1

--------------------------------------------------------------------------------

 

(e)                                  the Security Deeds of Assignment and
Charge, each dated as of the date hereof (collectively, the “Owner Subsidiary
Security Assignments”), between CA Subsidiary Holdco, as beneficial owner, and
the Collateral Agent, as chargee, in respect of the following trusts:

 

(1)                                 Aircraft 33A-448 (Ireland) Trust,

 

(2)                                 Aircraft 33A-480 (Ireland) Trust,

 

(3)                                 Aircraft 73B-30664 (Ireland) Trust, and

 

(4)                                 Aircraft 75B-30045 (Ireland) Trust;

 

(f)                                   the Collateral Supplement, dated as of the
date hereof (the “Collateral Supplement”), between CA Subsidiary Holdco and the
Collateral Agent;

 

(g)                                  the Intercreditor Agreement, dated as of
the date hereof (the “Intercreditor Agreement”), among the Grandparent Holdco,
the Parent Holdco, the Borrower, the CA Subsidiary Holdco, the Irish Subsidiary
Holdco, ILFC and the Collateral Agent;

 

(h)                                 the Articles of Incorporation of each CA
Obligor, as certified by the Secretary of such CA Obligor as hereafter defined;

 

(i)                                     the Bylaws of each CA Obligor, as
certified by the Secretary of such CA Obligor;

 

(j)                                    the resolutions of the Board of Directors
of each CA Obligor adopted by unanimous written consent; and

 

(k)                                 certificates, from the Secretary of State of
the State of California and the Franchise Tax Board of the State of California,
as to each CA Obligor’s existence and good standing in the State of California.

 

Each of ILFC and the CA Subsidiary Holdco is referred to herein, individually,
as a “CA Obligor”, and collectively, as the “CA Obligors.”  The Credit
Agreement, the Security Agreement, the Bermuda Share Charge, the English Share
Charges, the Owner Subsidiary Security Assignments, the Collateral Supplement
and the Intercreditor Agreement are referred to herein, individually, as a
“Transaction Document” and, collectively, as the “Transaction Documents”.

 

I, or one or more attorneys under my supervision, have also examined originals
or copies, certified or otherwise identified to my satisfaction, of such records
of the CA Obligors and such agreements, certificates and receipts of public
officials, certificates of officers or other representatives of the CA Obligors
and others, and such other documents as I have deemed necessary or appropriate
as a basis for the opinions set forth below.

 

In my examination, or the examination by one or more attorneys under my
supervision, we have assumed, with your permission, without independent
investigation or

 

2

--------------------------------------------------------------------------------


 

inquiry, (a) the legal capacity of all natural persons, (b) the genuineness of
all signatures, (c) the authenticity and completeness of all documents submitted
to me as originals, (d) the conformity to original documents of all documents
submitted to me as facsimile, electronic, certified or photostatic copies,
(e) the authenticity of the originals of such copies, (f) that each party to the
Transaction Documents (other than ILFC or any of its subsidiaries) (i) is duly
formed, validly existing and in good standing under the laws of the jurisdiction
of its incorporation or formation, (ii) has full power and authority and legal
right to carry on its business and to enter into such Transaction Documents and
to perform its obligations thereunder, (iii) has duly and validly authorized the
execution, delivery and performance of such Transaction Documents by all
necessary action, and (iv) has duly and validly executed and delivered such
Transaction Documents, and (g) that the Transaction Documents constitute the
legal, valid and binding obligation of each party thereto, enforceable against
such party in accordance with its respective terms.  As to any facts material to
the opinions expressed herein that I, or one or more attorneys under my
supervision, did not independently establish or verify, I have relied upon
statements and representations of other officers and other representatives of
the CA Obligors and others and of public officials.

 

The opinions set forth below are subject to the following further
qualifications, further assumptions and limitations:

 

(a)                                 the opinion set forth in paragraph 1 below
with respect to the due incorporation, valid existence and good standing status
of each CA Obligor under the laws of the State of California is based solely
upon the certificates issued by the Secretary of State of the State of
California and the Franchise Tax Board of the State of California;

 

(b)                                 for purposes of the opinions set forth
below, (i) “Applicable Laws” means those laws, rules and regulations of the
State of California and those federal laws, rules and regulations of the United
States of America, in each case that, in my experience, are normally or
customarily applicable to transactions of the type contemplated by the
Transaction Documents, but without having made any special investigation as to
the applicability of any specific law, rule or regulation; (ii) “Applicable
Contracts” means those agreements or instruments identified on Schedule II
attached hereto; (iii) “Governmental Approval” means any consent, approval,
license, authorization or validation of, or filing, recording or registration
with, any Governmental Authority pursuant to Applicable Laws where the failure
to obtain such consent, approval, license, authorization or validation or to
make such filing, recording or registration will result in a Material Adverse
Effect, and other than any consent, approval, license, authorization,
validation, filing, qualification, recordation or registration that may have
become applicable as a result of the involvement of any party (other than any of
the CA Obligors) in the transactions contemplated by the Transaction Documents
or because of such parties’ legal or regulatory status or because of any other
facts specifically pertaining to such parties or required to be obtained after
the date hereof; and (iv) “Governmental Authority” means any court, regulatory
body, administrative agency or governmental body of the State of California or
the United States of America having jurisdiction over any CA Obligor under
Applicable Laws;

 

(c)                                  I do not express any opinion as to the
validity, binding effect or enforceability of the Transaction Documents;

 

3

--------------------------------------------------------------------------------


 

(d)                                 I express no opinion as to:  (1) United
States federal or state securities, insurance or banking laws or regulations;
(2) United States federal or state antitrust or unfair competition laws or
regulations; (3) United States federal or state environmental laws or
regulations; (4) United States federal or state tax laws or regulations;
(5) United States federal or state public utility laws or regulations;
(6) pension or employee benefit laws or regulations; (7) United States federal
patent, copyright or trademark, state trademark, or other United States federal
or state intellectual property laws or regulations; (8) United States federal or
state health and safety laws or regulations; (9) United States federal or state
labor laws or regulations; (10) United States federal or state laws, regulations
or policies relating to national or local emergencies; (11) statutes,
ordinances, administrative decisions, rules or regulations of counties, towns,
municipalities or special political subdivisions (whether created or enabled
through legislative action at the United States federal, state or regional
level); (12) United States federal or state laws, rules or regulations relating
to zoning, land use, building or construction; (13) United States federal or
state usury laws (other than California usury laws); (14) pension or employee
benefits laws or regulations, including the Employee Retirement Income Security
Act of 1974, as amended; (15) The USA Patriot Act (Title III of Public L.
107-56) or other anti-money laundering laws or regulations; (16) the Foreign
Corrupt Practices Act; (17) (a) the Trading with the Enemy Act of 1917, 50
U.S.C.A. app. §1 et seq., of the United States, (b) the International Emergency
Economic Powers Act, 50 U.S.C.A. §1701 et seq., of the United States, or (c) all
United States Executive Orders (including the September 24, 2001, Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit or Support Terrorism), rules, regulations (including those
from the Office of Foreign Assets Control of the U.S. Department of the
Treasury), and other official acts promulgated under any of the foregoing;
(18) aviation laws (including without limitation Title 49 of the U.S. Code, the
Cape Town Convention, or any other laws, rules or regulations of the United
States of America or promulgated under the Cape Town Convention relating to the
sale, acquisition, ownership, registration, leasing, financing, mortgaging, use
or operation of any aircraft, aircraft engines or any part thereof), or other
laws, rules or regulations applicable to the particular nature of the equipment
subject to the Transaction Documents; (19) as to compliance by the CA Obligors
with the Commodity Exchange Act of 1936, as amended, or the rules or regulations
promulgated thereunder or (20) judicial decisions to the extent that they deal
with any of the foregoing;

 

(e)                                  I do not express any opinion as to the
effect on the opinions expressed herein of (i) the compliance or noncompliance
of any party to the Transaction Documents (other than the CA Obligors to the
extent necessary to render the opinions set forth herein) with any state,
federal or other laws or regulations applicable to it or them or (ii) the legal
or regulatory status or the nature of the business of any party (other than with
respect to the CA Obligors to the extent necessary to render the opinions set
forth herein); and

 

(f)                                   My opinions set forth below are subject to
the effects of:  (i) bankruptcy, insolvency, fraudulent conveyance, fraudulent
transfer, reorganization, moratorium and other similar laws affecting or
relating to creditors’ rights or remedies generally, (ii) general equitable
principles, including concepts of materiality, reasonableness and good faith and
other similar doctrines affecting the enforceability of agreements generally
(whether considered in a proceeding in equity or at law), (iii) public policy,
(iv) possible judicial action giving effect to foreign laws or foreign
governmental or judicial actions affecting or relating to the rights or remedies
of creditors, and (v) an implied covenant of good faith, reasonableness and fair
dealing.

 

4

--------------------------------------------------------------------------------


 

I am admitted to the bar of the State of California, and I do not express any
opinion as to any laws other than the laws of the State of California and the
federal laws of the United States of America to the extent referred to
specifically herein.  Insofar as the opinions expressed herein relate to matters
governed by laws other than those set forth in the preceding sentence, I have
assumed, without having made any independent investigation, that such laws do
not affect any of the opinions set forth herein.  The opinions expressed herein
are based on laws in effect on the date hereof, which laws are subject to change
with possible retroactive effect.

 

Based upon the foregoing and subject to the limitations, qualifications,
exceptions and assumptions set forth herein, I am of the opinion that:

 

1.                                      Each CA Obligor is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of California.

 

2.                                      Each CA Obligor has the requisite
corporate power and authority to execute, deliver and perform its obligations
under each of the Transaction Documents to which it is a party.  The execution,
delivery and performance by each CA Obligor of the Transaction Documents to
which it is a party has been duly authorized by all necessary corporate action
on the part of such CA Obligor.

 

3.                                      Each of the Transaction Documents to
which a CA Obligor is a party has been duly executed and delivered by such CA
Obligor.

 

4.                                      The execution and delivery of the
Transaction Documents by each CA Obligor party thereto does not, and the
performance by each CA Obligor of its obligations under the Transaction
Documents to which it is a party will not (a) violate such CA Obligor’s Articles
of Incorporation or Bylaws, (b) contravene any provision of any Applicable Law,
(c) constitute a violation of or a default under any Applicable Contract or
(d) result in or cause the creation of any security interest or lien upon any of
the property of such CA Obligor pursuant to any Applicable Contract.

 

5.                                      No Governmental Approval is required on
the part of any CA Obligor, for the authorization, execution, and delivery of or
performance of its obligation under the Transaction Documents to which it is a
party, except for such Governmental Approvals (i) which have been obtained or
taken and are in full force and effect, (ii) which will be obtained or made in
the ordinary course of business, (iii) which are specified in the Transaction
Documents, (iv) which are necessary to create, record, perfect or maintain the
security interests created by the Security Agreement or (v) in the case of
Collateral constituting securities, as may be required in connection with any
disposition of such Collateral.

 

The opinions set forth herein are solely for the benefit of the addressees (and
their successors and permitted assigns) identified at the beginning of this
opinion letter (the “Addressees”) in connection with the execution and delivery
of the Transaction Documents to which it is a party by each CA Obligor, and may
not be relied upon in any manner or for any purpose by, nor may copies of this
opinion letter be delivered or distributed to, any other person or entity
without my prior written consent.  The opinions set forth herein are limited to
the matters stated herein and expressly set forth in this opinion letter, and no
opinion is to be implied

 

5

--------------------------------------------------------------------------------


 

or may be inferred beyond the matters expressly stated herein.  This opinion
letter is being provided to the Addressees as of the date hereof, and the CA
Obligors and I do not assume any obligation to update this opinion letter for
events occurring after the date of this opinion letter or to provide the
Addressees with any additional information that may come to our attention after
the date hereof.  Each Addressee’s recourse, if any, on account of any opinion
herein proving inaccurate, shall be against the CA Obligors.  I am rendering
these opinions and this opinion letter in my capacity as Corporate Counsel of
ILFC and not individually.

 

 

Very truly yours,

 

 

 

 

 

Patrick Ian Ross

 

Corporate Counsel

 

6

--------------------------------------------------------------------------------


 

Schedule I

 

Deutsche Bank AG New York Branch, as Administrative Agent, on behalf of the
Lenders
60 Wall Street
New York, NY 10005

 

Deutsche Bank AG New York Branch, as Collateral Agent, on behalf of the Lenders
60 Wall Street
New York, NY 10005

 

Deutsche Bank Securities Inc., as Joint Lead Arranger
60 Wall Street
New York, NY 10005

 

Goldman Sachs Bank USA, as Joint Lead Arranger
200 West Street
New York, NY 10282

 

The Lenders from time to time party to the Credit Agreement

 

--------------------------------------------------------------------------------


 

Schedule II

 

Applicable Contracts

 

1.                                      Indenture, dated as of November 1, 1991,
between International Lease Finance Corporation (the “Company”) and U.S. Bank
National Association (successor to Continental Bank, National Association), as
Trustee, as supplemented as of November 1, 2000, February 28, 2001,
September 26, 2001, November 6, 2002, December 27, 2002, June 2, 2003,
October 8, 2004, October 5, 2005, October 5, 2006 and October 9, 2007.

 

2.                                      Indenture, dated as of November 1, 2000,
between the Company and The Bank of New York, as Trustee, as supplemented as of
August 16, 2002.

 

3.                                      Junior Subordinated Indenture, dated as
of December 21, 2005, between the Company and Deutsche Bank Trust Company
Americas, as Trustee, as supplemented by the First Supplemental Indenture, dated
as of July 25, 2013, and the Second Supplemental Indenture, dated as of July 25,
2013.

 

4.                                      Indenture, dated as of August 1, 2006,
between the Company and Deutsche Bank Trust Company Americas, as Trustee, as
supplemented by the First Supplemental Indenture, dated as of August 20, 2010,
the Second Supplemental Indenture, dated as of December 7, 2010, the Third
Supplemental Indenture, dated as of May 24, 2011, the Fourth Supplemental
Indenture, dated as of December 22, 2011, the Fifth Supplemental Indenture,
dated as of March 19, 2012, the Sixth Supplemental Indenture, dated as of
August 21, 2012, the Seventh Supplemental Indenture, dated as of March 11, 2013,
and the Eighth Supplemental Indenture, dated as of May 24, 2013.

 

5.                                      Indenture, dated as of March 22, 2010,
among the Company, Wilmington Trust FSB, as Trustee, and Deutsche Bank Trust
Company Americas, as paying agent, security registrar and authentication agent.

 

6.                                      Indenture, dated as of August 11, 2010,
among the Company and The Bank of New York Mellon Trust Company, as Trustee.

 

7.                                      Aircraft Facility Agreement, dated as of
January 19, 1999, among the Company, Sierra Leasing Limited, Aircraft
SPC-9, Inc., Bank of Scotland PLC (as successor to Halifax PLC) as Agent and as
Security Trustee, and the banks and financial institutions named therein, as
amended as of April 22, 1999 and April 2000.

 

8.                                      Aircraft Facility Agreement, dated as of
May 18, 2004, among the Company, The Governor and Company of The Bank of
Scotland, London Branch, The Governor and Company of the Bank of Scotland,
Frankfurt Branch, The Governor and Company of the Bank of Scotland, Paris
Branch, Whitney Leasing Limited, Aircraft SPC-12, Inc. and the financial
institutions named therein providing up to $4,643,660,000 for the financing of
aircraft, as amended as of April 20, 2005, May 30, 2006, May 30, 2007, May 29,
2008, May 11, 2009 and May 8, 2013.

 

--------------------------------------------------------------------------------


 

9.                                      Deed of Cross-Collateralization, dated
as of February 27, 2010, among the Bank of Scotland PLC in various capacities as
described therein, the financial institutions listed therein, Whitney Leasing
Limited, Aircraft SPC-12, Inc., Sierra Leasing Limited, Aircraft SPC-9, Inc.,
and the Company in various capacities as described therein.

 

10.                               Aircraft Mortgage and Security Agreement and
Guaranty, dated as of August 11, 2010, among the Company, ILFC Ireland
Limited, ILFC (Bermuda) III, Ltd., the additional grantors referred to therein,
and Wells Fargo Bank Northwest, National Association.

 

11.                               $2,300,000,000 Three-Year Revolving Credit
Agreement, dated as of October 9, 2012, among the Company, Citibank N.A., as
Administrative Agent, and the other financial institutions listed therein, as
amended by the First Amendment to Three-Year Revolving Credit Agreement, dated
as of April 1, 2013 among the same parties, and by the First Amendment to
Three-Year Revolving Credit Agreement, dated as of January 28, 2014, among the
same parties.

 

12.                               Term Loan Credit Agreement, dated as of
March 30, 2011, among Temescal Aircraft Inc., as borrower, the Company, Park
Topanga Aircraft Inc., Charmlee Aircraft Inc., Ballysky Aircraft Ireland
Limited, the lenders from time to time party thereto, Citibank, N.A., as
administrative agent and collateral agent, Citigroup Global Markets Inc., Credit
Suisse Securities (USA) LLC, and BNP Paribas.

 

13.                               Aircraft Mortgage and Security Agreement,
dated as of March 30, 2011, among Park Topanga Aircraft Inc., Temescal Aircraft
Inc., Charmlee Aircraft Inc., Ballysky Aircraft Ireland Limited, the additional
grantors from time to time party thereto and Citibank, N.A., as collateral
agent.

 

14.                               Term Loan Credit Agreement, dated as of
February 23, 2012, among Flying Fortress Inc., as borrower, the Company, Flying
Fortress Financing Inc., Flying Fortress US Leasing Inc., Flying Fortress
Ireland Leasing Limited, the lenders from time to time party thereto, Bank of
America N.A., as administrative agent and collateral agent and Deutsche Bank
Securities Inc., as syndication agent, as amended by the First Amendment
thereto, dated as of April 5, 2013.

 

15.                               Term Loan Security Agreement, dated as of
February 23, 2012, among Flying Fortress Inc., Flying Fortress Financing Inc.,
Flying Fortress US Leasing Inc., Flying Fortress Ireland Leasing Limited, the
additional grantors from time to time party thereto and Bank of America N.A., as
collateral agent.

 

--------------------------------------------------------------------------------


 

EXHIBIT D-2B

 

FORM OF RELEASE DATE OPINION OF IN-HOUSE COUNSEL TO THE OBLIGORS

 

Exhibit D-2B-1

--------------------------------------------------------------------------------


 

[·], 2014

 

To the addressees listed on Schedule I attached hereto

 

Ladies and Gentlemen:

 

This opinion is being delivered to you by the undersigned as Corporate Counsel
of [International Lease Finance Corporation], a California corporation (“ILFC”),
in connection with that certain Term Loan Credit Agreement, dated as of
[                  ], 2014 (the “Credit Agreement”), among Delos Finance S.à
r.l., a private limited liability company (société à responsabilité limitée)
incorporated under the laws of Luxembourg (the “Borrower”), ILFC, Hyperion
Aircraft Limited, a private limited liability company incorporated under the
laws of Ireland (“Grandparent Holdco”), Delos Aircraft Limited, a private
limited liability company incorporated under the laws of Ireland (“Parent
Holdco”), Apollo Aircraft Inc., a California corporation (“CA Obligor”), Artemis
(Delos) Limited, a private limited liability company incorporated under the laws
of Ireland (“Irish Subsidiary Holdco”), the lenders from time to time party to
the Credit Agreement (collectively, the “Lenders”), Deutsche Bank AG New York
Branch, as administrative agent (in such capacity, the “Administrative Agent”)
and Deutsche Bank, as collateral agent (in such capacity, the “Collateral
Agent”).

 

This opinion is being furnished pursuant to Section 4.02(d) of the Credit
Agreement.  Capitalized terms used and not otherwise defined herein shall have
the respective meanings set forth in the Credit Agreement.

 

In rendering the opinions set forth herein, I, or one or more attorneys under my
supervision, have examined and relied on originals or copies of the
following(1):

 

(a)                                 the Credit Agreement;

 

(b)                                 the Term Loan Security Agreement, dated as
of [              ], 2014 (as supplemented by the Collateral Supplement, the
“Security Agreement”), among the Borrower, the Parent Holdco, the Grandparent
Holdco, the CA Obligor, the Irish Subsidiary Holdco, the additional grantors
from time to time party thereto and the Collateral Agent;

 

(c)                                  the Collateral Supplement, dated as of the
date hereof (the “Collateral Supplement”), between the CA Obligor and the
Collateral Agent;

 

--------------------------------------------------------------------------------

(1)  The list of documents to be updated nearer the Release Date.

 

1

--------------------------------------------------------------------------------

 

(d)                                 the Articles of Incorporation of the CA
Obligor, as certified by the Secretary of the CA Obligor;

 

(e)                                  the Bylaws of the CA Obligor, as certified
by the Secretary of the CA Obligor;

 

(f)                                   the resolutions of the Board of Directors
of the CA Obligor adopted by unanimous written consent; and

 

(g)                                  certificates, from the Secretary of State
of the State of California and the Franchise Tax Board of the State of
California, as to the CA Obligor’s existence and good standing in the State of
California.

 

The Credit Agreement, the Security Agreement and the Collateral Supplement are
referred to herein, individually, as a “Transaction Document” and, collectively,
as the “Transaction Documents”.  The Security Agreement and the Collateral
Supplement are referred to herein, individually, as a “Security Document” and,
collectively, as the “Security Documents”.  As used herein the term “Collateral”
means the collateral described in the Collateral Supplement.

 

I, or one or more attorneys under my supervision, have also examined originals
or copies, certified or otherwise identified to my satisfaction, of such records
of the CA Obligor and such agreements, certificates and receipts of public
officials, certificates of officers or other representatives of the CA Obligor
and others, and such other documents as I have deemed necessary or appropriate
as a basis for the opinions set forth below.

 

In my examination, or the examination by one or more attorneys under my
supervision, we have assumed, with your permission, without independent
investigation or inquiry, (a) the legal capacity of all natural persons, (b)the
genuineness of all signatures, (c) the authenticity and completeness of all
documents submitted to me as originals, (d) the conformity to original documents
of all documents submitted to me as facsimile, electronic, certified or
photostatic copies, (e) the authenticity of the originals of such copies,
(f) that each party to the Transaction Documents (other than the CA Obligor)
(i) is duly formed, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, (ii) has full power and
authority and legal right to carry on its business and to enter into such
Transaction Documents and to perform its obligations thereunder, (iii) has duly
and validly authorized the execution, delivery and performance of such
Transaction Documents by all necessary action, and (iv) has duly and validly
executed and delivered such Transaction Documents, and (g) that the Transaction
Documents constitute the legal, valid and binding obligation of each party
thereto, enforceable against such party in accordance with its respective
terms.  As to any facts material to the opinions expressed herein that I, or one
or more attorneys under my supervision, did not independently establish or
verify, I have relied upon statements and representations of other officers and
other representatives of the CA Obligor and others and of public officials.

 

Exhibit D-1C-1

--------------------------------------------------------------------------------


 

The opinions set forth below are subject to the following further
qualifications, further assumptions and limitations:

 

(a)                                 the opinion set forth in paragraph 1 below
with respect to the due incorporation, valid existence and good standing status
of the CA Obligor under the laws of the State of California is based solely upon
the certificates issued by the Secretary of State of the State of California and
the Franchise Tax Board of the State of California;

 

(b)                                 for purposes of the opinions set forth
below, (i) “Applicable Laws” means those laws, rules and regulations of the
State of California and those federal laws, rules and regulations of the United
States of America, in each case that, in my experience, are normally or
customarily applicable to transactions of the type contemplated by the
Transaction Documents, but without having made any special investigation as to
the applicability of any specific law, rule or regulation; (ii) “Governmental
Approval” means any consent, approval, license, authorization or validation of,
or filing, recording or registration with, any Governmental Authority pursuant
to Applicable Laws where the failure to obtain such consent, approval, license,
authorization or validation or to make such filing, recording or registration
will result in a Material Adverse Effect, and other than any consent, approval,
license, authorization, validation, filing, qualification, recordation or
registration that may have become applicable as a result of the involvement of
any party (other than the CA Obligor) in the transactions contemplated by the
Transaction Documents or because of such parties’ legal or regulatory status or
because of any other facts specifically pertaining to such parties or required
to be obtained after the date hereof; and (iii) “Governmental Authority” means
any court, regulatory body, administrative agency or governmental body of the
State of California or the United States of America having jurisdiction over the
CA Obligor under Applicable Laws;

 

(c)                                  I do not express any opinion as to the
validity, binding effect or enforceability of the Transaction Documents;

 

(d)                                 I express no opinion as to:  (1) United
States federal or state securities, insurance or banking laws or regulations;
(2) United States federal or state antitrust or unfair competition laws or
regulations; (3) United States federal or state environmental laws or
regulations; (4) United States federal or state tax laws or regulations;
(5) United States federal or state public utility laws or regulations;
(6) pension or employee benefit laws or regulations; (7) United States federal
patent, copyright or trademark, state trademark, or other United States federal
or state intellectual property laws or regulations; (8) United States federal or
state health and safety laws or regulations; (9) United States federal or state
labor laws or regulations; (10) United States federal or state laws, regulations
or policies relating to national or local emergencies; (11) statutes,
ordinances, administrative decisions, rules or regulations of counties, towns,
municipalities or special political subdivisions (whether created or enabled
through legislative action at the United States federal, state or regional
level); (12) United States federal or state laws, rules or regulations relating
to zoning, land use, building or construction; (13) United States federal or
state usury laws (other than California usury laws); (14) pension or employee
benefits laws or regulations, including the Employee Retirement Income Security
Act of 1974, as amended; (15) The USA Patriot Act (Title III of Public L.
107-56) or other anti-money laundering laws or regulations; (16) the Foreign
Corrupt Practices Act; (17) (a) the Trading with the Enemy Act of 1917, 50
U.S.C.A. app. §1 et seq., of the United States, (b) the

 

Exhibit D-1C-1

--------------------------------------------------------------------------------


 

International Emergency Economic Powers Act, 50 U.S.C.A. §1701 et seq., of the
United States, or (c) all United States Executive Orders (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit or Support Terrorism),
rules, regulations (including those from the Office of Foreign Assets Control of
the U.S. Department of the Treasury), and other official acts promulgated under
any of the foregoing; (18) aviation laws (including without limitation Title 49
of the U.S. Code, the Cape Town Convention, or any other laws, rules or
regulations of the United States of America or promulgated under the Cape Town
Convention relating to the sale, acquisition, ownership, registration, leasing,
financing, mortgaging, use or operation of any aircraft, aircraft engines or any
part thereof), or other laws, rules or regulations applicable to the particular
nature of the equipment subject to the Transaction Documents; (19) as to
compliance by the CA Obligor with the Commodity Exchange Act of 1936, as
amended, or the rules or regulations promulgated thereunder or (20) judicial
decisions to the extent that they deal with any of the foregoing;

 

(e)                                  I do not express any opinion as to the
effect on the opinions expressed herein of (i) the compliance or noncompliance
of any party to the Transaction Documents (other than the CA Obligor to the
extent necessary to render the opinions set forth herein) with any state,
federal or other laws or regulations applicable to it or them or (ii) the legal
or regulatory status or the nature of the business of any party (other than with
respect to the CA Obligor to the extent necessary to render the opinions set
forth herein); and

 

(f)                                   My opinions set forth below are subject to
the effects of:  (i) bankruptcy, insolvency, fraudulent conveyance, fraudulent
transfer, reorganization, moratorium and other similar laws affecting or
relating to creditors’ rights or remedies generally, (ii) general equitable
principles, including concepts of materiality, reasonableness and good faith and
other similar doctrines affecting the enforceability of agreements generally
(whether considered in a proceeding in equity or at law), (iii) public policy,
(iv) possible judicial action giving effect to foreign laws or foreign
governmental or judicial actions affecting or relating to the rights or remedies
of creditors, and (v) an implied covenant of good faith, reasonableness and fair
dealing.

 

I am admitted to the bar of the State of California, and I do not express any
opinion as to any laws other than the laws of the State of California and the
federal laws of the United States of America to the extent referred to
specifically herein.  Insofar as the opinions expressed herein relate to matters
governed by laws other than those set forth in the preceding sentence, I have
assumed, without having made any independent investigation, that such laws do
not affect any of the opinions set forth herein.  The opinions expressed herein
are based on laws in effect on the date hereof, which laws are subject to change
with possible retroactive effect.

 

Based upon the foregoing and subject to the limitations, qualifications,
exceptions and assumptions set forth herein, I am of the opinion that:

 

1.                                      The CA Obligor is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of California.

 

2.                                      The CA Obligor has the requisite
corporate power and authority to execute and deliver the Collateral Supplement
and perform its obligations under each of the Security Documents.  The execution
and delivery by the CA Obligor of the Collateral Supplement and the

 

Exhibit D-1C-1

--------------------------------------------------------------------------------


 

performance by the CA Obligor of the Security Documents has been duly authorized
by all necessary corporate action on the part of the CA Obligor.

 

3.                                      The Collateral Supplement has been duly
executed and delivered by the CA Obligor.

 

4.                                      The execution and delivery of the
Collateral Supplement by the CA Obligor does not, and the performance by the CA
Obligor of its obligations under the Security Documents will not (a) violate the
CA Obligor’s Articles of Incorporation or Bylaws, (b) contravene any provision
of any Applicable Law or (c) result in or cause the creation of any security
interest or lien upon any of the property of the CA Obligor other than pursuant
to the Security Documents.

 

5.                                      No Governmental Approval is required on
the part of the CA Obligor, for the authorization, execution, and delivery of or
performance of its obligation under the Security Documents, except for such
Governmental Approvals (i) which have been obtained or taken and are in full
force and effect, (ii) which will be obtained or made in the ordinary course of
business, (iii) which are specified in the Transaction Documents, (iv) which are
necessary to create, record, perfect or maintain the security interests created
by the Security Documents or (v) in the case of Collateral constituting
securities, as may be required in connection with any disposition of such
Collateral.

 

The opinions set forth herein are solely for the benefit of the addressees (and
their successors and permitted assigns) identified at the beginning of this
opinion letter (the “Addressees”) in connection with the execution and delivery
of the Collateral Supplement by the CA Obligor, and may not be relied upon in
any manner or for any purpose by, nor may copies of this opinion letter be
delivered or distributed to, any other person or entity without my prior written
consent.  The opinions set forth herein are limited to the matters stated herein
and expressly set forth in this opinion letter, and no opinion is to be implied
or may be inferred beyond the matters expressly stated herein.  This opinion
letter is being provided to the Addressees as of the date hereof, and the CA
Obligor and I do not assume any obligation to update this opinion letter for
events occurring after the date of this opinion letter or to provide the
Addressees with any additional information that may come to our attention after
the date hereof.  Each Addressee’s recourse, if any, on account of any opinion
herein proving inaccurate, shall be against the CA Obligor.  I am rendering
these opinions and this opinion letter in my capacity as Corporate Counsel of
[ILFC] and not individually.

 

 

Very truly yours,

 

 

 

 

 

[            ]

 

Corporate Counsel

 

Exhibit D-1C-1

--------------------------------------------------------------------------------


 

Schedule I

 

Deutsche Bank AG New York Branch, as Administrative Agent, on behalf of the
Lenders
60 Wall Street
New York, NY 10005

 

Deutsche Bank AG New York Branch, as Collateral Agent, on behalf of the Lenders
60 Wall Street
New York, NY 10005

 

Deutsche Bank Securities Inc., as Joint Lead Arranger
60 Wall Street
New York, NY 10005

 

Goldman Sachs Bank USA, as Joint Lead Arranger
200 West Street
New York, NY 10282

 

The Lenders from time to time party to the Credit Agreement

 

Exhibit D-1C-1

--------------------------------------------------------------------------------


 

EXHIBIT D-1C

 

FORM OF CLOSING DATE OPINION OF A&L GOODBODY

 

Exhibit D-1C-1

--------------------------------------------------------------------------------


 

A&L Goodbody Solicitors lnternational Financial Services  Centre North Wall 
Quay  Dublin 1
Tel:  + 353 1 649 2000 Fax: 353 1 649 2649 email:  info@algoodbody.com website: 
www.algoodbody.com dx:  29
Dublin

 

A

 

our ref | CD 01-409385

your ref |

date | 6 March 2014

 

The addressees outlined in Schedule 1 hereto (the Addressees)

 

B

 

Dear Sirs,

 

We have acted on behalf of International Lease Finance Corporation (ILFC) which
has requested us to give you this opinion in connection with Term Loan Credit
Agreement dated the date hereof (the Credit Agreement) in respect of a term loan
facility for an amount of approximately US$1.5 billion by and among Delos
Finance S.A.R.L., as borrower (Delos Finance), ILFC, Hyperion Aircraft Limited
(Hyperion), Delos Aircraft Limited (Delos Aircraft), Apollo Aircraft Inc.
(Apollo) and Artemis (Delos) Limited (Artemis Delos), as obligors, the lenders
named therein as Lenders and Deutsche Bank AG New York Branch (DB), as
administrative agent and collateral agent, Deutsche Bank Securities Inc. and
Goldman Sachs Bank USA as joint lead arranger and together with RBC Capital
Markets LLC, as joint  bookrunners (the Transaction).

 

1.                                      We have examined copies of:

 

1.1.                            the Credit Agreement;

 

1.2.                            Term Loan Security Agreement dated the date
hereof between Delos Finance, Hyperion, Delos Aircraft, Apollo and Artemis
Delos, as granters, the additional granters referred to therein and DB as
collateral agent (the New York Law Security Agreement);

 

1.3.                            Intercreditor Agreement dated the date hereof
among ILFC, Hyperion, Delos Aircraft, Delos Finance, Apollo, Artemis Delos, DB
as senior collateral representative and the Junior Lien Representatives from
time to time party thereto (the Intercreditor Agreement);

 

1.4.                            Collateral Supplement dated the date hereof
between Artemis Delos and DB (the AD Collateral Supplement);

 

1.5.                            the Irish law security agreements listed in
Schedule 2 hereto (the Irish Law Security Agreements);

 

1.6.                            a corporate certificate of Hyperion dated the
date hereof (the Hyperion Certificate) attaching:

 

1.6.1.                  copies of the certificate of incorporation and
memorandum and articles of association;

 

1.6.2.                  list of directors and secretary;

 

Dublin

Belfast

London

New York

Palo Alto

 

 

 

 

 

F. M. Law

P. D. White

P.V. Maher

K. P. Allen

A. C. Burke

J. F. Wheton

C. McCourt

K. Furlong

I. A. Murphy

K. Ryan

J H Hickson

V. J. Power

S. O’Riordan

E. A. Roberts

D. Widget

I. B. Somerville

R. A. Moore

P. T. Fahy

A. Walsh

F. Hurley

C. F. Qill

L. A. Kennedy

M. P. McKenny

C. Rodgers

C. Christie

M. F. Bate

D. Matn

A. J. Johnston

A. Casey

G. Stanley

F. M. Fitzgerald

S. M. Doggert

K. A. Feeney

G. O’Toole

S. O’Cruints

B. Walsh

J. Cuhls

M. Rasdale

B. Horty

D. Dagostina

R. M. Ceiter

R. McDermott

M. Sherlock

R. N. Kelly

J. W. Yate

A. M. Cullen

M. Flayner

D. Imerasity

M. O’Brien

F. Keane

J. G. Grenwalt

C. Duffy

E. P. Conlin

N. O’Sullivan

D. R. Baxter

A. Roberts

P. M. Murray

M. Coughlan

K. Killalea

 

J. Cumar

E. M. Brady

E. McNeill

M. J. Ward

A. McCarthy

M. Dale

N. Ryan

D. R. Francis

L. Multanerlyt

 

Consultants:

J. R. Osberthe

S. W. Haughty

F. V. O’Conner

Professor J. C. W. Wylie

A. F. Browne

M. A. Greene

A. V. Fanagen

J. A. O’Farrell

I. R. Moore

 

--------------------------------------------------------------------------------


 

1.6.3.                  a copy of the minutes of the meeting of the board of
directors held on 4 March, 2014;

 

1.6.4.                  a copy of the shareholders resolution dated 4 March,
2014 required under Section 60 of the Companies Act 1963;

 

1.6.5.                  a copy of the statutory declaration dated 4 March, 2014
of a majority of the directors on the board of Hyperion pursuant to Section 60
of the Companies Act 1963 (Statutory Declaration);

 

1.6.6.                  a copy of the power of attorney dated 4 March, 2014; and

 

1.6.7.                  a copy of the specimen signatures;

 

1.7.                            a corporate certificate of Delos Aircraft dated
the date hereof (the DA Certificate) attaching :

 

1.7.1.                  copies of the certificate of incorporation and
memorandum and articles of association;

 

1.7.2.                  list of directors and secretary;

 

1.7.3.                  a copy of the minutes of the meeting of the board of
directors held on 4 March, 2014;

 

1.7.4.                  a copy of the shareholders resolution dated 4 March,
2014 required under Section 60 of the Companies Act 1963;

 

1.7.5.                  a copy of the statutory declaration dated 4 March, 2014
of a majority of the directors on the board of Delos Aircraft pursuant to
Section 60 of the Companies Act 1963 (Statutory Declaration);

 

1.7.6.                  a copy of the power of attorney dated 4 March, 2014; and

 

1.7.7.                  a copy of the specimen signatures;

 

1.8.                            a corporate certificate of Artemis Delos dated
the date hereof (the AD Certificate) attaching:

 

1.8.1.                  copies of the certificate of incorporation and
memorandum and articles of association;

 

1.8.2.                  list of directors and secretary;

 

1.8.3.                  a copy of the minutes of the meeting of the board of
directors held on 4 March, 2014;

 

1.8.4.                  a copy of the shareholders resolution dated 4 March,
2014 required under Section 60 of the Companies Act 1963;

 

2

--------------------------------------------------------------------------------


 

1.8.5.                  a copy of the statutory declaration dated 4 March, 2014
of a majority of the directors on the board of Artemis Delos pursuant to
Section 60 of the Companies Act 1963 (Statutory Declaration);

 

1.8.6.                  a copy of the power of attorney dated 4 March, 2014; and

 

1.8.7.                  a copy of the specimen signatures.

 

and such other documents as we have considered necessary or desirable  to 
examine  in order that we may give this opinion.

 

The documents listed at 1.1 to 1.5 above are together the Agreements. The Credit
Agreement, the New York Law Security Agreement, the Intercreditor Agreement and
the AD Collateral Supplement are together the New York Law Agreements. The New
York Law Security Agreement, the AD Collateral Supplement and the Irish Law
Security Agreements are together the Security Agreements.

 

The documents listed at 1 to 17 (inclusive) of Part 1 of Schedule 2 are together
the Share Charges and the document listed at 18 of Part 2 of Schedule 2 is the
Artemis Security Deed and together with the Share Charges, the Artemis Irish Law
Security Agreements.

 

The documents listed in Part 2 of Schedule 2 are together the Apollo Irish Law
Security Agreements.

 

The AD Certificate, the DA Certificate and the Hyperion Certificate are together
the Certificates and each a Certificate.

 

Hyperion, Delos Aircraft and Artemis Delos are together the Companies and each a
Company.

 

Terms defined in the Credit Agreement have the same meaning in this opinion
letter.

 

2.                                      For the purpose of giving this opinion
we have assumed:

 

2.1.                            the authenticity of all documents submitted to
us as originals and the completeness and conformity to the originals of all
copies of documents of any kind furnished to us;

 

2.2.                            that the copies produced to us of minutes of
meetings and/or of resolutions are true copies and correctly record the
proceedings of such meetings and/or the subject-matter which they purport to
record and that any meetings referred to in such copies were duly convened and
held and that all resolutions set out in such minutes were duly passed and are
in full force and effect;

 

2.3.                            the genuineness of the signatures and seals on
all original and copy documents which we have examined;

 

2.4.                            that the memorandum and articles of association
of each Company attached to the Certificates are correct and up to date;

 

3

--------------------------------------------------------------------------------


 

2.5.                            the accuracy and completeness as to factual
matters of the representations, warranties and certificates of the Companies
contained in the Certificates and the accuracy of all certificates provided to
us by the Companies;

 

2.6.                            that there are no agreements or arrangements in
existence which in any way amend or vary the terms of the Transaction as
disclosed by the Agreements;

 

2.7.                            without having made any investigation that the
terms of the New York Law Agreements are lawful and fully enforceable under the
laws of the State of New York and any other applicable laws other than the laws
of Ireland and that the New York Law Agreements (excluding the Intercreditor
Agreement) create valid  and enforceable security interests in accordance with
their terms under the laws of the State of New York;

 

2.8.                            without having made any investigation, that each
Company is the legal and beneficial owner free from encumbrances of all right,
title and interest in and to the Charged Property (as defined in the Share
Charge to which that Company is a party) and that it has delivered, or will
deliver, to DB each of the documents listed in Clause 3.2 of the Share Charge;

 

2.9.                            without having made any investigation, that
Artemis Delos is the beneficial owner free from encumbrances of all right, title
and interest in and to the Secured Property (as defined in the Artemis Security
Deed) and that it has delivered, or will deliver , to DB each of the documents
listed in Clause 3.2 of the Artemis Security Deed;

 

2.                                      10. without having made any
investigation, that Apollo is the beneficial owner free from encumbrances of all
right, title and interest in  and to the Secured  Property  (as defined in each
Apollo Irish Law Security Agreement) and that it has delivered, or will deliver,
to DB each of the documents listed in Clause 3.2 of each Apollo Irish Law
Security Agreement;

 

2.11.                     without having  made any investigation, that Apollo
has the necessary power and authority, and all necessary corporate and other
action has been taken, to enable it to execute, deliver and  perform the
obligations undertaken by it under the Apollo Irish Law Security Agreements and
that Apollo has duly executed the Apollo Irish Law Security Agreements;

 

2.12.                     the accuracy and completeness of all information
appearing on public records;

 

2.13.                     that each Company has entered into the Transaction in
good faith, for its legitimate business purposes, for good consideration, and
that it derives commercial benefit from the Transaction commensurate with the
risks undertaken by it in the Transactions; and

 

2.14.                     that the Statutory Declaration is or will be filed
with the Companies Registration Office within 21 days of the Statutory
Declaration being made.

 

4

--------------------------------------------------------------------------------

 

3.                                      We express no opinion as to any matters
falling to be determined other than under the laws of Ireland and, without
reference to provisions of other laws imported by Irish private international
law, in Ireland as of the date of this letter. Subject to that qualification and
to the other qualifications set out herein, we are of the opinion that:

 

3.1.                            each Company is a company duly incorporated
under the laws of Ireland and is a separate legal entity, subject to suit in its
own name. Based only  on  searches carried out in the Irish Companies
Registration Office and the Central Office of the High Court  5 March, 2014,
each Company is validly existing under the laws of Ireland and no steps have
been taken or are being taken to appoint a receiver , examiner or liquidator
over it or to wind it up;

 

3.2.                            each Company has the necessary power and
authority, and all necessary corporate and other action has been taken, to
enable it to execute, deliver and perform the obligations undertaken by it under
the Agreements to which it is party, and the implementation by that Company of
the foregoing will not cause:

 

3.2.1.                  any limit  on it or on its directors (whether imposed by
the documents constituting each Company or by statute or regulation) to be
exceeded; or

 

3.2.2.                  any law or order to be contravened;

 

3.3.                            each of the Agreements to which a Company is
party has been duly executed on behalf of that Company and the obligations on
the part of the parties to the Irish Law Security Agreements are valid and
legally binding on and are enforceable against those parties under the laws of
Ireland in the courts of Ireland, in accordance with their terms and Irish Law
Security Agreements are effective to create a valid charge over the relevant
Charged Property or Secured Property;

 

3.4.                            no authorisations, approvals, licences,
exemptions or consents of governmental or regulatory authorities with respect to
the Agreements are required to be obtained in Ireland;

 

3.5.                            under the laws of Ireland in force at the date
hereof, the claims of DB against any Company under the Agreements to which that
Company is party will rank at least pari passu with the claims of all other
unsecured creditors, except claims which rank at law as preferential claims in a
winding up, examinership or receivership;

 

3.6.                            it is not necessary or advisable under the laws
of Ireland in order to ensure the legality, validity, enforceability  or
priority of the obligations or rights of any party to the Agreements, or the
perfection or priority of any security interest created under any Agreements,
that any of the Agreements be filed, registered, recorded, or notarised in any
public office or elsewhere or that any  other  instrument  relating thereto be
signed, delivered, filed, registered or recorded other than the requirement to
file particulars of the charges created pursuant to the Security Agreements with
the Irish Registrar of Companies within 21 days of their execution (which we
have been requested, and have agreed to carry out on behalf of all parties
thereto);

 

5

--------------------------------------------------------------------------------


 

3.7.                            no Company is entitled to claim any immunity
from suit, execution, attachment or other legal process in Ireland;

 

3.8.                            in any proceedings taken in Ireland for the
enforcement of the New York Law Agreements, the choice of the law of the State
of New York as the governing law of the contractual rights and obligations of
the parties under the New York  Law Agreements would be upheld by the Irish
Courts in accordance with and subject to the provisions of the Rome I Regulation
EC No 593/2008 on the Law Applicable to Contractual Obligations;

 

3.9.                            in any proceedings taken in Ireland for the
enforcement of a judgment obtained against a Company in the courts of New York
(a Foreign Judgment) the Foreign Judgment should be recognised and enforced by
the courts of Ireland save that to enforce such a Foreign Judgment in Ireland it
would be necessary to obtain an order of the Irish courts. Such order should be
granted on proper proof of the Foreign Judgment without any re-trial or
examination of the merits of the case subject to the following qualifications:

 

3.9.1.                  that the foreign court had jurisdiction,  according to
the laws of Ireland;

 

3.9.2.                  that the Foreign Judgment was not obtained by fraud;

 

3.9.3.                  that the Foreign Judgment  is not contrary to public
policy or natural justice as understood in Irish law;

 

3.9.4.                  that the Foreign Judgment is final and conclusive;

 

3.9.5.                  that the Foreign Judgment is for a definite sum of
money; and

 

3.9.6.                  that the procedural rules of the court giving the
Foreign Judgment have been observed.

 

Any such order of the Irish courts may be expressed in a currency other than
euro in respect of the amount due and payable by a Company but such order may be
issued out of the Central Office of the Irish High Court expressed in euro by
reference to the official rate of exchange prevailing on the date of issue of
such order. However, in the event of a winding up of a Company, amounts claimed
by or against  that Company in a currency other  than the euro (the Foreign
Currency) would, to the extent properly payable in the winding  up, be paid if
not in the Foreign Currency in the euro equivalent of the amount due in the
Foreign Currency converted at the rate of exchange pertaining on the date of the
commencement of such winding up;

 

3.10.                     the enforcement of a Company’s obligations under the
New York Law Agreements  in accordance with the laws of the State of New York
will be recognised and upheld by the Irish courts in accordance with paragraphs
3.8 and 3.9 above. In this respect, we refer you to the assumption at paragraph
2.7 above

 

6

--------------------------------------------------------------------------------


 

and paragraphs 1 and 4 of the legal opinion of Clifford Chance as New York
counsel to ILFC dated the date hereof;

 

3.11.                     it is not necessary under the laws of Ireland (a) in
order to enable DB to enforce its rights under the Agreements or (b) by reason
of the execution of the Agreements, that DB should be licensed, qualified or
otherwise entitled to carry on business in Ireland;

 

3.12.                     the Agreements will not be liable to any ad valorem
tax or duty, registration tax, stamp duty or any similar tax or duty imposed by
a competent authority of or within Ireland;

 

3.13.                     by reason only of the execution, delivery and
performance of the Agreements by DB, it shall not be deemed to be resident,
domiciled or carrying on a trade or business in Ireland;

 

3.14.                     there is no applicable usury or interest limitation
law in Ireland which would restrict the recovery of payments in accordance with
the Agreements; and

 

3.15.                     the Irish Courts will generally recognise the security
interests created by each Company pursuant to the New York Security Agreement
and the AD Collateral Supplement to which that Company is a party, in accordance
with its terms, provided that such interests or their enforcement are not
illegal or contrary to public policy as a matter of Irish law, that all Irish
law formalities with regard to security interests and their enforcement have
been complied with and that the party creating the security has absolute title,
free from encumbrances and other third party  rights,  to  such assets. At the
date hereof, we are not aware of any circumstances concerning the enforceability
of the security interests created by the New York Law Security Agreement and the
AD Collateral Supplement that would give rise to an Irish court holding that
enforcement of such security interests is illegal or contrary to  public policy
as a matter of Irish law.

 

4.                                      The opinions set forth in this opinion
letter are given subject to the following qualifications:

 

4.1.                            an order of specific performance or any other
equitable remedy is a discretionary remedy and is not available when damages are
considered to be an adequate remedy;

 

4.2.                            this opinion is given subject to general
provisions of Irish law relating to insolvency, bankruptcy, liquidation,
reorganisation, receivership, moratoria, court scheme of arrangement,
administration and examination, and the fraudulent preference of creditors and
other Irish law generally affecting the rights of creditors;

 

4.3.                            this opinion is subject to the general laws
relating  to the limitation of  actions  in Ireland;

 

7

--------------------------------------------------------------------------------


 

4.4.                            a determination, description, calculation,
opinion or certificate of any  person as to any matter provided for in the
Agreements might be held by the Irish courts not to be final, conclusive or
binding if it could be shown to have an unreasonable, incorrect, or arbitrary
basis or not to have been made in good faith;

 

4.5.                            additional interest imposed by any clause of any
Agreement might be held to constitute a penalty and the provisions of that
clause imposing additional interest would thus be held to be void. The fact that
such  provisions are  held to be void would not in itself prejudice the legality
and enforceability of any other provisions of the relevant Agreement but could
restrict the amount recoverable by way of interest under such Agreement;

 

4.6.                            claims may be or become subject to defences of
set-off or counter-claim;

 

4.7.                            pursuant to section 1001 of the Taxes
Consolidation Act, 1997, DB may become liable to make certain payments to the
Irish Revenue Commissioners (the Revenue) by reason of having been granted a
fixed charge on book debts of a Company pursuant to any Security Agreement. 
Such liability would be computed by reference to (i) amounts of income tax
deducted by a Company from the wages of its employees and (ii) amounts of value
added tax in each case owing but not paid by that Company to the Revenue
(Relevant Amounts). However, the liability to pay to the Revenue amounts
received by it from the Company will be limited to amounts received after the
relevant Company shall have been notified in writing by the Revenue that such
Relevant Amounts are due (the Revenue Notice). Further, if the Revenue have
received, within 21 days of execution, prescribed details of the charge created
by a Security Agreement the liability of DB to discharge the Relevant Amounts
will be limited to the Relevant Amounts accruing after the date of  the Revenue
Notice;

 

4.8.                            under Section 1002 of the Taxes Consolidation
Act, 1997, any debt to a person (including any deposit with a financial
institution) may be attached by the Revenue Commissioners in order to discharge
any liabilities of that person in respect  of outstanding tax whether the
liabilities are due on its own account or as an agent or trustee. This right of
the Revenue Commissioners (on which there is no case law) may override the
rights of the holders of security (whether fixed or floating) in relation to the
debt in question. Section 1002 could be relevant to the security created by the
any Security Agreement;

 

4.9.                            an Irish court has power to stay an action where
it is shown that there is some other forum having competent jurisdiction which
is more appropriate for the trial of  the action, in which the case can be tried
more suitably for the interests of all the parties and the ends of justice , and
where staying the action is not inconsistent with Council Regulation 2001/44/E C
on Jurisdiction and the Enforcement of Judgments;

 

4.10.                     there is some possibility that depending on the actual
course of dealing between the parties any Security Agreement, any fixed charges
contained in such Security

 

8

--------------------------------------------------------------------------------


 

Agreement may not be construed as fixed charges but as floating charges and so
become subject to prior claims of certain statutory preferential creditors;

 

4.11.                     in the event of a Company or DB seeking to dispose of
the shares which are the subject of the security created pursuant to the Share
Charges, an application for a clearance from the Competition Authority pursuant
to the Competition Acts 2002 and 2006 may have to be made;

 

4.12.                     the enforceability of severance clauses is at the
discretion of the court and may not be enforceable in all circumstances;

 

4.13.                     a waiver of all defences to any proceedings may not be
enforceable;

 

4.14.                     provisions in any of the Agreements providing for
indemnification resulting from loss suffered on conversion of the amount of a
claim made in a foreign currency into euro in a liquidation may not be
enforceable;

 

4.15.                     any undertakings contained in any of the Agreements by
a Company in respect of stamp duty may not be held to be binding on that
Company;

 

4.16.                     an Irish court may refuse to give effect to
undertakings contained in any of the Agreements that a Company will pay legal
expenses and costs in respect of any action before the Irish courts;

 

4.17.                     we express no opinion as to the priority of any of the
security created by the Agreements or whether the property or assets comprised
in such security is owned by the chargor party thereto, or whether such property
or assets is or are now or may become subject to any equities or subject to  any
rights or interests of any  other person ranking in priority to or free of such
security or whether they could be transferred to any other person free of any
such security; and

 

4.18.                     express no opinion on any taxation matters other than
as expressly set out in paragraph 3.12 or on the contractual terms of the
relevant documents other than by reference to the legal character thereof.

 

This opinion is addressed only to the Addressees and may be relied upon only by
each such Addressee for its sole benefit in connection with the Transaction and
may not be relied on by any assignees of any such persons or any other person.

 

Yours faithfully ,

 

9

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

The Addressees

 

Deutsche Bank AG New York Branch in its capacity as Collateral Agent and
Administrative Agent

 

Deutsche  Bank Securities Inc.

 

Goldman Sachs Bank USA

 

each in their capacity as Joint Lead Arrangers and Joint Bookrunners

 

RBC Capital Markets, LLC as a Joint Bookrunner

 

Each Lender party to the Credit Agreement on the date hereof.

 

International Lease Finance Corporation

 

10

--------------------------------------------------------------------------------


 

SCHEDULE 2
The Irish Law Security Agreements

 

All documents are dated the date hereof unless otherwise stated.

 

Part 1 — The Artemis Irish Law Security Agreements

 

1.                                      Share Charge between Hyperion as charger
and DB as chargee in respect of the shares in Delos Aircraft.

 

2.                                      Share Charge between Delos Aircraft as
charger and DB as chargee in respect of the shares in Artemis Delos.

 

3.                                     Share Charge between Artemis Delos as
charger and DB as chargee in respect of the shares in ILFC Aircraft 32A-550
Limited;

 

4.                                      Share Charge between Artemis Delos as
charger and DB as chargee in respect of the shares in ILFC Aircraft 32A-1905
Limited;

 

5.                                      Share Charge between Artemis Delos as
charger and DB as chargee in respect of the shares in ILFC Aircraft 32A-2180
Limited;

 

6.                                      Share Charge between Artemis Delos as
charger and DB as chargee in respect of the shares in ILFC Aircraft 33A-469
Limited;

 

7.                                      Share Charge between Artemis Delos as
charger and DB as chargee in respect of the shares in ILFC Aircraft 76B-27610
Limited;

 

8.                                      Share Charge between Artemis Delos as
charger and DB as chargee in respect of the shares in ILFC Aircraft 76B-28111
Limited;

 

9.                                      Share Charge between Artemis Delos as
charger and DB as chargee in respect of the shares in ILFC Aircraft 76B-28207
Limited;

 

10.                               Share Charge between Artemis Delos as charger
and DB as chargee in respect of the shares in ILFC Aircraft 76B-29435 Limited;

 

11.                               Share Charge between Artemis Delos as charger
and DB as chargee in respect of the shares in ILFC Aircraft 32A-2707 Limited;

 

12.                               Share Charge between Artemis Delos as charger
and DB as chargee in respect of the shares in ILFC Aircraft 73B-29344 Limited;

 

13.                               Share Charge between Artemis Delos as charger
and DB as chargee in respect of the shares in ILFC Aircraft 73B-29368 Limited;

 

14.                               Share Charge between Artemis Delos as charger
and DB as chargee in respect of the shares in ILFC Aircraft 73B-29369 Limited;

 

11

--------------------------------------------------------------------------------


 

15.                               Share Charge between Artemis Delos as charger
and DB as chargee in respect of the shares in ILFC Aircraft 73B-30696 Limited;

 

16.                               Share Charge between Artemis Delos as charger
and DB as chargee in respect of the shares in ILFC Aircraft 75B-29381 Limited;

 

17.                               Security Deed of Assignment and Charge between
Artemis Delos as charger and DB as chargee in respect of the beneficial interest
in Aircraft 32A-542 (Ireland) Trust.

 

Part 2 - The Apollo Irish Law Security Agreements

 

1.                                      Security Deed of Assignment and Charge
between Apollo as charger and DB as chargee in respect of the beneficial
interest in Aircraft 33A-448 (Ireland) Trust;

 

2.                                      Security Deed of Assignment and Charge
between Apollo as charger and DB as chargee in respect of the beneficial
interest in Aircraft 33A-480 (Ireland) Trust;

 

3.                                      Security Deed of Assignment and Charge
between Apollo as charger and DB as chargee in respect of the beneficial
interest in Aircraft 73B-30664 (Ireland) Trust;

 

4.                                      Security Deed of Assignment and Charge
between Apollo as charger and DB as chargee in respect of the beneficial
interest in Aircraft 75B-30045 (Ireland) Trust.

 

12

--------------------------------------------------------------------------------


 

EXHIBIT D2C

 

FORM OF RELEASE DATE OPINION OF A&L GOODBODY

 

Exhibit D-2C-1

--------------------------------------------------------------------------------


 

A

 

our ref

| CD 01-409385

your ref |

date | [·] March  2Ol4

 

The addressees outlined in Schedule 1 hereto (the Addressees)

 

PRO FORMA
Release Date Opinion
28.02.14

 

B

 

Dear Sirs,

 

We have acted on behalf of International Lease Finance Corporation (ILFC). We
refer to our opinion dated [ ] March 2014 in connection with Term Loan Credit
Agreement dated the date hereof (the Credit Agreement) in respect of a term loan
facility for an amount of approximately [·] by and among Delos Finance S.A.R.L.,
as borrower (Delos Finance), ILFC, Hyperion Aircraft Limited (Hyperion), Delos
Aircraft Limited (Delos Aircraft), Apollo Aircraft Inc. (Apollo) and Artemis
(Delos) Limited as obligors, the lenders named therein as Lenders and Deutsche
Bank AG New York Branch (DB), as administrative agent and collateral agent,
Deutsche Bank Securities Inc. and Goldman Sachs Bank USA as joint lead arranger
and together with RBC Capital Markets LLC, as joint bookrunners (the
Transaction) . We have been requested by Artemis (Delos) Limited (the Company)
to give you this opinion in connection with the supplemental security granted by
the Company pursuant to the documents listed below in connection with the
Transaction .

 

1.                                      We have examined copies of:

 

1.1.                            Collateral Supplement dated the date hereof
between the Company and DB (the Collateral Supplement);

 

1.2.                            the Irish law security agreement[s] listed in
Schedule 2 hereto (the Irish Law Security Agreement[s];

 

1.3.                            a corporate certificate of the Company dated [·]
2014 (the Certificate) attaching:

 

1.3.1.                  copies of the certificate of incorporation and
memorandum and articles of association;

 

1.3.2.                  list of directors and secretary;

 

1.3.3.                  a copy of the minutes of the meeting of the board of
directors held on [·] 2014 ;

 

1.3.4.                  a copy of the shareholders resolution dated [ under
Section 60 of the Companies Act 1963;

 

Dublin

Belfast

London

New York

Palo Alto

 

 

 

 

 

F. M. Law

P. D. White

P.V. Maher

K. P. Allen

A. C. Burke

J. F. Wheton

C. McCourt

K. Furlong

I. A. Murphy

K. Ryan

J H Hickson

V. J. Power

S. O’Riordan

E. A. Roberts

D. Widget

I. B. Somerville

R. A. Moore

P. T. Fahy

A. Walsh

F. Hurley

C. F. Qill

L. A. Kennedy

M. P. McKenny

C. Rodgers

C. Christie

M. F. Bate

D. Matn

A. J. Johnston

A. Casey

G. Stanley

F. M. Fitzgerald

S. M. Doggert

K. A. Feeney

G. O’Toole

S. O’Cruints

B. Walsh

J. Cuhls

M. Rasdale

B. Horty

D. Dagostina

R. M. Ceiter

R. McDermott

M. Sherlock

R. N. Kelly

J. W. Yate

A. M. Cullen

M. Flayner

D. Imerasity

M. O’Brien

F. Keane

J. G. Grenwalt

C. Duffy

E. P. Conlin

N. O’Sullivan

D. R. Baxter

A. Roberts

P. M. Murray

M. Coughlan

K. Killalea

 

J. Cumar

E. M. Brady

E. McNeill

M. J. Ward

A. McCarthy

M. Dale

N. Ryan

D. R. Francis

L. Multanerlyt

 

Consultants:

J. R. Osberthe

S. W. Haughty

F. V. O’Conner

Professor J. C. W. Wylie

A. F. Browne

M. A. Greene

A. V. Fanagen

J. A. O’Farrell

I. R. Moore

 

--------------------------------------------------------------------------------

 

1.3.5.                  a copy of the statutory declaration dated [     ] 2014
of a majority of the directors on the board of the Company pursuant to
Section 60 of the Companies Act 1963 (Statutory Declaration);

 

1.3.6.                  a copy of the power of attorney dated [·] 2014; and

 

1.3.7.                  a copy of the specimen signatures

 

and such other documents as we have considered necessary or desirable to 
examine in order that we may give this opinion.

 

The documents listed at 1.1 to 1.2 above are together the Agreements. The
Collateral Supplement and the Irish Law Security Agreement[s] are together the
Security Agreements.

 

Terms defined in the Credit Agreement have the same meaning in this opinion
letter.

 

2.                                      For the purpose of giving this opinion
we have assumed:

 

2.1.                            the authenticity of all documents submitted to
us as originals and the completeness and conformity to the originals of all
copies of documents of any kind furnished to us;

 

2.2.                            that the copies produced to us of minutes of
meetings and/or of resolutions are true copies and correctly record the
proceedings of such meetings and/or the subject-msatter which they purport to
record and that any meetings referred to in such copies were duly convened and
held and that all resolutions set out in such minutes were duly passed and are
in full force and effect;

 

2.3.                            the genuineness of the signatures and seals on
all original and copy documents which we have examined;

 

2.4.                            that the memorandum and articles of association
of the Company attached to the Certificate are correct and up to date;

 

2.5.                            the accuracy and completeness as to factual
matters of the representations, warranties and certificates of the Company
contained in the Certificate and the accuracy of all certificates provided to us
by the Company;

 

2.6.                            that there are no agreements or arrangements in
existence which in any way amend or vary the terms of the Transaction as
disclosed by the Agreements;

 

2.7.                            without having made any investigation that the
terms of the Collateral Supplement is lawful and fully enforceable under the
laws of the State of New York and any other applicable laws other than the laws
of Ireland and that the Collateral Supplement creates valid and enforceable
security interests in accordance with its terms under the laws of the State of
New York;

 

2

--------------------------------------------------------------------------------


 

2.8.                            [without having made any investigation, that the
Company is the legal and beneficial owner free from encumbrances of all right,
title and interest in and to the Charged Property (as defined in the Share
Charge) and that it has delivered, or will deliver , to DB each of the documents
listed in Clause 3.2 of the Share Charge;]

 

2.9.                            [without having  made has delivered, or will
deliver, to DB each of the documents listed in Clause 3.2 of the Security Deed;]

 

2.10.                     the accuracy and completeness of all information
appearing on public records;

 

2.11.                     that the Company has entered into the Transaction in
good faith, for its legitimate business purposes, for good consideration, and
that it derives commercial  benefit from the Transaction commensurate with the
risks undertaken by  it  in  the Transaction; and

 

2.12.                     that the Statutory Declaration has been or will be
filed with the Companies Registration Office within 21 days of the Statutory
Declaration any investigation, that the Company is the beneficial owner free
from encumbrances of all right, title and interest in and to the Secured
Property (as defined in the Security Deed) and that it being made.

 

3.                                      We express no opinion as to any matters
falling to be determined other than under the laws of Ireland and, without
reference to provisions of other laws imported by Irish private international
law, in Ireland as of the date of this letter. Subject to that qualification and
to the other qualifications set out herein, we are of the opinion that:

 

3.1.                            the Company is a company duly incorporated under
the laws of Ireland and is a separate legal entity, subject to suit in its own
name. Based only on searches carried out in the Irish Companies Registration
Office and the Central Office of the High Court [           ] 2014, the Company
is validly existing under the laws of Ireland and no steps have been taken or
are being taken to appoint a receiver, examiner or liquidator over it or to wind
it up;

 

3.2.                            the Company has the necessary power and
authority, and all necessary corporate and other action has been taken, to
enable it to execute, deliver and perform the obligations undertaken by it under
the Agreements to which it is party, and the implementation by the Company of
the foregoing will not cause:

 

3.2.1.                  any limit on it or on its directors (whether imposed by
the documents constituting each Company or by statute or regulation) to be
exceeded; or

 

3.2.2.                  any law or order to be contravened;

 

3.3.                            each of the Agreements to which the Company is
party has been duly executed on its behalf and the obligations on the part of
the parties to the Irish Law Security Agreement[s] are valid and legally binding
on and are enforceable against those parties under the laws of Ireland in the
courts of Ireland, in accordance with their

 

3

--------------------------------------------------------------------------------


 

terms and Irish Law Security Agreement[s] are effective to create a valid charge
over the relevant Charged Property or Secured Property;

 

3.4.                            no authorisations, approvals, licences,
exemptions or consents of governmental or regulatory authorities with respect to
the Agreements are required to be obtained in Ireland;

 

3.5.                            under the laws of Ireland in force at the date
hereof, the claims of DB against the Company under the Agreements to which the
Company is party will rank at least pari passu with the claims of all other
unsecured creditors, except claims which rank at law as preferential claims in a
winding up, examinership or receivership;

 

3.6.                            it is not necessary or advisable under the laws
of Ireland in order to ensure the legality, validity, enforceability or priority
of the obligations or rights of any party to the Agreements , or the perfection
or priority of any security interest created  under any Agreements, that any of
the Agreements be filed, registered, recorded, or notarised in any public office
or elsewhere or that any other instrument  relating thereto be signed,
delivered, filed, registered or recorded other than the requirement to file
particulars of the charges created pursuant to the Security Agreements with the
Irish Registrar of Companies within 21 days of their execution (which we have
been requested, and have agreed to carry out on behalf of all parties thereto);

 

3.7.                            the Company is not entitled to claim any
immunity from suit, execution, attachment or other legal process in Ireland;

 

3.8.                            in any proceedings taken in Ireland for the
enforcement of the Collateral Supplement, the choice of the law of the State of
New York as the governing law of the contractual rights and obligations of the
parties under the Collateral Supplement would be upheld by the Irish Courts in
accordance with and subject to the provisions of the Rome I Regulation EC No
593/2008 on the Law Applicable to Contractual Obligations;

 

3.9.                            in any proceedings taken in Ireland for the
enforcement of a judgment obtained against the Company in the courts of New York
(a Foreign Judgment) the Foreign Judgment should be recognised and enforced by
the courts of Ireland save that to enforce such a Foreign Judgment in Ireland it
would be necessary to obtain an order of the Irish courts. Such order should be
granted on proper proof of the Foreign Judgment without any re-trial or
examination of the merits of the case subject to the following qualifications:

 

3.9.1.                  that the foreign court had jurisdiction, according to
the laws of Ireland;

 

3.9.2.                  that the Foreign Judgment was not obtained by fraud;

 

3.9.3.                  that the Foreign Judgment  is not contrary to public
policy or natural justice as understood in Irish law;

 

4

--------------------------------------------------------------------------------


 

3.9.4.                  that the Foreign Judgment is final and conclusive;

 

3.9.5.                  that the Foreign Judgment is for a definite sum of
money; and

 

3.9.6.                  that the procedural rules of the court giving the
Foreign Judgment have been observed.

 

Any such order of the Irish courts may be expressed in a currency other than
euro in respect of the amount due and payable by the Company but such order may
be issued out of the Central Office of the Irish High Court expressed in euro by
reference to the official rate of exchange prevailing on the date of issue of
such order. However, in the event of a winding up of the Company, amounts
claimed by or against the Company in a currency other than the euro (the Foreign
Currency) would, to the extent properly payable in the winding up, be paid if
not in the Foreign Currency in the euro equivalent of the amount due in the
Foreign Currency converted at the rate of exchange pertaining on the date of the
commencement of such winding up

 

3.10.                     the enforcement of the Company’s obligations under the
Collateral Supplement in accordance with the laws of the State of New York will
be recognised and upheld by the Irish courts in accordance with paragraphs 3.8
and 3.9 above. [In this respect, we refer you to the assumption at paragraph 2.7
above and paragraphs 1 and 4 of the legal opinion of Clifford Chance as New York
counsel to ILFC dated the date hereof;]

 

3.11.                     it is not necessary under the laws of Ireland (a) in
order to enable DB to enforce  its rights under the Agreements  or (b) by reason
of the execution of the Agreements, that DB should be licensed, qualified or
otherwise entitled to carry on  business  in Ireland;

 

3.12.                     the Agreements will not be liable to any ad valorem
tax or duty, registration tax, stamp duty or any similar tax or duty imposed by
a competent authority of or within Ireland;

 

3.13.                     by reason only of the execution, delivery and
performance of the Agreements by DB, it shall not be deemed to be resident,
domiciled or carrying on a trade or business in Ireland;

 

3.14.                     there is no applicable usury or interest limitation
law in Ireland which would restrict the recovery of payments in accordance with
the Agreements; and

 

3.15.                     the Irish Courts will generally recognise the security
interests created by the Company pursuant to the Collateral Supplement to which
the Company is a party, in accordance with its terms, provided that such
interests or their enforcement are not illegal or contrary to public policy as a
matter of Irish law, that all Irish law formalities with regard to security
interests and their enforcement have been complied with and that the party
creating the security has absolute title, free from encumbrances and other third
party rights, to such assets. At the date hereof,

 

5

--------------------------------------------------------------------------------


 

we are not aware of any circumstances concerning the enforceability of the
security interests created by the Collateral Supplement that would give rise to
an Irish court holding that enforcement of such security interests is illegal or
contrary to public policy as a matter of Irish law.

 

4.                                      The opinions set forth in this opinion
letter are given subject to the following qualifications:

 

4.1.                            an order of specific performance or any other
equitable remedy is a discretionary remedy and is not available when damages are
considered to be an  adequate remedy ;

 

4.2.                            this opinion is given subject to general
provisions of Irish law relating to insolvency, bankruptcy, liquidation,
reorganisation, receivership, moratoria, court scheme of arrangement,
administration and examination, and the fraudulent preference of creditors and
other Irish law generally affecting the rights of creditors;

 

4.3.                            this opinion is  subject to the general laws
relating to the limitation of  actions  in Ireland;

 

4.4.                            a determination, description, calculation,
opinion or certificate  of any person as to any matter provided for in the
Agreements  might be held by the Irish courts not to be final, conclusive or
binding if it could be shown to have an unreasonable, incorrect, or arbitrary
basis or not to have been made in good faith;

 

4.5.                            additional interest imposed by any clause of any
Agreement might be held to constitute a penalty and the provisions of that
clause imposing additional interest would thus be held to be void. The fact that
such provisions are held to be void would not in itself prejudice the legality
and enforceability of any other provisions of the relevant Agreement but could
restrict the amount recoverable by way of interest under such Agreement;

 

4.6.                            claims may be or become subject to defences of
set-off or counter-claim;

 

4.7.                            pursuant to section 1001 of the Taxes
Consolidation Act, 1997, DB may become liable to make certain payments to the
Irish Revenue Commissioners (the Revenue) by reason of having been granted a
fixed charge on book debts of the Company pursuant to any Security Agreement. 
Such liability would be computed by reference to (i) amounts of income tax
deducted by the Company from the wages of its employees and (ii) amounts of
value added tax in each case owing but not paid by the Company to the Revenue
(Relevant Amounts). However, the liability to pay to the Revenue amounts
received by it from the Company will be limited to amounts received after the
Company shall have been notified in writing by the Revenue that such Relevant
Amounts are due (the Revenue Notice). Further, if the Revenue have received,
within 21 days of execution, prescribed details of the charge created by a
Security Agreement the liability of DB to

 

6

--------------------------------------------------------------------------------


 

discharge the Relevant Amounts will be limited to the Relevant Amounts accruing
after the date of the Revenue Notice;

 

4.8.                            under Section 1002 of the Taxes Consolidation
Act, 1997, any debt to a person (including any deposit with a financial
institution) may be attached by the Revenue Commissioners in order to discharge
any liabilities of that person  in respect of outstanding tax whether the
liabilities are due on its own account or as an agent or trustee. This right of
the Revenue Commissioners (on which there is no case law) may override the
rights of the holders of security (whether fixed or floating) in relation to the
debt in question. Section 1002 could be relevant to the security created by the
any Security Agreement;

 

4.9.                            an Irish court has power to stay an action where
it is shown that there is some other forum having competent jurisdiction which
is more appropriate for the trial of the action, in which the case can be tried
more suitably for the interests of all the parties and the ends of justice, and
where staying the action is not inconsistent with Council Regulation 2001/44/EC
on Jurisdiction and the Enforcement of Judgments;

 

4.10.                     there is some possibility that depending on the actual
course of dealing between the parties any Security Agreement, any fixed charges
contained in such Security Agreement may not be construed as fixed charges but
as floating charges and so become subject to prior claims of certain statutory
preferential creditors;

 

4.11.                     in the event of the Company or DB seeking to dispose
of the shares which are the subject of the security created pursuant to the
Share Charge[s], an application for a clearance from the Competition Authority
pursuant to the Competition Acts 2002 and 2006 may have to be made;]

 

4.12.                     the enforceability of severance clauses is at the
discretion of the court and may not be enforceable in all circumstances;

 

4.13.                     a waiver of all defences to any proceedings may not be
enforceable;

 

4.14.                     provisions in any of the Agreements providing for
indemnification resulting from loss suffered on conversion of the amount of a
claim made in a foreign currency into euro in a liquidation may not be
enforceable;

 

4.15.                     any undertakings contained in any of the Agreements by
the Company in respect of stamp duty may not be held to be binding on the
Company;

 

4.16.                     an Irish court may refuse to give effect to
undertakings contained in any of the Agreements that the Company will pay legal
expenses and costs in respect of any action before the Irish courts;

 

4.17.                     we express no opinion as to the priority of any of the
security created by the Agreements or whether the property or assets comprised
in such security is owned by the charger party thereto, or whether such property
or assets is or are now or

 

7

--------------------------------------------------------------------------------


 

may become subject to any equities or subject to any rights or  interests of
any  other person ranking in priority to or free of such security or whether
they could be transferred to any other person free of any such security; and

 

4.18.                     we express no opinion on any taxation matters other
than as expressly set out in paragraph 3.12 or on the contractual terms of the
relevant documents other than by reference to the legal character thereof.

 

This opinion is addressed only to the Addressees and may be relied upon only by
each such Addressee for its sole benefit in connection with the Transaction and
may not be relied on by any assignees of any such persons or any other person.

 

Yours faithfully ,

 

8

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

The Addressees

 

Deutsche Bank AG New York Branch in its capacity as Collateral Agent and
Administrative Agent [·]

 

Deutsche Bank Securities Inc.

[·]

 

Goldman Sachs Bank USA

[·]

 

each in their capacity as Joint Lead Arrangers and Joint Bookrunners

 

RBC Capital Markets, LLC as a Joint Bookrunner

 

Each Lender party to the Credit Agreement on the date hereof.

 

9

--------------------------------------------------------------------------------


 

SCHEDULE 2
The Irish Law Security Agreements

 

All documents are dated the date hereof unless otherwise stated.

 

1.                                      [Share Charge between the Company as
charger and DB as chargee in respect of the shares in [         ] (Share
Charge)].

 

2.                                      [Security Deed of Assignment and Charge
between the Company as charger and DB as chargee in respect of the beneficial
interest in Aircraft [     ] (Ireland) Trust (Security Deed)].

 

10

--------------------------------------------------------------------------------


 

EXHIBIT D-1D

 

FORM OF OPINION OF CLIFFORD CHANCE, LUXEMBOURG

 

Exhibit D-1D-1

--------------------------------------------------------------------------------

 

 

CLIFFORD CHANCE

 

 

 

10, BOULEVARD G.D. CHARLOTTE

 

B.P. 1147

 

L-1011 LUXEMBOURG

 

GRAND-DUCHÉ DE LUXEMBOURG

 

 

 

TEL +352 48 50 50 1

 

FAX +352 48 13 85

 

 

 

www.cliffordchance.com

 

DRAFT 4: 5 MARCH 2014

 

[SUBJECT TO INTERNAL REVIEW]

 

--------------------------------------------------------------------------------

 

CLIFFORD CHANCE OPINION LETTER
(LUXEMBOURG LAW)

 

2014 TERM LOAN CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Page

 

 

 

1.

Introduction

1

2.

Opinions

3

3.

Scope of Opinion

6

4.

Addressees And Purpose

7

Schedule 1 Definitions

8

Schedule 2 Luxembourg Obligor

10

Schedule 3 Documents

11

Schedule 4 Assumptions

12

Schedule 5 Reservations

15

 

i

--------------------------------------------------------------------------------


 

Your reference:
Our reference:
marc.mehlen@cliffordchance.com

 

To:                             Deutsche Bank AG, New York Branch as

 

administrative agent and collateral agent

[6] March 2014

Each Lender Party (as defined in Schedule 1)

 

 

 

International Lease Finance Corporation

 

10250 Constellation Blvd., Suite 3400

 

Los Angeles, CA 90067

 

 

 

(together the “Addressees”)

 

 

Dear Sirs

 

2014 Term Loan Credit Agreement - Facility for Delos Finance S.à r.l.

 

We have acted as Luxembourg legal advisers of International Lease Finance
Corporation in relation to the above transaction (the “Transaction”).

 

1.                                      INTRODUCTION

 

1.1                               Transaction Documents

 

The opinions given in this opinion letter (the “Opinion Letter”) relate to the
following documents entered into in connection with the Transaction (the
“Transaction Documents”):

 

Foreign Law Documents

 

1.1.1                     A New York law governed term loan credit agreement to
be dated [6] March 2014 (the “Credit Agreement”) between, amongst others, the
Luxembourg Obligor as borrower and Deutsche Bank AG New York Branch as
administrative agent and collateral agent (the “Collateral Agent”).

 

1.1.2                     A New York law governed intercreditor agreement to be
dated [6] March 2014 (the “Intercreditor Agreement”) and to be entered into
between, amongst others, the Luxembourg Obligor as borrower and Deutsche Bank AG
New York Branch as senior collateral agent.

 

1

--------------------------------------------------------------------------------


 

1.1.3                     A New York law governed term loan security agreement
to be dated [6] March 2014 (the “Security Agreement”) between, amongst others,
the Luxembourg Obligor as borrower and grantor and the Collateral Agent.

 

1.1.4                     A New York law governed account control agreement (the
“Account Control Agreement”) to be dated [6] March 2014 and to be entered into
between the Luxembourg Obligor as pledgor and the Collateral Agent as pledgee
and Deutsche Bank Trust Company Americas as securities intermediary.

 

Luxembourg Pledge Agreement

 

1.1.5                     A Luxembourg law share pledge agreement (the
“Luxembourg Pledge Agreement”) to be dated [6] March 2014 between Delos Aircraft
Limited as pledgor (the “Pledgor”), the Collateral Agent as pledgee and the
Luxembourg Obligor as company, such pledge to be  granted  over  the entire
share capital of the Luxembourg Obligor.

 

1.2                               Defined terms and Interpretation

 

Terms defined in the Transaction Documents shall have the same meaning in this
Opinion Letter, unless otherwise defined herein (and in particular in paragraph
1.1 (Transaction Documents) and in Schedule 1 (Definitions)).

 

Headings in this Opinion Letter are for ease of reference only and shall not
affect its interpretation.

 

In this Opinion Letter, Luxembourg legal concepts are expressed in English terms
and not in their original French terms. The concepts concerned may not  be
identical to the concepts described by the same English terms as they exist
under the laws of other jurisdictions. This Opinion Letter may therefore only be
relied upon under the express condition that any issues of interpretation
arising thereunder will be governed by Luxembourg law.

 

1.3                               Legal review

 

We have not reviewed any documents other than the Transaction Documents and the
Corporate Documents, and this Opinion Letter does not purport to address any
legal issues that arise in relation to such other documents that may be or come
into force between the Parties, even if there is a reference to any such
documents in the Transaction Documents or the Corporate Documents or on the
impact such documents may have on the opinions expressed in this Opinion Letter.

 

1.4                               Applicable law

 

The opinions given in this Opinion Letter are confined to and given on the basis
of Luxembourg law as currently applied by the Luxembourg courts as evidenced in
published case-law. We have made no independent investigation of any other

 

2

--------------------------------------------------------------------------------


 

laws for the purpose of this Opinion Letter and do not express or imply any
opinion in relation to any such laws. In particular, as Luxembourg qualified
lawyers we are not qualified nor in a position to assess the meaning and
consequences of the terms of the Foreign Law Documents under the relevant
foreign governing or applicable law and we have made no investigation into such
laws as a basis for the opinions expressed hereafter and do not express or imply
any opinion thereon, including in relation to any implied terms, statutory
provisions referred to therein or any other consequences arising from the entry
into or performance under such Foreign Law Documents under such laws.
Accordingly, our review of the Foreign Law Documents has been limited to the
terms of such documents as they appear on the face thereof without reference to
their respective governing laws or any other applicable law (other than
Luxembourg law).

 

The opinions given in this Opinion Letter are given on the basis that it is
governed by and construed in accordance with the laws of Luxembourg and will be
subject to the jurisdiction of the courts of Luxembourg.

 

1.5                               Assumptions and Reservations

 

The opinions given in this Opinion Letter are given on the assumptions set out
in Schedule 4 (Assumptions) and are subject to the reservations set out in
Schedule 5 (Reservations). The opinions given in this Opinion Letter are
strictly limited to the matters stated in paragraph 2 (Opinions) and do not
extend  to  any  other matters.

 

2.                                      OPINIONS

 

We are of the opinion that:

 

2.1                               Corporate existence

 

The Luxembourg Obligor is a company incorporated and existing in Luxembourg as a
société à responsabilité limitée.

 

2.2                               Capacity and Authorisation

 

2.2.1                     The Luxembourg Obligor has the capacity and power to
enter into each of the Transaction Documents and to perform its obligations
under those Transaction Documents.

 

2.2.2                     All necessary corporate action has been taken to
enable the Luxembourg Obligor validly to enter into and to perform its
obligations under the Transaction Documents.

 

3

--------------------------------------------------------------------------------


 

2.3                               Due execution

 

If the Transaction Documents have been executed on behalf of the Luxembourg
Obligor by one of its Authorised Signatories, the Luxembourg Obligors has duly
executed the Transaction Documents.

 

2.4                               No conflict

 

Neither the execution nor the delivery by the Luxembourg Obligor of the
Transaction Documents nor the performance by the Luxembourg Obligor of its
obligations under those Transaction Documents constitute a violation of its
Constitutional Documents.

 

2.5                               Legal, valid, binding and enforceable
obligations

 

Luxembourg Pledge Agreement

 

The obligations expressed to be assumed by the Luxembourg Obligor and  the
Pledgor in the Luxembourg Pledge Agreement constitute their legal, valid and
binding obligations enforceable in accordance with their terms.

 

Foreign Law Documents

 

The obligations expressed to be assumed by the Luxembourg Obligor in  the
Foreign Law Documents would, if analysed by a Luxembourg court in proceeding
commenced in Luxembourg, be recognised by a Luxembourg court as its legal, valid
and binding obligations, enforceable in accordance with their terms.

 

2.6                               Governing law

 

The choice of the governing law expressed in the Transaction Documents will be
recognised and given effect by the courts of Luxembourg (i) where the choice
relates to contractual obligations, in accordance with, and subject to the
provisions of the Rome I Regulation and (ii) if and to the extent the choice
relates to non- contractual obligations in accordance with, and subject to the
provisions of the Rome II Regulation and, in each case, in accordance with and
subject to, the corresponding Luxembourg procedural and substantive law.

 

2.7                               Jurisdiction

 

Luxembourg Pledge Agreement

 

The jurisdiction clause in the Luxembourg Pledge Agreement in favour of  the
courts of Luxembourg-City will be recognised and enforced by  Luxembourg courts.

 

4

--------------------------------------------------------------------------------


 

Foreign Law Documents

 

The submission by the Luxembourg Obligor to the jurisdiction of the Relevant
Courts contained in the Foreign Law Documents (other than the Account Control
Agreement) is valid and binding (upon its terms) and a final judgment obtained
in the Relevant Courts on or in respect of the Foreign Law Documents (other than
the Account Control Agreement) will be recognised and enforced by the courts of
Luxembourg in accordance with general provisions of Luxembourg procedural law
for the enforcement of foreign judgments originating from countries which are
not bound by Regulation 44/2001 and which are not parties to the Lugano
Convention. Pursuant to such rules, a Relevant Judgment would not directly be
enforceable in Luxembourg. However, a Party who obtains a Relevant Judgment may
initiate enforcement proceedings in Luxembourg (exequatur), by requesting the
enforcement of such Relevant Judgment from the District Court (Tribunal
d’Arrondissement), pursuant to Section 678 of the Luxembourg New Code of Civil
Procedure. The District Court will authorise the enforcement in Luxembourg of
the Relevant Judgment without re-examination of the merits, if it is satisfied
that the following conditions are met:

 

(a)                                 the Relevant Judgment is enforceable
(exécutoire) in the respective jurisdiction of the Relevant Courts;

 

(b)                                 the assumption of jurisdiction (compétence)
of the Relevant Courts is founded according to Luxembourg private international
law rules;

 

(c)                                  the Relevant Court has acted in accordance
with its own procedural rules and has applied to the dispute the substantive law
which would have been applied by Luxembourg courts;

 

(d)                                 the principles of fair trial and due process
have been complied with and in particular the judgment was granted following
proceedings where the counterparty had the opportunity to appear, and if
appeared, to present a defense; and

 

(e)                                  the Relevant Judgment does not contravene
Luxembourg public policy and has not been obtained fraudulently.

 

2.8                               Security

 

Upon due perfection of the Pledge (as defined in the Luxembourg Pledge
Agreement) in accordance with the terms of the Luxembourg Pledge Agreement, a
valid and perfected security interest will have been created over the assets as
in existence at the time of perfection of the Luxembourg Pledge Agreement
expressed to be subject to a security interest in the Luxembourg Pledge
Agreement in respect of the Secured Obligations (as defined in the Luxembourg
Pledge Agreement).

 

5

--------------------------------------------------------------------------------


 

2.9                               No further acts

 

No further acts or conditions are required by Luxembourg law to be done,
fulfilled and performed in order (a) to enable the Luxembourg Obligor lawfully
to enter into, and perform the obligations expressed to be assumed by it in the
Transaction Documents and (b) to make the Transaction Documents admissible in
evidence in Luxembourg.

 

2.10                        Withholding taxes

 

Any amounts payable under or with respect to the Transaction Documents will be
made free and clear of, and without withholding or deduction for or on account
of, withholding tax in Luxembourg.

 

2.11                        Registration and documentary duties

 

It is not necessary that the Transaction Documents be filed, recorded or
enrolled with any court or other authority in Luxembourg or that any stamp,
registration or similar tax be paid on or in relation to the Transaction
Documents.

 

2.12                        License to carry on business

 

It is not necessary under the laws of Luxembourg that the Collateral Agent be
licensed, qualified or authorised to carry on business in Luxembourg (i) by
reason of the execution of the Transaction Documents or (ii) in order to enable
the Collateral Agent to enforce its rights under the Transaction Documents. 
This opinion does not apply to the Collateral Agent if it has its registered 
office, principal place of management, an establishment or a branch in
Luxembourg or otherwise operating in this jurisdiction.

 

3.                                      SCOPE OF OPINION

 

We have not been responsible for advising any party to the Transaction other
than International Lease Finance Corporation and the delivery of this Opinion
Letter to any person other than International Lease Finance Corporation does not
evidence an existence of any such advisory duty on our behalf to such person.

 

We express no opinion as to any taxation matters or transfer pricing matters
generally or liability to tax which may arise or be suffered as a result of or
in connection with the Transaction Documents or the Transaction other than as
mentioned in paragraphs

 

2.10 (Withholding Taxes) and 2.11 (Registration and documentary duties) or on
the impact which any tax laws may have on the opinions expressed in this Opinion
Letter.

 

No opinion (except to the extent expressly opined upon herein) is  expressed  or
implied in relation to the accuracy of any representation or warranty given by
or

 

6

--------------------------------------------------------------------------------


 

concerning any of the parties to the Transaction Documents or whether such
parties or any of them have complied with or will comply with any covenant or
undertaking given by them or any obligations binding upon them.

 

Except in as far as the entry by the Luxembourg Obligor into and the performance
by the Luxembourg Obligor of its obligations under the Transaction Documents is
concerned, we express no opinion on any applicable licensing or similar
requirements.

 

This Opinion Letter does not contain any undertaking to update it or to inform
the Addressees of any changes in the laws of Luxembourg or any other laws which
would affect the content thereof in any manner.

 

4.                                      ADDRESSEES AND PURPOSE

 

This Opinion Letter is provided in connection with the satisfaction of the
conditions precedent under the Credit Agreement and is addressed to and is
solely for the benefit of the Addressees. It may not, without our prior written
consent, be relied upon for any other purpose or be disclosed to or relied upon
by any other person save that it may be disclosed without such consent to:

 

(a)                                 any person to whom disclosure is required to
be made by applicable law or court order or pursuant to the rules or regulations
of any supervisory or regulatory body or in connection with any judicial
proceedings;

 

(b)                                 the officers, employees, auditors and
professional advisers of any Addressee;

 

(c)                                  any person, not otherwise an Addressee of
this Opinion Letter, who (i) becomes a lender in accordance with the Facility
Agreement or (ii) is a potential transferee or assignee of any lender, and their
respective professional advisers,

 

on the basis that (i) such disclosure is made solely to enable any such person
to be informed that an opinion has been given and to be made aware of its terms
but not for the purposes of reliance, and (ii) we do not assume any duty or
liability to any person to whom such disclosure is made and in preparing this
opinion we only had regard to the interests of our client(s).

 

 

Yours faithfully,

 

CLIFFORD CHANCE

 


Marc MEHLEN

 

Avocat à la Cour

 

7

--------------------------------------------------------------------------------


 

SCHEDULE 1
DEFINITIONS

 

“Authorised Signatories” means, in respect of the Luxembourg Obligor, the
persons defined as such under the heading Board Resolutions in paragraph 2 of
Schedule 3 (Documents).

 

“Board Resolutions” means, in respect of the Luxembourg Obligor, the board
resolutions listed under the heading Board Resolutions in paragraph 2 of
Schedule 3 (Documents).

 

“Constitutional Documents” means, in respect of the Luxembourg Obligor, the
constitutional documents listed under the heading Constitutional Documents in
paragraph 2 of Schedule 3 (Documents).

 

“Corporate Documents” means the documents listed in paragraph 2 of Schedule 3
(Documents).

 

“Financial Collateral Law” means the Luxembourg law dated 5 August 2005 on
financial collateral arrangements, as amended.

 

“Foreign Law Documents” means the Transaction Documents listed under paragraph
1.1.1 to 1.1.4 of this Opinion Letter.

 

“Judicial Decision” means any judicial decision opening Judicial Proceedings.

 

“Judicial Proceedings” means one of the judicial proceedings referred to in
article 13, items 2 to 11 of the RCS Law, including in particular, bankruptcy
(faillite), controlled management (gestion contrôlée), suspension of payments
(sursis de paiement), arrangement with creditors (concordat préventif de la
faillite) and judicial liquidation (liquidation judiciaire) proceedings.

 

“Law on Commercial Companies” means the Luxembourg law dated 10 August 1915 on
commercial companies, as amended.

 

“Lender Parties” means any person which is a “Lender Party” under the Credit
Agreement as at the date of this Opinion Letter.

 

“Lugano Convention” means the Lugano Convention of 30 October 2007 on
jurisdiction and enforcement of judgments in civil and commercial matters.

 

“Luxembourg” means the Grand Duchy of Luxembourg.

 

“Luxembourg Obligor” means the company specified in Schedule 2 (Luxembourg
Obligor).

 

“Luxembourg Pledge Agreement” means the Transaction Document listed under
paragraph 1.1.5 of this Opinion Letter.

 

8

--------------------------------------------------------------------------------

 

“Notarial Certificate”  means the notarial certificate listed under the heading
Notarial Certificate in paragraph 2 of Schedule 3 (Documents).

 

“Other Party” means each party to the Transaction Documents other than the
Luxembourg Obligor.

 

“Parties” means all of the parties to the Transaction Documents. “RCS” means the
Luxembourg register of commerce and companies.

 

“RCS Law” means the Luxembourg law dated 19 December 2002 relating to the
register of commerce and companies as well as the accounting and the annual
accounts of companies, as amended.

 

“Regulation 1346/2000” means Council Regulation (EC) No 1346/2000 of 29 May 2000
on insolvency proceedings.

 

“Regulation 44/2001” means Council Regulation (EC) No 44/2001 of 22
December 2000 on jurisdiction and the recognition and enforcement of judgements
in civil and commercial matters.

 

“Relevant Courts” means (i) any New York State court or federal court of the
United States of America sitting in New York County and (ii) any appellate court
from any thereof.

 

“Relevant Judgment” means an enforceable judgment rendered by a Relevant Court.

 

“Rome I Regulation” means Council Regulation (EC) No 593/2008 of 17 June 2008 on
the law applicable to contractual obligations.

 

“Rome II Regulation” means Council Regulation (EC) No 864/2007 of 11 July 2007
on the law applicable to non-contractual obligations.

 

“Shareholder Register” means, in respect of the Luxembourg Obligor, the
shareholder register, if any, listed under the heading Shareholder Register in
paragraph 2 of Schedule 3 (Documents).

 

9

--------------------------------------------------------------------------------


 

SCHEDULE 2
LUXEMBOURG OBLIGOR

 

Delos Finance S.à r.l. a société à responsabilité limitée having its registered
office at 46A, Avenue J.F. Kennedy, L-1855 Luxembourg and whose registration
with the RCS is currently pending (“Luxembourg Obligor”).

 

10

--------------------------------------------------------------------------------


 

SCHEDULE 3
DOCUMENTS

 

We have reviewed only the following documents for the purposes of this Opinion
Letter.

 

1.                                      TRANSACTION AND ANCILLARY DOCUMENTS

 

Execution copies of each of the Transaction Documents.

 

2.                                      CORPORATE DOCUMENTS

 

2.1                               Relating to the Luxembourg Obligor:

 

(a)                                 Constitutional Documents

 

A copy of a notarial deed of incorporation dated 26 February 2014 and containing
its initial articles of association.

 

(b)                                 Board Resolutions

 

A copy of the minutes of the meeting of its board of managers held on 3
March 2014 and during which its board of managers has adopted resolutions
approving the terms of the Transaction Documents and authorising Fabrice
Stéphane Rota, Erik Van Os, Niall Charles Sommerville and Pamela S. Hendry,
acting individually (the “Authorised Signatories”) to execute those documents on
its behalf.

 

(c)                                  Notarial Certificate

 

A notarial certificate (certificat de coutume) pertaining to the Company and
delivered by a Luxembourg public notary on 4 March 2014.

 

(d)                                 Shareholder Register

 

A copy of its shareholders register evidencing (i) the ownership by the Pledgor
of its entire share capital and (ii) the registration of the pledge granted
pursuant to the Luxembourg Pledge Agreement.

 

11

--------------------------------------------------------------------------------


 

SCHEDULE 4
ASSUMPTIONS

 

The opinions expressed in this Opinion Letter have been made on the following
assumptions which are made both on the date of this Opinion Letter and on the
date where the Transactions Documents have been entered into and for any time
period in between such dates.

 

1.                                      ORIGINAL AND GENUINE DOCUMENTATION

 

(a)                                 All signatures are genuine, all original
documents are authentic and all copy documents are complete and conform to the
originals.

 

(b)                                 The legal capacity of all managers and any
other authorised signatories.

 

(c)                                  Any Transaction Document listed in Schedule
3 (Documents) has been duly executed on the date specified in that document by
all parties to it.

 

(d)                                 The Transaction Documents have been executed
in the form of the execution copies reviewed by us.

 

(e)                                  The Shareholder Register is true, accurate
and up-to-date.

 

2.                                      OTHER PARTIES

 

(a)                                 Each Other Party is duly incorporated or
organised and validly existing.

 

(b)                                 Each Other Party has validly entered into
the Transaction Documents to which it is a party.

 

3.                                      FOREIGN LAWS

 

(a)                                 All obligations under the Transaction
Documents are valid, legally binding upon, validly perfected where required, and
enforceable against, the Parties as a matter of all relevant laws (other than,
but only to the extent opined upon herein, the laws of Luxembourg), most notably
the expressed governing law, and the choice of such governing law is valid and
enforceable as a matter of that governing law and all other laws (other than,
but only to the extent opined upon herein, Luxembourg law), and there is no
provision of the laws of any relevant jurisdiction (other than, but only to the
extent opined upon herein, Luxembourg) that would have a bearing on the
foregoing.

 

(b)                                 All acts, conditions or things required to
be fulfilled, performed or effected in connection with the Transaction Documents
under the laws of any jurisdiction other than Luxembourg have been duly
fulfilled, performed and effected.

 

(c)                                  There are no provisions of the laws of any
jurisdiction other than Luxembourg that would adversely affect the opinions
expressed in this Opinion Letter.

 

12

--------------------------------------------------------------------------------


 

4.                                      SECURITY

 

(a)                                 The Collateral Agent has the power and
authority to act on behalf of the Financing Parties or as their trustee, such
authority will extend to any rights and matters arising in relation to the
Luxembourg Pledge Agreement including the enforcement thereof, and such power
and authority will continue in full force and existence for the duration of the
Luxembourg Pledge Agreement, in each case under all applicable laws.

 

(b)                                 The Secured Obligations of any of the
security documents are valid, legal and binding under any applicable laws.

 

(c)                                  The Parties granting security interests
under the Transaction Documents have valid, effective, enforceable and
unencumbered title, free from any third party rights to all assets over which a
security interest is being granted, and such assets are duly and validly in
existence and capable of being subject to the relevant security interest.

 

(d)                                 The security interests created under the
Luxembourg Pledge Agreement will also have been validly created and perfected
under any other applicable law, if necessary under such law, in addition to the
perfection under Luxembourg law.

 

(e)                                  The situs of the assets pledged pursuant to
the Luxembourg Pledge Agreement is and would be considered by a Luxembourg court
to be Luxembourg.

 

(f)                                   The situs of none of the assets over which
a security interest is created or purported to be created under the Transaction
Documents (other than the Luxembourg Pledge Agreement) is or would be considered
to be Luxembourg.

 

(g)                                  Security interests created over assets
located or deemed to be located outside Luxembourg (including any security
interests over claims) have been created under the laws of the jurisdiction in
which the assets subject to such security are (or are deemed to be) located and
such security interests have been validly perfected under any applicable law
(other than Luxembourg law to the extent opined upon herein) and, where
applicable, constitute rights in rem (as referred to under article 5 of
Regulation 1346/2000).

 

5.                                      CORPORATE MATTERS

 

(a)                                 There have been no amendments to the
Constitutional Documents.

 

(b)                                 The Notarial Certificate is true, accurate
and up to date both on the date of this Opinion and on the date on which the
Board Resolutions have been adopted.

 

(c)                                  All decisions and acts, the publication of
which is required by applicable laws (including the RCS Law and the Law on
Commercial Companies) have been duly registered within the applicable legal time
periods with the RCS.

 

13

--------------------------------------------------------------------------------


 

(d)                                 The Board Resolutions have been validly
taken and all statements made therein are true, accurate and up-to-date.

 

(e)                                  The Board Resolutions, including the powers
granted therein, have not been amended or rescinded and are in full force and
effect.

 

(f)                                   The Luxembourg Obligor is not subject to
bankruptcy (faillite), controlled management (gestion contrôlée), suspension of
payments (sursis de paiement), arrangement with creditors (concordat préventif
de la faillite), court ordered liquidation (liquidation judiciaire) or
reorganisation, voluntary dissolution or liquidation (dissolution ou liquidation
volontaire) or any similar procedure affecting the rights of creditors
generally, whether under Luxembourg or any other law.

 

(g)                                  The place of the central administration
(siège de l’administration centrale or siège de direction effective) and the
centre of main interests of the Luxembourg Obligor is located at its registered
office (siège statutaire) in Luxembourg and it has no establishment outside
Luxembourg (each such terms as defined respectively in the Regulation 1346/2000
or domestic Luxembourg law including Luxembourg tax law and any relevant double
tax treaties concluded by Luxembourg).

 

(h)                                 The entry into, the execution of and the
performance under the Transaction Documents is in the corporate interest of the
Luxembourg Obligor.

 

(i)                                     The Parties entered into the Transaction
Documents with bona fide commercial intent, at arm’s length and without any
fraudulent intent or any intention to deprive of any benefit any other persons
or parties (including creditors) or to breach or circumvent any applicable
mandatory laws or regulations of any jurisdiction.

 

6.                                      NO OTHER DOCUMENTS

 

Save for those listed in Schedule 3 (Documents), there is no other agreement,
instrument or other arrangement between any of the Parties which modifies or
supersedes any of the Transaction Documents.

 

14

--------------------------------------------------------------------------------


 

SCHEDULE 5
RESERVATIONS

 

The opinions expressed in this Opinion Letter are subject to the following
reservations.

 

1.                                      EFFECTIVENESS OF SECURITY

 

(a)                                 Clauses limiting the liability of a
beneficiary of a security interest in respect of an improper enforcement of
security may not be enforceable.

 

(b)                                 The enforcement of any security interest
(including any guarantee) in the Transaction Documents in an abusive manner may
trigger the liability of the person enforcing the security interest or may allow
the provider of the security interest to successfully challenge such abusive
enforcement.

 

(c)                                  The Luxembourg Pledge Agreement provides
that the pledge may be enforced by selling the pledged assets in a private
transaction at normal commercial terms (conditions commerciales normales) for a
cash or non-cash consideration. The Financial Collateral Law contains no
provision on the type of consideration which should be obtained for the pledged
assets nor on the moment of payment. Legal writing supports the view that the
pledged assets could be sold for a non-cash consideration (to the extent that
the purchase price is however expressed in monetary terms) and with the
consideration to be paid on a deferred basis, but it cannot be excluded that a
judge may find otherwise in which case the discharge of the Secured Obligations
would arguably need to take place at the moment of the sale rather than at the
moment of the receipt of the consideration and require a valuation of the non-
cash consideration.

 

(d)                                 Only the managers of the Luxembourg Obligor
and any person(s) to whom they have delegated such power are entitled as a
matter of law to file documents with the RCS. The Luxembourg Share Pledge
Agreement provides for such delegation, failing which the Collateral Agent would
not be entitled to file any documents (such as the resolution revoking the
managers and appointing new ones) with the RCS. There remains however an
uncertainty whether the RCS will accept such a delegation.

 

(e)                                  Pursuant to the Luxembourg law dated 23
December 1998 on the monetary statute and the Banque Centrale du Luxembourg, the
claims of the Banque Centrale du Luxembourg, of the European Central Bank and of
any other national central bank which is part of the European System of Central
Banks, arising from operations in the framework of common monetary and exchange
policies, have a preferred rank by operation of law on all assets held by their
debtor, either with the Banque Centrale du Luxembourg, or with a securities
clearing system or any other counterparty in Luxembourg. Such claims have the
same rank as the preferred claims of a secured party.

 

(f)                                   The enforceability of any security
interest (including any guarantee) in the Transaction Documents could be
affected in case of novation.

 

15

--------------------------------------------------------------------------------


 

(g)                                  A floating charge would not be recognised
by a Luxembourg court in relation to assets located in Luxembourg, and in the
case of an insolvency of the Luxembourg Obligor, a floating charge may not be
enforceable against the Luxembourg Obligor or a Luxembourg bankruptcy receiver
appointed by a Luxembourg court, in relation to assets located in Luxembourg or
in any other jurisdiction which does not recognise floating charges. The same
applies in relation to other contractual arrangements unknown under Luxembourg
law, such as powers of attorney for security purposes and the powers of any
receivers (in particular after the opening of a Luxembourg insolvency
proceeding) appointed under any of the Transaction Documents, subject in each
case to any exceptions established by Regulation 1346/2000.

 

2.                                      LIMITATIONS ARISING FROM INSOLVENCY LAW

 

The rights and obligations of the Parties under the Transaction Documents may be
limited and the opinions expressed in this Opinion Letter may be affected by
general principles and specific provisions of bankruptcy, insolvency,
liquidation, reorganisation, reconstruction or other laws affecting the
enforcement of creditors’ rights generally. In particular, but without
limitation, it is to be noted that:

 

(a)                                 during a gestion contrôlée (controlled
management) procedure under the Grand-Ducal decree dated 24 May 1935 on the
procedure of gestion contrôlée, the rights of secured creditors are frozen until
a final decision has been taken by the court as to the petition for controlled
management and may be affected thereafter by any reorganisation order given by
the competent court. Furthermore, declarations of default and subsequent
acceleration (such as an acceleration upon the occurrence of an event of
default) will not be enforceable against reorganisation or liquidation orders
given by a court, subject in each case to any exceptions established under
Regulation 1346/2000 where applicable;

 

(b)                                 the effects of Luxembourg insolvency
proceedings opened over a Luxembourg Obligor by a Luxembourg court would apply
to all assets wherever situated, including assets located or deemed to be
located outside Luxembourg, (except insofar Regulation 1346/2000 establishes any
exceptions) and as a matter of Luxembourg law, the Luxembourg bankruptcy
receiver appointed by the Luxembourg court would be empowered to take control
over all assets of the Luxembourg Obligor wherever situated, including property
located abroad, upon the conditions and to the extent provided for under
Luxembourg insolvency laws and, with respect to the scope of Regulation
1346/2000, upon the terms thereof;

 

(c)                                  restrictions on the enforcement of its
rights against other Obligors imposed on the Luxembourg Obligor may cease to be
effective upon the bankruptcy of the Luxembourg Obligor;

 

(d)                                 the powers of any receivers appointed by
virtue of any of the Transaction Documents would not be recognised by Luxembourg
courts;

 

16

--------------------------------------------------------------------------------


 

(e)                                  any power of attorney and mandate, as well
as any other agency provisions granted and all appointments of agents made by
the Luxembourg Obligor (including any appointments made by way of security),
explicitly or by implication, will terminate by law and without notice upon the
Luxembourg Obligor’s bankruptcy (faillite) or judicial winding-up (liquidation
judiciaire), and become ineffective upon the Luxembourg Obligor entering
controlled management and suspension of payments (gestion contrôlée et sursis de
paiement) (in both cases except in very limited circumstances); and

 

(f)                                   the filing of claims and the taking of
actions by a party on behalf of the Secured Parties or other Parties may require
the execution of additional documentation, such as, in case of the filing of a
proof of claim in insolvency proceedings, a specific power of attorney.

 

3.                                      ENFORCEABILITY OF CLAIMS

 

(a)                                 The rights and obligations of the Parties
under the Transaction Documents may be limited by general principles of criminal
law, including but not limited to criminal freezing orders.

 

(b)                                 Periods of grace for the performance of its
obligations may be granted by the courts to a debtor who has acted in good
faith.

 

(c)                                  Rights may not be exercised in an abusive
manner, and a Party may be denied the right to invoke a contractual right if so
doing was abusive.

 

(d)                                 Specific creditors benefit from privileged
rights by virtue of Luxembourg law and may take precedence over the rights of
other secured or unsecured creditors. For instance, the Luxembourg tax
authorities, the Luxembourg social security institutions and the salaried
employees benefit from a general privilege over movables in relation to specific
claims determined by law; this general privilege in principle takes precedence
over the privilege of any other secured creditors.

 

(e)                                  The remuneration of an agent or
intermediary may be subject to review and reduction by a Luxembourg court if
considered excessive in light of the circumstances.

 

(f)                                   Whilst, in the event of any proceedings
being brought in a Luxembourg court in respect of a monetary obligation
expressed to be payable in a currency other than Euro, a Luxembourg court would
have power to give judgement expressed as an order to pay a currency other than
Euro, enforcement of the judgement against any Party in Luxembourg would be
available only in Euro and for such purposes all claims or debts would be
converted into Euro.

 

(g)                                  A contractual provision conferring or
imposing a remedy, an obligation or penalty consequent upon default may not be
fully enforceable if it were construed by a Luxembourg court as constituting an
excessive pecuniary remedy.

 

17

--------------------------------------------------------------------------------


 

(h)                                 Limitation of liability clauses will not be
enforceable in case of willful default or gross negligence, or where the
obligation that has been improperly performed was the central obligation
(obligation essentielle) of the person protected by the limitation of liability
clause.

 

(i)                                     Insofar as the laws of Luxembourg are
concerned, provisions in the Transaction Documents relating to the transfer or
assignment of rights and obligations may require the execution of further
documentation in order to be fully effective, as well as to ensure the transfer
of any security interests attaching to the rights or obligations to be
transferred or assigned.

 

(j)                                    The enforcement of the Transaction
Documents and the rights and obligations of the Parties will be subject to the
general statutory principles of Luxembourg law; remedies such as specific
performance, the issue of an injunction or the termination for breach of
contract are discretionary. Notwithstanding any agreement purporting to confer
the availability of any remedy, such remedy may not be available where damages
instead of specific performance or specific performance instead of termination
for breach of contract are considered by the court to be an adequate alternative
remedy. The enforcement of rights and obligations in an action before the
Luxembourg courts is subject to Luxembourg rules of civil and commercial
procedure.

 

(k)                                 Provisions of the Transaction Documents
providing for interest being payable in specified circumstances on due and
payable interest may not be enforceable against the Luxembourg Obligor before a
Luxembourg court even if they are valid under the respective governing law.

 

(l)                                     Claims may become barred under the
statute of limitations or may be or become subject to defences of set-off or
counterclaim.

 

(m)                             We express no opinion on the validity or
enforceability of waivers granted for future rights or claims.

 

(n)                                 Provisions according to which the Collateral
Agent is authorised to sue on behalf of the Luxembourg Obligor may not be
enforceable.

 

(o)                                 A power of attorney governed by Luxembourg
law and expressed to be irrevocable or any power of attorney (including if
granted by way of security) expressed to be irrevocable and granted by or on
behalf of the Luxembourg Obligor may as a matter of Luxembourg law (which a
court may also apply to powers granted by or on behalf of the Luxembourg Obligor
under foreign law), be subject to revocation or termination by or on behalf of
the grantor despite its being expressed to be irrevocable, which causes the
withdrawal of all powers to act on behalf of the grantor of the power of
attorney.

 

(p)                                 The right of a Party to recover attorney’s
fees or other fees relating to the exercise or defence of its rights may be
subject to limitations or may not be enforceable in

 

18

--------------------------------------------------------------------------------

 

accordance with its terms before a Luxembourg court or in Luxembourg court or
enforcement proceedings.

 

(q)                                 Luxembourg courts may refuse to recognise
the validity and enforceability of the powers of any receiver appointed by
virtue of any of the Transaction Documents or of any action taken by such
receiver on behalf of a Luxembourg Obligor.

 

4.                                      TAXATION

 

(a)                                 In case of court proceedings in a Luxembourg
court, or the presentation of the Transaction Documents to an autorité
constituée in Luxembourg, such court or autorité constituée may require
registration of the Transaction Documents or any agreements referred to therein,
in which case such agreements and any agreement referred to therein will be
subject to (depending on the nature of the agreements) ad valorem (such as for
instance a registration duty of 0.24% calculated on the amounts mentioned in
those agreements) or fixed (such as for instance a fixed duty of 12€ for a
pledge) registration duties, such duties being payable by the Party being
ordered to register them.

 

(b)                                 On 21 June 2005, Luxembourg adopted domestic
laws implementing (i) the Council Directive 2003/48/EC of 3 June 2003 (the “EU
Savings Directive”) on taxation of savings income in the form of interest
payments, which came into effect on 1 July 2005 as well as (ii) agreements
concluded with certain dependent or associated territories (i.e. Aruba, British
Virgin Islands, Guernsey, Isle of Man, Jersey, Montserrat, — the Netherlands
Antilles was dissolved on 10 October 2010, resulting in two new constituent
countries, Curacao and Sint Maarten, with the other islands joining together the
Netherlands, together the “Territories”“).  Following the adoption of these laws
and under certain circumstances a withholding or deduction would be imposed in
Luxembourg on a payment of interest or other similar income (in the meaning of
the EU Savings Directive) if (1) the beneficial owner (in the meaning of the EU
Savings Directive) of such income is an individual being resident or a certain
type of entity called “residual entity” (in the meaning of article 4.2 of the EU
Savings Directive) being established in an EU Member State other than Luxembourg
or one of the Territories (2) the paying agent (in the meaning of the EU Savings
Directive) is established in Luxembourg and (3) such individual or “residual
entity” does not request the required disclosure of information to be done, nor
such individual produces an appropriate certificate obtained from the tax
authorities of his state of residence confirming these authorities are aware of
the payment due to him. The withholding tax rate amounts to 35%.

 

In addition, as regards Luxembourg resident individuals acting in the management
of their private wealth, the Luxembourg law of 23 December 2005 introduced a 10%
final withholding tax on savings income (i.e. with certain exemptions, savings
income within the meaning of the Luxembourg law of 21 June 2005 implementing the
EU Savings Directive), to the extent such income is paid or allocated by a
Luxembourg paying agent within the meaning of this law. This law

 

19

--------------------------------------------------------------------------------


 

applies to savings income accrued as from 1 July 2005 and paid as from 1
January 2006.

 

The European Commission has announced on 13 November 2008 proposals to amend the
EU Savings Directive. The European Parliament approved an amended version of
this proposal on 24 April 2009. If implemented, the proposed amendments would,
inter alia, (i) extend the scope of the EU

 

Savings Directive to payments made through certain intermediate structures
(whether or not established in an EU Member State) for the ultimate benefit of
EU resident individuals, and (ii) provide for a wider definition of interest
subject to the EU Savings Directive.

 

In addition, on 10 April 2013, Luxembourg officially announced that it will no
longer apply the withholding tax system as from 1 January 2015 and will provide
details of payment of interest (or similar income) as from this date.

 

5.                                      CORPORATE MATTERS

 

(a)                                 By application of Article 203 of the Law on
Commercial Companies, a company not respecting any provision of Luxembourg
criminal law or the Luxembourg law applicable to commercial companies may be put
into judicial dissolution and liquidation upon the application of the public
prosecutor.

 

(b)                                 The Constitutional Documents (as well as any
other documents relating to the Luxembourg Obligor the publication of which is
required by law) will only be enforceable against third parties after they have
been published in the Mémorial C, except where such third parties have knowledge
thereof, whereas however third parties may rely thereon prior to such
publication. For the 15 days following the publication, such documents would not
be enforceable against third parties who prove that it was impossible for them
to have knowledge thereof.

 

(c)                                  A company which has been incorporated, but
whose articles of association adopted upon incorporation have not yet been
published in the Mémorial C will not be entitled to start any legal proceedings
as plaintiff until such publication has been made.

 

6.                                     GOVERNING LAW

 

(a)                                 The Luxembourg courts would not apply a
chosen foreign law if:

 

(i)                                     the choice was not made bona fide, or

 

(ii)                                  the foreign law was not pleaded and
proved, or

 

(iii)                               if pleaded and proved, such foreign law
would be contrary to the mandatory rules of Luxembourg law or manifestly
incompatible with Luxembourg public policy or public order.

 

20

--------------------------------------------------------------------------------


 

(b)                                 A Luxembourg court may refuse to apply the
chosen governing law in the following cases:

 

(i)                                     where all other elements relevant to the
situation at the time that the Transaction Documents were entered into are
located in a country other than the country of the chosen governing law, to the
extent the Parties’ choice of governing law affects the application of the
provisions of the law of that other country which cannot be derogated from by
agreement, which the court may then apply;

 

(ii)                                  where all other elements relevant to the
situation at the time that the Transaction Documents were entered into are
located in one or more Member States of the European Union and where the chosen
law is not the one of a Member State, it may apply the provisions of EU law,
where appropriate as implemented in Luxembourg, which cannot be derogated from
by agreement;

 

(iii)                               if the overriding mandatory provisions (lois
de police) of the law of the country where the obligations arising out of the
Transaction Documents have to be or have been performed, render the performance
of the Transaction Documents unlawful in such country, in which case it may
apply such overriding mandatory provisions taking into account (in deciding such
application) the nature and object of such laws, as well as the consequences of
its application or non-application;

 

(iv)                              regarding the means of enforcement and
measures to be taken by a creditor in case of a default in performance, it may
apply the law of the country in which performance is taking place; or

 

(v)                                 if a Party is subject to insolvency
proceedings, in which case it would apply the insolvency laws of the
jurisdiction in which such insolvency proceedings have been regularly opened to
the effects of such insolvency except to the extent any exceptions are
established by Regulation 1346/2000.

 

(c)                                  We express no opinion on any choice of law
provisions in the Transaction Documents relating to contractual obligations that
do not fall within the scope of the Rome I Regulation and to non-contractual
obligations that do not fall within the scope of the Rome II Regulation.

 

(d)                                 The determination of the governing law and
the recognition of trusts by Luxembourg courts (whether or not one or more
elements of the trust relationship or trust assets are located in Luxembourg)
will be made in accordance with the Convention dated 1 July 1985 on the law
applicable to trusts and their recognition (ratified by a law dated 27 July 2003
on trusts and fiduciary contracts) (the “Hague Trusts Convention”), to the
extent the relevant trust comes within the scope thereof. The law chosen by the
parties will in principle be recognised as

 

21

--------------------------------------------------------------------------------


 

governing law, and the effects of the trust (in particular the segregation of
trust assets) will be recognised in accordance with the Hague Trusts Convention,
subject to the exceptions established therein, including the non-recognition of
the chosen governing law if the situation has a closer link with another
jurisdiction which does not recognise trusts, the application of mandatory laws
of Luxembourg and other jurisdictions in the matters referred to in Article 15
of the Hague Trusts Convention and the general exception of public order. In
relation to the provision of any Transaction Document providing that the
Luxembourg Obligor shall hold on trust certain assets received, the
non-recognition of the trust under Luxembourg law would cause the purported
beneficiaries to only have an unsecured claim against the Luxembourg Obligor,
which claim will rank pari passu with the claims of other unsecured creditors of
the Luxembourg Obligor.

 

7.                                      JURISDICTION

 

(a)                                 A Luxembourg court may stay proceedings if
concurrent proceedings are being brought elsewhere.

 

(b)                                 Designation of jurisdiction of courts in the
interest of one Party or one group of Parties only will not prevent those
Parties from bringing actions in any other court of competent jurisdiction or
concurrently in more than one jurisdiction.

 

(c)                                  In a decision dated 26 September 2012, the
French Cour de Cassation has denied effect to a jurisdiction clause (in a form
similar to the one in the Foreign Law Documents (other than the Account Control
Agreement)), which gives exclusive jurisdiction to one court but allows one of
the parties to bring actions in other courts, as being contrary to the object
and the finality of the prorogation of jurisdiction (prorogation de compétence)
of Article 23 of Regulation 44/2001. While Luxembourg case-law has recognised
the validity and enforceability of such jurisdiction clauses in the past (under
the convention on jurisdiction and the enforcement of judgments in civil and
commercial matters dated 27 September 1968, as amended), some uncertainty has
arisen (even outside France) as to the validity and effectiveness of such
clauses under Regulation 44/2001 as a result of the French decision. If a
Luxembourg court would adopt the same approach, the jurisdiction clause would be
ineffective and normal rules of jurisdiction would apply.

 

If such an approach was followed by Luxembourg courts in relation to the
interpretation of Regulation 44/2001, it cannot be excluded that a similar
approach would be adopted by them in relation to jurisdiction clauses outside
the scope of application of Regulation 44/2001

 

(d)                                 The president of a competent court in
Luxembourg, in any matter in which the plaintiff seeks provisional measures in
summary proceedings (référé) or a permission to levy a prejudgement attachment
(autorisation de saisie-arrêt conservatoire), may assume jurisdiction, on the
basis of the general provisions of Luxembourg law (as applicable pursuant to
Regulation 44/2001), in connection

 

22

--------------------------------------------------------------------------------


 

with assets located in Luxembourg notwithstanding the aforementioned submission
to the jurisdiction of the courts of other countries, and such action would be
governed by Luxembourg law.

 

(e)                                  Jurisdiction clauses would not be
enforceable in or binding on a Luxembourg court in relation to actions brought
for non-contractual claims.

 

8.                                      OTHER MATTERS

 

(a)                                 A contractual provision allowing the service
of process against the Luxembourg Obligor or any other third party appointed to
such effect could be overridden by Luxembourg statutory provisions allowing the
valid service of process against the Luxembourg Obligor in accordance with
applicable laws at their registered office. A provision allowing any other party
to appoint a replacement process agent instead of the Luxembourg Obligor would
most likely not be enforceable in or the effects thereof recognised by a
Luxembourg court.

 

(b)                                 We express no opinion on any notification
obligation to the Banque Centrale de Luxembourg for statistical purposes which
may arise from any payments under the Transaction Documents.

 

(c)                                  The admissibility as evidence of the
Transaction Documents before a Luxembourg court or public authority to which the
Transaction Documents are produced will require that the Transaction Documents
be accompanied by a complete or partial translation into French or German and a
Luxembourg court may always require that the parties produce the original of a
Transaction Document on the basis of which a claim is made.

 

(d)                                 A discretion established in favour of one
Party by any of the Transaction Documents will have to be exercised in a
reasonable manner.

 

(e)                                  With respect to provisions under which
determination of circumstances or certification by any Party is stated or
implied to be conclusive and binding upon the Luxembourg Obligor, a Luxembourg
court would be authorised to examine whether such determination occurred in good
faith and may nevertheless request a Party to provide further evidence.

 

(f)                                   All rights and obligations arising under
the Transaction Documents involving

 

(i)                                     the government of any country which is
currently the subject of United Nations, the European Union or any other
applicable sanctions (an “Affected Country”), (ii) any person or body resident
in, incorporated in or constituted under the laws of any Affected Country,
(iii) any person or body controlled by any of the foregoing, (iv) any person or
body exercising public functions in any Affected Country or (v) any person or
body being itself subject of United Nations, the European Union or any other
applicable sanctions may be subject to restrictions pursuant to such sanctions
as implemented in Luxembourg law.

 

23

--------------------------------------------------------------------------------


 

(g)                                  A severability clause may be ineffective if
a Luxembourg court considers that the illegal, invalid or unenforceable clause
was a substantive or material clause.

 

*       *

 

*

 

24

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORMS OF OPINION OF DAUGHERTY, FOWLER, PEREGRIN, HAUGHT &
JENSON

 

Exhibit E-1

--------------------------------------------------------------------------------


 

(FAA Form   - No CTT Assignment Interest)
(For the Letterhead of Daugherty, Fowler, Peregrin, Haught & Jenson)

 

            , 2014

 

To the Parties Named on
Schedule 1 attached hereto

 

RE:               One (1)           model                  (shown on the IR as
                       model                              ) aircraft bearing
manufacturer’s serial number                                 and U.S.
Registration No. N                                (the “Airframe”) and two (2)
          model                                (shown on the IR as
                                                   model
                              ) aircraft engines bearing manufacturer’s serial
numbers                 and                       (the “Engines”)

 

Ladies and Gentlemen:

 

Acting as special legal counsel in connection with the transactions contemplated
by the instruments described below, this opinion is furnished to you with
respect to (i) the registration of interests with the International Registry
(the “IR”) created pursuant to, and according to the provisions of, the
Convention on International Interests in Mobile Equipment (the “Convention”),
the Protocol to the Convention on International Interests in Mobile Equipment on
Matters Specific to Aircraft Equipment (the “Protocol”), both signed in Cape
Town, South Africa on November 16, 2001, together with the Regulations for the
International Registry (the “Regulations”), the International Registry
Procedures (the “Procedures”), and all other rules, amendments, supplements, and
revisions thereto (collectively the “CTT”), all as in effect on this date in the
United States of America, as a Contracting State, and (ii) the recordation of
instruments and the registration of airframes with the Federal Aviation Civil
Aircraft Registry (the “FAA”) under the requirements of Title 49 of the United
States Code (the “Transportation Code”).

 

Terms capitalized herein and not otherwise defined herein shall have the
meanings given in the CTT and on Schedule 3 attached hereto.

 

Based upon our examination of such records of the FAA and the IR as we deemed
necessary to render this opinion, it is our opinion that:

 

1.                                      the Airframe and the Engines constitute
Aircraft Objects based upon the Interim Updatable List of Eligible Aircraft
Objects compiled by the FAA;

 

N              (msn         )

 

--------------------------------------------------------------------------------


 

2.                                      the Airframe is duly registered in the
name of Wilmington Trust Company, as owner trustee (the “Owner Trustee”),
pursuant to and in accordance with the Transportation Code;

 

3.                                      the owner of the Airframe for
registration purposes at the FAA is the Owner Trustee and the Airframe and the
Engines are free and clear of liens and encumbrances of record at the FAA except
as created by the Lease;

 

4.                                      the rights of the Owner Trustee, as
lessor, and                 , as lessee, under the Lease, with respect to the
Airframe and the Engines, are perfected at the FAA;

 

5.                                      based upon the Priority Search
Certificates dated                     , 2014 obtained from the IR, copies of
which are attached hereto as Schedule 2 and incorporated herein by reference:

 

(a)                                 the Airframe and the Engines are subject
only to the CTT Lease Interest;

 

(b)                                 the CTT Lease Interest has been duly
registered on the IR and constitutes a first priority International Interest in
the Airframe and the Engines; and,

 

(c)                                  the CTT Sale has been duly registered on
the IR and constitutes a Sale, with respect to the Airframe and the Engines;

 

6.                                      the CTT Interests are entitled to the
priorities, protections and benefits of the CTT, subject to the statements on
Exhibit A attached hereto;

 

7.                                      no further registration on the IR of the
CTT Interests is required under the CTT in order to maintain the effectiveness
and priority thereof and no other registration of the Airframe or filings other
than filings with the FAA (which have been duly effected) are necessary in order
to:

 

--------------------------------------------------------------------------------


 

(a)                                 maintain the registration of the Airframe in
the name of the Owner Trustee, subject to compliance with the provisions of
Title 14, Section 47.40 of the Code of Federal Regulations relating to
re-registration and renewal of the registration of the Airframe; and,

 

(b)                                 maintain the lien and priority of the Lease,
with respect to the Airframe and the Engines; and,

 

8.                                      no authorization, approval, consent,
license or order of, or registration with, or the giving of notice to, the FAA
is required for the valid authorization, delivery and performance of the Lease,
except for the prior filing with the FAA thereof.

 

In the event the CTT Interests are not subject to the CTT, then the interests
created thereby are governed by the Transportation Code or applicable law.

 

This opinion is subject to certain comments, limitations and assumptions as
listed in Exhibit A attached hereto and incorporated herein by reference.

 

The effective date of this opinion is the date the IR searches were performed,
as set forth on the Priority Search Certificates attached hereto as Schedule 2.

 

 

Very truly yours,

 

 

 

 

 

Robert M. Peregrin

 

For the Firm

 

RMP\ms

 

3

--------------------------------------------------------------------------------

 

SCHEDULE 1

 

Deutsche Bank AG, New York Branch as Administrative Agent (the “Administrative
Agent”) and as Collateral Agent (the “Collateral Agent”)

 

the Lenders party to the Term Loan Credit Agreement, dated as of               ,
2014, among Delos Finance S.à r.L., as the borrower, International Lease Finance
Corporation, as an obligor, Hyperion Aircraft Limited, as an obligor, Delos
Aircraft Limited, as an obligor, Apollo Aircraft Inc., as an obligor, Artemis
(Delos) Limited, as an obligor, the Administrative Agent and the Collateral
Agent

 

Wilmington Trust Company, as owner trustee

 

International Lease Finance Corporation

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

[the Priority Search Certificates attached hereto]

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Description of Lease

 

Description of Warranty Bill of Sale

 

Warranty Bill of Sale dated                20     between [ILFC or an ILFC
Entity], as seller, conveying title to the Airframe and the Engines to
Wilmington Trust Company, as Owner Trustee, as purchaser.

 

Description of FAA Bill of Sale

 

AC Form 8050-2 Aircraft Bill of Sale dated                20     by [ILFC or an
ILFC Entity], as seller, conveying title to the Airframe to Wilmington Trust
Company, as Owner Trustee, as purchaser, which was recorded by the Federal
Aviation Administration on                                          , 20     and
assigned Conveyance No.                       .

 

Description of CTT Lease Interest

 

International Interest registered with the International Registry               
20     between               as Debtor, and Wilmington Trust Company, as Owner
Trustee, as Creditor, as set forth on the Priority Search Certificates, with
respect to the Airframe and the Engines.

 

Description of CTT Sale

 

Contract of Sale registered with the International Registry on               
20     between [ILFC or an ILFC Entity], as Seller, and Wilmington Trust
Company, as Owner Trustee, as Buyer, as set forth on the Priority Search
Certificates, with respect to the Airframe and the Engines.

 

Description of CTT Interests

 

The CTT Lease Interest and the CTT Sale are referred to collectively as the “CTT
Interests”.

 

3-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Assumptions and Limitations

 

In rendering the foregoing opinion we have assumed that:

 

(i)                                     the records maintained by the FAA are
accurate in all respects;

 

(ii)                                  the Priority Search Certificates are
accurate in all respects, contain all the registered information and data on the
IR in connection with the Airframe and the Engines to which they relate, and
have not been altered since the date of such Priority Search Certificates;

 

(iii)                               the IR descriptions of the Airframe and the
Engines are as noted above and are accurate and complete descriptions with
respect to the registrations on the IR;

 

(iv)                              at the time each of the Warranty Bill of Sale,
the FAA Bill of Sale and the Lease was concluded, the Debtor was situated,
pursuant to the CTT, in the United States;

 

(v)                                 the necessary parties under each of the
Warranty Bill of Sale, the FAA Bill of Sale and the Lease have given the
consents in writing to the registration with the IR of the interests in the
Airframe and the Engines created thereby;

 

(vi)                              each of the CTT Interests is effective under
applicable local law to constitute an International Interest or a Sale subject
to the CTT and registration on the IR;

 

(vii)                           all of the registrations indicated on the
Priority Search Certificates are fully and properly constituted and validly
created under the CTT;

 

(viii)                        all documents identified in this opinion, all
documents in the records maintained by the FAA for the Airframe and the Engines,
as well as any registrations on the IR pertaining to the Airframe and the
Engines, are valid, enforceable and sufficient under the relevant applicable law
or the CTT to create, effect or terminate the rights and interests they purport
to create, effect or terminate;

 

(ix)                              in rendering this opinion, we have assumed
that:

 

(a)                                 the Owner Trustee qualifies as a “citizen of
the United States” as defined in the Transportation Code;

 

(b)                                 the instruments described above are valid
and enforceable under applicable local law; and,

 

(c)                                  there are no documents with respect to the
Airframe and the Engines which have been filed for recordation with the FAA
under the FAA’s recording system but which have not yet been listed in the
available records of such system as having been so filed;

 

A-0

--------------------------------------------------------------------------------


 

(x)                                 there has been no subordination or variation
of any priority that would be acquired pursuant to the terms of the CTT, in
connection with the registrations on the IR evidenced by the Priority Search
Certificates other than pursuant to any subordination indicated on the Priority
Search Certificates;

 

(xi)                              the Airframe is not registered under the civil
aircraft registry of any other country;

 

(xii)                           the Interim Updatable List of Eligible Aircraft
Objects compiled by the FAA, insofar as it relates to the Airframe and the
Engines, is accurate in all respects;

 

(xiii)                        the Airframe and the Engines have been accurately
described, as applicable, by manufacturer’s name, model and serial number by the
parties in each of the Warranty Bill of Sale, the FAA Bill of Sale and the
Lease; and,

 

(xiv)                       the United States Contracting State search
certificate description of declarations, withdrawals of declarations and
categories of non-consensual rights or interests, as communicated to the
Registrar by UNIDROIT as the Depositary as having been declared by the United
States, and the date on which each such declaration or withdrawal of declaration
is recorded, are accurate in all respects.

 

In addition, our opinion is subject to the following limitations:

 

(i)                                     a search on the IR pursuant to the CTT
requires that the searching party enter the exact manufacturer, model or serial
number of an airframe or engine being searched using the appropriate drop-down
boxes, where available, and if a registration has been made on the IR against
the Airframe and the Engines which describes the Airframe and the Engines
differently (i.e. any space, comma, dash, added number or character, missing
number or character, or any other discrepancy whatsoever in the description of
the manufacturer, model or serial number) the Priority Search Certificates will
produce an inaccurate search result; accordingly, there may be registrations on
the IR against the Airframe and the Engines which are not reflected on the
Priority Search Certificates and which may have priority over subsequent
registrations on the IR or filings with the FAA;

 

(ii)                                  the opinion relating to the registration
of the Airframe with the FAA is issued only as to its current eligibility for
registration and not with respect to events which may occur in the future which
may affect the continued eligibility for registration;

 

(iii)                               as to matters of United States Citizenship
as defined in the Transportation Code, the undersigned has relied upon
representations made in the Aircraft Registration Application already on file
with the FAA;

 

(iv)                              because the FAA does not maintain registration
records for engines for nationality purposes, we cannot independently verify the
owner, make, model, or serial numbers of the Engines;

 

(v)                                 in rendering this opinion, we are subject to
the accuracy of the FAA, its employees and agents in the filing, indexing,
cross-referencing, imaging and recording of instruments filed with the FAA;

 

A-1

--------------------------------------------------------------------------------


 

(vi)                              no opinion is expressed herein as to laws
other than the CTT and the Transportation Code;

 

(vii)                           this opinion as to the status of the records of
the FAA as to the Airframe covers only that period of time during which the
Airframe has been subject to United States Registration;

 

(viii)                        the Lease was filed with the FAA with certain
information intentionally omitted from the FAA filing counterpart as containing
confidential or proprietary information and we have relied upon the opinion of
John H.  Cassady, Deputy Chief Counsel of the FAA issued September 16, 1994
(Federal Register/Volume 59, Number 182/September 21, 1994) and the current
practices of the FAA with respect to the eligibility of the Lease for
recordation with the confidential omissions; and,

 

(ix)                              since our examination was limited to records
maintained by the FAA and the IR, our opinion:

 

(a)                                 in respect of rights derived from FAA
filings, does not cover liens, claims or encumbrances of which the parties have
actual notice as contemplated by 49 U.S.C. §44108(a);

 

(b)                                 in respect of rights derived from FAA
filings or registrations with the IR, does not cover liens, claims or
encumbrances which are perfected without the filing of notice thereof with the
FAA or the IR, including without limitation, federal tax liens, liens arising
under Section 1368(a) of Title 29 of the United States Code, liens arising under
49 U.S.C. §46304 and certain artisan’s liens;

 

(c)                                  does not cover liens perfected in foreign
jurisdictions, except to the extent applicable law would regulate their priority
based on registration with the IR; and,

 

(d)                                 does not cover any rights to arrest or
detain an airframe or an engine under any applicable law.

 

A-2

--------------------------------------------------------------------------------


 

(IR Form #1, Contract of Sale only)
(For the Letterhead of Daugherty, Fowler, Peregrin, Haught & Jenson)

 

March 6, 2014

 

To the Parties Named on
Schedule 1 attached hereto

 

RE:                           One (1)       model       aircraft bearing
manufacturer’s serial number         (the “Airframe”)  and two (2)
                            model          aircraft engines bearing
manufacturer’s serial numbers               and                (the “Engines”)

 

Ladies and Gentlemen:

 

Acting as special legal counsel, this opinion is furnished to you with respect
to the registration of interests with the International Registry (the “IR”)
created pursuant to, and according to the provisions of, the Convention on
International Interests in Mobile Equipment (the “Convention”), the Protocol to
the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment (the “Protocol”), both signed in Cape Town, South
Africa on November 16, 2001, together with the Regulations for the International
Registry (the “Regulations”), the International Registry Procedures (the
“Procedures”), and all other rules, amendments, supplements, and revisions
thereto (collectively the “CTT”).

 

Terms capitalized herein and not otherwise defined herein shall have the
meanings given in the CTT and on Schedule 3 attached hereto.

 

Based upon our examination of such records of the IR as we deemed necessary to
render this opinion, it is our opinion that:

 

1.                                      the Airframe and the Engines constitute
Aircraft Objects;

 

2.                                      based upon the Priority Search
Certificates dated           ,     2014  obtained from the IR, copies of which
are attached hereto as Schedule 2 and incorporated herein by reference:

 

Aircraft (n$n          )

 

--------------------------------------------------------------------------------


 

(a)                                 the Airframe and the Engines are not subject
to any International Interests that have not been discharged; and,

 

(b)                                 the Sale has been duly registered on the IR
and constitutes a Sale, with respect to the Airframe and the Engines;

 

3.                                      the Sale is entitled to the priorities,
protections and benefits of the CTT, subject to the statements on Exhibit A
attached hereto; and,

 

4.                                      no further registration on the IR of the
Sale is required under the CTT in order to maintain the effectiveness and
priority thereof.

 

In the event the Sale is not subject to the CTT, then the interest created
thereby is governed by applicable law.

 

This opinion is subject to certain comments, limitations and assumptions as
listed in Exhibit A attached hereto and incorporated herein by reference.

 

The effective date of this opinion is the date the IR searches were performed,
as set forth on the Priority Search Certificates attached hereto as Schedule 2.

 

 

Very truly yours,

 

 

 

 

 

Robert M. Peregrin

 

For the Firm

 

RMP\ms

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Deutsche Bank AG, New York Branch as Administrative Agent (the “Administrative
Agent”) and as Collateral Agent (the “Collateral Agent”)

 

the Lenders party to the Term Loan Credit Agreement, dated as of March 6, 2014,
among Delos Finance S.à r.L., as the borrower, International Lease Finance
Corporation, as an obligor, Hyperion Aircraft Limited, as an obligor, Delos
Aircraft Limited, as an obligor, Apollo Aircraft Inc., as an obligor, Artemis
(Delos) Limited, as an obligor, the Administrative Agent and the Collateral
Agent

 

Wilmington Trust Company, as owner trustee

 

International Lease Finance Corporation

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

[the Priority Search Certificates attached hereto]

 

--------------------------------------------------------------------------------

 

SCHEDULE 3

 

Description of Sale

 

Contract of Sale registered with the International Registry              ,      
between [ILFC or an ILFC Entity], as Seller, and                       , as
Buyer, as set forth on the Priority Search Certificates, with respect to the
Airframe and the Engines.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Assumptions and Limitations

 

In rendering the foregoing opinion we have assumed that:

 

(i)

 

the Priority Search Certificates are accurate in all respects, contain all the
registered information and data on the IR in connection with the Airframe and
the Engines to which they relate, and have not been altered since the date of
such Priority Search Certificates;

 

 

 

(ii)

 

the IR descriptions of the Airframe and the Engines are as noted above and are
accurate and complete descriptions with respect to the registrations on the IR;

 

 

 

(iii)

 

the Sale is effective to constitute a Sale subject to the CTT and registration
on the IR;

 

 

 

(iv)

 

all of the registrations indicated on the Priority Search Certificates are fully
and properly constituted and validly created under the CTT;

 

 

 

(v)

 

all registrations on the IR pertaining to the Airframe and the Engines are
valid, enforceable and sufficient under the relevant applicable law or the CTT
to create, effect or terminate the rights and interests they purport to create,
effect or terminate; and,

 

 

 

(vi)

 

there has been no subordination or variation of any priority that would be
acquired pursuant to the terms of the CTT, in connection with the registrations
on the IR evidenced by the Priority Search Certificates other than pursuant to
any subordination indicated on the Priority Search Certificates.

 

In addition, since our examination was limited to records maintained by the IR,
our opinion is subject to the following limitations:

 

(i)

 

no opinion is expressed herein as to laws other than the CTT;

 

 

 

(ii)

 

in respect of rights derived from registrations with the IR does not cover
liens, claims or encumbrances which are perfected without the filing of notice
thereof;

 

 

 

(iii)

 

does not cover liens perfected in foreign jurisdictions, except to the extent
applicable law would regulate their priority based on registration with the IR;
and,

 

 

 

(iv)

 

does not cover any rights to arrest or detain an airframe or an engine under any
applicable law.

 

A-0

--------------------------------------------------------------------------------


 

(IR Form #2, COS and International Interest)
(For the Letterhead of Daugherty, Fowler, Peregrin, Haught & Jenson)

 

March 6, 2014

 

To the Parties Named on
Schedule 1 attached hereto

 

RE:                           One (1)         model         aircraft bearing
manufacturer’s serial number         (the “Airframe”) and two (2)
                              model         aircraft engines bearing
manufacturer’s serial numbers              and              (the “Engines”)

 

Ladies and Gentlemen:

 

Acting as special legal counsel, this opinion is furnished to you with respect
to the registration of interests with the International Registry (the “IR”)
created pursuant to, and according to the provisions of, the Convention on
International Interests in Mobile Equipment (the “Convention”), the Protocol to
the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment (the “Protocol”), both signed in Cape Town, South
Africa on November 16, 2001, together with the Regulations for the International
Registry (the “Regulations”), the International Registry Procedures (the
“Procedures”), and all other rules, amendments, supplements, and revisions
thereto (collectively the “CTT”).

 

Terms capitalized herein and not otherwise defined herein shall have the
meanings given in the CTT and on Schedule 3 attached hereto.

 

Based upon our examination of such records of the IR as we deemed necessary to
render this opinion, it is our opinion that:

 

1.                                      the Airframe and the Engines constitute
Aircraft Objects;

 

2.                                      based upon the Priority Search
Certificates dated            ,     2014  obtained from the IR, copies of which
are attached hereto as Schedule 2 and incorporated herein by reference:

 

(a)                                 the Airframe and the Engines are subject
only to the Lease International Interest;

 

(b)                                 the Lease International Interest has been
duly registered on the IR and constitutes a first priority International
Interest in the Airframe and the Engines; and,

 

(c)                                  the Sale has been duly registered on the IR
and constitutes a Sale, with respect to the Airframe and the Engines;

 

--------------------------------------------------------------------------------


 

3.                                      the CTT Interests are entitled to the
priorities, protections and benefits of the CTT, subject to the statements on
Exhibit A attached hereto; and,

 

4.                                      no further registration on the IR of the
CTT Interests is required under the CTT in order to maintain the effectiveness
and priority thereof.

 

In the event the CTT Interests are not subject to the CTT, then the interests
created thereby are governed by applicable law.

 

This opinion is subject to certain comments, limitations and assumptions as
listed in Exhibit A attached hereto and incorporated herein by reference.

 

The effective date of this opinion is the date the IR searches were performed,
as set forth on the Priority Search Certificates attached hereto as Schedule 2.

 

 

Very truly yours,

 

 

 

 

 

Robert M. Peregrin

 

For the Firm

 

RMP\ms

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Deutsche Bank AG, New York Branch as Administrative Agent (the “Administrative
Agent”) and as Collateral Agent (the “Collateral Agent”)

 

the Lenders party to the Term Loan Credit Agreement, dated as of March 6, 2014,
among Delos Finance S.à r.L., as the borrower, International Lease Finance
Corporation, as an obligor, Hyperion Aircraft Limited, as an obligor, Delos
Aircraft Limited, as an obligor, Apollo Aircraft Inc., as an obligor, Artemis
(Delos) Limited, as an obligor, the Administrative Agent and the Collateral
Agent

 

Wilmington Trust Company, as owner trustee

 

International Lease Finance Corporation

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

[the Priority Search Certificates attached hereto]

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Description of Lease International Interest

 

International Interest registered with the International Registry           ,
    20     between                                   as Debtor, and
                                       as Creditor, as set forth on the Priority
Search Certificates, with respect to the Airframe and the Engines.

 

Description of Sale

 

Contract of Sale registered with the International Registry           ,    
20     between [ILFC or an ILFC Entity], as Seller, and
                                 , as Buyer, as set forth on the Priority Search
Certificates, with respect to the Airframe and the Engines.

 

Description of CTT Interests

 

The Lease International Interest and the Sale are referred to collectively as
the “CTT Interests”.

 

3-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Assumptions and Limitations

 

In rendering the foregoing opinion we have assumed that:

 

(i)                                     the Priority Search Certificates are
accurate in all respects, contain all the registered information and data on the
IR in connection with the Airframe and the Engines to which they relate, and
have not been altered since the date of such Priority Search Certificates;

 

(ii)                                  the IR descriptions of the Airframe and
the Engines are as noted above and are accurate and complete descriptions with
respect to the registrations on the IR;

 

(iii)                               the CTT Interests are effective to
constitute an International Interest or a Sale subject to the CTT and
registration on the IR;

 

(iv)                              all of the registrations indicated on the
Priority Search Certificates are fully and properly constituted and validly
created under the CTT;

 

(v)                                 all registrations on the IR pertaining to
the Airframe and the Engines are valid, enforceable and sufficient under the
relevant applicable law or the CTT to create, effect or terminate the rights and
interests they purport to create, effect or terminate;

 

(vi)                              there has been no subordination or variation
of any priority that would be acquired pursuant to the terms of the CTT, in
connection with the registrations on the IR evidenced by the Priority Search
Certificates other than pursuant to any subordination indicated on the Priority
Search Certificates.

 

In addition, since our examination was limited to records maintained by the IR,
our opinion is subject to the following limitations:

 

(i)                                     no opinion is expressed herein as to
laws other than the CTT;

 

(ii)                                  in respect of rights derived from
registrations with the IR does not cover liens, claims or encumbrances which are
perfected without the filing of notice thereof;

 

(iii)                               does not cover liens perfected in foreign
jurisdictions, except to the extent applicable law would regulate their priority
based on registration with the IR; and,

 

(iv)                              does not cover any rights to arrest or detain
an airframe or an engine under any applicable law.

 

A-0

--------------------------------------------------------------------------------


 

(IR Form#3, COS, International Interest, Assignment of an International
Interest)
(For the Letterhead of Daugherty, Fowler, Peregrin, Haught & Jenson)

 

March 6, 2014

 

To the Parties Named on
Schedule 1 attached hereto

 

RE:                           One (1)         model         aircraft bearing
manufacturer’s serial number         (the “Airframe”) and two (2)
                              model         aircraft engines bearing
manufacturer’s serial numbers         and         (the “Engines”)

 

Ladies and Gentlemen:

 

Acting as special legal counsel this opinion is furnished to you with respect to
the registration of interests with the International Registry (the “IR”) created
pursuant to, and according to the provisions of, the Convention on International
Interests in Mobile Equipment (the “Convention”), the Protocol to the Convention
on International Interests in Mobile Equipment on Matters Specific to Aircraft
Equipment (the “Protocol”), both signed in Cape Town, South Africa on
November 16, 2001, together with the Regulations for the International Registry
(the “Regulations”), the International Registry Procedures (the “Procedures”),
and all other rules, amendments, supplements, and revisions thereto
(collectively the “CTT”).

 

Terms capitalized herein and not otherwise defined herein shall have the
meanings given in the CTT and on Schedule 3 attached hereto.

 

Based upon our examination of such records of the IR as we deemed necessary to
render this opinion, it is our opinion that:

 

1.                                      the Airframe and the Engines constitute
Aircraft Objects;

 

2.                                      based upon the Priority Search
Certificates dated               , 2014 obtained from the IR, copies of which
are attached hereto as Schedule 2 and incorporated herein by reference:

 

(a)                                 the Airframe and the Engines are subject
only to the Lease International Interest, which has been assigned by the Lease
Assignment Interest;

 

(b)                                 the Lease International Interest has been
duly registered on the IR and constitutes a first priority International
Interest in the Airframe and the Engines;

 

(c)                                  the Lease Assignment Interest has been duly
registered on the IR as an Assignment of the Lease International Interest; and,

 

--------------------------------------------------------------------------------


 

(d)                                 the Sale has been duly registered on the IR
and constitutes a Sale, with respect to the Airframe and the Engines;

 

3.                                      the CTT Interests are entitled to the
priorities, protections and benefits of the CTT, subject to the statements on
Exhibit A attached hereto; and,

 

4.                                      no further registration on the IR of the
CTT Interests is required under the CTT in order to maintain the effectiveness
and priority thereof.

 

In the event the CTT Interests are not subject to the CTT, then the interests
created thereby are governed by applicable law.

 

This opinion is subject to certain comments, limitations and assumptions as
listed in Exhibit A attached hereto and incorporated herein by reference.

 

The effective date of this opinion is the date the IR searches were performed,
as set forth on the Priority Search Certificates attached hereto as Schedule 2.

 

 

Very truly yours,

 

 

 

 

 

Robert M. Peregrin

 

For the Firm

 

RMP\ms

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

 

Deutsche Bank AG, New York Branch as Administrative Agent (the “Administrative
Agent”) and as Collateral Agent (the “Collateral Agent”)

 

the Lenders party to the Term Loan Credit Agreement, dated as of March 6, 2014,
among Delos Finance S.à r.L., as the borrower, International Lease Finance
Corporation, as an obligor, Hyperion Aircraft Limited, as an obligor, Delos
Aircraft Limited, as an obligor, Apollo Aircraft Inc., as an obligor, Artemis
(Delos) Limited, as an obligor, the Administrative Agent and the Collateral
Agent

 

Wilmington Trust Company, as owner trustee

 

International Lease Finance Corporation

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

[the Priority Search Certificates attached hereto]

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Description of Lease International Interest

 

International Interest registered with the International Registry              ,
20     between                     , as Debtor, and [ILFC or an ILFC Entity], as
Creditor, as set forth on the Priority Search Certificates, with respect to the
Airframe and the Engines.

 

Description of Lease Assignment Interest

 

Assignment of an International Interest registered with the International
Registry              , 20     between  [ILFC or an ILFC Entity], as Assignor,
and                     , as Assignee, as set forth on the Priority Search
Certificates, with respect to the Airframe and the Engines.

 

Description of Sale

 

Contract of Sale registered with the International Registry              ,
20     between [ILFC or an ILFC Entity], as Seller, and                     , as
Buyer, as set forth on the Priority Search Certificates, with respect to the
Airframe and the Engines.

 

Description of CTT Interests

 

The Lease International Interest, the Lease Assignment Interest and the Sale are
referred to collectively as the “CTT Interests”.

 

3-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Assumptions and Limitations

 

In rendering the foregoing opinion we have assumed that:

 

(i)                                     the Priority Search Certificates are
accurate in all respects, contain all the registered information and data on the
IR in connection with the Airframe and the Engines to which they relate, and
have not been altered since the date of such Priority Search Certificates;

 

(ii)                                  the IR descriptions of the Airframe and
the Engines are as noted above and are accurate and complete descriptions with
respect to the registrations on the IR;

 

(iii)                               the CTT Interests are effective to
constitute an International Interest, an Assignment of an International Interest
or a Sale subject to the CTT and registration on the IR;

 

(iv)                             all of the registrations indicated on the
Priority Search Certificates are fully and properly constituted and validly
created under the CTT;

 

(v)                                all registrations on the IR pertaining to the
Airframe and the Engines are valid, enforceable and sufficient under the
relevant applicable law or the CTT to create, effect or terminate the rights and
interests they purport to create, effect or terminate;

 

(vi)                              there has been no subordination or variation
of any priority that would be acquired pursuant to the terms of the CTT, in
connection with the registrations on the IR evidenced by the Priority Search
Certificates other than pursuant to any subordination indicated on the Priority
Search Certificates.

 

In addition, since our examination was limited to records maintained by the IR,
our opinion is subject to the following limitations:

 

(i)

no opinion is expressed herein as to laws other than the CTT;

 

 

(ii)

in respect of rights derived from registrations with the IR does not cover
liens, claims or encumbrances which are perfected without the filing of notice
thereof;

 

 

(iii)

does not cover liens perfected in foreign jurisdictions, except to the extent
applicable law would regulate their priority based on registration with the IR;
and,

 

 

(iv)

does not cover any rights to arrest or detain an airframe or an engine under any
applicable law.

 

--------------------------------------------------------------------------------


 

(IR Form #4, COS and 2 International Interests)
(For the Letterhead of Daugherty, Fowler,
Peregrin,                                           Haught & Jenson)

 

March 6, 2014

 

To the Parties Named on
Schedule 1 attached hereto

 

RE:                           One (1)         model         aircraft bearing
manufacturer’s serial number         (the “Airframe”) and two
(2)                              model         aircraft engines bearing
manufacturer’s serial numbers         and         (the “Engines”)

 

Ladies and Gentlemen:

 

Acting as special legal counsel, this opinion is furnished to you with respect
to the registration of interests with the International Registry (the “IR”)
created pursuant to, and according to the provisions of, the Convention on
International Interests in Mobile Equipment (the “Convention”), the Protocol to
the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment (the “Protocol”), both signed in Cape Town, South
Africa on November 16, 2001, together with the Regulations for the International
Registry (the “Regulations”), the International Registry Procedures (the
“Procedures”), and all other rules, amendments, supplements, and revisions
thereto (collectively the “CTT”).

 

Terms capitalized herein and not otherwise defined herein shall have the
meanings given in the CTT and on Schedule 3 attached hereto.

 

Based upon our examination of such records of the IR as we deemed necessary to
render this opinion, it is our opinion that:

 

1.                                      the Airframe and the Engines constitute
Aircraft Objects;

 

2.                                      based upon the Priority Search
Certificates dated          ,     2014  obtained from the IR, copies of which
are attached hereto as Schedule 2 and incorporated herein by reference:

 

--------------------------------------------------------------------------------


 

(a)                                 the Airframe and the Engines are subject
only to:

 

(i)                         Lease International Interest A; and,

 

(ii)                      Lease International Interest B;

 

(b)                                 Lease International Interest A has been duly
registered on the IR and constitutes a first priority International Interest in
the Airframe and the Engines;

 

(c)                                  Lease International Interest B has been
duly registered on the IR and constitutes an International Interest in the
Airframe and the Engines; and,

 

(d)                                 the Sale has been duly registered on the IR
and constitutes a Sale, with respect to the Airframe and the Engines;

 

3.                                     the CTT Interests are entitled to the
priorities, protections and benefits of the CTT, subject to the statements on
Exhibit A attached hereto; and,

 

4.                                      no further registration on the IR of the
CTT Interests is required under the CTT in order to maintain the effectiveness
and priority thereof.

 

In the event the CTT Interests are not subject to the CTT, then the interests
created thereby are governed by applicable law.

 

This opinion is subject to certain comments, limitations and assumptions as
listed in Exhibit A attached hereto and incorporated herein by reference.

 

The effective date of this opinion is the date the IR searches were performed,
as set forth on the Priority Search Certificates attached hereto as Schedule 2.

 

 

Very truly yours,

 

 

 

 

 

Robert M. Peregrin

 

For the Firm

 

 

RMP\ms

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Deutsche Bank AG, New York Branch as Administrative Agent (the “Administrative
Agent”) and as Collateral Agent (the “Collateral Agent”)

 

the Lenders party to the Term Loan Credit Agreement, dated as of March 6, 2014,
among Delos Finance S.à r.L., as the borrower, International Lease Finance
Corporation, as an obligor, Hyperion Aircraft Limited, as an obligor, Delos
Aircraft Limited, as an obligor, Apollo Aircraft Inc., as an obligor, Artemis
(Delos) Limited, as an obligor, the Administrative Agent and the Collateral
Agent

 

Wilmington Trust Company, as owner trustee

 

International Lease Finance Corporation

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

[the Priority Search Certificates attached hereto]

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Description of Lease International Interest A

 

International Interest registered with the International Registry              ,
20     between                    , as Debtor, and
                                              , as Creditor, as set forth on the
Priority Search Certificates, with respect to the Airframe and the Engines.

 

Description of Lease International Interest B

 

International Interest registered with the International Registry              ,
20     between                    , as Debtor, and
                                              , as Creditor, as set forth on the
Priority Search Certificates, with respect to the Airframe and the Engines.

 

Description of Sale

 

Contract of Sale registered with the International Registry              ,
20     between [ILFC or an ILFC Entity], as Seller, and
                                              , as Buyer, as set forth on the
Priority Search Certificates, with respect to the Airframe and the Engines.

 

Description of CTT Interests

 

Lease International Interest A, Lease International Interest B and the Sale are
referred to collectively as the “CTT Interests”.

 

3-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Assumptions and Limitations

 

In rendering the foregoing opinion we have assumed that:

 

(i)                                     the Priority Search Certificates are
accurate in all respects, contain all the registered information and data on the
IR in connection with the Airframe and the Engines to which they relate, and
have not been altered since the date of such Priority Search Certificates;

 

(ii)                                 the IR descriptions of the Airframe and the
Engines are as noted above and are accurate and complete descriptions with
respect to the registrations on the IR;

 

(iii)                               the CTT Interests are effective to
constitute an International Interest or a Sale subject to the CTT and
registration on the IR;

 

(iv)                             all of the registrations indicated on the
Priority Search Certificates are fully and properly constituted and validly
created under the CTT;

 

(v)                                 all registrations on the IR pertaining to
the Airframe and the Engines are valid, enforceable and sufficient under the
relevant applicable law or the CTT to create, effect or terminate the rights and
interests they purport to create, effect or terminate;

 

(vi)                              there has been no subordination or variation
of any priority that would be acquired pursuant to the terms of the CTT, in
connection with the registrations on the IR evidenced by the Priority Search
Certificates other than pursuant to any subordination indicated on the Priority
Search Certificates.

 

In addition, since our examination was limited to records maintained by the IR,
our opinion is subject to the following limitations:

 

(i)

no opinion is expressed herein as to laws other than the CTT;

 

 

(ii)

in respect of rights derived from registrations with the IR does not cover
liens, claims or encumbrances which are perfected without the filing of notice
thereof;

 

 

(iii)

does not cover liens perfected in foreign jurisdictions, except to the extent
applicable law would regulate their priority based on registration with the IR;
and,

 

 

(iv)

does not cover any rights to arrest or detain an airframe or an engine under any
applicable law.

 

--------------------------------------------------------------------------------

 

EXHIBIT F

 

Deal CUSIP: L2324EAA9

Facility CUSIP: L2324EAB7

 

FORM OF NOTE

 

                       , 20    

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                        or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to the Borrower under that
certain Term Loan Credit Agreement, dated as of March 6, 2014 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement”; the terms defined therein being used herein as therein
defined), among International Lease Finance Corporation, as an Obligor, Delos
Finance S.à r.l., Hyperion Aircraft Limited, as an Obligor, Delos Aircraft
Limited, as an Obligor, Apollo Aircraft Inc., as an Obligor, Artemis (Delos)
Limited, as an Obligor, the lenders identified therein, as Lenders, Deutsche
Bank AG New York Branch, as the Administrative Agent and Deutsche Bank AG New
York Branch, as the Collateral Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also secured by the Collateral. Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement. Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

Exhibit F-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

 

 

DELOS FINANCE S.À R.L.

 

Duly represented by:

 

 

 

 

 

Name:

 

 

Title:

 

 

Exhibit F-2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit F-3

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

Administrative questionnaire

 

Please complete and fax to Deutsche Bank deal administration unit

 

International Lease Finance Corporation

 

Deutsche Bank AG New York Branch

Your institution information

Full legal name of bank:

 

(for credit agreement purposes)

 

Name and title of person:

 

(executing the credit agreement)

 

Address for execution copies:

 

(provide street address for hand deliveries)

 

 

 

Credit contact:

Credit contact — your institution

Name:

Mike Stanchina

 

Title:

Director

 

Address:

5022 Gate Parkway , Suite 200

 

Jacksonville, FL 32256

 

Phone:

904-271-3423

 

Email:

mike.stanchina@db.com

 

 

 

Operations contact:

Operations contact — your institution

Name:

Sheila Lee

 

Title:

Deal Administrator

 

Address:

5022 Gate Parkway , Suite 100

 

Jacksonville, FL 32256

 

Phone:

904-527-6119

 

Fax:

904-746-4860

 

Email:

sheila.lee@db.com

 

 

 

 

Movement of funds to your institution

Movement of funds (advances):

(principal payments, interest, fees)

Name:

Deutsche Bank AG New York Branch

 

City, state:

New York, NY 10005

 

ABA no.:

021001033

 

Acct. name:

Commercial Loan Division

 

Acct. no.:

60200119

 

Attn:

Sheila Lee

 

Reference:

ILFC

 

 

OR WITHHOLDING TAX PURPOSES, PLEASE IDENTIFY YOUR BANK/COMPANY’S STATUS:

NON-U.S. (FOREIGN) CORPORATION

 

Exhibit G-1

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF INTERCREDITOR AGREEMENT

 

Exhibit H-2

--------------------------------------------------------------------------------


 

EXECUTION TEXT

 

INTERCREDITOR AGREEMENT

 

INTERCREDITOR AGREEMENT (this “Agreement”), dated as of March 6, 2014, among
DELOS FINANCE S.À R.L., a private limited liability company (société à
responsabilité limitée) incorporated under the laws of Luxembourg (the
“Borrower”), HYPERION AIRCRAFT LIMITED, a private limited liability company
incorporated under the laws of Ireland (“Grandparent Holdco”), DELOS AIRCRAFT
LIMITED, a private limited liability company incorporated under the laws of
Ireland (“Parent Holdco”) , APOLLO AIRCRAFT INC., a California corporation (“CA
Subsidiary Holdco”), ARTEMIS (DELOS) LIMITED, a private limited liability
company incorporated under the laws of Ireland (“Irish Subsidiary
Holdco”), INTERNATIONAL LEASE FINANCE CORPORATION, a California corporation
(“ILFC”), DEUTSCHE BANK AG NEW YORK BRANCH (“Deutsche Bank”), as the Senior
Collateral Agent, the Junior Lien Representatives from time to time party hereto
in accordance with the terms hereof and the Acceding Guarantors from time to
time party hereto in accordance with the terms hereof.

 

WHEREAS, ILFC, Grandparent Holdco, Parent Holdco, the Borrower, the CA
Subsidiary Holdco, the Irish Subsidiary Holdco, the lenders from time to time
party thereto, Deutsche Bank as the administrative agent and Deutsche Bank as
the collateral agent are parties to that certain Term Loan Credit Agreement,
dated as of March 6, 2014 (as amended, supplemented or otherwise modified from
time to time, the “Senior Loan Agreement”);

 

WHEREAS, Grandparent Holdco, Parent Holdco, the Borrower, the Subsidiary
Holdcos, the other grantors from time to time party to thereto and Deutsche Bank
as the collateral agent are parties to that certain Term Loan Security
Agreement, dated as of March 6, 2014 (as amended, supplemented or otherwise
modified from time to time, the “Senior Security Agreement” and, together with
the Senior Loan Agreement and the other Loan Documents as defined in the Senior
Loan Agreement, the “Senior Loan Documents”);

 

WHEREAS, to secure the Senior Secured Obligations, each of Grandparent Holdco,
Parent Holdco, the Borrower and each Subsidiary Holdco has granted a first
priority security interest in the Collateral (including the Junior Collateral)
to the Senior Collateral Agent, for its benefit and the benefit of the other
Senior Secured Parties;

 

WHEREAS, from time to time, (i) ILFC and/or, upon their accession to this
Agreement in accordance with the terms hereof, one or more of the Acceding
Guarantors, may make certain unsecured and subordinated intercompany loans to
certain Transaction Parties subject to this Agreement, (ii) Grandparent Holdco
may make certain unsecured and subordinated intercompany loans to certain
Transaction Parties to the extent permitted by the Senior Loan Documents subject
to this Agreement and pledged pursuant to the Senior Security Agreement,
(iii) Parent Holdco may make certain unsecured and subordinated intercompany
loans to certain Transaction Parties to the extent permitted by the Senior Loan
Documents subject to this Agreement and pledged pursuant to the Senior Security
Agreement, (iv) the Borrower may make certain unsecured and subordinated
intercompany loans to certain Transactions Parties subject to this Agreement and
pledged pursuant to the Senior Security Agreement, (iv) the CA

 

Intercreditor Agreement Term Loan 2012-2

 

1

--------------------------------------------------------------------------------


 

Holdco may make certain unsecured and subordinated intercompany loans to certain
Transactions Parties subject to this Agreement and pledged pursuant to the
Senior Security Agreement and (v) Irish Subsidiary Holdco may make certain
unsecured and subordinated intercompany loans to certain Transactions Parties
subject to this Agreement and pledged pursuant to the Senior Security Agreement;

 

WHEREAS, Grandparent Holdco may, from time to time, incur Junior Lien Debt in
accordance with the terms and conditions of the Senior Loan Documents and this
Agreement;

 

WHEREAS, Grandparent Holdco, the Senior Collateral Agent and each Junior Lien
Representative (by accession hereto pursuant to the terms hereof) are entering
into this Agreement to set forth certain arrangements with respect to the Junior
Collateral, including certain intercreditor arrangements with respect to the
enforcement of rights under this Agreement, the Senior Loan Documents and the
Junior Lien Documents (as defined below), the allocation of proceeds from any
enforcement action in respect of the Junior Collateral and (i) the subordination
of the Junior Secured Obligations to the Senior Secured Obligations and (ii) the
subordination of the Intercompany Obligations to both the Senior Secured
Obligations and the Junior Secured Obligations;

 

NOW THEREFORE, for good and valuable consideration, receipt whereof has been
duly received, the parties hereto agree as follows:

 

Section 1.                                                   Definitions. The
following terms shall have the following meanings:

 

“Acceding Guarantor” shall have the meaning assigned to such term in the Senior
Loan Agreement.

 

“Agreement” shall have the meaning assigned to such term in the preamble.
“Borrower”

 

shall have the meaning assigned to such term in the preamble.

 

“CA Subsidiary Holdco” shall have the meaning assigned to such term in the
preamble.

 

“Case” shall have the meaning assigned to such term in Section 5(a).

 

“Control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

 

“Controlling Loan Documents” means (a) so long as any Senior Obligations are
outstanding, the Senior Loan Documents and (b) after the Senior Obligations have
been paid in full and so long as any Junior Lien Obligation remains outstanding,
the Junior Lien Documents.

 

“Controlling Obligations” means (a) so long as any Senior Obligations are
outstanding, the Senior Obligations and (b) after the Senior Obligations have
been paid in full and so long as any Junior Lien Obligation remains outstanding,
the Junior Lien Obligations.

 

2

--------------------------------------------------------------------------------


 

“Controlling Parties” means (a) so long as any Senior Obligations are
outstanding, the Senior Secured Parties and (b) after the Senior Obligations
have been paid in full and so long as any Junior Lien Obligation remains
outstanding, the Junior Secured Parties.

 

“Controlling Representative” means (a) so long as any Senior Obligations are
outstanding, the Senior Collateral Agent and (b) after the Senior Obligations
have been paid in full and so

long as any Junior Lien Obligation remains outstanding, the Junior Lien
Representatives.

 

“Default” shall have the meaning assigned to such term in Senior Loan Agreement.

 

“Deutsche Bank” shall have the meaning assigned to such term in the preamble.

 

“Enforcement Event” shall have the meaning assigned to such term in the Senior
Loan Agreement.

 

“Equity Interests” means shares of capital stock, issued share capital,
partnership interests, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person.

 

“Event of Default” shall have the meaning assigned to such term in the Senior
Loan Agreement.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied on a basis consistent (except for changes
concurred in by ILFC’s independent public accountants) with the most recent
audited consolidated financial statements of ILFC and its consolidated
Subsidiaries delivered to the Senior Lenders (provided, however, that changes in
generally accepted accounting principles after December 31, 2010 with respect to
leases shall not be given effect with respect to references herein to capital
leases or similar terms or to calculations or determinations hereunder).

 

“Governmental Authority” means the government of the United States, any other
nation or any state, locality or political subdivision of the United States or
any other nation, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Grandparent Holdco” shall have the meaning assigned to such term in the
preamble.

 

“Grantor” shall have the meaning assigned to such term in the Senior Security

 

Agreement.

 

“ILFC” shall have the meaning assigned to such term in the preamble.

 

“Insolvency Event” shall mean any event or occurrence described in clauses (g),
(h) or (i) of Article 6 of the Senior Loan Agreement.

 

3

--------------------------------------------------------------------------------


 

“Intercompany Debt” means the Pledged Debt and the Unpledged Intercompany Debt.

 

“Intercompany Debt Default” shall mean any breach or default by the relevant
obligor under any Intercompany Debt Document or in respect of any Intercompany
Debt Obligation.

 

“Intercompany Debt Documents” means, collectively any note, agreement or other
instrument evidencing Intercompany Debt and any certificates or designations
delivered in connection therewith.

 

“Intercompany Debt Obligations” means Intercompany Debt and all other
obligations in respect thereof or related thereto.

 

“Intercompany Lenders” means ILFC, Grandparent Holdco, Parent Holdco, the
Borrower, CA Subsidiary Holdco, Irish Subsidiary Holdco and, following their
accession to this Agreement in accordance with the terms hereof, the Acceding
Guarantors, and each of their respective, successors and assigns.

 

“Intercompany Lender Supplement” means an accession agreement to this Agreement
in substantially the form of Exhibit C.

 

“Intercreditor Confirmation” means, as to any Series of Junior Lien Debt, the
written agreement of the Junior Lenders, as set forth in the Junior Lien
Documents governing such Series of Junior Lien Debt, for the benefit of all
holders of Secured Debt and each Secured Debt Representative:

 

(a)                                         that all Junior Lien Obligations
will be and are secured equally and ratably with other Junior Lien Obligations
by the Junior Collateral and subordinated to the Senior Secured Obligations, and
will and do constitute obligations of Grandparent Holdco at least pari passu
with the senior unsecured indebtedness of Grandparent Holdco; and

 

(b)                                         that the holders of Junior Lien
Obligations in respect of such Series of Junior Lien Debt are bound by and
consent to the provisions of this Agreement, including the provisions of
Section 2(b) setting forth the priority of payments and the provisions hereof
setting forth the subordination of the Junior Secured Obligations to the Senior
Secured Obligations.

 

“Irish Subsidiary Holdco” shall have the meaning assigned to such term in the
preamble.

 

“Junior Collateral” means the Equity Collateral in respect of Parent Holdco
(including Grandparent Holdco’s Equity Interest in Parent Holdco).

 

“Junior Event of Default” shall mean an “Event of Default” or similar term under
and as defined in any Junior Loan Documents.

 

“Junior Lenders” means the lenders and/or noteholders under the Junior Lien

 

4

--------------------------------------------------------------------------------


 

Documents.

 

“Junior Lien” means a Lien granted by Grandparent Holdco, at any time, upon any
Junior Collateral, to secure Junior Lien Obligations.

 

“Junior Lien Debt” means any indebtedness (including letters of credit and
reimbursement obligations with respect thereto) of Grandparent Holdco that is
secured on a junior basis to the Senior Secured Obligations by any Junior Lien
that was permitted to be incurred and so secured under each applicable Senior
Loan Document; provided that on or before the date on which such indebtedness is
incurred by Grandparent Holdco:

 

(a)                                        such indebtedness is designated by
Grandparent Holdco, in a Junior Lien Designation delivered to each Junior Lien
Representative, the Lenders and each Senior Agent, as “Junior Lien Debt” for the
purposes of the Senior Loan Documents and this Agreement, which Junior Lien
Designation shall confirm that the requirements in this definition of “Junior
Lien Debt” have been satisfied; provided that the none of the Senior Obligations
may be designated as Junior Lien Debt;

 

(b)                                        such indebtedness (i) is governed by
an indenture, credit agreement or other agreement that includes an Intercreditor
Confirmation, (ii) does not include any covenants of Grandparent Holdco that are
more restrictive than the covenants of Grandparent Holdco set forth in the
Senior Loan Documents and (iii) does not provide for a Junior Event of Default
in the event of a default under any other indebtedness of Grandparent Holdco
unless such default shall have resulted in an aggregate principal amount of such
other indebtedness becoming or being declared due and payable prior to the date
on which it would otherwise have become due and payable, without such
indebtedness having been discharged or such acceleration having been rescinded
or annulled within a period of 30 days after there has been given a written
notice to Grandparent Holdco by the relevant Junior Lien Representative or to
Grandparent Holdco and such Junior Lien Representative by a specified percentage
of the relevant Junior Lenders, specifying such default with respect to the
other indebtedness and requiring Grandparent Holdco to cause such indebtedness
to be discharged or cause such acceleration to be rescinded or annulled and
stating that such notice is a notice of a Junior Event of Default under such
Junior Lien Debt;

 

(c)                                         the Junior Lien Representative for
such indebtedness has executed and delivered to the Senior Collateral Agent a
Junior Lien Supplement acceding to this Agreement;

 

(d)                                        all requirements set forth in this
Agreement as to the confirmation, grant or perfection of the Junior Lien to
secure such indebtedness or Junior Lien Obligations in respect thereof are
satisfied; and

 

(e)                                         the maturity date of such
indebtedness is later than the Senior Loan Maturity Date and the weighted
average maturity of all Junior Lien Debt is later than the Senior Loan Maturity
Date.

 

5

--------------------------------------------------------------------------------

 

“Junior Lien Designation” means an officer’s certificate in substantially the
form of Exhibit A.

 

“Junior Lien Documents” means, collectively any indenture, credit agreement or
other agreement governing each Series of Junior Lien Debt and the security
documents related thereto.

 

“Junior Lien Obligations” means Junior Lien Debt and all other obligations in
respect thereof or related thereto.

 

“Junior Lien Representative” means the trustee, agent or representative of any
Junior Lender who maintains the transfer register for such Series of Junior Lien
Debt and/or is appointed as a Junior Lien Representative (for purposes related
to the administration of the security documents) pursuant to the indenture,
credit agreement or other agreement governing such Series of Junior Lien Debt,
together with its successors in such capacity.

 

“Junior Lien Supplement” means an accession agreement to this Agreement in
substantially the form of Exhibit B.

 

“Junior Secured Obligations” means Junior Lien Obligations that are secured by
the Junior Collateral pursuant to the Junior Lien Documents.

 

“Junior Secured Parties” means the Junior Lenders, the Junior Lien
Representatives and any other Person designated as a “Secured Party” or similar
term pursuant to the Junior Lien Documents, in each case which has agreed to the
terms of this Intercreditor Agreement.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lenders” means the Senior Lenders and the Junior Lenders.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease (as defined by GAAP) or title retention agreement (or
any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

 

“Parent Holdco” shall have the meaning assigned to such term in the preamble.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity. “Secured

 

6

--------------------------------------------------------------------------------


 

Debt” means the Senior Loans and the Junior Lien Debt.

 

“Secured Debt Representatives” means the Senior Collateral Agent and each Junior
Lien Representative.

 

“Senior Administrative Agent” shall have the meaning assigned to the term
“Administrative Agent” in the Senior Loan Agreement.

 

“Senior Agent” shall have the meaning assigned to the term “Agent” in the Senior
Loan Agreement.

 

“Senior Collateral Agent” shall have the meaning assigned to the term
“Collateral Agent” in the Senior Security Agreement.

 

“Senior Documents” shall have the meaning assigned to the term “Loan Documents”
in the Senior Security Agreement.

 

“Senior Event of Default” shall mean an “Event of Default” or similar term under
and as defined in the Senior Loan Documents.

 

“Senior Lenders” shall have the meaning assigned to the term “Lenders” in the
Senior Loan Agreement.

 

“Senior Loan Agreement” shall have the meaning assigned to such term in the
recitals.

 

“Senior Loan Documents” shall have the meaning assigned to such term in the
recitals.

 

“Senior Loan Maturity Date” shall have the meaning assigned to the term
“Maturity Date” in the Senior Loan Agreement.

 

“Senior Loans” shall have the meaning assigned to the term “Loans” in the Senior
Loan Agreement.

 

“Senior Obligations” shall have the meaning assigned to the term “Obligations”
in the Senior Loan Agreement.

 

“Senior Secured Obligations” shall have the meaning assigned to the term
“Secured Obligations” in the Senior Security Agreement.

 

“Senior Secured Parties” shall have the meaning assigned to the term “Secured
Parties” in the Senior Security Agreement.

 

“Senior Security Agreement” shall have the meaning assigned to such term in the
recitals.

 

“Series of Junior Lien Debt” means, severally, each issue or series of Junior
Lien Debt for which a single transfer register is maintained and any other
indebtedness under any other

 

7

--------------------------------------------------------------------------------


 

indenture or credit facility that constitutes Junior Lien Obligations.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any corporation, limited liability company, partnership or other entity the
accounts of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date and (b) any other corporation, limited
liability company, partnership or other entity (i) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (ii) that is otherwise Controlled as of such date, by the parent and/or one
or more of its subsidiaries.

 

“Subsidiary” means any direct or indirect subsidiary of Grandparent Holdco.

 

“UCC” means the Uniform Commercial Code in effect from time to time in the State
of New York; provided, however, that if by reason of mandatory provisions of
law, the perfection or the effect of perfection or non-perfection of the
security interest in any item or portion of the Junior Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than the State
of New York, “UCC” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection.

 

“Unpledged Intercompany Debt” means any and all Indebtedness from time to time
owing by any Transaction Party to ILFC or, following their accession to this
Agreement in accordance with the terms hereof, any Acceding Guarantor.

 

Capitalized terms not otherwise defined herein shall have the meanings assigned
thereto in the Senior Security Agreement. Section 1.02 of the Senior Security
Agreement is incorporated herein in full but with each reference therein to
“this Agreement” being construed as a reference to this Agreement.

 

Section 2.                                                  
(a)                                 Relative Priorities.  Notwithstanding the
date, time, method, manner or order of grant, attachment or perfection (if any)
of any Liens securing the Senior Obligations or Junior Lien Obligations granted
on the Junior Collateral and notwithstanding any provision of the UCC, or any
other applicable Law or the Senior Loan Documents or the Junior Lien Documents,
or whether any Senior Secured Party or Junior Secured Party holds possession of
all or any part of the Junior Collateral, or any defect or deficiencies in, or
failure to perfect, or avoidance as a fraudulent conveyance or otherwise of, the
Liens securing the Senior Obligations or the Junior Lien Obligations or any
other circumstance whatsoever, each Junior Secured Party agrees that (a) any
Lien on the Junior Collateral securing any Senior Obligations now or hereafter
held by or on behalf of any Senior Secured Party or any agent or trustee
therefor, regardless of how acquired, whether by grant, possession, statute,
operation of law, subrogation or otherwise, shall be senior in all respects and
prior to any Lien on the Junior Collateral securing any Junior Lien Obligations,
(b) any Lien on the Junior Collateral securing any Junior Lien Obligations now
or hereafter held by any Junior Lender or Junior Lien Representative (or any
other agent or trustee therefore) regardless of how acquired, whether by grant,
possession,

 

8

--------------------------------------------------------------------------------


 

statute, operation of law, subrogation or otherwise, shall be (x) junior and
subordinate in all respects to the rights and interests of the Senior Secured
Parties and all Liens on the Junior Collateral securing any Senior Obligations,
in each case as provided in this Agreement and (y) equal and ratable in all
respects with the rights and interests of all other Junior Secured Parties.

 

(b)                                 Priority of Payments.  The Senior Collateral
Agent, Grandparent Holdco and each Junior Lien Representative agree that all
cash proceeds received by the Senior Collateral Agent in respect of any Junior
Collateral pursuant to Section 3.01 of the Senior Security Agreement, any
payments by any Grantor to the Senior Collateral Agent following a Senior Event
of Default and all cash proceeds received by any Junior Secured Party in receipt
of any Junior Collateral shall be paid by the Senior Collateral Agent (or, in
the case of cash proceeds received by any Junior Secured Party, paid over to the
Senior Collateral Agent) in the order of priority set forth below:

 

(i)                                     first, to the Senior Collateral Agent
for the benefit of the Senior Secured Parties, until payment in full in cash of
the Senior Secured Obligations then outstanding;

 

(ii)                                  second, to the Junior Lien Representatives
pro rata for the benefit of the Junior Secured Parties, until payment in full in
cash of the Junior Secured Obligations then outstanding; and

 

(iii)                               third, all remaining amounts to the relevant
Grantors or whomsoever may be lawfully entitled to receive such amounts as
directed by a court of competent jurisdiction.

 

(c)                                  Prohibition on Contesting Liens. Each
Junior Secured Party agrees that it will not (and hereby waives any right to)
contest or support any other Person in contesting, in any proceeding (including
any Insolvency Event), the creation, attachment, perfection, priority, validity
or enforceability of any Lien incurred pursuant to the Senior Loan Documents or
otherwise held by or on behalf of the Senior Secured Parties in the Junior
Collateral, or the validity or enforceability of any provision of this
Agreement. Notwithstanding any failure of the Senior Secured Parties or the
Junior Secured Parties to perfect its security interests in the Junior
Collateral, or any other defect in the security interest or obligations owing to
such party, or any avoidance, invalidation or subordination by any third party
or court of competent jurisdiction of the security interests in the Junior
Collateral granted to the Senior Secured Parties or the Junior Secured Parties,
the priority and rights as between the Senior Secured Parties and the Junior
Secured Parties shall be as set forth herein.

 

(d)                                 Agreement of Grandparent Holdco. Grandparent
Holdco hereby agrees that it shall not grant any Lien on the Junior Collateral
to any Person except (i) the Senior Secured Parties pursuant to the Senior Loan
Documents, (ii) in respect of indebtedness qualifying as Junior Lien Debt
satisfying all of the requirements set forth in the definition of Junior Lien
Debt or (iii) as otherwise permitted under the Senior Loan Documents. 
Grandparent Holdco further agrees not to consent to any action of any Junior
Secured Party contrary to the terms of this Agreement.

 

9

--------------------------------------------------------------------------------


 

(e)                                  Agreement of Junior Secured Parties.  Each
Junior Secured Party hereby agrees that other than in respect of the Junior
Collateral (which such rights in respect of the Junior Collateral shall be
subject to the terms of this Agreement), it shall have no rights, interests or
claims in respect of the Collateral.

 

(f)                                   Agreement of Intercompany Lenders.  Each
Intercompany Lender hereby agrees that (i) it shall not grant any Lien on the
Pledged Debt Collateral to any Person except the Senior Secured Parties pursuant
to the Senior Loan Documents and (ii) it shall not to consent to any action of
any Person contrary to the terms of this Agreement, in each case, except as
otherwise permitted under the Senior Loan Documents.

 

Section 3.                                           Filings and Registrations.
Each Junior Secured Party agrees that, until payment in full in cash of the
Senior Secured Obligations then outstanding:

 

(a)                                 that UCC-1 financing statements and any
other filings or recordings (including without limitation those made in any
applicable foreign jurisdiction) filed or recorded by or on behalf of any Junior
Secured Party shall include a legend satisfactory to the Senior Collateral Agent
referencing the subordination set forth in this Agreement; and

 

(b)                                 not to allow any registration on the
International Registry (as defined in the Senior Security Agreement) of any
interest of any Junior Secured Party senior in ranking to any such registration
by or for the benefit of the Senior Secured Parties.

 

Section 4.                                           Restriction on Remedies,
Subordinated Security Agreement, Etc. (a) So long as any Senior Obligations
shall be secured by all or any portion of the Junior Collateral and prior to the
full and final payment in cash of the Senior Obligations, no Junior Secured
Party shall (1) take any action or enforce any of its rights in respect of the
Junior Collateral, including, without limitation, any action of foreclosure or
proceeding against Grandparent Holdco; (2) contest, protest or object to any
foreclosure proceeding or action brought by the Senior Collateral Agent or any
other Senior Secured Party or any other exercise by the Senior Collateral Agent
or any other Senior Secured Party of any rights or remedies under any Senior
Loan Document; or (3) amend, modify or supplement those provisions of the Junior
Lien Documents in any way which would affect, impact or alter the priority of
payments and other rights of the Senior Secured Parties or obligations of the
Junior Secured Parties hereunder.

 

(b)                                 In exercising rights and remedies with
respect to the Junior Collateral, the Senior Collateral Agent and the other
Senior Secured Parties may enforce the provisions of the Senior Security
Agreement and exercise remedies thereunder and under any other Senior Loan
Documents, all in such order and in such manner as they may determine in the
exercise of their sole judgment.  Such exercise and enforcement shall include
the rights to sell or otherwise dispose of Junior Collateral, to incur expenses
in connection with such sale or disposition and to exercise all the rights and
remedies of a secured lender under the UCC of any applicable jurisdiction.
Subject to the terms of this Agreement, the Senior Collateral Agent and the
other Senior Secured Parties shall have the sole right to consent to any
proposed sale or other disposition of the Junior Collateral, whether by
Grandparent Holdco or any other Grantor, whether at private sale or pursuant to
foreclosure, bankruptcy or other judicial or non judicial

 

10

--------------------------------------------------------------------------------


 

proceedings, and upon any such sale or other disposition, any Lien created for
the benefit of any Junior Secured Party by any Junior Lien Document shall be
automatically extinguished and discharged.

 

(c)                                  Each Junior Secured Party agrees that it
shall not interfere with, seek to enjoin, or invoke or utilize any provision of
any document, law or equitable principle, which might prevent, delay or impede
the enforcement (in the sole and exclusive discretion of the Senior Collateral
Agent and the other Senior Secured Parties) of the rights of the Senior
Collateral Agent and the other Senior Secured Parties under the Senior Loan
Documents (including under the Senior Security Agreement with respect to Junior
Collateral), including to pursue foreclosure or to seek to lift the automatic
stay or its equivalent in any insolvency proceeding involving Grandparent Holdco
or any other Grantor.  The Junior Secured Parties agree that none of the Junior
Secured Parties will commence, or join with any creditor other than the Senior
Collateral Agent and the Senior Secured Parties in commencing, any enforcement,
collection, execution, levy or foreclosure proceeding with respect to the Junior
Collateral or proceeds of Junior Collateral. Upon request by the Senior
Collateral Agent, the Junior Secured Parties will, at the expense of the
relevant Grantors, join in enforcement, collection, execution, levy or
foreclosure proceedings and otherwise cooperate fully in the maintenance of such
proceedings by the Senior Collateral Agent, including by executing and
delivering all such consents, pleadings, releases and other documents and
instruments as the Senior Collateral Agent may reasonably request in connection
therewith, it being understood that the conduct of such proceedings shall at all
times be under the exclusive control of the Senior Collateral Agent.

 

(d)                                 Nothing in this Agreement shall impose any
duty, responsibility or obligation upon the Senior Collateral Agent or the other
Senior Secured Parties with respect to the Junior Collateral, Grandparent
Holdco, any other Grantor or with respect to amounts owed to any Junior Lender
or other Junior Lien Secured Party. All rights and interests of, the Senior
Collateral Agent and the other Senior Secured Parties, and all agreements and
obligations of the Junior Lenders and other Junior Lien Secured Parties, under
this Agreement shall remain in full force and effect irrespective of any
circumstance, which might constitute a defense available to, or a discharge of,
the Junior Lenders and other Junior Lien Secured Parties, Grandparent Holdco or
any Grantor in respect of any of the Senior Obligations or in respect of this
Agreement.

 

(e)                                  This Agreement shall continue to be
effective or shall be reinstated, as the case may be, if at any time any lien or
security interest asserted by the Senior Collateral Agent or any other Senior
Secured Party is avoided or payment on or in respect of any of the Senior
Obligations shall be rescinded or must otherwise be returned or disgorged by the
Senior Collateral Agent or the other Senior Secured Parties upon the insolvency,
bankruptcy, reorganization of Grandparent Holdco or any other Grantor or
otherwise, all as though such payment had not been made and any payments
received in respect of the Junior Lien Obligations or from the Junior Collateral
or proceeds of the Junior Collateral will remain subject to the requirements of
this Agreement that they be paid over to the Senior Secured Parties to the
extent of the payments so returned or disgorged and any remedial action taken in
respect of the Junior Lien Obligations or from the Junior Collateral or proceeds
of the Junior Collateral shall be discontinued and, to the extent possible,
shall be rescinded until the Senior

 

11

--------------------------------------------------------------------------------


 

Obligations shall again have been paid in full in cash.

 

(f)                                   Prior to the full and final payment in
cash of the Senior Obligations, each Junior Secured Party agrees to provide such
further assurances as may be reasonably requested by the Senior Collateral Agent
or any other Senior Secured Party to carry out effectively the terms hereof.

 

(g)                                  Each Junior Lien Representative agrees that
upon the occurrence of a Junior Event of Default, the applicable Junior Lien
Representative shall promptly provide written notice thereof to the Senior
Collateral Agent and the Senior Administrative Agent.

 

(h)                                 The rights of the Senior Collateral Agent
and the other Senior Secured Parties with respect to the Junior Collateral
include the right to release any or all of the Junior Collateral from the Lien
of any Senior Loan Document or Junior Lien Document for any reason,  including
in connection with the sale or other disposition of such Junior Collateral,
notwithstanding that the net proceeds of any such sale may not be used to
permanently prepay any Senior Obligations or Junior Lien Obligations.  If the
Senior Collateral Agent or the other Senior Secured Parties shall determine that
the release of any Lien created for the benefit of any Junior Secured Parties by
any Junior Lien Document on such Junior Collateral is necessary or advisable in
connection with the payment of the Senior Obligations, the applicable Junior
Secured Parties shall execute such other release documents and instruments and
shall take such further actions as the Senior Collateral Agent or the other
Senior Secured Parties shall request. Each Junior Secured Party hereby
irrevocably constitutes and appoints the Senior Collateral Agent and any officer
or agent of the Senior Collateral Agent, with full power of substitution and for
so long as any Senior Obligations remain outstanding, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
instead of the Junior Lien Representative and in the name of the Junior Lien
Representative or in the Senior Collateral Agent’s own name, from time to time
in the Senior Collateral Agent’s discretion, for the purpose of carrying out the
terms of this paragraph, to take any and all appropriate action and to execute
any and all documents and instruments, which may be necessary or desirable to
accomplish the purposes of this paragraph and for application of proceeds
pursuant to the priority of payments, including any financing statements,
endorsements, assignments or other instruments of transfer or release. Each
Junior Secured Party hereby ratifies all that said attorneys shall lawfully do
or cause to be done pursuant to the power of attorney granted in this paragraph.

 

(i)                                     Prior to the full and final payment in
cash of the Senior Obligations, if a Junior Event of Default occurs, no Junior
Secured Party shall exercise or consent to, direct or cause the exercise of any
right, remedy or power in respect thereof under the applicable Junior Lien
Documents or applicable law (including, without limitation, the acceleration of
any Junior Debt), regardless of whether any such right, remedy or power affects
the Junior Collateral, until the end the passage of a period of 180 days (the
“Standstill Period”) from the date of delivery of a notice in writing to the
Senior Collateral Agent by such Junior Secured Party of its intention to
exercise or consent to, direct or cause the exercise of such rights, remedies or
powers, which notice may only be delivered following the occurrence of and
during the continuation of a Junior Event of Default and must specify such
Junior Event of Default; provided, however, that notwithstanding the foregoing,
in no event shall any Junior Secured Party exercise or consent

 

12

--------------------------------------------------------------------------------


 

to, direct or cause the exercise of (or continue to exercise or consent to,
direct or cause the exercise of) any such rights, remedies or powers if,
notwithstanding the expiration of the Standstill Period, (a) any Senior Secured
Party shall have commenced and be diligently pursuing the exercise of any of its
rights and remedies resulting from the occurrence of such Junior Event of
Default (prompt notice of such exercise to be given to the Junior Lien
Representatives) or (b) an Insolvency Event shall have occurred and be
continuing; provided further that nothing in this clause (i) shall affect any
obligations of the Junior Secured Parties pursuant to any other provision of
this Agreement (including, without limitation, their undertaking to not
foreclose on or take any other action to exercise remedies with respect to the
Junior Collateral prior to the full and final payment in cash of the Senior
Obligations).

 

Section 5.                                           Terms of Subordination of
Junior Lien Obligations. The Junior Lien Obligations shall be subordinate and
junior in right of payment to the Senior Obligations to the extent and in the
manner hereinafter set forth:

 

(a)                                                                                
Upon the occurrence and during the continuance of a Senior Event of Default,
each Junior Secured Party hereby authorizes and empowers the Senior Collateral
Agent acting on behalf of the Senior Secured Parties and, subject to the terms
and conditions hereof, to demand, sue for, collect and receive every payment or
distribution made on or in respect of the Junior Lien Obligations, and to file
claims and take such other proceedings, in the name of the holders of the Junior
Lien Obligations, as the Senior Secured Parties or the Senior Collateral Agent
acting on their behalf may deem necessary or advisable for the enforcement of
the provisions hereof. Each Junior Secured Party further agrees duly and
promptly to take such action as may be requested by the Senior Secured Parties
or the Senior Collateral Agent acting on their behalf to collect the
indebtedness evidenced by any note issued under the Junior Lien Documents or
otherwise owing to it under the Junior Lien Documents and/or to file appropriate
proofs of claim in respect to such indebtedness, and to execute and deliver to
the Senior Secured Parties or the Senior Collateral Agent acting on their behalf
on demand such powers of attorney, proofs of claim, assignments of claim or
proofs of claim (but in any such case without any recourse, representation or
warranty), or other instruments as may be requested by the Senior Secured
Parties or the Senior Collateral Agent acting on their behalf to enforce any and
all claims upon or with respect to or otherwise owing to it under the Junior
Lien Documents.

 

(b)                                 Upon the occurrence and during the
continuance of a Senior Event of Default, the Senior Secured Parties or the
Senior Collateral Agent acting on their behalf may, at any time and from time to
time, without the consent of or notice to any Junior Secured Parties, without
incurring responsibility to such holders and without impairing or releasing any
of the rights of the Senior Secured Parties, or any of the obligations of Junior
Secured Parties hereunder:

 

(i)                                     subject to the terms hereof and the Loan
Documents, sell, exchange, release or otherwise deal with all or any part of any
property by whomsoever mortgaged or pledged to secure, or howsoever securing,
the Senior Obligations for application as provided in Section 2(b) hereof;

 

(ii)                                  except as otherwise expressly provided in
this Agreement or the Loan Documents, exercise or refrain from exercising any
rights against Grandparent

 

13

--------------------------------------------------------------------------------


 

Holdco, any other Grantor or any other Person; and

 

(iii)                                       apply any sums, by whomsoever paid
or however realized, as provided in Section 2(b) hereof.

 

(c)                                  All payments or distributions upon or with
respect to the Junior Collateral or proceeds of Junior Collateral that are
received by any Junior Secured Party contrary to the provisions of this
Agreement shall be received for the benefit of the Senior Secured Parties, shall
be segregated from other funds and property held by the Junior Secured Parties
in trust for the Senior Secured Parties and shall be forthwith paid over to the
Senior Collateral Agent in the same form as so received (with any necessary
endorsement) to be applied (in the case of cash) to or held as collateral (in
the case of non-cash property or securities) for the payment or prepayment of
the Senior Obligations owed to the Senior Secured Parties in accordance with the
terms hereof.

 

(d)                                 Each Junior Secured Party agrees that it may
not commence any action or proceeding against Grandparent Holdco, any other
Grantor or any other Person obligated in respect of any Junior Lien Documents in
respect of the Junior Collateral to recover all or any part of any sum owing to
it under any Junior Lien Document or join with any creditor, unless the Senior
Secured Parties or the Senior Collateral Agent shall also join in bringing any
such action or proceeding or the Senior Secured Parties otherwise consent.

 

(e)                                  No payment or distribution of assets to
which any holder of the Junior Lien Obligations would have been entitled except
for the provisions of this Section 5 or Section 2 hereof, as applicable, and
which shall have been received by the Senior Secured Parties shall, as between
Grandparent Holdco or other obligor thereon, its creditors, and the holder of
the Junior Lien Obligations, be deemed to be a payment by Grandparent Holdco or
such other obligor to the holders of the Junior Lien Obligations for or on
account of the Junior Lien Obligations, and from and after the payment in full
of all Senior Obligations and all other amounts owing to the holders thereof
under the Senior Loan Documents, the holders of the Junior Lien Obligations
shall be subrogated to the then or thereafter existing rights of the Senior
Secured Parties to receive payments or distributions of assets of Grandparent
Holdco or such other obligor made on or in respect of the Senior Obligations or
such other amounts until the principal of, and interest on, the Junior Lien
Obligations and all other amounts owing to the holders thereof under the Junior
Lien Documents shall be paid in full in cash. The Junior Secured Parties agree
that no payment or distributions to the Senior Secured Parties pursuant to the
provisions of this Agreement shall entitle any Junior Secured Party to exercise
any rights of subrogation in respect thereof until no Senior Loans are
outstanding and all Senior Secured Obligations owed to the Senior Secured
Parties shall have been paid in full.

 

(f)                                   The provisions of this Section 5 and
Sections 2 and 4 are solely for the purpose of defining the relative rights of
the Senior Secured Parties on the one hand, and the holders of the Junior Lien
Obligations on the other hand, and nothing herein shall impair the obligation of
Grandparent Holdco, which is unconditional and absolute, to pay to the holders
of the Junior Lien Obligations, subject to the terms hereof, all amounts payable
hereunder and under the other Junior Lien Documents in accordance with the terms
and the provisions thereof.

 

14

--------------------------------------------------------------------------------


 

(g)                                  The Senior Collateral Agent is hereby
authorized to demand specific performance of this Agreement at any time when any
of the Junior Secured Parties shall have failed to comply with any of the
provisions of this Agreement applicable to them.  The Junior Secured Parties
hereby irrevocably waive any defense based on the adequacy of a remedy at law
that might be asserted as a bar to such remedy of specific performance.

 

Section 6.                                           Terms of Subordination of
Intercompany Debt Obligations. The Intercompany Debt Obligations shall be
subordinate and junior in right of payment to the full and prior payment in cash
of the Senior Obligations and the Junior Lien Obligations to the extent and in
the manner hereinafter set forth:

 

(a)                                 Upon the occurrence and during the
continuance of either (x) an Enforcement Event or (y) a Junior Event of Default
and the acceleration of the Junior Lien Debt (and for so long as such
acceleration has not been rescinded) (i) each Intercompany Lender hereby
authorizes and empowers the Controlling Representative acting on behalf of the
Controlling Parties and, subject to the terms and conditions hereof, to demand,
sue for, collect and receive every payment or distribution made on or in respect
of the Intercompany Debt Obligations, and to file claims and take such other
proceedings, in the name of the holders of the Intercompany Debt Obligations, as
the Controlling Parties or the Controlling Representative acting on their behalf
may deem necessary or advisable for the enforcement of the provisions hereof and
(ii) each Intercompany Lender further agrees duly and promptly to take such
action as may be requested by the Controlling Parties or the Controlling
Representative acting on their behalf to collect the indebtedness evidenced by
any note issued under the Intercompany Debt Documents or otherwise owing to it
under the Intercompany Debt Documents and/or to file appropriate proofs of claim
in respect to such indebtedness, and to execute and deliver to the Controlling
Parties or the Controlling Representative acting on their behalf on demand such
powers of attorney, proofs of claim, assignments of claim or proofs of claim
(but in any such case without any recourse, representation or warranty), or
other instruments as may be requested by the Controlling Parties or the
Controlling Representative acting on their behalf to enforce any and all claims
upon or with respect to or otherwise owing to it under the Intercompany Debt
Documents.

 

(b)                                 Upon the occurrence and during the
continuance of either (x) an Enforcement Event or (y) a Junior Event of Default
and the acceleration of the Junior Lien Debt (and for so long as such
acceleration has not been rescinded), the Controlling Parties or the Controlling
Representative acting on their behalf may, at any time and from time to time,
without the consent of or notice to any Intercompany Lenders, without incurring
responsibility to such holders and without impairing or releasing any of the
rights of the Controlling Parties, or any of the obligations of Intercompany
Lenders hereunder:

 

(i)                                     subject to the terms hereof and the
other Loan Documents and the Controlling Loan Documents, sell, exchange, release
or otherwise deal with all or any part of any property by whomsoever mortgaged
or pledged to secure, or howsoever securing, the Controlling Obligations for
application as provided in the Controlling Loan Documents;

 

(ii)                                  except as otherwise expressly provided in
this Agreement and the

 

15

--------------------------------------------------------------------------------

 

other Loan Documents or the Controlling Loan Documents, exercise or refrain from
exercising any rights against any Intercompany Lender or any other Person; and

 

(iii)                               apply any sums, by whomsoever paid or
however realized, as provided in the Controlling Loan Documents.

 

(c)                                  Upon the occurrence and during the
continuance of either (x) an Enforcement Event or (y) a Junior Event of Default
and the acceleration of the Junior Lien Debt (and for so long as such
acceleration has not been rescinded), all payments or distributions upon or with
respect to the Intercompany Debt Obligations or proceeds of the Intercompany
Debt Obligations that are received by any Intercompany Lender contrary to the
provisions of this Agreement shall be received for the benefit of the
Controlling Parties, shall be segregated from other funds and property held by
the Controlling Parties in trust for the Controlling Parties and shall be
forthwith paid over to the Controlling Representative in the same form as so
received (with any necessary endorsement) to be applied (in the case of cash) to
or held as collateral (in the case of non-cash property or securities) for the
payment or prepayment of the Senior Obligations (and, if applicable, the Junior
Lien Obligations) owed to the Controlling Parties in accordance with the terms
hereof. For the avoidance of doubt, so long as neither (x) a Senior Event of
Default nor (y) a Junior Event of Default and the acceleration of the Junior
Lien Debt has occurred and is continuing, each Intercompany Lender may receive
(free and clear of any Lien) payments in respect of Intercompany Debt
Obligations and the Transaction Parties may make payments in respect thereof.

 

(d)                                 Upon the occurrence and during the
continuance of either (x) an Enforcement Event or (y) a Junior Event of Default
and the acceleration of the Junior Lien Debt (and for so long as such
acceleration has not been rescinded) (i) no payment, prepayment or redemption
(including any payment that may be payable by reason of any other indebtedness
of any Transaction Party being subordinated to payment of the Intercompany Debt
Obligations) shall be made by or on behalf of any Transaction Party for or on
account of any Intercompany Debt Obligations, and the Intercompany Lenders shall
not take or receive from any Transaction Party, directly or indirectly, in cash,
other property, or any rights or by set-off or in any other manner, including
from or by way of collateral or otherwise, payment of all or any of the
Intercompany Debt Obligations, unless and until each of the Senior Obligations
and the Junior Lien Obligations shall have been indefeasibly paid in full and
(ii) any payment or distribution of any kind (whether in cash, property or
securities) that otherwise would be payable or deliverable upon or with respect
to the Intercompany Debt Obligations shall be paid or delivered directly to the
Controlling Representative for application (in the case of cash) to, or as
collateral (in the case of non-cash property or securities) for the payment or
prepayment of the Senior Obligations (or, if the then Controlling Parties are
the Junior Secured Parties, the Junior Lien Obligations) until the Senior
Obligations (or, if the then Controlling Parties are the Junior Secured Parties,
the Junior Lien Obligations) shall have been indefeasibly paid in full.

 

(e)                                  Each Intercompany Lender agrees that it may
not commence any action or proceeding against any Transaction Party or any other
Person obligated in respect of any Intercompany Debt Documents in respect of the
Pledged Debt Collateral or the Intercompany Debt Obligations to recover all or
any part of any sum owing to it under any Intercompany Debt Document or join
with any creditor, unless the Controlling Parties or the Controlling

 

16

--------------------------------------------------------------------------------


 

Representative shall also join in bringing any such action or proceeding or the
Controlling Parties otherwise consent.

 

(f)                                   No payment or distribution of assets to
which any holder of the Intercompany Debt Obligations would have been entitled
except for the provisions of this Section 6, and which shall have been received
by the Controlling Parties shall, as between any Transaction Party or other
obligor thereon, its creditors, and the holder of the Intercompany Debt
Obligations, be deemed to be a payment by the relevant Transaction Party or such
other obligor to the holders of the Intercompany Debt Obligations for or on
account of the Intercompany Debt Obligations, and from and after the payment in
full of all Senior Obligations and all other amounts owing to the holders
thereof under the Senior Loan Documents and all Junior Lien Obligations and all
other amounts owing to the holders thereof under the Junior Lien Documents, the
holders of the Intercompany Debt Obligations shall be subrogated to the then or
thereafter existing rights of the Senior Secured Parties or the Junior Secured
Parties, as the case may be, to receive payments or distributions of assets of
Grandparent Holdco or such other obligor made on or in respect of the Senior
Obligations or such other amounts until the principal of, and interest on, the
Intercompany Debt Obligations and all other amounts owing to the holders thereof
under the Intercompany Debt Documents shall be paid in full in cash.  The
Intercompany Lenders agree that no payment or distributions to the Senior
Secured Parties or the Junior Secured Parties pursuant to the provisions of this
Agreement shall entitle any Intercompany Lender to exercise any rights of
subrogation in respect thereof until (i) no Senior Loans are outstanding and all
Senior Obligations owed to the Senior Secured Parties shall have been paid in
full and (ii) no Junior Lien Debt is outstanding and all Junior Lien Obligations
owed to the Junior Secured Parties shall have been paid in full.

 

(g)                                  The provisions of this Section 6 and
Section 4 are solely for the purpose of defining the relative rights of the
Senior Secured Parties and the Junior Secured Parties on the one hand, and the
holders of the Intercompany Debt Obligations on the other hand, and nothing
herein shall impair the obligation of the relevant Transaction Party, which is
unconditional and absolute, to pay to the holders of the Intercompany Debt
Obligations, subject to the terms hereof, all amounts payable hereunder and
under the other Intercompany Debt Documents in accordance with the terms and the
provisions thereof.

 

(h)                                 The Controlling Representative is hereby
authorized to demand specific performance of this Agreement at any time when any
of the Intercompany Lenders shall have failed to comply with any of the
provisions of this Agreement applicable to them.  The Intercompany Lenders
hereby irrevocably waive any defense based on the adequacy of a remedy at law
that might be asserted as a bar to such remedy of specific performance.

 

(i)                                     Each Intercompany Lender shall cause the
Intercompany Debt Obligations to be evidenced by an instrument endorsed with the
following legend:

 

“THE INDEBTEDNESS EVIDENCED BY THIS INSTRUMENT IS SUBORDINATED TO THE PRIOR
PAYMENT IN FULL OF THE SENIOR OBLIGATIONS AND THE JUNIOR LIEN OBLIGATIONS (EACH
AS DEFINED IN THE INTERCREDITOR AGREEMENT HEREINAFTER REFERRED TO) PURSUANT TO,
AND TO THE EXTENT PROVIDED IN, THE INTERCREDITOR

 

17

--------------------------------------------------------------------------------


 

AGREEMENT DATED AS OF MARCH 6, 2014, AS THE SAME MAY BE AMENDED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME, AMONG INTERNATIONAL LEASE FINANCE
CORPORATION (TOGETHER WITH ITS SUCCESSORS AND ASSIGNS, “ILFC”) HYPERION AIRCRAFT
LIMITED, DELOS AIRCRAFT LIMITED, DELOS FINANCE S.Á R.L. APOLLO AIRCRAFT INC.,
ARTEMIS (DELOS) LIMITED, AND DEUTSCHE BANK, N.A., AS THE SENIOR COLLATERAL AGENT
AND THE JUNIOR LIEN REPRESENTATIVES (AS DEFINED IN THE INTERCREDITOR AGREEMENT)
AND ACCEDING GUARANTORS (AS DEFINED IN THE INTERCREDITOR AGREEMENT) FROM TIME TO
TIME PARTY THERETO.”

 

(j)                                    Each Intercompany Lender shall further
mark its books of account in such a manner as shall be effective to give proper
notice of the effect of this Agreement.

 

(k)                                 Each Acceding Guarantor may accede to this
Agreement as an Intercompany Lender by executing and delivering to the Senior
Collateral Agent an Intercompany Lender Supplement.

 

Section 7.                                           Amendments.  This Agreement
may be amended only upon execution and delivery of an amendment or supplement
hereto executed by the Senior Collateral Agent, each Junior Lien Representative
then a party hereto, ILFC, Grandparent Holdco, Parent Holdco, the Borrower, each
Subsidiary Holdco and, following their accession hereto in accordance with the
terms hereof, the Acceding Guarantors.

 

Section 8.                                           Negative Covenants of
Junior Secured Parties.  So long as any Senior Obligations shall be secured by
the Collateral and prior to the full and final payment in cash of the Senior
Obligations, no Junior Secured Party shall, without the prior written consent of
the Senior Collateral Agent:

 

(a)                                 sell, assign or otherwise transfer, in whole
or in part, the Junior Lien Obligations or any interest therein to any other
Person (other than to an Affiliate of such Junior Secured Party that agrees to
be bound to the provisions of this Agreement or an Intercompany Lender) (as used
in this Section 8, a “Transferee”) or create, incur or suffer to exist any
security interest, lien, charge or other encumbrance whatsoever upon the Junior
Lien Obligations (except a Permitted Lien) in favor of any Transferee unless
(i) such action is made expressly subject to this Agreement and (ii) the
Transferee expressly acknowledges in writing the subordination provided for
herein and agrees to be bound by all the terms hereof;

 

(b)                                 permit the Junior Lien Documents to be
amended, modified or otherwise supplemented in any respect, in each case,
without the express prior written consent of the Senior Collateral Agent, if the
effect of any such amendment, modification or supplement is to (i) accelerate
the scheduled dates upon which payments of principal or interest on the Junior
Obligations are due to a date that is earlier than the Maturity Date (as defined
in the Senior Loan Agreement) or such that the weighted average maturity dates
of all Junior Lien Obligations is earlier than the Maturity Date; (ii) purport
to grant a security interest in the Junior Collateral that is pari passu with or
senior to the Lien on such Junior Collateral granted under the Senior Loan
Documents, or senior to the Lien on such Junior Collateral granted under

 

18

--------------------------------------------------------------------------------


 

any other Junior Lien Documents; (iii) contradict any rights of the Senior
Secured Parties or obligations of the Junior Secured Parties hereunder; or
(iv) sell, assign, pledge, encumber or otherwise dispose of any of their rights
in the Junior Collateral as such or in proceeds of Junior Collateral as such,
without the prior written consent of the Senior Collateral Agent (without
limiting the right of any Junior Secured Party to transfer any Secured
Obligation owed to it); and

 

(c)                                  commence, or join with any creditors other
than the Senior Secured Parties and the Senior Collateral Agent in commencing,
any Insolvency Event, or prosecute in the case of any Insolvency Event any
motion for adequate protection (or any comparable request for relief) based upon
their interest in the Junior Collateral under the Junior Lien Documents.

 

Section 9.                                           Negative Covenants of
Intercompany Lenders. So long as any Senior Obligations shall be secured by the
Pledged Debt Collateral and prior to the full and final payment in cash of the
Senior Obligations and the Junior Lien Obligations, no Intercompany Lender
shall, without the prior written consent of the Controlling Representative:

 

(a)                                 sell, assign or otherwise transfer, in whole
or in part, the Intercompany Debt Obligations or any interest therein to any
other Person (other than to an Affiliate of such Intercompany Lender that agrees
to be bound to the provisions of this Agreement or an Intercompany Lender) (as
used in this Section 9, a “Transferee”) or create, incur or suffer to exist any
security interest, lien, charge or other encumbrance whatsoever upon the
Intercompany Debt Obligations in favor of any Transferee unless (i) such action
is made expressly subject to this Agreement, (ii) the Transferee expressly
acknowledges in writing the subordination provided for herein and agrees to be
bound by all the terms hereof and (iii) the Transferee is an Affiliate of the
Intercompany Lender on the date of transfer;

 

(b)                                 permit the Intercompany Debt Documents to be
amended, modified or otherwise supplemented in any respect, in each case,
without the express prior written consent of the Controlling Representative, if
the effect of any such amendment, modification or supplement is to (i) purport
to grant a security interest in the Pledged Debt Collateral or (ii) contest any
rights of the Senior Secured Parties or the Junior Secured Parties or
obligations of the Intercompany Lenders hereunder; and

 

(c)                                  commence, or join with any creditors other
than the Controlling Parties and the Controlling Representative in commencing,
any involuntary Insolvency Event against any Transaction Party for which such
Intercompany Lender holds Intercompany Debt Obligations, or prosecute in the
case of any Insolvency Event any motion for adequate protection (or any
comparable request for relief) based solely upon their interest in the
Intercompany Debt Obligations under the Intercompany Debt Documents.

 

Section 10.                                    Miscellaneous.

 

(a)                                 Jurisdiction; Consent to Service of Process.
(i) To the extent permitted by applicable law, each party hereto, each
Intercompany Lender and each Junior Secured Party hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive

 

19

--------------------------------------------------------------------------------


 

jurisdiction of any New York State court or federal court of the United States
of America sitting in New York County, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
federal court. Each of the parties hereto, each Intercompany Lender and each
Junior Secured Party agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement shall affect any right that any Person may otherwise have to bring any
action or proceeding relating to this Agreement, the Senior Loan Documents, the
Junior Lien Documents or the Intercompany Debt Documents against Grandparent
Holdco, any other Intercompany Lender or any other Grantor or any of their
properties in the courts of any jurisdiction.

 

(ii)                                  Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any New York State or federal court described above.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

(iii)                               Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 8(d). Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

(b)                                 WAIVER OF JURY TRIAL. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

(c)                                  GOVERNING LAW.  THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

(d)                                 Notices and Communications. Except in the
case of notices and other communications expressly permitted to be given by
telephone, all notices and other

 

20

--------------------------------------------------------------------------------


 

communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier or electronic mail as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

If to ILFC, Grandparent Holdco, Parent Holdco, the Borrower, CA Subsidiary
Holdco or Irish Subsidiary Holdco:

 

International Lease Finance Corporation 10250 Constellation Blvd., Suite 3400
Los Angeles, CA 90067

Attention:                                               Treasurer with a copy
to the General Counsel Electronic mail: legalnotices@ILFC.com

Facsimile No.  (310) 788-1990

 

If to the Senior Collateral Agent, to:

 

Deutsche Bank AG New York Branch 60 Wall Street

New York, NY 10005 Facsimile No.: (732) 380-3355

Electronic mail: Agency.Transactions@db.com

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party complying as to delivery with the terms
of this Section 10(d). Notices and other communications sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices and other communications sent
by telecopier or electronic mail shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next business day
for the recipient)

 

(e)                                  Waiver of Marshalling and Similar Rights;
Waiver Under UCC.  (i) Each of the Junior Secured Parties waives, to the fullest
extent permitted by applicable law, any requirement regarding, and agrees not to
demand, request, plead or otherwise claim the benefit of, any marshalling,
appraisement, valuation or other similar right with respect to the Junior
Collateral that may otherwise be available under applicable law or any other
similar rights a junior creditor or junior secured creditor may have under
applicable law, as against any Senior Secured Party (in their capacity as
priority lienholders).

 

(ii)                                  The Junior Secured Parties hereby waive,
to the fullest extent permitted by law, any right under Section 9-615 of the UCC
to application of the proceeds of disposition (other than as contemplated by
this Agreement), any right to notice and objection under Section 9-620 of the
UCC and promptness, diligence, notice of acceptance and any other notice with
respect to any of the Senior Secured Obligations, the Junior Secured Obligations
and this Agreement and any requirement that the Senior Collateral Agent protect,
secure, perfect or insure any security interest or lien hereunder or otherwise
or any Junior Collateral or any other property subject thereto or exhaust any
right or take any action against the Grantors or any other person or entity or
any Junior Collateral or any other collateral.

 

21

--------------------------------------------------------------------------------


 

(f)                                   Enforcement.  Each of the Intercompany
Lenders and each of the Junior Secured Parties agrees that this Agreement shall
be enforceable against it and the other Intercompany Lenders and the other
Junior Secured Parties, respectively, under all circumstances, including in any
proceeding relating to an Insolvency Event.

 

(g)                                  Obligations of Junior Secured Parties Not
Affected. All rights and interests of the Senior Collateral Agent and the other
Senior Secured Parties hereunder and under any other Senior Loan Document, and
all agreements and obligations of the Junior Secured Parties under this
Agreement and any Junior Lien Document to any Senior Secured Party, shall remain
in full force and effect irrespective of:

 

(i)                                     any lack of validity or enforceability
of any Senior Loan Document, Junior Lien Document, Assigned Document or any
other agreement or instrument relating thereto;

 

(ii)                                  any change in the time, manner or place of
payment of, the security for, or in any other term of, all or any of the Senior
Secured Obligations and Junior Secured Obligations, or any other amendment or
waiver of or any consent to any departure from any Senior Loan Document, Junior
Lien Document, Assigned Document or any other agreement or instrument relating
thereto;

 

(iii)                               any taking, exchange, release or
non-perfection of the Junior Collateral or any other collateral, or taking,
release or amendment or waiver of or consent to departure from any guaranty, for
all or any of the Senior Secured Obligations and Junior Secured Obligations;

 

(iv)                              any manner of application of Junior
Collateral, or proceeds thereof, to all or any of the Senior Secured Obligations
and Junior Secured Obligations, or any manner of sale or other disposition of
any Junior Collateral for all or any of the Senior Secured Obligations and
Junior Secured Obligations or any other assets of the Grantors;

 

(v)                                 any change, restructuring or termination of
the corporate structure or existence of any Grantor; or

 

(vi)                              any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Junior Secured
Parties, a subordinated creditor or a secured subordinated creditor or a Person
deemed to be a surety.

 

This Agreement shall continue to be effective or shall be revived or reinstated,
as the case may be, if at any time any payment of any of the Senior Secured
Obligations owed to any Senior Secured Party is rescinded or must otherwise be
returned by any Senior Secured Party upon the insolvency, bankruptcy or
reorganization of any Grantor, or otherwise, all as though such payment had not
been made.

 

22

--------------------------------------------------------------------------------


 

(h)                                 Obligations of Intercompany Lenders Not
Affected. All rights and interests of the Senior Collateral Agent and the other
Senior Secured Parties hereunder and under any other Senior Loan Document and
the Junior Lien Representatives and the other Junior Secured Parties hereunder
and under any other Junior Lien Document, and all agreements and obligations of
the Intercompany Lenders under this Agreement and any Intercompany Debt Document
to any Senior Secured Party or any Junior Secured Party, shall remain in full
force and effect irrespective of:

 

(i)                                     any lack of validity or enforceability
of any Senior Loan Document, Junior Lien Document, Assigned
Document, Intercompany Debt Document or any other agreement or instrument
relating thereto;

 

(ii)                                  any change in the time, manner or place of
payment of, the security for, or in any other term of, all or any of the Senior
Secured Obligations, the Junior Secured Obligations, the Intercompany Debt
Obligations, or any other amendment or waiver of or any consent to any departure
from any Senior Loan Document, Junior Lien Document, Assigned
Document, Intercompany Debt Document or any other agreement or instrument
relating thereto;

 

(iii)                               any taking, exchange, release or
non-perfection of the Junior Collateral, Pledged Debt Collateral or any other
collateral, or taking, release or amendment or waiver of or consent to departure
from any guaranty, for all or any of the Senior Secured Obligations, the Junior
Secured Obligations or the Intercompany Debt Obligations;

 

(iv)                              any manner of application of Pledged Debt
Collateral, or proceeds thereof, to all or any of the Senior Secured
Obligations, or any manner of sale or other disposition of any Pledged Debt
Collateral for all or any of the Senior Secured Obligations or any other assets
of the Grantors;

 

(v)                                 any change, restructuring or termination of
the corporate structure or existence of any Grantor; or

 

(vi)                              any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Intercompany Lenders,
a subordinated creditor or a secured subordinated creditor or a Person deemed to
be a surety.

 

This Agreement shall continue to be effective or shall be revived or reinstated,
as the case may be, if at any time any payment of any of the Senior Secured
Obligations owed to any Senior Secured Party is rescinded or must otherwise be
returned by any Senior Secured Party upon the insolvency, bankruptcy or
reorganization of any Grantor, or otherwise, all as though such payment had not
been made.

 

(i)                                     Benefit of Agreement.  This Agreement
shall be binding upon, and inure to the benefit of, and be enforceable by, the
parties hereto and thereto and their respective successors, permitted assigns
and transferees.

 

(j)                                    Further Assurances.  Each of (x) the
Junior Secured Parties shall, at the

 

23

--------------------------------------------------------------------------------


 

expense of the relevant Grantors, at any time and from time to time promptly
execute and deliver all further instruments and documents, and take all further
action, that the Senior Collateral Agent may reasonably request, in order to
protect any right or interest granted or purported to be granted hereby or to
enable the Senior Collateral Agent to exercise and enforce its rights and
remedies hereunder and (y) the Intercompany Lenders shall, at the expense of the
relevant Grantors or the relevant Junior Secured Parties, as applicable, at any
time and from time to time promptly execute and deliver all further instruments
and documents, and take all further action, that the Senior Collateral Agent or
any Junior Lien Representative, as applicable, may reasonably request, in order
to protect any right or interest granted or purported to be granted hereby or to
enable the Senior Collateral Agent or any Junior Lien Representative,
respectively, to exercise and enforce its rights and remedies hereunder.

 

(k)                                 Counterparts; Integration; Effectiveness.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the Senior Loan Documents, the Junior Lien Documents and the Intercompany Debt
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Delivery
of an executed counterpart of a signature page of this Agreement by telecopy or
electronic mail will be effective as delivery of a manually executed counterpart
of this Agreement.

 

(l)                                     Severability. If any provision of this
Agreement is invalid, illegal or unenforceable in any jurisdiction then, to the
fullest extent permitted by law, (i) such provision shall, as to such
jurisdiction, be ineffective to the extent (but only to the extent) of such
invalidity, illegality or unenforceability, (ii) the other provisions of this
Agreement shall remain in full force and effect in such jurisdiction and shall
be liberally construed in favor of the Controlling Parties in order to carry out
the intentions of the parties thereto as nearly as may be possible and (iii) the
invalidity, illegality or unenforceability of any such provision in any
jurisdiction shall not affect the validity, legality or enforceability of such
provision in any other jurisdiction.

 

(m)                             Senior Collateral Agent. The Senior Collateral
Agent’s actions pursuant hereto are solely in its capacity as Senior Collateral
Agent under the Senior Loan Documents, and are subject to the provisions of
Article V and VII of the Senior Security Agreement and Article 8 and
Section 9.16 of the Senior Loan Agreement.  The Senior Collateral Agent shall
have no obligations with respect to any Junior Secured Party or Junior Lien
other than to distribute funds in accordance with Section 2(b). The Senior
Collateral Agent shall have no obligations under this Agreement with respect to
any Intercompany Lender other than as provided in the Senior Loan Documents and
other than to distribute funds as provided therein. In no event will the Senior
Collateral Agent or any Senior Secured Party be liable whatsoever for any act or
omission on the part of Grandparent Holdco, any Junior Secured Party hereunder
or any Intercompany Lender.

 

[Remainder of Page Intentionally Left Blank]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers as of the day and year first above
written.

 

 

 

DEUTSCHE BANK AG NEW YORK

 

BRANCH, as Senior Collateral Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

INTERNATIONAL LEASE FINANCE
CORPORATION

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

HYPERION AIRCRAFT LIMITED

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

DELOS AIRCRAFT LIMITED

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

APOLLO AIRCRAFT INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page — Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

ARTEMIS (DELOS) LIMITED

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

DELOS FINANCE S.À R.L.

 

Duly represented by:

 

 

 

 

 

 

Name:

 

 

Title:

 

[Signature Page — Intercreditor Agreement]

 

--------------------------------------------------------------------------------

 

Exhibit A

 

FORM OF JUNIOR LIEN DESIGNATION

 

Reference is made to the Intercreditor Agreement, dated as of March 6, 2014 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Intercreditor Agreement”), among International Lease
Finance Corporation, Hyperion Aircraft Limited (“Grandparent Holdco”), Delos
Aircraft Limited, Delos Finance S.á r.l., Apollo Aircraft Inc., Artemis (Delos)
Limited, Deutsche Bank AG New York Branch, as the Senior Collateral Agent, the
Junior Lien Representatives from time to time party thereto and the Acceding
Guarantors from time to time party thereto.  Capitalized terms used but not
otherwise defined herein shall have the meaning set forth in the Intercreditor
Agreement. This Junior Lien Designation is being executed and delivered in order
to designate additional secured debt as Junior Lien Debt entitled to the benefit
of a mortgage on the Junior Collateral.

 

The undersigned, the duly appointed [specify title] of Grandparent Holdco hereby
certifies on behalf of Grandparent Holdco that:

 

(a)                                         Grandparent Holdco intends to incur
additional indebtedness (“Additional Secured Debt”) which has been designated as
Junior Lien Debt for purposes of the Loan Documents;

 

(b)                                         the requirements in the definition
of “Junior Lien Debt” in the Intercreditor Agreement have been satisfied;

 

(c)                                          the name and address of the Junior
Lien Representative for the Additional Secured Debt is:

 

Address:
[                                                                                                                                                                                    
]

 

Attention:
[                                                                                                                                                                            
]

 

Telephone:
[                                                                                                                                                                      
]

 

Facsimile: 
[                                                                                                                                                                         
]

 

Such Person is the Junior Lien Representative as [trustee, administrative agent]
under that certain [describe applicable indenture, credit agreement or other
document governing the additional secured debt] for all [“Secured Parties”] as
defined in such Junior Lien Documents. We will notify you prior to any other
Person acting at any time or from time to time as Junior Lien Representative for
all or any portion of the Junior Lien Debt issued pursuant to such Junior Lien
Documents.

 

Grandparent Holdco confirms the grants of security interests in the Senior
Security Agreement and other obligations under and subject to the terms of the
Senior Loan Documents and the Junior Lien Documents and agrees that,
notwithstanding the designation of the Additional Secured Debt as Junior Lien
Debt, such security interests and other obligations are not impaired or
adversely affected in any manner whatsoever and shall continue to be in full

 

Intercreditor Agreement Term Loan 2014-1

 

A-1

--------------------------------------------------------------------------------


 

force and effect, and

 

Grandparent Holdco has caused a copy of this Junior Lien Designation and the
related Junior Lien Supplement to be delivered to each existing Junior Lien
Representative.

 

[Signature Page Follows]

 

A-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Junior Lien Designation
to be duly executed by the undersigned as of                    , 20        .

 

 

HYPERION AIRCRAFT LIMITED

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Acknowledged:

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Senior Collateral Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

A-3

--------------------------------------------------------------------------------


 

Exhibit B

 

FORM OF JUNIOR LIEN SUPPLEMENT

 

Reference is made to the Intercreditor Agreement, dated as of March 6, 2014 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Intercreditor Agreement”), among International Lease
Finance Corporation, Hyperion Aircraft Limited (“Grandparent Holdco”), Delos
Aircraft Limited, Delos Finance S.á r.l., Apollo Aircraft Inc., Artemis (Delos)
Limited, Deutsche Bank AG New York Branch, as the Senior Collateral Agent, the
Junior Lien Representatives from time to time party thereto and the Acceding
Guarantors from time to time party thereto.  Capitalized terms used but not
otherwise defined herein shall have the meaning set forth in the Intercreditor
Agreement. This Junior Lien Supplement is being executed and delivered pursuant
to the Intercreditor Agreement as a condition precedent to the debt for which
the undersigned is acting as agent being entitled to the benefits of any
mortgage or other security interest in the Junior Collateral.

 

1.                                              Joinder. The
undersigned,                                                                                                                                                                                
,
a                                                                                                 
, (the “New Representative”) as [trustee, administrative agent] under that
certain [describe applicable indenture, credit agreement or other document
governing the additional secured debt] hereby agrees to become party as a Junior
Lien Representative under the Intercreditor Agreement for all purposes thereof
on the terms set forth therein, and to be bound by the terms of the
Intercreditor Agreement as fully as if the undersigned had executed and
delivered the Intercreditor Agreement as of the date thereof.

 

2.                                      Lien Sharing and Priority Confirmation.

 

The undersigned New Representative, on behalf of itself and each holder of
Junior Lien Obligations in respect of the Series of Junior Lien Debt for which
the undersigned is acting as Junior Lien Representative hereby agrees, for the
enforceable benefit of all holders of each existing and future Senior Loans and
Series of Junior Lien Debt, each existing and future Senior Collateral Agent,
each other Senior Secured Party, each other existing and future Junior Lien
Representative and each existing and future holder of Permitted Liens and as a
condition precedent to the debt for which the undersigned is acting as agent
being entitled to the benefits of any mortgage or other security interest in the
Junior Collateral:

 

(a)                                         all Junior Lien Obligations will be
and are secured equally and ratably by the Junior Collateral as with respect to
each other, and junior to the Senior Obligations; and

 

(b)                                         the New Representative on its own
behalf and on behalf of each holder of Junior Lien Obligations in respect of the
Series of Junior Lien Debt for which the undersigned is acting as Junior Lien
Representative are bound by and consent to the provisions of the Intercreditor
Agreement including, without limitation, Section 2(b) thereof setting forth the
priority of payments and the provisions setting forth the subordination of the
Junior Secured Obligations to the Senior Secured Obligations.

 

B-1

--------------------------------------------------------------------------------


 

3.                                             Representation and Warranty. The
undersigned New Representative represents and warrants, for the benefit of each
of the Senior Secured Parties, that the New Representative has the power and
authority, including, without limitation, from the Junior Secured Parties which
it represents, to execute, deliver and perform its obligations under this Junior
Lien Supplement and the Intercreditor Agreement on its own behalf and on behalf
of each of the Junior Secured Parties which it represents, and to make the
agreements and provide the consents and waivers that it provides herein and in
the Intercreditor Agreement on behalf of the Junior Secured Parties which it
represents. Each Junior Lender, by holding the Junior Lien Obligations pursuant
to the Junior Lien Documents, has agreed to the provisions of this Intercreditor
Agreement.

 

4.                                             Governing Law and Miscellaneous
Provisions. The provisions of Section 10 of the Intercreditor Agreement will
apply to this Junior Lien Supplement as if set forth herein.

 

[Signature Page Follows]

 

B-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Junior Lien Supplement
to be executed by their respective officers or representatives as of
                       , 20         .

 

 

[Insert name of New Representative]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Acknowledged and Agreed:

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Senior Collateral Agent

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

B-3

--------------------------------------------------------------------------------


 

Exhibit C

 

FORM OF INTERCOMPANY LENDER SUPPLEMENT

 

Reference is made to the Intercreditor Agreement, dated as of March 6, 2014 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Intercreditor Agreement”), among International Lease
Finance Corporation, Hyperion Aircraft Limited (“Grandparent Holdco”), Delos
Aircraft Limited, Delos Finance S.á r.l., Apollo Aircraft Inc., Artemis (Delos)
Limited, Deutsche Bank AG New York Branch, as the Senior Collateral Agent, the
Junior Lien Representatives from time to time party thereto and the Acceding
Guarantors from time to time party thereto.  Capitalized terms used but not
otherwise defined herein shall have the meaning set forth in the Intercreditor
Agreement.

 

1.                                              Joinder. The
undersigned,                                                                                                                                                                                
,
a                                                                                                 
, (the “New Intercompany Lender”) hereby agrees to become party as an
Intercompany Lender under the Intercreditor Agreement for all purposes thereof
on the terms set forth therein, and to be bound by the terms of the
Intercreditor Agreement as fully as if the undersigned had executed and
delivered the Intercreditor Agreement as of the date thereof.

 

2.                                      Priority Confirmation.

 

The undersigned New Intercompany Lender hereby agrees, for the enforceable
benefit of all holders of each existing and future Senior Loan and Series of
Junior Lien Debt, each existing and future Senior Collateral Agent, each other
Senior Secured Party, each other existing and future Junior Lien Representative
and each existing and future holder of Permitted Liens that the Intercompany
Debt Obligations shall be subordinate and junior in right of payment to the full
and prior payment in cash of the Senior Obligations and the Junior Lien
Obligations to the extent and in the manner set forth in the Intercreditor
Agreement.

 

3.                                              Representation and Warranty. The
undersigned New Intercompany Lender represents and warrants, for the benefit of
each of the Senior Secured Parties and each Junior Lien Representative, that the
New Intercompany Lender has the power and authority to execute, deliver and
perform its obligations under this Intercompany Lender Supplement and the
Intercreditor Agreement, and to make the agreements and provide the consents and
waivers that it provides herein and in the Intercreditor Agreement.

 

4.                                              Governing Law and Miscellaneous
Provisions. The provisions of Section 10 of the Intercreditor Agreement will
apply to this Intercompany Lender Supplement as if set forth herein.

 

[Signature Page Follows]

 

C-1

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Intercompany Lender
Supplement to be executed by their respective officers or representatives as
of                       , 20           .

 

 

[Insert name of New Intercompany Lender]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Acknowledged and Agreed:

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Senior Collateral Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

C-2

--------------------------------------------------------------------------------

 

EXHIBIT I

 

FORM OF LTV CERTIFICATE

 

INTERNATIONAL LEASE FINANCE CORPORATION LTV CERTIFICATE

 

          , 20     

 

This LTV Certificate is delivered pursuant to Section 5.09(a)(vii) of that
certain Term Loan Credit Agreement dated as of March 6, 2014 (as amended,
restated or otherwise modified from time to time, the “Credit Agreement”), among
Delos Finance S.à r.l., a private limited liability company (société à
responsabilité limitée) (the “Borrower”), International Lease Finance
Corporation (“ILFC”), a California corporation, Hyperion Aircraft Limited, a
private limited liability company incorporated under the laws of Ireland, Delos
Aircraft Limited, a private limited liability company incorporated under the
laws of Ireland, Apollo Aircraft Inc., a California corporation, Artemis (Delos)
Limited, a private limited liability company incorporated under the laws of
Ireland, the Lenders party thereto from time to time, Deutsche Bank AG New York
Branch, as Administrative Agent and as Collateral Agent. Capitalized terms used
and not defined herein have the meanings given to such terms in the Credit
Agreement.

 

The undersigned hereby certifies in his/her capacity as [chief financial
officer][principal accounting officer][treasurer][assistant
treasurer][controller] of ILFC and not in his/her individual capacity, that

 

(i)            The LTV Determination Date is                                  ,
20   ;

 

(ii)           The aggregate outstanding principal amount of the Released Loans
as of such LTV Determination Date is $[                                    ]. 
For the avoidance of doubt, any payment or prepayment of the Loans on or before
such LTV Determination Date has been taken into account;

 

(iii)          The aggregate Appraised Value of all Pool Aircraft included in
the Designated Pool as of such LTV Determination Date is
$[                          ];

 

(iv)          The ratio of (ii) to (iii) is              (the “Loan-to-Value
Ratio”);

 

(v)           The Loan-to-Value Ratio [does] [does not] exceed 70.0%;

 

(vi)          [The Borrower will, within [insert number of days required
pursuant to Section 5.16] following the [LTV Determination Date], prepay [all of
the Loans][a portion of the Loans in the amount of $[                ];]

 

Term Loan Credit Agreement 2014-1

 

Exhibit I-1

 

--------------------------------------------------------------------------------


 

(vii)         [The Borrower will, within [insert number of days required
pursuant to Section 5.16] following the LTV Determination Date, deposit Interim
Cash into the Collateral Account in the amount of $[                ];]

 

(viii)        [The Obligors [have transferred][will, within [insert number of
days required pursuant to Section 5.16] days following the delivery of this LTV
Certificate, transfer]       to an Owner Subsidiary the following Non-Pool
Aircraft:

 

;]

 

(ix)          [The required Appraisals with respect to the Aircraft proposed to
be added pursuant to an LTV Cure are not yet available, so this LTV Certificate
(x) has been prepared using approximate Appraised Values estimated by ILFC in
good faith and (y) when the required Appraisals are available and not later than
the addition of such Aircraft, an updated and completed LTV Certificate with
respect to and dated as of the LTV Determination Date attaching the three
Appraisals required to be provided with respect to such Aircraft shall be
delivered]. [only include as applicable according to Section 5.09(a)(viii)]

 

(x)           Set forth on Annex I attached hereto is a complete list of all PS
Pool Aircraft [identifying which are Pool Aircraft and Undelivered Pool
Aircraft] as of the date hereof (which list shall replace Schedule 3.17(a) to
the Credit Agreement upon delivery of this LTV Certificate); and

 

(xi)          Set forth on Annex [II] attached hereto is a complete list of the
Leases of all PS Pool Aircraft as of the date hereof (which list shall replace
Schedule 3.17(b) to the Credit Agreement); [only include with the LTV
Certificate delivered on every second Payment Date, beginning with the third
Payment Date]

 

(xii)         Attached as Annex [III] [are three(13) Appraisals, each conducted
by a Qualified Appraiser, of] / [is a description of the approximate Appraised
Values estimated in good faith by ILFC with respect to], any Aircraft added (or
being proposed to be added pursuant to an LTV Cure) to the Designated Pool since
the [Effective Date] [immediately preceding LTV Determination Date].

 

IN WITNESS WHEREOF, the undersigned Financial Officer of ILFC has signed this
LTV Certificate as of the date first written above.

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(13) Except as otherwise provided in the definition of Qualified Appraiser.

 

I-2

--------------------------------------------------------------------------------


 

ANNEX I to LTV CERTIFICATE

 

PS POOL AIRCRAFT

 

Pool Aircraft:

 

Airframe
Manufacturer and
Model

 

Airframe
MSN

 

Engine Manufacturer and
Engine Model

 

Country of
Registration

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Undelivered Pool Aircraft:

 

Airframe
Manufacturer and
Model

 

Airframe
MSN

 

Engine Manufacturer and
Engine Model

 

Country of
Registration

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I-3

--------------------------------------------------------------------------------


 

[ANNEX II to LTV CERTIFICATE

 

Schedule 3.17(b)]

 

I-4

--------------------------------------------------------------------------------


 

[ANNEX III to LTV CERTIFICATE

 

APPRAISALS]

 

 

Exhibit I-5

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF RELEASE REQUEST

 

, 2014

 

Deutsche Bank AG New York Branch, as Administrative Agent

Deutsche Bank AG New York Branch, as Collateral Agent

 

Ladies and Gentlemen:

 

Reference is made herein to the Term Loan Credit Agreement dated as of March 6,
2014 (as amended, restated or otherwise modified from time to time, the “Credit
Agreement”) among Delos Finance S.à r.l., as Borrower (the
“Borrower”), International Lease Finance Corporation (“ILFC”), Hyperion Aircraft
Limited (“Grandparent Holdco”), Delos Aircraft Limited (“Parent Holdco”), Apollo
Aircraft Inc. (“CA Subsidiary Holdco”), Artemis (Delos) Limited (“Irish
Subsidiary Holdco”), the lenders identified therein, as Lenders, Deutsche Bank
AG New York Branch, as Administrative Agent (the “Administrative Agent”),
Deutsche Bank AG New York Branch, as Collateral Agent (the “Collateral Agent”),
and Deutsche Bank Securities Inc. and Goldman Sachs Bank USA, as Joint Lead
Arrangers. Capitalized terms not otherwise defined herein, shall have the
meaning assigned to such terms in the Credit Agreement.

 

Parent Holdco, on behalf of the Borrower, hereby gives the Administrative Agent
and Collateral Agent revocable notice pursuant to Section 2.02(b) of the Credit
Agreement that the Borrower hereby requests a release of the Loans, together
with investment earnings on the amount of the Loans being released, in an amount
and pursuant to the conditions set forth below and under the Credit Agreement
(the “Release”) in connection with the Aircraft identified herein.

 

The date of the Release shall be [                   ] (the “Release Date”). The
below delineates information related to (i) each Aircraft to which the Release
relates, (ii) the relevant Owner Subsidiary related to each relevant Aircraft,
(iii) the relevant Intermediate Lessee (if any) related to each relevant
Aircraft, (iv) the aggregate amount of Released Loans related to each relevant
Aircraft and (v) the relevant Initial Appraised Value of each relevant Aircraft.

 

Exhibit J-1

 

--------------------------------------------------------------------------------


 

Country
Reg. No.

 

Airframe
Mftr. and
Model

 

Airframe

 

MSN

 

Vintage

 

Engine
Mftr.

 

Engine
Model

 

Relevant
Owner
Subsidiary

 

Relevant
Intermediate
Lessee (if
any)

 

Relevant
Released
Loans

 

Relevant
Initial
Appraised
Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The aggregate amount of the Loans to be released is $[                   ] (the
“Aggregate Applicable Released Loans”).The aggregate amount of the investment
earnings thereon is $[                           ].  The aggregate amount to be
released to the Borrower on the Release Date is $[                      ] (the
“Aggregate Requested Release Amount”).

 

In respect of each Aircraft related to the Release, taking into account the
relevant Released Loans requested pursuant to this Release and the relevant
Initial Appraised Value of each such Aircraft, the Advance Rate for each such
Aircraft is 60.3%.

 

Parent Holdco, on behalf of the Borrower, hereby requests that the Collateral
Agent instruct the Securities Intermediary to transfer the Aggregate Requested
Release Amount to the Borrower at the following account:

 

Bank:

ABA Number:

Account No.:

 

Exhibit J-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Parent Holdco has executed this Release Request as of the
day and year first above written.

 

 

 

DELOS AIRCRAFT LIMITED, as Parent Holdco

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit J-3

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF OBLIGOR ASSUMPTION AGREEMENT

 

,

 

Deutsche Bank AG New York Branch, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made herein to the Term Loan Credit Agreement dated as of March 6,
2014 (as amended, restated or otherwise modified from time to time, the “Credit
Agreement”), among International Lease Finance Corporation, as an Obligor, Delos
Finance S.à r.l., as the Borrower, Hyperion Aircraft Limited, as an Obligor,
Delos Aircraft Limited, as an Obligor, Apollo Aircraft Inc. as an Obligor,
Artemis (Delos) Limited, as an Obligor, the lenders identified therein, as
Lenders, Deutsche Bank AG New York Branch, as the Administrative Agent, Deutsche
Bank AG New York Branch, as Collateral Agent. Capitalized terms not otherwise
defined herein, shall have the meaning assigned to such terms in the Credit
Agreement.

 

[Name of new Obligor], a [          ]  incorporated under the laws of
[            ] (the “New Obligor”), hereby confirms, represents and warrants to
the Administrative Agent and the Lenders that the New Obligor is a wholly owned
subsidiary of [                         ] and is [an Owner Subsidiary] / [an
Intermediate Lessee].

 

Pursuant to Section [2.10] / [4.02] of the Credit Agreement, and for other good
and valuable consideration hereby acknowledged, (a) the New Obligor hereby
confirms that, with effect from the date hereof, the New Obligor shall have the
obligations, duties and liabilities toward each of the other parties to the Loan
Documents and other Obligors identical to those which the New Obligor would have
had if the New Obligor had been named as an original party to the Loan Documents
as an Obligor on the Effective Date, including without limitation those set
forth in Article 7 of the Credit Agreement with respect to the Guaranteed
Obligations and (b) the New Obligor hereby makes and gives all representations
and warranties in the Loan Documents in each case applicable to such New Obligor
as if it had been named as an original party to the Loan Documents as an Obligor
on the Effective Date, but such representations and warranties are made on and
as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date.

 

This Agreement shall constitute a Loan Document. This Agreement shall be
construed in accordance with and governed by the Laws of the State of New York.

 

[Signature pages follow.]

 

Exhibit K-1

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Obligor Assumption
Agreement as of the day and year first above written.

 

 

 

[                     ], as New Obligor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Acknowledged and accepted:

 

 

 

DEUTSCHE BANK AG NEW YORK

 

BRANCH, as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Exhibit K-2

--------------------------------------------------------------------------------

 

EXHIBIT L

 

FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT

 

FIRST AMENDMENT (this “Amendment”), dated as of [                    ], 2014,
between Delos Finance S.à r.l., a private limited liability company (société à
responsabilité limitée) incorporated under the laws of Luxembourg (the
“Borrower”), International Lease Finance Corporation, a California corporation
(“ILFC”), Hyperion Aircraft Limited, a private limited liability company
incorporated under the laws of Ireland (“Grandparent Holdco”), Delos Aircraft
Limited, a private limited liability company incorporated under the laws of
Ireland (“Parent Holdco”), Apollo Aircraft Inc., a California corporation (“CA
Subsidiary Holdco”), Artemis (Delos) Limited, a private limited liability
company incorporated under the laws of Ireland (“Irish Subsidiary Holdco”),
AerCap Global Aviation Trust, a Delaware statutory trust (“Financing Trust”),
AerCap U.S. Global Aviation LLC, a Delaware limited liability company
(“USHoldco”), AerCap Holdings N.V., a public company with limited liability
incorporated under the laws of The Netherlands (“AerCap”), AerCap Aviation
Solutions B.V., a private company with limited liability incorporated organized
under the laws of The Netherlands (“AAS”), AerCap Ireland Limited, a private
limited liability company incorporated under the laws of Ireland (“AIL”) and
AerCap Ireland Capital Limited, a private limited liability company incorporated
under the laws of Ireland (“AICL” and together with USHoldco, AerCap, AAS and
AIL, the “Acceding Obligors”) and Deutsche Bank AG New York Branch, as
Collateral Agent and Administrative Agent, to the Term Loan Credit Agreement,
dated as of March 6, 2014 (as heretofore amended, restated or otherwise modified
from time to time, the “Credit Agreement”), between the Borrower, ILFC,
Grandparent Holdco, Parent Holdco, CA Subsidiary Holdco, Irish Subsidiary
Holdco, the Lenders party thereto and Deutsche Bank AG New York Branch, as
Collateral and Administrative Agent.

 

WHEREAS, ILFC, Financing Trust and certain other affiliates of Financing Trust
or ILFC will enter into the Completion Date Transfer Agreement to be dated on or
prior to the Amendment Effective Date (as amended, modified and supplemented
from time to time, the “Completion Date Transfer Agreement”) and ILFC, USHoldco
and certain other affiliates of Financing Trust or ILFC will enter into the
Reallocation Agreement to be dated on or prior to the Amendment Effective Date
(as amended, modified and supplemented from time to time, the “Reallocation
Agreement” and, together with the Completion Date Transfer Agreement, the
“Transfer Agreements”), pursuant to which ILFC will transfer, including pursuant
to certain declarations of trust, its assets and properties substantially as an
entirety to Financing Trust with the effect that, upon the Transfer Agreements
becoming effective, and subject to satisfaction of the conditions precedent set
forth in Section 5.17 of the Credit Agreement, Financing Trust will succeed to
and (other than as described herein) be substituted for ILFC under the Loan
Documents with the same effect as if Financing Trust had been named as ILFC in
the Loan Documents;

 

WHEREAS, notwithstanding the foregoing and the provisions of Section 5.17(b) of
the Credit Agreement, ILFC wishes to continue to guarantee the Obligations and
each of the Acceding Obligors wishes to provide its guarantee of the Obligations
as well; and

 

Exhibit L-1

 

--------------------------------------------------------------------------------


 

WHEREAS, the parties hereto wish to amend the Credit Agreement to provide, among
other things, for the foregoing, in each case on and subject to the terms and
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

Section 1.                                                  
Definitions.                             Except as otherwise defined herein,
terms defined in the Credit Agreement are used herein as defined therein.

 

Section 2.                                                  
Amendments.                              Subject to the satisfaction of the
conditions precedent specified in Section 4 below, but effective as of the
Amendment Effective Date (as defined below), each of the Credit Agreement and
each other Loan Document is hereby amended as follows:

 

2.01                                The following definition shall be added to
Section 1.01 of the Credit Agreement:

 

“Financing Trust” means AerCap Global Aviation Trust.

 

2.02                                Financing Trust hereby assumes (i) ILFC’s
guaranty in Article 7 of the Credit Agreement of the due and punctual payment of
the principal of (and premium, if any) and interest on all the Loans and
(ii) the performance of every covenant of the Credit Agreement and the other
Loan Documents on the part of ILFC to be performed or observed. All references
in the Loan Documents (other than in the definition of “ILFC” in Section 1.01 of
the Credit Agreement, in the definition of “Acceding Guarantor” in Section 1.01
of the Credit Agreement and in Articles 3 and 4 of the Credit Agreement, and as
provided in Sections 2.03 and 2.05 of this Amendment) to “International Lease
Finance Corporation,” “International Lease Finance Corporation, a California
corporation” and “ILFC” existing immediately prior to the Amendment Effective
Date shall be deemed to refer to “AerCap Global Aviation Trust,” “AerCap Global
Aviation Trust, a Delaware statutory trust” and “Financing Trust” respectively.

 

2.03                                Notwithstanding Section 5.17(b) of the
Credit Agreement, Section 2.02 of this Amendment and the entry into effect of
the Transfer Agreements, ILFC hereby agrees to continue its guaranty of the
Obligations as an “Obligor” as set forth in Article 7 of the Credit Agreement.

 

2.04                                Each Acceding Obligor hereby agrees to
guarantee the Guaranteed Obligations as an “Obligor” under and pursuant to
Article 7 of the Credit Agreement

 

2.05                                Notwithstanding anything to the contrary
herein

 

(a)                                         each of the Acceding Guarantors
shall be deemed an “Obligor” and “Transaction Party” in the Loan Documents
solely with respect to (i) the definitions of “Deemed Removal”, “Guaranteed
Obligations”, “Obligations” and “Permitted Liens” in the Credit Agreement,
(ii) Sections 2.05(a) and 2.09 of the Credit Agreement, (iii) clauses (g), (h) 

 

Exhibit L-2

--------------------------------------------------------------------------------


 

and (i) of Article 6 of the Credit Agreement, (iv) Article 7 of the Credit
Agreement, (v) Sections 8.09 and 8.10 of the Credit Agreement and (vi) Sections
9.01, 9.03(c), 9.07, 9.10 and 9.11 of the Credit Agreement; and

 

(b)                                         for no other purpose shall an
Acceding Obligor or ILFC be deemed to be an Obligor or Transaction Party under
the Credit Agreement or the other Loan Documents.

 

Without limiting the foregoing, in no event shall an Acceding Obligor or ILFC be
an Obligor for the purposes of Article 5 or (other than clauses (g), (h) and
(i) thereof) 6 of the Credit Agreement.

 

2.06                                References in the Loan Documents to “this
Agreement” or the “Credit Agreement” or the like (and indirect references such
as “hereunder”, “hereby”, “herein” and “hereof”) shall be deemed to be
references to the Credit Agreement as amended hereby.

 

2.07                                Pursuant to Section 3.14 of the Credit
Agreement, Schedule 3.14 of the Credit Agreement is hereby supplemented and
updated as set forth in Annex I.

 

2.08                                For purposes of Section 9.01 of the Credit
Agreement, the notice details of ILFC and the Acceding Obligors are as set forth
in Annex II.

 

2.09                                This Amendment shall constitute a “Loan
Document”. Section 3.                         Representations and Warranties.

 

3.01                                The delivery of the notice of the Amendment
Effective Date shall be deemed a representation and warranty by each of ILFC and
Financing Trust to the Lender Parties that, on and as of the Amendment Effective
Date no Event of Default, and no event which, after notice or lapse of time or
both, would become an Event of Default, shall have occurred and be continuing.

 

3.02                                Each of Financing Trust, ILFC, each Acceding
Obligor and the other Borrower Parties party hereto on the date hereof and on
and as of the Amendment Effective Date represents and warrants to the Lender
Parties that:

 

(i)                                             it is a Person duly organized,
validly existing and, if applicable, in good standing under the laws of the
jurisdiction of its organization; and it has the power and authority to own its
property and to carry on its business as now being conducted and is duly
qualified and, if applicable, in good standing as a foreign corporation or other
entity authorized to do business in each jurisdiction where, because of the
nature of its activities or properties, such qualification is required, except
where the failure to be so qualified or in good standing could not reasonably be
expected to have a Material Adverse Effect;

 

(ii)                                          the execution and delivery by it
of this Amendment and the performance by it of its obligations under this
Amendment and the Credit Agreement, as amended hereby, and each other Loan
Document (including by assumption of obligations thereunder pursuant to this
Amendment), and the performance of its obligations thereunder and

 

Exhibit L-3

--------------------------------------------------------------------------------


 

the consummation of the transactions contemplated thereby (a) are within its
organizational powers, i) have been duly authorized by all necessary corporate
action, ii) have received all necessary approvals, authorizations, consents,
registrations, notices, exemptions and licenses (if any shall be required) from
Governmental Authorities and other Persons, except such approvals,
authorizations, consents, registrations, notices, exemptions or licenses
non-receipt of which could not reasonably be expected to have a Material Adverse
Effect and iii) do not and will not contravene, constitute a default under or
conflict with any provision of (i) Law, (ii) any judgment, decree or order to
which it is a party or by which it is bound, (iii) its Operating Documents or
Organizational Documents or (iv) any provision of any agreement or instrument
binding on it, or any agreement or instrument of which it is aware affecting the
properties of it, except with respect to (d)(i), (ii) and (iv) above, for any
such contravention or conflict which could not reasonably be expected to have a
Material Adverse Effect;

 

(iii)                                       it has duly authorized, executed and
delivered this Amendment; and

 

(iv)                                      this Amendment, the Credit Agreement
and the other Loan Documents, as amended hereby, constitute its legal, valid and
binding obligations, enforceable against it in accordance with their respective
terms, subject to bankruptcy, insolvency, examinership, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.

 

Section 4.                                                   Conditions
Precedent. As provided in Section 2 above, the amendments to the Credit
Agreement contemplated hereby shall become effective as of the date notified by
ILFC to the Administrative Agent (the “Amendment Effective Date”), provided that
the following conditions precedent are satisfied on or prior to the Amendment
Effective Date:

 

(a)                                         The Administrative Agent shall have
received an officers’ certificate of ILFC stating that (i) the transfer of
ILFC’s assets and properties substantially as an entirety to Financing Trust
pursuant to the Transfer Agreements and (ii) this Amendment complies with
Section 5.17 of the Credit Agreement and that all conditions precedent in the
Credit Agreement relating to such transfer have been complied with.

 

(b)                                         The Administrative Agent shall have
received a written opinion of Clifford Chance US LLP (addressed to the
Administrative Agent and dated the Amendment Effective Date) in the form
attached hereto as Exhibit A hereto stating that (i) the transfer of ILFC’s
assets and properties substantially as an entirety to Financing Trust pursuant
to the Transfer Agreements and (ii) this Amendment complies with Section 5.17 of
the Credit Agreement and that all conditions precedent in the Credit Agreement
relating to such transfer have been complied with.

 

(c)                                          The Administrative Agent shall have
received a written opinion (in each case addressed to the Administrative Agent
and dated the Amendment Effective Date) with respect to this Amendment from each
of (i) Clifford Chance US LLP with respect to New York law in the form attached
hereto as Exhibit B hereto, (ii) in-house counsel to ILFC with respect to
California law and in relation to ILFC and CA Subsidiary Holdco in the form
attached hereto as Exhibit C hereto, (iii) Morris, Nichols, Arsht & Tunnell LLP
with respect to

 

Exhibit L-4

--------------------------------------------------------------------------------


 

Delaware law and in relation to Financing Trust and USHoldco in the form
attached hereto as Exhibit D hereto, (iv) Clifford Chance, Luxembourg with
respect to Luxembourg law and in relation to the Borrower and in the form
attached hereto as Exhibit E hereto, (vi) NautaDutilh with respect to Dutch law
and in relation to AerCap and AAS in the form attached hereto as Exhibit F
hereto and (vi) McCann Fitzgerald with respect to Irish law and in relation to
Grandparent Holdco, Parent Holdco, Irish Subsidiary Holdco, AIL and AICL in the
form attached hereto as Exhibit G hereto.

 

(d)                                         The representations and warranties
of Financing Trust, ILFC, the Acceding Obligors and the Borrower Parties party
hereto pursuant to Section 3 hereof shall be true and correct in all material
respects.

 

(e)                                          On the Amendment Effective Date, no
Default or Event of Default shall have occurred and be continuing.

 

Section 5.                                                   Acknowledgement and
Ratification. Each of Financing Trust, ILFC, the Acceding Obligors and the
Borrower Parties party hereto hereby acknowledges that it has reviewed the terms
and provisions of this Amendment and consents to the modifications effected
pursuant to this Amendment. Each of Financing Trust, ILFC, the Acceding Obligors
and the Borrower Parties party hereto hereby ratifies and confirms its
obligations under this Amendment and each other Loan Document to which it is a
party or under which it has obligations (including by assumption of obligations
thereunder pursuant to this Amendment), and, in the case of Grandparent Holdco,
Parent Holdco, the Borrower, CA Subsidiary Holdco and Irish Subsidiary Holdco,
confirms its grants to the Collateral Agent of a continuing lien on and security
interest in all of its right, title and interest in and to all Collateral as and
to the extent provided under the Loan Documents as collateral security for the
prompt payment and performance in full when due of the Obligations. Without
limiting the foregoing, the Borrower Parties, ILFC, the Financing Trust and the
Acceding Obligors hereby acknowledge and confirm that each transfer of Ownership
of a Pool Aircraft contemplated to be performed in connection with the
transactions contemplated under the Transfer Agreements shall be performed in
compliance with Section 2.10 of the Credit Agreement and the other provisions of
the Loan Documents, it being acknowledged and agreed that no transfer of legal
title to any Pool Aircraft is contemplated by the declarations of trust and that
the instrument to be delivered (in connection with the transfer of Ownership by
way of the declaration of trust) by each relevant Grantor for the purposes of
Section 2.10 of the Credit Agreement and Section 2.15 of the Security Agreement
shall be the Collateral Supplement.

 

Section 6.                                                   Expenses. Without
limiting the Borrower’s obligations under Section 9.03 of the Credit Agreement,
the Borrower agrees to pay all reasonable out-of-pocket costs and expenses
incurred by the Administrative Agent and the Collateral Agent in connection with
the negotiation, execution and delivery of this Amendment and the conditions
precedent to the Amendment Effective Date including, without limitation, the
reasonable fees and expenses of Milbank, Tweed, Hadley & McCloy LLP in
connection therewith.

 

Section 7.                                                   Miscellaneous.
Except as herein provided, the Credit Agreement and the other Loan Documents
shall remain unchanged and in full force and effect. This Amendment may be
executed in any number of counterparts and by different parties hereto in
separate

 

Exhibit L-5

--------------------------------------------------------------------------------


 

counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Amendment. Sections 9.11 and 9.12 of the Credit Agreement
are incorporated herein as if set out in full herein but with each reference
therein to the “parties” being construed as a reference to the parties to this
Amendment, each reference to “this Agreement” being construed as a reference to
this Amendment and the reference to “Section 9.01” being construed as a
reference to Section 9.01 of the Credit Agreement. This Amendment shall be
governed by, and construed in accordance with, the law of the State of New York.

 

[Remainder of page left intentionally blank]

 

Exhibit L-6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first set forth above.

 

 

DELOS FINANCE S.À R.L.

 

Duly represented by:

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

INTERNATIONAL LEASE FINANCE CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

AERCAP GLOBAL AVIATION TRUST

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

AERCAP U.S. GLOBAL AVIATION LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

SIGNED and DELIVERED as a DEED

 

by

 

 

as attorney for

 

HYPERION AIRCRAFT LIMITED

 

 

 

 

 

Attorney

 

 

 

in the presence of

 

 

 

 

 

Name:

 

Address:

 

Occupation:

 

Exhibit L-7

--------------------------------------------------------------------------------


 

 

SIGNED and DELIVERED as a DEED

 

by

 

 

as attorney for

 

DELOS AIRCRAFT LIMITED

 

 

 

 

 

Attorney

 

 

 

in the presence of

 

 

 

 

 

Name:

 

Address:

 

Occupation:

 

 

 

 

 

SIGNED and DELIVERED as a DEED

 

by

 

 

as attorney for

 

ARTEMIS (DELOS) LIMITED

 

 

 

 

 

Attorney

 

 

 

in the presence of

 

 

 

 

 

Name:

 

Address:

 

Occupation:

 

 

 

 

 

APOLLO AIRCRAFT INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

AERCAP HOLDINGS N.V.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit L-8

 

--------------------------------------------------------------------------------


 

 

 

 

AERCAP AVIATION SOLUTIONS B.V.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

SIGNED and DELIVERED as a DEED

 

by

 

 

as attorney for

 

AERCAP IRELAND LIMITED

 

 

 

 

 

Attorney

 

 

 

in the presence of

 

 

 

 

 

Name:

 

Address:

 

Occupation:

 

 

 

 

 

SIGNED and DELIVERED as a DEED

 

by

 

 

as attorney for

 

AERCAP IRELAND CAPITAL LIMITED

 

 

 

 

 

Attorney

 

 

 

in the presence of

 

 

 

 

 

Name:

 

Address:

 

Occupation:

 

Exhibit L-9

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

COLLATERAL AGENT

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit L-10

--------------------------------------------------------------------------------

 

ANNEX 1

 

Schedule 3.14

 

Name of Transaction
Party

 

Chief Executive
Office

 

Jurisdiction of
Incorporation

 

Entity Type

 

Employer or
Taxpayer
Identification
Number

 

 

 

 

 

 

 

 

 

DELOS FINANCE S.À R.L.

 

46A, Avenue

J.F. Kennedy, L- 1855 Luxembourg

 

Luxembourg

 

Private limited liability company (société à responsabilité limitée)

 

In the process of being registered with the Luxembourg Register of Commerce and
Companies and having a share capital of EUR 12,500

 

 

 

 

 

 

 

 

 

HYPERION AIRCRAFT LIMITED

 

30 North Wall

Quay, Dublin 1, Ireland

 

Ireland

 

Private Limited Liability Company

 

538945

 

 

 

 

 

 

 

 

 

DELOS AIRCRAFT LIMITED

 

30 North Wall

Quay, Dublin 1, Ireland

 

Ireland

 

Private Limited Liability Company

 

538946

 

 

 

 

 

 

 

 

 

APOLLO AIRCRAFT INC.

 

10250 Constellation Blvd.,

Suite 3400 Los Angeles, CA 90067

 

California

 

Corporation

 

27-2098782

 

 

 

 

 

 

 

 

 

ARTEMIS (DELOS) LIMITED

 

30 North Wall

Quay, Dublin 1, Ireland

 

Ireland

 

Private Limited Liability Company

 

482230

 

 

 

 

 

 

 

 

 

INTERNATIONAL LEASE FINANCE CORPORATION

 

10250 Constellation Blvd.,

Suite 3400 Los Angeles, CA 90067

 

California

 

Corporation

 

22-3059110

 

 

 

 

 

 

 

 

 

AERCAP GLOBAL AVIATION TRUST

 

1100 North Market Street, DE 19890

 

Delaware

 

Statutory Trust

 

38-7108865

 

Exhibit L-11

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

AERCAP U.S. GLOBAL AVIATION LLC

 

1209 Orange Street, Wilmington, DE 19801

 

Delaware

 

Limited Liability Company

 

30-0810106

 

 

 

 

 

 

 

 

 

AERCAP HOLDINGS N.V.

 

Stationsplein 965, 1117 CE

Schiphol, The Netherlands

 

The Netherlands

 

Public Limited Liability Company (naamloze vennootschap)

 

816011163

 

 

 

 

 

 

 

 

 

AERCAP AVIATION SOLUTIONS B.V.

 

Stationsplein 965, 1117 CE

Schiphol, The Netherlands

 

The Netherlands

 

Private Limited Liability Company (besloten vennootschap met beperkte
aansprakelijkheid)

 

851559165

 

 

 

 

 

 

 

 

 

AERCAP IRELAND LIMITED

 

4450 Atlantic Avenue Shannon, Co. Clare

Ireland

 

Ireland

 

Private Limited Liability Company

 

51950

 

 

 

 

 

 

 

 

 

AERCAP IRELAND CAPITAL LIMITED

 

4450 Atlantic Avenue Shannon, Co. Clare

Ireland

 

Ireland

 

Private Limited Liability Company

 

535682

 

Exhibit L-12

--------------------------------------------------------------------------------


 

ANNEX II
NOTICES

 

If to International Lease Finance Corporation:

 

International Lease Finance Corporation
10250 Constellation Blvd., Suite 3400
Los Angeles, CA 90067

Attention: Treasurer with a copy to the General Counsel
Telecopy No. (310) 788-1990

Electronic mail: legalnotices@ilfc.com

 

If to AerCap Global Aviation Trust

4450 Atlantic Avenue, Westpark, Shannon, Co. Clare, Ireland
Facsimile: 00 353 61 723850

Electronic mail:

 

If to AerCap U.S. Global Aviation LLC

4450 Atlantic Avenue, Westpark, Shannon, Co. Clare, Ireland
Facsimile: 00 353 61 723850

Electronic mail:

 

If to AerCap Holdings N.V.

Stationsplein 965, 1117 CE Schiphol, The Netherlands
Facsimile: + 31 020 6599100

Electronic mail:

 

If to AerCap Aviation Solutions B.V.

Stationsplein 965, 1117 CE Schiphol, The Netherlands
Facsimile: + 31 020 6599100

Electronic mail:

 

If to AerCap Ireland Limited

4450 Atlantic Avenue, Westpark, Shannon, Co. Clare, Ireland
Facsimile: 00 353 61 723850

Electronic mail:

 

If to AerCap Ireland Capital Limited

4450 Atlantic Avenue, Westpark, Shannon, Co. Clare, Ireland
Facsimile: 00 353 61 723850

Electronic mail:

 

Exhibit L-13

--------------------------------------------------------------------------------


 

EXHIBIT A

FORM OF OPINION OF CLIFFORD CHANCE US LLP PURSUANT TO SECTION 4(b)

 

Exhibit L-14

--------------------------------------------------------------------------------


 

[         ], 2014

 

To the Addressees Listed on Schedule 1

 

Ladies and Gentlemen:

 

We have acted as New York counsel to International Lease Finance Corporation, a
California corporation (“ILFC”), AerCap Global Aviation Trust, a Delaware
statutory trust (“Financing Trust”) and the Acceding Obligors as defined below
in connection with the First Amendment to Term Loan Credit Agreement (the
“Amendment”) dated as of the date hereof among Delos Finance S.à r.l. as
Borrower (“Borrower”), ILFC, Hyperion Aircraft Limited (“Grandparent Holdco”),
Delos Aircraft Limited (“Parent Holdco”), Apollo Aircraft Inc. (“CA Subsidiary
Holdco”), Artemis (Delos) Limited (“Irish Subsidiary Holdco”), Financing Trust,
AerCap U.S. Global Aviation LLC, a Delaware limited liability company
(“USHoldco”), AerCap Holdings N.V., a public company with limited liability
incorporated under the laws of The Netherlands (“AerCap”), AerCap Aviation
Solutions B.V., a private company with limited liability incorporated organized
under the laws of The Netherlands (“AAS”), AerCap Ireland Limited, a private
limited liability company incorporated under the laws of Ireland (“AIL”) and
AerCap Ireland Capital Limited, a private limited liability company incorporated
under the laws of Ireland (“AICL” and together with USHoldco, AerCap, AAS and
AIL, the “Acceding Obligors”), and Deutsche Bank AG, New York Branch, as
Administrative Agent and as Collateral Agent (the “Agent”).

 

Capitalized terms used herein and not otherwise defined shall have the meanings
given such terms in the Credit Agreement as defined in the Amendment and as
amended by the Amendment (the “Credit Agreement”). This opinion is delivered
pursuant to Section 4 (c) of the Amendment.

 

In rendering the opinions expressed below, we have examined executed copies of
the following documents:

 

(a)                                 Credit Agreement;

 

(b)                                 Amendment;

 

(c)                                  Completion Date Transfer Agreement, dated
as of [the date hereof][—]and among the ILFC, Financing Trust and other parties
signatory thereto (the “Completion Date Agreement”); and

 

(d)                                 Reallocation Agreement, dated as of [the
date hereof][—]and among USHoldco, the parent of ILFC, Financing Trust and other
parties signatory thereto (the “Reallocation Agreement”), pursuant to which
certain of ILFC’s assets will be transferred to Financing Trust (the
“Transfer”).

 

1

--------------------------------------------------------------------------------


 

Each of ILFC, Grandparent Holdco, Parent Holdco, Borrower, CA Subsidiary
Holdco, Irish Subsidiary Holdco, Financing Trust and each Acceding Obligor is
referred to herein as an “Obligor”. Each of the Credit Agreement, the Amendment,
the Completion Date Agreement and the Reallocation Agreement is referred to
herein as a “Transaction Document”.

 

We have also examined and relied upon such records and statements and
certificates of public officials and representatives and officers of the
Obligors, including the Officer’s Certificate of ILFC provided for in
Section 5.17(a)(iii) of the Credit Agreement and the Officer’s Certificate of
ILFC provided for in Section 4(a) of the Amendment, both of which we have
assumed have been received by you, and other persons as we have deemed necessary
as a basis for the opinions expressed below. As to factual matters relevant to
our opinions expressed below, we have, without independent investigation, relied
upon the foregoing and the representations and warranties made in or pursuant to
the Transaction Documents. We have not reviewed the dockets or other records of
any court, arbitrator or governmental or regulatory body or agency or conducted
any other investigation or inquiry or otherwise established or verified any
factual matter.

 

In such examination, we have assumed the legal capacity of all natural persons,
the genuineness of all signatures, the authenticity of all documents submitted
to us as originals and the conformity with the originals of all documents
submitted to us as certified or photostatic copies.

 

We have assumed, without investigation: (i) the due organization, valid
existence and, to the extent applicable, good standing of each party to the
Transaction Documents; (ii) that each party to the Transaction Documents has
requisite power and authority to execute, deliver and perform its obligations
under the Transaction Documents to which it is a party; (iii) that each
Transaction Document has been duly authorized, executed and delivered by each
party thereto; (iv) that each Transaction Document constitutes a valid, binding
and enforceable obligation of each party thereto; (v) that the execution,
delivery and performance by each party of the Transaction Documents to which it
is a party do not contravene such party’s constitutional documents, violate any
law, rule or regulation applicable to such party or result in any conflict with
or breach of any agreement or instrument to which such party is a party or by
which such party is bound; (vi) that each party to the Transaction Documents has
obtained or made all consents, approvals, authorizations, filings,
registrations, qualifications or recordations with each Governmental Authority
required in connection with the execution, delivery and performance of the
Transaction Documents; (vii) all applicable filings, registrations, recordations
or other actions necessary to perfect as to ownership or security interest,
including under the Cape Town Convention have been or will be made; (viii) that
(a) you are receiving concurrently herewith notice from ILFC under the Amendment
that the AerCap Acquisition Amendment Effective Date thereunder is occurring
concurrently with the delivery of this opinion, (b) you have received the
opinions referenced in Section 4(c) of the Amendment, (c) as of the date hereof
the representations and warranties of the Obligors under Section 3 of the
Amendment are true and correct in all material respects and (d) as of the date
hereof no Default or Event of Default under the Credit Agreement (before and
after giving effect to the Amendment) has occurred and is continuing, and
(ix) the accuracy and completeness as of the date hereof of the foregoing and
the other certificates and other information and statements delivered or made to
us by representatives and officers of each Obligor.

 

2

--------------------------------------------------------------------------------


 

We have made no investigation or review of any matters relating to the Obligors
or any other person or entity other than as expressly described herein. Further,
we have made no special investigation of the business operations of the Obligors
or any other person or entity for the purpose of identifying laws or regulations
to which the Obligors or any other person or entity is subject. We note that our
representation of the Obligors is limited to this and similar transactions and
that we are not generally familiar with their respective affairs or operations.

 

Based upon the foregoing and subject to the qualifications and limitations set
forth below, we are of the opinion that:

 

1.                                         The Transfer and the Amendment comply
with the provisions of Section 5.17 (a)(i)(A), (a) (ii) and (a) (iii) of the
Credit Agreement.

 

2.                                         Upon execution and delivery of this
opinion, all conditions precedent specified in Section 5.17 of the Credit
Agreement relating to the Transfer have been complied with.

 

The opinions expressed herein are limited to the laws of the State of New York.

 

The opinions set forth herein are rendered as of the date hereof and we disclaim
any undertaking to update this letter or otherwise advise you as to any changes
of law or fact that may hereafter be brought to our attention.

 

This opinion is rendered solely for your benefit (and the benefit of your
successors and permitted assigns) in connection with the Amendment and may not
be relied upon for any other purpose, or relied upon by any other person or
entity without our prior written consent in each instance.

 

Very truly yours,

 

 

Clifford Chance US LLP

 

3

--------------------------------------------------------------------------------

 

Schedule 1

 

Deutsche Bank AG, New York Branch, as administrative agent, collateral agent and
lender

 

Deutsche Bank Securities Inc., as joint lead arranger

 

Goldman Sachs Bank USA, as joint lead arranger

 

4

--------------------------------------------------------------------------------


 

EXHIBIT B

FORM OF OPINION OF CLIFFORD CHANCE US LLP PURSUANT TO SECTION 4(c)

 

Exhibit L-15

--------------------------------------------------------------------------------


 

[       ], 2014

 

To the Addressees Listed on Schedule 1 Ladies and Gentlemen:

 

We have acted as New York counsel to International Lease Finance Corporation, a
California corporation (“ILFC”), AerCap Global Aviation Trust, a Delaware
statutory trust (“Financing Trust”) and the Acceding Obligors as defined below
in connection with the First Amendment to Term Loan Credit Agreement (the
“Amendment”) dated as of the date hereof among Delos Finance S.à r.l. as
Borrower (“Borrower”), ILFC, Hyperion Aircraft Limited (“Grandparent Holdco”),
Delos Aircraft Limited (“Parent Holdco”), Apollo Aircraft Inc. (“CA Subsidiary
Holdco”), Artemis (Delos) Limited (“Irish Subsidiary Holdco”), Financing Trust,
AerCap U.S. Global Aviation LLC, a Delaware limited liability company
(“USHoldco”), AerCap Holdings N.V., a public company with limited liability
incorporated under the laws of The Netherlands (“AerCap”), AerCap Aviation
Solutions B.V., a private company with limited liability incorporated organized
under the laws of The Netherlands (“AAS”), AerCap Ireland Limited, a private
limited liability company incorporated under the laws of Ireland (“AIL”) and
AerCap Ireland Capital Limited, a private limited liability company incorporated
under the laws of Ireland (“AICL” and together with USHoldco, AerCap, AAS and
AIL, the “Acceding Obligors”), and Deutsche Bank AG New York Branch, as
Administrative Agent and as Collateral Agent (the “Agent”).

 

Capitalized terms used herein and not otherwise defined shall have the meanings
given such terms in the Credit Agreement as defined in the Amendment and as
amended by the Amendment (the “Credit Agreement”). This opinion is delivered
pursuant to Section 4 (c) of the Amendment.

 

In rendering the opinions expressed below, we have examined executed copies of
the following documents:

 

(a)                           Credit Agreement;

 

(b)                           Amendment;

 

(c)                            Intercreditor Agreement (as supplemented by the
Intercreditor Supplement referred to below (the “Intercreditor Agreement”)); and

 

(d)                           Intercompany Lender Supplement to the
Intercreditor Agreement (the “Intercreditor Supplement”) dated as of the date
hereof among Grandparent Holdco, Parent Holdco, Borrower, ILFC, CA Subsidiary
Holdco, Irish Subsidiary Holdco, Financing Trust, the Acceding Obligors and the
Agent.

 

Each of ILFC, Grandparent Holdco, Parent Holdco, Borrower, CA Subsidiary
Holdco, Irish Subsidiary Holdco, Financing Trust and each Acceding Obligor is
referred to herein as an “Obligor”. Each of the Credit Agreement, the Amendment,
the Intercreditor Agreement and the Intercreditor Supplement is referred to
herein as a “Transaction Document”. Each of the Amendment and the Intercreditor
Supplement is referred to herein as an “Execution Document”.

 

1

--------------------------------------------------------------------------------


 

We have also examined and relied upon such records and statements and
certificates of public officials and representatives and officers of the
Obligors and other persons as we have deemed necessary as a basis for the
opinions expressed below. As to factual matters relevant to our opinions
expressed below, we have, without independent investigation, relied upon the
foregoing and the representations and warranties made in or pursuant to the
Transaction Documents. We have not reviewed the dockets or other records of any
court, arbitrator or governmental or regulatory body or agency or conducted any
other investigation or inquiry or otherwise established or verified any factual
matter.

 

In such examination, we have assumed the legal capacity of all natural persons,
the genuineness of all signatures, the authenticity of all documents submitted
to us as originals and the conformity with the originals of all documents
submitted to us as certified or photostatic copies.

 

Except as expressly opined on by us below, we have assumed, without
investigation: (i) the due organization, valid existence and, to the extent
applicable, good standing of each party to the Transaction Documents; (ii) that
each party to the Transaction Documents has requisite power and authority to
execute, deliver and perform its obligations under the Transaction Documents to
which it is a party; (iii) that each Transaction Document has been duly
authorized, executed and delivered by each party thereto; (iv) that each
Transaction Document constitutes a valid, binding and enforceable obligation of
each party thereto; (v) that the execution, delivery and performance by each
party of the Transaction Documents to which it is a party do not contravene such
party’s constitutional documents, violate any law, rule or regulation applicable
to such party or result in any conflict with or breach of any agreement or
instrument to which such party is a party or by which such party is bound;
(vi) that each party to the Transaction Documents has obtained or made all
consents, approvals, authorizations, filings, registrations, qualifications or
recordations with each Governmental Authority required in connection with the
execution, delivery and performance of the Transaction Documents; (vii) all
applicable filings, registrations, recordations or other actions necessary to
perfect as to ownership or security interest (except as set forth herein)
including under the Cape Town Convention have been or will be made; and
(viii) the accuracy and completeness as of the date hereof of the certificates
and other information and statements delivered or made to us by representatives
and officers of ILFC, Financing Trust and each Acceding Obligor.

 

We have made no investigation or review of any matters relating to the Obligors
or any other person or entity other than as expressly described herein. Further,
we have made no special investigation of the business operations of the Obligors
or any other person or entity for the purpose of identifying laws or regulations
to which the Obligors or any other person or entity is subject. With reference
particularly to our opinion in paragraph 3 below, we note that our
representation of the Obligors is limited to this and similar transactions and
that we are not generally familiar with their respective affairs or operations.

 

Based upon the foregoing and subject to the qualifications and limitations set
forth below, we are of the opinion that:

 

1.                                     Each Transaction Document is a valid and
binding obligation of each Obligor party thereto, enforceable against such
Obligor in accordance with its terms.

 

2.                                     The execution and delivery by each
Obligor of the Execution Documents to which it is a party does not, and the
performance by each Obligor of its obligations under each Transaction Document
to which it is a party will not, cause such Obligor to violate any Generally
Applicable Law (defined below).

 

3.                                     No consent, approval or authorization of,
and no filing, registration, qualification or recordation with, United States
federal or State of New York governmental authorities pursuant to any Generally
Applicable Law is required in connection with the execution and delivery by any
Obligor of the Execution Documents to which it is a party or the consummation by
any Obligor of the transactions

 

2

--------------------------------------------------------------------------------


 

contemplated by the Transaction Documents to which it is a party , other than
(a) those that are specified in the Transaction Documents, (b) filings necessary
to create, record, perfect or maintain security interests, (c) those that have
been duly obtained, taken or made and (d) in the case of Collateral constituting
securities, as may be required in connection with any disposition of such
Collateral. As used herein, “Generally Applicable Law” means any law otherwise
included within the scope of this opinion that a New York lawyer exercising
customary professional diligence would reasonably be expected to recognize as
being currently applicable to the Obligors, the Transaction Documents or the
transactions contemplated thereby, including the grants of the security
interests, excluding securities laws and any law that is applicable to the
Obligors, the Transaction Documents or the transactions contemplated thereby,
including the grants of the security interests, solely because of the specific
assets or business of any party to any of the Transaction Documents or any of
its affiliates. In particular, but without limitation, we express no opinion
upon the application or effect of (i) any customs, international trade or other
laws relating to the possession, import, export, use, operation, maintenance,
repair or replacement of or the nature of any equipment, or any interest
therein; (ii) federal or state antitrust and unfair competition, environmental,
intellectual property, pension and employee benefit, or securities (including
“blue sky”) laws; (iii) federal or state laws relating to aviation, banking,
communications, customs, insurance, international trade, public utilities or
taxation; (iv) federal and state laws and policies relating to (A) national and
local emergencies and (B) deference to acts of sovereign states, including court
orders; (v) federal or state criminal and civil forfeiture laws; (vi) other
federal and state statutes of general application to the extent they provide for
criminal prosecution (e.g., mail fraud and wire fraud statutes); and (vii) the
laws of any counties, cities, towns, municipalities and special political
subdivisions or agencies thereof; and in the case of each of the foregoing, all
rules and regulations promulgated thereunder or administrative or judicial
decisions with respect thereto.

 

Our opinions set forth above are subject to the following qualifications and
limitations:

 

(a)                     Our opinion set forth in paragraph 1 above is subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting the enforcement of creditors’ rights and
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law, and including, without
limitation, principles relating to materiality, good faith and fair dealing,
reasonableness, unconscionability and availability of equitable remedies).

 

(b)                     We express no opinion on the effect of the Cape Town
Convention or the Convention on the International Recognition of Rights in
Aircraft signed at Geneva on June 19, 1948.

 

(c)                      We express no opinion as to any provision of a
Transaction Document that provides the terms thereof may not be waived or
modified except in writing, which may be limited under certain circumstances.

 

(d)                     We express no opinion as to any provision in a
Transaction Document asserting that the partial invalidity of one or more
provisions thereof shall not invalidate the remaining provisions thereof.

 

(e)                      We express no opinion with respect to any
indemnification or reimbursement obligation or limitation on liability contained
in a Transaction Document, insofar as such provision provides exculpation or
exemption from, or requires indemnification or reimbursement of a party for, its
own action or inaction, where such action or inaction involves such party’s

 

3

--------------------------------------------------------------------------------


 

gross negligence, recklessness or wilful or unlawful misconduct or to the extent
any such provision is contrary to public policy.

 

(f)                     United States federal court jurisdiction is limited by
Section 28 U.S.C. § 1332 where diversity of citizenship is lacking and, even
where diversity exists, federal courts retain the power to transfer an action
from one federal court to another under 28 U.S.C. § 1404(a) or to dismiss by
reason of the doctrine of forum non conveniens.

 

(g)                    We express no opinion as to title to any property or
whether a United States federal court or state court outside of the State of New
York would give effect to the choice of New York law provided for in a
Transaction Document. Our opinion as to the legality, validity, binding effect
and enforceability of the governing law provisions of each Transaction Document
is based solely on Section 5-1401 of the New York General Obligations Law. Our
opinion as to the legality, validity, binding effect and enforceability of the
provisions of each Transaction Document in respect of the submission to the
jurisdiction of the courts of the State of New York is based solely on
Section 5-1402 of the New York General Obligations Law.

 

(h)                   We express no opinion as to the creation, perfection or
priority of any lien, pledge or security interest.

 

(i)                       We express no opinion as to indemnities against loss
in converting from amounts denominated or paid in one currency into a second
currency. We note that, generally, all judgments and decrees rendered by a
federal or state court sitting in the State of New York are denominated in U.S.
Dollars; under the laws of the State of New York, however, where a cause of
action is based on an obligation denominated in another currency, any judgments
or decrees must be rendered or entered in such currency and be converted into
U.S. Dollars at the rate of exchange prevailing on the date of entry of the
judgment or decree.

 

(j)                      We express no opinion as to any provision of a
Transaction Document that purports to (i) grant rights of set-off to any person
not a party thereto or (ii) permit set-off to be made without notice.

 

(k)                   We express no opinion as to any provision of any
Transaction Documents that purports to waive or exclude the rights of any person
to commence any bankruptcy, reorganization, insolvency or similar proceeding or
purports to waive notice of acceleration.

 

(l)                       We express no opinion as to the effect of (i) the
compliance or non-compliance of any Obligor, the Agent or any other person or
entity with any state or federal laws or regulations applicable to such party
because of its legal or regulatory status or the nature of its business or
(ii) the failure of any person or entity to be duly authorized to conduct
business in any jurisdiction.

 

(m)               We also express no opinion as to the applicability to, or
effect on, the obligations of any Obligor under any Transaction Document of
Section 547 or 548 of the United States Bankruptcy Code, 11 U.S.C. Sections 101
et seq. (as amended from time to time, the “Bankruptcy Code”) or Article 10 of
the New York Debtor and Creditor Law or any other New York or Federal law
relating to preferences or fraudulent transfers and obligations.

 

(n)                   We express no opinion at to any provision of any
Transaction Document that provides for waiver of trial by jury or of other
rights or defenses that under applicable law (including judicial decisions) or
public policy cannot be waived.

 

4

--------------------------------------------------------------------------------


 

(o)                     We express no opinion as to compliance by any Obligor
with the Commodity Exchange Act of 1936, as amended, or the rules or regulations
promulgated thereunder.

 

The opinions expressed herein are limited to the federal laws of the United
States and the laws of the State of New York.

 

The opinions set forth herein are rendered as of the date hereof and we disclaim
any undertaking to update this letter or otherwise advise you as to any changes
of law or fact that may hereafter be brought to our attention.

 

This opinion is rendered solely for your benefit (and the benefit of your
successors and permitted assigns) in connection with the Amendment and may not
be relied upon for any other purpose, or relied upon by any other person or
entity without our prior written consent in each instance.

 

Very truly yours,

 

 

Clifford Chance US LLP

 

5

--------------------------------------------------------------------------------


 

Schedule 1

 

Deutsche Bank AG New York Branch, as administrative agent, collateral agent and
lender Deutsche

 

Bank Securities Inc., as joint lead arranger

 

Goldman Sachs Bank USA, as joint lead arranger

 

Each Lender that is a party to the Credit Agreement

 

6

--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF OPINION OF IN-HOUSE COUNSEL TO THE ORIGINAL OBLIGORS

 

Exhibit L-16

--------------------------------------------------------------------------------


 

[•], 2014

 

To the addressees listed on Schedule I attached hereto

 

Ladies and Gentlemen:

 

This opinion is being delivered to you by the undersigned as Corporate Counsel
of International Lease Finance Corporation, a California corporation (“ILFC”),
in connection with that certain First Amendment to Term Loan Credit Agreement,
dated as of the date hereof (the “Amendment”), among Delos Finance S.à r.l., a
private limited liability company (société à responsabilité limitée)
incorporated under the laws of Luxembourg, ILFC, Hyperion Aircraft Limited, a
private limited liability company incorporated under the laws of Ireland, Delos
Aircraft Limited, a private limited liability company incorporated under the
laws of Ireland, Apollo Aircraft Inc., a California corporation (“CA Subsidiary
Holdco”), Artemis (Delos) Limited, a private limited liability company
incorporated under the laws of Ireland, AerCap Global Aviation Trust, a Delaware
statutory trust, AerCap U.S. Global Aviation LLC, a Delaware limited liability
company, AerCap Holdings N.V., a public company with limited liability
incorporated under the laws of The Netherlands, AerCap Aviation Solutions B.V.,
a private company with limited liability incorporated organized under the laws
of The Netherlands, AerCap Ireland Limited, a private limited liability company
incorporated under the laws of Ireland and AerCap Ireland Capital Limited, a
private limited liability company incorporated under the laws of Ireland,
Deutsche Bank AG New York Branch, as administrative agent (in such capacity, the
“Administrative Agent”) and Deutsche Bank AG New York Branch, as collateral
agent (in such capacity, the “Collateral Agent”).

 

This opinion is being furnished pursuant to Sections 4(c)(ii) of the Amendment.
Capitalized terms used and not otherwise defined herein shall have the
respective meanings set forth in the “Credit Agreement” (as defined in, and as
amended by, the Amendment (the “Credit Agreement”)).

 

In rendering the opinions set forth herein, I, or one or more attorneys under my
supervision, have examined and relied on originals or copies of the following:

 

(a)                                         the Credit Agreement;

 

(b)                                         the Amendment;

 

(c)                                          the Articles of Incorporation of
each CA Obligor, as certified by the Secretary of such CA Obligor as hereafter
defined;

 

(d)                                         the Bylaws of each CA Obligor, as
certified by the Secretary of such CA Obligor;

 

1

--------------------------------------------------------------------------------


 

(e)                                          the resolutions of the Board of
Directors of each CA Obligor adopted by unanimous written consent; and

 

(f)                                           certificates, from the Secretary
of State of the State of California and the Franchise Tax Board of the State of
California, as to each CA Obligor’s existence and good standing in the State of
California.

 

Each of ILFC and the CA Subsidiary Holdco is referred to herein, individually,
as a “CA Obligor”, and collectively, as the “CA Obligors.”

 

I, or one or more attorneys under my supervision, have also examined originals
or copies, certified or otherwise identified to my satisfaction, of such records
of the CA Obligors and such agreements, certificates and receipts of public
officials, certificates of officers or other representatives of the CA Obligors
and others, and such other documents as I have deemed necessary or appropriate
as a basis for the opinions set forth below.

 

In my examination, or the examination by one or more attorneys under my
supervision, we have assumed, with your permission, without independent
investigation or inquiry, (a) the legal capacity of all natural persons, (b) the
genuineness of all signatures, (c) the authenticity and completeness of all
documents submitted to me as originals, (d) the conformity to original documents
of all documents submitted to me as facsimile, electronic, certified or
photostatic copies, (e) the authenticity of the originals of such copies,
(f) that each party to the Amendment (other than any CA Obligor) (i) is duly
formed, validly existing and in good standing under the laws of the jurisdiction
of its incorporation or formation, (ii) has full power and authority and legal
right to carry on its business and to enter into the Amendment and to perform
its obligations thereunder, (iii) has duly and validly authorized the execution,
delivery and performance of the Amendment by all necessary action, and (iv) has
duly and validly executed and delivered the Amendment, and (g) that the
Amendment constitutes the legal, valid and binding obligation of each party
thereto, enforceable against such party in accordance with its respective terms.
As to any facts material to the opinions expressed herein that I, or one or more
attorneys under my supervision, did not independently establish or verify, I
have relied upon statements and representations of other officers and other
representatives of the CA Obligors and others and of public officials.

 

The opinions set forth below are subject to the following further
qualifications, further assumptions and limitations:

 

(a)                                         the opinion set forth in paragraph 1
below with respect to the due incorporation, valid existence and good standing
status of each CA Obligor under the laws of the State of California is based
solely upon the certificates issued by the Secretary of State of the State of
California and the Franchise Tax Board of the State of California;

 

(b)                                         for purposes of the opinions set
forth below, (i) “Applicable Laws” means those laws, rules and regulations of
the State of California and those federal laws, rules and regulations of the
United States of America, in each case that, in my experience, are normally or
customarily applicable to transactions of the type contemplated by the
Amendment, but without having made any special investigation as to the
applicability of any specific law, rule or regulation; (ii) “Governmental
Approval” means any consent, approval, license, authorization or validation of,
or filing, recording or registration with, any Governmental Authority pursuant
to Applicable Laws where the failure to obtain such consent, approval, license,
authorization or validation or to make such filing, recording or registration
will result in a Material Adverse Effect, and other than any consent, approval,
license, authorization, validation, filing, qualification, recordation or
registration that may have become applicable as a result

 

2

--------------------------------------------------------------------------------


 

of the involvement of any party (other than any of the CA Obligors) in the
transactions contemplated by the Amendment or because of such parties’ legal or
regulatory status or because of any other facts specifically pertaining to such
parties or required to be obtained after the date hereof; and
(iii) “Governmental Authority” means any court, regulatory body, administrative
agency or governmental body of the State of California or the United States of
America having jurisdiction over any CA Obligor under Applicable Laws;

 

(c)                                          I do not express any opinion as to
the validity, binding effect or enforceability of the Amendment;

 

(d)                                         I express no opinion as to:
(1) United States federal or state securities, insurance or banking laws or
regulations; (2) United States federal or state antitrust or unfair competition
laws or regulations; (3) United States federal or state environmental laws or
regulations; (4) United States federal or state tax laws or regulations;
(5) United States federal or state public utility laws or regulations;
(6) pension or employee benefit laws or regulations; (7) United States federal
patent, copyright or trademark, state trademark, or other United States federal
or state intellectual property laws or regulations; (8) United States federal or
state health and safety laws or regulations; (9) United States federal or state
labor laws or regulations; (10) United States federal or state laws, regulations
or policies relating to national or local emergencies; (11) statutes,
ordinances, administrative decisions, rules or regulations of counties, towns,
municipalities or special political subdivisions (whether created or enabled
through legislative action at the United States federal, state or regional
level); (12) United States federal or state laws, rules or regulations relating
to zoning, land use, building or construction; (13) United States federal or
state usury laws (other than California usury laws); (14) pension or employee
benefits laws or regulations, including the Employee Retirement Income Security
Act of 1974, as amended; (15) The USA Patriot Act (Title III of Public L.
107-56) or other anti-money laundering laws or regulations; (16) the Foreign
Corrupt Practices Act; (17) (a) the Trading with the Enemy Act of 1917, 50
U.S.C.A. app. §1 et seq., of the United States, (b) the International Emergency
Economic Powers Act, 50 U.S.C.A. §1701 et seq., of the United States, or (c) all
United States Executive Orders (including the September 24, 2001, Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit or Support Terrorism), rules, regulations (including those
from the Office of Foreign Assets Control of the U.S. Department of the
Treasury), and other official acts promulgated under any of the foregoing; (18)
aviation laws (including without limitation Title 49 of the U.S. Code, the Cape
Town Convention, or any other laws, rules or regulations of the United States of
America or promulgated under the Cape Town Convention relating to the sale,
acquisition, ownership, registration, leasing, financing, mortgaging, use or
operation of any aircraft, aircraft engines or any part thereof), or other laws,
rules or regulations applicable to the particular nature of the equipment
subject to the Amendment; (19) as to compliance by the CA Obligors with the
Commodity Exchange Act of 1936, as amended, or the rules or regulations
promulgated thereunder or (20) judicial decisions to the extent that they deal
with any of the foregoing;

 

(e)                                          I do not express any opinion as to
the effect on the opinions expressed herein of (i) the compliance or
noncompliance of any party to the Amendment (other than the CA Obligors to the
extent necessary to render the opinions set forth herein) with any state,
federal or other laws or regulations applicable to it or them or (ii) the legal
or regulatory status or the nature of the business of any party (other than with
respect to the CA Obligors to the extent necessary to render the opinions set
forth herein); and

 

3

--------------------------------------------------------------------------------


 

(f)                                           My opinions set forth below are
subject to the effects of: (i) bankruptcy, insolvency, fraudulent conveyance,
fraudulent transfer, reorganization, moratorium and other similar laws affecting
or relating to creditors’ rights or remedies generally, (ii) general equitable
principles, including concepts of materiality, reasonableness and good faith and
other similar doctrines affecting the enforceability of agreements generally
(whether considered in a proceeding in equity or at law), (iii) public policy,
(iv) possible judicial action giving effect to foreign laws or foreign
governmental or judicial actions affecting or relating to the rights or remedies
of creditors, and (v) an implied covenant of good faith, reasonableness and fair
dealing.

 

I am admitted to the bar of the State of California, and I do not express any
opinion as to any laws other than the laws of the State of California and the
federal laws of the United States of America to the extent referred to
specifically herein. Insofar as the opinions expressed herein relate to matters
governed by laws other than those set forth in the preceding sentence, I have
assumed, without having made any independent investigation, that such laws do
not affect any of the opinions set forth herein. The opinions expressed herein
are based on laws in effect on the date hereof, which laws are subject to change
with possible retroactive effect.

 

Based upon the foregoing and subject to the limitations, qualifications,
exceptions and assumptions set forth herein, I am of the opinion that:

 

1.                                         Each CA Obligor is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of California.

 

2.                                         Each CA Obligor has the requisite
corporate power and authority to execute and deliver the Amendment and perform
its obligations under the Amendment. The execution and delivery by each CA
Obligor of the Amendment and the performance by each CA Obligor of the Amendment
has been duly authorized by all necessary corporate action on the part of the CA
Obligor.

 

3.                                         The Amendment has been duly executed
and delivered by each CA Obligor.

 

4.                                         The execution and delivery of the
Amendment by each CA Obligor does not, and the performance by each CA Obligor of
its obligations under the Amendment will not (a) violate such CA Obligor’s
Articles of Incorporation or Bylaws, (b) contravene any provision of any
Applicable Law or (c) result in or cause the creation of any security interest
or lien upon any of the property of such CA Obligor other than pursuant to the
Security Documents.

 

5.                                         No Governmental Approval is required
on the part of any CA Obligor, for the authorization, execution, and delivery of
or performance of its obligation under the Amendment, except for such
Governmental Approvals (i) which have been obtained or taken and are in full
force and effect, (ii) which will be obtained or made in the ordinary course of
business or (iii) which are specified in Amendment.

 

The opinions set forth herein are solely for the benefit of the addressees (and
their successors and permitted assigns) identified at the beginning of this
opinion letter (the “Addressees”) in connection with the execution and delivery
of the Amendment by each CA Obligor, and may not be relied upon in any manner or
for any purpose by, nor may copies of this opinion letter be delivered or
distributed to, any other person or entity without my prior written consent. The
opinions set forth herein are limited to the matters stated herein and expressly
set forth in this opinion letter, and no opinion is to be implied or may be
inferred beyond the matters expressly stated herein. This opinion letter is
being provided to the Addressees as of the date hereof, and the CA Obligors and
I do not assume any obligation to update this opinion letter for events
occurring after the date of this opinion letter or to

 

4

--------------------------------------------------------------------------------


 

provide the Addressees with any additional information that may come to our
attention after the date hereof. Each Addressee’s recourse, if any, on account
of any opinion herein proving inaccurate, shall be against the CA Obligors. I am
rendering these opinions and this opinion letter in my capacity as Corporate
Counsel of ILFC and not individually.

 

 

Very truly yours,

 

 

 

[         ]

 

Corporate Counsel

 

5

--------------------------------------------------------------------------------


 

Schedule I

 

Deutsche Bank AG New York Branch, as Administrative Agent, on behalf of the
Lenders
60 Wall Street

New York, NY 10005

 

Deutsche Bank AG New York Branch, as Collateral Agent, on behalf of the Lenders
60 Wall Street

New York, NY 10005

 

Deutsche Bank Securities Inc., as Joint Lead Arranger
60 Wall Street

New York, NY 10005

 

Goldman Sachs Bank USA, as Joint Lead Arranger
200 West Street

New York, NY 10282

 

The Lenders party to the Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT D

FORM OF OPINION OF MORRIS, NICHOLS, ARSHT & TUNNELL LLP

 

Exhibit L-17

--------------------------------------------------------------------------------


 

[Letterhead of Morris, Nichols, Arsht & Tunnell LLP]

 

[·], 2014

 

TO:                           Each of the Addressees Identified
on Annex A Hereto

 

Re:                             AerCap Global Aviation Trust
AerCap U.S. Global Aviation LLC

 

Ladies and Gentlemen:

 

We have acted as special Delaware counsel to AerCap Global Aviation Trust, a
Delaware statutory trust (the “Trust”), and AerCap U.S. Global Aviation LLC, a
Delaware limited liability company (the “Company”), in connection with certain
matters of Delaware law set forth below relating to the First Amendment (as
defined below). Capitalized terms used herein and not otherwise herein defined
are used as defined in the below-referenced Credit Agreement.

 

In rendering this opinion, we have examined and relied upon copies of the
following documents in the forms provided to us: the Term Loan Credit Agreement
(the “Credit Agreement”), dated as of March , 2014, among Delos Finance S.à
r.l., a private limited liability company (société à responsabilité limitée)
incorporated under the laws of Luxembourg (the “Borrower”), International Lease
Finance Corporation, a California corporation (“ILFC”), Hyperion Aircraft
Limited, a private limited liability company incorporated under the laws of
Ireland (“Grandparent Holdco”), Delos Aircraft Limited, a private limited
liability company incorporated under the laws of Ireland (“Parent Holdco”),
Apollo Aircraft Inc., a California corporation (“CA Subsidiary Holdco”), Artemis
(Delos) Limited, a private limited liability company incorporated under the laws
of Ireland (“Irish Subsidiary Holdco”), the lenders party thereto and Deutsche
Bank AG New York Branch, as Collateral Agent (as defined in the Credit
Agreement) and Administrative Agent (as defined in the Credit Agreement); the
First Amendment to the Credit Agreement (the “First Amendment”) dated as of [•],
2014 between the Borrower, ILFC, Grandparent Holdco, Parent Holdco, CA
Subsidiary Holdco, Irish Subsidiary Holdco, the Trust, the Company, AerCap
Holdings N.V., a public company with limited liability incorporated under the
laws of The Netherlands, AerCap Aviation Solutions B.V., a private company with
limited liability incorporated under the laws of The Netherlands, AerCap Ireland
Limited, a private limited liability company incorporated under

 

--------------------------------------------------------------------------------


 

the laws of Ireland, AerCap Ireland Capital Limited, a private limited liability
company incorporated under the laws of Ireland, and Deutsche Bank AG New York
Branch, as Collateral Agent and Administrative

 

--------------------------------------------------------------------------------

 

Agent; [the Intercreditor Agreement dated as of [·], 2014 (the “Intercreditor
Agreement”) among ILFC, Grandparent Holdco, Parent Holdco the Borrower, Irish
Subsidiary Holdco, CA Subsidiary Holdco, the Collateral Agent and each Junior
Lien Representative]; [the Security Agreement dated as of [·], 2014 (the
“Security Agreement,” and together with the Credit Agreement, the First
Amendment and the Intercreditor Agreement, the “Opinion Documents”) among the
Borrower Parties in favor of the Collateral Agent;] the Trust Agreement of the
Trust dated as of February 5, 2014 (the “Trust Agreement”); the Certificate of
Trust of the Trust as filed in the Office of the Secretary of State of the State
of Delaware (the “State Office”) on February 5, 2014 (the “Certificate of
Trust”); the Limited Liability Company Agreement of the Company dated as of
February , 2014 (the “Company Agreement”); the Certificate of Formation of the
Company as filed in the State Office on February 12, 2014, as amended by the
Certificate of Amendment to Certificate of Formation of the Company as filed in
the State Office on February 17, 2014 (as so amended, the “Certificate of
Formation”); the Written Consent of the Regular Trustee of the Trust dated as of
[·], 2014; the Unanimous Written Consent of the Board of Directors of the
Company dated as of [·], 2014; and certificates of good standing of the Trust
and the Company obtained from the State Office as of a recent date. In such
examinations, we have assumed the genuineness of all signatures, the
authenticity of all documents submitted to us as originals, the conformity to
original documents of all documents submitted to us as copies or drafts of
documents to be executed and the legal competence and capacity of natural
persons to complete the execution of documents. We have further assumed for
purposes of this opinion: (i) except to the extent addressed by our opinions in
paragraphs 1 and 2 below, the due formation or organization, valid existence and
good standing of each entity that is a signatory to any of the documents
examined by us under the laws of the jurisdiction of its respective formation or
organization; (ii) except to the extent addressed by our opinions in paragraphs
5 and 6 below, the due authorization, adoption, execution, and delivery, as
applicable, of each of the above referenced documents; (iii) the payment of
consideration for beneficial interests in the Trust by all beneficial owners of
the Trust as provided in the Trust Agreement and the satisfaction of, or
compliance with, all of the other terms, conditions and restrictions set forth
in the Trust Agreement in connection with the admission of beneficial owners to
the Trust and the issuance of beneficial interests in the Trust; (iv) the
payment of consideration for limited liability company interests in the Company
by all members of the Company as provided in the Company Agreement and the
satisfaction of, or compliance with, all of the other terms, conditions and
restrictions set forth in the Company Agreement in connection with the admission
of members to the Company and the issuance of limited liability company
interests in the Company; (v) that the activities of the Trust have been and
will be conducted in accordance with the terms of the Trust Agreement and the
Delaware Statutory Trust Act, 12 Del. C. §§ 3801 et seq. (the “Delaware Trust
Act”); (vi) that the activities of the Company have been and will be conducted
in accordance with the terms of the Company Agreement and the Delaware Limited
Liability Company Act, 6 Del. C. §§ 18-101 et seq. (the “Delaware LLC Act”);
(vii) that no event or circumstance has occurred on or prior to the date hereof
that would cause a termination or dissolution of the Trust under the Trust
Agreement or the Delaware Trust Act, as applicable; (viii) that no event or
circumstance has occurred on or prior to the date hereof that would cause a
termination or dissolution of the Company under the Company Agreement or the
Delaware LLC Act, as applicable; (ix) [that the Regular Trustee, acting on
behalf of the

 

2

--------------------------------------------------------------------------------


 

Trust, has caused the Trust to voluntarily and unconditionally transfer
possession of an executed counterpart of the First Amendment to each other party
thereto with the intent of bringing the First Amendment into effect;] (x) [that
[·], acting on behalf of the Company, has caused the Company to voluntarily and
unconditionally transfer possession of an executed counterpart of the First
Amendment to each other party thereto with the intent of bringing the First
Amendment into effect;] (xi) that, except as set forth in the Opinion Documents,
there are no covenants and agreements contained in the Loan Documents (as
defined in the Credit Agreement) which are applicable to the Trust; and
(xii) that each of the documents examined by us is in full force and effect,
sets forth the entire understanding of the parties thereto with respect to the
subject matter thereof and has not been amended, supplemented or otherwise
modified, except as herein referenced. We have not reviewed any documents other
than those identified above in connection with this opinion, and we have assumed
that there are no other documents contrary to or inconsistent with the opinions
expressed herein. No opinion is expressed herein with respect to the
requirements of, or compliance with, federal or state securities or blue sky
laws. Further, we express no opinion on the sufficiency or accuracy of any
registration or offering documentation relating to the Trust or the Company. As
to any facts material to our opinion, other than those assumed, we have relied,
without independent investigation, on the above-referenced documents and on the
accuracy, as of the date hereof, of the matters therein contained. For purposes
of our opinions set forth in paragraphs 7 and 8 below, we refer only to
applicable statutes, laws, rules and regulations of the State of Delaware that
are of general application and that, in our experience, are likely to have
application to transactions of the type contemplated by the First Amendment. In
addition, we note that the First Amendment is governed by and construed in
accordance with the laws of a jurisdiction other than the State of Delaware and,
for purposes of our opinions set forth below, we have assumed that the First
Amendment will be interpreted in accordance with the plain meaning of the
written terms thereof as such terms would be interpreted as a matter of Delaware
law and we express no opinion with respect to any legal standards or concepts
under any laws other than those of the State of Delaware.

 

Based on and subject to the foregoing and to the exceptions and qualifications
set forth below, and limited in all respects to matters of Delaware law, it is
our opinion that:

 

1.               The Trust is a duly formed and validly existing statutory trust
in good standing under the laws of the State of Delaware.

 

2.               The Company is a duly formed and validly existing limited
liability company in good standing under the laws of the State of Delaware.

 

3.               The Trust has requisite statutory trust power and authority
under the Trust Agreement and the Delaware Trust Act to execute and deliver the
First Amendment and perform its obligations thereunder.

 

4.               The Company has requisite limited liability company power and
authority under the Company Agreement and the Delaware LLC Act to execute and
deliver the First Amendment and perform its obligations thereunder.

 

3

--------------------------------------------------------------------------------


 

5.               The Trust has taken all requisite statutory trust action under
the laws of the State of Delaware to authorize the execution, delivery and
performance of the First Amendment by the Trust, and the First Amendment has
been duly executed and delivered by the Trust.

 

6.               The Company has taken all requisite limited liability company
action under the laws of the State of Delaware to authorize the execution,
delivery and performance of the First Amendment by the Company, and the First
Amendment has been duly executed and delivered by the Company.

 

7.               The execution and delivery by the Trust of the First Amendment,
and the performance by the Trust of its obligations thereunder, do not violate
(i) the Trust Agreement or the Certificate of Trust, or (ii) any applicable
Delaware statute, law, rule or regulation.

 

8.               The execution and delivery by the Company of the First
Amendment, and the performance by the Company of its obligations thereunder, do
not violate (i) the Company Agreement or the Certificate of Formation, or
(ii) any applicable Delaware statute, law, rule or regulation.

 

The opinions expressed herein are intended solely for the benefit of the
addressees hereof and their permitted successors and assigns under the Credit
Agreement in connection with the matters contemplated hereby and may not be
relied upon by any other person or entity or for any other purpose without our
prior written consent. This opinion speaks only as of the date hereof and is
based on our understandings and assumptions as to present facts and our review
of the above-referenced documents and the application of Delaware law as the
same exist on the date hereof, and we undertake no obligation to update or
supplement this opinion after the date hereof for the benefit of any person or
entity (including any permitted successor or assign of the addressees hereof
under the Credit Agreement) with respect to any facts or circumstances that may
hereafter come to our attention or any changes in facts or law that may
hereafter occur or take effect.

 

 

Very truly yours,

 

 

 

MORRIS, NICHOLS, ARSHT & TUNNELL LLP

 

 

 

 

 

Tarik J. Haskins

 

4

--------------------------------------------------------------------------------


 

ANNEX A

 

Identification of Addressees of
Morris, Nichols, Arsht & Tunnell LLP Opinion
Dated [·], 2014

 

Deutsche Bank AG New York Branch

in its capacity as Collateral Agent and Administrative Agent
60 Wall Street

New York, NY 10005

 

Deutsche Bank Securities Inc. and Goldman Sachs Bank USA
as Joint Lead Arrangers

 

The Lenders party to the Credit Agreement on the date hereof

 

--------------------------------------------------------------------------------


 

EXHIBIT E

FORM OF OPINION OF CLIFFORD CHANCE, LUXEMBOURG

 

Exhibit L-18

--------------------------------------------------------------------------------

 

 

CLIFFORD CHANCE

 

10, BOULEVARD G.D. CHARLOTTE

 

B.P. 1147

 

L-1011 LUXEMBOURG

 

GRAND-DUCHÉ DE LUXEMBOURG

 

 

 

TEL +352 48 50 50 1

 

FAX +352 48 13 85

 

 

 

www.cliffordchance.com

 

DRAFT 2: 4 MARCH 2014
[SUBJECT TO INTERNAL REVIEW]

 

--------------------------------------------------------------------------------

 

CLIFFORD CHANCE OPINION LETTER
(LUXEMBOURG LAW)

 

FIRST AMENDMENT TO THE 2014 TERM LOAN
CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Page

 

 

 

1.

Introduction

 

2

 

 

 

 

2.

Opinions

 

3

 

 

 

 

3.

No Insolvency Proceedings

 

6

 

 

 

 

4.

Scope of Opinion

 

6

 

 

 

 

5.

Addressees And Purpose

 

7

 

 

 

 

Schedule 1 Definitions

 

9

 

 

 

Schedule 2 Luxembourg Obligor

 

11

 

 

 

Schedule 3 Documents

 

12

 

 

 

Schedule 4 Assumptions

 

13

 

 

 

Schedule 5 Reservations

 

16

 

i

--------------------------------------------------------------------------------


 

Your reference:

Our reference:

marc.mehlen@cliffordchance.com

 

[…] 2014

 

To:                                  Deutsche Bank AG New York Branch as
administrative agent and collateral agent
Each Lender Party (as defined in Schedule 1)

 

Deutsche Bank Securities Inc., as joint lead
arranger;

 

Goldman Sachs Bank USA, as joint lead
arranger; and

 

International Lease Finance Corporation

 

(together the “Addressees”)

 

Dear Sirs

 

First Amendment to the 2014 Term Loan Credit Agreement - Facility for Delos
Finance S.à r.l.

 

We have acted as Luxembourg legal advisers of International Lease Finance
Corporation in relation to the above transaction (the “Transaction”).

 

1

--------------------------------------------------------------------------------


 

1.                                      INTRODUCTION

 

1.1                           Transaction Documents

 

The opinions given in this opinion letter (the “Opinion Letter”) relate to the
following document entered into in connection with the Transaction:

 

1.1.1                     A New York law governed amendment agreement to be
dated [    ] 2014 (the “Credit Amendment Agreement”) between, amongst others,
the Luxembourg Obligor as borrower, Deutsche Bank AG New York Branch as
administrative agent and collateral agent (the “Collateral Agent”), Aercap
Global Aviation Trust, AerCap U.S. Global Aviation LLC, AerCap Holdings N.V.,
AerCap Aviation Solutions B.V., AerCap Ireland Limited and AerCap Ireland
Capital Limited as acceding obligors relating to a term loan credit agreement
dated [   ] March 2014 (the “Original Credit Agreement”) and entered into
between, amongst others, the Luxembourg Obligor as borrower and the Collateral
Agent as administrative agent and collateral agent (the “Amended Credit
Agreement”).

 

1.2                            Defined terms and Interpretation

 

Terms defined in the Transaction Documents shall have the same meaning in this
Opinion Letter, unless otherwise defined herein (and in particular in paragraph
1.1 (Transaction Documents) and in Schedule 1 (Definitions)).

 

Headings in this Opinion Letter are for ease of reference only and shall not
affect its interpretation.

 

In this Opinion Letter, Luxembourg legal concepts are expressed in English terms
and not in their original French terms. The concepts concerned may not be
identical to the concepts described by the same English terms as they exist
under the laws of other jurisdictions. This Opinion Letter may therefore only be
relied upon under the express condition that any issues of interpretation
arising thereunder will be governed by Luxembourg law.

 

1.3                            Legal review

 

We have not reviewed any documents other than the Transaction Documents and the
Corporate Documents, and this Opinion Letter does not purport to address any
legal issues that arise in relation to such other documents that may be or come
into force between the Parties, even if there is a reference to any such
documents in the Transaction Documents or the Corporate Documents or on the
impact such documents may have on the opinions expressed in this Opinion Letter.

 

2

--------------------------------------------------------------------------------


 

1.4                            Applicable law

 

The opinions given in this Opinion Letter are confined to and given on the basis
of Luxembourg law as currently applied by the Luxembourg courts as evidenced in
published case-law. We have made no independent investigation of any other laws
for the purpose of this Opinion Letter and do not express or imply any opinion
in relation to any such laws. In particular, as Luxembourg qualified lawyers we
are not qualified nor in a position to assess the meaning and consequences of
the terms of the Transaction Documents under the relevant foreign governing or
applicable law and we have made no investigation into such laws as a basis for
the opinions expressed hereafter and do not express or imply any opinion
thereon, including in relation to any implied terms, statutory provisions
referred to therein or any other consequences arising from the entry into or
performance under such Transaction Documents under such laws. Accordingly, our
review of the Transaction Documents has been limited to the terms of such
documents as they appear on the face thereof without reference to their
respective governing laws or any other applicable law (other than Luxembourg
law).

 

The opinions given in this Opinion Letter are given on the basis that it is
governed by and construed in accordance with the laws of Luxembourg and will be
subject to the jurisdiction of the courts of Luxembourg.

 

1.5                            Assumptions and Reservations

 

The opinions given in this Opinion Letter are given on the assumptions set out
in Schedule 4 (Assumptions) and are subject to the reservations set out in
Schedule 5 (Reservations). The opinions given in this Opinion Letter are
strictly limited to the matters stated in paragraph 2 (Opinions) and do not
extend to any other matters.

 

2.                                   OPINIONS

 

We are of the opinion that:

 

2.1                            Corporate existence

 

The Luxembourg Obligor is a company incorporated and existing in Luxembourg as a
société à responsabilité limitée.

 

2.2                            Capacity and Authorisation

 

2.2.1                     The Luxembourg Obligor has the capacity and power to
enter into the Credit Amendment Agreement and to perform its obligations under
the Credit Amendment Agreement.

 

3

--------------------------------------------------------------------------------


 

2.2.2                     All necessary corporate action has been taken to
enable the Luxembourg Obligor validly to enter into and to perform its
obligations under the Credit Amendment Agreement.

 

2.3                            Due execution

 

If the Credit Amendment Agreement have been executed on behalf of the Luxembourg
Obligor by one of its Authorised Signatories, the Luxembourg Obligors has duly
executed the Credit Amendment Agreement.

 

2.4                            No conflict

 

Neither the execution nor the delivery by the Luxembourg Obligor of the Credit
Amendment Agreement nor the performance by the Luxembourg Obligor of its
obligations under the Credit Amendment Agreement constitute a violation of its
Constitutional Documents.

 

2.5                            Legal, valid, binding and enforceable obligations

 

The obligations expressed to be assumed by the Luxembourg Obligor in the Credit
Amendment Agreement would, if analysed by a Luxembourg court in proceedings
commenced in Luxembourg, be recognised by a Luxembourg court as its legal, valid
and binding obligations, enforceable in accordance with its terms.

 

2.6                            Governing law

 

The choice of the governing law expressed in the Credit Amendment Agreement will
be recognised and given effect by the courts of Luxembourg (i) where the choice
relates to contractual obligations, in accordance with, and subject to the
provisions of the Rome I Regulation and (ii) if and to the extent the choice
relates to non-contractual obligations in accordance with, and subject to the
provisions of the Rome II Regulation and, in each case, in accordance with and
subject to, the corresponding Luxembourg procedural and substantive law.

 

2.7                            Jurisdiction

 

The submission by the Luxembourg Obligor to the jurisdiction of the Relevant
Courts contained in the Credit Amendment Agreement is valid and binding (upon
its terms) and a final judgment obtained in the Relevant Courts on or in respect
of the Credit Amendment Agreement will be recognised and enforced by the courts
of Luxembourg in accordance with general provisions of Luxembourg procedural law
for the enforcement of foreign judgments originating from countries which are
not bound by Regulation 44/2001 and which are not parties to the Lugano
Convention.

 

4

--------------------------------------------------------------------------------


 

Pursuant to such rules, a Relevant Judgment would not directly be enforceable in
Luxembourg. However, a Party who obtains a Relevant Judgment may initiate
enforcement proceedings in Luxembourg (exequatur), by requesting the enforcement
of such Relevant Judgment from the District Court (Tribunal d’Arrondissement),
pursuant to Section 678 of the Luxembourg New Code of Civil Procedure. The
District Court will authorise the enforcement in Luxembourg of the Relevant
Judgment without re-examination of the merits, if it is satisfied that the
following conditions are met:

 

(a)                              the Relevant Judgment is enforceable
(exécutoire) in the respective jurisdiction of the Relevant Courts;

 

(b)                              the assumption of jurisdiction (compétence) of
the Relevant Courts is founded according to Luxembourg private international law
rules;

 

(c)                               the Relevant Court has acted in accordance
with its own procedural rules and has applied to the dispute the substantive law
which would have been applied by Luxembourg courts;

 

(d)                              the principles of fair trial and due process
have been complied with and in particular the judgment was granted following
proceedings where the counterparty had the opportunity to appear, and if
appeared, to present a defence; and

 

(e)                               the Relevant Judgment does not contravene
Luxembourg public policy and has not been obtained fraudulently.

 

2.8                            No further acts

 

No further acts or conditions are required by Luxembourg law to be done,
fulfilled and performed in order (a) to enable the Luxembourg Obligor lawfully
to enter into, and perform the obligations expressed to be assumed by it in the
Credit Amendment Agreement and (b) to make the Credit Amendment Agreement
admissible in evidence in Luxembourg.

 

2.9                            Registration and documentary duties

 

It is not necessary that the Credit Amendment Agreement be filed, recorded or
enrolled with any court or other authority in Luxembourg or that any stamp,
registration or similar tax be paid on or in relation to the Credit Amendment
Agreement.

 

5

--------------------------------------------------------------------------------


 

2.10                     License to carry on business

 

It is not necessary under the laws of Luxembourg that the Collateral Agent be
licensed, qualified or authorised to carry on business in Luxembourg (i) by
reason of the execution of the Credit Amendment Agreement or (ii) in order to
enable the Collateral Agent to enforce its rights under the Credit Amendment
Agreement. This opinion does not apply to the Collateral Agent if it has its
registered office, principal place of management, an establishment or a branch
in Luxembourg or otherwise operating in this jurisdiction.

 

3.                                      [NO INSOLVENCY PROCEEDINGS

 

According to the Negative Certificate, no Judicial Decision opening Judicial
Proceedings (including in particular bankruptcy (faillite), controlled
management (gestion contrôlée), suspension of payments (sursis de paiement),
arrangement with creditors (concordat préventif de la faillite) and judicial
liquidation (liquidation judiciaire) proceedings) against the Luxembourg Obligor
has been registered with the RCS on the date stated therein. The Negative
Certificate does not indicate whether a Judicial Decision has been taken or a
Judicial Proceeding has been opened. The registration of a Judicial Decision
must be requested by the legally determined persons at the latest one month
after the Judicial Decision has been rendered. As a consequence a delay exists
between the moment where the event rendering the registration with the RCS
necessary occurs and the actual registration of the Judicial Decision in the
RCS. It may furthermore not be excluded that no registration has occurred during
the legally prescribed period of one month if no request for registration has
been made. As a consequence the Negative Certificate is not conclusive as to the
opening and existence or not of Judicial Decisions or Judicial Proceedings and
should not be relied upon as such. The Negative Certificate does, for the
avoidance of doubt, not purport to indicate whether or not a petition or order
for any of the Judicial Proceedings has been presented or made.](1)

 

4.                                      SCOPE OF OPINION

 

We have not been responsible for advising any party to the Transaction other
than International Lease Finance Corporation and the delivery of this Opinion
Letter to any person other than International Lease Finance Corporation does not
evidence an existence of any such advisory duty on our behalf to such person.

 

--------------------------------------------------------------------------------

(1) To be included if the Luxembourg Obligor will have been registered with the
Luxembourg RCS at the time of issuance of our legal opinion

 

6

--------------------------------------------------------------------------------


 

We express no opinion as to any taxation matters or transfer pricing matters
generally or liability to tax which may arise or be suffered as a result of or
in connection with the Transaction Documents or the Transaction other than as
mentioned in paragraph 2.9 (Registration and documentary duties) or on the
impact which any tax laws may have on the opinions expressed in this Opinion
Letter.

 

No opinion (except to the extent expressly opined upon herein) is expressed or
implied in relation to the accuracy of any representation or warranty given by
or concerning any of the parties to the Transaction Documents or whether such
parties or any of them have complied with or will comply with any covenant or
undertaking given by them or any obligations binding upon them.

 

Except in as far as the entry by the Luxembourg Obligor into and the performance
by the Luxembourg Obligor of its obligations under the Transaction Documents is
concerned, we express no opinion on any applicable licensing or similar
requirements.

 

This Opinion Letter does not contain any undertaking to update it or to inform
the Addressees of any changes in the laws of Luxembourg or any other laws which
would affect the content thereof in any manner.

 

5.                                      ADDRESSEES AND PURPOSE

 

This Opinion Letter is provided in connection with the satisfaction of the
conditions precedent under Section 4 of the Credit Amendment Agreement and is
addressed to and is solely for the benefit of the Addressees. It may not,
without our prior written consent, be relied upon for any other purpose or be
disclosed to or relied upon by any other person save that it may be disclosed
without such consent to:

 

(a)             any person to whom disclosure is required to be made by
applicable law or court order or pursuant to the rules or regulations of any
supervisory or regulatory body or in connection with any judicial proceedings;

 

(b)            the officers, employees, auditors and professional advisers of
any Addressee;

 

(c)              any person, not otherwise an Addressee of this Opinion Letter,
who (i) becomes a lender in accordance with the Facility Agreement or (ii) is a
potential transferee or assignee of any lender, and their respective
professional advisers,

 

on the basis that (i) such disclosure is made solely to enable any such person
to be informed that an opinion has been given and to be made aware of its terms
but not for the purposes of reliance, and (ii) we do not assume any duty or
liability to any person

 

7

--------------------------------------------------------------------------------


 

to whom such disclosure is made and in preparing this opinion we only had regard
to the interests of our client(s).

 

Yours faithfully,

 

CLIFFORD CHANCE

 

Marc MEHLEN

 

Avocat à la Cour

 

8

--------------------------------------------------------------------------------

 

SCHEDULE 1
DEFINITIONS

 

“Authorised Signatories” means, in respect of the Luxembourg Obligor, the
persons defined as such under the heading Board Resolutions in paragraph 2 of
Schedule 3 (Documents).

 

“Board Resolutions” means, in respect of the Luxembourg Obligor, the board
resolutions listed under the heading Board Resolutions in paragraph 2 of
Schedule 3 (Documents).

 

“Constitutional Documents” means, in respect of the Luxembourg Obligor, the
constitutional documents listed under the heading Constitutional Documents in
paragraph 2 of Schedule 3 (Documents).

 

“Corporate Documents” means the documents listed in paragraph 2 of Schedule 3
(Documents).

 

[“Excerpt” means the excerpt listed under the headings Excerpt in paragraph 2 of
Schedule 3 (Documents).]

 

“Financial Collateral Law” means the Luxembourg law dated 5 August 2005 on
financial collateral arrangements, as amended.

 

“Judicial Decision” means any judicial decision opening Judicial Proceedings.

 

“Judicial Proceedings” means one of the judicial proceedings referred to in
article 13, items 2 to 11 of the RCS Law, including in particular, bankruptcy
(faillite), controlled management (gestion contrôlée), suspension of payments
(sursis de paiement), arrangement with creditors (concordat préventif de la
faillite) and judicial liquidation (liquidation judiciaire) proceedings.

 

“Law on Commercial Companies” means the Luxembourg law dated 10 August 1915 on
commercial companies, as amended.

 

“Lender Parties” means any person which is a “Lender Party” under the Amended
Credit Agreement as at the date of this Opinion Letter.

 

“Luxembourg” means the Grand Duchy of Luxembourg.

 

“Luxembourg Obligor” means the company specified in Schedule 2 (Luxembourg
Obligor).

 

9

--------------------------------------------------------------------------------


 

“Lugano Convention” means the Lugano Convention of 30 October 2007 on
jurisdiction and enforcement of judgments in civil and commercial matters.

 

[“Negative Certificate”  means the negative certificate listed under the heading

 

Negative Certificate in paragraph 2 of Schedule 3 (Documents).]

 

“Other Party” means each party to the Transaction Documents other than the
Luxembourg Obligor.

 

“Parties” means all of the parties to the Transaction Documents.

 

“RCS” means the Luxembourg register of commerce and companies.

 

“RCS Law” means the Luxembourg law dated 19 December 2002 relating to the
register of commerce and companies as well as the accounting and the annual
accounts of companies, as amended.

 

“Relevant Courts” means (i) any New York State court or federal court of the
United States of America sitting in New York County and (ii) any appellate court
from any thereof.

 

“Relevant Judgment” means an enforceable judgment rendered by a Relevant Court.

 

“Regulation 1346/2000” means Council Regulation (EC)  No 1346/2000  of 29 May
2000 on insolvency proceedings.

 

“Regulation 44/2001” means Council Regulation (EC)  No 44/2001  of 22 December
2000 on jurisdiction and the recognition and enforcement of judgements in civil
and commercial matters.

 

“Rome I Regulation” means Council Regulation (EC) No 593/2008 of 17 June 2008 on
the law applicable to contractual obligations.

 

“Rome II Regulation” means Council Regulation (EC) No 864/2007 of 11 July 2007
on the law applicable to non-contractual obligations.

 

“Transaction Documents” means the Credit Amendment Agreement and the Amended
Credit Agreement.

 

10

--------------------------------------------------------------------------------


 

SCHEDULE 2
LUXEMBOURG OBLIGOR

 

Delos Finance S.à r.l. a société à responsabilité limitée having its registered
office at 46A, Avenue J.F. Kennedy, L-1855 Luxembourg and [registered with the
RCS under number B […] / whose registration with the RCS is currently pending]
(“Luxembourg Obligor”).

 

11

--------------------------------------------------------------------------------


 

SCHEDULE 3
DOCUMENTS

 

We have reviewed only the following documents for the purposes of this Opinion
Letter.

 

1.                                   TRANSACTION AND ANCILLARY DOCUMENTS

 

Execution copies of each of the Transaction Documents.

 

2.                                   CORPORATE DOCUMENTS

 

2.1                            Relating to the Luxembourg Obligor:

 

(a)                              Constitutional Documents

 

A copy of a notarial deed of incorporation dated 26 February 2014 and containing
its initial articles of association.

 

(b)                              Board Resolutions

 

A copy of the minutes of the meeting of its board of managers held on […] 2014
and during which its board of managers has adopted resolutions approving the
terms of the Credit Amendment Agreement and authorising […], acting individually
(the “Authorised Signatories”) to execute those documents on its behalf.

 

(c)                               [Excerpt

 

An excerpt from the RCS dated […] 2014.

 

(d)                              Negative Certificate

 

A certificate from the RCS dated […] 2014 stating that as of […] 2014, no
Judicial Decision has been registered with the RCS by application of article 13,
items 2 to 11 and 13 and article 14 of the RCS Law, according to which the
Luxembourg Obligor would be subject to Judicial Proceedings.](1)

 

--------------------------------------------------------------------------------

(1) To be included only if the Luxembourg company is registered with the
Luxembourg RCS

 

12

--------------------------------------------------------------------------------


 

SCHEDULE 4
ASSUMPTIONS

 

The opinions expressed in this Opinion Letter have been made on the following
assumptions which are made both on the date of this Opinion Letter and on the
date where the Transactions Documents have been entered into and for any time
period in between such dates.

 

1.                                   ORIGINAL AND GENUINE DOCUMENTATION

 

(a)                              All signatures are genuine, all original
documents are authentic and all copy documents are complete and conform to the
originals.

 

(b)                              The legal capacity of all managers and any
other authorised signatories.

 

(c)                               Any Transaction Document listed in Schedule 3
(Documents) has been duly executed on the date specified in that document by all
parties to it.

 

(d)                              The Transaction Documents have been executed in
the form of the execution copies reviewed by us.

 

2.                                   OTHER PARTIES

 

(a)                              Each Other Party is duly incorporated or
organised and validly existing.

 

(b)                              Each Other Party has validly entered into the
Transaction Documents to which it is a party.

 

3.                                   FOREIGN LAWS

 

(a)                              All obligations under the Transaction Documents
are valid, legally binding upon, validly perfected where required, and
enforceable against, the Parties as a matter of all relevant laws (other than,
but only to the extent opined upon herein, the laws of Luxembourg), most notably
the expressed governing law, and the choice of such governing law is valid and
enforceable as a matter of that governing law and all other laws (other than,
but only to the extent opined upon herein, Luxembourg law), and there is no
provision of the laws of any relevant jurisdiction (other than, but only to the
extent opined upon herein, Luxembourg) that would have a bearing on the
foregoing.

 

(b)                              All acts, conditions or things required to be
fulfilled, performed or effected in connection with the Transaction Documents
under the laws of any jurisdiction other than Luxembourg have been duly
fulfilled, performed and effected.

 

13

--------------------------------------------------------------------------------


 

(c)                               There are no provisions of the laws of any
jurisdiction other than Luxembourg that would adversely affect the opinions
expressed in this Opinion Letter.

 

4.                       CORPORATE MATTERS

 

(a)                              There have been no amendments to the
Constitutional Documents.

 

(b)                              [The Excerpt is true, accurate and up to date
both on the date of this Opinion and on the date on which the Board Resolutions
have been adopted.]

 

(c)                               [The Negative Certificate is correct and
up-to-date] and all decisions and acts, the publication of which is required by
applicable laws (including the RCS Law and the Law on Commercial Companies) have
been duly registered within the applicable legal time periods with the RCS.

 

(d)                              The Board Resolutions have been validly taken
and all statements made therein are true, accurate and up-to-date.

 

(e)                               The Board Resolutions, including the powers
granted therein, have not been amended or rescinded and are in full force and
effect.

 

(f)                                The Luxembourg Obligor is not subject to
bankruptcy (faillite), controlled management (gestion contrôlée), suspension of
payments (sursis de paiement), arrangement with creditors (concordat préventif
de la faillite), court ordered liquidation (liquidation judiciaire) or
reorganisation, voluntary dissolution or liquidation (dissolution ou liquidation
volontaire) or any similar procedure affecting the rights of creditors
generally, whether under Luxembourg or any other law.

 

(g)                               The place of the central administration (siège
de l’administration centrale or siège de direction effective) and the centre of
main interests of the Luxembourg Obligor is located at its registered office
(siège statutaire) in Luxembourg and it has no establishment outside Luxembourg
(each such terms as defined respectively in the Regulation 1346/2000 or domestic
Luxembourg law including Luxembourg tax law and any relevant double tax treaties
concluded by Luxembourg).

 

(h)                              The entry into, the execution of and the
performance under the Transaction Documents is in the corporate interest of the
Luxembourg Obligor.

 

(i)                                  The Parties entered into the Transaction
Documents with bona fide commercial intent, at arm’s length and without any
fraudulent intent or any intention to deprive of any benefit any other persons
or parties (including creditors)  or to breach or circumvent any applicable
mandatory laws or regulations of any jurisdiction.

 

5.                                   NO OTHER DOCUMENTS

 

Save for those listed in Schedule 3 (Documents), there is no other agreement,
instrument or

 

14

--------------------------------------------------------------------------------


 

other arrangement between any of the Parties which modifies or supersedes any of
the Transaction Documents.

 

15

--------------------------------------------------------------------------------


 

SCHEDULE 5
RESERVATIONS

 

The opinions expressed in this Opinion Letter are subject to the following
reservations.

 

1.                                   LIMITATIONS ARISING FROM INSOLVENCY LAW

 

The rights and obligations of the Parties under the Transaction Documents may be
limited and the opinions expressed in this Opinion Letter may be affected by
general principles and specific provisions of bankruptcy, insolvency,
liquidation, reorganisation, reconstruction or other laws affecting the
enforcement of creditors’ rights generally. In particular, but without
limitation, it is to be noted that:

 

(a)                              during a gestion contrôlée (controlled
management) procedure under the Grand-Ducal decree dated 24 May 1935 on the
procedure of gestion contrôlée, the rights of secured creditors are frozen until
a final decision has been taken by the court as to the petition for controlled
management and may be affected thereafter by any reorganisation order given by
the competent court. Furthermore, declarations of default and subsequent
acceleration (such as an acceleration upon the occurrence of an event of
default) will not be enforceable against reorganisation or liquidation orders
given by a court, subject in each case to any exceptions established under
Regulation 1346/2000 where applicable;

 

(b)                              the effects of Luxembourg insolvency
proceedings opened over a Luxembourg Obligor by a Luxembourg court would apply
to all assets wherever situated, including assets located or deemed to be
located outside Luxembourg, (except insofar Regulation 1346/2000 establishes any
exceptions) and as a matter of Luxembourg law, the Luxembourg bankruptcy
receiver appointed by the Luxembourg court would be empowered to take control
over all assets of the Luxembourg Obligor wherever situated, including property
located abroad, upon the conditions and to the extent provided for under
Luxembourg insolvency laws and, with respect to the scope of Regulation
1346/2000, upon the terms thereof;

 

(c)                               restrictions on the enforcement of its rights
against other Obligors imposed on the Luxembourg Obligor may cease to be
effective upon the bankruptcy of the Luxembourg Obligor;

 

(d)                              the powers of any receivers appointed by virtue
of any of the Transaction Documents would not be recognised by Luxembourg
courts;

 

(e)                               any power of attorney and mandate, as well as
any other agency provisions granted and all appointments of agents made by the
Luxembourg Obligor (including any appointments made by way of security),
explicitly or by implication, will terminate by

 

16

--------------------------------------------------------------------------------


 

law and without notice upon the Luxembourg Obligor’s bankruptcy (faillite) or
judicial winding-up (liquidation judiciaire), and become ineffective upon the
Luxembourg Obligor entering controlled management and suspension of payments
(gestion contrôlée et sursis de paiement) (in both cases except in very limited
circumstances); and

 

(f)                                the filing of claims and the taking of
actions by a party on behalf of the Secured Parties or other Parties may require
the execution of additional documentation, such as, in case of the filing of a
proof of claim in insolvency proceedings, a specific power of attorney.

 

2.                                   ENFORCEABILITY OF CLAIMS

 

(a)                              The rights and obligations of the Parties under
the Transaction Documents may be limited by general principles of criminal law,
including but not limited to criminal freezing orders.

 

(b)                              Periods of grace for the performance of its
obligations may be granted by the courts to a debtor who has acted in good
faith.

 

(c)                               Rights may not be exercised in an abusive
manner, and a Party may be denied the right to invoke a contractual right if so
doing was abusive.

 

(d)                              Specific creditors benefit from privileged
rights by virtue of Luxembourg law and may take precedence over the rights of
other secured or unsecured creditors. For instance, the Luxembourg tax
authorities, the Luxembourg social security institutions and the salaried
employees benefit from a general privilege over movables in relation to specific
claims determined by law; this general privilege in principle takes precedence
over the privilege of any other secured creditors.

 

(e)                               The remuneration of an agent or intermediary
may be subject to review and reduction by a Luxembourg court if considered
excessive in light of the circumstances.

 

(f)                                Whilst, in the event of any proceedings being
brought in a Luxembourg court in respect of a monetary obligation expressed to
be payable in a currency other than Euro, a Luxembourg court would have power to
give judgement expressed as an order to pay a currency other than Euro,
enforcement of the judgement against any Party in Luxembourg would be available
only in Euro and for such purposes all claims or debts would be converted into
Euro.

 

(g)                               A contractual provision conferring or imposing
a remedy,  an obligation or penalty consequent upon default may not be fully
enforceable if it were construed by a Luxembourg court as constituting an
excessive pecuniary remedy.

 

(h)                              Limitation of liability clauses will not be
enforceable in case of willful default or gross negligence, or where the
obligation that has been improperly performed was the central

 

17

--------------------------------------------------------------------------------


 

obligation (obligation essentielle) of the person protected by the limitation of
liability clause.

 

(i)                                  Insofar as the laws of Luxembourg are
concerned,  provisions in the Transaction Documents relating to the transfer or
assignment of rights and obligations may require the execution of further
documentation in order to be fully effective, as well as to ensure the transfer
of any security interests attaching to the rights or obligations to be
transferred or assigned.

 

(j)                                 The enforcement of the Transaction Documents
and the rights and obligations of the Parties will be subject to the general
statutory principles of Luxembourg law; remedies such as specific performance,
the issue of an injunction or the termination for breach of contract are
discretionary. Notwithstanding any agreement purporting to confer the
availability of any remedy, such remedy may not be available where damages
instead of specific performance or specific performance instead of termination
for breach of contract are considered by the court to be an adequate alternative
remedy. The enforcement of rights and obligations in an action before the
Luxembourg courts is subject to Luxembourg rules of civil and commercial
procedure.

 

(k)                              Provisions of the Transaction Documents
providing for interest being payable in specified circumstances on due and
payable interest may not be enforceable against the Luxembourg Obligor before a
Luxembourg court even if they are valid under the respective governing law.

 

(l)                                  Claims may become barred under the statute
of limitations or may be or become subject to defences of set-off or
counterclaim.

 

(m)                          We express no opinion on the validity or
enforceability of waivers granted for future rights or claims.

 

(n)                              Provisions according to which the Collateral
Agent is authorised to sue on behalf of the Luxembourg Obligor may not be
enforceable.

 

(o)                              A power of attorney governed by Luxembourg law
and expressed to be irrevocable or any power of attorney (including if granted
by way of security) expressed to be irrevocable and granted by or on behalf of
the Luxembourg Obligor may as a matter of Luxembourg law (which a court may also
apply to powers granted by or on behalf of the Luxembourg Obligor under foreign
law), be subject to revocation or termination by or on behalf of the grantor
despite its being expressed to be irrevocable, which causes the withdrawal of
all powers to act on behalf of the grantor of the power of attorney.

 

(p)                              The right of a Party to recover attorney’s fees
or other fees relating to the exercise or defence of its rights may be subject
to limitations or may not be enforceable in accordance with its terms before a
Luxembourg court or in Luxembourg court or enforcement proceedings.

 

18

--------------------------------------------------------------------------------

 

(q)                              Luxembourg courts may refuse to recognise the
validity and enforceability of the powers of any receiver appointed by virtue of
any of the Transaction Documents or of any action taken by such receiver on
behalf of a Luxembourg Obligor.

 

3.                                   TAXATION

 

(a)                              In case of court proceedings in a Luxembourg
court, or the presentation of the Transaction Documents to an autorité
constituée in Luxembourg, such court or autorité constituée may require
registration of the Transaction Documents or any agreements referred to therein,
in which case such agreements and any agreement referred to therein will be
subject to (depending on the nature of the agreements) ad valorem (such as for
instance a registration duty of 0.24% calculated on the amounts mentioned in
those agreements) or fixed (such as for instance a fixed duty of 12€ for a
pledge) registration duties, such duties being payable by the Party being
ordered to register them.

 

4.                                   CORPORATE MATTERS

 

(a)                              By application of Article 203 of the Law on
Commercial Companies, a company not respecting any provision of Luxembourg
criminal law or the Luxembourg law applicable to commercial companies may be put
into judicial dissolution and liquidation upon the application of the public
prosecutor.

 

(b)                              The Constitutional Documents (as well as any
other documents relating to the Luxembourg Obligor the publication of which is
required by law) will only be enforceable against third parties after they have
been published in the Mémorial C, except where such third parties have knowledge
thereof, whereas however third parties may rely thereon prior to such
publication. For the 15 days following the publication, such documents would not
be enforceable against third parties who prove that it was impossible for them
to have knowledge thereof.

 

(c)                               A company which has been incorporated, but
whose articles of association adopted upon incorporation have not yet been
published in the Mémorial C will not be entitled to start any legal proceedings
as plaintiff until such publication has been made.

 

5.                                   GOVERNING LAW

 

(a)                              The Luxembourg courts would not apply a chosen
foreign law if:

 

(i)                                  the choice was not made bona fide, or

 

(ii)                               the foreign law was not pleaded and proved,
or

 

(iii)                            if pleaded and proved, such foreign law would
be contrary to the mandatory rules of Luxembourg law or manifestly incompatible
with Luxembourg public policy or public order.

 

19

--------------------------------------------------------------------------------


 

(b)                              A Luxembourg court may refuse to apply the
chosen governing law in the following cases:

 

(i)                                  where all other elements relevant to the
situation at the time that the Transaction Documents were entered into are
located  in  a  country other than the country of the chosen governing law, to
the extent the Parties’ choice of governing law affects  the  application  of 
the provisions of the law of that other country which cannot be derogated from
by agreement, which the court may then apply;

 

(ii)                               where all other elements relevant to the
situation at the time that the Transaction Documents were entered into are
located in one or more Member States of the European Union and where the chosen
law is not the one of a Member State, it may apply the provisions of EU law,
where appropriate as implemented in Luxembourg, which cannot be derogated from
by agreement;

 

(iii)                            if the overriding mandatory provisions (lois de
police) of the law of the country   where   the   obligations   arising   out  
of   the   Transaction Documents have to be or have been performed, render the
performance of the Transaction Documents unlawful in such country, in which case
it may apply such overriding mandatory provisions taking into account (in
deciding such application) the nature and object of such laws, as well as the
consequences of its application or non-application;

 

(iv)                           regarding the means of enforcement and measures
to be taken by a creditor in case of a default in performance, it may apply the
law of the country in which performance is taking place; or

 

(v)                              if a Party is subject to insolvency
proceedings, in which case it would apply the insolvency laws of the
jurisdiction in which such insolvency proceedings have been  regularly opened to
the effects of  such insolvency except to the extent any exceptions are
established by Regulation 1346/2000.

 

(c)                               We express no opinion on any choice of law
provisions in the Transaction Documents relating to contractual obligations that
do not fall within the scope of the Rome I Regulation and to non-contractual
obligations that do not fall within the scope of the Rome II Regulation.

 

(d)                              The determination of the governing law and the
recognition of trusts by Luxembourg courts (whether or not one or more elements
of the trust relationship or trust assets are located in Luxembourg) will be
made in accordance with the Convention dated 1 July 1985 on the law applicable
to trusts and their recognition (ratified by a law dated 27 July 2003 on trusts
and fiduciary contracts) (the “Hague Trusts Convention”), to the extent the
relevant trust comes within the scope thereof. The law chosen by the parties
will in principle be recognised as governing law, and the effects of the trust
(in particular the

 

20

--------------------------------------------------------------------------------


 

segregation of trust assets) will be recognised in accordance with the Hague
Trusts Convention, subject to the exceptions established therein, including the
non-recognition of the chosen governing law if the situation has a closer  link
with another  jurisdiction which does not  recognise trusts, the application of
mandatory laws of Luxembourg and other jurisdictions in the matters referred to
in Article 15 of the Hague  Trusts  Convention  and  the general exception of
public order. In relation to the provision of any Transaction Document providing
that the Luxembourg Obligor shall hold on trust certain assets received, the
non-recognition of the trust  under Luxembourg law would cause the purported
beneficiaries to only have an unsecured claim against the Luxembourg Obligor,
which claim will rank pari passu with the claims of other unsecured creditors of
the Luxembourg Obligor.

 

6.                                   JURISDICTION

 

(a)                              A Luxembourg court may stay proceedings if
concurrent  proceedings  are being brought elsewhere.

 

(b)                              Designation of jurisdiction of courts in the
interest of one Party or one group of Parties only will not prevent those
Parties from bringing actions in any other court of competent jurisdiction or
concurrently in more than one jurisdiction.

 

(c)                               In a decision dated 26 September 2012, the
French Cour de Cassation has denied effect to a jurisdiction clause (in a form
similar to the one in the Transaction Documents), which gives exclusive
jurisdiction to one court but allows one of the parties to bring actions in
other courts, as being contrary to the object and the finality of the
prorogation of jurisdiction (prorogation de compétence) of Article 23 of
Regulation 44/2001. While Luxembourg case- law has recognised the validity and
enforceability of such jurisdiction clauses in the past (under the convention on
jurisdiction and the enforcement of judgments in civil and commercial matters
dated 27 September 1968, as amended), some uncertainty has arisen (even outside
France) as to the validity and effectiveness of such clauses under Regulation
44/2001 as a result of the French decision. If a Luxembourg court would adopt
the same approach, the jurisdiction clause would be ineffective and normal
rules of jurisdiction would apply.

 

If such an approach was followed by Luxembourg courts in relation to the
interpretation of Regulation 44/2001, it cannot be excluded that a similar
approach would be adopted by them in relation to jurisdiction clauses outside
the scope of application of Regulation 44/2001

 

(d)                              The president of a competent court in
Luxembourg, in any matter in which the plaintiff seeks provisional measures in
summary proceedings (référé) or a permission to levy a prejudgement attachment
(autorisation de saisie-arrêt conservatoire), may assume jurisdiction, on the
basis of the general provisions of Luxembourg law, in connection

 

21

--------------------------------------------------------------------------------


 

with assets located in Luxembourg notwithstanding the aforementioned submission
to the jurisdiction of  the courts of other countries, and such action would be
governed by Luxembourg law.

 

(e)                               Jurisdiction clauses would not be enforceable
in or binding on a Luxembourg court in relation to actions brought for
non-contractual claims.

 

7.                                   OTHER MATTERS

 

(a)                              A contractual provision allowing the service of
process against the Luxembourg Obligor or any other third party appointed to
such effect could be overridden by Luxembourg statutory provisions allowing the
valid service of process against the Luxembourg Obligor in accordance with
applicable laws at their registered office. A provision allowing any other party
to appoint a replacement process agent instead of the Luxembourg Obligor  would 
most likely not be enforceable in or the effects thereof recognised by a
Luxembourg court.

 

(b)                              We express no opinion on any notification
obligation to the Banque Centrale de Luxembourg for statistical purposes which
may arise from any payments under the Transaction Documents.

 

(c)                               The admissibility as evidence of the
Transaction Documents before a Luxembourg court or public authority to which the
Transaction Documents are produced will require that the Transaction Documents
be accompanied by a complete or partial translation into French or German and a
Luxembourg court may always require that the parties produce the original of a
Transaction Document on the basis of which a claim is made.

 

(d)                              A discretion established in favour of one Party
by any of the Transaction Documents will have to be exercised in a reasonable
manner.

 

(e)                               With respect to provisions under which
determination of circumstances or certification by any Party is stated or
implied to be conclusive and binding upon the Luxembourg Obligor, a Luxembourg
court would be authorised to examine whether such determination occurred in good
faith and  may nevertheless request a Party to provide further evidence.

 

(f)                                All rights and obligations arising under the
Transaction Documents involving (i) the government of any country which is
currently the subject of United Nations, the European Union or any other
applicable sanctions (an “Affected Country”), (ii) any person or body resident
in, incorporated in or constituted under the laws of any Affected Country,
(iii) any person or body controlled by any of the foregoing, (iv) any person or
body exercising public functions in any Affected Country or (v) any person or
body being itself subject of United Nations, the European Union or any other
applicable sanctions may be subject to restrictions pursuant to such sanctions
as implemented in Luxembourg law.

 

22

--------------------------------------------------------------------------------


 

(g)                               A severability clause may be ineffective if a
Luxembourg court considers that the illegal, invalid or unenforceable clause was
a substantive or material clause.

 

*                                      *

 

*

 

23

--------------------------------------------------------------------------------


 

EXHIBIT F

FORM OF OPINION OF NAUTADUTILH

 

Exhibit L-19

 

--------------------------------------------------------------------------------


 

ADVOCATEN · NOTARISSEN · BELASTINGADVISEURS

 

P.O. Box 7113

1007 JC Amsterdam

Strawinskylaan 1999

1077 XV Amsterdam

T +31 20 71 71 000

F +31 20 71 71 111

ND Draft March 6, 2014, Subject to Internal Approval and to review of documents

Rotterdam, [date]

 

Deutsche Bank AG New York Branch in its capacity as Collateral Agent and
Administrative Agent under the Credit Agreement (as defined herein)

 

Deutsche Bank Securities Inc. and Goldman Sachs Bank USA as Joint Lead Arrangers
under the Credit Agreement

 

The Lenders as defined in and party to the Credit Agreement on the date of this
opinion letter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amsterdan

 

Brussels

 

London Luxemburg

 

New York

 

Rotterdam

Ladies and Gentlemen:

 

Re: First Amendment to Term Loan Credit Credit Agreement - AerCap Holdings N.V.
and AerCap Aviation Solutions B.V.

 

This opinion letter is rendered to you at your request in connection with the
Credit Agreement (as defined below).

 

Capitalised terms used in this opinion letter have the meanings set forth in Ex-
hibit A. The section headings used in this opinion letter are for convenience of
reference only and are not to affect its construction or to be taken into
considera- tion in its interpretation.

 

This opinion letter is addressed solely to you. It may only be relied upon by
you in connection with the Credit Agreement. It does not purport to address all
matters of Netherlands law that may be of relevance to you with respect to the
Credit Agreement. This opinion letter is strictly limited to the matters stated
in it and may not be read as extending by implication to any matters not
specifically re- ferred to in it. Nothing in this opinion letter should be taken
as expressing an opinion in respect of any representations or warranties, or
other information, con- tained in the Credit Agreement or any other document
reviewed in connection with this opinion letter, except as expressly confirmed
in this opinion letter. Its

 

This communication is confidential and may be subject to professional privilege.
All legal relation- ships are subject to NautaDutilh N.V.’s general terms and
conditions (see www.nautadutilh.com/terms), which apply mutatis mutandis to our
relationship with third parties relying on statements of NautaDutilh N.V.,
include a limitation of liability clause, have been filed with the Rotterdam
District Court and will be provided free of charge upon request. NautaDutilh
N.V.; corporate seat Rotterdam; trade register no. 24338323.

 

--------------------------------------------------------------------------------


 

 

contents may not be quoted, otherwise included, summarised or referred to in any
publication or document or disclosed to any other party, in whole or in part,
for any purpose, without our prior written consent.

 

 

 

In rendering the opinions expressed in this opinion letter, we have exclusively
re- viewed and relied upon the Credit Agreement and the Corporate Documents and
we have assumed that the Credit Agreement was entered into for bona fide
commercial reasons. We have not investigated or verified any factual matter
disclosed to us in the course of our review.

 

 

 

We have not been involved in structuring, drafting or negotiating the Credit
Agreement.

 

 

 

This opinion letter sets out our opinion on certain matters of the laws with
general applicability of the Netherlands, and, insofar as they are directly
applicable in the Netherlands, of the European Union, as at today’s date and as
presently inter- preted under published authoritative case law of the
Netherlands courts, the Gen- eral Court and the Court of Justice of the European
Union. We do not express any opinion on tax law. No undertaking is assumed on
our part to revise, update or amend this opinion letter in connection with or to
notify or inform you of, any developments and/or changes of Netherlands law
subsequent to today’s date.

 

 

 

The opinions expressed in this opinion letter are to be construed and
interpreted in accordance with Netherlands law. This opinion letter may only be
relied upon by you, and our willingness to render this opinion letter is based,
on the condition that you accept and agree that (i) the competent courts at
Amsterdam, the Nether- lands have exclusive jurisdiction to settle any issues of
interpretation or liability arising out of or in connection with this opinion
letter, (ii) all matters related to the legal relationship between yourself and
NautaDutilh, including the above submission to jurisdiction, are governed by
Netherlands law and (iii) no person other than NautaDutilh may be held liable in
connection with this opinion letter.

 

 

 

In this opinion letter, legal concepts are expressed in English terms. The
Nether- lands legal concepts concerned may not be identical in meaning to the
concepts described by the English terms as they exist under the law of other
jurisdictions. In the event of a conflict or inconsistency, the relevant
expression shall be deemed to refer only to the Netherlands legal concepts
described by the English terms.

 

 

 

For the purposes of this opinion letter, we have assumed that:

 

 

 

a.                                 each copy of a document conforms to the
original, each original is authen- tic, and each signature is the genuine
signature of the individual purported

 

2

--------------------------------------------------------------------------------

 

 

to have placed that signature;

 

 

 

b.                                 no defects attach to the incorporation of the
Netherlands Companies (aan hun totstandkoming geen gebreken kleven);

 

 

 

c.                                  (i) no regulations (reglementen) have been
adopted by any corporate body of any Netherlands Company, other than the Board
Regulations, and (ii) the Articles of Association of each Netherlands Company
are its articles of association currently in force. Item (i) of this assumption
is supported by the confirmation in this respect as included in the Resolutions,
and the Extracts support item (ii) of this assumption;

 

d.                                 none of the Netherlands Companies has
(i) been dissolved (ontbonden), (ii) ceased to exist pursuant to a merger
(fusie) or a division (splitsing), (iii) been converted (omgezet) into another
legal form, either national or foreign, (iv) had its assets placed under
administration (onder bewind gesteld), (v) been declared bankrupt (failliet
verklaard), granted a suspension of payments (surseance van betaling verleend)
or subjected to emergency  regulations  (noodregeling) on the basis of Article 
3:160 NFSA, (vi) been subjected to the appointment of an administrator (curator)
in respect of any of its bodies or representatives on the basis of Article 1:76
NFSA, or (vii) been made subject to similar proceedings in any jurisdiction or
otherwise been limited in its power to dispose of its assets. The Extracts and
our inquiries of today with the Insolvency Registers support the items
(i) through (v) of this assumption. However, this information does not
constitute conclusive evidence that the events set out in items (i) through
(v) have not occurred;

 

 

 

e.                                  the resolutions recorded in the Resolutions
are in full force and effect, and the factual statements made and the
confirmations given in the Resolutions are complete and correct;

 

 

 

f.                                   no works council (ondernemingsraad) has
been established or is in the process of being established with respect to the
business of the Netherlands Companies. This assumption is supported by the
confirmation in this respect as included in the Resolutions of the managing
board of the Netherlands Companies;

 

 

 

g.                                  the Amendment Agreement has been signed on
behalf of each Netherlands

 

3

--------------------------------------------------------------------------------


 

 

Company by one of its Attorneys;(1)

 

 

 

h.                                 none of the management board members
(bestuurders) have a direct or indirect personal interest which conflicts with
the interest of the Nether- lands Companies and in entering into the Credit
Agreement.This assumption is supported by the confirmation in this respect as
included in the Resolutions;

 

 

 

i.                                     [each Power of Attorney (i) is in full
force and effect, and (ii) under any applicable law other than Netherlands law,
validly authorises the person or persons purported to be granted power of
attorney, to represent and bind the relevant Netherlands Company vis-à-vis the
other parties to the Amendment Agreement with regard to the transactions
contemplated by and for the purposes stated in the Amendment Agreement;] (2) and

 

 

 

j.                                    under any applicable law (other than, in
relation to the Netherlands Companies, Netherlands law) (i) the Credit Agreement
constitutes the legal, valid and binding obligations of the persons expressed to
be a party there- to, enforceable against them in accordance with their terms
and (ii) the choice of law clause and the jurisdiction clause contained in the
Credit Agreement constitute a legal, valid and binding choice of law and sub-
mission to jurisdiction.

 

 

 

Based upon and subject to the foregoing and subject to the qualifications set
forth in this opinion letter and to any matters, documents or events not
disclosed to us, we express the following opinions:

 

 

 

Corporate Status

 

 

 

1.                                 The Netherlands Companies have been duly
incorporated and are validly existing.

 

 

 

Corporate Power

 

 

 

2.                                 The Netherlands Companies have the corporate
power to enter into the Credit Agreement and to perform their obligations
thereunder. The Neth- erlands Companies do not violate any provision of their
Articles of Asso- ciation by entering into the Credit Agreement or performing
their obliga- tions thereunder.

 

--------------------------------------------------------------------------------

 

(1) This assumption can be deleted if the signature page of the Credit Agreement
clearly states who will sign the Credit Agreement.

(2) This assumption will be deleted if the Resolutions do not contain a power of
attorney.

 

4

--------------------------------------------------------------------------------


 

 

Corporate Action

 

 

 

3.                                 The Netherlands Companies have taken all
corporate action required by their Articles of Association and Netherlands law
in connection with en- tering into the Credit Agreement and the performance of
their obligations thereunder.

 

 

 

Valid Signing

 

 

 

4.                                 The Amendment Agreement has been validly
signed on behalf of the Netherlands Companies.

 

 

 

Choice of Law

 

 

 

5.                                 The Netherlands courts will recognise and
give effect to the choice of the laws of the State of New York to govern the
contractual obligations of the Netherlands Companies under the Credit Agreement.

 

 

 

No Violation of Law

 

 

 

6.                                 The entering into of the Credit Agreement by
the Netherlands Companies does not in itself result in a violation of
Netherlands law that would affect the enforceability of the Credit Agreement
against them in the Nether- lands.

 

 

 

No Authorisations, Consents or Approvals

 

 

 

7.                                 No authorisation, consent, approval, licence
or order from or notice to or filing with any regulatory or other authority or
governmental body of the Netherlands is required by the Netherlands Companies in
connection with their entering into the Credit Agreement or the performance of
their con- tractual obligations thereunder, which, if not obtained or made,
would af- fect the enforceability of the Credit Agreement against them in the
Neth- erlands.

 

 

 

Jurisdiction

 

 

 

8.                                 The submission by the Netherlands Companies
in the Credit Agreement to the jurisdiction of any New York State court or
federal court of the United States of America sitting in New York County, and
any appellate court from any thereof, will be recognised and given effect to by
the Netherlands courts.

 

5

--------------------------------------------------------------------------------


 

 

Enforcement of U.S. judgments

 

 

 

9.                                 There is no enforcement treaty between the
Netherlands and the United States. Consequently, a judgment of a U.S. court
cannot be enforced in the Netherlands. In order to obtain a judgment in respect
of the Credit Agreement that can be enforced in the Netherlands against the
Nether- lands Companies, the dispute will have to be re-litigated before the
com- petent Netherlands court. This court will have discretion to attach such
weight to the judgment of a U.S. court as it deems appropriate. Given the
submission by the Netherlands Companies to the jurisdiction of certain

 

 

 

U.S. courts, the Netherlands courts can be expected to give conclusive ef- fect
to a final and enforceable judgment of such court in respect of the contractual
obligations under the Credit Agreement without re- examination or re-litigation
of the substantive matters adjudicated upon. This would require (i) proper
service of process to have been given, (ii) the proceedings before such court to
have complied with principles of proper procedure (behoorlijke rechtspleging),
and (iii) such judgment not being contrary to the public policy of the
Netherlands.

 

 

 

No Immunity

 

 

 

10.                          The Netherlands Companies cannot claim immunity
from the enforce- ment of judgments of the competent Netherlands courts.

 

 

 

The opinions expressed above are subject to the following qualifications:

 

 

 

A.                               As Netherlands lawyers we are not qualified or
able to assess the true meaning and purport of the terms of the Credit Agreement
under the ap- plicable law and the obligations of the parties to the Credit
Agreement and we have made no investigation of that meaning and purport. Our re-
view of the Credit Agreement and of any other documents subject or ex- pressed
to be subject to any law other than Netherlands law has therefore been limited
to the terms of these documents as they appear to us on their face.

 

 

 

B.                               The information contained in the Extracts does
not constitute conclusive evidence of the facts reflected in it.

 

 

 

C.                               Pursuant to Article 2:7 NCC, any transaction
entered into by a legal en- tity may be nullified by the legal entity itself or
its liquidator in bank- ruptcy proceedings (curator) if the objects of that
entity were trans- gressed by the transaction and the other party to the
transaction knew or should have known this without independent investigation
(wist of zonder

 

6

--------------------------------------------------------------------------------


 

 

eigen onderzoek moest weten). The Netherlands Supreme Court (Hoge Raad der
Nederlanden) has ruled that in determining whether the objects of a legal entity
are transgressed, not only the description of the objects in that legal entity’s
articles of association (statuten) is decisive, but all (relevant) circumstances
must be taken into account, in particular whether the interests of the legal
entity were served by the transaction. Based on the objects clause contained in
the Articles of Association, we have no reason to believe that by entering into
the Credit Agreements any Nether- lands Companies would transgress the
description of the objects contained in their Articles of Association. However,
we cannot assess whether there are other relevant circumstances that must be
taken into account, in par- ticular whether the interests of the Netherlands
Companies are served by entering into the Credit Agreements since this is a
matter of fact.

 

 

 

D.                               Pursuant to Article 2:98c NCC, a naamloze
vennootschap may grant loans (leningen verstrekken) only in accordance with the
restrictions set out in Article 2:98c NCC, and may not provide security
(zekerheid stel- len), give a price guarantee (koersgarantie geven) or otherwise
bind it- self, whether jointly and severally or otherwise with or for third
parties (zich op andere wijze sterk maken of zich hoofdelijk of anderszins naast
of voor anderen verbinden) with a view to (met het oog op) the subscrip- tion or
acquisition by third parties of shares in its share capital or deposi- tory
receipts. This prohibition also applies to its subsidiaries (dochterven-
nootschappen). It is generally assumed that a transaction entered into in
violation of Article 2:98c NCC is null and void (nietig).

 

 

 

E.                                Despite any generally recognised choice of law
clause contained in the Credit Agreement a court in the Netherlands may
(a) apply overriding mandatory provisions of (i) the Netherlands and (ii) the
law of the coun- try where the obligations arising out of the Credit Agreement
have to be or have been performed, in so far as those overriding mandatory
provi- sions render the performance of the Credit Agreement unlawful, (b) may
refuse application of a provision of the chosen law if application thereof is
manifestly incompatible with the public policy (“ordre public”) of the
Netherlands or the European Union and (c) may, in relation to the manner of
performance of an Credit Agreement and the steps to be taken in the event of
defective performance, have regard to the law of the country where performance
of the Credit Agreement takes place.

 

 

 

F.                                 The opinions expressed in this opinion letter
may be limited or affected by:

 

7

--------------------------------------------------------------------------------


 

 

a.                                 any applicable bankruptcy, insolvency,
reorganisation, morato- rium or other similar laws or procedures now or
hereinafter in ef- fect, relating to or affecting the enforcement or protection
of creditors’ rights generally;

 

 

 

b.                                 the provisions of fraudulent preference and
fraudulent convey- ance (Actio Pauliana) and similar rights available in other
juris- dictions to liquidators in bankruptcy proceedings or creditors;

 

 

 

c.                                  claims based on tort (onrechtmatige daad);
and

 

 

 

d.                                 sanctions and measures implemented or
effective in the Nether- lands under the Sanctions Act 1977 (Sanctiewet 1977) or
Euro- pean Union regulations.

 

 

 

G.                               Netherlands courts may, notwithstanding any
provision to the contrary in the Credit Agreement, assume jurisdiction:

 

 

 

a.                                 if a plaintiff seeks provisional measures in
preliminary relief pro- ceedings (kort geding) as provided for in Article 254
NCCP et seq.;

 

 

 

b.                                 if a plaintiff files a request for the levy
of a pre-judgment attach- ment (conservatoir beslag) as provided for in
Article 700 NCCP et seq.;

 

 

 

c.                                  in proceedings concerning matters as to
which Netherlands courts have exclusive jurisdiction based on the Enforcement
Regulation;

 

 

 

d.                                 if a plaintiff files a request for a
preliminary examination of wit- nesses (voorlopig getuigenverhoor), a
preliminary expert opinion (voorlopig deskundigenbericht) or a preliminary site
visit and viewing (voorlopige plaatsopneming en bezichting); and

 

 

 

e.                                  in proceedings concerning legal matters as
to which the applica- ble law cannot be freely determined by the parties (within
the meaning of Article 8, paragraph 2, NCCP).

 

 

 

H.                              Furthermore, there is currently some debate
whether a one sided jurisdic- tion clause (i.e. a jurisdiction clause that is
exclusive for one party only whereas the other has the right to bring action in
different jurisdiction), is valid. There is no decisive case law on this matter.

 

 

 

I.                                        Sincerely yours,

 

8

--------------------------------------------------------------------------------


 

 

NautaDutilh N.V.

 

9

--------------------------------------------------------------------------------


 

 

EXHIBIT A LIST OF DEFINITIONS

 

 

 

“Amendment Agreement”

A pdf copy of the First Amendment to a Term Loan Credit Agreement, dated as of
[...], 2014, between, inter alios, Delos Finance S.à r.l., a private limited
liability company (société à res- ponsabilité limitée), International Lease
Finance Corporation, , Hyperion Aircraft Limited, , De- los Aircraft Limited as
Borrower, Apollo Air- craft Inc., Artemis (Delos) Limited, AerCap Global
Aviation Trust, AerCap U.S. Global Aviation LLC, AerCap Holdings N.V., AerCap
Aviation Solutions B.V., AerCap Ireland Li- mited, and AerCap Ireland Capital
Limited, (“AICL” and together with USHoldco, AerCap, AAS and AIL, the “Acceding
Obligors”) and Deutsche Bank AG New York Branch, as Colla- teral Agent and
Administrative Agent

 

 

 

 

“Articles of Association”

the articles of association of the Netherlands Companies as currently in force
according to the Extracts

 

 

 

 

“Attorney”

each person appointed as attorney by each Netherlands Company pursuant to the
Powers of Attorney

 

 

 

 

“Board Regulations”

the board regulations (bestuursreglement) of the managing board of AerCap
Holdings N.V., dated 2 May 2013

 

 

 

 

“Commercial Register”

The Netherlands Chamber of Commerce Com- mercial Register

 

 

 

 

“Credit Agreement”

the Original Credit Agreement as amended by the Amendment Agreement

 

 

 

 

“Corporate Documents”

the documents listed in Exhibit B

 

10

--------------------------------------------------------------------------------


 

 

“Deed of Incorporation”

a.              in relation to AerCap Holdings N.V., its deed of incorporation
(akte van oprichting), dated 10 July 2006; and

 

 

 

 

 

b.              in relation to AerCap Aviation Solutions B.V., its deed of
incorporation (akte van oprichting), dated 10 April 2012.

 

 

 

 

“Enforcement Regulation”

the Council Regulation (EC) No 44/2001of 22 December 2000 on Jurisdiction and
Enforce- ment of Judgments in Civil and Commercial Matters

 

 

 

 

“Exhibit”

an exhibit to this opinion letter

 

 

 

 

“Extracts”

the extracts from the Commercial Register relat- ing to the Netherlands
Companies, dated the date of this opinion letter

 

 

 

 

“Insolvency  Registers”

i.                                          the online central insolvency
register (Centraal Insolventie Register) and the online EU Insolvency Register
(Cen- traal Insolventie Register-EU Regis- traties) held by the Council for the
Administration of Justice (Raad voor de Rechtspraak); and

 

 

 

 

 

ii.                                       the Amsterdam court (location Amster-
dam) bankruptcy clerk’s office

 

 

 

 

“NautaDutilh”

NautaDutilh N.V.

 

 

 

 

“NCC”

the  Netherlands Civil Code (Burgerlijk  Wet- boek)

 

 

 

 

“NCCP”

the Netherlands Code of Civil Procedure (Wet- boek van Burgerlijke
Rechtsvordering)

 

 

 

 

“the Netherlands”

the European territory of the Kingdom of the Netherlands

 

11

--------------------------------------------------------------------------------


 

 

“Netherlands Companies”

AerCap Holdings N.V. and AerCap Aviation Solutions B.V.

 

 

 

 

“NFSA”

the Netherlands Financial Supervision Act (Wet op het financieel toezicht)

 

 

 

 

“Original Credit Agreement”

the Term Loan Credit Agreement dated as of March [...], 2014 among, inter alios,
DELOS FINANCE S.À R.L., as Borrower INTERNATIONAL LEASE  FINANCE CORPORATION, as
an Obligor, HYPERION AIRCRAFT LIMITED, as an Ob- ligor,  DELOS  AIRCRAFT 
LIMITED,  as  an Obligor APOLLO AIRCRAFT INC., as an Ob- ligor  ARTEMIS 
(DELOS)  LIMITED,  as  an Obligor, the lenders identified herein, as Lend- ers, 
DEUTSCHE  BANK  AG  NEW  YORK BRANCH, as Administrative Agent, DEUTSCHE BANK AG
NEW YORK BRANCH, as Collateral Agent, DEUTSCHE BANK SECURITIES INC., and GOLDMAN
SACHS                      BANK                      USA as Joint Lead
Arrangers, DEUTSCHE BANK SECURITIES INC. GOLDMAN SACHS BANK USA, and RBC Capital
Markets, LLC as  Joint  Bookrunners,  as  amended  by  the Amendment  Agreement

 

 

 

 

“Power of Attorney”

the powers of attorney as contained in the Reso- lutions, granted by the
Netherlands Companies in respect of the entering into the transactions
contemplated by the Credit Agreement

 

 

 

 

“Resolutions”

in relation to each of the Netherlands Compa- nies, the documents containing the
resolutions of its managing board (bestuur), dated [...]

 

12

--------------------------------------------------------------------------------

 

EXHIBIT B LIST OF

CORPORATE DOCUMENTS

 

1.                          pdf copies of the Deeds of Incorporation;

 

2.                          pdf copies of the Articles of Association;

 

3.                          the Extracts; and

 

4.                          pdf copies of the Resolutions.

 

13

--------------------------------------------------------------------------------


 

EXHIBIT G

FORM OF OPINION OF MCCANN FITZGERALD

 

Exhibit L-20

--------------------------------------------------------------------------------


 

Indicative Draft Only.  Subject to Final Documents, Completion and Opinions
Committee Approval.

 

AKC\10509134.2

2014

 

To the addressees set out in Schedule 1
(collectively, the “Addressees”)

 

Private and Confidential

 

Dear Sirs

 

We have acted as special Irish counsel to Hyperion Aircraft Limited, Delos
Aircraft Limited, Artemis (Delos) Limited, AerCap Ireland Capital Limited and
AerCap Ireland Limited (each a “Company” and together, the “Companies”) in
connection with the provision of this opinion letter to you in relation to
certain Irish law matters set out in this Opinion on the Document as defined
below.

 

1.                                      Documents examined, interpretation

 

1.1                               For the purposes of this opinion letter, we
have examined copies of the following documents:

 

(a)                              First Amendment To Term Loan Credit Agreement
dated as of [ · ] 2014 between Delos Finance S.a.r.l (“Borrower”), International
Lease Finance Corporation (“ILFC”), Hyperion Aircraft Limited (“Grandparent
Holdco”), Delos Aircraft Limited (“Parent Holdco”), Apollo Aircraft Inc. (“CA
Subsidiary Holdco”), Artemis (Delos) Limited (“Irish Subsidiary Holdco”), AerCap
Global Aviation Trust, AerCap U.S. Global Aviation LLC, AerCap Holdings N.V.,
AerCap Aviation Solutions B.V., AerCap Ireland Limited, AerCap Ireland Capital
Limited, Deutsche Bank AG New York Branch, as Collateral Agent and
Administrative Agent (the “Document”) to the Term Loan Credit Agreement, dated
as of March [ · ], 2014, between Borrower, ILFC, Parent Holdco, CA Subsidiary
Holdco, Irish Subsidiary Holdco, the Lenders party thereto and Deutsche Bank AG
New York Branch (“DB”), as Collateral and Administrative Agent; and

 

--------------------------------------------------------------------------------


 

(b)                              the following additional documents (the
“Additional Documents”):

 

(i)                                     a Certificate of a director of each
Company dated [ · ] 2014, a Certificate of a director of AerCap International
(Isle of Man) Limited dated [ · ] 2014, a certificate of a director of [ · ](1)
dated [ · ] 2014, a certificate of a director of [ · ](2) dated [ · ] 2014 and a
certificate of a director of [Delos Aircraft Inc.,](3) dated [ · ] 2014 (the
“Certificates”), a copy of each of which is attached to this opinion letter at
Appendix 1; and

 

(ii)                                  the results of searches made by
independent law searchers on our behalf at the Companies Registration Office,
Dublin, the Petitions Section and Judgments Office of the Central Office of the
Irish High Court on [ · ] 2014 against the Companies (together the “Searches”),

 

we have assumed that no circumstances or events have occurred between the dates
on which the Certificates and Searches were given or made (none having being
brought to our attention) which would cause us to cease to rely on the
Certificates and Searches.

 

1.2                               Scope of opinion

 

This opinion letter speaks only as of its date and is limited to the matters
stated herein and does not extend, and is not to be read as extending by
implication, to any other matters.

 

In particular:

 

(i)                                     save as expressly stated herein, we
express no opinion on the effect, validity, or enforceability of or the creation
or effectiveness of any document;

 

(ii)                                  we express no opinion on the contractual
terms of any document other than by reference to the legal character thereof
under the laws of Ireland;

 

(iii)                               we express no opinion as to the existence or
validity of, or the title of any person to, any of the assets which are, or
purport to be sold, transferred, exchanged, assigned or otherwise dealt with
under the Document or as to whether any assets are marketable and/or are capable
of being so dealt with free of any equities or of any security rights or
interests which may have been created in favour of any other person;

 

(iv)                              we have made no investigation of, and express
no opinion on, the laws, or the effect on the Document and the transactions
contemplated thereby of the laws, of any country or jurisdiction other than
Ireland, and this opinion is strictly limited to the laws of Ireland as in force
on the date hereof and as currently applied by the courts (excluding any foreign
law to which reference may be made under the rules of Irish private
international law). We have assumed without investigation that, insofar as the
laws of any jurisdiction other than Ireland are relevant, such laws do not
prohibit and

 

--------------------------------------------------------------------------------

(1) Please confirm the identity of the parent company of Hyperion Aircraft
Limited

(2) Please confirm the identity of the parent company of Delos Aircraft Limited

(3) Please confirm that this is the parent company of Artemis (Delos) Limited

 

2

--------------------------------------------------------------------------------


 

are not inconsistent with any of the obligations or rights expressed in the
Document or the transactions contemplated by the Document;

 

(v)                                 we express no views or opinions on matters
relating to tax (other than Irish stamp duty as expressly referred to paragraph
4.16);

 

(vi)                              we express no views or opinions as to matters
of fact;

 

(vii)                           we express no opinion on the characterisation of
any security interest or issues of priority of interests; and

 

(viii)                        we have not for the purpose of this opinion letter
examined any other drafts and/or copies of any contract, instrument or document
entered into by or affecting the Companies or any other persons, or any
corporate records of the Companies or any other person, except the Document and
the Additional Documents; and (except as expressly set out herein) we have not
made any other enquiries or searches concerning the Companies or any other
person for the purposes of this opinion letter.

 

1.3                               This opinion letter is governed by, and is to
be construed in accordance with the laws of Ireland as at the date hereof.
Except as otherwise expressly stated herein, the opinions expressed herein are
given on the basis of and subject to the foregoing and the matters set out in
part 2 (Assumptions) and part 3 (Reservations and Qualifications).

 

1.4                               By giving this opinion letter we assume no
obligation to inform any Addressee of any future change in law (including any
change in interpretation of law) or to update this opinion letter at any time in
the future.

 

1.5                               This opinion letter is solely for your benefit
and solely for the purpose of the Document and may be relied upon only by the
addressee of this opinion letter and may not be disclosed without our prior
written consent.

 

1.6                               In this opinion letter:

 

“Minutes” means the minutes of a meeting of the board of directors of each
Company held on [ · ] 2014, a copy of each of which is attached to each
Certificate;

 

“Statutory Declaration” means the statutory declarations of a majority of the
directors of each of (i) [Hyperion Aircraft Limited dated [ · ] 2014, (ii) Delos
Aircraft Limited dated [ · ] 2014, (iii) Artemis (Delos) Limited dated [ · ]
2014](4), (iv) AerCap Ireland Limited dated [ · ] 2014, and (v) and AerCap
Ireland Capital Limited dated [ · ] 2014, a copy of each of which is attached to
each Certificate; and

 

“Special Resolution” means the special resolution of the sole member of each
Company dated [ · ] 2014 approving the giving of the financial assistance
referred to in the Statutory Declaration of each Company, a copy of each of
which is attached to each Certificate.

 

--------------------------------------------------------------------------------

(4) To be confirmed if required

 

3

--------------------------------------------------------------------------------


 

2.                                      Assumptions

 

In considering the Document and in rendering this opinion letter, we have
without further enquiry, assumed that as of the date hereof:

 

Authenticity and Completeness of Documents

 

(a)                                 the authenticity and completeness of all
documents submitted to us as originals; the completeness and conformity to the
originals of all copy (including facsimile or pdf copy) documents, certificates,
letters, resolutions, powers of attorney, documents, permissions, minutes,
authorisations and all other copy documents of any kind furnished to us; and the
authenticity and completeness of the originals of any such copies (including
facsimile or pdf copies) examined by us;

 

(b)                                 the genuineness of all signatures and seals
on documents originals or copies of which have been examined by us; that the
Document has been duly and unconditionally delivered by all parties thereto
(other than the Companies) on the respective dates therein stated; and that all
escrow or similar arrangements, agreements or understandings in connection with
the Document and all conditions required to be met before the Document and/or
any obligation thereunder is or is deemed to be or have been delivered and/or
made effective, have been met and satisfied;

 

(c)                                  that the copies produced to us (including
copies annexed to the Certificates) of minutes of meetings and/or of resolutions
are true copies and correctly record the proceedings at such meetings and/or the
subject matter which they purport to record; that any meetings referred to
therein were duly convened and held, that those present at any such meetings
acted bona-fide throughout, that all resolutions set out in such copies were
duly passed and that no further resolutions have been passed, or corporate or
other action taken, which would or might alter the effectiveness thereof and in
this regard we refer to the Certificates;

 

(d)                                 that where a document has been examined in
draft or specimen form it has been executed in the form of that draft or
specimen as examined by us;

 

(e)                                  the completeness and accuracy as of the
date hereof of:

 

(i)                                     all statements in, and attachments to,
the Certificates;

 

(ii)                                  representations contained in the Document
as to matters of fact, and matters of law other than Irish law; and

 

(iii)                               the results of the Searches; and that
further searches would not reveal any circumstances which would affect this
opinion letter;

 

The Document and related documentation

 

(f)                                   that the directors of each Company in
authorising the entry into and the execution and the performance of, the
Document to which it is a party have exercised their powers in good faith in the
interests of such Company, its shareholders, creditors

 

4

--------------------------------------------------------------------------------


 

and employees, and have used due skill, care and diligence in considering and
approving the matters before them;

 

(g)                                  that the Document has been entered into by
the parties thereto for bona fide commercial purposes, on an arm’s-length basis
having regard to the relationship of the parties and for their respective
corporate benefit;

 

(h)                                 an absence of fraud, bad faith, undue
influence, coercion, mistake or duress on the part of any party to the Document
or their respective employees, agents, directors or advisers;

 

(i)                                     that the warranties and representations
set out in the Document (other than warranties and representations as to matters
of Irish law upon which we have opined in this opinion letter), are true and
accurate at the date at which they are expressed to be made;

 

(j)                                    that there are no agreements or
arrangements in existence or contemplated between the parties (or any of them)
to the Document which have not been disclosed to us and which in any material
way amend, add to or vary the terms or conditions of the Document, or the
respective rights and interests of the parties thereto, or create any rights
over any property the subject matter of the Document; that there are no
contractual or similar restrictions binding on the parties which would affect
the conclusions in this Opinion;

 

Solvency

 

(k)                                 that each Company is not and will not be as
a result of the transactions contemplated by the Document, insolvent or unable
to pay its debts, or deemed to be so under any applicable statutory provision or
law, as at (i) the date of execution of the Document to which it is party,
(ii) the effective date of the Document to which it is party or (iii) the date
of this Opinion;

 

All Parties

 

(l)                                     the due performance of the Document by
all parties (other than the Companies with respect to the matters that are the
subject of this Opinion) thereto;

 

(m)                             that each of the parties to the Document, other
than the Companies:

 

(i)                                     has been duly incorporated and is
validly existing and has all necessary capacity and power, and has obtained all
necessary consents, licences and approvals (governmental, regulatory, legal or
otherwise) to enter into the Document and to perform its obligations thereunder;
and

 

(ii)                                  has validly authorised entry into, and has
duly executed, the Document to which it is party;

 

(n)                                 that as a matter of all relevant laws
(including in particular in relation to the Document the law expressed therein
to be the governing law) other than the laws of Ireland:

 

5

--------------------------------------------------------------------------------


 

(i)                                     all obligations under the Document are
valid, legally binding upon, and enforceable in accordance with their terms
against, the respective parties thereto; that the choice of governing law under
the Document is valid; and, insofar as is relevant to any matter opined on
herein, that words and phrases used therein have the same meaning and effect as
they would if such documents were governed by Irish law; and

 

(ii)                                  all consents, approvals, notices, filings,
recordations, publications, registrations and other steps necessary in order to
permit the execution, delivery or performance of the Document or to perfect,
protect or preserve any of the interests created by the Document, have been
obtained, made or done or will be obtained, made or done within any relevant
permitted period(s);

 

(o)                                 that, other than as disclosed in the
Certificates and the Searches, none of the parties to the Document and/or any
document referred to therein has taken any corporate or other action nor have
any steps been taken or legal proceedings been started against any of such
parties for the liquidation, winding-up, dissolution, striking-off, examination,
reorganisation, or administration of, or for the appointment of a liquidator,
receiver, trustee, examiner, administrator, administrative receiver or similar
officer to, any of such parties or all or any of its assets and that none of
such parties is or was at the date of execution or the effective date of any of
such documents or will as a result of the transactions contemplated by such
documents become insolvent, unable to pay its debts, or deemed unable to pay its
debts under any relevant statutory provision, regulation or law, or has been
dissolved; and that no event similar or analogous to any of the foregoing has
occurred or will occur as a result of the transactions contemplated by such
documents in relation to any of them under the laws of any jurisdiction
applicable to any of such parties;

 

Financial Transfer Restriction

 

(p)                                 that the transactions and other matters
contemplated by the Document are not and will not be affected by:

 

(i)                                     any financial restrictions or asset
freezing measures arising from orders made by the Minister for Finance under the
Financial Transfers Act 1992, the Criminal Justice (Terrorist Offences) Act 2005
or the European Communities Act 1972 to 2009 or European Communities Regulations
having direct effect in Ireland. Regulations and orders which have been made
under the aforementioned Acts, and which are in effect at the date of this
opinion, impose restrictions on financial transfers involving residents of
certain countries and certain named individuals and certain entities arising
from the implementation in Ireland of United Nations and EU sanctions; or

 

(ii)                                  any directions or orders made under the
Criminal Justice (Money Laundering and Terrorist Financing) Act 2010. That Act
transposes into Irish law the European Union Directive 2005/60/EC of the
European Parliament and the Council of 26 October 2005;

 

6

--------------------------------------------------------------------------------


 

Group Companies

 

(r)                                    that AerCap Holdings N.V. (“AerCap”) is
the ultimate holding company (within the meaning of Section 155 of the Companies
Act, 1963) of each of AerCap Ireland Limited and AerCap Ireland Capital Limited
(and will, at the effective date of the Document, be the ultimate holding
company of each Obligor (as defined in the Document)) and accordingly AerCap
Ireland Limited, AerCap Ireland Capital Limited and AerCap are members of the
same group of companies consisting of a holding company and its subsidiaries for
the purposes of the Companies Acts 1963 to 2013 (and AerCap and each Obligor (as
defined in the Document) will on the effective date of the Document be members
of the same group of companies consisting of a holding company and its
subsidiaries for the purposes of the Companies Acts 1963 to 2013);

 

Insurance Legislation

 

(s)                                   in considering the application of the
Insurance Acts, 1909 to 2009, regulations made thereunder and regulations
relating to insurance under the European Communities Act, 1972, that each of
AerCap Ireland Limited and AerCap Ireland Capital Limited is a subsidiary of
AerCap (and that each Obligor (as defined in the Document) will at the effective
date of the Document be a subsidiary of AerCap); and

 

(t)                                    AerCap Ireland Limited and AerCap Ireland
Capital Limited have not received and will not receive any remuneration in
connection with any guarantee indemnity or similar payment obligation given by
AerCap Ireland Limited or AerCap Ireland Capital Limited under the terms of the
Document.

 

Financial Assistance

 

(u)                                 that no person who has been appointed or
acts in any way, whether directly or indirectly, as a director or secretary of,
who has been concerned in or taken part in the promotion of, any Company has
been the subject of a declaration under Section 150 (Restriction) or Section 160
(Disqualification of certain persons from acting as directors or auditors of or
managing companies) of the Companies Act 1990;

 

(v)                                 a copy of each Statutory Declaration will be
delivered to the Registrar of Companies within 21 days of the date on which the
financial assistance referred to therein was given which we undertake to attend
to within the statutorily prescribed period;

 

(w)                               that the opinions and matters respectively
sworn in each Statutory Declaration were when sworn and given, and now remain,
true and accurate and complete and are not misleading or incorrect in any
respect;

 

(x)                                 in relation to each Company:

 

(i)                                     that the directors whose identities and
signatures appear on each Statutory Declaration were a majority of the directors
of such Company when the Statutory Declarations were made;

 

(ii)                                  that the Statutory Declarations were
sworn, at the meetings of the board of directors referred to in the Minutes,
before a solicitor who holds a practicing certificate (which is in force) for
the practice year ending 31 December 2014 issued by the Law Society of Ireland
(in this regard we refer you to the practising certificate attached hereto at
Annex 2);

 

7

--------------------------------------------------------------------------------


 

(iii)                               that, as at the time when the Special
Resolution of AerCap Ireland Limited was passed, AerCap International (Isle of
Man) Limited was the sole member of AerCap Ireland Limited and that there was no
other person who was entitled to attend and vote at any general meeting of
AerCap Ireland Limited;

 

(iv)                              that, as at the time when the Special
Resolution of AerCap Ireland Capital Limited was passed, AerCap Ireland Limited
was the sole member of AerCap Ireland Capital Limited and that there was no
other person who was entitled to attend and vote at any general meeting of
AerCap Ireland Capital Limited;

 

(v)                                 [that, as at the time when the Special
Resolution of Hyperion Aircraft Limited was passed, [ · ] was the sole member of
Hyperion Aircraft Limited and that there was no other person who was entitled to
attend and vote at any general meeting of Hyperion Aircraft Limited];

 

(vi)                              that, as at the time when the Special
Resolution of Delos Aircraft Limited was passed, [ · ] was the sole member of
Delos Aircraft Limited and that there was no other person who was entitled to
attend and vote at any general meeting of Delos Aircraft Limited;

 

(vii)                           that, as at the time when the Special Resolution
of Artemis (Delos) Limited was passed, Delos Aircraft Inc., was the sole member
of Artemis (Delos) Limited and that there was no other person who was entitled
to attend and vote at any general meeting of Artemis (Delos) Limited;

 

(viii)                        [that the person who signed the Special Resolution
of Hyperion Aircraft Limited on behalf of [ · ] (as sole member of Hyperion
Aircraft Limited) was a duly authorised representative of [ · ]];

 

(ix)                              [that the person who signed the Special
Resolution of Delos Aircraft Limited on behalf of [ · ] (as sole member of Delos
Aircraft Limited) was a duly authorised representative of [ · ]]

 

(x)                                 [that the person who signed the Special
Resolution of Artemis (Delos) Limited on behalf of Delos Aircraft Inc., (as sole
member of Artemis (Delos) Limited) was a duly authorised representative of Delos
Aircraft Inc.,]

 

(xi)                              that the person who signed the Special
Resolution of AerCap Ireland Limited on behalf of AerCap International (Isle of
Man) Limited (as sole member of AerCap Ireland Limited) was a duly authorised
representative of AerCap International (Isle of Man) Limited;

 

(xii)                           that a copy of the signed and sworn Statutory
Declaration of a majority of the directors of AerCap Ireland Limited was
attached to the Special Resolution of AerCap Ireland Limited prior to its
execution on behalf of AerCap International (Isle of Man) Limited (as sole
member of AerCap Ireland Limited);

 

(xiii)                        that a copy of the signed and sworn Statutory
Declaration of a majority of the directors of AerCap Ireland Capital Limited was
attached to the Special Resolution of AerCap Ireland Capital Limited prior to
its execution on behalf of AerCap Ireland Limited (as sole member of AerCap
Ireland Capital Limited);

 

(xiv)                       [that a copy of the signed and sworn Statutory
Declaration of a majority of the directors of Hyperion Aircraft Limited was
attached to the Special Resolution of

 

8

--------------------------------------------------------------------------------

 

Hyperion Aircraft Limited prior to its execution on behalf of [ · ], (as sole
member of Hyperion Aircraft Limited)];

 

(xv)                          [that a copy of the signed and sworn Statutory
Declaration of a majority of the directors of Delos Aircraft Limited was
attached to the Special Resolution of Delos Aircraft Limited prior to its
execution on behalf of [ · ], (as sole member of Delos Aircraft Limited;

 

(xvi)                       [that a copy of the signed and sworn Statutory
Declaration of a majority of the directors of Artemis (Delos) Limited was
attached to the Special Resolution of Artemis (Delos) Limited prior to its
execution on behalf of [Delos Aircraft Inc.,], (as sole member of Artemis
(Delos) Limited; and

 

(xvii)                    there are no other facts and there is no other
information in relation to the giving of financial assistance by the Companies
of which we do not have actual knowledge (being the actual knowledge of Hilary
Marren and Andrew O’Callaghan, the lawyers in this firm who have acted on behalf
of the Companies).

 

3.                                      Reservations and qualifications

 

3.1                               The opinions expressed in this opinion letter
are subject to the following reservations and qualifications:

 

Documents

 

(a)                                 Provisions in the Document imposing
additional obligations in the event of breach or default, or of payment or
repayment being made other than on an agreed date, may be unenforceable to the
extent that they are subsequently adjudicated to be penal in nature, but, the
fact that any payment is held to be penal in nature would not, of itself,
prejudice the legality or validity of any other provision contained in the
Document which does not provide for the making of such payment.

 

(b)                                 Provisions in the Document that calculations
or certifications or acknowledgements are to be conclusive and binding will not
necessarily prevent judicial enquiry by the Irish courts into the merits of any
claim by a party claiming to be aggrieved by such calculations, certifications
or acknowledgements; nor do such provisions exclude the possibility of such
calculations, certifications or acknowledgements being amended by order of the
Irish courts.

 

(c)                                  To the extent that the Document vests a
discretion in any party, or provides for any party determining any matter in its
opinion, the exercise of such discretion and the manner in which such opinion is
formed and the grounds on which it is based may be the subject of a judicial
enquiry and review by the Irish courts.

 

(d)                                 The effectiveness of terms in the Document
exculpating a party from a liability or a legal duty otherwise owed are limited
by law.

 

(e)                                  Provisions of the Document providing for
severance of provisions due to illegality, invalidity or unenforceability
thereof may not be effective, depending on the nature of the illegality,
invalidity or unenforceability in question.

 

Enforceability/Binding Nature of Obligations

 

(f)                                   The description of obligations as
“enforceable” or “binding” refers to the legal character of the obligations in
question. It implies no more than that they are of a character which Irish law
recognises and enforces. It does not mean that the Document will be binding or

 

9

--------------------------------------------------------------------------------


 

enforced in all circumstances or that any particular remedy will be available.
Equitable remedies, such as specific performance and injunctive relief, are in
the discretion of the Irish courts and may not be available to persons seeking
to enforce provisions in the Document. More generally, in any proceedings to
enforce the provisions of the Document, the Irish courts may require that the
party seeking enforcement acts with reasonableness and good faith. Enforcement
of the Document may also be limited as a result of (i) the provisions of Irish
law applicable to contracts held to have become frustrated by events happening
after their execution and (ii) any breach of the terms of the Document by the
party seeking to enforce the same.

 

(g)                                  Any person who is not a party to the
Document may not be able to enforce any provision thereof which is expressed to
be for the benefit of that person.

 

(h)                                 The obligations of each Company under the
Document are subject to all insolvency, bankruptcy, liquidation, reorganisation,
moratorium, examinership, trust schemes, preferential creditors, fraudulent
transfer and other similar laws relating to or affecting creditors’ rights
generally.

 

(i)                                     Where an obligation is to be performed
outside Ireland under the Document, it may not be enforceable in Ireland to the
extent that performance would be illegal or contrary to public policy under the
laws of that jurisdiction.

 

(j)                                    Any judgment of the Irish courts for
moneys due under the Document may be expressed in a currency other than euro but
the order may issue out of the Central Office of the High Court expressed in
euro by reference to the official rate of exchange prevailing on or very shortly
before the date of application for judgement. In addition, in a winding-up in
Ireland of an Irish incorporated company, all foreign currency claims must be
converted into euro for the purposes of proof. The rate of exchange to be used
to convert foreign currency debts into euro for the purposes of proof in a
winding-up is the spot rate as of, in the case of a compulsory winding-up either
the date of commencement of the winding-up (presentation of the petition for
winding-up or earlier resolution for winding-up) or of the winding-up order and
in the case of a voluntary winding-up on the date of the relevant winding-up
resolution.

 

(k)                                 An Irish court may refuse to give effect to
a purported contractual obligation to pay costs arising from unsuccessful
litigation brought against that party and may not award by way of costs all of
the expenditure incurred by a successful litigator in proceedings before that
court.

 

(l)                                     Claims against a Company be or become
the subject of set-off or counterclaim and any waiver of those or other defences
available to such Company may not be enforceable in all circumstances.

 

(m)                             Currency indemnities contained in the Document
may not be enforceable in all circumstances.

 

Statutes of Limitation

 

(n)                                 Claims against a Company may become barred
under relevant statutes of limitation if not pursued within the time limited by
such statutes.

 

Searches

 

(o)                                 The failure of the Searches to reveal
evidence that a Company has passed a voluntary winding-up resolution, that a
petition has been presented or order made by a court for the

 

10

--------------------------------------------------------------------------------


 

winding-up of, or appointment of an examiner to a Company or a receiver or
similar officer has been appointed in relation to any of its assets or revenues
is not conclusive proof that no such event has occurred, in particular:

 

(i)                                     the Searches may not have revealed
whether a petition for winding-up or the appointment or any examiner had been
presented;

 

(ii)                                  notice of a resolution passed, a
winding-up order made or the appointment of a receiver or examiner may not have
been filed at the Irish Companies Office immediately;

 

(iii)                               it has been assumed that the information
disclosed by the Searches was accurate and that no information had been
delivered for registration that was not on the file at the time the Searches
were made; and

 

(iv)                              the position may have changed since the time
the Searches were made.

 

Power of Court to Stay Actions

 

(p)                                 The Irish courts have power to stay an
action where it is shown that there is some other forum, having competent
jurisdiction, which is more appropriate for the trial of the action, in which
the case can be tried more suitably for the interests of all the parties and the
ends of justice, and where staying the action is not inconsistent with Council
Regulation (EC) No. 44/2001 of 22 December 2000 on Jurisdiction and the
Recognition and Enforcement of Judgments in Civil Commercial Matters, Council
Regulation (EC) No.805/2004 of 21 April 2004 on creating a European Enforcement
Order for uncontested claims, as amended, or Council Regulation (EC)
No.1896/2006 of 12 December 2006 creating a European Enforcement Order for
payment procedure, as amended (as applicable).

 

4.                                      Opinion

 

Other than as described in Section 1 above, under the assumptions set out at
Section 2 above and the reservations set out in Section 3 above and to any
matters or documents not disclosed to us, we are of the opinion as follows:

 

4.1                               Due Incorporation

 

Each Company is duly incorporated and validly existing under the laws of Ireland
as a private limited company and the Searches revealed no order, resolution or
petition for the winding-up of or for the appointment of an examiner over any
Company and no notice of appointment of a liquidator, receiver or examiner in
respect of any Company.

 

4.2                               Corporate Capacity

 

Each Company has the necessary legal capacity and authority to enter into,
deliver and perform the Document.

 

4.3                               Corporate Authorisation

 

All necessary corporate action has been taken by each Company to authorise the
entry into, execution and performance of the Document.

 

4.4                               Due Execution

 

The Document has been duly executed by each Company.

 

11

--------------------------------------------------------------------------------


 

4.5                               Official Authorisations; No conflict with laws
or constitutional documents

 

No consent, licence, approval or authorisation of any Irish governmental or
regulatory authority is required on the part of any Company for the
effectiveness or validity of the Document or the performance by each Company of
its obligations thereunder.

 

Execution and performance by each Company of the Document will not
(i) contravene any existing Irish law or regulation of general application to
which any Company is subject or (ii) contravene or conflict with any provision
of any Company’s Memorandum and Articles of Association.

 

4.6                               Registration and Filings

 

Save for the filings set out in 2(v) above, no filing, registration or recording
of the Document is necessary under the laws of Ireland as a condition of the
legality, validity, admissibility in evidence or enforceability of the Document
against a Company.

 

4.7                               Validity and enforceability

 

The Document constitutes the legal, valid, binding and enforceable obligations
of each Company.

 

4.8                               No Immunity

 

Each Company is generally subject to suit under the laws of Ireland and no
Company nor any of such Company’s assets enjoys any general right of immunity
from judicial proceedings or attachment of its assets pursuant to judicial
proceedings.

 

4.9                               Ranking Of Obligations

 

Each Company’s obligations under the Document constitute direct, general and
unconditional obligations of it and will rank in right of payment at least pari
passu with all of its respective unsecured and unsubordinated debt, except for
such obligations as may be mandatory preferences under the law of Ireland.

 

4.10                        Governing Law

 

Council Regulation (EC) No 593/2008 of 17 June 2008 on the law applicable to
contractual obligations, as amended by Corrigendum to Regulation (EC) No
593/2008 of the European Parliament and of the Council of 17 June 2008 on the
law applicable to contractual obligations (Rome I), (“Rome I”) has force of law
in Ireland. The incorporation of the incorporation of the laws of the State of
New York as the governing law of the Document is, in respect of contractual
obligations which are within the scope of Rome I, valid in accordance with
Article 3(1) of Rome I and accordingly, subject to and in accordance with Rome
I, the laws so chosen will upon proof of the relevant provisions of the laws of
the State of New York be applied by the Irish courts if any claim to enforce
such contractual obligations against a Company under the Document comes under
their jurisdiction.

 

4.11                        Recognition of Foreign Judgments

 

Any judgment in personam obtained in the courts of the State of New York against
a Company would be recognised and enforced in Ireland in summary proceedings
without retrial or examination of the merits of the case, provided that:

 

(a)                                 the judgment has not been obtained or
alleged to have been obtained by fraud or trick; the decision of the court in
such state and the enforcement thereof was not and would not be

 

12

--------------------------------------------------------------------------------


 

contrary to natural or constitutional justice under the laws of Ireland;

 

(b)                                 the enforcement of the judgment would not be
contrary to public policy as understood by the Irish courts or constitute the
enforcement of a judgment of a penal or revenue (tax) nature;

 

(c)                                  the judgment is final and conclusive and is
for a debt or definite sum of money;

 

(d)                                 the procedures / rules of the court giving
the judgment have been observed;

 

(e)                                  the jurisdiction of the courts in such
state has been exercised in circumstances which, as a matter of Irish law, an
Irish court will recognise as justifying enforcement of the judgment; and

 

(f)                                   the judgment is not inconsistent with a
judgment of the Irish courts in respect of the same matter.

 

4.12                        Financial Assistance

 

Based solely upon the Minutes, each Statutory Declaration and each Special
Resolution, and subject in particular to paragraphs 2(u) and 2(x) of this
opinion letter, we have been provided with documentation that corresponds to the
procedures set out in sub-sections (2) to (11) (inclusive) of section 60 of the
Companies Act 1963 (as amended) which enables each Company to give the financial
assistance contemplated by each Statutory Declaration.

 

4.13                        Licences

 

It is not necessary that DB be licensed or authorised by any Irish regulatory or
governmental authority to enforce its obligations under the Document.

 

4.14                        no deemed residence

 

DB will not be deemed to be resident or carrying on business in Ireland by
reason solely of the execution, performance and/or enforcement of the Document.

 

4.15                        no usury laws

 

There is no applicable usury or interest limitation laws of Ireland which would
restrict the recovery of payments in accordance with the Document.

 

4.16                        Stamp duty

 

No stamp duty is payable on the Document in Ireland in respect of its execution
and delivery or as a condition to the legality, validity, enforceability or
admissibility in evidence thereof.

 

 

Yours faithfully

 

 

McCann FitzGerald

 

13

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Addressees

 

Deutsche Bank AG New York Branch in its capacity as Collateral Agent and
Administrative Agent 60 Wall Street New York, NY 10005

 

Deutsche Bank Securities Inc. and Goldman Sachs Bank USA as Joint Lead Arrangers

 

Deutsche Bank Securities Inc., Goldman Sachs Bank USA and RBS Capital Markets,
LLC as Joint Bookrunners

 

International Lease Finance Corporation, 10250 Constellation Boulevard.,
Suite 3400, Los Angeles, CA 90067

 

Each Lender party to the Loan Agreement on date hereof.

 

14

--------------------------------------------------------------------------------


 

ANNEX I

 

Certificates

 

15

--------------------------------------------------------------------------------


 

ANNEX II

 

Certificate of practising solicitor

 

16

--------------------------------------------------------------------------------


 

ANNEX 1

 

PROHIBITED COUNTRIES

 

Cuba

 

Iran

 

North Korea

 

Syria

 

Annex 1-1

--------------------------------------------------------------------------------
